Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 1 of 144




              EXHIBIT A
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 2 of 144


1                         IN THE UNITED STATES DISTRICT COURT
2                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
3                                    Eastern Division
4
5       PENNYMAC LOAN SERVICES,              ) Case No. 2:19-cv-00193-KS-MTP
        LLC,                                 )
6                                            )
                       Plaintiff,            )
7                                            )
               vs.                           )
8                                            )
        SITCOMM ARBITRATION                  )
9       ASSOCIATION, MARK MOFFETT, )
        SANDRA GOULETTE, RONNIE              )
10      KAHAPEA, MARK JOHNSON, KIRK)
        GIBBS, and ALARIC SCOTT,             )
11                                           )
                       Defendants.           )
12      ___________________________)
13
14
15                   CERTIFICATE OF NONAPPEARANCE OF RONNIE KAHAPEA
16                      MONDAY, NOVEMBER 30, 2020, 1:44 P.M., CST
17                             VIA REMOTE VIDEOCONFERENCE
18
19
20
21
22
23                         Reported by Michelle D. Hernandez
24                                       CSR No. 13960
25                                     Job No. 4340342

                                                                   Page 1

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 3 of 144


1                      IN THE UNITED STATES DISTRICT COURT
2                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
3                                 Eastern Division
4
5            PENNYMAC LOAN SERVICES,)          Case No. 2:19-cv-00193-KS-MTP
             LLC,                         )
6                                         )
                    Plaintiff,            )
7                                         )
                vs.                       )
8                                         )
             SITCOMM ARBITRATION          )
9            ASSOCIATION, MARK            )
             MOFFETT, SANDRA              )
10           GOULETTE, RONNIE             )
             KAHAPEA, MARK JOHNSON, )
11           KIRK GIBBS, and ALARIC )
             SCOTT,                       )
12                                        )
                    Defendants.           )
13           _______________________)
14
15
16
17
18
19
20                  CERTIFICATE OF NONAPPEARANCE OF RONNIE KAHAPEA,
21           scheduled to have been taken via remote
22           videoconference, on Monday, November, 30, 2020, at
23           1:00 p.m., Central Standard Time, before Michelle D.
24           Hernandez, Certified Shorthand Reporter, in and for the
25           State of California.

                                                                   Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 4 of 144


1            APPEARANCES:
2            For the Plaintiff:
3                    BLANK ROME
                     BY: CHERYL S. CHANG, ESQ.
4                         (PRO HAC VICE, VIA VIDEOCONFERENCE)
                     2029 Century Park East, 6th Floor
5                    Los Angeles, California 90067
                     Telephone: (424) 239-3400
6                    Facsimile: (424) 239-3434
                     E-mail: chang@blankrome.com
7
8            For the Plaintiff:
9                    UPSHAW, WILLIAMS, BIGGERS & BECKHAM
                     BY: HARRIS F. POWERS III, ESQ.
10                        (VIA VIDEOCONFERENCE)
                     309 Fulton Street
11                   Post Office Drawer 8230
                     Greenwood, Mississippi 38935
12                   Telephone: (662) 455-1613
                     Facsimile: (662) 453-9245
13                   E-mail: hpowers@upshawwilliams.com
14
15           Also Present:
16                   Matthew Hausle, Videographer
17
18
19
20
21
22
23
24
25

                                                                   Page 3

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 5 of 144


1                                        I N D E X
2            STATEMENT ON THE RECORD                                      Page
3            By Mr. Powers                                                     5
4            By Ms. Chang                                                      8
5
6                                    E X H I B I T S
7            Plaintiff's                                                  Page
             Exhibit          Description                              Marked
8
             Exhibit 1        Notice of Deposition                             5
9
             Exhibit 2        Letter dated 11/17/2020                          6
10                            re-serving notice of
                              deposition for the 11/30/2020
11                            deposition of Ronnie Kahapea
12           Exhibit 3        Documents collectively marked                    7
13           Exhibit 4        E-mail chain between Ronnie                      9
                              Kahapea Nicole Metral dated
14                            November 26, 2020, 7:55 p.m
15           Exhibit 5        E-mail dated November 28,                        9
                              2020, at 9:15 p.m. from Blood
16                            Wolf to Nicole Metral
17           Exhibit 6        E-mail dated November 30,                       10
                              2020, 11:16 a.m. from Nicole
18                            Metral to Blood Wolf
19
20
21
22
23
24
25

                                                                   Page 4

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 6 of 144


1                  MONDAY, NOVEMBER 30, 2020, 1:44 P.M., CST
2                           VIA REMOTE VIDEOCONFERENCE
3
4                  MR. POWERS:       This is Harris Powers of the
5       Upshaw, Williams, Biggers & Beckham law firm in
6       Greenwood, Mississippi.          I am local counsel for the
7       plaintiff PennyMac Loan Services, LLC, in Case
8       Number 2:19-cv-00193 pending in the United States
9       District Court for the Southern District of
10      Mississippi.
11                 And I am on record to make a declaration
12      pursuant to Federal Rule of Civil Procedure 30 and 37
13      and to request a certificate of nonappearance for the
14      deponent Ronnie Kahapea, who is a defendant in the
15      case.    Mr. Kahapea was served a notice of deposition in
16      the form of Exhibit 1 on November 11, 2020.
17                 Madam Court Reporter, do you have a copy of
18      the notice of deposition as Exhibit 1?
19                 THE REPORTER:        (Responds affirmatively.)
20                 MR. POWERS:       That will be made as an exhibit.
21                 (Plaintiff's Exhibit 1 was marked for
22                 identification.)
23                 MR. POWERS:       And he was served that notice of
24      deposition by U.S. mail to his P.O. Box address on file
25      with the court.       Defendant Kahapea was served the

                                                                   Page 5

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 7 of 144


1       notice of deposition a second time on November 17,
2       2020, consistent with the letter which would be
3       attached as Exhibit 2.
4                  Madam Court Reporter, do you have a copy of
5       the November 17, 2020, letter before you that would be
6       made Exhibit 2?
7                  THE REPORTER:        (Responds affirmatively.)
8                  MR. POWERS:       Thank you.
9                  I would submit that the Exhibit 2 was a letter
10      served by my co-counsel Nicole Metral on all parties,
11      again re-serving the notice of deposition for today.
12                 (Plaintiff's Exhibit 2 was marked for
13                 identification.)
14                 MR. POWERS:       Going back to last week,
15      Mr. Kahapea has been in touch with the Blank Rome law
16      firm by e-mail dated November 28, 2020, acknowledging
17      the deposition and advising that he would not appear
18      unless certain conditions were met.
19                 He was advised that his conditions, none of
20      which are required by the Federal Rules of Civil
21      Procedure or the Uniform Local Rules of the Southern
22      District of Mississippi, require compliance with his
23      conditions for appearance.
24                 And he was advised, at that point in time,
25      that his nonappearance at the deposition would be met

                                                                   Page 6

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 8 of 144


1       with a motion for attorneys' fees, costs, and sanctions
2       available under the Federal Rules of Civil Procedure
3       including Rule 30 and 37.
4                  That would be Exhibit 3, I believe, which
5       would be a composite exhibit of e-mails dated
6       November 24, November 26, and November 28; is that
7       correct?
8                  MS. CHANG:      That's correct.
9                  MR. POWERS:       Thank you very much for the
10      clarification on that point.
11                 (Plaintiff's Exhibit 3 was marked for
12                 identification.)
13                 MS. CHANG:      And since I haven't announced
14      myself, I'll just announce myself now for the record.
15      This is Cheryl Chang, also counsel for PennyMac Loan
16      Services, the plaintiff in this case, and I'm from the
17      law firm of Blank Rome in their Los Angeles office.
18                 MR. POWERS:       And we are both here consistent
19      with the requirements of the Uniform Local Rules of the
20      Southern District of Mississippi as Ms. Chang is
21      pro hac vice counsel.
22                 I would like the record to reflect that
23      Mr. Kahapea was served all relevant notices.               He is
24      aware of the deposition and was provided access
25      credentials to this Zoom meeting -- Zoom deposition.

                                                                   Page 7

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 9 of 144


1                  And on this record, the plaintiff, PennyMac
2       Loan Services, LLC, requests the court reporter to
3       enter a certificate of nonappearance for the deponent,
4       defendant Ronnie Kahapea, who has failed to attend this
5       deposition, which was properly noticed for
6       1:00 o'clock p.m. Central time, and it is approximately
7       1:48 p.m. Central time.
8                  This declaration may be submitted in support
9       of a motion for sanctions or any other purpose
10      permitted by the Federal Rules of Civil Procedure.
11                 Ms. Chang, do you have anything to add or to
12      clarify to that statement on the record?
13                 MS. CHANG:      Yes.      Just to note that it is
14      11:49 in California, Pacific time, and I believe 9:49
15      Hawaii time, and the depo notice did provide for a
16      9:00 a.m. start time in Hawaii and 11:00 a.m. start
17      time in California.
18                 Madam Court Reporter, did we mark 4, 5, and 6?
19                 THE REPORTER:        (Responds negatively.)
20                 MS. CHANG:      Okay.      I can do that.     I can go
21      ahead and do that.
22                 So we will mark as Exhibit 4 an e-mail chain
23      between Ronnie Kahapea, the witness, and Nicole Metral,
24      my co-counsel at Blank Rome, which is dated
25      November 26, 2020, at 7:55 p.m.

                                                                   Page 8

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 10 of 144


1                   And in that e-mail, Mr. Kahapea indicates that
2       he will again only accept the invitation under
3       certain --
4                   MR. POWERS:      All right.
5                   MS. CHANG:     -- invitation to the deposition
6       under certain conditions.            And he attaches a document.
7                   (Plaintiff's Exhibit 4 was marked for
8                   identification.)
9                   MS. CHANG:     And I think that Mr. Powers was
10      marking this as one exhibit.              But I'll just break them
11      up so that we can include all the final exhibits.                 And
12      then we'll also mark as Exhibit 5 another e-mail from
13      Mr. Kahapea.
14                  His e-mail address is bloodwolf80@gmail.com,
15      and this e-mail is dated November 28, 2020, at
16      9:15 p.m. and is again addressed to Nicole Metral, my
17      co-counsel.      And it again indicates that Mr. Kahapea
18      will not be attending the deposition but not because
19      he's unavailable or because he's unavailable to attend
20      by Zoom or for any other reason but simply because he
21      doesn't want to attend.
22                  (Plaintiff's Exhibit 5 was marked for
23                  identification.)
24                  MS. CHANG:     And then the final exhibit that we
25      will mark is Exhibit 6, and it is an e-mail from this

                                                                   Page 9

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 11 of 144


1       morning, November 30, 2020.             And it's timestamped
2       11:16 a.m.
3                   (Plaintiff's Exhibit 6 was marked for
4                   identification.)
5                   MS. CHANG:     And it's from my co-counsel Nicole
6       Metral and is addressed to Mr. Kahapea.               And Mr. Powers
7       and myself are copied on that e-mail.               And it was to
8       alert Mr. Kahapea to a change in the Zoom calendar
9       invite and to let him know that we would wait another
10      20 minutes for him to appear.
11                  But it has now been more than 20 minutes since
12      that e-mail.      It's been almost 40 minutes since that
13      e-mail, and Mr. Kahapea is still not in attendance in
14      this deposition by Zoom.           And with that, I have nothing
15      else.
16                  MR. POWERS:      Nothing else on my end either.
17      Thank you.
18                  MS. CHANG:     Thank you very much.
19                  (Whereupon the proceedings concluded
20                  at 1:51 P.M., CST.)
21
22
23
24
25

                                                                  Page 10

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 12 of 144


1                             REPORTER'S CERTIFICATE

2

3            I, Michelle D. Hernandez,          Certified Shorthand Reporter

4       in and for the State of California, do hereby certify:

5

6            That the foregoing proceedings were reported by me

7       stenographically and later transcribed into typewriting

8       under my direction; that the foregoing is a true record

9       of the proceedings taken at that time.

10

11           IN WITNESS WHEREOF, I have subscribed my name

12      this 10th day of December, 2020, at Fontana, California.

13

14

15                        <%15015,Signature%>

16                        MICHELLE D. HERNANDEZ, CSR No. 13960

17

18

19

20

21

22

23

24

25

                                                                   Page 11

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 13 of 144

[& - counsel]

          &             30 1:16 2:22 4:17     add 8:11              box 5:24
 & 3:9 5:5                5:1,12 7:3 10:1     address 5:24 9:14     break 9:10
                        309 3:10              addressed 9:16                  c
           0
                        37 5:12 7:3             10:6
 00193 1:5 2:5 5:8                                                  calendar 10:8
                        38935 3:11            advised 6:19,24
                                                                    california 2:25 3:5
           1                      4           advising 6:17
                                                                      8:14,17 11:4,12
 1 4:8 5:16,18,21                             affirmatively 5:19
                        4 4:13 8:18,22 9:7                          case 1:5 2:5 5:7,15
 10 4:17                                        6:7
                        40 10:12                                      7:16
 10th 11:12                                   ahead 8:21
                        424 3:5,6                                   central 2:23 8:6,7
 11 5:16                                      alaric 1:10 2:11
                        4340342 1:25                                century 3:4
 11/17/2020 4:9                               alert 10:8
                        453-9245 3:12                               certain 6:18 9:3,6
 11/30/2020 4:10                              angeles 3:5 7:17
                        455-1613 3:12                               certificate 1:15
 11:00 8:16                                   announce 7:14
                                  5                                   2:20 5:13 8:3 11:1
 11:16 4:17 10:2                              announced 7:13
                                                                    certified 2:24 11:3
 11:49 8:14             5 4:3,8,15 8:18       appear 6:17 10:10
                                                                    certify 11:4
 13960 1:24 11:16         9:12,22             appearance 6:23
                                                                    chain 4:13 8:22
 15015 11:15                      6           appearances 3:1
                                                                    chang 3:3,6 4:4
 17 6:1,5               6 4:9,17 8:18 9:25    approximately 8:6
                                                                      7:8,13,15,20 8:11
 1:00 2:23 8:6            10:3                arbitration 1:8 2:8
                                                                      8:13,20 9:5,9,24
 1:44 1:16 5:1          662 3:12,12           association 1:9 2:9
                                                                      10:5,18
 1:48 8:7               6th 3:4               attached 6:3
                                                                    change 10:8
 1:51 10:20                                   attaches 9:6
                                  7                                 cheryl 3:3 7:15
                                              attend 8:4 9:19,21
           2            7 4:12                                      civil 5:12 6:20 7:2
                                              attendance 10:13
 2 4:9 6:3,6,9,12       7:55 4:14 8:25                                8:10
                                              attending 9:18
 20 10:10,11                                                        clarification 7:10
                                  8           attorneys 7:1
 2020 1:16 2:22                                                     clarify 8:12
                        8 4:4                 available 7:2
   4:14,15,17 5:1,16                                                collectively 4:12
                        8230 3:11             aware 7:24
   6:2,5,16 8:25 9:15                                               compliance 6:22
                                  9                     b           composite 7:5
   10:1 11:12
 2029 3:4               9 4:13,15             b 4:6                 concluded 10:19
 239-3400 3:5           90067 3:5             back 6:14             conditions 6:18,19
 239-3434 3:6           9:00 8:16             beckham 3:9 5:5         6:23 9:6
 24 7:6                 9:15 4:15 9:16        believe 7:4 8:14      consistent 6:2 7:18
 26 4:14 7:6 8:25                 a           biggers 3:9 5:5       copied 10:7
 28 4:15 6:16 7:6                             blank 3:3 6:15        copy 5:17 6:4
                        a.m. 4:17 8:16,16       7:17 8:24           correct 7:7,8
   9:15                   10:2
 2:19 1:5 2:5 5:8                             blankrome.com         costs 7:1
                        accept 9:2              3:6                 counsel 5:6 6:10
           3            access 7:24           blood 4:15,18           7:15,21 8:24 9:17
 3 4:12 7:4,11          acknowledging         bloodwolf80 9:14        10:5
                          6:16

                                                                                 Page 1
                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 14 of 144

[court - nonappearance]

 court 1:1 2:1 5:9      east 3:4                hausle 3:16             mail 3:6,13 4:13
   5:17,25 6:4 8:2,18   eastern 1:3 2:3         hawaii 8:15,16            4:15,17 5:24 6:16
 credentials 7:25       either 10:16            hernandez 1:23            8:22 9:1,12,14,15
 csr 1:24 11:16         enter 8:3                  2:24 11:3,16           9:25 10:7,12,13
 cst 1:16 5:1 10:20     esq 3:3,9               hpowers 3:13            mails 7:5
 cv 1:5 2:5 5:8         exhibit 4:7,8,9,12                 i            mark 1:9,10 2:9
           d               4:13,15,17 5:16,18                             2:10 8:18,22 9:12
                                                identification 5:22
                           5:20,21 6:3,6,9,12                             9:25
 d 1:23 2:23 4:1                                   6:13 7:12 9:8,23
                           7:4,5,11 8:22 9:7                            marked 4:7,12
   11:3,16                                         10:4
                           9:10,12,22,24,25                               5:21 6:12 7:11 9:7
 dated 4:9,13,15,17                             iii 3:9
                           10:3                                           9:22 10:3
   6:16 7:5 8:24 9:15                           include 9:11
                        exhibits 9:11                                   marking 9:10
 day 11:12                                      including 7:3
                                   f                                    matthew 3:16
 december 11:12                                 indicates 9:1,17
                                                                        meeting 7:25
 declaration 5:11       f 3:9                   invitation 9:2,5
                                                                        met 6:18,25
   8:8                  facsimile 3:6,12        invite 10:9
                                                                        metral 4:13,16,18
 defendant 5:14,25      failed 8:4                         j              6:10 8:23 9:16
   8:4                  federal 5:12 6:20
                                                job 1:25                  10:6
 defendants 1:11           7:2 8:10
                                                johnson 1:10 2:10       michelle 1:23 2:23
   2:12                 fees 7:1
                                                           k              11:3,16
 depo 8:15              file 5:24
                                                kahapea 1:10,15         minutes 10:10,11
 deponent 5:14 8:3      final 9:11,24
                                                   2:10,20 4:11,13        10:12
 deposition 4:8,10      firm 5:5 6:16 7:17
                                                   5:14,15,25 6:15      mississippi 1:2 2:2
   4:11 5:15,18,24      floor 3:4
                                                   7:23 8:4,23 9:1,13     3:11 5:6,10 6:22
   6:1,11,17,25 7:24    fontana 11:12
                                                   9:17 10:6,8,13         7:20
   7:25 8:5 9:5,18      foregoing 11:6,8
                                                kirk 1:10 2:11          moffett 1:9 2:9
   10:14                form 5:16
                                                know 10:9               monday 1:16 2:22
 description 4:7        fulton 3:10
                                                ks 1:5 2:5                5:1
 direction 11:8                    g                                    morning 10:1
 district 1:1,2 2:1,2                                      l
                        gibbs 1:10 2:11                                 motion 7:1 8:9
   5:9,9 6:22 7:20                              law 5:5 6:15 7:17
                        gmail.com 9:14                                  mtp 1:5 2:5
 division 1:3 2:3                               letter 4:9 6:2,5,9
                        go 8:20                                                   n
 document 9:6                                   llc 1:5 2:5 5:7 8:2
                        going 6:14
 documents 4:12                                 loan 1:5 2:5 5:7        n 4:1
                        goulette 1:9 2:10
 drawer 3:11                                       7:15 8:2             name 11:11
                        greenwood 3:11
           e                                    local 5:6 6:21 7:19     negatively 8:19
                           5:6
                                                los 3:5 7:17            nicole 4:13,16,17
 e 3:6,13 4:1,6,13                 h                                      6:10 8:23 9:16
   4:15,17 6:16 7:5                                       m
                        h 4:6                                             10:5
   8:22 9:1,12,14,15                            madam 5:17 6:4
                        hac 3:4 7:21                                    nonappearance
   9:25 10:7,12,13                                 8:18
                        harris 3:9 5:4                                    1:15 2:20 5:13
                                                                          6:25 8:3

                                                                                     Page 2
                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 15 of 144

[note - x]

 note 8:13                10:16               rules 6:20,21 7:2    think 9:9
 notice 4:8,10 5:15     present 3:15            7:19 8:10          time 2:23 6:1,24
   5:18,23 6:1,11       pro 3:4 7:21                    s            8:6,7,14,15,16,17
   8:15                 procedure 5:12                               11:9
                                              s 3:3 4:6
 noticed 8:5              6:21 7:2 8:10                            timestamped 10:1
                                              sanctions 7:1 8:9
 notices 7:23           proceedings 10:19                          today 6:11
                                              sandra 1:9 2:9
 november 1:16            11:6,9                                   touch 6:15
                                              scheduled 2:21
   2:22 4:14,15,17      properly 8:5                               transcribed 11:7
                                              scott 1:10 2:11
   5:1,16 6:1,5,16      provide 8:15                               true 11:8
                                              second 6:1
   7:6,6,6 8:25 9:15    provided 7:24                              typewriting 11:7
                                              served 5:15,23,25
   10:1                 purpose 8:9                                          u
                                                6:10 7:23
 number 5:8             pursuant 5:12
                                              services 1:5 2:5     u.s. 5:24
           o                      r             5:7 7:16 8:2       unavailable 9:19
 o'clock 8:6            reason 9:20           serving 4:10 6:11      9:19
 office 3:11 7:17       record 4:2 5:11       shorthand 2:24       uniform 6:21 7:19
 okay 8:20                7:14,22 8:1,12        11:3               united 1:1 2:1 5:8
           p              11:8                signature 11:15      upshaw 3:9 5:5
                        reflect 7:22          simply 9:20          upshawwilliams...
 p.m 4:14
                        relevant 7:23         sitcomm 1:8 2:8        3:13
 p.m. 1:16 2:23
                        remote 1:17 2:21      southern 1:2 2:2               v
   4:15 5:1 8:6,7,25
                          5:2                   5:9 6:21 7:20
   9:16 10:20                                                      vice 3:4 7:21
                        reported 1:23 11:6    standard 2:23
 p.o. 5:24                                                         videoconference
                        reporter 2:24 5:17    start 8:16,16
 pacific 8:14                                                        1:17 2:22 3:4,10
                          5:19 6:4,7 8:2,18   state 2:25 11:4
 page 4:2,7                                                          5:2
                          8:19 11:3           statement 4:2 8:12
 park 3:4                                                          videographer 3:16
                        reporter's 11:1       states 1:1 2:1 5:8
 parties 6:10                                                      vs 1:7 2:7
                        request 5:13          stenographically
 pending 5:8                                                                w
                        requests 8:2            11:7
 pennymac 1:5 2:5
                        require 6:22          street 3:10          wait 10:9
   5:7 7:15 8:1
                        required 6:20         submit 6:9           want 9:21
 permitted 8:10
                        requirements 7:19     submitted 8:8        week 6:14
 plaintiff 1:6 2:6
                        responds 5:19 6:7     subscribed 11:11     whereof 11:11
   3:2,8 5:7 7:16 8:1
                          8:19                support 8:8          williams 3:9 5:5
 plaintiff's 4:7 5:21
                        right 9:4                       t          witness 8:23 11:11
   6:12 7:11 9:7,22
                        rome 3:3 6:15 7:17                         wolf 4:16,18
   10:3                                       t 4:6
                          8:24                                               x
 point 6:24 7:10                              taken 2:21 11:9
                        ronnie 1:9,15 2:10                         x 4:1,6
 post 3:11                                    telephone 3:5,12
                          2:20 4:11,13 5:14
 powers 3:9 4:3 5:4                           thank 6:8 7:9
                          8:4,23
   5:4,20,23 6:8,14                             10:17,18
                        rule 5:12 7:3
   7:9,18 9:4,9 10:6

                                                                               Page 3
                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 16 of 144

[zoom - zoom]

          z
zoom 7:25,25 9:20
  10:8,14




                                                                      Page 4
                            Veritext Legal Solutions
                                 866 299-5127
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 17 of 144




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                             Eastern Division

   PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                          Case No: 2:19-cv-00193-KS-MTP
                                     Plaintiff,

           -vs-

   SITCOMM ARBITRATION
   ASSOCIATION, MARK MOFFETT,
   SANDRA GOULETTE, RONNIE
   KAHAPEA, MARK JOHNSON, KIRK
   GIBBS, and ALARIC SCOTT,

                                     Defendants.

        PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
      DEPOSITION OF DEFENDANT RONNIE KAHAPEA PURSUANT TO
                      FED. R. CIV. P. 26 AND 30
   TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

   DEPONENT:                   RONNIE KAHAPEA

   DATE:                       November 30, 2020

   TIME:                       1:00 p.m. Central Standard Time

   LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                               calendar team at calendar-LA@Veritext.com to retrieve the
                               necessary credentials to access the remote deposition.




                                                    1
   136044.01923/124015928v.1




                                                                                              EXHIBIT
                                                                                                 1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 18 of 144




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Ronnie Kahapea (“Deponent”) on
November 30, 2020 at 1:00 p.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 19 of 144




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 20 of 144




                                  Nbmetral@blankrome.com
                                  Jmcelroy@blankrome.com


                                  Harris F. Powers III
                                  Steven C. Cookston

                                  Upshaw, Williams, Biggers & Beckham,
                                  LLP
                                  309 Fulton Street
                                  Post Office Drawer 8230
                                  Greenwood, MS 38935-8230
                                  Telephone No.: 662-455-1613
                                  Fax No. 662-453-9245
                                  hpowers@upshawwilliams.com
                                  scookston@upshawwilliams.com

                                  Counsel for Plaintiff




                                    4
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 21 of 144




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 22 of 144




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 23 of 144




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 24 of 144




                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
        On November 11, 2020, I served the foregoing document(s):

     PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
   DEPOSITION OF DEFENDANT RONNIE KAHAPEA PURSUANT TO
                   FED. R. CIV. P. 26 AND 30


       on the interested parties in this action addressed and sent as follows:

                            SEE ATTACHED SERVICE LIST


  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
      in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY MAIL: I caused such envelope(s) to be deposited in the mail at Los
      Angeles, California with postage thereon fully prepaid to the office or home of
      the addressee(s) as indicated. I am “readily familiar” with this firm’s practice
      of collection and processing documents for mailing. It is deposited with the
      U.S. Postal Service on that same day, with postage fully prepaid, in the
      ordinary course of business. I am aware that on motion of party served,
      service is presumed invalid if postal cancellation date or postage meter date is
      more than one day after the date of deposit for mailing in affidavit.

  BY FEDEX: I caused such envelope(s) to be deposited in a box or other
      facility regularly maintained by FedEx, an express service carrier, or delivered
      to a courier or driver authorized by said express service carrier to receive
      documents in an envelope designated by the said express service carrier,
      addressed as indicated, with delivery fees paid or provided for, to be
      transmitted by FedEx.


                                          8
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 25 of 144




  FEDERAL: I declare that I am employed in the office of a member of the bar
      of this court at whose direction service was made.

        Executed on November 11, 2020 at Los Angeles, California.

                                              /s/Charman S. Bee
                                              Charman S. Bee




                                         9
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 26 of 144




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP


 BY U.S. MAIL
 Ronnie Kahapea                           Defendant
 P.O. Box 875
 Volcano, HI 96785

 BY FED EX
 Mark Johnson                             Defendant
 451 May Lane
 Louisa, VA 23093

 BY FED EX
 Kirk Gibbs                               Defendant
 3115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047

 BY FED EX
 Sandra Goulette                          Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440

 BY FED EX
 Mark Moffett                             Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480




                                        10
136044.01923/124015928v.1
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 27 of 144




   2029 Century Park East | 6th Floor |Los Angeles, CA 90067
    Phone:        (424) 239-3483

    Fax:          (424) 239-3845

    Email:        nbmetral@blankrome.com




                                                     November 17, 2020


   TO DEFENDANTS

   SEE CERTIFICATE OF SERVICE AND SERVICE LIST

                       Re:      PennyMac Loan Services, LLC v. Sitcomm Arbitration Association, et al.
                                Case No. 2:19-cv-00193-KS-MTP (Southern District of Mississippi)

   Dear Defendants:

          As you know, Blank Rome LLP and Upshaw, Williams, Biggers & Beckham, LLP
   represent plaintiff PennyMac Loan Services, LLC (“PennyMac”) in the above-referenced matter.

          We wanted to provide each of you with the enclosed five notices of deposition for Mark
   Johnson, Ronnie Kahapea, Kirk Gibbs, Sandra Goulette, and Mark Moffett. Each of these
   deposition notices were previously served to the corresponding deponent on November 11, 2020.
   We also wanted you to be aware that each of you may attend the other depositions. The deposition
   schedule is as follows:

                       November 24, 2020 at 11:00 a.m. Central Time - Mark Johnson

                       November 30, 2020 at 1:00 p.m. Central Time – Ronnie Kahapea

                       December 4, 2020 at 11:00 a.m. Central Time – Kirk Gibbs

                       December 7, 2020 at 11:00 a.m. Central Time – Sandra Goulette

                       December 9, 2020 at 11:00 a.m. Central Time - Mark Moffett

            As stated in each of the notices of deposition, the depositions will take place remotely by
   video conference. Please contact Veritext’s calendar team at calendar-LA@Veritext.com to
   retrieve the necessary credentials to access the remote deposition. Please also contact my office
   at least three (3) calendar days prior to the deposition to advise that it is your desire to appear via
   these remote participating means so that the necessary credentials, call-in numbers, email address,
   services, testing and information, if necessary, can be arranged and provided to you prior to the
   proceeding(s). The following webpage - www.veritext.com/remote may also be accessed for
   additional remote deposition information.




   136044.01923/124073674v.1


                                                                                                             EXHIBIT
                                                                                                                2
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 28 of 144

BLANKROME
ALL   DEFENDANTS
ALL DEFENDANTS
November 17, 2020
Page
Page 22


        Please feel free
        Please feel free to
                         to contact
                            contact the
                                    the undersigned
                                        undersigned if
                                                    if you
                                                       you have
                                                           have any
                                                                any additional
                                                                    additional questions.
                                                                               questions.

                                                     Sincerely,
                                                     Sincerely,




                                                     Nicole B. Metral

NBM
NBM
Enclosures (Five Notices
Enclosures (Five Notices of
                         of Deposition)
                            Deposition)

cc:
cc:     Harris Powers,
        Harris Powers, Esq.
                       Esq. (e
                             (e-mail only)
                               -mail only)
        Steven
        Steven Cookston,  Esq. (e
                Cookston, Esq.  (e-mail
                                  -mail only)
                                        only)
        Cheryl  Chang, Esq.
        Cheryl Chang,  Esq. (e
                             (e-mail only)
                               -mail only)
        Jessica McElroy (e
        Jessica McElroy  (e-mail  only)
                            -mail only)




136044.01923/124073674v.1
136044.01923/124073674v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 29 of 144




                                 CERTIFICATE OF SERVICE

        I, Nicole B. Metral, hereby certify that I have this day caused to be served true and correct

copies of the following:      (1) LETTER DATED NOVEMBER 17, 2020; (2) PLAINTIFF

PENNYMAC LOAN SERVICES, LLC’S NOTICE OF DEPOSITION OF DEFENDANT MARK

JOHNSON PURSUANT TO FED. R. CIV. P. 26 AND 30; (3) PLAINTIFF PENNYMAC LOAN

SERVICES, LLC’S NOTICE OF DEPOSITION OF DEFENDANT RONNIE KAHAPEA

PURSUANT TO FED. R. CIV. P. 26 AND 30; (4) PLAINTIFF PENNYMAC LOAN SERVICES,

LLC’S NOTICE OF DEPOSITION OF DEFENDANT KIRK GIBBS PURSUANT TO FED. R.

CIV. P. 26 AND 30; (5) PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF

DEPOSITION OF DEFENDANT SANDRA GOULETTE PURSUANT TO FED. R. CIV. P. 26

AND 30; AND (6) PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF

DEPOSITION OF DEFENDANT MARK MOFFETT PURSUANT TO FED. R. CIV. P. 26 AND

30 via Federal Express to:

        Mark Johnson
        451 May Lane
        Louisa, VA 23093
        Defendant
        Federal Express Tracking No. 3990 5981 2115

        Kirk Gibbs
        4155 Lawrenceville Rd.
        PMB 8119
        Lilburn, GA 30047
        Defendant
        Federal Express Tracking No. 3990 6012 3963

        Kirk Gibbs
        525 Arlington Circle NW
        Lenoir, NC 28645
        Defendant
        Federal Express Tracking No. 3990 6030 0913




136044.01923/124073674v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 30 of 144



ALL DEFENDANTS
November 17, 2020
Page 4


        Sandra Goulette
        3007 Crescent Hill Drive
        Laurel, MS 39440
        Defendant
        Federal Express Tracking No. 3990 6063 5879

        Mark Moffett
        345 Coon Jefcoat Road
        Soso, MS 39480
        Defendant
        Federal Express Tracking No. 3990 6076 6984

And via United States Postal Service Priority Mail to:

        Ronnie Kahapea
        P.O. Box 875
        Volcano, HI 96785
        Defendant
        United Stated Postal Service Priority Mail Tracking No. 9114902307224670949779


        SO CERTIFIED this the 17th day of November, 2020.




                                                  /s/ Nicole B. Metral
                                                  NICOLE B. METRAL




136044.01923/124073674v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 31 of 144




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

    PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
 DEPOSITION OF DEFENDANT MARK JOHNSON PURSUANT TO FED.
                    R. CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   MARK JOHNSON

DATE:                       November 24, 2020

TIME:                       11:00 a.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 32 of 144




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Mark Johnson (“Deponent”) on
November 24, 2020 at 11:00 a.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 33 of 144




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 34 of 144




                                  Nbmetral@blankrome.com
                                  Jmcelroy@blankrome.com


                                  Harris F. Powers III
                                  Steven C. Cookston

                                  Upshaw, Williams, Biggers & Beckham,
                                  LLP
                                  309 Fulton Street
                                  Post Office Drawer 8230
                                  Greenwood, MS 38935-8230
                                  Telephone No.: 662-455-1613
                                  Fax No. 662-453-9245
                                  hpowers@upshawwilliams.com
                                  scookston@upshawwilliams.com

                                  Counsel for Plaintiff




                                    4
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 35 of 144




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 36 of 144




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 37 of 144




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 38 of 144




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

     PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
   DEPOSITION OF DEFENDANT RONNIE KAHAPEA PURSUANT TO
                   FED. R. CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   RONNIE KAHAPEA

DATE:                       November 30, 2020

TIME:                       1:00 p.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 39 of 144




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Ronnie Kahapea (“Deponent”) on
November 30, 2020 at 1:00 p.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 40 of 144




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 41 of 144




                                  Nbmetral@blankrome.com
                                  Jmcelroy@blankrome.com


                                  Harris F. Powers III
                                  Steven C. Cookston

                                  Upshaw, Williams, Biggers & Beckham,
                                  LLP
                                  309 Fulton Street
                                  Post Office Drawer 8230
                                  Greenwood, MS 38935-8230
                                  Telephone No.: 662-455-1613
                                  Fax No. 662-453-9245
                                  hpowers@upshawwilliams.com
                                  scookston@upshawwilliams.com

                                  Counsel for Plaintiff




                                    4
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 42 of 144




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 43 of 144




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 44 of 144




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 45 of 144




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

    PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
  DEPOSITION OF DEFENDANT KIRK GIBBS PURSUANT TO FED. R.
                     CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   KIRK GIBBS

DATE:                       December 4, 2020

TIME:                       11:00 a.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 46 of 144




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Kirk Gibbs (“Deponent”) on
December 4, 2020 at 11:00 a.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 47 of 144




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 48 of 144




                                  Nbmetral@blankrome.com
                                  Jmcelroy@blankrome.com


                                  Harris F. Powers III
                                  Steven C. Cookston

                                  Upshaw, Williams, Biggers & Beckham,
                                  LLP
                                  309 Fulton Street
                                  Post Office Drawer 8230
                                  Greenwood, MS 38935-8230
                                  Telephone No.: 662-455-1613
                                  Fax No. 662-453-9245
                                  hpowers@upshawwilliams.com
                                  scookston@upshawwilliams.com

                                  Counsel for Plaintiff




                                    4
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 49 of 144




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 50 of 144




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 51 of 144




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 52 of 144




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

    PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
  DEPOSITION OF DEFENDANT SANDRA GOULETTE PURSUANT TO
                   FED. R. CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   SANDRA GOULETTE

DATE:                       December 7, 2020

TIME:                       11:00 a.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 53 of 144




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Sandra Goulette (“Deponent”) on
December 7, 2020 at 11:00 a.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 54 of 144




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 55 of 144




                                  Nbmetral@blankrome.com
                                  Jmcelroy@blankrome.com


                                  Harris F. Powers III
                                  Steven C. Cookston

                                  Upshaw, Williams, Biggers & Beckham,
                                  LLP
                                  309 Fulton Street
                                  Post Office Drawer 8230
                                  Greenwood, MS 38935-8230
                                  Telephone No.: 662-455-1613
                                  Fax No. 662-453-9245
                                  hpowers@upshawwilliams.com
                                  scookston@upshawwilliams.com

                                  Counsel for Plaintiff




                                    4
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 56 of 144




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 57 of 144




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 58 of 144




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 59 of 144




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Eastern Division

PENNYMAC LOAN SERVICES, LLC,                           CIVIL ACTION
                                                       Case No: 2:19-cv-00193-KS-MTP
                                  Plaintiff,

        -vs-

SITCOMM ARBITRATION
ASSOCIATION, MARK MOFFETT,
SANDRA GOULETTE, RONNIE
KAHAPEA, MARK JOHNSON, KIRK
GIBBS, and ALARIC SCOTT,

                                  Defendants.

   PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S NOTICE OF
DEPOSITION OF DEFENDANT MARK MOFFETT PURSUANT TO FED.
                   R. CIV. P. 26 AND 30
TO:                         ALL PARTIES AND THEIR ATTORNEYS OF RECORD

DEPONENT:                   MARK MOFFETT

DATE:                       December 9, 2020

TIME:                       11:00 a.m. Central Standard Time

LOCATION:                   Remote by videoconference. See Exhibit A. Contact Veritext’s
                            calendar team at calendar-LA@Veritext.com to retrieve the
                            necessary credentials to access the remote deposition.




                                                 1
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 60 of 144




        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
        Please take notice that pursuant to Rules 26 and 30 of the Federal Rules of
Civil Procedure, plaintiff PennyMac Loan Services, LLC (“PennyMac”) will take
the deposition by oral examination of defendant Mark Moffett (“Deponent”) on
December 9, 2020 at 11:00 a.m. Central Standard Time via remote video
conference pursuant to Exhibit A.
        The remote deposition will be coordinated by Veritext Legal Solutions, with
a business address of 707 Wilshire Boulevard, Suite 3500, Los Angeles, CA
90017. Contact Veritext’s calendar team at calendar-LA@Veritext.com to retrieve
the necessary credentials to access the remote deposition, as well as information
related to any technical assistance you may require to assist with carrying out the
virtual deposition. We encourage you to access www.veritext.com/remote for
additional remote deposition information.
        The deposition will be taken, via remote means, before an officer authorized
to administer the oath to the Deponent. If the deposition is not completed on the
above date, the deposition will continue from day to day, weekends and holiday
excluded, until completed. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of
Civil Procedure, PennyMac reserves the right to record the deposition by audio or
audiovisual means in addition to the stenographic method. PennyMac further
reserves the right to utilize software to generate the instant visual display of
testimony. Further, PennyMac reserves the right to conduct this deposition
utilizing the secure web-based deposition option afforded by Veritext or in the
alternative video teleconferencing (VTC) services or telephonically to provide
remote/virtual access for those parties wishing to participate in the deposition via
the internet and/or telephone. Take note that the deposition officer may also be
remote and out of the presence of the deponent via one of the options above for the

                                           2
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 61 of 144




purposes of providing the oath/affirmation to the deponent and capturing the
proceeding. We further reserve the right to utilize the following: (1) Exhibit
Capture (picture-in-picture) technology in which any exhibit reviewed by the
deponent during the deposition can be captured visually; and (2) To conduct this
deposition utilizing a paperless exhibit display process called Exhibit Share or a
similar paperless virtual display platform. The parties are advised that in lieu of a
paper set of exhibits they may be provided and displayed digitally to the deposition
officer, deponent, parties and counsel. The exhibits will be compiled by the
deposition officer for the purposes of exhibit stamping, and ultimate production of
the final certified transcript.
        Please contact the noticing attorney at least three (3) calendar days prior to
the deposition to advise that it is your desire to appear via these remote
participating means so that the necessary credentials, call-in numbers, email
address, services, testing and information, if necessary, can be arranged and
provided to you prior to the proceeding(s).

 Dated: November 11, 2020

                                            Respectfully submitted,

                                         /s/ Nicole Bartz Metral
                                         Cheryl S. Chang (admitted pro hac vice)
                                         Nicole Bartz Metral (admitted pro hac vice)
                                         Jessica A. McElroy (admitted pro hac vice)

                                         BLANK ROME LLP
                                         2029 Century Park East, 6th Floor
                                         Los Angeles, California 90067-2907
                                         Telephone: 424.239.3400
                                         Facsimile: 424.239.3434
                                         Chang@blankrome.com

                                            3
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 62 of 144




                                  Nbmetral@blankrome.com
                                  Jmcelroy@blankrome.com


                                  Harris F. Powers III
                                  Steven C. Cookston

                                  Upshaw, Williams, Biggers & Beckham,
                                  LLP
                                  309 Fulton Street
                                  Post Office Drawer 8230
                                  Greenwood, MS 38935-8230
                                  Telephone No.: 662-455-1613
                                  Fax No. 662-453-9245
                                  hpowers@upshawwilliams.com
                                  scookston@upshawwilliams.com

                                  Counsel for Plaintiff




                                    4
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 63 of 144




                                     EXHIBIT A

       1.    Physical Presence Prohibited. The witness will be made available for
deposition by video, with no attendees physically in the presence of the deponent.
Witnesses may not use any communication devices other than those to facilitate
the deposition during questioning and may not consult in any fashion with anyone
other than with representing counsel during questioning. Witnesses may not
privately confer with counsel at all during questioning except as to questions of
privilege.

       2.    Participant List. At least three calendar days prior to the noticed
deposition date, each individual planning to participate in the deposition must
notify the party noticing the deposition of his/her intent to participate and provide
the following information to the noticing party: (a) name, (b) email address, (c)
phone number. The noticing party will share this information with the vendor
arranging the deposition for the limited purpose of facilitating each participating
party's access to the video web portal for the deposition.

       3.    Technology Requirements. All video depositions will be
stenographically recorded by a court reporter with real-time feed capabilities.
Each individual participating in a deposition conducted by video must have a
webcam-equipped device (such as a desktop, laptop, or tablet), and a device with
audio-capabilities or access to a telephone for calling into the deposition. Other
than this equipment, the witness shall not be permitted to have access to any other
devices (such as a cellphone) while on the record.

       Noticing counsel are not responsible for the quality or functionality of the
video and audio stream for the witness, observers, or other participants. Attendees
agree to work in good faith to facilitate remote participation.

      4.      Identification of lndividuals in Attendance. Each witness, attorney,
and other person attending the deposition shall be identified on the record at the
commencement of the deposition. Under no circumstances may a person attend
the deposition remotely in any manner without identifying themselves on the
record at the commencement of the deposition.

       5.    Conduct by Participants Appearing Remotely. Each individual
participating in the deposition (including counsel for the deponent) must do so
remotely and must have an active video stream and audio line for the duration of
the deposition. Each participant should attend from a quiet, private location.

                                          5
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 64 of 144




       6.    Deponent Communication During a Video Deposition. During the
deposition, Deponent shall not communicate with anyone at all outside of the
video/audio stream. This includes, but is not limited to, instant messaging, text
messaging, or any equivalent. In the event any such communications occur, the
parties agree that the communications are discoverable.

        7.    Disruptions. In the event a participant's video feed is interrupted or
otherwise becomes hidden from view, the deposition will be suspended, and the
parties will go back on the record only when the participant's video stream
functionality has been restored. Disruptions due to video streaming, phone line
interruptions, or other technical problems shall not be counted against record time.
If a party believes that the transmission and/or recording was disrupted in bad
faith, including but not limited to for purposes of delay, it may request that an
additional videographer record other participants and may seek further appropriate
relief from the Court.

       8.     Court Reporter and Videographer. The parties will stipulate, in
accordance with Federal Rule of Civil Procedure 30(b)(5), that the court reporter or
videographer may participate in the deposition by remote means, and that the
deposition will be deemed to have been conducted "before" that officer, even
though the officer is not physically present with the deponent, so long as that
officer is able to identify the deponent.

       9.    Official Record. The court reporter's transcript, and the videographer'
s recording (if any), shall constitute the official record of the deposition for all
purposes.

       10. Other Recording. No participant other than the court reporter and
videographer (if any) may record or photograph any of the proceedings. This shall
include recording using any form of remote transmitting device, computer
recording device, laptops, camera, and personal device, including smart phones,
tablets, iPads, Androids, iPhones, Blackberries, or other PDAs. Nothing in this
provision prevents or limits the taking of notes by those identified on the record.

      11. Use of Remote Depositions at Trial. Remote depositions conducted in
accordance with this Protocol may be admitted at trial with the same effect as a
deposition conducted inperson.

       12. Instant Visual Display Technology. In the event the noticing party
utilizes instant visual display technology such that the court reporter's writing of

                                           6
136044.01923/124015928v.1
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 65 of 144




the proceeding will be displayed in real-time, the witness shall not have access to
the instant visual display.

      13. Applicable Authority. Unless otherwise set forth herein, the Federal
Rules of Civil Procedure, Federal Rules of Evidence, and other applicable
authority shall govern as though the deposition was conducted in-person.

       14. Duration. Nothing herein prevents a noticing party from conducting
an in-person deposition once COVID-19 related preventative measures are lifted in
the states where the parties and counsel reside. If, however, a noticing party elects
to conduct a deposition by remote means even after such measures are lifted, the
terms of this Protocol shall continue to govern.




                                          7
136044.01923/124015928v.1
0012314343                               567689 ÿ116-1
             Case 2:19-cv-00193-HSO-MTP Document  ÿ5676ÿ9Filed
                                                             ÿ
                                                                   12/29/20 Page 66 of 144


   /010ÿ3456789:                        @                                                                             ;<=>ÿ?


                                             34567ÿ<9ABCD4ÿ15675:D



   3456789:ÿEFGHD4IÿJKKLJMNOMPNNLQPMJLJPPJ                                                                        ²YZS`Yÿ³
   RSTUÿWXYZÿ[\]ÿ^Y_ẀYUY^ÿ\XÿKaLMÿbZÿScÿdS`YZeYUÿNPfÿNMNMÿWcÿghijkdhfÿlmÿJQPnop

    q rDs8tD4Du
   dS`YZeYUÿNPfÿNMNMÿ\XÿKaLMÿbZ




                                                                                                                            ´µµ¶·¸¹º
   vY_ẀYUY^
   ghijkdhfÿlmÿJQPnoÿ
   xDBÿ/yu5BD>ÿz ÿ

      3D¬Bÿ­ÿ®G58sÿ/yu5BD>                                                                                              z

      3456789:ÿ̄8>BA4°                                                                                                  ±


      |}~}}ÿ
       ÿÿÿÿ
      ÿ}ÿÿ}~}}ÿÿÿÿÿ} }ÿ¡ÿ¡¡ÿÿ ÿÿ¢ÿ

      £}}ÿÿ¤¥¦}~}ÿ£}}~}§ÿÿ̈§ÿ}ÿ

      ÿ©ÿÿ}ªÿ«¥~§ÿ

11 889 1 19  !9"#$%&00'&3423(44')(3&'&((&* +9%,-,* + , % * +9%,-. 014
0012314343                               567689 ÿ116-1
             Case 2:19-cv-00193-HSO-MTP Document  ÿ5676ÿ9Filed
                                                             ÿ
                                                                   12/29/20 Page 67 of 144

      567897:9;ÿ=>?ÿ@8ABCDÿ
      EFGH5IFJÿLMÿNOPQRÿÿ

      5??86;Sÿ7Tÿ@>UTÿF==8A;ÿ
      EFGH5IFJÿLMÿNOPQRÿÿ

      5??86;Sÿ7TÿVW@WÿX;Y8>Z79ÿ[7A898T\ÿ
      LFIFGVGVÿLMÿ]MW^XM_V^MFIÿH`I^`Xÿÿ

      5??86;Sÿ7TÿVW@WÿX;Y8>Z79ÿ[7A898T\ÿ
      GFWÿ5Ia`G`WÿH5ÿ]MW^XM_V^MFIÿH`I^`Xÿÿ




                                                                                                                            
      bcdefghÿijkdclmhndj                                                                                               o


                                                         /00ÿ2033ÿ4


                               pmjqhÿknjeÿrsmhÿtdfqc0ÿuddvnjwÿkdcx
                       yzÿ|zÿz}~ÿÿ|zÿ|zÿÿ~ÿ|zÿz}~ÿ|~ÿ}|z
                                                              3




11 889 1 19  !9"#$%&00'&3423(44')(3&'&((&* +9%,-,* + , % * +9%,-. 414
  Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 68 of 144




Bee, Charman

From:                            Bee, Charman
Sent:                            Tuesday, November 24, 2020 10:56 AM
To:                              'bloodwolf80@gmail.com'
Cc:                              Chang, Cheryl S.; Metral, Nicole
Subject:                         Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al. - Notice of
                                 Deposition of Ronnie Kahapea
Attachments:                     2020-11-17 Letter to All Defendants Enclosing Deposition Notices.pdf; Notice of
                                 Deposition of Ronnie Kahapea.pdf


Mr. Kahapea,

The attached two documents were previously mailed to you and we wanted to provide you with courtesy copies via
email.

As stated in the Notice of Deposition and November 17, 2020 letter, please contact Veritext’s calendar team at
calendar-LA@Veritext.com to retrieve the necessary credentials to access the remote deposition. Please also
contact my office at least three (3) calendar days prior to your deposition so that the necessary credentials, call-in
numbers, email address, services, testing and information, if necessary, can be arranged and provided to you prior
to the proceeding.

Thank you.


Charman Bee | ARC Resource Specialist | BLANKROME
2029 Century Park East | 6th Floor | Los Angeles, CA 90067
O: 424.239.3849 | F: 424.239.3434 | cbee@blankrome.com




                                                             1




                                                                                                                         EXHIBIT
                                                                                                                            3
            Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 69 of 144




From:                  Ronnie <bloodwolf80@gmail.com>
Sent:                  Thursday, November 26, 2020 7:55 PM
To:                    Metral, Nicole
Subject:               response and acceptance
Attachments:           Mississipppi Nov 2020.pdf


Hi,

Please note that this transmission will be your notification that under the terms in the conditional acceptance, being
fulfilled upon performance as stipulated in the Judicial Notice as attached‐ I accept the invitation to the Deposition
appointment. Please remedy your side of the agreement so that I may be present. I must remind you that I have to
gather the information necessary before appearing, so please respond a.s.a.p.

Further, You and your employees are performing in communication with me under contract, and this will be tallied
within the fee schedule you were provided. Thank you

THIS EMAIL TRANSMISSION IS INTENDED FOR THE EXCLUSIVE USE OF THE INDIVIDUAL OR ENTITY TO WHOM IT
IS ADDRESSED, AND MAY CONTAIN PRIVILEGED AND CONFIDENTIAL INFORMATION THAT IS COVERED BY THE
ELECTRONIC COMMUNICATIONS PRIVACY ACT (18 USC §§ 2510-2521). IF YOU ARE NOT THE INTENDED RECIPIENT
OR AGENT RESPONSIBLE TO DELIVER THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED
THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.. IF
YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR; PLEASE NOTIFY BY EMAIL AND DELETE THE ORIGINAL
MESSAGE. ALL RIGHTS RESERVED AND THANK YOU
**********PUBLIC NOTICE***********
Not Legal or Tax Advice - seek competent counsel where needed. Opinions expressed are just options, not advice.

PRIVATE: This is Not A Public Communication! This is Private!

This private email message, and any attachment(s) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521, and is for the sole use of the intended recipient and contains privileged and/or confidential information. To all public servants,
including but not limited to Federal, State, or Local corporate government(s): I accept your oath of office as your firm and binding
contract between you and me, one of the People, whereby you have promised to serve, protect, and defend me, guarantee all of my
unalienable rights, and defend the Constitution for the united States of America. Any/all political, private, or public entities,
International, Federal, State, or Local corporate government(s), private International Organization(s), Municipality(ies), Corporate
agent(s), informant(s), investigator(s) et. al., and/or third party(ies) working in collusion by monitoring My (this email) email(s), and
any other means of communication without My express written permission are barred from any review, use, disclosure, or distribution.
With explicit reservation of all My rights, without prejudice and without recourse to any of My rights. Any omission does not
constitute a waiver of any and/or all intellectual property rights or reserved rights.

Notice to Principal is Notice to Agent / Notice to Agent is Notice to Principal.




                                                                    1
       Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 70 of 144



 1   Ronnie-Louis-Marvel
     Ronnie  -Louis -Marvel:: Kahapea
                              Kahapea
     RLK-o5271980-HI
     RLK-  05271980 -HI
 2   A Natural Man
     Sui
     Sui Juris
         Juris
 J        Box 875
     P.O. Box   875
                Hawaii96785
     Volcano, Hawaii    96785
 4   Phone: 808-
     Phone:  808-936-9137
                  936 -9137
             bloodwolfS0@gmail.com
     Email: bloodwoIf80   @gmail.com
 5

                                          U.S. DISTRICT COURT
                                          U.S. DISTRICT
 6


 7
                                   SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DISTRICT    MISSISSIPPI

 8   PENNYMAC LOAN SERVICES,
     PENNYMAC                LLC
                   SERVICES, LLC                         Case
                                                         Case No.:
                                                              No. :2:19
                                                                    2:79-cv-   193 -KS-MTP
                                                                         -cv -193- KS -MTP

 9                    Plaintiff,

l0   vs.
     VS,                                                 JUDICIAL NOTICE OF CONDITIONAL
                                                                         OF CONDITIONAL
                                                         ACCEPTANCE TO THE APPEARANCE TO THE
l1                       KAHAPEA,
     RONNIE LOUIS MARVEL KAHAPEA,                        DEPOSITION PRECEEDINGS
                                                                    PRECEEDINGS

12
                      Defendant
                      Defendant
                                                         EXHIBIT 11
                                                         EXHIBTT
13


14
            JUDICIAL NOTICE OF
                            OF CONDITIONAL                   APPEARANCE TO THE
                               CONDITIONAL ACCEPTANCE TO THE APPEARANCE
                                  DEPOSITION PRECEEDINGS
                                             PRECEEDINGS
15


16   Dated this 25th of November, 2020.
                        November,2020.

17


18


19


20
                      INTRODUCTION
                      INTRODUCTION
2l

22                    Notice to the Court is now being given
                                                       given that although
                                                                  although there is still no evidence of
23
     provenJurisdictioninthecourtrecordforthis
     proven Jurisdiction in the court record for this case, see 18
                                                      case,see     U.S.C. §175.20 and
                                                                18U.S.C.5175.20       no Personam
                                                                                  andnoPersonam
24
     Jurisdiction has been established and recorded
                                           recorded into
                                                    into the court
                                                             court for
                                                                   for this
                                                                       this matter
                                                                            matter to
                                                                                   to proceed
                                                                                      proceed being
                                                                                              being that
                                                                                                    that
25

26
     this is aa Tax issue that needs       adjudged in aaTax
                               needs to be adjudged          Court, with
                                                         Tax Court, with a dispute to the rightful
                                                                           dispute to     rightful Payor
                                                                                                   Payor

27   and Payee
     and Payee to
               to the Bond for
                           for this case, without
                                          without a Judge             evidencing to
                                                          /Magistrate evidencing
                                                    Judge/Magistrate                 not having
                                                                                  to not having any
                                                                                                any

28   JUDICIAL NOTICE
     JUDICIAL NOTICE OFOF CONDITIONAL
                          CONDITIONAL ACCEPTANCE
                                      ACCEPTANCE TO
                                                 TO THE APPEARANCE TO
                                                    THE APPEARANCE TO THE
                                                                      THE DEPOSITION
                                                                          DEPOSITION
     PRECEEDINGS -- 11
       Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 71 of 144



 1   financial interest
     financial interest in
                        in the
                           the procoss,
                               process, an authority
                                           authority to the validity
                                                     to the validity of
                                                                     of the
                                                                         the use
                                                                             use of
                                                                                 of the  name RONNIE
                                                                                     the name RONNIE
2
     LOUS
     LOUIS MARVEL KAHAPEA
                  KAHAPEA has not been established,
                                       established, nor the authority
                                                            authority to
                                                                       to use
                                                                          use the
                                                                               the name
                                                                                   name
 J
     RONNIE LOUIS MARVEL KAHAPEA
     RONNIE              KAHAPEA as
                                 as aa means to identify    Living Man;
                                                identify aa Living      Ronnie-Louis-
                                                                   Man; Ronnie- Louis-
4
     Marvel: Kahapea,
     Marvel:          the sole directing principal of the Defendant RONNIE
             Kahapea,the                                                         MARVEL
                                                                           LOUIS MARVEL
                                                                    RONNIE LOUIS
 5


6    KAHAPEA, agrees
     KAHAPEA, agrees to make an appearance    the November
                                           to the
                                appearunce to              30, 2020 invitation
                                                  November 30,2020  invitation to
                                                                               to depose
                                                                                  depose

 7   substantial information                                           to Rule
                 information regarding this court proceedings pursuant to Rule 30(b)(3)(Á) of the
                                                                               30(b)(3XA) of   the

 8
     Federal Rules of
     Federal       of Civil Procedure, ifif the
                      Civil Procedure,      the parties
                                                parties moving
                                                        moving this case, by
                                                               this case,    Sworn Affidavit,
                                                                          by Sworn Affidavit, signed
                                                                                              signed and
                                                                                                     and
 9
                                                      themselves jointly
     Notarized, under the penalty of perjury, holding themselves jointly and severally, corporately
                                                                             severally, corporately
10

         personally liable, answers the five provisions II have
     and personally                                        have prepared
                                                                prepared below, point by
                                                                         below, point    point;
                                                                                      by point;
lt
12
                        o   Provide the
                            Provide the proof
                                        proof that          PENNYMAC LOAN SERVICES,LLC
                                              that supports PENNYMAC      SERVICES, LLC
13

                            incurred
                            incurred a loss, physical injury or physical harm by providing the  full,
                                                                                           the full,
t4

l5                                    complete accounting
                            whole and complete               Account No.: 1437829748;
                                               accounting of Account      1437829748; and

t6                      o   Provide
                            Provide the list of witnesses
                                                witnesses that
                                                          that can either
                                                                   either confirm
                                                                          confirm or contest upon first
                                                                                     contest upon
17
                            hand knowledge
                                 knowledge the acts or actions within
                                                               within the dispute
                                                                          dispute where
                                                                                  where there are
                                                                                              are
18
                            claims of fraud, scams etc.; and
t9

20
                        o   Provide an
                                    an acknowledgement
                                       acknowledgement to
                                                        tocontract  withRonnie-
                                                           contractwith         Louis -Marvel:
                                                                         Ronnie-Louis-Marvel:

21                          Kahapea,
                            Kahapea, agreeing
                                     agreeing to the terms listed
                                                           listed in
                                                                  in the
                                                                     the Fee
                                                                         Fee Schedule
                                                                             Schedule from
                                                                                       from the
                                                                                             the

22                          November
                            NOVEMbET 3rd  2020 CONSTRUCTIVE
                                     3'd 2O2O  CONSTRUCTIVE NOTICE OF CONDITIONAL
                                                            NOTICE OF
23
                            ACCEPTANCE (EXHIBIT
                            ACCEPTANCE, (EXHIBIT 1) private contractual
                                                 1) private contractual agreement
                                                                        agreement for
                                                                                  for my
                                                                                      my time
                                                                                         time
24
                            used in this deposition
                                         deposition invitation; and
25

26

27

28   JUDICIAL
     JUDICIAL NOTICE OF CONDITIONAL
                        CONDITIONAL ACCEPTANCE TO THE APPEARANCE TO THE DEPOSITION
                                                  THE APPEARANCE        DEPOSITION
     PRECEEDINGS
     PRECEEDINGS - 2
       Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 72 of 144



 1
                            Provide an
                                    an acknowledgement
                                       acknowledgement to make
                                                          make the  initial $10,000.00
                                                               the initial  $10,000.00 according
                                                                                       according to
                                                                                                  to

2
                            the Pre -determined rate
                                Pre-determined  rate of
                                                     of $10,000.00 /hearing
                                                                    lhearing as stipulated
                                                                                stipulated BEFORE
                                                                                           BEFORE the
                                                                                                   the
 J
                            required three(3) days until November 30;
                                                                  30; and
                                                                      and
4

                            Provide an agreement
                                       agreement to dissolve
                                                    dissolve any
                                                             any existing
                                                                 existing or
                                                                          or current
                                                                             current court
                                                                                     court fees,
                                                                                            fees,
 5


 6                          attorney fees etc.
                                          etc. that may be assumed
                                                thatmay    assumed to
                                                                   to being
                                                                      being due
                                                                            due and
                                                                                and owed
                                                                                    owed by
                                                                                         by the
                                                                                             the

 7                           defendant.
                             defendant.
 8


 9                   The execution        action without
                         execution of any action without first providing proof
                                                         first providing proof and
                                                                               and the
                                                                                   the required
                                                                                       required rebutta

10          of the affidavit herein, constitutes injury
                   affldavit herein,             injury and harm
                                                            harm and
                                                                 and does
                                                                     does make
                                                                          make the parties jointly
                                                                               the parties  jointly and
                                                                                                    and
11
            severally, commercially and personally liable
                                                   liable on
                                                          on aa claim
                                                                claim that may be
                                                                       thatmay     liquidated against
                                                                               be liquidated  against
12
            your public hazard bond, wages, earnings, rents,
                        hazardbond,                   rents, accounts,
                                                             accounts, properties, assets and income
                                                                       properties, assets
l3
            from every source.
                       source.
14


15
                     Further, the
                     Further,     record of the court will reflect a disregard in procedure with the
                              the record
16
     Attorneys acting
     Attorneys acting as
                      as agents
                         agents for
                                for the
                                    the Plaintiff,
                                        Plaintiff, by
                                                   by not
                                                      not providing
                                                          providing as
                                                                    as evidence,  the authority
                                                                       evidence, the             to litigate
                                                                                      authority to   litigate
t7
                                                                                  they all
     in aa foreign status as BAR Attorneys. It has been stated on the record that they  all are
                                                                                             are licensed,
                                                                                                  licensed,
18


19   but have not provided any proof on the record to that matter.

20

21

22

23

24

25

26

27
       X                                                            DATE: November
                                                                          November 25, 2020
                                                                                   25,2020
28                                                   .ANCE
     JUDICIAL
     JUDICIAL NOTICE
              NOTICE        C+      4 N a AC      ' TANCE     THE APPEARANCE TO THE DEPOSITION
                                                           TO THE                      DEPOSITION
     PRECEEDINGS - 33
     PRECEEDINGS
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 73 of 144
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 74 of 144




                CONSTRUCTIVE NOTICE OF CONDITIONAL
                                       CONDITIONAL ACCEPTANCE
                                                   ACCEPTANCI1
                                        Notice to Agent
                                        Notice to Agent is Notice
                                                           Notice toto Principal
                                        Notice to Principal is
                                        Notice               is Notice
                                                                Notice to Agent

Claimant
Ronnie-Louis-Marvel:   Kahapea, aa living
Ronnie- Louis -Marvel:l(ahapea,     living man
                                            man and Authorized
Agent and Sole Beneficiary of
          Sole Beneficiary of the
                              tlre trust
                                   tr.ust known
                                          l<nown as
                                                 as
RONNIE LOUIS MARVEL KAHAPEA,KAHAPEA, A PRIVATE PRIVATE TRUST
                                                         TRUST
    Ronnie-Louis-Marvel:
C/O Ronnie- Louis -Marvel: Kahapca
                           Kahapea
Volcano [96785]
        [96785] Hawaii
                I-lawaii

November 3,2020

Respondents:
Respondentsl

Nicole B. Metral,
           Metral, Acting as NICOLE       METRAI, ATTORNEY,
                             NICOLE B. METRAL         ATTORNEY, of of the
                                                                      the BLANKROME,
                                                                          BLANKROME, LLP     l,LP Law
                                                                                                   Law Firm
                                                                                                        Firm and Agent
    PENNYMAC LOAN
for PENNYMAC       LOAN SERVICES,
                           SERVICES, LLCLLC and  /or Agents, Successors, and/or
                                             and/or                      and /or Assigns,
                                                                                 Assigns, ln
                                                                                           In care
                                                                                              care of
                                                                                                   of 2029
                                                                                                      2029 Century
                                                                                                            Century
Park East,
Park East, 6tr'
           6th Floor
                Floor Los
                      Los Angeles
                          Angeles California
                                  California [90067];
                                             [90067]; and

Cheryl S. Chang, Acting
                     Acting as CHERVL, S. CHANC ATTORNEY, of the BLANKROME, t,LP Law lrirm and Agent
    PENNYMAC LOAN SERVICES,
for PENNYMAC                             LLC and
                            SEI{VICES, LLC        /or Agents, Snccessols,
                                              and/or          Successors, and/or
                                                                          and /or Assigns,
                                                                                  Assigns, In
                                                                                           In care
                                                                                              care af
                                                                                                   of 2029
                                                                                                      2029 Century
                                                                                                           Century
Park East,
     llast, 6"'
            6il' Floor Los Angeles
                           Angeles California
                                   Calilbrnia [90067];
                                              [90067]; and
                                                       and

          Marencik, Acting
Louise B. Marencik,   Acting as LOUISE
                                 LOUISD B,B. MARENCII(
                                             MARENCIK AT'l  ATTORNEY,
                                                                 ORNEY, ofof the
                                                                             the BLANKROME, LLP Law Firm      Firm and
      fbr PENNYMAC
Agent for PENNYMAC LOAN    LOAN SERVICES,      LLC and/or
                                   SERVICES, LLC     and/or Agents,
                                                            Agents, Successors,
                                                                    Successol's, and /or Assigns, In
                                                                                  and/or          In care
                                                                                                     care of
                                                                                                          of 2029
                                                                                                             2029
Century Park East,
             East, 66rl'
                      °i Floor
                         Floor Los
                               Los Angeles
                                    Angeles California [90067];
                                                       [900671; and

Jessica McElroy, Acting
Jessica McEh'oy,     Acting as JESSICA
                               JESSICA MCELROY
                                         MCELROY ATTORNEY,
                                                       ATTORNEY, of  of the
                                                                         the BI.ANKROME,
                                                                             BLANKROME, LLP   LLP Law
                                                                                                    Law Finn
                                                                                                         Firm and Agent
                                                                                                                  Agent
    PENNYMAC LOAN SERVICES, LLC
for PENNYMAC                              LLC and  /or Agents,
                                               and/or  Agents, Successors,
                                                               Successors, and/ol
                                                                            and /orAssigns,
                                                                                   Assigns, In
                                                                                             ln care
                                                                                                care of
                                                                                                     of 2029
                                                                                                        2029 Century
                                                                                                             Century
Park
Par[< East, 6
            60'°iFloor
                  FloorLos
                        LosAngeles
                            Angeles Cali{bnria
                                    California [90067];
                                               [90067]; and
                                                        and

Johnathan                     JOI-INATHAN W.Y.
Johnathan W.Y. Lai, Acting as JOHNATHAN         W,Y. LAI    A]*|ORNllY, of
                                                       LAI ATTORNEY,     of the  WATANABE,1NG
                                                                             the WATANABE,     ING LLP
                                                                                                     Ll,P Law
                                                                                                          LawFirm
                                                                                                              Firm
and /orAgents,
and/or Agents, Succe$sorso
               Successors, and/or
                           and /orAssigns,
                                   Assigns,lnIncare
                                                careofofFirst
                                                         FirstHawaiian
                                                              HawaiianCenter
                                                                       Center999
                                                                               999Bishop
                                                                                  BishopStreet,
                                                                                         Street, Suite
                                                                                                 Suite 1250
                                                                                                       1250
Honolulu,
l-lonolulu, Hawaii
            I-Iawaii [96813];
                     [968]3]; and
Jeff N. Miyashiro,
         Miyashiro, Acting as JEFF N. MIYASHIRO         ATIORNEY, of
                                         MIYASI-IlRO ATTORNEY,        of the
                                                                          the WATANABE,
                                                                              WAT'ANABE, INGINGLLP
                                                                                                 LLPLaw
                                                                                                      l-awFirm
                                                                                                           Firmand  /or
                                                                                                                 and/or
Agents,
A,gents, Successors, and  /or Assigns,
                      and/ol  Assigns, In
                                       In care
                                          care of
                                               of First
                                                  First Hawaiian
                                                        Hawaiian Center
                                                                 Center 999 Bishop Street,
                                                                                   Streel, Suite
                                                                                           Suite 1250
                                                                                                 1250 Honolulu,
                                                                                                       Honolulu,
Hawaii
I-lawaii [96813];
         [96813]; and

Elizabeth Dranttel,
Elizabeth  Dranttel, Acting
                     Acting as
                            as ELIZABETI1
                               ELIZABETH DRANTTEL
                                          DRANTTEL ATTORNEY,
                                                       ATTORNEY,of  ofthe
                                                                       the ROSE
                                                                           ROSE L.L. BRAND
                                                                                     BRAND &  & ASSOCIATES,
                                                                                                ASSOCIATES,
P.C., Law Film
P.C., Law  Firm and
                and Agent       PENNYMAC LOAN SERVICES, LLC
                      Agent for PENNYMAC                     LLC and  /or Agents, Successors, andior
                                                                  and/or                      and /or Assigns,
                                                                                                      Assigns,
In care of
In care of 7430 Washington Street, NE, Albuquerque, New Mexico [87109];
                                                               [87109]; and
                                                                         and

Mark'l'.
Mark  T. Baker,
         Baker, Acting as MARK
                          MARK T. BAKER   ATTORNEY, ol'tlre
                                  BAKER A'I"IORNEY,     of the PEIFER,
                                                               PEIFER, HANSON
                                                                        HANSON dt,  & MULLINS'
                                                                                      MULLINS, P.A.  P.A. Law
                                                                                                           Law
                    PLAZA HOME
Firm and Agent for PLAZA   HOME MORTGAGE,
                                 MORTCAOE, INC  INC and /or Agents, Successors, and
                                                    and/or                          /or Assigrrs,
                                                                                andlor  Assigns, Il1
                                                                                                  In cal'e
                                                                                                      care of
                                                                                                           of Post
                                                                                                              Post
Office Box 25245 Albuquerque, New Mexico
                                   Mexico [87125]; and
                                           [87125];and



CONSTRUCTIVE NOTICE OF CONDITIONAL
             NOTICE OF CONDITIONAL ACCEPTANCE                                                               Page 11 of
                                                                                                                    of 11
                                                                                                                        l1
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 75 of 144




          Morton, Acting as JOI"INNY
 Johnny Morton,             JOHNNY MORI'ON
                                      MORTON EMPLOYEE,
                                                    EMPLOYEE, AgentAgent tbr
                                                                         for PINNYMAC
                                                                             PENNYMAC LOAN SERVICES,           LLC
                                                                                                   SERVICES, LLC
 and/ol
 and /or Agents,
         Agents, Succes$ol$,
                 Successors, and/or
                             and /orAssigns.
                                     Assigns,InIncare
                                                  careofof2285
                                                           2285Corporate
                                                                CorporateCilclc,
                                                                          Circle,Unit
                                                                                 Unit 160,
                                                                                      160, Flendelson,
                                                                                           Henderson, Nevada
                                                                                                       Nevada [89074];
                                                                                                              [89074];
 and


 David A. Spector, Acting
 David             Acting as  DAVID A.
                           as DAVID   A. SPECTOR,
                                         SPBCTOR, PRESIDENT
                                                     PRESIDDN'I and and C.E.O.
                                                                          C,E.O. for
                                                                                  Ibr PENNYMAC
                                                                                      PENNYMAC LOANLOAN
 SERVICES,  Ll,C and
 SERVICES, LLC    and/or
                      /or Agents,
                          Agents, Successors,
                                  Successors, andior
                                              and /orAssigns,
                                                      Assigns,lnInCare
                                                                   Careofof3043
                                                                            3043Townsgate
                                                                                 Townsgate Rd,
                                                                                           Rd, Suite
                                                                                               Suite 200,
                                                                                                     200, Westlake
 Village, California [91361];
                     [91361.]l and

 Derek  W. Stark,
 DETCK W.  StATK, Acting
                   ACtiNg as  DEREKW.
                           ASDEREK   W. STARK,
                                         STAR,I(, SENIOR
                                                   SENIOR MANAGING
                                                             MANACINC DIRECTOR
                                                                           DIRECTOR AND AND CHIEF
                                                                                               CHIEF LEGAL
                                                                                                       LEGAL
 OFFICER AND SECRETARY
 OFI"ICER         SECRETARY and Agent for       PENNYMAC LOAN
                                            for PENNYMAC      LOAN SERVICES,
                                                                      SERVICES, LLCLLC and  /or Agents, Successors,
                                                                                         and/ol         Successors,
 and/or
 and /orAssigns,
        Assigns, In
                  In Care
                     Care of
                          of 3043
                             3043 Townsgate
                                  Townsgate Rd,
                                              Rd, Suite
                                                  Suite 200,
                                                        200, Westlake
                                                             Westlake Village,
                                                                      Village, California [91361];
                                                                                          [91361]; and

 Veronica Hauck,     Acting as
            l"lauck, Acting     VERONICA HAUCK,
                             asVERONICA      HAUCK, RECEPTIONIST
                                                       RECEPTIONIS'l'and and Employee
                                                                                Employee for  PLAZA HOME
                                                                                          foI PLAZA   HOME
 MORTCACE,
 MORTGAGE, INC    INC and/or
                       and /or Agents,
                               Agents, Successors,
                                       Successors, and/or  Assigns,lnInCare
                                                   and /orAssigns,      CareofofP,0.
                                                                                 P.O.Box
                                                                                     Box7168,
                                                                                          7168, Pasadena,
                                                                                                Pasadena, California
                                                                                                          California
     l09l; and
 [91109];
 [9]

 Michael R.   Irontaine, Acting
          R.. Fontaine,  Acting as
                                 as MICHAEL
                                    MICI-IAHl, R.
                                                R. FONTAINE,
                                                    ITONTAINE, CHIEF OpERATINC
                                                                      OPERATING OFFICER
                                                                                     OFFICER andand CI-{lEF
                                                                                                     CHIEF
 FINANCIAL      OPFTCER
 FINANCIAL OFFICER for PLAZA   PLAZA HOME MORTGAGE,
                                                MOII1'GACE, INC
                                                              INC and /or Agents,
                                                                  and/or  Agents, Successors, and /or Assigns,
                                                                                              and/or  Assigns, , In
 Care of P.O.
         P.O. Box
               Box 7168,
                    7168, Pasadena,
                          Pasadena, California
                                     Califolnia [91109];  and
                                                 [9] 109];and

      AOENTS FOR
 ALL AGENTS         PENNYMAC LOAN
               FOR PENNYMAC       LOAN SERVICES,
                                         SERVICES, LLC LLC and   /or Agents, Successors, and
                                                              and/or                         /or Assigns,
                                                                                         and/or           ln Cale
                                                                                                 Assigns, In      of
                                                                                                             Care of
 3043 Townsgatc
      Townsgate Rd,
                Rd, Suite
                    Suite 200,
                          200, Westlake
                               Westlake Village,
                                        Village, California
                                                 California [91361];  and
                                                             [9l36ll;and

 EQUIFAX
 EQUIFAX COIIPORA'rlON;
         CORPORATION; AND
                        ANI-)

 BXPERIAN CORPORATION; AND
 EXPERIAN              AND

 TRANSUNION
 TRANSUNION CORPORATION; AND
                         AND

 JOHN OR JANE
 .IOHN   JANTi DOES
               DOtiS1I.5O;
                      -50;

 JOINTLY
 JOINTLY AND SEVERALLY,
             SEVERALLY, CORPORATELY
                        CORPORA]'HLY AND
                                     AND PERSONALLY;
                                         PERSONAI,I,Y;

Nicole B.B. Metral,
            Mettal, and/or
                       andlor Agents,
                              Agents, Assigns,
                                      Assigns, and/or  Successors AND Johnathan
                                               and/or Successors           Johnarhan W.Y.
                                                                                      W.Y. Lai, and/or
                                                                                                and/or Agents,
                                                                                                        Agents, Assigns,
                                                                                                                Assigns,
and/or
and      Successors AND
     /or Successors     AND Johnny
                              Johnny Morton,
                                      Morton, andlorAgents,
                                              and/or Agents, Assigns,
                                                              Assigns, and       Successors AND
                                                                             /or Successors
                                                                         andlor             AND Elizabeth Dranttel,
                                                                                                            Dranttel, and /or
                                                                                                                       andlor
Agents, Assigns,
Agents,              andlor Successors
          Assigns, and/or               AND Mark
                             Successors AND    Mark T.
                                                     T. Baker,
                                                        Baker, and  /or Agents,
                                                                and/or  Agents, Assigns,
                                                                                 Assigns, and/or Successors
                                                                                                 Sucsessors are
                                                                                                             are charged
                                                                                                                  charged
with  de livering aa true
with delivering       true copy
                           copy to  ALL RESPONDENTS
                                 to ALL RESPONDENTS of     of their
                                                              their Firm
                                                                    lrirm and  /or Commercial
                                                                          and/or   Commercial Entity.
                                                                                               Errtity.

         Tl{ll MATTER
Re: IN TI-HE     MATTEROF     OFTHETHEARBITRA'I'ION
                                          ARBITRATIONFINAL     FINALAWARD
                                                                        AWARD SO        AWARDED T0
                                                                                    SO AWARDED           TO THE
                                                                                                              THB CLAIMANT, also      also
known
l<nown as CASE
            CASII NO.:
                    NO.: SAARK        -A 102A- 061019,also
                            SAARK-Al02A-061019,              alsoknown
                                                                  knownas asSAA-191006-RK7652987-8VH389BSY
                                                                             SAA-I91006-RK7652987-8VH389BSY as                  as
 l)ocumented, also
Documented,      also in
                       in direct
                          direct reference
                                  reference to
                                             to CASE
                                                CASHNO.   NO.1:19   -mc- 00028 -MVas
                                                                1;19-rnc-00028-Mv       as recolded
                                                                                            recorded lN IN THE
                                                                                                            THE UNITED
                                                                                                                    UNITED STATES
DISTRICT COURTCOUR'f FOR  fOR THETl'lE DISTRICT
                                       DISTRICT OF   OF NEW MEXICOMEXICO as  as aa claim
                                                                                   clairn in
                                                                                           in the
                                                                                               the amount
                                                                                                    arnount of    One- million two
                                                                                                             ol'One.million     two--
hundrecl Thousand
hundred                 DOLLARS and zero
           Thousand DOLLARS                      CENTS ($1,200,000.00US).
                                           zero CENTS       ($1,200,000.00US). lN    IN Tl{E
                                                                                        THE MATTEI{
                                                                                                MATTER OF    OF PINNYMAC
                                                                                                                    PENNYMAC LOAN   LOAN
 SIIRVICES, LLC
SERVICES,      l.LC LOAN Document
                               Document No.  No. T-   9590158 as found
                                                  T-9590158                being the Deed of 'Irust
                                                                    found boing                    Trust in the State of Hawaii,
                                                                                                                           Hawaii, as as well
                                                                                                                                         well
as IN THE MATTER
             MATTER OF PENNYMAC PENNYMAC LOAN     LOAN SERVICES,
                                                           SERVICES, LLC  Ll,C LOAN
                                                                                 LOAN Document
                                                                                          Docurnent No. No. T-'l'-10861314
                                                                                                                  10861314 asas found
                                                                                                                                 found
being the Assignment of Mortgage
                               Mortgage in in the
                                              thc State
                                                   State of
                                                          of Hawaii.
                                                             l{awaii. IN
                                                                       IN THE
                                                                          TI-ll1 MATTER
                                                                                 MATTER of      of court -filed Document 55-2,
                                                                                                   court-filed                      page 44 of
                                                                                                                               -2, page
  l4 of
 14     CASE NO.: Il::19
     of CASE                 -mc- 00028 -MVasasrecordod
                         l9-mc-00028-MV              recordedININl'HE
                                                                    THEUNITED
                                                                          UNITEDS'|ATTS
                                                                                      STATESDISTRICT
                                                                                                   DISTRICTCOURT   COURT FOR
                                                                                                                           FOR THETHE
DISTRICT OF   OF NHW       MEXICO also
                   NEW MEXICO           also known
                                             known as  as the CONDITIONAL
                                                               CONDI'I'IONAL ACCEPTANCE
                                                                                    ACCEPTANCE FOR        FOR VALUE
                                                                                                                  VALUE ANDAND
COUNTER OFFER
COUNTER       OFFER/CLAIM/CLAIM FOR PROOF  PROOF OF  OF CI,AIM
                                                           CLAIM and'I'ENDER
                                                                    and TENDER OF     Op PAYMENT
                                                                                          PAYMENT OFFERING OFFARINC also  also known
                                                                                                                                known as as
the Binding
the   Binding agreement
              agreement between RONNIE LOUIS MARVEL KAHAPEA               KAHAPEA v. PENNYMACPENNYMAC LOAN              SERVICES, LLC
                                                                                                                 LOAN SERVICES,          LLC


CONSTRUCTIVE
CONSTRUCTIVE NOTICE
             NOTICE OF CONDITIONAL ACCEPTANCE
                                   ACCEPTANCE                                                                                  Page
                                                                                                                               Page 22 of
                                                                                                                                       of 1{
                                                                                                                                          il
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 76 of 144




 and PLAZA HOME   IjOME MORTGAGE,
                          MORTCACE, INC..       lN'l'llli
                                          INC,. iN        MA'l'l'lrli of the LETTER
                                                   THE MATTER                LIr,l'l'HR ROGATORY
                                                                                          I{OGATOI(Y FOR  }'Ol(
 RLll.ll')l'IACCIIPI'ANCli
 RELIEF      /ACCEPTANCE Otr       OFFICIAL OAI'Il
                                OF OFltrtCIAl., OATH OF OF MAR'l't-lA
                                                           MARTHA VASQ(Jtiz
                                                                         VASQUEZ via    via Ccrtifled
                                                                                            Certified mail
                                                                                                      nrail No.:
                                                                                                             No.: 7019
                                                                                                                  7019 0700
                                                                                                                        0700 0000
                                                                                                                             0000
        1034. IN 'l'FIll
 6907 1034.         THE MATTER      of the OIiDUI
                          MAl'I'FlR ol.the ORDER granting
                                                    granting the
                                                              the unspecilied
                                                                   unspecified specie     amount ol'Filiy
                                                                                 specie arnount    of Fifty thotrsand
                                                                                                            thousand Six
                                                                                                                      Six hundrcd
                                                                                                                          hundred
 thirty-three purported dollars and Eighty-three purported cents ($50,633.83) in attorneys' fees and costs, also known
 as the Case N0,;NO.: 3CSP  -20- 0000061lN
                      3CSP-XX-XXXXXXX      INTllE
                                               THECllLCUl'l'
                                                   CIRCUITCOURI'
                                                               COURTOIr   OFTI-l[
                                                                              THE1'lllRD      CIRCUIT S'fAl'tl
                                                                                      THIRDClRCl.Jl]'      STATE OF OF liAWn
                                                                                                                       HAWAII  tl
 and IN   'l'llli CIRCUIT
      lN THE                COtiR'l'Olll'llI
                  OIR(ltllT COURT               SICONI) CIRCUIT
                                     OF THE SECOND         CIRC]llll'S1'A'l'Li
                                                                      STATE OF  Olt HAWAII.
                                                                                      t-IAWAII.

 '10:Nicolu
 TO:   Nicole B.        Mctral, Acting as NICOl,ll
                  li], Metral,                       NICOLE U,      B. MI:'l'RAL,         ATTORNEY, olthe
                                                                         METRAL A'l'l'ORNIIY,                              BLANKROME, Ll,P
                                                                                                                of the RI,ANKROME,                   LLP LawLaw Filnr
                                                                                                                                                                   Firm ancl
                                                                                                                                                                           and
 Agcnt for
 Agent          PIiNNYMA(l LOAN
          fbr PENNYMAC                             Snlf Vl(lttS, LLC
                                         I,OAN SERVICES,                 l,l,C and
                                                                                 and/or/or Agents, Successols,
                                                                                                         Successors, anillorand /or Assigns,
                                                                                                                                       Assigns, [n   in carc
                                                                                                                                                         care i-rl'2029
                                                                                                                                                               of 2029
 Century     l)alk East,
 Ccntut'y Park                 (r'r' Floor
                      l'last, 6'l'   Irloor Los
                                              [,os Angeles         Calilbrnia [90067];
                                                     Arrgclcs California                                                                            Cl-lfiRYl. S.
                                                                                    [900671; and Cheryl Chelyl S.   S. Chang,
                                                                                                                         Chang, Acting
                                                                                                                                    Actirrg as  as CHERYL          S.CHANG
                                                                                                                                                                       C]llANC
 A'l"lOIlNllY, of
 ATTORNEY,              ol'thc    tll.ANKR()Mli, LLP
                            the BLANKROME,                   l.l,l) Law      lrilnr and
                                                                     Larv Firm       arrcl Agent
                                                                                            .Agenl forlirr PENNYMAC
                                                                                                            I,liNNYlvlAO LOAN                  SIIRVI()liS,LLC
                                                                                                                                   LOANSERVICES,                  LLCand      /or
                                                                                                                                                                         andlor
 Agcnls. Successors, and
 Agents,                         ancl/or/or Assigns,
                                             Assigns, ln   In calc
                                                               care of2(129
                                                                       of2029 Century
                                                                                    Oentury Park         liasl,6rl'
                                                                                                 Parl< East,     6th lrloor
                                                                                                                       Floor Los       Angeles California
                                                                                                                                l,os Angclcs        Cnlilirrnia [90067];
                                                                                                                                                                    [90067];
                       Marcncik, Acting as
 and Louise B. Marencik,                             as LOUISE
                                                         I,OtJISD 13,   Il. MARfjNCll(
                                                                             MARENCIK ATT'ORNEY,  ATTORNEY, of                the BLANKI{OMU,
                                                                                                                          of thc   BLANKROME, LLP           l,t,P Law Firm |irnr
 and                   l)liNNYMn Cl LOAN
 ancl Agent for PENNYMAC                       LOAN SERVICES,
                                                           SIiRVICIiS, LLC     l,l,C and     /or Agents, Succcssors,
                                                                                        andior                 Successors, and/ol and /orAssigns.
                                                                                                                                               Assigns, InIn carc
                                                                                                                                                               care ofof 2029
                                                                                                                                                                         2029
 Century Park East,   liast, 6'l'    Floor Los Angeles California
                               6'r' Floor                          Calilbrnia [90067];
                                                                                    [90067h and Jessica McElroy,    McDlroy, Acting as          as JESSICA        MCELROY
                                                                                                                                                   JESSIC]A MCELROY
 ATTORNEY,
 A'ITORNF)Y, of         ol'tlrc   RI.ANKIIOMt-l,l,l,P
                            the BLANKROME,                  LLP Law  Law FirmFirnr and
                                                                                     and Agent
                                                                                            Agent for       PINNYMAC LOAN
                                                                                                      for PENNYMAC                 LOANSERVICES,
                                                                                                                                               SI]RVICDS, LLC     LLC:and     /or
                                                                                                                                                                         andlor
 Agents,
 A-qents, Successors,
            Succcss<lrs, and     and/or /or Assigns, In    lu care
                                                               ctrlc of    2029 Century
                                                                      t>1'2029      Century Park Par'k East,     (irlr l'loor
                                                                                                         tjast, 6t1,    Floor l,os
                                                                                                                                 Los Angclcs
                                                                                                                                       Angeles Calitirrnia
                                                                                                                                                    California [90067];
                                                                                                                                                                    [90t)67 1;
 and Johnathan
      Johnathau W.Y.     W.Y. Lai,l,ai, Acting
                                          Aoting as  as.lOltNA'l'l-lAN
                                                         JOHNATHAN W.Y.           W.Y. LAI t,AI ATTORNEY,
                                                                                                  A'l"l'Ol(NliY, of       oi'the    WA'l'nNn IlB,1NG
                                                                                                                             the WATANABE,                INC LLP 1,1,P Law
                                                                                                                                                                         Law
 Irinr and/or
 Firm   and/ol Agents,
                   Agcnts, Successors,
                                  Strcoessors, and   and/or/or Assigns,
                                                                Assigns, ht    In carc
                                                                                   care ofof lrirst
                                                                                               First I'lau,aiian
                                                                                                      Hawaiian Ccntcr Center 999 Bishop lSishop Street,
                                                                                                                                                    Strcot, Suite
                                                                                                                                                              Suite 1250
                                                                                                                                                                       1250
 llortolulu, Hawaii
 Honolulu,       Harvaii [96813];                  Jeff N. Miyashiro,            Acting as   as Jlrl.
                                                                                                 JEFF     N. MIYASI
                                                                                                               MIYASHIRO                'l 'l'Ol(Nh,Y, of
                                                                                                                             ll RO nATTORNEY,              of tlte
                                                                                                                                                                the
                              [968131; and Jcff                Miyashiro, Acting                      t" N.
 WATANABE, ING           ING LLP t,t,P Law       Filnr and
                                          Law Firm        andior/or Agents.
                                                                     Agents, Successols,
                                                                                  Successors, andlorand /orAssigns,
                                                                                                                 Assigns, lnIncare careol'I"it'st
                                                                                                                                           of First l-lawaiian
                                                                                                                                                      Hawaiian CenterCenter 999999
 Bishop Street, Suite 1250       1250 Honolulu,            Ilawaii [9fr8l3l;
                                           Ilonolulu, Hawaii           [96813]; and   and Elizabcth
                                                                                             Elizabeth Dlanttcl,
                                                                                                            Dranttel, Acting
                                                                                                                           Acting as  as l]I,IZABETH
                                                                                                                                           ELIZABETH DRANTTEL  DRANTTEL
 A'l"l'OltNl'lY, ol'the
 ATTORNEY,                        ROSI L.
                        of the ROSE              RI(ANI) &
                                             1,. BRAND          & ASSOCIATI]S,
                                                                     ASSOCIATES, P.C.,         P.C., Law
                                                                                                      Law Firnr
                                                                                                              Firm anrl and Agcnt
                                                                                                                              Agent ffor uI PI1NNYMAC
                                                                                                                                              PENNYMAC [,OAN       LOAN
 SERVICES,
 SUItVICUS, LLC     t,t,C and and/or /or Agents,
                                          Agents, Successols,
                                                       Successors, and/or and /orAssigrrs.
                                                                                     Assigns,InIncalc  careofof74307430Washington
                                                                                                                            Washington Street,  Street, NI';,
                                                                                                                                                         NE, Albuqucrquc,
                                                                                                                                                                Albuquerque,
 Ncw Mexico [87109];
 New                 [87 1091; ancl         Marl< 'l'.
                                      and Mark            Birkcr, Acting
                                                     T. Baker,       Acting as MAIi.KMARK l'.    T. I]AKIIR
                                                                                                      BAKER Al'I'ORNEY,
                                                                                                                    ATTORNEY, of               the I'UIFER,
                                                                                                                                           of 1hc                 HANSON &
                                                                                                                                                    PEIFER, ITANSON               &
 MULLINS, P.A.     P.A. Law Firm     Filrn and Agent
                                                   Agont for  lor PLAZA
                                                                    ITLAZA HOME               MOR'ICAGIi. INC
                                                                                 l'IOME MORTGAGE,                     INC and      /or Agents,
                                                                                                                              and/or    Agcnts, Successors,
                                                                                                                                                    Succcssors, and   and/or/or
 Assigns,
 Assigtts, In lrr care ol'Posl
                           of Post Ol'fice
                                        Office Box
                                                 Box 25245           Albuquerque, New
                                                          25245 Albucluerclue,             New Mcxico
                                                                                                   Mexico [87125.|;
                                                                                                                [87125]; and         Johnny Molton,
                                                                                                                               and Johnny         Morton, Acting
                                                                                                                                                              Acting as as
 .IOIINNY
 JOHNNY MORTON  MORI'ON EMPLOYEE,   DMPLOYIIF,, Agent      Agont for fbl PENNYMAC
                                                                           PITNNYMAC LOAN        LOAN SERVICES,
                                                                                                             SERVICES, LLC        LLC and and/or/or Agents,
                                                                                                                                                    Agerrts, Successors,
                                                                                                                                                                 Successors,
 and  /or Assigns, In
 artd/ot'Assigns,          Incare
                               careol'2285
                                        of 2285Corporatc
                                                    CorporateCirclc, Circle,Unit Unit 160,
                                                                                         160,Hendersun,
                                                                                                 Henderson,Nevadn  Nevada[89074];
                                                                                                                                [89074];and         David A.
                                                                                                                                               andDavicl      A. Spector',
                                                                                                                                                                   Spector,
 Acting as DAVID A. SPECTOR,        SPIjC'I'OR, PRESIDENT
                                                       PRI1SIDI1NT and             C.[.O. for
                                                                             and C.E.O.        tbr PENNYMAC
                                                                                                    PENNYMAC LOAN          L.OAN SERVICES,
                                                                                                                                       SERVICES. LLC      LLC and      /or
                                                                                                                                                                  and/oL
 Agents, Successors,
            Successols, and      and/ol /or Assigrrs,
                                             Assigns, In   in Carc
                                                               Care ol'3043
                                                                       of 3043 Townsgato
                                                                                     Townsgate Rd,           Suite 200, Westlake
                                                                                                      [{cl, Suite             Westlakc Village, California
                                                                                                                                                         Califolnia
 [91361];
 [9l3til]; and Derek l)croli W.  W. Stark,
                                        Stark, Acting
                                                 Actingas         t)liltDl< W.
                                                              asDEREK           W. STARK,
                                                                                     STARK, SENIOR SIINIOR MANAGINGMANAGING DIRECTOR      DIRIICTOR AND      AND CHIEFCtllEF
 l.lrGAL OFFICER
 LEGAL       Otrl.'lctil{ AND   n Nl) SECRETARY
                                          SliC[tli'l'Al{Y and    atrcl Agent
                                                                        Agenl for  IbI PENNYMAC
                                                                                        PII.NNYMAC LOAN       LOAN SERVICES,
                                                                                                                           SF.RVICnS. LLC      t.t,C and   /or Agents,
                                                                                                                                                      ancl/or    Agcn(s.
 Successors,
 SuccossoLs, and          /or Assigns, ln
                  ancl/orAssigns,             In Cale
                                                 Care ot'1i043'lbwrrsgate
                                                           of 3043 Townsgate I{d,         Rd, Suitc             Westlake Villagc,
                                                                                                Suite 200, Wcstlakc             Village, California          [9 l36l]; and
                                                                                                                                              Calitblnia [91361];         and
 At,l, AGENTS
 ALL    AGIjN'l'S FOR     IOR PENNYMAC
                                   P[iNNYMAC LOAN         t,()AN SERVICES,
                                                                     S[r)RVlCtrs, LLC     LLC and and/or/or Agcnls,
                                                                                                             Agents, Successors, and/ol       and /or Assigns,
                                                                                                                                                        Assigns, In      Care of
                                                                                                                                                                     In Oarc    of
 3043   Townsgate Rd,
 .i043'l'orvnsgatc          llcl, Suite            Westlake Villagc,
                                   Suite 200, Wcstlal<c            Village, Califblnia
                                                                                 California [9      l3(rl]l ancl
                                                                                                 [91361];       and Vcrorrica
                                                                                                                       Veronica Hauck,             Acting as
                                                                                                                                      l-{auck, Acting        as VERONICA
                                                                                                                                                                 VITRONICIA
 HAUCK, RECEPTIONIST
 HAUCK,         RtiCEI)'l'IONIS'I'and        and Employee
                                                    lirrrploycc for  tbI PLAZA
                                                                           PLAZA HOME               MOI{'l'CACl.l, INC
                                                                                        l"lOMD MORTGAGE,                    INC and and/ol/or Agents,
                                                                                                                                               Agcnts, Successors,
                                                                                                                                                          Succcssors,
 and  /or Assigns, ln
 arrri/ot'Assigns,             Careo['P.0.
                           InCare        of P.O.Box Box7l(8,7168,Pasadena,
                                                                      Pasadena,Calil'olnia               I l09l; and
                                                                                      California[9[91109];            andMiohael
                                                                                                                            Michael R.    R. Foutainc"
                                                                                                                                               Fontaine, Acting
                                                                                                                                                             Acting as
 MlCll{AHt, R.
 MICHAEL          Il. FONTAINE,
                        F'ONTAINli, ClllLiL'  CHIEF ()PIIRATIN(I
                                                           OPERATING OITFICIR     OFFICER and     and CIIIEF          FINANCIAL OIFICER
                                                                                                         CHIEF FINANCIAI.                   OFFICER lbl    for PLAZA
                                                                                                                                                                 PLAZA
 I{OMli MOR'l'GAGE,
 HOME       l\40l{'l'(lA(;li, INC      IN(l and   /or Agents,
                                              and/or    Agents,Successors,
                                                                      Succcssors,and               Assigns,,, In Carc
                                                                                             /or Assigns,
                                                                                         ancl/or                                of P.O. Box
                                                                                                                         Care ol'P.O.        I}ox 7168, Pasadena,
                                                                                                                                                            f'asacicna.
 California [91109];
                 l9ll09J; and           IIQI)llIAX CORPORATION,
                                nnd EQUiFAX              COI{PORAl'lON, ancl                  l"]Xl'}lrl{lAN (lOl{|'OI1A't'lON,
                                                                                       and EXPERIAN               CORPORATION, ancl                   'ft(ANSUNION
                                                                                                                                                and TRANSUNION
 CORPORATION,
 COI(POIIA'l'lON, and JOHN            JOIIN DOES              -S0, JOINTLY ANI)
                                                DOtiS 1l-.50,,lOINl'l,Y               AND SlivlillAl,t.Y,
                                                                                                SEVERALLY, CORPORA'I'l-ll,Y
                                                                                                                         CORPORATELY AND            AND
 PERSONALLY,
 PERSONALI                   hereinafter Respondent, singularly,
                      ,Y, hereinalier                              singularly, Respondents,
                                                                                     Rcspondents, collectively:
                                                                                                          colloctively:

 Claimant is in receipt
                  receipt of
                          ol'Rcspondent's    ()llD[iR of
                              Respondent's ORDER          Obligation granting thc
                                                       o1'Obligation           the unspecified
                                                                                   unspooiticd specie
                                                                                                  spccic amount      lrifty
                                                                                                         anrount of Fifty
 thousand Six hundred thirty -three purported dollars and Eighty -three purported cents ($50,633.83) in attorneys' fees
 and
 ancl costs, also known
                   linown as
                           ns the
                              the Case  N0,r 3CSP
                                  Casc NO.:          -20- 0000061
                                              .3CSI'}-20-000006  I IN
                                                                    INTIJE
                                                                       THECIRCTJIT
                                                                             CIRCUITCOTJRT
                                                                                         COURTOF       THE THII{D
                                                                                                    OFTI'lE  THIRD ClRCLlll'
                                                                                                                      CIRCUIT
 STATE         HAWAII. Claimant
 STATIl OF HAWAII.          Clairnant is acccpting
                                         accepting Respondent's
                                                    ltcspondent's order  olobligation"
                                                                   older of obligation, granting the courts
                                                                                                       courts authority
                                                                                                              authority by way
                                                                                                                             r.vay
 of Jurisdiction          living, breathing
    Jurisdiction over a living,   lrroathing Man,  consent to
                                             Man, conscnt   to tho
                                                               the order
                                                                   order and  claim tilt
                                                                         and clainr for thc
                                                                                         the lbcs
                                                                                              fees and
                                                                                                   and scrviccs
                                                                                                       services of
                                                                                                                of fhc
                                                                                                                   the Attorneys
                                                                                                                         Attorneys


 CONSTRUCTIVE NOTICE OF CONDITIONAL
              NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                                         of 11
                                                                                                                                                                Page 3 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 77 of 144




 lbr which
 for          teliclcan
     wlriclr relief can be  granted upon
                         be granted upon the
                                          thc condition
                                               condition that
                                                          that Respondents             the following
                                                                             provide the
                                                               Respondcnts providc         following proof
                                                                                                      proof to
                                                                                                             tosupport
                                                                                                                support
 llespondent's
 Respondent'sclaim  claimvia  swornatllclavil,
                          viasworn             under penalty
                                    affidavit, undel                      with full
                                                                  perjury,with
                                                      penaltyofofperiuty,       full and  completecorrrmelcial
                                                                                     and cornplete   commercialliability:
                                                                                                                   liability:

      L
      1.   Plovicle the
           Provide       thc vcliliecl
                               verified proof ploof and       [irll,whole,
                                                       ancl full,     whole,and andcomplete
                                                                                        conrlrlctcaccounting,
                                                                                                       accounting,that      thatsupports
                                                                                                                                 supportsRespondent's
                                                                                                                                                   Respondent's positionposition
          thal       ;real-party-in-interest:
           that a :real       -party -in- interest:alnong    amongthc        Respondentswho
                                                                        theRespondents                          injured, wrongod.
                                                                                                   whoisisinjurcd,          wronged, hanned, harmed, ol      sutlbrcd aa loss
                                                                                                                                                         or suffered           loss
          duc
           due by by thc
                       the Clainrant;
                              Claimant; and    ancl
     2. Provide
     2.    Ploviclc the  tltc ploof                            Responclent's prlsition
                                                 supports Respondent's
                               proof that supports                                    position thatthat the        instrument of tender
                                                                                                           the instrunrent              iender pLovided
                                                                                                                                                    provided in   in the
                                                                                                                                                                      the
          CONDI'I'IONAI,
           CONDITIONAL ACCEPTANCE         ACCI']PTANC][JFOR                  VALUH AND
                                                                     ITOR VALUE             ANDCOUNTER
                                                                                                     C0I.]N'I'UI(OFFER                /CLAIM
                                                                                                                          O}I.'I,II.ICI,N        IMFORTORPROOFPROOT OF
          CLAIM
           CLAIM and      and'l'ljNl)liR
                                TENDER OF          Oti PAYMENT
                                                         PAYMIINI'OFFFIRINC
                                                                          OFFERING dated         daterlMarch
                                                                                                           Malch 29,   29,2019
                                                                                                                            2019 is       Not Negotiable;
                                                                                                                                      is Not      Negotiable;and   and
     3.
     3.    Plovitle the
           Provide       the prool'thal
                               proof that supports              Respondentsdid
                                                 supports Responclents                didN()1'agree
                                                                                             NOT agreetotoa aNotice    NoticeofofDethult
                                                                                                                                       Defaultupon   uponolibr      of tenderof
                                                                                                                                                            offerol'tcnder          of
          payment
           payment kl      to satisty
                               satisfy thc  theanrounts
                                                  amountsduc      duearrcl
                                                                         andorving
                                                                               owingnsas          ol'lhc
                                                                                               that
                                                                                            that      of the  liQtll'l'ABL.E
                                                                                                                  EQUITABLERfMll"l'ANCI,lCOUPON
                                                                                                                                       REMITTANCE COUPON
           valtredat$600,000.00orrsulr.ieclaccountNo.:
           valued      at $600,000.00 on subject account No.: l437829748.datedMarch29,20l9furwhichapayancl
                                                                                         1437829748, dated March 29, 2019 for which a pay and
          plcdge
           pledge to    to thc     orderofofPUNNYMAC
                             theot'der            PENNYMAC [,OAN        LOAN SERVICES,
                                                                                  SERVlCt"lS, LLC       t,l,C WITHOUT
                                                                                                                  WI'l'llOl.J'l'RECOURSE
                                                                                                                                     I(HCOl.Jl{Sli remedy rcrnedyhad    had been
                                                                                                                                                                               been
           established; arrcl
          establishedl         and
     4. Provide
     4.    Plovidc the proof   plool'thatthat supports
                                                 supports Respondents
                                                               Responclents sent   scnt backback/ol      responded to
                                                                                                    /or responded              said credits
                                                                                                                            to said    credits and and challenged the
          Notice of    of Default
                            Default upon  upon offer
                                                   oft'erofoftender
                                                                tcnclcrof  ofpayment
                                                                              payrncnt to    to satisfy
                                                                                                 satisfy the  the amounts
                                                                                                                     anrounts due and             owing as that
                                                                                                                                          and owing             that ofof thc
                                                                                                                                                                           the
           EQUITABLE                RliMl'l"l'AN(lIiCOUPON
           IlQt.lt'l'AUt,li REMITTANCE                         COtIPONvalued   valucdatat$600,000.00
                                                                                               1i600.000.00on         orrsubject
                                                                                                                          sub.fectaccount
                                                                                                                                       account No.:  No.:1437829748,
                                                                                                                                                            1437829748,
          dated      March 29,2019
          clated Marclt          29, 2019 l'or    for whiclt
                                                       which aa pay  pay and
                                                                           andpledge
                                                                                 pledgetotothe           orderolofPENNYMAC
                                                                                                  theolclcr            PENNYMAC LOAN                     SEI(VICES, LLC
                                                                                                                                               LOAN SERVICES,                 LLC
          WI'l't
           WITHOUT  IOLJ'I'RECOURSE
                               RECIOIJI{Sl1remedy     renreclyhad   haclbeen
                                                                          hccn established;
                                                                                 establishcrl; and    and
     5, Provide
     5.    I'}r'ovide thethe ploolthat           supportsllesl:orrdcnt's
                                proof that supports              Respondent'sdid              NOT receivea aCONDI"I'lONAl,
                                                                                         didNO1'r'eceive                CONDITIONAL ACCI-tP'l'ANC'li
                                                                                                                                                   ACCEPTANCE FOR            FOR
          VALtJti
           VALUE AND       nNDCOUNTERCO(JN'fllR OFFER    OFFER/CI,AIM /CLAIM FOR   ['OR PROOFPROOI.'OF      OFCLAIM CLAIM and  and TENDEI{
                                                                                                                                       TENDER OF        OF PnYMENI'
                                                                                                                                                             PAYMENT
          OI;FERINC
           OFFERING dated       dated March Malch 29, 29,2019,
                                                             2019, Notice
                                                                       Notice of Faultl.ault and Opportunity
                                                                                                      Opportunity to       to Cure
                                                                                                                               Clulc and        Dclault and
                                                                                                                                         ancl Default       arrd Consent
                                                                                                                                                                   Conscnt to    to
          arbitration per                  Arbitration Clause
                              pcr the Arbitration            Clausc of   of'the   contlactual agreement
                                                                            the contractual          agrccutent as           stipulatedin
                                                                                                                         asstipulatccl         in its  entirety within
                                                                                                                                                   its entirety    within the the
          CONDI'I'IONAI- ACCEPTANCE
          CONDITIONAL                     ACCIIPTANCE FOR            FOR VALUE
                                                                             VAT,UE AND     ANDCOUNTER
                                                                                                     COUNTER OFFER/CLAIM  OFFER/CLAIM FOR             [.OI{ PROOF
                                                                                                                                                              I'I(OOI.'OI.' OF
          CLAIM
           CLAIM and            'l'liNDL.li OF
                         and TENDER                      PAYMtiN'lOFFERING
                                                  OFPAYMENT                 0!,|l.lRlN(;dated   drrteclMarch
                                                                                                           Maroh29,    29,201()
                                                                                                                          2019 whereas
                                                                                                                                     whcreas in      insection      23134. Page
                                                                                                                                                        scctiorr 23134.         Page
               states clcatly
          4, states       clearly that "Should the         lhe Respondent(s)
                                                                  Responclerrt(s) Fail    Failolor otherwise
                                                                                                     otlrelwise refuserellsc to     ploviclethe
                                                                                                                                to provide              rcrpcstcd and
                                                                                                                                                   thcrequested         and
          nccessary Ploof
          necessary          Proof of ClaimsClainrs raised
                                                        raisecl herein above            within the
                                                                             abovc within         the expressed
                                                                                                        explessed period of         of timetirneestablished
                                                                                                                                                   established and  and set set
          herein      abovc, Respondent(s)
          herein above,            llespondent(s) agrcc      agreethat       theywill
                                                                       thatlhcy     will havc       failed to
                                                                                           have lhilccl             state aaclaim
                                                                                                               to state       claim uponupon whichwhich rclicf
                                                                                                                                                           relief can
                                                                                                                                                                    can be be
          grarltcd".. and delivered
          granted"                  clelivetecl by  lly'l'lrr:
                                                         The United
                                                                 [Jnited States
                                                                            States Postal        Service, hereinafter
                                                                                       l)ostal Setvice,          hereinafter Delivery
                                                                                                                                 Delivery Agent;   Agent; andand
     6. Provide the
     6.                  the proo{'tltat
                               proof that supports             Respondent's position
                                                 supporls Rcspondeut's                position that        instruments of Tender
                                                                                                   that lnstruments               'l'ender in the    thc amount of     of Six
                                                                                                                                                                            Six
          Huttdrcd-thousand
          Hundred-          thousandDOLI.ARS DOLLARS and       and Zclo
                                                                      Zero CliN'l'S
                                                                              CENTS in      in crcdit     were NO'l'placed
                                                                                                credit were          NOT placed into            thc custody of the
                                                                                                                                         irrto the
          I)elivery Agent
          Delivery         Agcnt for  fbrsettlement,
                                            settlenrenl, setoff,
                                                              setoll; andancl discharge         of the Account
                                                                               clischarge o1'tlre          AccoLurt on March   March 29, 2019.;   2019,1 and
     7. Provide
     7.    Provide thc   the prool'thal
                               proof that suppol'ts
                                                 supports ltespondcnt'.s
                                                                Respondent'sare         areNO'l'subjcct
                                                                                             NOT subjecttotollre        thelinifonl
                                                                                                                              UniformConrnrercial
                                                                                                                                             Commercial Codc    CodeArticlc
                                                                                                                                                                         Article 3  li
          Section
          Section 603,  (r03, Tender
                                l'endcl of    of Payment
                                                   Paynrent Laws, l,aws, which
                                                                            which states
                                                                                      stirte.s whether
                                                                                                rvhether TenderTendel isis accepted
                                                                                                                              acceptecl or rejected,
                                                                                                                                                   lc.jcctccl. there
                                                                                                                                                                 thcre is is
          discharge
          clisclralgc of    oldebt;
                                debt; and  and
     8. Provide
     8.   Providc the    thc proof that   that supports        l{espondcnt's position that the
                                                 supports Respondent's                                     thc insllunrent
                                                                                                                  instrument of   ol'tcndcr
                                                                                                                                       tender is NOT   N0'l'inin accordance
                                                                                                                                                                   accot'dance
          with the        terms of
                   thc tcrnrs        of thc
                                          thecontract
                                               contractagreerrent
                                                              agreement         with
                                                                              with    thethe   CONDITIONALACCIPTANCI
                                                                                            CONI)l'l'lONAl.                ACCEPTANCEIlOR              FORVALLJF.
                                                                                                                                                               VALUE ANI)    AND
          COTJN'l'[iR OFFER
          COUNTER              OITFDR/C|,AlM  /CLAIM FOR    FOR PROOFPROOFOF      OFCLAIM CLAIM and'l'trNDl]R
                                                                                                      and TENDER OF            OF PAYMINT
                                                                                                                                     PAYMENT OFFERING    OFFERING dated       datcd
          March 29,   29, 201920 l9 also
                                       also known
                                              knowrr as   as the
                                                              thc Contract,;
                                                                     Contract,; and and
     9.
     9.   Provitlc tho
          Provide        the prool'that
                               proof that supports
                                                 supportsl{es;ronclent's
                                                                Respondent'spositiorr   positionthat                contract,PENNYMAC
                                                                                                     thatbybyoonlract,           PENNYMAC LOAN          LOAN SERVICES,
                                                                                                                                                                   SERVICBS.
          LLC
          L,LC was ,,vas unable
                            unablc to   to accept
                                            accept tender          from the Claimant
                                                       ten(ler li'om            Clainrant and   and that thc   the Claimrrnt
                                                                                                                      Claimant is an unauthorized party under               undcr
          law to settle
                      scttlc this original alleged   allcgcd debt;dcbt; and
                                                                          and
     I 0. Provide
     10.  I)rovitlc the        proof that
                         thc proof        that supports
                                                supports Respondent's
                                                               Responclent's positiorrposition thatthat the        original "loarr"
                                                                                                           the original       "loan" was   was an art actual             lvhclc
                                                                                                                                                       actutrl loan, where
          evidentiary
          eviclentiary proof   prtxll'toto aa ledger
                                                lcclgcl reports
                                                           rL)ports aa negative
                                                                          negative balance
                                                                                         balarroe antland anotltcr
                                                                                                              anotherledger           reportsaapositive
                                                                                                                           ledgerreports              positivebalance
                                                                                                                                                                  balanceol'    of
          equal
          equal amounts,
                    antounts, to coufirnr  confirm aa debtclebt being
                                                                   being owed
                                                                            owed to  to the
                                                                                          the ledger
                                                                                               ledger of       said negative
                                                                                                           o1'said     negative balance,
                                                                                                                                     balance, and         not credits
                                                                                                                                                     and not     cledits created
                                                                                                                                                                             crcated
                     "thin air
          out of "thin              ", as
                               ait"',        recordedininthc
                                        its rccorded             theAl"l'lt)AVI'l
                                                                        AFFIDAVIT OF             WAt,l(liR'I'ODD
                                                                                           OIr WALKER               TODD and    and the       publication MODERN
                                                                                                                                       the publication          MOI)l'iltN
           MONIjY
           MONEY MECHANICS,;MEOI lANlCS,; and          arrrl
     ll. Provide
     11.  I'rovidetltelu'ool'thatsupportsResponclent'spositionthatthenttorneysinthisrnatterarcN0'l'l"oreign
                        the proof that supports Respondent's position that the Attorneys in this matter are NOT Foreign
          Agents, requiring
                         rcquiring aa duty   duty toto register
                                                         rcgistel as  as such
                                                                          such by rvay  way of thetho F.A.R.
                                                                                                         lr.A.R. Act; Act; and
                                                                                                                             and
      12, Provide
     12.   Providothe          ploof that
                         thc proof        that supports
                                                 supports Respondent's
                                                               Ilesporrdent's position
                                                                                     position that that thetlrc instruments
                                                                                                                 inslrrrrrrents of       tender tendered
                                                                                                                                    o['tcnder        tenrlerecl do not, in     in
                  plovidc defense
          fact, provide                        of amounts allegcclly
                                 clef'ense ol'arrrounts            allegedly owed
                                                                                owed by Claimant;
                                                                                                Clairnantl and    and
      13. Provide
     13.  Proviclc the         proof that
                         thc proof        that supports        llcspondent's position
                                                 supports Respondent's                position thatthat thcthe arbitlation
                                                                                                                   arbitration awarcl
                                                                                                                                  award in     in this mattcl
                                                                                                                                                         matter is fraudulerrt;
                                                                                                                                                                       fraudulent;
            and
            ancl
      14. Provide
      14.         the proof that supports
          Provicletheproo{'tha1           Respondent's position that the instruments of tender will not
                                 supportsReslronderrt'slrositionthattheinstlurnentsol'tendcrwill        eliminate
                                                                                                    notelirninate
            indebtedness;
            indobtedness: and
                          and



 CONSTRUCTIVE NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                                     Page4of1l
                                                                                                                                                                   Page 4 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 78 of 144




    15. Provide
    15.  Providc the   thc proof
                              proof that supports
                                                supports Respondent's
                                                                 l{csponclent's position                 lhll the
                                                                                            llosition that      thc attorneys
                                                                                                                      attomcys in                matter have
                                                                                                                                      in this tnatter         have NOT   NOT causcd
                                                                                                                                                                                  caused
         harm
         Itarnt and loss to the living       living Man, Man, Ronnie               -Louis -Marvel:l(ahapea
                                                                     Ronnie-Louis-Marvel:                     Kahapeaundcr  underthreat,
                                                                                                                                      threat, duress
                                                                                                                                                 duress and   and coclcion;
                                                                                                                                                                      coercion; and  and
    16, Provide
    16.  Ptovitlctlteproofthatsuppottsl{esporttlcnt'sposilionthatthoinstrunrentol'tenderisNOTinaccoldance,
                      the proof that supports Respondent's position that the instrument of tender is NOT in accordance
         and compliance
                cornpliancc with    wirh UCC  UCC 3-104;3- l04l Title 't'irle IV,IV, Sec Sec 401      (FRA)l USC
                                                                                                401 (FRA);                'l'itle 12;
                                                                                                                  tJSC Title        l2; USC
                                                                                                                                         tiSC Title'l'itle 28,
                                                                                                                                                             28,§$$   §1631,
                                                                                                                                                                          1631, 3002;
                                                                                                                                                                                  1i002: andancl
         the
         thc Foreign
               Forcign Sovereign
                              Sovcrcign Immunity ImnrLrnity Act               under ncccssily;
                                                                     n ct undcr          necessity; anrl and
    17. Provide
    17.  Plovidc the          prmf that
                       the proof        that supports
                                                supports Respondent's
                                                                 Resporrdent's position that the                lhe instrument          of tender is
                                                                                                                      instlurucnt ol'len(ler              is NOT
                                                                                                                                                              NOT in     in full
                                                                                                                                                                             full accot'cl
                                                                                                                                                                                   accord
         with HJRllJR-192 -192 (June.5,
                                  (June 5, 1933), 1933). PublicPublic Law    Law 73        -10, UCC
                                                                                      73,10,      LJCC 33-419,
                                                                                                             -419, 1l-104
                                                                                                                        -104 and and 10     -104; and
                                                                                                                                       l0-1041and
    lll. Provide
    18.  I)rovidc the         prool'that
                       lhc proof       that supports
                                                supports Respondent's
                                                                 llcslrondent's position    position that pursuant
                                                                                                                lrursuant to `State'State artdand |'cdclal'
                                                                                                                                                      Federal' TENDER 'l'UNDUlt OF
         PAYMENT
         PAYMhIN'l'slatl.rtes; statutes; that Respondents
                                                      Ilespondent$ may                    refuse paynrerrt
                                                                                 nray re{irse        payment o1'any
                                                                                                                  of any property,
                                                                                                                              property, nl(}ney,                 instluntent, while
                                                                                                                                              money, or instrument,
         NO'l'discharging
         NOT      discharging the debt;        clebt; andarrcl
    19.  l\'oviclcthcproofthattheTrcasuryol"l'hctJnitccl
    19. Provide       the proof that the Treasury of The United States                                       Department of Internal Revenue
                                                                                                    Statesl)epartmentol'lntetnal                                     has returned the
                                                                                                                                                    ltevenuehasreturnedtlte
         instruments
         instlurrrorrts of TENDER TENDUR and         ancl that
                                                             that theytlrey are are notnot holding
                                                                                             holdirrg or  or withholding
                                                                                                              withlrolding an     aninstrument
                                                                                                                                       instnrrncntvalued    valued atatSix   SixHundred
                                                                                                                                                                                   Hundred-   -
         thousand
         thousand DOLLARS DOLLARS and Zero CENTS                                  ($600,000.0005);
                                                                 CliN'l'S (!i(r00,000.001                jS); and
                                                                                                                and
    20.Provide
    20.  Providcthcproofthatthe
                     the proof that the U.S.           t.l.S,[]ankruptcyisNOTverifletl
                                                              Bankruptcy is NOT verified ininSenateReportNo.93-54993"1
                                                                                                                    Senate Report No. 93 -549 93''d Congress,               Cr.rngress, l l''st
         Session
         Scssion (1973),
                       ( I 973 ), "Summary
                                    "suurnrary of Emergency    F)rncrgcncy Power      Power Statutes," Executive  Executivc OrdersOrders 6073, 6073. 6102, 6102, 6111 6l I I and
                                                                                                                                                                               and by
         iixccutiveOrder6260onMarchg,
         Executive         Order 6260 on March 9, 1933,                  l933,unclctthc"'l)'atlingWith'l'hcEncrnyAct(Sixly-[i{thCongrcss,
                                                                                    under the "Trading With The Enemy Act (Sixty -Fifth Congress,
         Session I,    l, Chapters
                           Chaptels 105,    105, 106,         October 6, 1917),
                                                    106, October6,                  l9l7), and as further llrther codiliccl
                                                                                                                      codified at 12    l2 U.S.C.A.
                                                                                                                                              LJ.S.C.A.95(a)   95(a) ancl and (b) as
         amended; and      ancl
    21. Provide
    21.  ProvidcthcploofthattheClainranthasnotbccnestogtpcdliornusingorthatheliasaccessto'lawtitl
                     the proof that the Claimant has not been estopped from using or that he has access to `lawful
         constitutional
         constitutional rrorrey  money ol'exclrange'
                                               of exchange' (See U.S.                       Constitution .*- Art. I §sq X) to `PAY
                                                                                   tl.S. Constitution                                   'PAY DEBTS  DEBTS AT LAW',         LAW', and
         pursuant to HJR
         pul'suarlt                  -192,can
                              HJI{-192,         canonly onlydisclrarge
                                                                  dischargetlnes,     fines,lces,fees,dcbts,
                                                                                                        debts,and andjudgrncnls'dollar
                                                                                                                         judgments `dollarIbr                 dollar' via
                                                                                                                                                        fordollar'
         commercial
         corn nr crc i a I paper or      ALUpell        All4dl ;. exemption;
                                              upon Afflant's                _c-111
                                                                           -c_1
                                                                                      pt! qr1 ; and
                                                                                                 an d
    22.Provide
    22.  Providethe           proolthat
                       theproof      that Ronnie-             Louis -Marvel: Kahapea,
                                                lionnie-l,ouis-Marvel:                      Kahaltea, Secured
                                                                                                           Socurcd Party Creditor,Crcditor', aa livingliving man  rttan andanc]
         Authorized
         Authorized Agent and Sole Beneficiary            l-]eneflciary ol'the    of the trust        known as RONNIIi
                                                                                              trust l<nown           RONNIE LOUIS    I,OUIS MARVELMARVL|L KAHAPEA       Kn Hn PBn
         FAMILY 'l't{tJsf
         ITAMILY           TRUST is NOT      NO'|"'llolder
                                                        "I folder irr    in DueDue (lour.se"
                                                                                        Course" of the Preferred
                                                                                                               Plcf'crrorl Stock of          the federal
                                                                                                                                         o1'the     fecleral Corporation
                                                                                                                                                                  Corporalion
         (United       States- February
         (Un itcd States             l. elrluary 21,   2 I ,1871;
                                                               I tl7 1 ;16  I 6 Stat
                                                                                 Stat I.I. 419):
                                                                                             4 I 9): and
                                                                                                      ancl holds        prior, superior,
                                                                                                            lrolds aa prior,      superior, security
                                                                                                                                                  security interestinterest and and claim
                                                                                                                                                                                      clainr
         on the alleged
                    allcgcd DEBTORDEB'I'OR and Debtor's      Debtol''s property propefty nunc   nunc propro tune;
                                                                                                              tuncl ANDAND
    23.Provide
    23.  l)rovidc the         plool'that
                       the proof       that prior
                                                prior to  to this
                                                               this document,
                                                                       documenl, Claimant   (llairnant accepted
                                                                                                           acceptccl Respondent's
                                                                                                                          I(esgronilent's ORDER  OItDI'Il of Obligation Obligation
         granting the
         grantirlg       the unspecified
                               unspecified specie   sper:ic amount
                                                                 anrour)t of     ol'Filly
                                                                                      Fifty thousand
                                                                                                thousancl Six  Six hundred        thirty-throc
                                                                                                                    hurrdrcd thirty                     purpoiled dollars
                                                                                                                                           -three purported               dollars andand
         Eighty-three           purported ccnts
         liighty-tlrree purportcd                 cents ($50.633.83)
                                                             ($50,633.83) in            in attorncys'
                                                                                            attorneys' fees t'ccs and
                                                                                                                   arrd costs, also known  l<nown as the Case NO.: 3CSP-              3CSI'-
         20-   0000061;
         20-00000(r         I; and
    24.Provide
    24.  Providethe     theproof      that the
                              lrrooltha[        thcClaimant
                                                       Clainrantintentionally
                                                                          interrti<lnally created cletrtcclaafalsified
                                                                                                                ialsillcd and       /or fraudulent
                                                                                                                               ancl/or   fi'auclulcnt claim  clainr wherewhere
         Respondent(s)
         I{espondcnt(s) should    shor.rlcl be  lre compensated
                                                     conrpcnsatcd in            in a monetary
                                                                                         ntonctaly amount;
                                                                                                        anrount; and
    25.Provide
    25.  Providc the   thcproof        that Respondent's
                              lrrool'that       Respondent's provided       lrrovidcd Claimant
                                                                                             Clainrani oathsoaths of of all parties,       titlc, and
                                                                                                                               parties, title,       ancl statutes, written \{Iitten and
         recorded
         recoldcd in      in this matter         pursuant 18
                                    nratterpursuant                 l8 USC
                                                                         IJSC 1001   l00l arrdand 1002,
                                                                                                     1002. and 18   ltl IJSC
                                                                                                                         USC 1341 I34l and 1342    1342 for  tbrthe the voidance
                                                                                                                                                                           voidancc of   ol'
         pcliuryl and
         perjury;       arrcl
    2(r.Provide
    26.  ProvideRespondent's
                        Rcsponclorrt'sevidence  cvidencethat      thatALL   n LLlaw   lawisisbased
                                                                                                 baseduponulrorr:adverb-        verb:, descriptive
                                                                                                                   :aclverh-verb:.        descriptive or             rhetolical verses
                                                                                                                                                               or rhetorical        versos
         factual, and that
         fbctual,              that Rcspontlents
                                     Respondents are          are NOT NOT using  using dcccptive
                                                                                            deceptive practices
                                                                                                            practices fbr  for the     voidance of
                                                                                                                                 the voidance           of perjury,
                                                                                                                                                             perjury, rvhilewhile bcing
                                                                                                                                                                                    being
         paid
         paicl isis not a violation of          ol'l8
                                                    18 USC I.JSC 1001 l00l and 1002,     1002, and 18    ltt USC       l34l and 1342;
                                                                                                              IJS(l 1341               1342;and  and
    27.Provide
    27.  Proviric Respondent's
                        Respondenl's evidence    evidenccthat      thatRespondents
                                                                            Rcsponclerrts are      are NOT
                                                                                                        NOT usingusing the tlte NOM DE            (ltJRFlRllE names
                                                                                                                                           DE GURERRE                    narres pursuant
                                                                                                                                                                                   pursuant
         to 18
         to   t8 USC
                   LISC 1001 l00l andand 1002,1002, and  and18    l8 USC
                                                                       USC 1341    l34l and and1342;1342; andand
    28.Provide
    28.  I)r'ovitlcRespondent's
                        l{espondenl'sevidence    cvidcncc that     thatRespondents
                                                                            ltcsl:orrdcnts are     alc NOT      using false
                                                                                                        NO'l'using         tiilso advertising,
                                                                                                                                   aclvorti.sing, fictitious
                                                                                                                                                         t'ictitit>us use  usc of
         language,         pertaining b
          languagc, peltaining                to 'fTitle
                                                     itlc 18, 1001   100 I Flaucl
                                                                                Fraud Act  Act [ryby the
                                                                                                       the use
                                                                                                            use ol-
                                                                                                                  of closed
                                                                                                                       closed [I'acl<ets
                                                                                                                                  brackets al'lcland vccl.o[s
                                                                                                                                                         vectors violatirrg
                                                                                                                                                                       violating the [our  four
         corner rules,
         coruer                 pursuant to Black's
                    rule$, pursuarlt                Blacl<'s Law                Dictionaly 5t'
                                                                     Law Dictionary                    ed, Page
                                                                                                   511'ed,           59 l; and
                                                                                                             Page 591;        and
    29,
    29. Provide
          Proviclc Respondent's
                        Rcspontlont'sevidence    evidcncc that     that Respondents
                                                                            l{cspondents are            N0'l' using
                                                                                                   are NOT       usittg fraudulent
                                                                                                                           li'audu lent conveyance
                                                                                                                                             conveyancc of'              language to
                                                                                                                                                                    of language        to
         force     the Clainrarrl
          l'urcc thc      Claimant 1o      to agrpcar
                                               appear IN                       CIRCUIT COURT OF THE 'l'Flll{D
                                                                    THE CII{Ctll'l'(lOlJRl'OF'fllli
                                                             IN 'l'lJL')                                                      THIRD CIIfCUI'l'
                                                                                                                                          CIRCUIT S'l'A'l'B   STATE OF'      OF IIAWAII
                                                                                                                                                                                   HAWAII
         to appear and     arrd pay funds;
                                         lirncls; and
    li0.
    30. Provide       Respondent's evidence with a Justice of the Peace under penalty of perjury that Respondents are
          ProvidcRespondent'sevidenccr,vilhaJusticcofthcl'caccundcrpcnaltyofperjurythatRcspondentsare
          NO'l using
         NOT                  Fictitious Conveyance of Language as a device for unjust gain against the Claimant; and
                   usingl.'ictitiousOonvcyanceo1'l.,anguageasadcvicclirr'uniustgainagainstthcClaimant;                                                                           and
    31.Provide
    31.   ProvideRespondent's
                        llespondcnt's evidence   evidcnce as       asto to what
                                                                              wlrat specie
                                                                                        specie Respondents
                                                                                                   Resporrclents will accept or lawfully       lawlirlly require
                                                                                                                                                               requilc ils   as payrnent
                                                                                                                                                                                 payment
          olthc
         of   the alleged
                    alleged clebtdebt known
                                          l<nown as Respondent's
                                                             llespondent's ORDER         OItDLIR of Obligation
                                                                                                           Otrligation granting the unspecified specie                   spccic amount
                                                                                                                                                                                   all.loullt
              l;iliy thousand Six
         of Fifty                       Six hundred
                                               hundrecl thirty  thilty-three-three purported
                                                                                        purported dollars                 Eighty -threepurlrortctl
                                                                                                        dollars and l-r,ighty-thlee             purported cents    cents ($50,633.83)
                                                                                                                                                                             ($50,633.83)
         in attorneys' fees     lees andancl costs,
                                                costs,also  alsoknownl<nownas      asthetheCaseCaseNO.:NO.:3CSP-         20- 0000061,
                                                                                                               iCSP-20-000006              I , antl
                                                                                                                                                and tltat
                                                                                                                                                       that Respondents
                                                                                                                                                               Respondants are      arc
          NO'l'tbrcing
         NOT       forcing Claimant
                                 Clairnant to break    breali thc  the lawlarv if Respondents
                                                                                       ltespondents are    are demanding Ircderul    Federal Iteservc
                                                                                                                                                  Reserve Notcs:  Notes: and  and




 CONSTRUCTIVE NOTICE OF
                     OF CONDITIONAL ACCEPTANCE                                                                                                                              Page 55 of
                                                                                                                                                                                    of 11
                                                                                                                                                                                        11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 79 of 144




         ProvideRespondent's
    32, Provide
    32.           l{espondcnt'sevidence
                                 evidence as
                                           flsto
                                               towhich
                                                  which dictionary
                                                          dictionary or
                                                                      0r styles
                                                                          stylgs manual
                                                                                  nranual Respondents            lvriting from
                                                                                            Rcspondcnts are writing       lionr in
               Offcls of Obligation,
         their Offers    Obligation, whereby
                                     whctcby Claimant
                                                 C'lainrant can easily  refer
                                                                 casily relbr  to  and  understand
                                                                                        understancl thc refcrenced Off'ers of
                                                                                                       the referenced   Offers  o{'
         Obligation;  and
         Obligatiorr;and
         ProvideRespondent's
    33. Provide   Respottdcnt'sevidence
                                 cvidencethat
                                           thatRespondents
                                                 Respondentshavehavea copy    -right release
                                                                       a copy-r'i.rrht releasefrom
                                                                                                fi'onrthe
                                                                                                        thePost - Master -General
                                                                                                            l)ost-Master-(leneral
         to copy    Post-Mastcr-(icncral's
              copy Post   -Master -General's 1St      I'r class-    postage stamps
                                                           class-postagc      stanlps and    /or 22'r(l
                                                                                         andlor      "'' class-postago
                                                                                                         class -postage statnps
                                                                                                                            stamps and     /or metered
                                                                                                                                       ancl/or metelecl
         stamps;
          stanrps; and
                    antl
    34. Provide
    34.   Provicle Respondent's
                     Respondent's evidence
                                         evidence that that Respondent's
                                                                Resporrdent's are  arcNOT
                                                                                       NOTusingusingfalse{Ilse conveyance
                                                                                                                 convcyanco of       language and
                                                                                                                                 ol'language     and
          violating'fhc
         violating          Dcccptivc Trade
                      The Deceptive        'l)'aclePractices
                                                     Placticcs Act        folill-
                                                                     Actfor        gotten -gain against the Claimant; and
                                                                               ill-gotten-gain                                      and
    35.   ProvideRespondent's
    3.s. Provide     Responclenl's evidence
                                         evidonccthat  thatRespondents
                                                                Respondents are       NOI'violating
                                                                                 are NOT     violating The   'l'he Americans
                                                                                                                   Aurericarrs WithWith Disabilities
                                                                                                                                          Disabilities Act
         and the    Antitrust
                thc Antitlust    with   the   Federal
                                        thc l,'cdcral      'l'rndc
                                                           Trade     Commission
                                                                     Conrnrission      and  thc Itail l)cbt Collection Practices
                                                                                            the  Fair    Debt                   l)r'acticcs Act and    lti
                                                                                                                                                  and 18
          tlSCl
          USC 1001100 I ancl  lB tiSC
                         and 18   USC 1341 1341 and 18     ltl IJSC
                                                                 USC 1342     for l{espontlent's
                                                                        1342 lbr    Respondent's 1.r'olit
                                                                                                        profit without     the expressed
                                                                                                                  witlrout tlre                wlitlen
                                                                                                                                 explcssetl written
         authorization
          arrtlrorization of the
                               tlro Claimant;
                                     CllaitnanU and and
    36. Provide
          Providc Respondent's
                     Rcslrondent's evidence
                                         cvidcncc that thntRespondents
                                                                llespondents provided
                                                                                 prnvicled Claimant
                                                                                              Clninrant an interpreter
                                                                                                                  intcrplcter to the conveyance
                                                                                                                                         conveyancc ol' of
          language, knowing
          langunge,     knowing thatthat Clairnant
                                           Claimant is    is nol
                                                               not llroficierrt
                                                                    proficient withwith lhc
                                                                                         the policics
                                                                                             policies and  and ploccclurcs
                                                                                                                 procedures ol'tho       court, pursuallt
                                                                                                                                 of the coul't,  pursuant to
                                                                                                                                                           to
         the
          thc 1964
                1964 Discrimination
                       Discrinrination Act; Acti and
                                                   alld
    37. Provide
          [)t'ovicleRespondent's
                     llespondcrtt's evidence
                                         cvidenccof    of'all
                                                           all parties
                                                                  partics receiving
                                                                           lccoiving this     (]onstructivc Notice
                                                                                        this Constructive          Notioc of   Conditional Acceptance
                                                                                                                           ol'Conditional       Acccptancc
         and Commercial
                Contrttelcial Affidavit
                                 Al'lldavit andantl Fee
                                                     Fcc Schedule          of Respondent's full given names
                                                              Sclrcclule ol'Respondent's                          nanres using
                                                                                                                          using no  no abbreviations
                                                                                                                                        abbreviations nornor
         all capitalized names
                            l'ralnes nor
                                       lror fictitious
                                             llclitious titles;
                                                             titles; and
                                                                     and
    38. Provide
          [)rovidc Respondent's
                     l(espondent'sevidence
                                         cvidcncc of       Respondent's qualifications
                                                       ot'llespondcnt's         tlualilications and       /or olficial
                                                                                                   trncl/ol     official oapacitics     along with lcttcrs
                                                                                                                         capacities along            letters
         of
          of' appointments
              appointnrcnts and      /or letters
                                ancl/ol   lettels oftlf delegation
                                                         tlelegation of      authorities; and
                                                                         n['authorities;     and
    39. Provide
         Provitle Respondent's
                    Rcsponclcnt's evidenceevidence and  andproofproofof of Respondent's
                                                                             Respondent's mandatenrandatc or  or authority
                                                                                                                  authority and  and bond
                                                                                                                                       bond and
                                                                                                                                              ancl actual
                                                                                                                                                     actual state
                                                                                                                                                              statc
         liccnsc
         license and not merelynrcrcly a BAR  llAll Union         Mentbership Card
                                                      tJnion Membership              Carrl as an attorney;
                                                                                                     attorncy; and ancl
    40. Provide
    40.  I)r'ovide Respondent's
                    Reslronclent'sevidenceevidence of       Respondent's Oaths
                                                        o['Responclent's          Oaths of  olOlfice
                                                                                               Office truetrue copies
                                                                                                                copies along
                                                                                                                           along with
                                                                                                                                   with thethe proper
                                                                                                                                                 propcr
        autographs
         autoglaphs whereby the Respondents  [{espondcnts alc     are acccpting
                                                                       accepting full       commercial liability;
                                                                                      firll curnmercial       liability; andand
    4t.
    41. Provide
         Provitlc Respondent's
                    l{espondent'sevidence cviclcrtcc of ol'Ilespondent's
                                                            Respondent's Anti      Anti Bribery
                                                                                          Rritlcry statement
                                                                                                     statcnlcnt as   as directed
                                                                                                                         clircctccl by
                                                                                                                                     [:y the
                                                                                                                                          thc Foreign      Colrupt
                                                                                                                                               l'oreigrr Corrupt
         Practices Act -- Anti
         Practices             Anti-Bribety
                                      -Bribery Provisions,
                                                     Provisions, as    as was
                                                                            wasrequired
                                                                                  requiredwhen whenRespondent's
                                                                                                        Respondent's took    took theil
                                                                                                                                   their oath,
                                                                                                                                           oath, and
                                                                                                                                                   and rccluirc
                                                                                                                                                         require
         Respondents tbreign
         Ilespondents      foreign regislr'ation
                                        registration statrcrnont
                                                           statement which which nrust
                                                                                    must be     on file,
                                                                                            be on           as all
                                                                                                     file, as  all thosc
                                                                                                                     those rvho
                                                                                                                              who tal<e
                                                                                                                                    take oaths
                                                                                                                                            oaths bcconlc
                                                                                                                                                    become
         fbleign at the time
        foreign             tinle ofof the
                                        tlre oath,    per'l'itle
                                               oath, per    Title 22 22 USC
                                                                          tlSC Code
                                                                                  Cot'le 612;
                                                                                          612; and
                                                                                                 anrl
    42.
    42, Provide
         Provitlc Respondent's
                    Rcsl:ondent's evidenceevidence to   to exercise
                                                             exercise any any delegative
                                                                                delegativc authority
                                                                                                authority as Agents or Attorneys  Attorneys ol   or othelwise
                                                                                                                                                    otherwise tir  to
        operate
         operatc outside
                   outside of Washington D.C.,         I),(1., aside frorr
                                                                         from aa contract sclving
                                                                                                serving as t10xus
                                                                                                                nexus and and thc
                                                                                                                                the commorcial
                                                                                                                                     commercial bonds   bonds
        Respondents
         Itesponderrls provide,
                           ;rrovidc, including
                                         inclrrding definitions
                                                         rlcl'initions ancl      sources of
                                                                           and sources       of wolds
                                                                                                words usecl,
                                                                                                           used, toto protect
                                                                                                                       protect ancl
                                                                                                                                  and inclernnify
                                                                                                                                        indemnify Clairuant
                                                                                                                                                        Claimant
         in tlte
         in      event oIa
             the event   of a harnt
                                 harm by  by those
                                               those pafiies
                                                        parties ancland thcir
                                                                          their sworn
                                                                                  sworn evidencc
                                                                                           evidence that that Responclents
                                                                                                               Respondents are     are acting
                                                                                                                                         acting within
                                                                                                                                                   within their
                                                                                                                                                            their
         olflcial capacity, including
        official                                  personal addresses
                                  inoludirrg lrersonal          addresses of   of those
                                                                                   those partics
                                                                                            parties who
                                                                                                      who alcare tbund
                                                                                                                   found to be  be actirrg
                                                                                                                                    acting outside
                                                                                                                                              outside their
        authority
         aLrthot'ily plus their
                             theil sworn
                                     swoln evidence
                                                 cvidcrrce thatthat they are are acting
                                                                                  acting within
                                                                                            within their
                                                                                                      their otfrcial;
                                                                                                             official; andand
    43. Provide
         Provide Respondent's
                    Responclcnl's evidenceeviclenceby   bycopies
                                                              copies of     all tax
                                                                        of'all   tax fortes
                                                                                      fornrs for
                                                                                               for all
                                                                                                    all named
                                                                                                         named Respondents
                                                                                                                    llcspondents resulting
                                                                                                                                       lesulting fromfi'om profits
                                                                                                                                                             protlts
        derived
         dcrivcd from
                   fi'onr the
                           thc securities
                                 sccLrrities generated
                                                  gcnoratccl from        the original
                                                                  tionr thc    original purported
                                                                                           purported "loan""loan" made to RONNIE ltONNlll LOUIS l,OLllS
         MA[{Vl'll . KAHAPEA,
        MARVEL         l(Al"lAPF1A, also    also known
                                                    known as    as the
                                                                    the Assigrlrnent
                                                                         Assignment of      of Mortgage
                                                                                               Mortgage arrd  and the     Deed ol"li'ust
                                                                                                                     the Deetl     of Trust to to prevenI
                                                                                                                                                   prevent
        suspicious
         susqticious activity of        unreported tax
                                     ol'unreported        tax liabilities;
                                                                 Iiabilitics; and
                                                                                and
    44.
    44. Respondents        proviclc evidence
         ILespondr:nts provide          cvicloncc that that the
                                                              thc alleged
                                                                    allcgcd obligation        /claim known
                                                                               obligatiorr/clainr       known as the   the oligitral     purported "loan"
                                                                                                                             original lrur'polted
        made         RONNIE LOUIS
         ura(lc to RONNiE                        MAltvlil, KAHAPEA,
                                    t,OtJlS MARVEL                I(AllAPEA, also    also knorvn
                                                                                            known as   as lhe
                                                                                                           the Assignrrent
                                                                                                                Assignment o1'Mortgage
                                                                                                                                  of Mortgage and the      thc
         Ifeerl of 'flust
        Deed        Trust does
                             docs not constitute a false                     deceptive and
                                                              Ialse and clcceptive          and rnisleading
                                                                                                 misleading lcpresentation
                                                                                                                  representation irr    in oonncotion
                                                                                                                                            connection with with
        the
        thc collection
              colloction of      any dcbt
                            ol'any     debt including
                                                inclucling tlrcthe false     representation ol'tlrc
                                                                     fhlsc lcprcscnttrtion        of the chalactcr
                                                                                                            character or lognllegal sttrtus
                                                                                                                                     status ofof any
                                                                                                                                                   any debt
                                                                                                                                                         debt antl
                                                                                                                                                               and
        further
         lirrthcr makes
                  nrakes a threat
                                threflL to take      any uc:ti()n
                                              takrr any     action that
                                                                      that carrrrol.
                                                                             cannot legal
                                                                                       legal bebe takcn        deceptive practicc
                                                                                                   taken rra cleccptive                    congruent lvith
                                                                                                                              practice congruenl         with 151"5

        U.S.C.
         t,,S.C. §\\ 1692     (c)l and
                      1692 (e);     and
    45. Respondents
         Respondentsprovideplovidcevidence
                                        cvidotcc that  that there
                                                              therc does
                                                                       docs not
                                                                              not already
                                                                                    alrcady exist        privatc agreement
                                                                                               cxist aa private      agreerrcnt between
                                                                                                                                     bctwccn the  the parties    ofa
                                                                                                                                                        palties of  a
        settlement
         scltlcnrctrt with
                       wi{:h an unrebutted
                                    rrrrrctrultccl affidavit
                                                     al]iduvit o1'a of a positive
                                                                           positive balance
                                                                                       balance tlrus
                                                                                                   thus nral<ing
                                                                                                          making any fiu'therfurther acliort
                                                                                                                                       action vcxatious
                                                                                                                                                 vexatious
         litigation arrcl
         litigatiorr  and a waste
                               rvas(e of                   tklllarsi and
                                             taxpayer dollars;
                                         ul'laxpayer                    ancl
    46.
    46. Respondents        providc evidence
         Ilesponclcnts provide          cvidcncc that  that any
                                                              anyand ancl all
                                                                           all named
                                                                                nanrcd Respondents
                                                                                          l(esponclcnts have have aaletter      ofdclcgation
                                                                                                                        lcttcl of  delegation of    ofautholity
                                                                                                                                                        authority
        to attack
             altack the
                     thc trust
                          tlrrst known
                                   l<nown as             llONNlll LOUIS
                                                   The RONNIE
                                               as'l'hc                   LOtJIS MAI{VHl,             KAHAPEA IiAMll.Y'l'RtlS'l',
                                                                                    MARVEL I(AI'lAI'HA                 FAMILY TRUST, whioh         which is duly
                                                                                                                                                               duly
         recorded with
         recorclecl   witlr the Internal Revenue;Revcnue; and
    47.
    47. Respondents        providc evidence
         l{cspondents provide           evidence that  that byby Respondents,
                                                                    Respondcnts, and thcil    their altornsys,
                                                                                                     attorneys, in   in their
                                                                                                                         their complaint
                                                                                                                                complaint isis NOT NOT voidvoid olof
         pcriury and
        perjury    and isis NOT         valid claim.
                             NO'l'aa valid        clainr.
    48. Respondents
         Rcspondr:ntsprovide
                           provideevidence
                                        eviclenceand         /or proof
                                                       ancl/or     1:roof that there is NO   N0 conllict
                                                                                                   conflict o{'inlelest
                                                                                                               of interest betrveen
                                                                                                                               between the  the
         Magistrate /Judge and
         Magistrato/Judgc           andthcthe Attorneys,
                                                Attorneys, both  both ofof which
                                                                             which areare llAIt
                                                                                            BAR agent$,
                                                                                                    agents, also
                                                                                                              also l<nown
                                                                                                                      known as aa conspilacy
                                                                                                                                       conspiracy under the    thc
         RICO act, of'any
         RICO          of any or all court cases.;  oascs.; and arrd




 CONSTRUCTIVE NOTICE
              NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                       Page 6 of
                                                                                                                                                            of 11
                                                                                                                                                               '11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 80 of 144




       49.
       49. Respondents
            Rcspondurts provide any
                                arry available
                                     availablc first  -hand knowledge
                                                f irst-hand l<nowledgc ofa
                                                                       ol'a conspiracy
                                                                             conspiracy to
                                                                                         todefraud
                                                                                            deti'aud aa
             corpolartion/comrncrcial
             corporation    /commercial entity that     that thethc Claimant
                                                                     Clainrantis,  is,or
                                                                                       orhas
                                                                                           has been,
                                                                                                 bcen, aa part of,  of, that
                                                                                                                         that can
                                                                                                                               can determine
                                                                                                                                     detemrinc the  the true
                                                                                                                                                         true nature
                                                                                                                                                              naturc
                  inlcnt of
             and intent    of'thc
                              the Claimant.;
                                     Clainrant.; and
                                                  ancl
       50.Respondents
       50.                     plovide evidence
             I{espondents provide         evidencc to the     thc claim that
                                                                           that the
                                                                                 thc Respondents
                                                                                        Rcspondcnts in         this nrattcl
                                                                                                           in this   matter DOHSDOES NO'l'vvish/expect
                                                                                                                                          NOT wish /expect tlre   the
             Claimant
             Claimnnt to suffer        glcatly, as
                             suffur greatly,     as the
                                                      thc intent
                                                             intcnt is   plovidccl by
                                                                      is provided      by and
                                                                                           ancl through
                                                                                                 thlouglt the llte actions
                                                                                                                    actiorts of ol'tlte
                                                                                                                                   the Agents
                                                                                                                                         Agents and      /or
                                                                                                                                                   and/or'
             successors,     representativesanrl/or
             successols, representatives                        assigns,asaswell
                                                  and /orassigns,               wellasastlre     dishonorby
                                                                                           thedishonor             seekingclaints
                                                                                                               byseel<ing       claimsover
                                                                                                                                         over thethe olainrants
                                                                                                                                                     claimants
             unrebutted attldavits,
             unrebutted     affidavits, and
                                          and Instruments,
                                                lnstrunrcnts, whetherwhethel it is   is an  otfcr of
                                                                                        an offer    of tender      (Rcspondcnts rcmcdy)
                                                                                                        tcndcr (Respondents             remedy) or an
             arbitration
             albih'ation award       (Clainranls remedy);
                           arvald (Claimants         lomecly); and   and
       51.Respondents
       51.                     provicle evidence
             Resporttlents provide        evidencc to    1o the
                                                              thr; Claimants
                                                                   Clainrants acts           dishonor, witlr
                                                                                 acts in clishonor,        with intent.
                                                                                                                   intent.
       52.Respondents
       52.                     providc evidence
             Rcspondents provide          cvidence to    to the    clairnthat
                                                              thc claim    thatthe
                                                                                 thearbitration
                                                                                       ar'[ritrationaward
                                                                                                       awarclisisa ascam       /sham.
                                                                                                                        scarn/sharn.
       53.Respondents
       53.   l{esporrdenlsproviclecvidencctotheclainrthatthcalbitrationawardltasbeenchallengedwithinthe
                              provide evidence to the claim that the arbitration award has been challenged within the
             specified
             spccificd time          vacate, modity
                         tinrc to vacate,      modify or correctcorrect pursuant
                                                                          put'suant to         U.S (lode
                                                                                        to 99 tJ,S   Code ol'thc         FederalAlbitration
                                                                                                               of the Feder'al       Arbitration Act.
       .54.Respondents
       54.   RcslrondontsplovitlcPlooltotheclainrthataMagistrate/JudgecanOldelsanctiorts,rulingoveravalid
                              provide Proof to the claim that a Magistrate /Judge can Order sanctions, ruling over a valid
             contraol, rendering
             contract,  rcncleriug contract
                                        colrtract law
                                                   larv powerless-
                                                           powcrless- deeming              contr[ct as
                                                                            deenring aa contract        irs void.
                                                                                                            voicl.
       55. Respondents
       55.   Respondents providc
                               provide proof
                                           proof totothotheclaim
                                                               claimthat     PENNYMAC LOAN
                                                                        thatt'L;NNYMAC            LOAN SERVICES,
                                                                                                             StiRVlCIrS, LLC     l.l,C did     NO'l'pcrf.olnr
                                                                                                                                         did NOT     perform to  to
             the sections23
             thc sections     23130,
                                  I 30, 23 l3 1,23 t32,23133
                                         23131,23       I32, 23133ancl    and2li23134
                                                                                 I 14 0f of rhothe       I)t',l'lONAI, AC]CliP'l'ANClli
                                                                                                    CONDITIONAL
                                                                                                 C]ON                         ACCEPTANCE IiOR        FOR VAI,LJIi
                                                                                                                                                            VALUE
             AND COUNTER
                    COUNTER OFFER/CLAIM
                                      OFFER/CI.AIM FOR                  PROOI'' Ol'
                                                                 FOR PROOF           OF CLAIM
                                                                                          CLAIM and          TENDER Of
                                                                                                      and]'tiNDER            OF PAYMI]NT
                                                                                                                                   PAYMENT OFFERING  OFFERINC
             dated
             datcd March 29, 2019.
       56.
       .5(.l.Respondents       provide proof
             Resporrrlcnts lrlovidc        proof toto thc
                                                        theclainr
                                                               claimthatthatI'l",NNYMn(l
                                                                             PENNYMAC LOAN SERVICES,         SliRVlCbls, LLC     LLO challenged
                                                                                                                                         challerrged the the
             CONDITIONAL
             CONDITIONAI, ACCEPTANCE  ACCEPI'N NC]E FOR         FOR VALUE
                                                                       VALUE AND    AND COUNTER
                                                                                             COUN'I'IJR OFFER/CLAIM
                                                                                                               OI?TEIT./CLAIMFOR         FOR PROOFPR(X)F OF  OF
             Cl.AlMand
             CLAIM            'fllNDHIIOF
                       trndTENDER                 PAYMEN'l'OF],111{lN(i
                                             O[.'PAYMENT            OFFERING dated       datcdMarch
                                                                                                 March29,   29, 2019
                                                                                                                  2019 in  in whole,
                                                                                                                              whole, or          part, at
                                                                                                                                         or inin part, at any  tinle
                                                                                                                                                           any time
             betille the
             before  thc arbitrator
                           ar'[ritlator adjudged
                                         adjLrdged the thc breach           contlact dispute
                                                               blcach of contract        distrxle between         parties.
                                                                                                    lretweerr parties.

 Respondentshavo
 Respondcnts                   fifteen(15)
                     havefltteen          (15) days
                                                 daysfi'onr        receipt of'this
                                                          from receipt        of this Constructive
                                                                                         Constructive Notice of Conditional    Conditional Acceptance
                                                                                                                                                 Acceptartce and     and thethc
 enclosed      Commercial Affidavit
 cnclosed Corrrnrcrcial             Affidavit to   to respond
                                                       rcsltond on   otr aa point   -by -pointlrasis,
                                                                             proint-by-point       basis,via  viaswornswornafll'idavit,
                                                                                                                                  affidavit, under       Respondent'sIull
                                                                                                                                               under Respclndent's               full
 commercial        liability,signing
 cornnrercial liability,          signingunder           penaltyofol'periury,
                                               undelpenalty             perjury, that  thatthe
                                                                                             thefacts
                                                                                                  lacls contained
                                                                                                          contained therein   thelein are are true, correct,        complete and
                                                                                                                                                      col'l'ect. cornplete          and
       rnislcading, Mere
 not misleading.         Morc declarations
                                   dcclarations are    are an     insutlcient response.
                                                             an insufficient        response. All  Allresponses
                                                                                                        responscs that      that are     not sent
                                                                                                                                   are not    sent toto :Claimant
                                                                                                                                                         :Claimant-and-  -and-
 Affiant:,
 A{'l'ianl.:,as
              asrequired
                  rccprilc<l by  lrythis
                                      thisagreement,
                                            agreement. shall   shall be bo deemed
                                                                             dcenrecl 6p      insufficient response. iflf an
                                                                                          an lns1lf{lcient                             att extension
                                                                                                                                           extertsion of  ol'titue
                                                                                                                                                             time isisneeded
                                                                                                                                                                           needed
      prolrerly answer,
 to properly     answer', please           request itit in
                                please rerlucst            in writing. Failure
                                                                            liailure to to respond     willbe
                                                                                            respond will       bedeemed
                                                                                                                      deemed agreement
                                                                                                                                    agreelnent with  with the
                                                                                                                                                           the facts       stated in
                                                                                                                                                                   facts stated
 the enclr:sed       Commercial Alficlavit
       enclosed Conrnrercial              Affidavit and an     an inability to prove  prove Respondent's
                                                                                                Reslrondent's clainr,     claim, upon        which any
                                                                                                                                    upon which        any liabilities
                                                                                                                                                            liabilities incurred
                                                                                                                                                                             ittcut'rccl
 pursuant           enclosecl 'lit:c
 pul'suant the enclosed                     Schedule' regarding any llrthelaction
                                    `Fee Schoclulc'rcgarding                       further action in   in this
                                                                                                           tltis matter,
                                                                                                                   nratter', shallshallbe be deemed
                                                                                                                                              deented accepted
                                                                                                                                                          accepted by the       the
 parties,    Nicole B.
 parties, Nicole        B. Mctral.
                              Metral,Acting
                                          Acting as   asNICOL,H
                                                           NICOLEB.       B.I\4ETRA
                                                                               METRAL      L A'l   I'ORN[Y, of'the
                                                                                               ATTORNEY,               of the BLANKROMfi,
                                                                                                                                   BLANKROME, LLP         l,[.P Law l,aw Firm
                                                                                                                                                                            Filnr
                      t'IiNNYMA(lLOAN
 and Agent for PENNYMAC                       L0ANSERVICES,
                                                          SliRVl(]liS,LLC      l,l,(l
                                                                                   and    /or Agents,
                                                                                       arrd/or   Agents,Successors,
                                                                                                              Succcssors, and       and/or/or Assigns,
                                                                                                                                               Assigns, Iu       cal'c of 2029
                                                                                                                                                            In care
 Century Park        l:ast, (rrl'
              Palk East,       6111     Floor
                                     Floor       Los
                                             l.,os      Angeles
                                                     Arrgeles          California[900671;
                                                                   Calil'ornia        [90067];arrclandChcryl
                                                                                                         CherylS.S.Chang,   Chang,Acting ActingasasCHERYL
                                                                                                                                                       CHERYLS.        S.CHANC
                                                                                                                                                                           CHANG
 ATTORNEY,
 ATTORNEY, of         of the
                           the BLANKROME,
                                  BLANI(ttOMFl. LLP          Ll.PLaw LawFirm Firnrandand Agent
                                                                                            Agent forfor PENNYMAC
                                                                                                          PI]NNYMAC LOAN             LOANSERVICES,
                                                                                                                                                SERVICtiS.LLC        LLCand        /or
                                                                                                                                                                              and/oL
 Agcnts, Successors,
 Agents,     Successols, anclhr  and /orAssigns,
                                             Assigns,lrr       careol'2029
                                                            Inr:alc     of 2029Century
                                                                                    Century Palk        East, 6'1'lrloor
                                                                                                 Park Flast,6rh            Floort.os      AngelesCalifolnia
                                                                                                                                    LosAngolcs         California [900(r7l;
                                                                                                                                                                       [90067];
 and    Louise Ll.
 arrd Louise           Marencik,Acting
                  B. Marettcil<.          Actingas    asLOtllSE
                                                          LOUISEB.B.MARENCII( MARENCIKA'I"|ORNHY, ATTORNEY, of                  theBLANKROME.
                                                                                                                            of the    BLANKROME, LLP Law               Law Firm l"irnt
                      I'ENNYMACILOAN
 and Agent for PENNYMAC                       LOANSERVICES,
                                                          Sl.iltvICUS,LLC      LLCIand    /or Agents,
                                                                                       and/or    n gcDts.Successors,
                                                                                                              Succcssors, and       and/or     Assigns. lrt
                                                                                                                                          /or Assigns,           catc of 2029
                                                                                                                                                            In care
 Century Park Pall< East,
                     East, 6'r'6'1'F Floor
                                      lool' L,os      AngelesCalilbrnia
                                               LosAngeles           California[900(17];
                                                                                    [90067]; and and.lcssica           McElroy,Acting
                                                                                                        JessicaMcl.ih'oy,               Acting as     JESSICAMCELROY
                                                                                                                                                 as.ltiSSICA           MCELROY
 ATTORNEY,
 A]'TORNEY, of            the BLANKROME,
                      o1'the      LII..ANI(ROME, LLP         LLPLaw  l,awFirmFinrrandand Agent
                                                                                            Agent forIoI PENNYMAC
                                                                                                          PF.NNYMAC LOAN             LOANSERVICES,
                                                                                                                                                SLiRVICHS,LLC        LLCand        /or
                                                                                                                                                                              and/or
             Successors,and/or
 Agents, Successors.                          Assigns,Inincarc
                                  and /orAssigns,               carectl'202()
                                                                         of 2029Century
                                                                                     CenturyPark  Parkliast.
                                                                                                         East,   (r'l'6t'[.loor
                                                                                                                           Floorl,os       AngelesCalitbrnia
                                                                                                                                    LosAngcles         California [90067];
                                                                                                                                                                        [90067];
 and    JohnathanW.Y.
 and.lolirratharr        W.Y.l,ai,ActirrgasJOIINA'l'l
                                    Lai, Acting as JOI INATHAN            InN W.Y.  W.Y.l,AI      ATTORNEY, of thcWATANAIlll,
                                                                                             LAiA'I"IORNllY,of                   the WATANAI3I , ING        tNCi LLP  Ll,P[.,aw
                                                                                                                                                                              Law
  Filrrr and
 Firm    arrd/ol
               /or Agorts,       Successors,andior
                   Agents, Succcssors,                and /orAssigns,
                                                                  Assigns,InIncale  careoil.irst
                                                                                            of Firstl'lawaiian
                                                                                                      HawaiianCenter     Center999   999Bishop        Street, Suite
                                                                                                                                           Bishop Streel.         Suite 1250
                                                                                                                                                                           1250
 Honolulu,
  I{onolulu, Hawaii           [968 l3l; and
                 Hawaii [96813];            and JellN.
                                                    Jeff N. Miyaslriro.
                                                               Miyashiro, Acting Acting as       JEFFN.N.MIYASIIIRO
                                                                                             asJHt'1"'         MiYASHIRO A'1"[ORNEY"    ATTORNEY, of the          the
 WATANABE,
  WAT'ANABH,ING         INGLLP   LLI'}Law    Firm
                                         [.ar,v       and
                                                 l;'ilnr     /or Agents,
                                                          and/or     Agents,Successors,
                                                                                  Succcssors,and         /or Assigns.
                                                                                                    anrl/ol    Assigns, In           care of
                                                                                                                                 In carc    of ljilst
                                                                                                                                                First ilawaiian
                                                                                                                                                       Hawaiian Center C]cntcr 9t)!)999
  Ilishop Strccl,
 Bishop     Street, Srritc
                       Suite 12,50         Honolulu,llarvnii
                                  1250llonolulLr,            Hawaii1968        l3l; and
                                                                        [96813];       andlllizabetlr
                                                                                              ElizabethDlanltcl,
                                                                                                            Dranttel,Acting    ActingasasIll,lZAIlll'Il
                                                                                                                                               ELIZABETH        I DRANTTF,I.
                                                                                                                                                                    DRANTTEL
 ATTORNEY,
  ATTORNIlY, of           the ROSE
                      ol'the      ROSD L. BRAND &               & ASSOCIATES,
                                                                    ASSOCIA'I'BS, P.C.,       P.C., Law Firm f:ilnr and         Agent fot'PENNYMnC
                                                                                                                        irrrd Agent       for PENNYMAC LOAN           I.OAN
 SERVICES,
  SIRVIC]ES, LLC    LLCand   and/or/or Agents,
                                        Agcnts, Successors,
                                                      Sirccossors. andior            Assigns, ln
                                                                         and /orAssigns,          In carc
                                                                                                      careo17430             Washington Strcct,
                                                                                                              of 7430 Washington                Street, Nl'),
                                                                                                                                                          NE, Albuquerque,
                                                                                                                                                                   Albuquerclue,
 New Mexico [87109]; $7l09ll and     and Malk'l'.
                                            Mark T. Baker',
                                                          Baker,Aoting ActingasasMAItK MARK'l'.T.l]AKlil{
                                                                                                      BAKERA'l"l'ORNtiY,
                                                                                                                      ATTORNEY, ol'the       of the PIllFllR,
                                                                                                                                                      PEiFER,I'IANSON  HANSON&&
  Mtll.l ,lNS,P.A.
 MULLINS,          P.A.Law  t,awFirm FirmandandAgentAgcntfor        PLLZLHOME
                                                              firrPLAZA          LIOMU        MOI{'|(;ACFl,
                                                                                          MORTGAGE,             INCINC     andand/or      ngents,
                                                                                                                                  /or Agents,      Successors,
                                                                                                                                                      Successors,and            /or
                                                                                                                                                                          anclior
 Assigns, In      care of Post
               1u care         t\rst Ol'[rcc
                                       Office Box l-]ox 25245 Albuquerque,
                                                                     AlbLrqLrcrquc, New Mexico [87125];        lltTl25 l;and     and Johnny        Molton, Acting
                                                                                                                                       Johnny Morton,           Aotingas     as
  .lol INNY MORTON
 JOHNNY          MOII'I'ON EMPLOYEE,IiMPLOYIin,Agent       Agcntfor   lbrPENNYMAC
                                                                           PI1NNYMACLOAN         LOAN   SERVICES,
                                                                                                           SIIRVICES,LLC            l,l.C
                                                                                                                                        and    /or Agents,
                                                                                                                                            ancl/or   Agents,Successors,
                                                                                                                                                                    Successors,
 and
  and/<lr   Assigns,lnInoalc
        /orAssigrrs,           careo1'2285
                                       of 2285Corporatc
                                                     CorporateCilclc,  Circle,Unit
                                                                                 Unit 160,
                                                                                         160,I-lenclerson,
                                                                                                Henderson,Nevacla   Nevada[89074   [89074]; 1; atrcl   DavidA,
                                                                                                                                                 andDavid         A. Spector',
                                                                                                                                                                      Spector,
  Acting as
 Acting    as DAVID
                DAVIT)A.       A.SPECTOR,              PI(USlDljN't and
                                    SPIiCll'Ol(, PRESIDENT                         Cl.lr.0. tbr
                                                                             and C.E.O.            Pl'iNNYMn OLOAN
                                                                                               for PENNYMAC                              SliRVlctis, LLC
                                                                                                                             LOANSERVICES,                  l.,l.,Candand/or
                                                                                                                                                                          /or
 Agents,
  Agcnts, Successors,
             Successols. anrl/or  and /orAssigns,               Careo13043'lirwnsgato
                                              Assigns,lrrInC-lalc         of3043 TownsgateRcl,        Rd,Suite
                                                                                                            Suite200,             WestlakeVillage,
                                                                                                                          200,Westlakc          Village, Clalitbrttia
                                                                                                                                                            California
 [913611;
  [91361 l; ancl      DerekW.
                andDcrel<               Stark,Acting
                                  W.Stark,         Acting as  asDIit{EK
                                                                    DEREKW.      W.S't'n
                                                                                       STARK,       SENIORMn
                                                                                             RK, SBNIOIt                    Nn CINC DIRECTOR
                                                                                                                      MANAGING              l)ll{ljc'l'OI{ AND  ANI) CHIEFCIIllilr

 CONSTRUCTIVE NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                                       PageTofll
                                                                                                                                                                     Page 7 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 81 of 144




LEGAL     OHrlClit( AND SECRETARY
l,tjOAL OFFICER               Slicrl{ti'l'AItY and
                                                 arrd Agent   lbr PENNYMAC
                                                      Agcnt for    PIINNYMAC LOAN    I,OAN SERVICES,
                                                                                              SliltvlCL:S, LLC
                                                                                                             Ll,Cand    /or Agents,
                                                                                                                   andlot    Agents,
Successors, and   /or Assigns,
             and/or   Assigns, In     Care of
                                   In Cale   of 3043'l'ownsgate
                                                3043 Townsgate ltcl,Rd, Suile
                                                                         Suite 200, Wcstlake                Califbrnia [91361];
                                                                                       Westlake Village, California                 and
                                                                                                                          [9l36ll;and
ALt. AGENTS
ALL   AGLINI'S FOR      PENNYMAC LOAN
                  FOR PENNYMAC                      Slil(VlCIiS, LLC
                                            [.OAN SERVICES,         l,l.C and  /or Agents,
                                                                           ancllol  Agents, Successors.
                                                                                              Successors, and        Assigns, ln
                                                                                                                /or Assigrrs,
                                                                                                           ancl/or                 Care ol'
                                                                                                                                In Calc of
3043  Townsgate Rd,
3043'l-ownsgatc     Rd, Suite
                        Suitc 200, Westlake
                                       Westlakc Village, California [91361];
                                                                          [91361]:    and  Veronica
                                                                                           Vcronica    Hauck,
                                                                                                      Hauck,    Acting
                                                                                                               Acting    as
                                                                                                                          as VERONICn
                                                                                                                            VERONICA
HAUCK,
l'lALlClK, RECEPTIONIST
           RF,CIiIP1'IONIS'l'and       linrploycc for
                                 and Employee       lor PLAZA     IiOME MORTGAGE,
                                                        PI,AZA HOME          MOi{TCACiIi, INC  INC and   /or Agents,
                                                                                                     and/or  Agcrtts, Successors,
                                                                                                                       Successors,
and  /orAssigns,
anil/or            In(lare
         Assigns, ln  Careof     P.O.Ilox
                             of I,.O.   Box7168,     Pasadena,Calilbrnia
                                              7168,Pasaclena,    California[9[91109];
                                                                                I l0<)J; and   Michael It.
                                                                                           andMichael    R. Fontainc,     Acting as
                                                                                                             Fontaine, Acting     as
MlCllAlll,      lrON'l'AINIi,      CLllnF    OPIRA"IINC
MICHAEL FONTAINE, CHIEF OPERATING OFFICER and CHIEF FINANCIAL OFFICER for PLAZA
             R.                                             OIrFlClll.R    and  CI{l[[    IrlNANClAl,     Of  FIC[R    lttr  PI.AZA
I IOME MORTGAGE,
HOME     MORTGAGII. INC    INC and     /or Agents,
                                  and/or   Agents, Succcssors,
                                                     Successors, and/or
                                                                   and /orAssigns,           Care of
                                                                             Assigns,, ,lnin Care     P.O. Rox
                                                                                                   of P.O. Box 77168,     Pasadena,
                                                                                                                  168, Pasadena,
California
Clalifornia [91109];
            [9ll09l;and     IiQ[.]lIAX COI(l)OltA'l'lON,
                       and EQUIFAX         CORPORATION, and             EXPERIAN CORI)ORA'I'ION.
                                                                  and HXPLiItIAN       CORPORATION, and TRANSUNION l't(ANSUNION
CollPOltA'l'lON, and
CORPORATION,         ancl.lollN
                          JOHN DOES  tx)liS 1l-50,.lolN'fl,Y
                                               -50, JOINTLY AND          SEVERALLY, COttPOliA'l'lil,Y
                                                                AND SF,Vlit{Al,l,Y,          CORPORATELY AND     ANI)
PEI{SONALLY, and any agents
PERSONALLY,                   agents or assigns     thclcol,.jointly
                                           assigns thereof,  jointly andand severally.
                                                                             scvcrally.

Demand
Dcnrand

Claimant
Claimant hereby       clenrancls thatall
            helctry demands           that all actiorrs      cease untilthc
                                                 actions ceasc                     required plool'has
                                                                       until the recprircd       proof has bccn  been providecl           Nicole ll.
                                                                                                                         provided by Nicolc               Metral,
                                                                                                                                                     B. Metral,
Acting as NlCOt,FlB.
            NICOLE B. METRAL    MII'|RAL AI"l'OltNUY,
                                                 ATTORNEY, of          of the   BLANKROME, l,LP
                                                                          the UI-ANKI(OMh,,                LLP L.awLaw Firru    and Agent lor
                                                                                                                          Firm anclAgent               PENNYMAC
                                                                                                                                                 for PENNYMAC
         SHI{Vlctls, LLC
LOAN SERVICES,              LLC and  and/or/or Agr..nts,
                                                Agents, SLrccessors,
                                                            Successors, and/oland/or Assigns, in       ln care of 2029 2\)29 Century Park          East,6rl'
                                                                                                                                           Pat1< East,           l"loor
                                                                                                                                                           6'h Floor
      Angeles Califbrnia
Los Angclcs
l.os            California [90067];
                                  [90067]; ancl and ()heryl
                                                      Cheryl S.       Chang, Acting
                                                                   S. Ohang,    Acting as    as (ll lf iltYl., S.
                                                                                                 CHERYL           S. CllANG
                                                                                                                      CHANG A'I'1'OI{NlilY,
                                                                                                                                  ATTORNEY, of           of thc
                                                                                                                                                             the
tiLANKROMI"i,
BLANKROME, LLP        l.l.P Law
                              l,aw FirmIrilnr and Agent for          PINNYMAC LOAN
                                                                l'or PENNYMAC                          SI]RVlClls, LLC
                                                                                           LOAN SERVICES,                 t,LC and
                                                                                                                                ancl/ot    Agcnts, Successors,
                                                                                                                                      /or Agents,        Succcssors,
and  /or Assigns,
and/ol   Assigns, In In carc
                          care <t|2029         Century l)alli
                                  of 2029 Century           Park liast,6rh
                                                                    East, 6'h l"loor
                                                                                Floor l,os      Angeles (lalif'ornia
                                                                                          Los Angeles          California 190067
                                                                                                                             [90067];  1; and   l-ottiss
                                                                                                                                                Louise      B.
                                                                                                                                                             B.
             Acting as LOtllSli
Marencik, Acting
Marerrcik,                   LOUISE I].     B. MARIIN(lll(
                                                MARENCIK ATTORNnY,    ATTORNEY, ol'the      of the BLANI(ltoMli,
                                                                                                      BLANKROME, Ll.P         LLP l,aw
                                                                                                                                     Law lfirttt             Agent fbr
                                                                                                                                                      and Agent
                                                                                                                                             Firm artci                for
PENNYMAC
PENNYMAC LOAN     LOAN SERVICES,
                              SllRVICtjS, LLC      Li.Cl and
                                                           andlor /or Agents,
                                                                       Agents, SLrccessols,
                                                                                  Successors, arrcl/or            Assigns,lnIncare
                                                                                                     and /orAssigns,            careol'2029         Centtu'y Park
                                                                                                                                        of2029 Century            Parl<
llast,6rr'Floor
East, 6'h Floor l.os      Angeles Calilbrnia
                  Los Angclcs           California lt)00671;
                                                        [90067]; and   and Jessica
                                                                            Jessica McF)lroy,
                                                                                        McElroy, Aoting Acting as.lISSICA           MCF]l,l(OY
                                                                                                                    as JESSICA MCELROY
ATTORNEY,
A'I"I'OIINHY, of the         Lll.ANl(ROMtl, LLP
                      tlre BLANKROME,                  l,l,P Law
                                                               l,irw Firm
                                                                       Filrn and
                                                                              and Agent
                                                                                     Agent for lbrPENNYMAC
                                                                                                     PIINNYMA(I LOAN       LOANSERVICES,
                                                                                                                                     Stjl{VICL')S,LLC     LLCand  and/or
                                                                                                                                                                      /or
Agents, Successors, and     ancl/ol/or Assigns, lrr       care ol'2029
                                                     In care     of 2029 Century Park East,       East, 6'h(rrh I'rloor  Los Angclcs
                                                                                                                 Floor Los    Angeles Cali{'ornia
                                                                                                                                           California [90067];
                                                                                                                                                            [90067];
and Johnathan W.Y.w.Y, Lai, Acting                 JOIINA'l'l-lAN W.Y.
                                     Acting as JOHNATHAN                   w.Y. LAI LAI A'l"l'oltNliY.
                                                                                            ATTORNEY, 01'the        of the wA'l'ANAtsb,
                                                                                                                            WATANABE, ING         INC LLP Ll,l'} Law
                                                                                                                                                                   Law
Firm   and /orAgerrts,
Firrn ancl/or   Agents, Successols,
                             Successors, ancl/oland /orAssigns,
                                                            Assigns,lnIncare careol'lrirst
                                                                                    of Firstllawaiian
                                                                                                HawaiianCenler   Center999 999Bishop       Street, Suite
                                                                                                                                BishopStrcct,         Suite 12501250
l{onolulu,   llawaii [96813];
Honolulu, Hawaii         196813l; and Jeff    Jel'l'N.
                                                    N. Miyashiro,         Acting as
                                                          Miyashiro, Acting               .l[f f N. MiYASI-IIRO
                                                                                     as JEFF            MIYASIIIRO A]'TORNEY.ATTORNEY, of the          tlre
WA'I'ANAllli,
WATANABE, ING      INC LLP  l,l.P Lawl,aw Firm
                                            liirrn and
                                                    and/ol /or Agcnts,
                                                                Agents, Succcssors,
                                                                           Successors, ancl/orand /orAssigrrs,
                                                                                                           Assigns,lnIncalecareof    First Ilawaiian
                                                                                                                                 of l"irst   Hawaiian Center999
                                                                                                                                                             Center 999
Bishop Street,
Bishop                                Honolulu, Ilawaii
          Street, Suite 1250 l-kuolulu,              Hawaii 1968        l3l; and
                                                                  [96813];     and Elizabcth
                                                                                      Elizabeth Dranttcl,            Acting as til,tZAB[TI'l
                                                                                                     Dranttel, Actingas          ELIZABETH DRANTTEI.,  DRANTTEL
ATTORNEY, olther
A'|'1'ORNEY.      of the IIOSFI
                             ROSE 1,,       BRAND &
                                        L. BRAND           & ASSOCIAT[S,
                                                              ASSOCIATES, P.C..        P.C., Law
                                                                                               Law FirrnFirm ancl      Agent tol
                                                                                                                 and Agent     for PF)NNYMAC
                                                                                                                                    PENNYMAC L.OAN         LOAN
SUI(VlCtis,
SERVICES, LLC            and /or Agcnts,
                L,L,O andlor         Agents, Successors,
                                                 Successors, arrd/orand /orAssigns,
                                                                              Assigns,IrrIncare  careofof74307430Washington           Street,Nli,
                                                                                                                      WashingtonStrcot,         NE, Albuqucrquc,
                                                                                                                                                        Albuquerque,
New Mexico [t7l09l;
Nerv             [87109]; arrcl        Malk ]'.
                                and Mark        T. Baker,
                                                    Baker, Acting
                                                               Acting as  as MARK
                                                                              MARK T.      T. BAI(ER          ATTORNEY, ol'lhe
                                                                                              BAKER AI'TORNIIY,                  of the PIllFIIR,
                                                                                                                                           PEIFER, HANSON HANSON &        &
MtJLl.lNS, P.A. Law
MULLINS,               l,arv Firm
                               li'irm and AgentAgcnt for lbl PLAZA
                                                              PLAZA HOME   HOML MORTGAGE,
                                                                                       MOR'I'CACU, INC         INC and     /or Agents, Successors, and
                                                                                                                       and/or                                  and/or/or
Assigns, In          of Post Ofilcc
           In care o1'I)ost        Office llox
                                             Box 2.5245
                                                    25245 Albuquelquc,
                                                               Albuquerque, Ncw     New Mcxico
                                                                                             Mexico [tl7       l25l;and
                                                                                                          [87125];      and Johnny      Morton, Acting
                                                                                                                             Johnny Morton.          Acting as    as
.IOHNNY
JOHNNY MORTON EMPLOYEE,       F.MPl,OYEFl. Agent     Agcnt for  IbT PENNYMAC
                                                                     PENNYMAC LOAN         LOAN SERVICES,
                                                                                                      SIRVICDS, LLC       Ll,C and
                                                                                                                                and/or/or Agents, Successors,
                                                                                                                                                        Srlocessorso
and /orAssigns,
and/or    Assigns,InIncarecareofof22t15        Corporate(lirc
                                       2285Cor'poratc          Circle,       it I 160,
                                                                          Unit
                                                                     le, LJn      60, I Henderson,
                                                                                          lcndcr.ron, Ncvada Nevada[t19074      j; and
                                                                                                                         [89074];          DavidA.
                                                                                                                                     andDavitl        A. Spcctor,
                                                                                                                                                           Spector,
            DAVID A. SPECTOR,
Acting as DAVID               SPEC'IOR, PRESIDENTPRIiSIDINT and C.E.O.       C.[.O. for      PINNYMA(l LOAN
                                                                                        lbr PENNYMAC                          S[')RVIC[S, LLC
                                                                                                                     L,OAN SERVICES,             l,l.,Candand/or/or
Agents, Successors,
          Suocessors, and   uncl/or/or Assigns,
                                        Assigns, In  In C)arc
                                                          Care o13043         Townsgatc ltd.
                                                                   of 3043 Townsgatc           Rd, SLritc
                                                                                                      Suite 200.200, Wcstlakc
                                                                                                                       Westlake Village, California
                                                                                                                                                Cali{brnia
[91361];   and I)clck
[913{il];and    Derek W.    W. Stark,        Acting as
                                   Stark. Acting            DlillliK W.
                                                        nsDEREK               S'l'AItl(, SENIOR
                                                                         W, STARK,           SIiNIOR MANAGINGMANACIN(i DIRECTOR Dlltfic'l'Olt AND   AND CHIEF  Cllllil;
LECAI.
LEGAL OFFICER
           OFFICER AND SECRETARY     SUCRE'l'Al(Y and       and Agent      fol PENNYMAC
                                                                   Agent for     PlrNNYMAC LOAN         LOAN SERVICES,
                                                                                                                    SURVICITS, LLC   t.,L,C and    /or Agents,
                                                                                                                                             atttl/or    Agents,
Successors, and     /or Assigns,
               and/or      Assigns, In   In Care
                                             Care ol'304:l"l'own$gatc
                                                     of 3043 Townsgate Rd,         Rd, Suitc
                                                                                          Suite 200,      Westlake Village.
                                                                                                  200, Wcstlalie                                    [9 l36l]; and
                                                                                                                         Village, California [91361];               and
Al,l , AGENTS
ALL    AGINTS FOR   IIOR PENNYMAC
                              PIINNYMAC LOAN        I,OAN SERVICES,
                                                                Slr)l{VIClrS, LLC  l,l,C and
                                                                                           and/ol/or Agonts,        Successors, and/ol
                                                                                                      Agents, Succcssors,                      Assigns, ln
                                                                                                                                   and /or Assigns,           In (lare
                                                                                                                                                                  Care ol'
                                                                                                                                                                         of
3043 Townsgatc
3043   Townsgate Rd,         Suite 200, Westlalte
                       llcl, Suite             Westlake Village,
                                                             Village, Califomia
                                                                          California [913{il];
                                                                                           [91361]; and  and Vcrorrica
                                                                                                                Veronica Hauck,           Acting as
                                                                                                                              Hauok, Acting              VERONICA
                                                                                                                                                     asVERONICA
HAUCI(, RECEPTIONIST
HAUCK,       RtlctrP'l'lONlS'l'and      and Employee
                                               Enrployec for   I'or PLAZA
                                                                     PLAZA HOME               MOltl'(in (iH, INC
                                                                                 IIOME MORTGAGE,                      INC and   /or Agents, Successors,
                                                                                                                            and/or                Successors.
and       Assigns, Inin(lat'e
     /orAssigns,
ancl/ol                   Care ol'l),O.
                                    of P.O. []ox
                                               Box 7l(rtl,
                                                      7168, I)asaclena,
                                                                Pasadena,Califbrnia
                                                                               Californial9l        l09l; aucl
                                                                                                [91109];       andMicltacl
                                                                                                                     Michael ll..
                                                                                                                                R. lirotrtainc,
                                                                                                                                    Fontaine, Acting Acting as   as
MICHABL R. FONTAINE,
MICHAEL           IrON"l'AINti, Cl-llBl. CHIEF OPBI(A'I'INC
                                                     OPERATING Ot'FICBR                     and CHIEF FlNnNCIAL
                                                                           OFFICER anclClllDI.'                FINANCIAL Ol'FlCt'lR
                                                                                                                                  OFFICER {bL      for PLAZA
                                                                                                                                                         PLAZA
HOME      MOR'I'OA(Ili, INC
 I-IOMIl MORTGAGE,               INC and      /or Agents,
                                         and/or    Agcnls. Successors,
                                                                Succcssors, and   andior/or Assigns,,
                                                                                             Assigns, , In    ln Care
                                                                                                                  Carc ofol'P.O.
                                                                                                                            P.O. Box
                                                                                                                                   Box 7168,
                                                                                                                                          7168,Pasadena,
                                                                                                                                                    Pasadcna,
California
Calilorrria [91109];
             l9ll09l; and EQUIFAX  [iQtJlFAX COI{POIiA'l'lON.
                                                    CORPORATION, and            and BXI'Hl'tAN              CORPORATION, and TRANSUNION
                                                                                       EXPERIAN COI{POI{A'I'ION,                             I]tANSUNION
CORPORATION,
CORPORATION. and JOHN DOES                  DOHS Il-50, -50, JOINTLY
                                                               JOIN'|LY AND    AND SEVERALLY,
                                                                                         SEVERALLY, CORPORATELY   CORPORA'l'tiLY AND        nND
 PERSONALLY, and any agents or assigns thereof, jointly and severally. Respondent(s)
 PEI{SONALLY,andanyagcntsorRssig,usthcrcof,.joirrtlyandscvcrally.                                              tlcspondcnt(s)lrocccdinginthisrnattcr
                                                                                                                                   proceeding in this matter
constitutes
constitutes Respondent's
              Responelent's waiver   waivcr of     any and
                                                ol'any    arxl all
                                                                 all immunities
                                                                      inrrnunitics fromfi'onr all   sources.
                                                                                               allsourccs,

'l'acit Acquiescence
Tacit   Acquiescence by
                      by non-  response within
                         non-r'csponsc   within fjllcon    l5) days
                                                 fifteen ((15) days of
                                                                     of rcccipt
                                                                        receipt o{'this
                                                                                of this 1rt'csentnrellt
                                                                                         presentment with any contract
allegedly -signedby
allegedly-signed   byOlainrarrt's
                       Claimant's hancl
                                   hand as
                                         as requiled
                                             requiredabove     shall herebyvcrily
                                                       aboveshallhercby      verifyllcspondent's      claim of
                                                                                     Respondent's clairn    of detrt
                                                                                                               debt is
                                                                                                                     is invalid,
                                                                                                                        invalid,
and that Respondents    shall owe
          Responclents shall  owe Claimant
                                   Clainrant Twenty    -five Tlrousancl
                                              Twerrty-live   Thousand DOLt.ARS
                                                                         DOLLARS ancl   and Zelo  C[NTS ($25,000.00US)
                                                                                             Zero CENTS     ($25,000.00trS) per  per


CONSTRUCTIVE NOTICE
             NOTICE OF CONDITIONAL
                       CONDITIONAT ACCEPTANCE                                                                                                            Page 8 of 11
                                                                                                                                                                   1'l
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 82 of 144




 respondent     attempting to collcct
 tcspondent attempting                    lbr presentment
                                 collect for                      (llainrant of claim(s)
                                              prcsurtmcnt to Claimant            clainr(s) made    in gross
                                                                                            nradc in         ncgligcncr:;Failure
                                                                                                      gross negligence;    l''ailurctotospeak
                                                                                                                                         spoak
 now to present
           presettt aa claim
                       claim upon
                              upon rvhich
                                     which relief   can be
                                             relie{'can       granted within the
                                                         be granted             the time
                                                                                     time specified
                                                                                           specitiecl shall
                                                                                                       shall hereby
                                                                                                              hcrcby establish
                                                                                                                     establish agreement
                                                                                                                                 agrccnlent
          les.iutlicata;
 to this res              statc decisis;
              judicata; stare   clecisisl and permanent       estoppel thcreby
                                               pcrnrancnt estoppel       thereby barling
                                                                                   barring any furthcr
                                                                                                 further actious
                                                                                                          actions in
                                                                                                                   in thc
                                                                                                                      the nratter
                                                                                                                          matter and
                                                                                                                                   and
 establish  judgment against
 establislr.iudgmertt     against all
                                   all such
                                       such false;
                                             Ialsc; invalid
                                                     invalicl claims.
                                                               clairns.

 Failure      establish as required
 lrailurc to establislr        rcquiled the proofs
                                               proof's bylly contract shall
                                                                        slrall further
                                                                               firrtlrer agree
                                                                                         agrec that   llonnie-l,ouis-Malvel:
                                                                                                 that Ronnie-     Louis -Marvel: l(ahapea,
                                                                                                                                        Kahapea, aa
 living
 living man is thethe heir
                         heir to
                              to aa plivate
                                    private trust,
                                              trust, to
                                                     to which
                                                         which thc the private
                                                                       private american
                                                                                 american nationol
                                                                                               national isis bcncliciary,
                                                                                                             beneficiary, ancl
                                                                                                                             and byby nr.l
                                                                                                                                        no lneans
                                                                                                                                            means any
                                                                                                                                                   any
 Enemy;    and shall nevcr
 lrnertty; arrd           never be
                                 be tried
                                     tried firr
                                            for such
                                                such olainrs
                                                        claims in in any
                                                                     any Opcn
                                                                          Open Advcrsarial
                                                                                   Adversarial Public
                                                                                                   Public Court;     and ifif any
                                                                                                             Court; ancl      any claim
                                                                                                                                    claim isis sought
                                                                                                                                               sought lry
                                                                                                                                                      by
 any party,
       party, that
              that itit shall
                        shall be
                               bc seen
                                   sccn through
                                         through thethe eye
                                                          eye of  exclusive -equity to view
                                                               ofexclusive-equity             view only that cause that is        fair;just;
                                                                                                                               is fair; just; equal;
                                                                                                                                               equal;
 noble;
 noblc; and righteous,
               rightcous, as hereby
                                 helcby stipulated
                                           stipulatccl by this expless
                                                                    express intent to crcatc
                                                                                         create spccial      trust; govern
                                                                                                  special trust;    govern yourselves
                                                                                                                              yourselves therctbre
                                                                                                                                             therefore
 with peace,
        peacc, and
                antl inirr accord with thetlrc highest trust
                                                          tr'ust and
                                                                 and treaty
                                                                      treaty in
                                                                              in the
                                                                                  thc land.
                                                                                       lancl.



 SII,IINCE IS
 SILENCE            ACOUIUSCIiNCIi-SIIDAK
                 IS ACQUIESCENCE           -SPEAK NOW NOW OR FOREVERFOIIIVt'R HOLD IIOI",I) YOUR     PI'ACI
                                                                                            Y0IJR PEACE
 Failure
 Failule to to respond
                respond oror responding
                             responding with
                                          with other
                                               other than
                                                      than the
                                                           the clemanded     verified proof
                                                               demanded verified             and full,
                                                                                       proof and  full, whole
                                                                                                        whole and
                                                                                                                and cornplete
                                                                                                                     complete
 accounting, via
 accountirrg,     via sworn
                      sworn afficlavit,
                              affidavit, undcl
                                         under l{cspondcnt's
                                               Respondent's full
                                                               firli and complete
                                                                          corrrplete commercial
                                                                                     conrrnct'cial liability, signing
                                                                                                              sigrting under
                                                                                                                       undel penalty of
                                                                                                                                     of'
 pe{ury,
 perjury, will be  hc documented             Alftdavit of
                      tlocurncntcd with an Affidavit       Non -Response ancl
                                                        of'Non-Responsc       and an Affrdavit
                                                                                       Affidavit ol'Non-l)erlblrtrance
                                                                                                 of Non -Performance ancland
 constitutes an agreement
 cotrst.itu{.es     sgrecrlrerlt between  ALt, Respondents
                                 l:etwccn ALL    I{espondents and    'l'he Claimant
                                                               and The     Clairnant that:
                                                                                      that:

       l.
       1.    PFiNNYMAC LOAN
             PENNYMAC            LOAN SERVICES,
                                           Sl.ll{VlCliS, LLC l,l-C and   /or Agents, Successors,
                                                                     and/or              Successors, and     /or Assigns, were
                                                                                                        and/or               wcre not not harmed,
                                                                                                                                           harnred,
             injured,   nor incurred a loss
             iniurcd, rrol                        as aa lcsult
                                            loss as      result ofof any
                                                                     any alleged
                                                                           alleged Order
                                                                                      Order of
                                                                                             of Obligations,
                                                                                                Obligations, or  or clisputes
                                                                                                                    disputes thsrefbre
                                                                                                                                 therefore having
                                                                                                                                              having no no
             past, present        lirturc claim
                     prcscnt or future     clainr against Claimant;
                                                               Clainrant; andarrd
       2.
      2.      PI.AZA HOME
             PLAZA       IiOMIi MORTGAGE,
                                    MOIII'CnOH, INC,     INCI, and    /or Agerrts,
                                                                 and/ot    Agents, Snccessors,
                                                                                      Successors, and/ol
                                                                                                     and /orAssigrts,
                                                                                                              Assigns,wele
                                                                                                                         werertot not halrned,
                                                                                                                                        harmed, iniured,
                                                                                                                                                   injured,
                   incullcd a loss as
             nor incurred              as a result
                                             result of anyany alleged
                                                                alleged Orders
                                                                          Orders of  of Obligation.s.
                                                                                        Obligations, or or disputes
                                                                                                           disputes therelbre
                                                                                                                      therefore having
                                                                                                                                     having nono 1rast,
                                                                                                                                                   past,
             prcscnt       firtulc claim against
             present or future                         (llaimant: and
                                            againsl Claimant;         arrd
       3.
      3.     ALL Law
             AI.,l-  l-aw Firms
                           Lrit'ms in
                                    in this matter
                                             nrattel and    /or their
                                                       ancl/ol    their Agents,
                                                                        Agents, Successors,
                                                                                    Successors, trntl/ol
                                                                                                  and /orAssigns
                                                                                                            Assignsagree,
                                                                                                                       agree, uncler     penalty of
                                                                                                                                under penalty       of
             pcriury
             perjury that any           alleged ltONNlH
                                   /all allcgcd
                              anylall             RONNIE KAI-IAPEA
                                                                 l(AIIAPF.A or    or tlONNlti
                                                                                      RONNIE I,OUIS
                                                                                                 LOUIS Kn   KAHAPEA             I{ONNII LM
                                                                                                                IIAPF)A or RONNIE             LM
             KAHAPEA
              I(Al-IAPL)A or any derivative
                                        derivativc of     the named
                                                      oi'thc   narrred accounts
                                                                         accourrts andand any  /all alleged
                                                                                          anyiall             accounts atllliated
                                                                                                    alleged accounts     affiliated with alleged
             Olfcr
             Offer of Obligation
                         Obligation or  ol any disputes,
                                                 clisputcs, itsits Agents,
                                                                   Agents, Successors,
                                                                               Successors, and    /or Assigns have a zero
                                                                                             and/or                       zeto dollar
                                                                                                                                   clollar balance,
                                                                                                                                            balattce,
             leaving Ronnie
                        Ronnic Kahapea,           [iving rran
                                  Kahapca, a living         man and Authorized
                                                                        Authorized ngentAgent ttnd
                                                                                                and Sole    Beneficiary fol
                                                                                                      Sole Bencflciary            the ltONNlll
                                                                                                                            for the    RONNIE
              l-OtllS MARVEL
             LOUIS                     Kn lln l)[4. A
                        MAItVtll, KAHAPEA,                   PRIVATE TIttJS"f
                                                          A PItIVA'I'D      TRUST unencunrberecl,
                                                                                        unencumbered, resultirrg
                                                                                                           resulting inin firll
                                                                                                                          full ancl
                                                                                                                                 and oornplete
                                                                                                                                        complete
             settlement, past, present
             settlement,            prcserrt and future
                                                    l'Ltture between
                                                             l:etween all all parties.
                                                                              llalties.
      4.
      4.     PENNYMAC
              I'}ENNYMn C LOAN             SEI{Vl(l}is, LLC
                                 LOn N SERVICES,             l.l,C and   /or Agents,
                                                                    and/ol    Agents, Successors,
                                                                                         Successors, and     /or Assigns as
                                                                                                        and/ol                  well as
                                                                                                                            as well         PLAZA
                                                                                                                                        as PLAZA
             1llOMlj
                 -TOME  MOlt'l'(iA(;ll,
                           MORTGAGE,lNC,      INC,arrd/or
                                                      and /orAgents,
                                                                 Agents,Successors,
                                                                           Successors,ancl/ol       Assignsrvill
                                                                                          and /orAssigns      willaccept    the court fees,
                                                                                                                   accept the             I'ees, attorney
                                                                                                                                                 attorney
             fees
              l"ees and
                    artd service
                         service costs to this matter.
                                                    rtratter'.

 Ledaering:
 Leclgering:
 'l'he
 The execLrtion  of any action without lilst
       execution ol'any                first ploviding
                                             providing prool'ancl
                                                       proof and the
                                                                  the lequired
                                                                       required rebuttal of the alfitlavit
                                                                                rebuttal ol'the affidavit helein,
                                                                                                           herein, <;onstitutes
                                                                                                                   constitutes
 injury
 injut'y and harm
               harnt and docs      make you,
                            does ntake      you, Nicole ll.    B. Meh'al,
                                                                    Metre], Acting
                                                                              Acting as  as NlCOLll
                                                                                            NICOLE B.        METRALAT1-ORNIIY,
                                                                                                        B. MDTI(Al-,       ATTORNEY, ol'thc      of the
 Ill,ANKROMll, LLP
 BLANKROME,           l,l,P Law
                              Larv Firm
                                     F'ilnr and
                                            and Agent
                                                   Agcnt for Ibr PENNYMAC
                                                                    PIINNYMAC LOAN     I,OAN SERVICES,
                                                                                                 SFIRVICES, LLC    LLC and    /or Agents, Successors,
                                                                                                                         and/or                 Succcssors,
 and  /or Assigns,
 and/or    Assigns, In
                     In care
                          care of
                                of 2029
                                    2029 Ccntuly
                                            Century ParhPark East,6'r'Floor
                                                                 East, 6th FloorLos   LosAngcles
                                                                                            AngelesCaliftrrnia
                                                                                                       California[900671;and
                                                                                                                      [90067]; andCherylCheryl S.  S. Chang,
                                                                                                                                                       Chang,
 Acting       CI lIRYL S. Cl
 Actirrg as CHERYL              CIIANC         'l*foI\NUY, o1'the
                                   LANGnATTORNEY,                    of thel,]l,ANl<ltOMlj,
                                                                             BLANKROME,l.,l,l']           Law |irr:r
                                                                                                    LLP L,aw     Firm atrcl   Agent tbl
                                                                                                                        and Agorrt     for PDNNYMAC
                                                                                                                                             PENNYMAC
 LOAN
 I.OAN SERVICES,
           SIIRVICL;S, LLC LLC and      /or Agents,
                                   and/or    Agcnts, Successors,
                                                        Succcssors. and          /or Assigns, lu
                                                                           ancl/or                In care of          Ccntury Park
                                                                                                          <tf 2029 Century        l)ark East,     6'r'Floor
                                                                                                                                          lriast,6'h  Floor
 Los
 l.os Angeles     California [90067];
       Angeles Calilotnia       [90067]; arrdand Louise B.      B. Marencil<,
                                                                     Marencik, Acting
                                                                                   Acting as as l.OLJISfi
                                                                                                LOUISE B.    B. MARENCIK            ATTORNEY, of
                                                                                                                 MARENCIK AT'TORNFIY,                    of thc
                                                                                                                                                            the
 BLANKROME,
 BLANI(ROME, LLP      L,t.,P Law
                              l,aw Firm
                                     Firm and
                                            and Agent
                                                   Agent for        PENNYMn C LOAN
                                                             f'rrr PENNYMAC            LOAN SERVICES,
                                                                                                 SERVICES. LLC     LLC and          ngents, Successors,
                                                                                                                              /or Agents,
                                                                                                                         andlor                 Successors,
 and  /or Assigns,
 anci/or   Assigns, ln
                     in carc
                         care of    2029 Century
                                ol'21)29    Century l)arl<
                                                        Park East,       6'1'lrloor
                                                                 liast,6rh    Floorl.os
                                                                                      LosAngcles
                                                                                            AngelesCalil'ornia        [90067]; and Jessica Mclllroy,
                                                                                                       California[90067];and,lessica               McElroy,
 Acting as JESSICA
              JL]SSICA MCELROY
                           MCHI,ROY ATTORNEY,ATrORNIIY, ol'the               BLANKROME, l.l.P
                                                                     of the BLANI(ROME,                   Law Filnr
                                                                                                    LLP t,aw     Firm and     Agent lirr
                                                                                                                         and Agent      for PENNYMAC
                                                                                                                                              PENNYMAC
 LOAN SERVICES,
 LOAN      SERVICES, LLC   LLC and/or
                                   ancl/or Agents, Successors,
                                                         Successols, and   and/ol    Assigns, ln
                                                                                 /or Assigns,     In carc
                                                                                                     care o1'2029
                                                                                                           of 2029 Certtut'y
                                                                                                                       Century Park       F,ast,6rl'Floor
                                                                                                                                  Parl< East,     6'h Floor
 l.os Angeles     California [90067];
       Arrgclcs Clalitbrnia                  and .lohnathatt
                                                   Johnathan W,Y.     W.Y. l,ai,
                                                                             Lai, Acting
                                                                                   Acting as as .l0llNn
                                                                                                 JOHNATHAN'l'l ln N W.Y.
                                                                                                                     W.Y. Ln          'l"l'OltNHY,
                                                                                                                              LAII nATI     ORNEY, ol'theof the
                                 [90067.1; arrd
 WATANABE,
 WAT'ANABF), ING    INC LLPl.l.P Law Firm l?irnr and   /or Agents,
                                                  and/or     Agents, Successors,
                                                                          Successors, andlol
                                                                                          and /orAssigns,           careof
                                                                                                    Assigns,Irtinoare        First Hawaiian
                                                                                                                          of F'irst  Hawaiian Center'999
                                                                                                                                                   Center 999
 Bishop Stleet,
           Street, Suite 1250       Honolulu, llar.vnii
                            l2-50 Honolulu,        Hawaii l1)68        l3ll ancl
                                                                [96813];     and Jcl'f'N.   Miyashiro, Acting
                                                                                  Jeff N. Miyashiro,       Acting as  as JEt'l'
                                                                                                                         JEFF N. N. MlYn
                                                                                                                                      MIYASHIROSHIRO
 ATTORNEY, of
 A'l"I'OI{NUY,               WA'l'ANAllll, ING
                   of the WATANABE,               IN(; LLP
                                                         l,t-1, Lawl,aw Firm
                                                                          Lilnr and   /or Agcnts,
                                                                                 ancl/or   Agents, Succossors,
                                                                                                      Successors, and/or
                                                                                                                      and /orAssigns,
                                                                                                                                Assigns, In      care ol
                                                                                                                                              Incarc    of First
                                                                                                                                                           First
 Hawaiian     Center 999 Bishop Street,
 llara,aiian Clenlef                     Strcct. Suite
                                                  Suitc 1250
                                                           1250 Honolulu,
                                                                     Hcxroluhr. Hawaii       [968 l3ll and
                                                                                   Hawaii [96813];       and Elizabeth
                                                                                                                Blizalrcth Dranttel,      Acling as
                                                                                                                            Dranttol, Acting         as
 III-IZABET'll DRANTTBI.
 ELIZABETH         DRANTTEL ATTORNITIY,
                                      ATTORNEY, of          of the
                                                                 the ROSE,
                                                                       ROSE L.     BRAND && ASSOCIAI'ES,
                                                                                L. BRAND            ASSOCIATES, P.C.,     P.C., Law
                                                                                                                                 Law Filrtr
                                                                                                                                        Firm and and Agent
                                                                                                                                                      Agent
 for
 lbr PENNYMAC
      PITNNYMAC LOAN    LOAN SERVICES,
                                   SljliVlCl.iS, LLCl,l.,C andarrd/ol/or Agcnts,
                                                                         Agents, Succcssors,
                                                                                    Successors, and/or
                                                                                                    and /or Assigns,
                                                                                                               Assigns, ltt   care of
                                                                                                                          In carc    of 7430
                                                                                                                                        7430 Washington
                                                                                                                                                 Washington
 Street, NIl,
 Stleet,  NE, Albuque
                Albuquerque,       New Mexico
                           rque, New       Mexico [87       l0t)l; arrd
                                                      [871091;         andMalk
                                                                            MarkT.  T.Baker',     ActingasasMARK
                                                                                        Baker,Acting            MARKT.T.BAI<DRBAKERATTORNIiY,
                                                                                                                                           ATTORNEY,of'        of

 CONSTRUCTIVE NOTICE
              NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                   Page9of11
                                                                                                                                                 Page 9 of 11
 Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 83 of 144




  thc   Plil[l]R' HANSON
  the PEIFER,       l-tANSoN & Mtjl.,l.lNS,
                                     MULLINS, P.A. I),A. Law Firm
                                                              liirnr and                pt,AZ,AIloMlr
                                                                     anclAgcnt
                                                                          Agent forfbr PLAZA     HOME MORTGAGE,
                                                                                                              MoRt6ACH, INC and          /or
                                                                                                                                    ancl/or
  Agents'    sttcccssot's, and
  Agents, Successors,             /or Assigns,
                             ancllor  Assigns, In
                                                ln care  olPostoil'ice
                                                   carc of  Post Office Box
                                                                          Brlx 25245
                                                                                25245 Albuquerque,
                                                                                         Albuqtror.que, New Ncw    Mexico
                                                                                                                  Mexico    [87125]; and
  Johnny
  'loltnny Morton,
             Morkrn, Acting as   as.loliNNY      MoltroN EMPLOYEE,
                                     JOHNNY MORTON                                                                          [87125];ancl
                                                              EMpLOyEE, Agent  Ag.,.,itnr'npNNyMAC
                                                                                        for PENNYMAC LOAN       t,oAN SERVICES,
                                                                                                                         slrRVICt'S, LLC
  and/or
  and   /or Agents'
            Agents, Sttccessot's,
                       Successors, andancl/or                                                                                          t.,t,c
                                         /or Assigns, InIn care
                                                           cale of  2285 Corporate
                                                                 ol'22{t5 cuipti'ate Circle,
                                                                                        Cl,'.t., Uni,
                                                                                                 Unit   160,
                                                                                                         160, Henderson,
                                                                                                               Hcnderlson,'Neva,lu
  and   Davicl A.
  and David      A' Spector,
                      Spector'. Acting
                                 z\cting as   DAViI) A. SPECTOR,
                                         as DAVID                       plltiill)tiN'l'antl                                  Nevada  [89074];
                                                                                                                                      [g907al;
                                                          SPECI'c)R. PRESIDENT            and C.E.O.
                                                                                               c.E.o. for      ptlNNyMAC LOAN
                                                                                                          l-or PENNYMAC        LOAN
  stjRvlclrs'
  SERVICES, LLC    l't'(') and
                           andio'Agettts,
                               /or Agents, Successors,
                                             succossors, and                                      'l'or,vnsgatc
             (lalilornia [91361];
  Villago, California
                                                          and/or
                                                              /or Assignr,
                                                                   Assigns, In   Care of
                                                                             t,, r:aic- oiioa:
                                                                                           3043  Townsgate        l{d,
                                                                                                                  Rd,  Suite
                                                                                                                       Suite 200, Westlake
                                                                                                                                  westlakc
  Village,                  t9l:l6ll; and
                                       ancl Derek
                                            Dq'ck w. sta|k,                  Acting as DEREK
                                                              W. Stark, Acting           DtiRt)t< W.   w, STARK,
                                                                                                            s.rARI(, SENIOR
                                                                                                                          sENIOR MANAGING
                                                                                                                                       IVIANAcINC
    DIRI'lc'l'oR AND
    DIRECTOR                  CI-lllilt LEGAL
                      n ND CHIEF           l,tiCAL oFl'lcllR
                                                       OFFICER AND              sBiiRUranv and
                                                                        ANI) SECRETARY                    Agent for
                                                                                                    n,,,jAgent            pENNyMAC LOAN
                                                                                                                     fbr PENNYMAC            L9AN
    sLiRVICtjs'
    SERVICES, LLC     I-l'c and   /or Agents,
                             arrd/or    n gcrlts, Successors,
                                                    succcssors, and         /or Assign.,
                                                                       ancllor  Assigns, In    co,* of
                                                                                           rn Care     iri:il+3
                                                                                                           3043 Townsgate
                                                                                                                    t'o*rrgote Rd,  I{d, Suite
                                                                                                                                         suitc 200, Westlake
                                                                                                                                                       westlake
    Village'   california
    Village, California [91361];
                              [91361];and    and ALL
                                                   ALl. AGENTS
                                                          A(luNiTS FOR    FoR PENNYMAC
                                                                                 nHilNyMAC LOAN       LOAN SERVICES,
                                                                                                                 SERVICES, LLC      Lr.c and  /or
                                                                                                                                          ancl/or Agents,
    sLtccessors' and
   Successors,      and/ol/or Assigrrs,
                              Assigns, In                                                                                                          Agerrrs,
                                             ltt Care
                                                 carc of
                                                       of 3043
                                                            30213'l'ownsgate
                                                                    Townsgate Rd,  Rd, Suite
                                                                                         suite 200,
                                                                                                 200, Westlake
                                                                                                         wcstlake Village,
                                                                                                                        villagc, California
                                                                                                                                    Calilbr.nia [91361];
                                                                                                                                                 [gl36l h and
   Veronica
   ]-e19r1ica
                 Ilauck,
                 Hauck,     Acting
                             Acting     as   vllltoNlcA HAUCK,
                                        as VERONICA              tlAt]clK, RECEPTIONIST
                                                                               RECI]]vftoNtS'f and                                 pLAZA HOME
                                                                                                              tirnptoyee for PLAZA
                                                                                                       anct Employee                         [{oMIt
   MoR'rGAGl'),
   MORTGAGE, INC         INC and
                               ancl/.r
                                     /or Agents, Successors,
                                                      Sttcccssols, and   ancl/or  Assigns, l,
                                                                              /or Assignr,    In crr,.
                                                                                                 Care oi'p.o.
                                                                                                          of P.O. Box                pasaclorra, California
                                                                                                                      tsox 7168, Pasadena,        clalilornia
   l<)l l09l;and
   [91109];     and Michael
                       Michael R,.f91taine,
                                   R. Fontaine, Acting Acting as MICHAEL
                                                                       Mlcl{AEL R. FONTAINE,
                                                                                          roN't'AINIi. CHIEF
   cl{IEI.'  FINANCIAL
                                                                                                              ciltnF      opERATtNG
                                                                                                                         OPERATING          OFFICER
                                                                                                                                             OF}..ICHI{ and
                                                                                                                                                          ancl
  CHIEF FINANCIAL oIIiICF'tt     OFFICER for       fbr PI'AZA
                                                       PLAZA HOME    I-loME MORTGAGE,
                                                                                Molt'l'cACU, INC           and/or Agents,
                                                                                                     INC a,cllo.       Agcnts, Successors,
                                                                                                                                  succcssurs,   and  /or
                                                                                                                                                 anci/or  Assigns,
                                                                                                                                                          Assigrrs,
        carc of
     In Care
  ,' In        o['P'o'
                   P.O. Box 7168,           Pasadena, California
                                 ,,!.1,.|1r^1derra,       c]alif'onria [91109];      and Eqtirr,nx'coRpottn1toN,
                                                                           [9t109];uoa      EQUIFAX CORPORATION, and                    anclEXpERIAN
                                                                                                                                             EXPERIAN
  coRPORATION,"n*
  CORPORATION,                      'l'lrANSI.JNIoN cloRPoRATIoil,
                             and TRANSUNION
                             and                              CORPORATION, and         and.lilttN
                                                                                            JOHN DOES   nous1r-.50,  -50, JOINTLY
                                                                                                                           JOTNTLy AND           slivtittAr,Ly,
                                                                                                                                         n ND SEVERALLY,
  cloRP0RAllil'Y
  CORPORATELY AND            ANI) PERSONALLY,
                                      I'}lit{soNALLY, and       att<1 any agents or     assigns thereof,
                                                                                    ot'assigrs      the.eofl jointly             scvcrally, personally
                                                                                                                           and severally,
                                                                                                                .ioirrtiy and                pcrsonally liable
                                                                                                                                                           liable
 on      clairt that may
  on a claim            nlay bebo liquidated
                                   liquitiatcd against         yorr public
                                                    against your       pribtil'narara
                                                                                hazard bond,     ;;;.;,'.uruiugr,
                                                                                         b;r.:1, wages,      earnings, rents,
                                                                                                                            renr$, accounts,
                                                                                                                                    accounls,   property,
                                                                                                                                                ,roperry,   assets,
                                                                                                                                                            assets,
  antl income
 and    incotne from
                   fi'ont every sol-lrcc.         ,nny insufficient
                                                        insuiticlcrlt response
                                    source. Any                           responsc shall incur
                                                                                             incur auitinLrillty
                                                                                                        liability     payable to Claimant
                                                                                                                     payable        claimant upon demanddenrand
  lor'l'!venty-fivc'l'housarrcl
 for Twenty -five Thousand DOLLARS        DoLLARS and                    c[N.']'s ($25,000.00US)
                                                           arr<j Zero CENTS
  ignoring this notice
 ignoring                         you| action(s) cloes
                     Irotice by your
                                                                                   tsz.i,ooo.ooi;sj-prr.ornt.                         t, comply
                                                                                                                            l,ailure to
                                                                                                           per count. Failure            conrply oroL willfully
                                                                                                                                                      willhrlly
                                                                 corrstitute
                                                         does constitute harm, ha.nr, injury,
                                                                                       in.jury, and infringes
                                                                                                        infiingcs upon cltrirnant,s
 exectttion.l'any
 execution      of any action thereby                                                                                         Claimant's    Rights.
                                                                                                                                             Rights.  The
                                                                                                                                                      The
                                    therctly causing
                                                 causittg injury
                                                             irr.iuly ol  hann without
                                                                       or harm    withoiit first
                                                                                            fimt providing
                                                                                                   prcvicling the  tlre required
                                                                                                                        rcquirecl proof or  orresponse
                                                                                                                                               response makes
 y.u liable
 you            ibr'l'wenly-tive
        liable for   Twenty -five ThousandJ'hotrsattcl DOLLARS
                                                        obr-i,nHs and           zcro CENTS
                                                                                                                                                           rnakes
                                                                          ancl Zero   cliNT's ($25,000.00US)
                                                                                                  tiuis,ooo.oous)          for   each provision
                                                                                                                           fbr.each    provision that
                                                                                                                                                   thal  was
                                                                                                                                                         was  not
                                                                                                                                                              not
 satis{red    including but nttt
 satisfied including              not limited
                                         linrited to each
                                                       cach andancl cvery.negative
                                                                      every negative *eclit
                                                                                         credit i*purtlrg
                                                                                                  reporting with         credit Bureaus,
                                                                                                                  wilh Credit      Bureaus, including
                                                                                                                                              including but
                                                                                                                                                          but,ot
 Iirnited ro
 limited        EXpllRIAN, EQUIFAX,
            to EXPERIAN,           IjQtJII'AX, and          .I.RANSLINION.                                                                                     not
                                                      arrcl TRANSUNION.

 WAI{NING:
 WARNING:
 IlyoLr
  If you are
          are doing
              doing business as  as a lawyer,
                                      lawyel', law firm,
                                                    fir'nr, collection
                                                            collection agency,
                                                                        agcrlcy, and    bank in the
                                                                                  an<l bank       the t]nitecl
                                                                                                       United statos,
                                                                                                               States, your
                                                                                                                       your ignorarrce
                                                                                                                              ignorance ol
                                                                                                                                         of
 the LAW is not an excuse. You are required to             rcbut tr,.
                                                        ro rebut      .rnri,r.,',i,'i,,,li,ir'.rna."it
                                                                 the statements     in this affidavit with
 ll:,,:t,y,.::,::1.:li.l).ilff....yilllil_...q.ri*d                                                    wirh your
                                                                                                             your.own
                                                                                                                  own   affidavit
                                                                                                                        al.lictavir on a
 point
 ltoint by  point basis
         by point basis certified
                         certiflcd byby your  sigrratrrre under
                                                           undcr the penalty of perjury.
                                         your signature                                        fr.r.i,,,V.
                                                                                          "f
 l'his letter
 This  lettcl constitutes
              constilutes constructive
                          constr.uctivc notice
                                        noticc to
                                                to the
                                                    the recipient(s).
                                                         reoipient(s).


                                                 Sincorcly,
                                                 Sincerely,

                                                                                       Ronnie L is ra              iI +S ` ?4k'.,. 4a   f erican
                                                                                                                                            clicanFreeman
                                                                                                                                                   lrtecnran
                                                                                    Private  (litizcn of
                                                                                    I)rivatc Citizen  ol" the IA     _ a : _..' es: i erican National
                                                                                                                                              National
                                                                                                         l)r'ivate Citizen
                                                                                                         Private    Citizen of e StateStatc of
                                                                                                                                            of Hawaii
                                                                                                                                               t"lawaii
                                                                                       Spccial and
                                                                                       Special      l)rivate Resident
                                                                                               nncl Private    llesident of the County of Hawaii
                                                                                                                                               I lar.vaii
                                                                                                       All Rights Reserved
                                                                                                       All            llescrved Without      pre.judicc
                                                                                                                                  Wirhour Prejudice




CONSTRUCTIVE
CONSTRUCTIVE NOTICE OF CONDITIONAL
             NOTICE OF CONDITIONAL ACCEPTANCE
                                   ACCEPTANCE
                                                                                                                                                   l0 of 11
                                                                                                                                              Page 10    1.t
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 84 of 144




Please
Plcasc direct responses
              re$ponscs to:
                        to
Ronnie- Louis- Marvel:I(ahapca,
Ronnie-Louis-Marvel:   Kahapea,Sole
                                Sole Beneficiary
                                     Beneficiary and
                                                 and Authorized
                                                     Authorized Agerrt
                                                                 Agent for
RONNIE LOUIS MARVEL KAIIAPLA            ITAMILY]'RUST
                            KAHAPL'A FAMILY       TRUST
c/o Ronnie -Louis- Marvel:Kahapea
    Ronnie-l,onis-Marvel:  Kahapea P.0.
                                   P.O. Box
                                        Box 875
                                             875 Voloano,
                                                 Volcano, l-lawaii
                                                          Hawaii [near
                                                                   fneat 96785]

Enclosure(s):
Enclosure(s):
    (1)Commercial
    (1)               Affidavit dated
         CornrnercialAffidavit   dated November
                                       November'3  3 (9
                                                     (9 pages);
                                                         pages); and
    (2)Fee
    (2)  FeeSchedule
              Schedule dated
                        dated November
                              Novernber 33 (6
                                            (6 pages);
                                               pages); and
                                                        and

Copies to:
The Honorable Governor, David
The Honorable                    Y. Ige,
                           David Y.  lgc, in
                                           in care
                                              care of
                                                   of State    Hawaii Executive
                                                      State of Hawaii Executive Chambers State Capitol
                                                                                Chnmbors State
Honolulu, Hawaii
           Hawaii 96813,
                   96813, and
                          and

The Honorable
    Honorable Attorney General
                       General of Hawaii, Clare E.
                                                E. Connors,     care of
                                                   Connor.s, in care of 425 QueenStreet,
                                                                        425Queen  Street, Honoluluo
                                                                                          Honolulu,
Hawaii 96813;
       96813; and
              and

The
The Honorable Covernor, Gavin
    Honorablc Governor, Gavin Newsom,
                              Newsom, in care    1303 lOtl'
                                         care of 1303       Strect, Suite I173
                                                       10' Street,             Sacramento,California
                                                                          1173Sacramento,  California
95814; and

The
Thc Honorable
    Honorablc Attorney
              Attorney General
                        Genoral of
                                of California,
                                   California,Xavier
                                               XavierBecerra,
                                                      Becerra,inincare      13001I Street,
                                                                   careofof1300    Street, Suite
                                                                                           Suito 1740,
                                                                                                 1740,
Sacramento, California95814.
Sacramcnto, California 9581 4.




                   Notice    Agent is
                   Notice to Agent is notice
                                      notice to
                                              to Princlpal.
                                                 Principal. Notice to Principal is
                                                            Notice to               notice to Agent.
                                                                                 is notice




 CONSTRUCTIVE NOTICE OF
 CONSTRUCTIVE        OF CONDITIONAL
                        CONDITIONAL ACCEPTANCE                                                                    tl
                                                                                                       Page 11 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 85 of 144




       COMMERCIALAFFIDAVIT
       CON/MRCIAL AFFIDAVIT
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 86 of 144




              AF'FI DAVIT
COM M ERCIA[, AFFIDAVIT
COMMERCIAL

'l'lre undersigned
The                 Affiant, Ronnie
       undclsigrred AfTlant,          l,ouis Marvel
                             [i,onnie Louis  MarvelKahapea,
                                                    Kahapea, hereinafter "Alf iant,"does
                                                             hereinalier "Affiant,"        solentnlyswear,
                                                                                     cloessolemnly   swear,declare
                                                                                                            declare and
                                                                                                                    and
state
state asas lollows:
           follows:

l.
1.         Alllarltisiscompetent
           Affiant      conrpctcrlt totostate
                                         state the
                                                thematters
                                                   mattels set   lbtth herein.
                                                            se1 forth   herein.

2.
2.         Allianthas
           Affiant has knowledge     ol'tho
                        knorvlcclgc of the facts
                                            t'irctsstated
                                                    statccl herein.
                                                            lrerein.

3.
3.         Allthe
           All thcfacts
                   facts herein
                           herein are
                                    are true,
                                         true, correct
                                                col'rcct and   cornplctc, admissible
                                                          and complete,   adrnissiblc as
                                                                                       as evidence  and ifil'callcd
                                                                                          cviclcncc and              uponas
                                                                                                             called upon       witlress,
                                                                                                                          asaa witness,
           Affiant  rvilltestify
           Alfiant will               lhcil veracity.
                          tcstilytototheir   velacity.

l)lain Statement
Plain  Staterncnt of Facts
                     Iracts

     5.
     5.     'l'here is no
            There           no eviclence
                                 evidencethat   thatPENNYMnC
                                                         PENNYMAC LOAN        LOAN SERVICES,
                                                                                          SURVICIHS, LLC,     t,LC,hereinafter           Respontlents, have
                                                                                                                      hercinafterRespondents,                  have plovidetl
                                                                                                                                                                      provided
            verified       proof and full, whole,
            vcr.ificcllrloofandfull,                           and complete accounting, via sworn affidavit, under
                                                   lvhole,andconrpleteaccounting,viaswornaffidavit,                                     unclcrpcnaltyofperjury,with
                                                                                                                                                 penalty of perjury, with
            full
            full and
                   ancl complete
                           contplete commercial
                                         contnrercial liability,liahility,that
                                                                             thatsupports
                                                                                    supportsRespondent's
                                                                                                 Responclent'spositionpositionthat            :rcal-party-in-interest:
                                                                                                                                     thataa:real     -party -in- interest:
            among thc
            among         the l{csponclents
                                Respondents isis iniured,  injured, wronged, harmed,  halrned. or suffered a loss             due by
                                                                                                                      loss cltre         the Afliant,
                                                                                                                                      by the   Affiant, and        the Affiant
                                                                                                                                                             anclthe    Af'liant
            believes no such evidence
            bclievos                    ovidcncc exists;  cxists; andatrd
     (r.
     6. 'l'helc
            'Thereisisno     noeviclence
                                  evidencetlrat            PLAZAIJOMII
                                                  thatPI.AZA                       MORTGAGE, lNC,
                                                                        HOMEMORI'CnGH,                                              included in
                                                                                                                 hereinafter inr.:lttilcd
                                                                                                          INC, lrereinafter                            thetitle
                                                                                                                                                   in the    titleol'
                                                                                                                                                                   of
            Respondents,
             Rcsponclcnts, havc     haveprovided
                                             providedvetit'ieclverified proof       and full,
                                                                           proof ancl     full, rvhole,
                                                                                                 whole, andand complcte          accounting, via
                                                                                                                  complete aoootutting,                    sworn a{fidavit,
                                                                                                                                                      via swortt     affidavit,
            under                   of perjury, with full
                        penalty ol'pcrjury,
            runder pcnalty                                      tlll and
                                                                       and complete        commercial liahility,
                                                                            conrpletc conrnrcrcial                         lhat supports
                                                                                                              liability, that                    Rcsponclont's position
                                                                                                                                  suppotts Respondent's               position
            that
            tlrat aa :real-     party -in- interest:antong
                       :real-palty-in-interestt               among the        Respondentsisisin"iuled,
                                                                          the Respontlerrts           injured, rurotrgerl,
                                                                                                                  wronged, harnrecl,
                                                                                                                                 harmed, or    ol suffered
                                                                                                                                                    sulf'ered aa loss     duc by
                                                                                                                                                                    loss due   lry
            the Affiant,
            the    Affiant, and  ancl the    Atllantbelieves
                                       the Affiant          lrelievesno   nosuch
                                                                              suchevidence
                                                                                      evidence exists;
                                                                                                   exists; and and
     1. There
     7.     'l'hele is no evidence
                                 eviclence thatthert Respondents
                                                        llcsltoniients havc           provided pt'ool'that
                                                                             haveprovicled                        supports that
                                                                                                   proof that supports          that thc     ltesponclents did
                                                                                                                                        the Respondents            did N()1'
                                                                                                                                                                        NOT
            agree
            agl'ec to           Notice of
                        to aa Noticc     of Defiurlt
                                             Default and     and (lonsent
                                                                    Consentto        contractwitlr
                                                                                  tocolttract     with aaterrdcl      of paymentoflcl
                                                                                                            tenderol'1:aynrent            offer inrlrlenrcnling
                                                                                                                                                  implementing aa
             positivcbalancconsub.icctaccountNo.
            positive       balance on subject account No. 1437829748,          l437829748,datecl   dated Malch2g^20
                                                                                                             March 29, 2019,            and theAftlantbelievesno
                                                                                                                                 l9.andtlte          Affiant believes no
                     cvitlence exists;
             such evidence           cxists; andand
     ti. There
     8.      'lhere is no evidence
                                 eviclence thatthat Respontlent's
                                                        Respondent's did       did NOT
                                                                                    NOT receive         Notice of
                                                                                            leceive Notice         ol'Default
                                                                                                                      Default and          Consent to
                                                                                                                                    ancl Consent         to contract     lvithaa
                                                                                                                                                             contract with
            tender       of payment offer
             tender ol'paylncnt            of fcr implementing
                                                     inrplementing aa positive positivc balance
                                                                                           balancc on   on subject
                                                                                                             sub.icct account
                                                                                                                        account No.    No. 1437829748,
                                                                                                                                            1437829748, dated     dated March
            29,    2019, and the Affiant
             29,2019,                    At'liantbelieves
                                                        believes no    nosuch
                                                                           such evidence
                                                                                   evidence exists;
                                                                                                 exists; and
                                                                                                           ancl
     9, There is no eviclence
     9.                          evidence thal  that tlre      instrumentsot'Tendel
                                                         the Insllumcnts           of Tenderininthe        amountol'Six
                                                                                                     theatnount                  Hundred ThousandDOl,l,Atts
                                                                                                                       of Six Hundred'l'housand                   DOLLARS
            and
             ancl Zero       CENTS were
                    Zero CIiN'l'S                   NOT placed into the
                                          werc NO'l'placcd                                        of the t)elivery
                                                                                     custody ol'the
                                                                                thc custody                              Agent for
                                                                                                            Delivery Agent           lbr settlement,         setotl, and
                                                                                                                                          settletnent, setoff,        and
            discharge
             clischarge ol'thc of the subject
                                        sub.iect Account on March         Maroh 29, 29,20lr9
                                                                                         2019 and       lhe Al'llant
                                                                                                  artcl the              believes no
                                                                                                              Affiant believes          no such
                                                                                                                                            sttch evidence         exists; and
                                                                                                                                                     eviclertce exists;      and
             'Ihero is
     10. There          is no
                            uo evidence
                                 evidcncc that  that Defendants
                                                         Defendantsare      areNO'I'sub.ieot
                                                                                   NOT subjecttotothc     thet.lniibnn      Commercial Cotle
                                                                                                                Uniform Cotrtnteroial            Code Article
                                                                                                                                                           Article 3 Section
                                                                                                                                                                        Sectiort
             603, Tender of Payment Laws,
             603,'l'cndcrol'Paynrcnt                  L,aws, whichwhich state
                                                                            statc whether      Tender is
                                                                                    whclherl'cndcr          is accepted
                                                                                                                acccptcd or  orre.ieotcd,
                                                                                                                                 rejected, there              dischargc of
                                                                                                                                                lhcrc is discharge         ol'
            debt,
             ilcbt, and
                      ancl thetho Affiant
                                   AI'lrant believes
                                               bcliovcsno       lrilsuch    cvidcnco exists;
                                                                     sttch evidence       cxists; and
                                                                                                    antl
     II Il.
          . 'l'herc
             There is   is no
                            no evitlenoe
                                 evidence that  that Respondents
                                                         Respondentsare       areNOTNOTsub.jeot
                                                                                            subjecttotothc  theUnilblrtt
                                                                                                                  Uniform Cotnrttet'cial
                                                                                                                              Commercial Code      Code Article 33 SectionSection
             603,
             603,    'l'cndcl
                     Tender       of  Payment
                                  ot'Payntcnt         Laws,
                                                      l.,aws,     which
                                                                  which    state
                                                                            statc  whether     Tender
                                                                                    whcthcr"Ienclcr        is
                                                                                                            is accepted
                                                                                                                accepted     or   lcjected,
                                                                                                                                 rejected,      there
                                                                                                                                                there     is  discharge
                                                                                                                                                             discharge     ol'
                                                                                                                                                                           of
             debt, ancl
             clebt,   and the the Al'fiant
                                   Affiant believes
                                               believes no      no such
                                                                     sttch evidence
                                                                            eviclence exists;
                                                                                          exists; andand
      t2. There
     12.     Thcro isisno   noevidence
                                 cvicloncc thatthatthcthe arbitration
                                                              au'lritrationaward
                                                                               awarclalsoalsoknown
                                                                                                lcnownasasSAA-  SAA-191006-1tK7652987-8VI1389BSY
                                                                                                                     191006- RK7652987- 8V1-1389BSY isis
             N0'l'
             NOT in    in accordance
                            accoldotrcc rvith with thc the tcnrrs
                                                              termsol'thcof thecorltlact      agreementwitlr
                                                                                  contractagrccttlctlt           withthc     CONDITIONAL ACCIl''l'ANCIT
                                                                                                                       theCONI)l't'lONAl,               ACCEPTANCE
             FOR       VALUE AND
              IrOIi VALI"ll.i        ANI) COUNTER
                                              COL,N'l'lil{ OFFER     OlrIt,R/CLAIM
                                                                                 /CLAIM FOR           PROOFOr
                                                                                             IOR PItOOf            OF(ll,AlM
                                                                                                                         CLAIM and     and 'lTENDER
                                                                                                                                               ljNDUlt Olr     OF I'}AYMIiN'l'
                                                                                                                                                                    PAYMENT
             OFFERING
              OFFERINCi also             known as
                                  also knowu           as tlrc
                                                             theBincling
                                                                    Bindingagrcemcnt
                                                                               agreementbetrvocn between     RONNIE
                                                                                                                RONNIEl.OtJtS LOUISMARVFIIMARVEL, l(AIIAPEAKAHAPEA v.       v.
              pHNNYMAC LOAN
             PENNYMAC                LO^NSERVICES,
                                                 SBItVICES,LLC),              and
                                                                         LL,C),   andthe     Affiantbelieves
                                                                                        thcAffiant        bqlicvcsnonosuch suchevidence
                                                                                                                                   evidenceexists; exists; andand
              'l'herc rroevidence
      I 3.There isisno
      I3.                        cvidcnoc that  thalthe  thc Defendants
                                                               Dcltntlants by    lry contract,
                                                                                      contract, are      unablc to accept
                                                                                                   arc unable                      tender tj'ottt
                                                                                                                       accept tencler         from thc the Clainrant
                                                                                                                                                             Claimant and and
             that the      Claimant is
                    tlrc Clainrant        is an
                                             an unauthorized
                                                   unauthorizecl party under       undel law to settle this alleged  allcged debt,        and the
                                                                                                                                 deht, arrtl     the Alftarlt      believes no
                                                                                                                                                        Affiant believes       no
                      evidence exists;
              such cvidcncc          cxists; and and
              'l'herc is
      14. There          is no
                            uo evidence
                                 cviclcncc that thc      the instruments
                                                               instrurlcnts of tendertender areare ntelely
                                                                                                      merely an      attempt to
                                                                                                                 an attcnlpt           satisfy tlrc
                                                                                                                                  to satisfy            account No.
                                                                                                                                                 the a<;cotrrrt      No.
               1437829748
               1437829148 and      andactually
                                           actuallyclo    donotnotyraypayororotherwise
                                                                                otherwisealfectaffectthe       allegedloan
                                                                                                         theallegecl              obligationlirr
                                                                                                                          loanobligation           for PI]NNYMAo
                                                                                                                                                        PENNYMAC
              LOAN
               LOAN SERVICES,
                           SEI{VICHS, LLC     Lt,Cand    anclthe thcAffiant
                                                                      Al'fiantbelieves
                                                                                  bclicvcsno  nosuch
                                                                                                   suchevidence
                                                                                                           evidetroe exists;
                                                                                                                        exists; and  and
              'l'hcrc isis no
      15. There              no evidence
                                 cviclcnoc that the      thc instruments          of tender alc
                                                               instnn'nonts ol'tcnclcr         are NotNot Ncgotiable,
                                                                                                            Negotiable, and   and thc the Afllant       believes no
                                                                                                                                           Affiant believes          no such
                                                                                                                                                                         such
              evidence
              cviclcncc exists;
                              cxists; and
                                        and
              'l'herc is
      16. There          is no
                             no evidence
                                 cvidencc that  that the       instrunrcnts of tender
                                                         tltc instruments                      tendered dcl
                                                                                      tcnclcr tcndcrccl        do nut,
                                                                                                                   not, in   fact, provide
                                                                                                                         in Iirct,                clet-ense ttlatnouttts
                                                                                                                                      provide defense           of amounts
              allegedly
              allegeclly owed  owecl bytry Claimant,
                                            Claiurant, and     ancl the    Atllant believes
                                                                      tlrc Affiant     bclicvosno  rrosuch
                                                                                                        such evidence         cxists; and
                                                                                                                cvidence exists;          and

                                                                                       .i
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 87 of 144




   17.   'l'here isis no
   11. There             no evidence
                              evidence that  that the instruments
                                                            instlumcnts of tcndcl    tender do   do not
                                                                                                     not aftbct       PENNYMAC LOAN
                                                                                                            affect PINNYMAC                 LOAN SLRVICES,
                                                                                                                                                         SERVICES, L,L,C's   LLC's
         defense in the     thc dishonor
                                 tlishonor of     ol'the
                                                       the presentment
                                                              presentlnent of tender   tendel and thc     the arbitration
                                                                                                                arbitration award,
                                                                                                                               award, and the Affiant    Alliant believes no
                    ovitlcnce exists;
         such evidence           exists; and  and
   18.
   18. There
         l-here isis no  no evidence
                              evidence that  that thetheinstruments
                                                            instrunrents of     of tender
                                                                                     tender and  and the
                                                                                                       the arbitration
                                                                                                             arbitration awardaward andand willwill not
                                                                                                                                                      not eliminate
                                                                                                                                                            eliminate
         indebtedness,
         indet'rtedness, and     and the        Af'liant believes
                                         the Affiant         bclieves no    no such
                                                                                 such evidence
                                                                                         eviclencoexists;cxists; andand
   19.   'l-ltet'cisisno
   19. There             no evidence
                              ovidencc that  that thetlreinstruments
                                                            instrunrerlts of        tender will
                                                                                ol'tendel        will result
                                                                                                        result in in default
                                                                                                                     clelault and        judgnrent of
                                                                                                                                and aa judgment              garnishment for
                                                                                                                                                          of'garnishulent            l{)r
         an account
               accoullt which has been settled,         scttled, setoff and discharged,discharged, and the Affiant     A{fiant believes
                                                                                                                                   believes no such evidence  evidence exists;
                                                                                                                                                                            exists;
         and
         'l'heleisisno
   20. There             lroevidence
                              evidence that  thatthe theinstruments
                                                            inslrunronts of     ol'tondcrale
                                                                                    tender are NOT    NOTininaccordance
                                                                                                                    accoldance and          conrpliancc with
                                                                                                                                     andcompliance              with UCC
                                                                                                                                                                       UCC3-     3-
          104;'l'itlo
         104; Title IV, Sec IV.  Scc     401    (FRA);        t)SC'l'itlc        l2;  l.JS(l'l'itlc     2ll,
                                                              USC Title 12; USC Title 28, §$$1631,3002;and       §1631, 3002; and          the    l.'oreign    Sovereign
                                                                                                                                                 Foreign Sovereign
         immunity
         lrnrnunity Act     Act under
                                 undcl necessity,
                                             nccossity. and the              Alfiant believes
                                                                      thc Affiant         llelieves no such          cvitletrce exists; and
                                                                                                             sttch evidence                   antl
         'l-hercisisno
   21. There             noevidence
                              evit'lencethat thatthe thcinstruments
                                                            irrstlunrcnts of    oftender
                                                                                     tcndor are       NO'l'in
                                                                                                 arc NOT            full accord
                                                                                                               in full              with HJR
                                                                                                                          accord with               -I 92 (Jttne
                                                                                                                                            ll.lR-192       (June 5, 1933),
                                                                                                                                                                          1933),
         Public Law   Law 73  73-10,
                                  -10, UCCtl(l(l 3-4
                                                   3 -419,19, 1  l-l()4
                                                                    -104and  and l0-104,
                                                                                   10 -104,ancl   andthe      Affiantbelievcs
                                                                                                        theAt'flant       believes tro     such cvidencc
                                                                                                                                      no suclt                     c:xists; and
                                                                                                                                                    evidence exists;         ancl
   22. There
         Thereisisno     nr>evidence
                              evidence that  that pursuant
                                                     pulsuarrt to    to'Statc
                                                                         `State and         l:etlclal''ItlNDliR
                                                                                     and Federal'        TENDER OF        Of PAYMENT
                                                                                                                               PAYMRNT statutes;    statutes; that
         Respondents
         I{eslrondents rnay     may rcl'usc
                                         refuse p&ynlcnt
                                                    payment o['any  of any property,
                                                                                property, r]1oney,
                                                                                                 money, or        instrument, whilc
                                                                                                             or insh'unrent,       while NO'INOT dischalging
                                                                                                                                                       discharging the   the debt,
                                                                                                                                                                                debt,
         and the        Altrant believes
                  thc Affiant       lrclicvcs no   no sùch
                                                        such evidence
                                                                  eviclence exists;
                                                                                  existsl and and
         'lhereisisno
   23. There             noevidence
                              evidence that  thatthe      Treasury ofol'Thc
                                                     the'l'reasury             The United
                                                                                        Ilnitecl States        Departrrertt of
                                                                                                    StatesDepartment            ul'lnternal        Reventtehas
                                                                                                                                    Internal Revenue              ltasreturned
                                                                                                                                                                        relttt'ned
         the
         the instruments
                 instrurnents of         TENDER and
                                    ol"l'FINDIlR           and that
                                                                  that they
                                                                          they areare not
                                                                                        not holding
                                                                                               holding or   or withholding
                                                                                                                 withholcling an        instruntentvalued
                                                                                                                                   aninstrument           valueclatatSix Six--
         hundred thousarrcl
         hurrclrecl      thousand DOLLARSI)OLI,ARS antj       and Zero
                                                                     Zero CtiNTS
                                                                              CENTS ($600,000.001,IS)
                                                                                             ($600,000.00US) in          in credit,
                                                                                                                             credit, and
                                                                                                                                       and thethe Aftiant
                                                                                                                                                     Affiant believes no      no
         such evidence
         suolt      evitlenoe exists;
                                  exis(si and
         'Ihereisisno
   24. There             noevidence
                              eviclorccthat   that,the
                                                     thcU.S.tJ.S.Bankruptcy
                                                                     LtankrLrptcyisisNOT     NO'l'verified
                                                                                                      verifledininSenate          llepollNo.
                                                                                                                       SonatcReport           No.9393-549
                                                                                                                                                       -549 93rd 93"lCongress,
                                                                                                                                                                       Congress,
           l'rsessiou(1973),"Srlnrnraryof
          1st    Session (1973), "Summary of linrcrgcncyl)owerStatutos,"lixecutivcOrders60T3,6l02,6lllandby
                                                                   Emergency Power Statutes," Executive Orders 6073, 6102, 6111 and by
         [.)xecutiveOrder6260onMarclr9.
         Executive          Order 6260 on March 9, 1933,              l933,underthe"TradingWithTlreDnernyAct(Sixty-l'illhCongress,
                                                                                under the "Trading With The Enemy Act (Sixty -Fifth Congress,
         Session
         Scssion I,     l,Chaptus
                           Chapters 105,            l06,October6,
                                            105, 106,        October 6, 1917),  1917),andasfirrthucodilicclat
                                                                                            and as further codified at 12          l2 U,S.C,A.95(a)and(b)as
                                                                                                                                        U.S.C.A. 95(a) and (b) as
         amended, and the
         anrendctl,                      Al'flant believes
                                 thc Affiant          lrelieves no   no such
                                                                           such evidence
                                                                                   evidence exists;exists; andancl
   25. There
   25.   Thereisisno     rroevidence
                              eviderrce that  that the
                                                     the Claimant
                                                            Clairnant has    has not
                                                                                   not been
                                                                                         been estopped
                                                                                                  estoppctl from  frorn using
                                                                                                                          using orot'that    Claintanl has
                                                                                                                                     that Claimant           has access
                                                                                                                                                                    access to  ttl
          'lawtll constitutional
         `lawful        constitutional rnoncy   money o['c.xchangc'
                                                             of exchange' (Sco     (See LJ.S.       Constitution..-Art.
                                                                                            U.S. Constitution                         X) to 'PAY
                                                                                                                         - Art. I $§ X)                    DEBTS A1'l,AW',
                                                                                                                                                `PAY Dltr,RI'S          AT LAW',
         and pursuant
                  prrrsuant to       I I.lR- lt)2,
                                to 11.IR       -192,can canonlyonlydischarge
                                                                        dischargelines,  fines,fees,
                                                                                                   fees,delrts,
                                                                                                           debts,and       judgments 'dollar
                                                                                                                     andjrrdgrrrents       `dollar for       dollar' via
                                                                                                                                                        lbr dollar'     via
         commercial
         corrrrnercial paper o1'.,upon    or upon Affiant's            exemption,
                                                        Al[rg[Lgexenrption,                 and
                                                                                            and   the
                                                                                                   the  Affiant
                                                                                                         Alllant     believes    no
                                                                                                                                  no  such     evidence
                                                                                                                                               eviclertce     exists;
                                                                                                                                                              exists;    and
                                                                                                                                                                         and
   26.   'l'hereisisno
   26, There             noevidence
                              evidencc that           llonnic-l,ouis-Marvcl:
                                              thatRonnie         -Louis -Marvel: Kahapea,    Kahapca, SecuredScculcd PartyPalty Creditor,            living man
                                                                                                                                  Creditor', aa living         man and and
         Authorized
          Autlroriz.ed Agent and          antl Sole      llcncfjciary of'thc
                                                 Solc Beneficiary             of the tlust
                                                                                         trust known
                                                                                                  known as    as RONNlll
                                                                                                                  RONNIE LOI-JISLOUIS MARVFII,
                                                                                                                                             MARVEL KAHAPEA    I(AI.IAPFIA
         TRUST
          TRUST is NOT       NOT "Holder in Due          Due Course" of the Preferred       Preferred StockStock of the federal
                                                                                                                              fedelal Corporation
                                                                                                                                          Corporation (United States       States- '
          l"cbrualy2l,l87
          February 21, 1871;            l;l(rStatl.4l9):
                                           16 Stat 1. 419): andholdsatrrrior',supelior,securityintcrestandclairlonthcallcgcd
                                                                      and holds a prior, superior, security interest and claim on the alleged
          DEBTOR and
          DBll't'OR          and Debtor's
                                  Debtor's property, and                         Alfiant believes
                                                                    ancl the Affiant           believes no such evidence evidence exists; AND      AND
          't'hereisisno
   27. There             noevidence
                              evidence that             coNDll'loNAl. ACCEPTANCE
                                              thataaCONDITIONAL                        ACCEPTANCE FOR                     Vn l,Lllr AND
                                                                                                                   FOR VALUE            AND COUNTER
                                                                                                                                                  COLINl'llR
          Oltlrlilt/CLAIM
         OFFER          /CLAIM l?OR     FOR PROOtl
                                                 PROOF OIr      OF Cl.AlM
                                                                      CLAIM and      and ]'llNDIilt
                                                                                            TENDER OI'             PAYMIiNI'Of
                                                                                                             OF PAYMENT                   nf RlN(i dated
                                                                                                                                     OFFERING                       Malch 29,
                                                                                                                                                          datetl March         29,
         2019 also known    kuolvn as             (lontlact rvas
                                        as the Contract            was NOT          received by Respondents
                                                                           NOI'r'eceivecl                                                      Delively Agent,
                                                                                                                            through the Delivery
                                                                                                        llesponclents through                                 Agent, and  ancl thetlte
          Alfiant believes
         Affiant        bclicvcs no   no such
                                           such evidence
                                                    cvidcnce exists; cxists: andancl
   28.    'l'hcrcisisno
   28. There             noevidence
                              cvidcncc that   that the
                                                     thearbitration
                                                            arbitlation award arvardawardedawardcclto    to the
                                                                                                             tlre Claimant
                                                                                                                   Clainrant hashas been
                                                                                                                                       becrr disputed         within the
                                                                                                                                                clisputed within         thetimetime
          allowed to lrerfillnr
          allorved           perform and the Affiant     Alllant believes
                                                                      llelieves no such evidence exists; and                and
          'l hercisisno
   29. There             noevidence
                              evidencc of     ofthc      production of
                                                 the production              ot the
                                                                                 theRespondent's
                                                                                       Respondent's and             /or their
                                                                                                               and/or    their Agents,
                                                                                                                                Agents, Successors,
                                                                                                                                              Succcssors, and    and/or/or Assigns
                                                                                                                                                                            Assigns
          ol
          of Respondent's
               ltosponclcrrt's oaths of          ot'all
                                                    all parties,
                                                           parties, title,
                                                                        I itlc, and
                                                                                 ancl statutes,
                                                                                        slatutes, written
                                                                                                     writie rr ancl      recordecl to tlrc
                                                                                                                   and recorded           the Claimant
                                                                                                                                                 C lairrraut pursuant
                                                                                                                                                                 pursuarrt to  1o 18  I [l
          USC
          tJSC 1001  100 I antl
                             and 1002,
                                    l002,and   and 18  lStlS(l
                                                           USC 1341                            for the voidance of perjury, and tlteAll'iantbelicvestto
                                                                              and 1342 lirrthcvoidanccol'perjury,ancl
                                                                     134 I ancl                                                                  the Affiant believes no
          such evidence
                    evidetrce exists; and
   30.    'l'lrerc isis no
   30. There              no evidence
                              eviclcnce that  thatALL Al..L,lawlaw isis based
                                                                           bascd uponupon:adverb-                     descriptive ot't'hetorical
                                                                                                            verb:, dcscriptive
                                                                                               :advcrtr-vcrir:.                       or rhetorical vct'scs verses factual, and       and
          that Respondents
                   l{esponclents are     are NO'l'using
                                               NOT using dcccptivc deceptive practiccs
                                                                                    practices fbr   for thc
                                                                                                          the voiclancc       of perjury, whilc
                                                                                                                voidance ol'perjury,           while beingbeing paid is not   not aa
          violationol'I8USC
          violation        of 18 USC 1001     l00l and 1002,   t002,and   and 18      USC 1341
                                                                                 lStJSC         l34l and 1342, l342,antland thcAl'fiantbelievesnosuchcvidcncc
                                                                                                                              the Affiant believes no such evidence
          exists;
          cxistsi and
          'l'hcrc isisno
   31. There              noevidence
                              cv idcnccrthat   lhalRespondents
                                                      Rcspondcnts are        arc NOT
                                                                                   NOT using using thethc NOM
                                                                                                            NOM DE          C LIR l'lRI(Ii names
                                                                                                                      DII GURERRE              rlantcs pursuant
                                                                                                                                                           Pttrsttanl. tokr18I 8USC [ JSC
            1001lantl
            100      and l002,and
                            1002, and 18     ISUSCUSC 1341   l34l and 1342,  l342,andthcAl'fiantlrelicvcsnosuchevitlertccexistsiand
                                                                                       and the Affiant believes no such evidence exists; and
   .,32.
           'I'herc is
      z, There        is no
                          no evidence
                              evidence that    that Respondents
                                                      Ilesponilents are      are NOT
                                                                                   NO'['usingusing false
                                                                                                      iirlse advertising,        fictitious use
                                                                                                               advertising, fictitious          use of     language,
                                                                                                                                                       o1'language,
           pertaining        to
           ltertairringto'l'itlc Title    18,    l00l
                                                 1001     Fraud
                                                          lrlautl    Actbythorrse
                                                                     Act     by   the   use    of  closed
                                                                                              ol'closecl       brackets     and   vectors     violating
                                                                                                              blacketsandvcctorsviolatingtlteIotrrcot'trcr   the four corner
           rules, pursuant
           nrles,     pursuant to Black'sBlack's Law   t"aw Dictionary
                                                                t)ictionary 5'''        ed, Page 591,
                                                                                   5'r'ecl,            59 l, and the Alllant
                                                                                                                           Affiant belicvcs
                                                                                                                                      believes no sttch           evitlence
                                                                                                                                                          such evidence
           exists; and
           cxistsi     and
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 88 of 144




  33.  'l'horcisisno
  JJ. There            noevidence
                             cviclencc that      thatRespondents
                                                         ltespondeiltsare         arcNOTN0'l'usirrg
                                                                                                using fraudulent
                                                                                                           liauclulent conveyance
                                                                                                                            oonveyance of      of language
                                                                                                                                                    language to          force the
                                                                                                                                                                     toforce     thc
       Claimant to appear     appcar IN l'HE MATTIR
                                             IN    THE         MATTER             OF
                                                                                  OF     THE
                                                                                         THE      ARBI1'RA'|ION
                                                                                                  ARBITRATION                 l"INAL
                                                                                                                              FINAL      AWARD
                                                                                                                                         AWARD             S0
                                                                                                                                                           SO    AWARDT]D
                                                                                                                                                                  AWARDED              TO
                                                                                                                                                                                       TO
       'l'HIi CLAIMANT,
       THE      CI.AIMAN'I', also             alsoknownknownasasCASE       CASINO.:    N0.:SAARKSAARK-Al02A-061019,
                                                                                                           -A 102A- 061019, also                kttown as
                                                                                                                                        also known                SAA-191006-
                                                                                                                                                             asSAA-       191006-
       RK7652987-8VH389BSY as
       RK7652987-8Vl'l389BSY                                as Documented,
                                                                   Docunrcntcd,also       alsoin  indirect
                                                                                                      dircc{reference
                                                                                                               rcf'crcncototoCASE  CASENO.    NO.1:19 I :19-rrrc-00028-MV
                                                                                                                                                             -mc- 00028 -MV as
       recorded
       lecolded IN            'l'l.lti UNITED
                         lN THE            tjNl'l"tlD STATES   S]'AT[S DISTRICT DISTRIC'f COI.JRl'   COURT I()ll  FOR "l'l"lli     t)lS'l'ltlc'l'O|
                                                                                                                           THE DISTRICT               OF NliwNEW MEXICOMLiXt(ro as a
       claim
       clairn in  in the
                       the amount
                              al'rlount of         One- million two-
                                               o1'One-nrillion                        hundred 'lhousantl
                                                                             two*huncltecl                          DOI-Ln RS and
                                                                                                     Thousand DOLLARS                        zero CENTS
                                                                                                                                      atttl zero     C]EN1'S
       ($ 1,200.000,00US).
             I,200,000.00US). IN               lN THE"l-llLl MATTER
                                                                  MA'f'll:)l{ OF    Of PENNYMAC
                                                                                          PFINNYMAC LOAN          LOAN SERVICES,
                                                                                                                             SIrl(VICHS, LLC      L,LCLOAN  LOn NDocument
                                                                                                                                                                       Docurnent No.      No.
       'l'-9590158
       T-    9590158 ns      as tburrd
                                   found bcing  being tlrc   the DccdDeed of   of 'l'r'ust
                                                                                   Trust in in thc     State of Hawaii,
                                                                                                 the Statc          [-lawaii, as wellwcll as IN lN'l']lli
                                                                                                                                                      THE MATTER MA'l"l'LiR OF  OIt
       PENNYMAC
       PENNYMAC LOAN               LOAN SERVICES, SERVICES, LLC             t,LC LOAN            DocumentNo.l'-10861314
                                                                                     LOAN Document                No. T- 10861314 as found        {iruntlbeirtg             Assignntettt
                                                                                                                                                              being the Assignment
       of Mortgage
             Mortgagc in        in the
                                     thc State
                                             Statc of  of Hawaii.
                                                              llarvaii. IN   lN THE        MA'fl'lilt of
                                                                                  1'llti MATTER              of court     -filed Document 5 -2, page 4 of 14 of
                                                                                                                 court-filed       [)ocun]ent       5-2,     page    4  of  l4   of CASI:
                                                                                                                                                                                       CASE
       N0.: 1:19
       NO.:               -mc- 00028 -MVasasleconled
                 I :19-rno-00028-MV                                recordedlN      INTITHEIE tJNITED
                                                                                                 UNITEDSTATUS   STATES DISTRICT                  COtIR'f
                                                                                                                                DISTRICT COURT FOR THE           I]OR     TllF.
       DISTRICT
       DISTIIICT Ott         OF NIiW NEW MEXIC()  MEXICO also          also known
                                                                               known as    as the      CONI)l'flONAl. ACCEPTANCE
                                                                                                the CONDITIONAL                    ACCIrlrfnNCLi FOR           l'Ot{ VALUE
                                                                                                                                                                       VALUH AND      ANI)
       COtINTIR OFFER
       COUNTER                OIrF[R/(ll,AIM   /CLAIM IOR          FOR PllOOl'
                                                                            PROOF OF            CLAIM and'l"llNDlilt
                                                                                          OF CLAIM            and TENDER OF PAYMENT        Pn YMIiN'l'OFFUIttNC OFFERING also        also
       known
       knor,vn as the     lhc Binding
                                 Binding agreement agleernult between    lrctwecn RONNIE LOUIS                       MARVnt. KAHAPEA
                                                                                                        l,OtJIS MARVEL                KAIIn PUA v. PENNYMAC     PF.NNYMAC
       LOAN          SnnVICf.S,l,l.C
        I,OAN SERVICES,                         LLC and   and PI,AZAPLAZA llOMli                MORTGAGE, INC.. IN't'l-lE
                                                                                  HOME MOIt'l'GA(;U,lNC..                        IN THE MA'l  MATTER     l'llR of     the LET"|ER
                                                                                                                                                                  of the   LETTER
        t{0(;41{)RY FOR
       ROGATORY                    I()tt RELIEF                  /ACCEPTANCE OF O}'l'l(llAL
                                               Rlil-ltrllf/AccliP'l'ANCI'1()}'                       OFFICIAL OA'l'll   OATH OF    OF MAI'L'l'l-lA
                                                                                                                                        MARTHA VASQUEZ      VASQ(JF,Z via      via
       (lerrifieclrnailNo.:
       Certified mail No.: 7019              7019 0700  0700 0000    0000 6907 1034. IN           IN T'l-lE    MATTER of
                                                                                                       THE IVIATTER              of the   ORDER glarrting
                                                                                                                                     the ORDER            granting the  the unspecilred
                                                                                                                                                                              unspecified
       specie amountarrrount of Fifty     tritry thousand Six           Six hundred
                                                                               hundrcd thirty-three             purportetl dollars
                                                                                             thirty-thrcc purported             dollars and       lrighty-three
                                                                                                                                           anclEighty                    purported
                                                                                                                                                              -three purported
                                                                                                                                      No': 3CSP        -20- 0000061I IN
                                                                                                                                              3CSP'20-000006                       'f t lIi
                                                                                                                                                                              lN THE
       cents ($50,633.83)
                 ($.50,63 3 'll3 ) in        itt attorneys'
                                                  attol'neys' fees     l'ees and
                                                                               andcosts,
                                                                                      costs,alsoalsoknown
                                                                                                        knorvn as   asthe
                                                                                                                        thcCase
                                                                                                                             clasc NO.:
       CIRCUIT COI.IR.|
       CIRCUIT             COURT OII          OF THE THE l.HIRD  THIRD CIRCUIT  CIRCUIT STATE    STATE OF            HAWAII aand
                                                                                                              OF HAWAII                d IN    THE CIRCUI.I.COURT
                                                                                                                                          IN THE         CIRCUIT COURT OF                 OF
       'l'Lllj  SIiCONI) CIlt(ltll'l'
       THE SECOND                      CIRCUIT S'l'A'l'li   STATE Oli             llAWAll to
                                                                            OF HAWAII               to appcar
                                                                                                       appear and  and paypay tirnds,
                                                                                                                                funds, and      the Affiant
                                                                                                                                          and the                    believes no
                                                                                                                                                       Affiant bclicvcs           no such
                                                                                                                                                                                        such
       evidence
       evidence exists; and            anrl
  34.
  34. There
       Thereisisno     noevidence
                             evidence with       with aa.lustice
                                                              Justice of        the Peace
                                                                             o1'the     Peace under
                                                                                                  undel penalty
                                                                                                            penalty of       perjury that
                                                                                                                         of perjury     that Respondents
                                                                                                                                               Rospondcnts are             NOT using
                                                                                                                                                                      are NOT         using
       Fictitious         Conveyance ot'l,arrguagc
        Irictitious Oonvcyancc                      of Language as a device           device t'orfor unjust
                                                                                                       unjust gaitt
                                                                                                                 gain against
                                                                                                                          against the     Claimant, and
                                                                                                                                     the Clainrant,          and thcthe AIfiant
                                                                                                                                                                         Affiant
       believes
       believes no such      suclr evidence
                                         evitlenoe exists;  exists; and   antl
  35.   'fhere isisno
  35. There            noevidence
                             evidence as         0sto towhat\.yhat specie
                                                                       spccie Respondents
                                                                                  Respondents will      will accept
                                                                                                               accept or   or lawfully
                                                                                                                               lawfully require
                                                                                                                                            rcclttire as      payttrcnl of
                                                                                                                                                         as payment         ol'the
                                                                                                                                                                               the
       alleged
        allcgccl debt(s)
                     dobt(s) known   known IN       IN THE'l'llli MA'l"l'ER
                                                                      MA'l"l'lil{ OF    Ol|l'llt,i     Al(lll'l'liA'l'loN FINAL
                                                                                               THE ARBITRATION                                AWAI{l) SO
                                                                                                                                   ltlNAL AWARD                       n WAITDED TO
                                                                                                                                                                 SO AWARDED                 1't)
       THE
        1'ltE CLAIMANT, also                   also known
                                                       knowrras            (lASIj NO.:
                                                                       asCASE          NO.;SAARK-
                                                                                                SAAIf K-A         l02A-0(r1019,
                                                                                                              A102A-        061019, also known  known as          SAA- 191006-
                                                                                                                                                              asSAA-       191006-
        RK7652987- 8VH389BSY ns
        RK7652987-8Vl-l:itlgllSY                             as Documented,
                                                                   Doourrented, also      also in  indirect
                                                                                                      dilectreference
                                                                                                                |elilt'ence totoCASECASBNO.   NO.1:19  I : l9-nro-00028-MV
                                                                                                                                                             -mc- 00028 -MV as           as
       recorded
        rocordccl IN     lN THE'l'tlh) UNITED
                                           lJNl'fnD STATES                                           COURT |()lt
                                                                                 DIS'IRI()'l' COIilt'l'
                                                               S'l'A'lllS DISTRICT                                 FOR 'l'lll.i     DISTRICT OF NIW
                                                                                                                           THE l)lSl'li,lC'l'Of               NEW MtiXlCO
                                                                                                                                                                       MEXICO as aa
       claim
        clainr in  in the
                        the amount
                              anrount of        of One        -million two
                                                     One-nrillion                    -hundred Thousand
                                                                              two-huntlred           Thousand DOLLARSDOl,l.n RS and    ancl zero CENTSC]ENTS
       ($1,200,000.00US).
        ($1.200,000.00t.,S). IN                 IN THE'l'llli MATTER
                                                                  MA'l"l'F,llt OF PENNYMACPENNYMn C LOAN                      SERVICES, Ll.,C
                                                                                                                  LOAN SEItVICES,                 LLC I.OAN             Dooument No.
                                                                                                                                                            LOAN Document                 No.
       T-     9590158         as    found
        l'-9590 1.58 as I'ouncl being the        being        the    Deed
                                                                     l)ccd     of
                                                                               of  "['r'ust
                                                                                   Trust     in
                                                                                             in  the
                                                                                                 the   State
                                                                                                       State   ol'llawaii,
                                                                                                               of   Hawaii,      as   wcll
                                                                                                                                      well   as  lN'l'l.lE
                                                                                                                                                 IN   THE        MA'l"l'tjlt
                                                                                                                                                                 MATTER          OF
                                                                                                                                                                                OF
        PENNYMAC
        PENNYMAC LOAN               LOAN SERVICES, SI1RVICnS,l,l.C          LLC LOAN  LOAN Document
                                                                                                  Doounrerrt No.          T- 10861314 as found
                                                                                                                   No.'l'-10861314                                           Assignnrcnt
                                                                                                                                                              being the Assignment
                                                                                                                                                  l'otutclbeing
       of Mortgage
              Mortgage in       in thethc State
                                             Statc of   of Hawaii.
                                                               Hawaii. IN     lN THE
                                                                                   I'HB MATTER
                                                                                            MAl"l'ER of      of court
                                                                                                                  court-llled       Docutnent 5.5-2,
                                                                                                                          -filed Document                     page 44 of
                                                                                                                                                        -2, page         of l4   of CASE
                                                                                                                                                                             14 of     CASE
       NO.: 1:19           -mc- 00028 -MVasasrecordecl
                  l: l9-nrc-0002{t-MV                               recordedlN     IN'l'lTHE      UNITEDS'l'A'ltis
                                                                                           lt-l UNI'l'Hl)        STATES DISTRIC'f
                                                                                                                                DISTRICT COTJRT   COURT FOR       fOR THE TI-ln
        DISTRICT
        DIS'l'Rlc'l'OI,       OF NL,W NEW MHXICO   MEXICO also          also known
                                                                                known as    as the     ClONDIl"lONn L ACCEPTANCE
                                                                                                the CONDITIONAL                    ACCEPTANCE FOR                      VALLJII AND
                                                                                                                                                                FOR VALUE              ANt)
        COUNTER
        COUN         l'til( OIf
                              OFFER      llR/CLn/CLAIM    IM ['OR   FOR I,l10Ol.
                                                                             PROOF OF     OF Cl,AlM
                                                                                                 CLAIM ancl   and 'l'l]NDllR
                                                                                                                      TENDER OF       OF PAYMt,iN'l'Otrlf
                                                                                                                                           PAYMENT OFFERING             LRlN(i also
        known as thc
        knorvn             the Binding             agreement lrctweetr
                                  llinclirrg agrccnrcnt                   between IIONNtIRONNIE l,OtllS               MARVEL l(AI'lAPIIA
                                                                                                         LOUIS MARVIII,                KAHAPEA v.           v. PIINNYMA(]
                                                                                                                                                                 PENNYMAC
        LOAN         SERVICES, LLC
         LOAN SEIIVICES,                                  and PLAZA HOMF.
                                                LLC anclPLAZA                     HOME MORTCACE,INC..
                                                                                                MORTGAGE, INC.. lN                     THE MATTER ol'the
                                                                                                                                  IN TIIF)MA"f^lER                 of the LETTER
                                                                                                                                                                            LETTER
        ROGATORY
        ITOGA'l'OI{Y FOR           r,OR RELIEF                   /ACCEPTANCE Ol.'Ol.FlCIAl,
                                               t{[iLItsf/nCCUP'l'nNCti                         OF OFFICIAL OATll        OATH OF     OF MAR'I'FIn
                                                                                                                                         MARTHA VASQUEZ     VASQTJDZ via
        (leltifierl
        Certified nrail   mail No.: 70        7019 l9 070()
                                                         0700 0000   0000 6907 1034. IN            IN 'll
                                                                                                        THElll MAl"l[R
                                                                                                                MATTER ol'ihc    of the OIIDIR
                                                                                                                                           ORDER Branting  granting thc  the trrrspociticcl
                                                                                                                                                                              unspecified
        specie
        s;lecie     amount
                    arrrount        of
                                    ol'l.    ifiy
                                          Fifty     thousand
                                                     thorrsanrl         Six
                                                                        Six    hundred
                                                                               hunclred      thirty              purported dollals
                                                                                                       -three pul'portcd
                                                                                              thirty-three                       dollars and Eightytiighty-three-three lrttl'pclrtecl
                                                                                                                                                                          purported
        cents                                                                                                                                           -20- 0000061I IN THE        'l'l lE
        ce nts ($50,633.83)
                  ($i50,633.83 ) in           in attorneys'
                                                   attorncys' fees      f'ccs and
                                                                                and costs,
                                                                                       costs.alsoalsoknown
                                                                                                        known as    asthethcCase
                                                                                                                              CascNO.:NO.:3CSP3CSP-20-000006
        CIRCUIT
         CIRCtJI't' COURT   (lOtl              OIIl'l
                                       li.'l' OF      THE         'l'llll{l)
                                                           l11 THIRD CIRCl.,tl' CIRCUIT Sl'A1'li              ()l
                                                                                                  STATE OF llAWAll   HAWAII nnd      and lN    'l'llU
                                                                                                                                           IN THE Clttcti CIRCUIT     I'l' COU
                                                                                                                                                                           COURT OFt{'l'Ol'
         'l'ltE SECOND
        THE      SBCOND CIRCUIT        CIRCUIl'S1'41'E       STATE OI-'I-lAWAIL
                                                                             OF HAWAII. and                pursuant lo
                                                                                                     and 1:ursuant            l8lJSC
                                                                                                                          to 18                 and then 3l
                                                                                                                                  USC $§ tl8 artclthen                USC $§ 3124 and
                                                                                                                                                                 31 t,lSC                 and
        Attachment
         Att&chn1gnt A, Respondents   Rcsponclents are           are NOTNO'f forcing           Claimant to br'eak
                                                                                 fbrcing Clainranl                break the the law ifif Respondonts
                                                                                                                                           Respondents aro        are clouranditrli
                                                                                                                                                                        demanding
         Federal Reserve
         l'eclcral     l{csct'vo Notes,  Notes, and the         thc Affiant
                                                                       Af'llartt believes
                                                                                    lrelieves no such  suclt evidence
                                                                                                               cvidence exists:exists: and
                                                                                                                                         and
  36.    'lhereisisno
   36. There            rroevidence
                              evillenceas         asto towhich
                                                             lvhich dictionary
                                                                          rlictionary or   or styles
                                                                                                stylcs manual
                                                                                                          ntanualRespondents
                                                                                                                       llespondents are         wliting from
                                                                                                                                           alc writing         lionr inintheir
                                                                                                                                                                           their Offers
                                                                                                                                                                                   Ol'l'ers
        of    Obligation, whereby
         o{'Obligation,             lvhereby Claimant  Cllainrarrt can    crn easily refer refel to ancland understand
                                                                                                               unc'lctsland lhe  the relcrenoccl
                                                                                                                                       referenced Of'lbrsOffers ol'Obligation,
                                                                                                                                                                     of Obligation,
         and the Affiant
         arrcl        Afllant believes hclicves no      ntl such
                                                               suclt evidence
                                                                         evitlence exists; and       ancl
   37. There
   _7L   Ther'eisisno    nttevidence
                              eviclencethat       thatRespondents
                                                          l(esporrdcntshave        haveaacopy         -right release
                                                                                               copy-tiglrt      t'eleasc from
                                                                                                                            fi'oni the           -Master -General to
                                                                                                                                          l)tlst-Maslct'-(jencral
                                                                                                                                     thc Post                                 to copy
                                                                                                                                                                                 copy
          Post
          Post-Master-Ceneral's     l" class-p<lstagc
               -Master -General's 151   class- postagestflrnps
                                                       stampsarrdior
                                                               and /or2"'l
                                                                       2"dclass-postagc
                                                                           class -postagestatnps and /ortnetered
                                                                                          stampsand/ot'  metered stalnps, altd
                                                                                                                 stamps, and
          the Affiant
          thc Aft'iant believes
                       bclicvcs no
                                rto such evidence
                                          cviclcncc exists;
                                                    cxists; and
                                                            and
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 89 of 144




   38.  'l'hereisisno
   38. There          noevidence
                           evidence that  thatRespondents
                                                   Ilespondcnts are      arcNOT N0'l' using
                                                                                          usingfalse
                                                                                                  falseconveyance
                                                                                                           convcyance of        oflanguage
                                                                                                                                     languagc and        violatingThe
                                                                                                                                                   andviolating          T'hc
        Deceptive
         Dcccptivc Trade T'r'adc Practices
                                   Practiccs Act     Act forfor ill-   gotten -gainagainst
                                                                  ill-golten-gain           againstthe  theClainrant,
                                                                                                              Claimant,and     andthc  the Affiant
                                                                                                                                            Affiant br:licvcs
                                                                                                                                                       believes no   no such
                                                                                                                                                                           such
         cvidcncc exists;
        evidence       cxists; and
   39.   'l'heleisisno
   39. There          noevidence
                           evidence that  thatRespondents
                                                   Respondenls are       arc NOTNOT violating
                                                                                          violating The Thc Americans
                                                                                                               Anrcricans With      With Disabilities
                                                                                                                                            Disabilities Act   Act and
                                                                                                                                                                     ancl the
                                                                                                                                                                            thc
        Antitrust
         Antitrust withwitlr the
                               thc Federal
                                     Fcdcral Trade  'l'r'adc Commission
                                                               Cornnr ission and      andthe     l;ailDebt
                                                                                            thcFair      l)cbtCollection
                                                                                                                  ClollectionPractices
                                                                                                                                     PtacticesAct  Actandancl18I 8USC [.JSC1001I 00 I

        and
         and 18 lti USC     l34l and
                    LJSC 1341        and 18  I li USC
                                                   tiSC 1342 I342 for lbr Respondent's
                                                                            Responclent's profit  prolit without
                                                                                                             witlrout the  the expressed        wlitten authorization
                                                                                                                                 explessecl written          authorizatiou of      ol'
        the
        the Claimant,
               Clairnant, and  and the     Atlant believes
                                     tlre Affiant         bclicvcs no   no such
                                                                              such evidence
                                                                                       evidenoc exists;
                                                                                                      oxists; andand
        'l'hercisisno
   40. There          noevidence
                           cviclcncc that thatRespondents
                                                   l{cspondcnlsprovided                                                                                       ol'languagc,
                                                                         ltrovidcd Claimant
                                                                                          Clainrantan    aninterpreter
                                                                                                             intcr'prclcr to    tothetheconveyance
                                                                                                                                          convcyatrcc of        language,
        Correct      -Sentence -Structure- Communication- Parse -Syntax -Grammar,pursuant
         Collect-serrtence-slructure.Corrrrnurrication-Patse-Syntax-(llatltnar,                                               pursuant to  to the             Discrirnirtatirtrr
                                                                                                                                              the 1964 Discrimination
         Act, and the Affiant
                            AtTlarrt believes
                                         be licvcs no     no such
                                                               such evidence
                                                                       cvidcncc exists; cxists; and
                                                                                                 and
   41.  'l'hcrcisisno
   41. There               cvidenccofof:all
                      noevidence             all parties
                                                      partiesreceiving
                                                                  receivingthis    thisConstructive
                                                                                          Constructivc Notice Notice of    ofConditional           Acceptanccand
                                                                                                                               Conditional Acceptance                 and
        Commercial
        Conrrnelcial Affidavit
                            A{lldavit and Fee         lrce Schedule          of Respondent's full
                                                            Schedule ol'Respondent's                    firli given namesnarnes using no     no abbreviations
                                                                                                                                                   abbt'eviations nor    not'all
                                                                                                                                                                              all
        capitalized names narlles nor fictitious
                                            frctitious tilles,titles, and
                                                                       and tlrethe Afllant
                                                                                      Affiant believes
                                                                                                 believes no    no suclt
                                                                                                                      such evidence
                                                                                                                              evidence exists;
                                                                                                                                            exists; andand
   A1 There
   42.  Thereisisno   rroevidence
                           eviclenceof        Respondent's qualifications
                                          ol'Resl.rorrtlerrl's          clualificationsand          /or official capacities
                                                                                               arrcl/orol'ficial        capacitics along          witlr letters
                                                                                                                                         along with       lettcrs of of
        appointments
         appointments and           /or lettels
                               ancl/or    letters of        delegation of
                                                        of delegation         of autholities,
                                                                                   authorities, and the     the Affiant
                                                                                                                  Affiant believes
                                                                                                                               believes no such   sttclr evidence        exists;
                                                                                                                                                         evideltce exists;
        and
   43.
   43. There
         I'hele isisnotro evidence
                           eviderrce and          plool'ol'lteslronclent's
                                          and proof         of Respondent's mandate       rnanclate or  ol authority
                                                                                                            authority and    ancl bond
                                                                                                                                    bonrl and actual
                                                                                                                                                   actual state license
                                                                                                                                                                     license ancland
        not merely
               nrelely a BAR Union    Union Membership
                                                   Menrbet'ship Card     Carcl as an altorney,
                                                                                            attorney, aucl        the AfIant
                                                                                                           and tlte     Affiant bclicvcs
                                                                                                                                      believes no sucltsuch evidence
                                                                                                                                                                evidence
         cxists; and
        exists;
   44.
   44. There
         Tlrereisisno rroevidence
                           evidence of    of Respondent's
                                                llespondent's Oaths     Oaths of        Office true
                                                                                    of Office     true copies
                                                                                                          copies alongalong with the proper  propel autographs
                                                                                                                                                        autographs
        whereby the Respondents
                            l(espondents are accepting     accepting full commercial
                                                                                   cornnrercial liability,
                                                                                                      liability, and the     the Affiant
                                                                                                                                   Affiant believes
                                                                                                                                              believes uo   no suoh
                                                                                                                                                                  such evidence
                                                                                                                                                                          evitlenco
        exists;
         cx isls; and
   45.   'l-lreleisisno
   45. There          noevidence
                           evidence of        Respondent's Anti
                                          o{'Respondent's               Anti Bribery
                                                                                 Rribery statement
                                                                                              slatenrent as   as directed
                                                                                                                   directed by     by the Foreign        Corlupt Practices
                                                                                                                                            Foreign Corrupt            Pt'actices
        Act -- Anti
                  Anti-Ut'ibery
                         - Bribery Provisiorls.
                                         Provisions, as       as wos     required when
                                                                  was required           when Respondenl's
                                                                                                 Respondent's took their          theil oath,
                                                                                                                                         oath, and      reclttire
                                                                                                                                                  and require
         Respondents          foreign registration
         l{csponclcnts t'oreign           registration statellrent
                                                                statement which   which nrust
                                                                                            must be       on tllc,
                                                                                                     be orr    file, asas all
                                                                                                                            all those
                                                                                                                                 those whowho take
                                                                                                                                                 take oaths
                                                                                                                                                        oaths becontc
                                                                                                                                                                   become
        foreign
         firreign at the time tinre of the oath,  oatlr, perper'l'itle
                                                                  Title 22 USC   IJSC CodeCode 612, and                 Affiant believes tto
                                                                                                           an<l the Affiant                                     evitlence
                                                                                                                                                   no such evidence
         cxists; and
        exists;
   46.   'l'hereisisno
   46. There          noevidence
                           evidence of    ofthe thodocumentation
                                                       docurncntationfrom        fiom all all parties     pnrticipating IN
                                                                                              partics participating                   l'HIj MATTER
                                                                                                                                 lN THE      MAl*ftil( OF      OF THE1'llk':
         ARIII'l'ltA'l'lON
         ARBITRATION FiNAL          I'INAL AWARD  AWARD S(]         SO AWARDIID
                                                                          AWARDED TO            TO ]'H[THE (]l.AlMANT,
                                                                                                               CLAIMANT, also           also known
                                                                                                                                              known as CASE    CASE NO.:  NO.:
         SAARI(-A
         SAARK -A l024-061011),
                           IO2A- 061019,also          alsohnorvn
                                                             known as    as SAA-
                                                                             SAA- 191006-RI(7652987-ltVl
                                                                                        191006- RK7652987- 8VH389BSY            13SgllSY as    as l)ocutrented,
                                                                                                                                                    Documented, also      also in in
         direct reference
                   lel'elenco to      CASI NO.
                                  lo CASE          NO. l:l:19-ruo-00028-MV
                                                               I9- mc-00028 -MVas              as lecoltlcd
                                                                                                   recorded IN     IN TlTHE III (.lNl'l'lit)
                                                                                                                                  UNITED S'l'A'l'liS
                                                                                                                                               STATES t)lS'l'RlC.l'
                                                                                                                                                               DISTRICT
         COURT FOR     FOR THE  Tl lR DISTRICT OF NEW               NIiW MEXICOMFXICO as       as aa claim
                                                                                                       clainr in irr the
                                                                                                                     the amount
                                                                                                                            arnount of   ol'One-nrillion
                                                                                                                                            One -million two            -hundred
                                                                                                                                                                 two-hundred
         'l'housanclDOLLAItS
         Thousand DOLLARS and                and zero         CENTS ($1,200,000.001.,S).lN'l'l'llj
                                                      zero OtjN'l'S         ($1,200,000.00US). iN THE MATTER                MATTER Op        OF PENNYMAC
                                                                                                                                                   PENNYMAC LOAN          L,OAN
         SERVICES,
         Sl:iltVlCtiS, LLC   l,t,C LOAN
                                      [.OAN Documentl)ocurnent No.    No. T- 'l -9.5c)0
                                                                                  9590158       as tound
                                                                                           158 as    found being
                                                                                                               being the  the Deed of Trust in the        tlte State
                                                                                                                                                                 State ofof
          Hawaii, as wellas
         Hawaii,          well as IN        THE MAT'TEII
                                       IN THE          MATTER OF               PENNYMAC I.OAN
                                                                        OF PENNYI\4ACI                              SERVICES, LLC
                                                                                                       LOAN SERVICLS,                    LLC L,OAN
                                                                                                                                                LOAN Docunrent
                                                                                                                                                             Document No.     No.
         'l'-
         T- 108613
              10861314  l4 as as lbund
                                  found bcing
                                            being thc    the Assignrncnt
                                                               Assignment of        of Mortgagc
                                                                                        Mortgage in     in the     State of Hawaii.
                                                                                                            the State           Ilawaii. IN THE            MA'f'l'fit of
                                                                                                                                                  I'Htj MATTER               ol
         court -filed l)ocurncnl
         oourt-filcd      Document 55-2,        -2, pagc
                                                       page 44 o{'14
                                                                  of 14 ol'CASE
                                                                           of CASE NO.:    N0.: 1:19       -mc- 00028 -MVasasrecorclec'l
                                                                                                    I:19-rnc-00028-MV                      recorded lN         THE LINll'llD
                                                                                                                                                         IN THII       UNITED
         STA ES DISTRICT
         STATES         DIS.I.RIC'I COUR.I.COURT FOR        FOR ].HE THE DISI.RICI.OT.
                                                                              DISTRICT OF NHW           NEW MHXICOMEXICO AISO       also KNOWN
                                                                                                                                           known AS   as tho
                                                                                                                                                          the
         CONDITIONAL ACCEPTANCE
         C]ONDI'I'IONAt,            ACCHI"I'ANCH FOR               I,'OII VALUE
                                                                            VALI.]H AND    AND COUNTER
                                                                                                    C:OUN'I'IIR OFFER    0FFF]Ii/CI,AIM
                                                                                                                                      /CLAIM FOR             I'ROO}, OF
                                                                                                                                                    FOIT PROOF             OF
         CLAiM and TENDER OF
         Cl-AIM                               Ot- PAYMENT
                                                       PAYMENTOF'F'ERINC   OFFERING also                known as the Ilincling
                                                                                                also knowrr                    Binding ilgreenlenl
                                                                                                                                            agreement lretweenbetween
          RONNIE LOLJIS
          RONNIE        LOUIS MARVEL MARVEL KAI-IAPEA     KAHAPEA v.           v. PI]NNYMAC
                                                                                    PENNYMAC I.OAN                      SERVICES, LLC
                                                                                                          LOAN SIIRVICES,                   LLC and and PLAZA
                                                                                                                                                           PLAZA l-tOM[  HOME
         MORTGAGE,
          MOR'I'CACE, INC..      lNC.. iN  lN'fllE
                                                 THE MATTERMA'f]'DR of       of the
                                                                                  thc LETTER            ROGA'l'OlrY FOR
                                                                                         LD'l"l'DR ROGATORY                     llOR RELIEF
                                                                                                                                         RDLIDITiACCIDPTANCI
                                                                                                                                                     /ACCEPTANCE OF               Olr
         OFFICIAL          OATH Ol.'MAI{'l'llA
         Ol.'l-lClAL OA'l'Fl            OF MARTHA VnSQIJHZ         VASQUEZ via               Certified nrailNo.:7019
                                                                                        via Cortificd       mail No.: 7019 0700        0700 0000
                                                                                                                                              0000 6907 1034. IN           IN TIln
                                                                                                                                                                                THE
          MATTER of
          MATTER          of the
                              the ORDER
                                    ORDER granting the unspecified       unspecifiecl specie amount     anrount of    ol'Fif'ty
                                                                                                                          Fifty thousand
                                                                                                                                    thousartd Six  Six hundred
                                                                                                                                                        hundred thirty tltirly--
         three
          thlcc purported
                  purportcd dollars
                                  clclllars and
                                              ancl Eighty         -three purported
                                                        Highty-threc         purported cents           ($50,633.83) in ttttlrneys'
                                                                                              cents ($.50,633.83)                 attorneys' fees fees and
                                                                                                                                                         and costs,
                                                                                                                                                                costs, also
                                                                                                                                                                          also
          known as the Case NO.: 3CSP- 20- 0000061IN'flll.)CIRCtll'l'COt,R1'OFTIlfi'l'lllRDClll(ltJI'l'
          krrownnsthcClascN0.:3CSl']-XX-XXXXXXX                                      iN THE CiRCUiT COURT OF THE THIRD CIRCUIT
          STATE O[r
          STATFI      OF HAWAII
                            HAWAII anrl     and IN    iN 'l'HL]
                                                           THE CIRCTJIT
                                                                    CIRCUIT COL,RT    COURT Of      OF Tlln         SECOND CIRCIJIT
                                                                                                          THE SFICOND                 CIRCUIT STn    STATE  TE O]r        IAwAll
                                                                                                                                                                   OF IHAWAII
          and   the   bonds     Respondents
          ancl tlrc lronds llcspondents proviclcd.      provided, including
                                                                        including detlnitions
                                                                                          definitions ancl and sources
                                                                                                                   sources ol'words
                                                                                                                                of words used,used, to to pl'otect
                                                                                                                                                            protect and and
          indenrrrily (llairnant
          indemnify       Claimant in     in thc
                                               the everrt
                                                       event of of aa lrarrn
                                                                       harm by         those paltics
                                                                                  by tlrose    parties ancland theit'swoln
                                                                                                                   their sworn cvidcnccevidence that        Respondents alc
                                                                                                                                                     that l{csponcierrts         are
                    within thcir
          acting within        their olllcial
                                        official capacity,
                                                      capacity, including
                                                                      including personal
                                                                                       personal aclch'esse
                                                                                                     addresses     s olof thoso
                                                                                                                           those parties
                                                                                                                                     parties rvhr:
                                                                                                                                               who itreare lirurtcl
                                                                                                                                                             found to  to hebe
          acting outside
                    outside their
                                their authority
                                         authority lllus  plus their
                                                                  their sworn
                                                                           sworn cviderrcc
                                                                                       evidence that that thcy
                                                                                                            they arc       acting within
                                                                                                                     are acting                 their tlflicial,
                                                                                                                                       within thoir     official, and and thethe
          Affiant
          Affiant believes
                      bclicvcs no such evidence   cvidcncc exists; oxists; and
    47. There
          Thereisis no no evidence
                           eviclence of         Respondent's copies
                                           olResponclent's              oopies of    of all
                                                                                         all tax forms
                                                                                                   tbrrrrs for{irr all named
                                                                                                                         narnocl Respondents              resulting lionr
                                                                                                                                      Rcspttndettts restrl(.ing          from
          profits derived frorn  from thc the socuritics           generated lN
                                                 securities gcncratcd                IN THE      MATTER OIII'HE
                                                                                          THE MATTER                                ARBITRATION FlNAt.
                                                                                                                    OF THE ARBITRATION                         FINAL
           AWARD S0
          AWARD          SO AWARDID
                               AWARDED TO              T() THE
                                                             1"lll1 CLAIMANT,
                                                                      Ol,n IMAN'I', also      also known
                                                                                                     ltnorvn as       CASFIN0.:
                                                                                                                  asCASE                  SAAI(K-A
                                                                                                                                NO.: SAARK-                 l02A-0610t9,
                                                                                                                                                       A102A-        061019,
                                                                                        4
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 90 of 144




          also known
                 knorvn as          SAA"l9l006-lil(7652987-8Vlli89llSY
                              as SAA-         191006- RK7652987 -8VH389BSYasasDocurncntcd,                   Documented,also        also in     direct tefbrcttce
                                                                                                                                           in dit'ect      reference to CASE CASH
          NO. 1:19
         NO.      I : l9-mc-00028-MV
                          -mc- 00028 -MVasastecolded       recordedlN     IN'l'HE
                                                                               THEtJNl'l'UD              STATES DIS'l'RlCl'
                                                                                         UNITED S'l'A'l'US              DISTRICT COUR'l'    COURT FOR               'l'HH
                                                                                                                                                            I'OlL THE
          DIS'l'RlC'l'Oli
          DISTRICT            OF NEW            MtIXI(l() as
                                     Nl.iw MEXICO               as aa claim
                                                                       clairrr in inthe      amountofol'Onc-million
                                                                                      thcamount              One -million two      two-hundred'l'housand
                                                                                                                                         -hundred Thousand
          DOLLARS
          DOI-I-ARS and       anclzelozero CENTS (S1,200,000.00US).
                                                            (S1.200,000.0011S). IN             IN THE        MATTER OF
                                                                                                    TI1E MATTER                      PDNNYMAC LOAN
                                                                                                                             OF PENNYMAC                      LOAN
          SERVICES,
          SPRVI(lF)S, LLC       Ll,C LOAN I,OAN Document
                                                     Docurrent No. T-         'l'-9590
                                                                                   9590158  l-58 as as firuntl
                                                                                                        found bcing
                                                                                                                  being thcthe Deed ol"[\'Lrsl
                                                                                                                                           of Trust in the State     State ofol'
          IJawaii, as wcllas
          Hawaii,            well as IN    IN'fllE
                                                THE MA'l']'lilt
                                                        MATTER OI         OF ITENNYMAC
                                                                                 PENNYMAC LOAN                       SERVICES, LLC
                                                                                                         LOAN SLiRVICES.                   LLC LOAN LOAN DocumcntDocument No.     No.
          'f- 1086
         T-    10861314l3 l4 as  as l'ound
                                      found being
                                                being the the Assignrnent
                                                                Assignmentol'Mortgageof Mortgage in        inthetheState
                                                                                                                     Stateol'of Ilawaii.
                                                                                                                                  Hawaii. IN          THE MATTER
                                                                                                                                                 iN 1'l-lE      MATTER ol'       of
          court -filed Document 5 -2, page 4 of 14
          court-fileclDocunrcnt5"2,page4<tf                             l4ofCASL)N0.:
                                                                            of CASE NO.: 1:19         l:19-nrc-00028-MVaslecordcdlN
                                                                                                              -mc- 00028 -MV as recorded IN THE                    I'llIiUNl'lUt)
                                                                                                                                                                          UNITED
                                                                      .fHE
          STATES
          STATES DISTRICT  DISTRICT COURT FOR                 FOR THE DISTRICT DISTRICT OF          OF NEWNEW MEXICOMEXICO also       also Known
                                                                                                                                             known as     as lhe
                                                                                                                                                               the
          CONDITIONAL ALICHI''I'ANCIi
          CONDI'I'IONAL                 ACCEPTANCE FOI{             FOR VAt,Utl
                                                                            VALUE AND                  COUNTER OFFEIVCLAIM
                                                                                             AND COIJNTER                 OFFER/CLAIM FOR               FOR PROOF PROOF OF    OF
          CLAIM and'l'liNt)l.llt
          Cll,AlM       and TENDER Ol,'           OF PAYMENT                OFFERING also
                                                        PAYMIjN'l'Ol,'1,'liltlNG                   also krrown
                                                                                                          known as        the Bintling
                                                                                                                      as thc    Binding nglccrlront
                                                                                                                                               agreement bctwccn  between
          RONNIE LOUIS     LOI.JIS MARVELMARVEL KAIIAPEA   KAHAPEA v. PENNYMAC      PENNYMAC I,OAN                      SERVICES, I,I,C
                                                                                                             LOAN SERVICES,                   LLC aNcI         PLAZA HOME
                                                                                                                                                        and PI.,/\ZA        HOME
          MOIiI'(iA(i[, INC..
          MORTGAGE,                  tNC.. iN      l'Hti MATTER
                                               IN THE        MAI"l'UIi of    of thethe LETTER             I{OC^'t'OlrY FOR
                                                                                         t,D'f',t'Utt ROGATORY                             RILIBF'/ACCIII''I'ANCB
                                                                                                                                 l-()R RELIEF            /ACCEPTANCE OF             Ot'
          Ot.'!'lCIAl, OA'l'l
          OFFICIAL            OATHI OF MARTHA    MAIt'l'l lA VASQTil")Z
                                                                   VASQUEZ via          via Ccrtitlcd
                                                                                                Certified rnailmail No.:
                                                                                                                      No.: 7019
                                                                                                                              7019 0700  0700 00000000 (19076907 1034. iN     lN '1'l
                                                                                                                                                                                  THE ll':,
          MATTER
          MA'l"l'EI{ of the      thc ORDER            grantingtlrc
                                        OI{DEIt granting            the unspecified
                                                                          unspccificcl specie    spccic amount
                                                                                                           aruourrt of olFifty
                                                                                                                           Fifty thousand
                                                                                                                                      thousand Six    Sixhundred          thirty--
                                                                                                                                                             hunclredthirty
          three purported
          thlcc    purtrrortcd dollarsdollars and Eighty-three               purported ccnts
                                                        Uiglrty-thrcc purportcd                  cents ($50,633,83)
                                                                                                         ($50,633.83) in           attorneys' fees and costs, also
                                                                                                                              in attorneys't'ees                             also
          known as the     tlre Case       N0.: 3CSP
                                  Clase NO.:                  -20- 0000061IN
                                                   3CSP-XX-XXXXXXX                   IN'l'l-lE      CIRCUITClotiRT
                                                                                           THECII{CUIl'              COURTOf        OFTHIITHEl'HIRDTHIRD CIRCt,l'l'
                                                                                                                                                                 CIRCUIT
          STATE
          STATE OF HAWAII     HAWAII and iN            IN THE
                                                            THE CIRCUIT
                                                                    CIRCUIT COURT     COURT OF        OF THE         SECOND CIRCIIIT
                                                                                                             THE SECOND                CIRCUIT STATE     STATII OF HAWAII   HAWAII
          to prevent
               prcvcnt suspicious              activity ol'unrcportcd
                            susl'ricious activity           of unreported tax       tax liabilities,
                                                                                          liabilitics, and  and thcthe Altlant
                                                                                                                        Affiant believcs
                                                                                                                                      believes no         such cvidcnce
                                                                                                                                                    no such       evidence exists;
                                                                                                                                                                                 exists;
          and
          ancl
   48.There
   48.    Thercisisno    noevidence
                              cvidcncc that   that the
                                                     thealleged
                                                           allcgcd obligation            /claim known
                                                                        obligatiorriclainr           known lN    IN 'l"HE
                                                                                                                      THE MATTER
                                                                                                                              MATTER OF           OF Tl{E
                                                                                                                                                        THE ARBITRATION
                                                                                                                                                                  ARBITRATION
           l.'lNAl.
           FINAL AWn    AWARD      l{l) SO AWAI(l)1.)l)'l'O'l'lll,
                                                AWARDED TO THE CLAIMANT,             Ol,AlMn N'l', also known       l<nowrr as       CASIi NO.:
                                                                                                                               as CASE           N0.: SAARK-
                                                                                                                                                           SAAttK-A         l02A-
                                                                                                                                                                         A102A-
          061019,
          061019. also   also known
                                 llrowrr as   as SAA-      191006- RK7652987 -8VH389BSYas
                                                  SAA-191006-RI(76.52987-8VI'l3tlgBSY                                      Documented, also in dit'cct
                                                                                                                      as Documcntod,                                    rclcrencc to
                                                                                                                                                               direct reference       to
          CASE
          CAStI NO.   NO. 1:19I : l9-rrc-0002ti-MV
                                       -mc- 00028 -MVasasrecordecl     recordedIN     iN'fTHE ['lE tjNl]'llD
                                                                                                     UNITED S'l'A'l'tiS
                                                                                                                     STATES DIS'f    DISTRICTRlCl' COURT FOR           FOR THE T'HB
           DISl'Rl(l'l'OI
           DISTRICT OF NEW           NtiW MEXICOMIIXI(lO as     as aa claim
                                                                       clainr in  in the
                                                                                      theamount
                                                                                             anrount of   ol'One-nrillion
                                                                                                             One -million two      two-hundred'l'housancl
                                                                                                                                          -hundred Thousand
           DOLLARS anrl
           DOI-LARS           and zero CENTS                ($1,200,000.00tJS). IN
                                              CBNI'S ($1,200,000.00US).                        IN THE        MAl"l'LiR OF
                                                                                                    TI-lE MATTER             Ott PENNYMAC
                                                                                                                                     PEiNNYMAC: LOAN          t.OAN
          SERVICES,
          StiRVICljS, LLC       l,l.C LOANI,OAN Document
                                                      l)ocunlcnt No.         T- 9590158 as iburrd
                                                                        No.'l-9590158                             being the Deed
                                                                                                        found bcing              Deecl of Trust 'l\'ust in in the
                                                                                                                                                               thc State
                                                                                                                                                                     Statc ofo1'
           Hawaii,
           llarvaii, as wcll well as  as ININ 'l'llti
                                                THE MA'l"l'Ul{
                                                         MATTER OIr              PENNYMAC t,0AN
                                                                          OF PIINNYMACI                               SERVICES, l,l,C
                                                                                                          LOAN Sl')RVICLIS,                LLC I.OAN              Document No.
                                                                                                                                                     LOAN l)oountent              No.
          T-   10861314 as
          T-10861314             as l'ound
                                      found being
                                                being the the Assignnrerrt
                                                                Assignment of        of Mortgag.e
                                                                                         Mortgage in thc       the Statc
                                                                                                                     State ol'Hawaii.
                                                                                                                             of Hawaii. IN      lN THE          MAI"'I'[R of
                                                                                                                                                      I'HD MATTER               of'
           court -filed Documcnt
          court-filcd         Document 5-2,     5 -2,pagc          of 14 of
                                                        page 44 ol'14            CASE NO,:
                                                                            of CASIi         NO.: 1:19 l:lt)-rnc-00028-Mv
                                                                                                              -mc- 00028 -MVasasrecorcled     recorded lN     IN 'l'l-lB
                                                                                                                                                                   THE UNll'EI)
                                                                                                                                                                           UNITED
           STATES DIST'Rl(l'f
           STATIIS         DISTRICT COURT rOR  (l0tJRl'       FOR l'lln         DISTRICT OF NliW
                                                                       THE DIS'I'RI(l'l'Ol'                NEW MlixlCO
                                                                                                                     MEXICO also       also knowrr
                                                                                                                                             known as      as the
                                                                                                                                                               the
          CONDITIONAL
          CONDIl'IONAI- ACCEPTANCE       ACCEPI'ANCE FOR            I.'OR VALUE AND                    COUNTER OFFI]R/CI,AIM
                                                                                             AND COUNTER                  OFFER/CLAIM FOR               I10R PROOFPRoOF OF    oI?
          CLAIM
          CILAtM and            'l'LrNDUli OF PAYMENT
                         ancl TENDER                                        OFFERING also
                                                        l)AYMUN'l'OliFliRINC;                      also knorvn
                                                                                                          known as              llinding agrcenlcnt
                                                                                                                      as the Binding           agreement between  bctweett
           RONNlti LOtllS
           RONNIE          LOUIS MAI{VEL MARVEL I(Al'lAPIiAKAHAPEA v.           v. PINNYMAC
                                                                                     PENNYMAC I,OAN          LOAN SIIRVICIS,l,l-C
                                                                                                                         SERVICES, LLC and                      PLAZA lloivlll
                                                                                                                                                        and t']l,AZA        HOME
           MORTGAGE,
           MORTCACT], INC..          INC,. IN THE            MA]']'NR of
                                                   T'I.I[i MATTER             OIthEthe LETTER              ROGATORY FOR
                                                                                          I,ETTI']R ROGATORY                     FOR RELIEF               /ACCEPTANCE OF
                                                                                                                                           I([']I,IhiT"/ACCHP'I'ANC]E               OT'
           OFFICIAL OA'l'll
           OF'[rlClAL         OATH Olr      OF MAI{'l'llA
                                                  MARTHA VASQt.IUZ  VASQUEZ via                 Certified mailNo.:
                                                                                         via Certiflccl        mail No.: 7019 7019 0700  0700 00000000 6907 1034.    I034. IN'fHD
                                                                                                                                                                              IN THE
           MA'l'lltR of
           MATTER            ot'the     OItl)lill granting the
                                  the ORDER                          Lhc unspecified
                                                                           unspeci{iecl specie   sgrecie amount
                                                                                                            anrount of      [it'iy thousand
                                                                                                                        of Fifty      tlrousand Six   Six hundred         thirty--
                                                                                                                                                              hundred thirty
           three purported
           thl'ee  purpol'ted dollars and Eighty                    -three purportcd
                                                         Eighty-threc         purported ccnts    cents ($50,633.83)
                                                                                                          ($50,633.83) in     in attorneys' fees     fbes and and costs,
                                                                                                                                                                    costs, also
                                                                                                                                                                             also
           known as the
           ktrown          thc Case
                                  Casc NO.: NO^: 3CSP         -20- 0000061lN
                                                   3CISP-XX-XXXXXXX                  IN'fHITHECIRCLJICIRCUIT         COURT OFT]"lll
                                                                                                                 I'COLJli'l'OF                      THIRDClttCUI'f
                                                                                                                                           THETl-llRD             CIRCUIT
           STATE
           STATFI Oti   OF I-IAWAII
                               HAWAII ancl      and iN IN "l'['lF]
                                                            THE CIRCtJIT
                                                                     CIRCUIT COtiRT    COURT OF       OF l'lJIl      SECOND CIIICIJIl'S'fA]'li
                                                                                                             THE SICIOND               CIRCUIT STATE Otr                    IlAWAll
                                                                                                                                                                       OF HAWAII
           does notnot constitute
                         constitute aa false  false ancl
                                                       and deceptivc
                                                              deceptive and   and mislcading
                                                                                      misleading lcprcscntation
                                                                                                         representation in            connection with
                                                                                                                                 in connection           with the       collection of
                                                                                                                                                                  the coltection
           any debt including
                          includitrg tltc   the false     representation of
                                                 falso lol)rt;scntotion            of thc
                                                                                       the chalaotcr
                                                                                              character or    or lcgal    status ol'atty
                                                                                                                  legal status        of any dcbt        and fitrtltcr
                                                                                                                                                 debt ancl       further trrakcs
                                                                                                                                                                           makes aa
           threat    to take any action that cannot legally be taken a deceptive practice congruent with 15
           tllrcattotakcanyactionthatcannotlegallyl:etakenacleccptivcpt'aclicccongrucntwith                                                                     l5t).S.C.$
                                                                                                                                                                    U.S.C. § 1692 1692
           (e), and
                 ancl the
                        tho Affiant believes bclicvcs no  tto such
                                                               suclr evidence
                                                                        cviclcttcc exists;
                                                                                        cxislst and ancl
   49.     "l'hcrcisisno
   49. There             no evidence
                              cviclcnce that   thatthe
                                                     thoRespondents
                                                            l{cspondents can      cau prove
                                                                                        pl'ovc that that there
                                                                                                           thcrc does
                                                                                                                    does not
                                                                                                                           not already
                                                                                                                                  already exist             private agreement
                                                                                                                                                exist ao private        agl'eelnent
           between
           bcllvccn the  llrc parties
                               lrartics      of
                                             o['aa settlement
                                                   scttlcnrcrrl      with
                                                                     with    an    unrebutted
                                                                                   unrcbutterl        atlidrrvit
                                                                                                      affidavit     ol'zcro
                                                                                                                     of zero     balance
                                                                                                                                balancc        or
                                                                                                                                               or   atty
                                                                                                                                                    any    dcrivative
                                                                                                                                                            derivative     thereol
                                                                                                                                                                           thereof
           thus
           tlrus making
                  nraking any further   lirrthel action
                                                   aotion vexatious litigation litigalicln and a waste    waste ol'taxpayer
                                                                                                                    of taxpayer clollars,
                                                                                                                                        dollars, and and tlrethe Al.llant
                                                                                                                                                                   Affiant bclicvcs
                                                                                                                                                                               believes
           no such evidence
                        cvidorce exists; exists; andand
   50. There
   50.              is no evidence that any and all
           Thcrcisrroeviclencethatanyarrcl                         all named         Respondents have a letter of delegation of authority to attack
                                                                         natnedllesponclcnisltavealetter'o1'dclcgationofntrthoritytotlttask
           the
           lhe trust known as          as the RONNIE
                                                 I{ONNIIj LOUIS              MAI{VUL KAHAPEA
                                                                 t,Ol.ilS MARVEL                  l(Al-lAPIlA TI(tJSl',
                                                                                                                      TRUST, wlrich  which is tlttly         recorded in the
                                                                                                                                                    duly leoot'decl
            public record,
           public     rccold, and the Affiant   Afllant believes
                                                              bclieves no such   sttoh evidence
                                                                                         evidencc exists; cxists; andand
   51.
   .5 l.'l'hclcisnocviclcnccthatNicolol-t.Mctt'al,ActingasNlClOl,til].MIII'RAl,A'l"t'OItNIriY,ofthe
          There is no evidence that Nicole B. Metral, Acting as NiCOLE B. METRAL ATTORNEY, of the
            BLANKROME,
            }IL,ANKI{OME,l-l.P          LLP Law [.aw Firm and Agent      Agcnt for       PI}NNYMAC LOAN
                                                                                    krr PENNYMAC                  I,OAN SERVICES,
                                                                                                                             SIIRVIC]I":S, LLC      l.l,C andand/or      Agents,
                                                                                                                                                                   /or Agents,
            Successors,
            Sgcccssors, ancl/oland     /or   Assigns,
                                            Assigns^      In   care
                                                               care   of  2029       Century       Park
                                                                                                    Pall<   East,6il'Irloor
                                                                                                            East,   6'&'   Floor      Los
                                                                                                                                    l.,os  Angeles
                                                                                                                                            Angeles       Calit'olnia
                                                                                                                                                            California     [90067];
                                                                                                                                                                           1900671;
            and
            ancl Cheryl
                 ohcryl S.                      Acting as cllliltYl
                                    Chang, Acring
                              s. chang,                         CHERYL S.          S. cllANG
                                                                                       CHANG A]"I'ORNriY,
                                                                                                       ATTORNEY, of                the tll,n
                                                                                                                              of the              Nl(ltoMD, LLP
                                                                                                                                          BLANKROME,                   LLP Law
                                                                                                                                                                             Law
                                                                                          5
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 91 of 144




       Firm
       Firnr and Agent for              PENNYMAC LOAN
                                   tbr PENNYMAC                     LOAN SERVICES,
                                                                                 SIiRVICITS, LLC        Ll,C andand/or /or Agents, Successors,
                                                                                                                                        SucccssoLs, and     and/or  /or Assigns,
                                                                                                                                                                           Assigns, In    ltt
       care of 2029202t) Century
                            Century Park    Parl< East,
                                                     tiast,6rh  6tß' lrloor'[,os
                                                                       Floor Los Angclcs
                                                                                       Angeles Calilblnia
                                                                                                        California [90067];
                                                                                                                         190067.1;    and
                                                                                                                                      and     l,ouisc
                                                                                                                                             Louise      I].
                                                                                                                                                        13.    Marencik,
                                                                                                                                                               Marcncik,           Acting
       as LOUISE
            l-OtJISH B.    Il. MARENCIK
                                MARIjN(]ll( ATTORNEY,     A'l"l'Ol(NliY, o{'tlrc              Ill,ANl(ltOMli,l,l.l'
                                                                                   of the BLANKROME,                        LLP l.,au,[irrn
                                                                                                                                   Law Firm anclAgcnt
                                                                                                                                                    and Agent for       firl
       PENNYMnC LOAN
       PENNYMAC                LOAN SERVICES,SEt(VICliS, LLC          Ll,C: and     /or Agents,
                                                                               and/or     Agents, Successors,
                                                                                                          Successols, and         /or Assigns,
                                                                                                                             anclior   Assigns, In    ln care
                                                                                                                                                          care of   <tf2029
                                                                                                                                                                         2029
       Century
       Clentury Park  I'ark East,      (rrh Floor
                              Ljast, 6"'      I'loor Los l,os Angeles
                                                                  Angeles California
                                                                                Califbrnia [90067]; [90067]; and  ancl Jessica
                                                                                                                          "lcssica McElroy,
                                                                                                                                     McE,lroy, ActingActing as        JESSICA
                                                                                                                                                                  as.lliSSlCA
       MCIiI,ROY ATTORNEY,
       MCELROY              ATI"ORNEY, ol'tho                      BI,ANKROMI, L,LP
                                                      of the BLANKROME,                        LLP Law Firm       Firnr and      Agent for PI]NNYMAC
                                                                                                                           and Agent              PENNYMAC LOAN            LOAN
       SERVICES,
       SIIRVICDS, LLC       l,LC and andkrr /or Agents, Successors,Succcssors, and           /or Assigns, In calc
                                                                                       antl/or                          care of 2029
                                                                                                                                   2029 Century
                                                                                                                                           Ccntury Park  Park East, Hast,6rl'Floor
                                                                                                                                                                             6tß' Floor
       Los
       l,os Angeles
               Angoles California
                            Califirrnia [90067];[90067J; and              Johnathan W.Y.
                                                                  ancl .lohnntltarr        W,Y. Lai,   Lai, Acting
                                                                                                              Acting as    as JOIINATI-lAN
                                                                                                                              JOHNATHAN W,Y.           W.Y. LAi  l,AI
       ATTORNEY, of
       ATTORNEY,                    the WATANABE,
                               of'thc      WATANABE, ING                INC LLP LLP Law Larv Firm l.'ilnr and    /or Agents, Successors,
                                                                                                            and/or                 Succcssots, and     and/or       Assigns, In
                                                                                                                                                              /or Assigns,           in care
       of First
            lrirst Hawaiian
                    ilarvaiian CenterCcntef 999 Bishop     tlishop Strcct,Street, Suitc
                                                                                     Suite 1250 Flonolulu,Honolulu, l"lawaii
                                                                                                                           Hawaii [96813];
                                                                                                                                      [96813]; and          Jeff N. Miyashiro,
                                                                                                                                                     and .letT             Miyashiro,
       Acting as   as.lFil'i[          MIYASIIIRO ATTORNEY,
                        JEFF N. MIYASHIRO                          ATTORNI]Y, of                        WA'IANAl}ll, ING
                                                                                               the WATANABE,
                                                                                            o{'tho                              ING LLPLl.PLaw          Filnrand
                                                                                                                                                [,aw Firm         and/or /or Agents,
                                                                                                                                                                                Agerrts,
       Successors,
       Suoccssors, and     and/ot /or Assigns,
                                       Assigns, ln       In caro
                                                              care of  of tFirst    Hawaiian Ccntcr
                                                                              irst l-lawaiian         Center 999 Bishop  t3ish<.rp Street, Suite 1250               Honolulu,
                                                                                                                                                         1250 Honolulu,
       Hawaii
       I'larvaii [96813];
                    [9(r8l3l, and Elizabethtilizatrcth Dranttel,
                                                               l)ranttcl, Acting as ELIZABETH                            DRANTTEL Al'l'OItNl]Y,
                                                                                               t.il.lZAIil.i'l'Fl DRAN'l1llt.                 ATTORNEY, ol'the          of the ROSEROSIi
            RRANI) & ASSOCIATES,
       L. BRAND
       L.                      ASSOCIA'|IIS, P.C., Law                  L,irw Firm       and Agent
                                                                                Firrn antl      Agent for          PENNYMAC I,OAN
                                                                                                             lor I'}tINNYMAC             LOAN SllRVlC[S,
                                                                                                                                                      SERVICES, LLC           LLC
       and
       arrd/ur /or Agents,
                   Agents, Successors,
                                 Successors, ancl/or   and /orAssigns,Assigns,lnIncare   careol'7430
                                                                                                  of 7430Washington
                                                                                                                WashingtonStreet,   Street,Nli,       Albuquerque, New
                                                                                                                                               NE, Albucluercltte,              New
       Mcxico [87109];
       Mexico        ltl7l09];and   and MarkMark'l'.   T. Baker,
                                                            l]alier', Acting
                                                                           Actirrg as MARKMAltl('l'.      T. l]Al(lil{
                                                                                                              BAKER n'l'1()ltNF)Y,
                                                                                                                             ATTORNEY, of                     l)lil}"lilt,
                                                                                                                                                   of the PEIFER,
       HANSON
       l-IANSON & MULLINS,   MIll-l..lNS, P.A.      P.A. Law  [,alv Firm
                                                                       Irirrn and
                                                                                and Agent
                                                                                       Agent for    for PLAZA
                                                                                                          PI.AZA HOME   t{OMIl MORTGAGE,
                                                                                                                                    MOI('I'CACiF], INC       INCand   and/ol/or Agents,
                                                                                                                                                                                   Agorrts,
       Successors, and     and/or /or Assigns,
                                       Assigns, ln       In calc
                                                              care ol'Post
                                                                       of Post O1'fice
                                                                                   Office Box  Box 25245 Allruquerclue,
                                                                                                                   Albuquerque, New Mexico         Mexico [87125];
                                                                                                                                                                [tl7    l25l;    and
                                                                                                                                                                                 and
       Johnny
       .lohnrry Morton,
                    Mortorr, ActingAcling as JOHNNY  JOI INNY MORTON                        IIMPLOYllll, Agent
                                                                          I\,IORTON EMPLOYEE,                        Ageni lbr       PIjNNYMAC LOAN
                                                                                                                                for PENNYMAC                 I,OAN
       SERVICES, LLC        l,l.Ci andarrd/or/or Agents,
                                                   Agents, Successors,
                                                                   Successors, and/or  and /orAssigns,Assigns,lrrin care care o12285        Corporate Cilcle,
                                                                                                                                of 2285 Corpcllate            Circle, Unit  Urlit 160,
                                                                                                                                                                                     I60,
       Henderson,
       Ilentlelson. Nevada [89074];      l8907a l; and David A. Spector,           Spector, nActing    cting as Dn  DAVID VID A.  A. SPECTOII"
                                                                                                                                      SPECTOR, PRESIDENT PIiESIDEN'I' and
       C.[.O. for
       C.E.O.             PINNYMAC LOAN
                   lbr PENNYMAC                    LOAN SERVICES, S]IRVICl;lS, LLC     Ll,C and  andlor /or Agenls,
                                                                                                              Agents, Successors,
                                                                                                                            Succcssors, and   and/or     Assigns, ln
                                                                                                                                                    /or Assigns,                Care of
                                                                                                                                                                           In Cale
       3043 Townsgate Rd,           Rcl, Suite 200, Westlake    Westlake Village,Village, Calilil'nia
                                                                                               California [91361];[9 l36l ]; ancland Derel<
                                                                                                                                      Derek W. Stark, Acting as
       DEREK W.
       DI]RI1I(       W. S1-ARI(,
                            STARK, STINIOR   SENIOR MANAGING    MANAGING DIRNCTOR      DIRECTOR ANI)                     CHIEF I,D(iAL
                                                                                                               AND CIIII.]F          LEGAL OTFICI]ROFFICER AND        AND
       SIiCRIil'AllY and
       SECRETARY                ancl Agent
                                       Agcnt for    lor PENNYMAC
                                                           PIINNYMAC LOAN            I.OAN SERVICES,
                                                                                                  SnRVICI,)S, LLC       LLC and      /or Agents, Successors,
                                                                                                                                ancl/or                 Succcssols, and        andlor /or
       Assigns,
       Assigrrs, in    In Care
                           Care of     3043 Townsgate
                                    o13043         Torvrrsgate Rd,       Rcl, Suite 200, Westlake  Westlake Village, California Calilbrnia [91361];
                                                                                                                                                  [91361l; and ALL        At,l.
       AGENTS FOR        tioll PENNYMAC
                                  PENNYMAC LOAN              t,OAN SERVICES,
                                                                           SEI{VICHS, LLC       l-L,C and       /or Agcnls.
                                                                                                           nnd/ol     Agents, Successors, and         and/or/or Assigns.
                                                                                                                                                                   Assigns, In      in Care
       of   3043 Townsgate
       ol'3043       Townsgate Rd, Suite         Suitc 200, Westlake Westlake Village,Village, California [9               l3(r ll; and Velonica
                                                                                                                       [91361];           Veronica Hauck,  l lauck, Acting as
       VERONICA HAUCK,       HALICK, RECEPTIONIST
                                                RECEPI'IONIST and               and Employee
                                                                                       Emlrloycc for           PLAZA HOME
                                                                                                           l'or"PI..AZA                   MORTCACE, INC
                                                                                                                              HOME MORTGAGE,                         INCand         /or
                                                                                                                                                                              ancl/or
       Agents,
       Agcnts, Successors,
                     Succcssors, and      ancl/or/or Assigns, ln              Care of P.O.
                                                                        In Calc           l'.O. lloxBox 7168, Pasadena,
                                                                                                                      Pnsaclena, California            [9 ll09.l; and
                                                                                                                                      Calif'ornia [91109];               and Michael
                                                                                                                                                                                Michael
       R.
       R. Fontaine,
             Irontainc, Acting as MICHAEL      MICIIAIII, R. FONTAINE,     FONTAINI-r,, CIllnf   CHiEF OPIIRAI'INC
                                                                                                               OPERATING OFFICER      OfrlcnR and CHiEF        CHltiF
       F'lNnNClAl. OFFICER
       FINANCIAL              OfiFICER for PLAZA         I,l,AZA HOME     HOME MORTGAGE,
                                                                                      MORTGACE, INC              INC and and/or/or Agents, Successors, and            ancl/or /or
       Assigns,
       Assigns,,, In     In Care
                            Carc of   of P.O.
                                           I).O. Box!]ox 7168,7168, Pasadena,
                                                                          I)trsaclona, California
                                                                                          Califbrnia [91      [9 ll09]l
                                                                                                                   109]; and       HQUIFAX CORPORATION,
                                                                                                                             an<i EQUIFAX            CORPORATION, and                  and
       EXPERIAN
       EXPERIAN CORPORATION,CORPORATION, and TRANSUNION                 TRANSLJNION CORPORATION,      CORPORATION, and             anclJOtlN
                                                                                                                                         JOHN DOES    DOES 1l-50,    -50, JOINTLY
                                                                                                                                                                              JOINTLY
       AND SEVERALLY,
       AND        SEVERALLY, CORPORATELY    CORPOI(A'fELY nND                  AND PERSONALLY
                                                                                        PEIiSONAt,LY failurc          failure to timely and sufficiently
                                                                                                                                                      sufficiently respond   lespond on
           point-by-poirrt
       a point     -by -pointbasis,  basis,via  viasworn
                                                      swornatTidavit,
                                                                    affidavit,undcr underthcirtheirfirll       commercial liability.
                                                                                                         fullconrnrcrcial         liability, signing
                                                                                                                                                signing undcl             penalty of
                                                                                                                                                              under penalty
       perjury
       pcriury that the    thc facts
                                  lacts contained
                                           oontaincd therein   tlrcrcin are  arc true,     correct, courplclc
                                                                                  truo,oorrcot,           complete and no1           misleading, within fifteen
                                                                                                                                not nrisleading,                       lilleen (15)
       days of receipt
                    rcccipt of this Commercial
                                             Cornnrorcial Affidavit   Alfidavit does  docs not                         acceptance ol'any
                                                                                                      constitute ascoptance
                                                                                              not constituto                                        liabilitics incurred
                                                                                                                                        of any liabilities            incurrod
       pursuant
       pursuant to the Fee       l'ee Schedule,
                                        Schcclule, enclosedcncloscd herewith  hcrcwith and incorporated
                                                                                                     incolporatcd herein   herein in itsits cntircty
                                                                                                                                             entirety by                 reference,
                                                                                                                                                          lry this lctbrcncc,
       regarding
       regarding any further action in                   in this matter
                                                                      nratter and the AfllarrtAffiant believes
                                                                                                             believes that no     no such cvitlcncc
                                                                                                                                               evidence cxists;exists; ANL) AND
       'l'herc isis no
   52. There          no evidence
                           evidence that   that Nicole
                                                    Nicole B.          Meral,Acting
                                                                  []. Metal,        Actingas          NICOl,tl B.
                                                                                                asNICOLE              tl. METRAL          A'ITORNEY, of
                                                                                                                            MH'l'ltAL ATTORNEY,                      of the
                                                                                                                                                                          tlrc
       BLANKROME,
       BLANI(l{OMl,'), LLP          Ll,l' Law[,aw Firmliilrt'r and Agent Agcnt for fbI PENNYMAC
                                                                                         PIiNNYMAC LOAN            I.,()AN SERVICES,
                                                                                                                               SL')lLVlcl.is, LLC  Lt,C and        /or Agents,
                                                                                                                                                            and/ot'Agcrrts,
       Successors, and     arrd/ol /or Assigns,
                                        Assigns, ln      in care
                                                               care ol-2029
                                                                       of 2029 Centuly
                                                                                     Century Parl<   Park Ilast,6'r'Flool
                                                                                                             East, 6"' Floor l,os         Angeles Califolnia
                                                                                                                                    Los Angclcs         California [90067];   1900671i
       and cheryl
               Cheryl S.       Chang, Acting
                           s. clrang,        Acting as cllFIRYL  CHERYL s.        S. cl'IANG
                                                                                       CHANG A'l"l'ottNEY,
                                                                                                        ATTORNEY, of               the BLANKROME,
                                                                                                                                of the   BLANKROME, LLP                LLP Law  Law
       Finn
        l.'imr and
                 and Agent
                        Agent for  tbr PENNYMAC
                                         l'}l-,INNYMAC LOAN          l,0AN SERVICES,
                                                                                 StiltvlCt)S, LLC        l,l,C and
                                                                                                                 and/or/or Agents,
                                                                                                                             Agcnts, Successors, and         and/or /or Assigrrs,
                                                                                                                                                                           Assigns, In    ln
       care
       oare of 2029         Centuly Park
                   202t) Century            Palk East,Easl, 6`I' (rrl' [;lool
                                                                        Floor l-os      Angeles California
                                                                                 Los Angeles             California [90067i;
                                                                                                                          [90067]; attdand Louise
                                                                                                                                               Louise B. Marencik,
                                                                                                                                                               Marcncil<, Acting    Actitrg
       as LOUISE
            I.,OUISE B. MARENCIK MARENCII( AT-|ORNEY,     ATTORNEY, oltlrq          of the BI,ANKROME,
                                                                                               BLANKROME, L,LP               LLP Law      Firm antlAgent
                                                                                                                                   Law Firrrr       and Agent lrrr       for
        PIiNNYMAC LOAN
       PENNYMAC                 I,OANSERV    Sliltvl(lliS,
                                                        ICI=?S,l,l.C    LLCand/or
                                                                                and /orAgcnts,
                                                                                            Agents,Srrcccssols,
                                                                                                           Successors, and/or           Assigns, In care
                                                                                                                              and /orAssigns,              cat'c of of2429
                                                                                                                                                                         2029
       Century
       Ccnttrly Park  l)ark East,      (r'l' lrloor
                              liast, 6'I'      Floor Los Augclcs  Angeles Calitirrnia
                                                                                 California [90067];[900{i7]; an(l and Jesriica      Mcl:ilroy, Acting
                                                                                                                          Jessica McElroy,            Acting as         .lUSSlCA
                                                                                                                                                                  as JESSICA
       MCELROY
        MCEI,ROY ATTORNEY,  ATTORNIIY, ol'llrc                     lJl.,ANKROMll,l,l,P
                                                       ofthe BLANKROME,                        LLP Law    Law FirmFirrrr andand Agent
                                                                                                                                 Agent for        PIINNYMAC LOAN
                                                                                                                                           l'trr PENNYMAC                   LOAN
       SERVICES,
        SIiItVICUS, LLC      I.,t,C and
                                      and/or /or Agents,
                                                   Agonts, Successors, and             antl/or/or Assigns.
                                                                                                     Assigns, In    ln care
                                                                                                                        cale of             Centuly Park
                                                                                                                                   2029 Century
                                                                                                                                ol2(129                   l)arl<East,
                                                                                                                                                                    Dast, 6'h  (ril'l'loor'
                                                                                                                                                                                   Floor
        Los Angeles
        l,os                 California [90067];
                Angelcs Oalitbrrria              [{)0067 1;       and
                                                                  arrd    Johnathan
                                                                          .lohnatharr       W.Y.
                                                                                           W.Y.        l,ai,
                                                                                                       Lai,   Acting      as        INA'l'HAN
                                                                                                                              JOHNATHAN
                                                                                                                           as.lOI                      W,Y,
                                                                                                                                                      W.Y.        t,Al
                                                                                                                                                                LAI
       ATTORNEY, of                 the WATANABE,
                                ol'the     WATANAtILi, ING               ING LLP LLP Law [,aw Firm lritnr and/or
                                                                                                            an(l/or Agents,
                                                                                                                       Agents, Successors,
                                                                                                                                    Succcssors,and     and/or/or Assigns, In         ln care
                                                                                                                                                                                        carc
       of First      llalailan Center
             l-irst Hawaiian         Cent*999      999 Bishop
                                                           l3ishop Street, Suitc      Suite 1250          t{onolulu, Harvaii
                                                                                               1250 Honolulu,               Hawaii [968
                                                                                                                                      [96813]; l3]; and Jefl'N.            Miyashiro,
                                                                                                                                                             Jeff N. Miyashiro,
       Acting
        Aoting as   as,l[,]'lt
                        JEFF N.        MlYASllll{() ATTORNEY,
                                  N, MiYASHIRO                     A'l"lOltNI-:Y, of        of the      WA'fANA[]li, ING
                                                                                                 tho WATANABE,                         l,l,l' Law
                                                                                                                                 INC.LLP         l,aw Firm
                                                                                                                                                        ltirnt and attd/or/or Agcnts,
                                                                                                                                                                                Agents,
                                                                                           6
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 92 of 144




       Successors,
       Succcssors, and    and/or  /or Assigns, [n      In care
                                                            care oofl' Irirst
                                                                         First Hirwaiian
                                                                                 Hawaiian Ccntct'Center 999 Bishop   t] ishop Street,          Suito 1250
                                                                                                                                    Stleet, Suite                 l"lonolulu,
                                                                                                                                                        I 250 Honolulu,

       Ilawaii
       Hawaii [96813];and
                   [96813]; and Elizabeth                                   Acting as lrl,lZAI]tl'l'l"l
                                                             Dranttel, Actingas
                                           Blizabetlr DLanttel,                              ELIZABETH DRANT'|EL    DRANTTEL ATTORNEY,       ATTORNEY, of             of the
                                                                                                                                                                           the ROSE
                                                                                                                                                                                ROSE
            Lll{AND &
       L. BRAND           & ASSOCIA'l'l.jS,
                                ASSOCIATES, l'.C,,          P.C., l,au,Firnt
                                                                     Law Firm and             Agent lbr
                                                                                        and Agent              PENNYMAC I,OAN
                                                                                                        for I']IiNNYMAC                  LOAN SIlllVlC[S,
                                                                                                                                                    SERVICES, t,l,C         LLC
       and
       ancl/ur/or Agents,
                   Agents, Successols,
                                 Successors, and/or                Assigns,lnlncale
                                                     and /orAssigns,                   careof of7430
                                                                                                  7430 Washington
                                                                                                           Washington Strcct,      Street, NE,
                                                                                                                                             NE, Albucluortluc,
                                                                                                                                                    Albuquerque, Now          New
       Mexico [87109];
                    Itt7l09l;and    and MarkMarl<'l'.T. Baker,
                                                          l]aker, Acting as MARK        MAIII('l'.       UAI(ljtt ATTORNEY,
                                                                                                    T. BAKER              A'l"l'ol{Nh]Y, of       of the
                                                                                                                                                      thePEIFER,
                                                                                                                                                             l'}.'lll'F.l{,
       tIANSON & MULLINS,
       HANSON                 Mtll.l,lNS, P.A. Law         Law Firm lrirnr and
                                                                             ancl Agent
                                                                                     Agent for fbl PLAZA
                                                                                                     Pl,AZA HOME   ITOME MORTGAGE, MOIt'l'(lAGLi, INC      INC and   and/or     Agents,
                                                                                                                                                                           /or Agents,
       Successors,
       Successors, and    and/or  /or Assigns,
                                        Assigns, ln    In 0ar0
                                                             care o1'I)ost
                                                                    of Post Oi'{'ice
                                                                                 Office Box  Box 25245         Albuquerque, Ncw
                                                                                                    25245 Albuquerquc,                           Mcxico [87125];
                                                                                                                                         New Mexico            [l7l25l; and    and
       Johnny
       Johnrty Morton,
                   Molbn, Acting as JOHNNY          JOIINNY MORTON    MOI{TON EMPLOYEE,   llMPI,OYlili, Agcnt    Agent ltrr          PINNYMAC LOAN
                                                                                                                               for PENNYMAC                I,OAN
       SERVICES, LLC
       SERVICES,            L,t.C and and/or /or Agonts,
                                                  Agents, Successors,
                                                                 Successors, antl/or  and /orAssigns,
                                                                                                 Assigns,InIncare   careofof2285            CorporateCircle,
                                                                                                                                    2285Corpot'ate           Circle, Unit         160,
                                                                                                                                                                           Unit 160,
       Henderson,
       I lendelson, NevadaNevacla [89074];IS9074 l; and  and l)avid
                                                                David A.         Spector, Acting
                                                                           A. Spcctor,         Acting as        DAVID A.
                                                                                                           as DAVTD                   SPECTOR, PRESIDIIN"I'
                                                                                                                                 A. SPECITOR,            PRESIDENT ancl          and
       C.E.O. for
       C.D.O.            PIiNNYMAC LOAN
                   fur PENNYMAC                   LOAN SERVICES,SIiRVICI-jS, LLC      l,l.C and          Agents, Successors, antl/ol
                                                                                                   /or Agents,
                                                                                              and/ol                                         and /or Assigns,
                                                                                                                                                         Assigns, Iu      In Cat'e
                                                                                                                                                                              Care o1'
                                                                                                                                                                                     of
       3043 'l'orvnsgatc
       3043      Townsgate Rd,             Suite 200, Wostlakc
                                    Rcl, Suitc                Westlake Villagc,
                                                                              Village, Calilblnia
                                                                                             California [9136 [91361];   ll; andand Derek
                                                                                                                                       Derek W,        Stark, Acting
                                                                                                                                                 W. Stark,         Acting as   as
       I)litilil( w.
       DEREK         W. s'l'AIrK,
                           STARK, st-lNtotr  SENIOR MANAGING MANACTN(i DIR[c'lDl{     DIRECTOR.AND        ANr) Cl   CHIEF  llF.F t,li(iAL        OFFICER ANI)
                                                                                                                                    LEGAL Ol.'PlCl]l{                AND
       SECRETARY
       SBCI{}:l'l-ARY and Agent for                lol PENNYMAC
                                                         I,ENNYMAC LOAN            LOAN SERVICES,
                                                                                              S[iRVlCF:S, LLC       Ll ,C and  and/or/or Agettts,
                                                                                                                                          Agents, Successors,
                                                                                                                                                       Sttccessors, and           /or
                                                                                                                                                                             ancl/ol'
       Assigns, In        Care ol'304-l
                      ln Clare      of 3043 lbwnsgntc
                                                  Townsgate Rd,       Rd, Suitc
                                                                             Suite 200, Westlal<e              Village, California
                                                                                               Westlake Village,                California [91361.};
                                                                                                                                                [91361]; ancl   and ALI-ALL
       AGENTS
       ACIINI'S FOR     IOR PENNYMAC
                                  PIINNYMA(l LOAN                       SIiRVICIjS, LLC
                                                           I,OAN SERVICES,                   l,l,C andand/ol/or Agents, Successols.
                                                                                                                                  Successors, and   ancl/or       Assigns, In
                                                                                                                                                           /or Assigns,          In Care
                                                                                                                                                                                     Care
       of   3043 Townsgate Rd,
       ol'3043'hrwnsgate                        Suite 200, Westlal<e
                                         ttcl, Suite              Westlake Village,Village, Calitirlnia
                                                                                                 California [t)13(rl
                                                                                                                   [91361];      l; and                   Hauck, Acting
                                                                                                                                           Veronica IlHttck,
                                                                                                                                    and Vcronica                         Acting as  as
       VERONICA
       VIIRONICA HAUCK,       llAtJCI(, RECEPTIONIST
                                               I{FICI.lP'I'IONIS'l'and       and Employee
                                                                                     lrnrployee for   for PLAZA
                                                                                                            PI,AZA HOME      IIOME MORTGAGE,
                                                                                                                                         MORTCACE, INC              INC and and/or
                                                                                                                                                                                 /or
       Agents,
       Agerrts, Successors,
                    Succcssors, and       and/or/or Assigns,
                                                      Assigns, ln     In (lat'c
                                                                          Care of   of P.O.    Box 7l6lt,
                                                                                        P.O. tlox                Pasadena, Calilbrnia
                                                                                                       7168, l)asadena,                               [9 1109]; and
                                                                                                                                     California [91109];                      Michael
                                                                                                                                                                       and Michael
       R. Fontaine,
            Fontaine, ActingActirrg as MICHAELMICHAIII, R. FONTAINE,    IONTAINl], Clllt'ltr  CHIEF OPDRATIN(i
                                                                                                           OPERATING Ol"l"lClLiR      OFFICER antl     and CltlEF
                                                                                                                                                               CHIEF
       FINANCIAL
       I.INANCIAL OFFICER      Of FICIIR for     lbr PLAZA
                                                       Pl ,AZA HOME                 MOIIT'(iA(;0, INC
                                                                      I IOMFI MORTGAGE,                      INC andand/or   /or Agents, Successors, and             antl/ot'
                                                                                                                                                                            /or
       Assigns,
       Assigns,,, In Care    (larc of ol'P.0.
                                           P.O. Box         7l(r8, Pasadena,
                                                   tlox 7168,          I)asatlenn, Calilolrria           [91109]; and HQUItTAX
                                                                                         California l9ll09l;and                   EQUIFAX COI{PORA'l'lON,
                                                                                                                                                    CORPORATION, and                and
       EXPERIAN CORPORATION,CORPORATION. antl                 and TRANSUNION
                                                                      TRANSTINION CORPORATION,   CORpORA'l'lON, and                and JOHN
                                                                                                                                         JOl"lN DOESt)Ot1S 1I--50,  -50, JOINl'l.Y
                                                                                                                                                                            JOINTLY
       AND SEVERALLY,
                  St)VEItAt.LY, CORPORATELY  CIORPOIIATnI,Y nND                        PERSONAI.I.Y tailulc
                                                                            AND PERSONALLY                       failure to     to tirrely
                                                                                                                                    timely and sulficiently
                                                                                                                                                     sufficiently respond  respond orr on
       a point -by -pointbasis,
           point-by-point            basis,via via sworn a{'tidavit,
                                                    sworn                                  his  lirll
                                                                 affidavit, under his full commercial
                                                                                 undel                 comnret'cial           liability,    signing under penalty of
                                                                                                                                            signing      under       penalty
       perjury
       perlury that the    tlre facts
                                  f'acts contained
                                           contained therein thercirr are trure,true, correot,
                                                                                         correct, cotttplete
                                                                                                     complete ancl    and ttot       misleading, within
                                                                                                                               not nrislcadirtg,                     fifteen (15)
                                                                                                                                                        within fiftaen           (15)
       days of     receipt of
                o1'r'eccipt          this Commercial
                                 ol'this     Conlncrcial Affidavit Al'l'idavit does does notnot constitute
                                                                                                  corlstitute acceptance
                                                                                                                   acceptance for       for himself
                                                                                                                                              hinrselfllrerself
                                                                                                                                                         /herself and          for
                                                                                                                                                                         and for
        FIRST      NATIONAL IIANK
        FIRSI'NA1'IONAt.                   BANK Ol.'OMAIJA,
                                                        OF OMAHA, also           also krrown
                                                                                         known as       CITIZENS IIANI(
                                                                                                    as CI'l'lZIiNS             BANK ANI)'l'llus'l'
                                                                                                                                           AND TRUST t)ISCOVUt{    DISCOVER
        CARD ACCOIjNT
       CAITD       ACCOUNT NtJl\4BER      NUMBER of           of any liabilities
                                                                         liabilities incurred
                                                                                          incurred pursuarlt
                                                                                                        pursuant to     to thcthe Fee     Schedule regarding
                                                                                                                                    Fee Schedulc          regarding any      any
        further actiorl
       fiuthel     action in this matter   mattcr and the     thc Affiant
                                                                    Afflant believes
                                                                                 bclicves that thot nono such       ovidcncc exists;
                                                                                                           such evidence              exists; ANDANI)
   53. 'Ihelc isisno
   53. There         no evidence
                          cvidcnce that     that Nicole
                                                  Nircle B.     B. Metral,
                                                                    Metral, ActingActing as       NICOLII B.
                                                                                             as NICOLE                 MI1TRAI, ATTORNEY,
                                                                                                                  B. METRAL                A'l 'l'OltNliY, of       o1'the
                                                                                                                                                                        the
        BLANKROME,
        tsLANKROMhI, LLP            l-t,P LawL.aw Firm
                                                     Filur and Agent for          lor PENNYMAC
                                                                                        PIINNYMAC LOAN         I,OAN SERVICES,SERVICIS, LLC       l.l,C and              Agents,
                                                                                                                                                                  /or Agents,
                                                                                                                                                           artcilor
        Successors,
        StrcccssoLs,       and
                           and/or  /or  Assigns,
                                       Assigrrs.        In
                                                       ln    care
                                                            caro     of   2029
                                                                    ctl'2Q29       Century
                                                                                   Ccnlury       Park
                                                                                                Park     East,
                                                                                                        I'last,  (rrh
                                                                                                                  6"'       lool'l,os
                                                                                                                         Floor
                                                                                                                        lf          Los   Ange
                                                                                                                                           Angelesles   Califblnia
                                                                                                                                                        California          [90067];
                                                                                                                                                                            [90067];
       and Cheryl
               Clheryl S. Chang,Chang, ActingActing as   as ClllIRYL
                                                               CHERYL S.             CHANG AI*|ORNI]Y,
                                                                                S. CIIANC          ATTORNEY, o1'the                      BLANKROME, l.l,P
                                                                                                                               of the III,ANKROML),                   LLP l.awLaw
        Firm
        lrilm andantl Agent for    foI PENNYMAC
                                         PBNNYMAC LOAN            LOAN SERVICES,
                                                                               SERVICES, LLC        Ll,Cand       /or Agents,
                                                                                                             ancl/or       Agenls, Successors,
                                                                                                                                        Sttccessors,and     and/or       Assigns,Intn
                                                                                                                                                                  /or Assigns,
       care of 2029 Century  Ccntury Park    Parl< East,       6'1' Floor l,os
                                                     [ast,6rl'liloor           Los Angeles
                                                                                       AngelesCalitbrnia
                                                                                                    California [!)0067];
                                                                                                                      [90067]; and     and [,ouisc
                                                                                                                                              Louise B.        Marencik, Acting
                                                                                                                                                         B. Malencil<,
        as LOUISE
            I,OT,JISIJ B.        MARI:NCIK A,|'IORNEY,
                           B, MARENCIK                  ATTORNEY, of              of the     BLANKROME, I,I,P
                                                                                       the BLANKROMFI,                    LLP I,AW Law IIiTNT
                                                                                                                                           Firm ANdand AgCNt
                                                                                                                                                          Agent tbI.   for
        PENNYMAC
        PIlNNYMAC LOAN           LOn N SERVICES,
                                             SEItVICF)S, LLC       L,l,C and/or Agents, Agents, Successors,
                                                                                                     Successors, and        and/or/or Assigns, In    ln care of 2029
        Century
        centrrry ParkPalk East,liast, 6'h     Floor l.,os
                                        (rth I"loor     Los Angeles
                                                                Angeles California [90067]i     [90067]; and Jessica  Jessica McElroy,              Acting as
                                                                                                                                     Mclilroy, Acting            as JESSICA
                                                                                                                                                                      'llrsslcA
        MCELROY
        MCELROY             ATTORNEY,
                            ATTORNEY,                of   the
                                                      of'the    BLANKROME,
                                                                 Ilt".ANI(ROME,              LLP
                                                                                             LLP    Law
                                                                                                     Law     Firm
                                                                                                              Firnr   and
                                                                                                                       and      Agent
                                                                                                                                Agent      fbr
                                                                                                                                          for   PIINNYMAC
                                                                                                                                               PENNYMAC                   I.OAN
                                                                                                                                                                         LOAN
        SERVICES,
        SDRVICUS, LLC        t.,t,C and
                                      anrl/or/or Agents, Successors,
                                                                 Successors, and     and/or /or Assigns,
                                                                                                 Assigns, ln    In care of 2029 Century Park             Park East,East,6rr'Floor
                                                                                                                                                                            6'h Floor
        Los
        l,os Angeles
               Arrgclcs California
                             Califblnia [90067];ItX)0671; and   arrd Johnathan
                                                                       .lolrnatharr W.Y. W.Y. Lai,[,4i, Acting
                                                                                                          Actirrg as         JOI INA'l'l-lAN W.Y.
                                                                                                                      as JOHNATHAN                    W.V.LAI    L.Al
        ATTORNEY,
        ATTORNnY, of             ot'the    WA'I'ANn llli, ING
                                    the WATANABE,                     ING LLP l,LP Law Law FirmFirrrr and
                                                                                                       and/or /or Agents, SuccessoLs,
                                                                                                                                    Successors, and   antl/or       Assigns, In
                                                                                                                                                              /or Assigns,        In cate
                                                                                                                                                                                      care
        of First
            F'irst Hawaiian
                    l-larvaiian CenterCenter 999 Bishop                 Street, Suite 1250 Honolulu,
                                                          tlishop Street,                             Honolulu, Hawaii [96813.|;      [96813]; antt         Jeff N. Miyashiro,
                                                                                                                                                    and 'lel'l'N.         Miyashiro,
        Acting as  as JEFF
                        Jlll?lr N.      MlYASIlllio A'l"t'ORNIiY,
                                   N. MIYASI.IIRO                ATTORNEY, of the WATANABE,        WA'I'ANABti, ING LLP Law                    Law Firm fjitm and and/ot'Agents,
                                                                                                                                                                         /or Agents,
        Successors, ancl/orand /or Assigns,
                                         Assigns, In    In cat'c
                                                              care ofof FFirst     Hawaiian Center
                                                                           ilst l-lawaiian         Center 1)99 999 l]ishop
                                                                                                                      Bishop Strocl, Street, Suite 1250            llonolulu,
                                                                                                                                                         1250 Honolulu,
        Hawaii
        Ilawaii l96S[96813];l3l; ancland Elizabeth
                                            Elizabeth Dlanttel.
                                                              Dranttel, Acting
                                                                             Acting as        ELIZABETH DRANTTII|,
                                                                                          as HL,IZABETH               DRANTTEL ATTORNIT,Y,    ATTORNEY, of'the         of the IIOSb)
                                                                                                                                                                                 ROSE
        L.   l.]l{AND & ASSOCIATES,
        t.. BRAND                n SSOCIA'|LIS, P.C.,        l).C., Law
                                                                      l,aw Firm
                                                                              },irnr and AgentAgcnt for        PIINNYMAC LOAN
                                                                                                         lbr PENNYMAC                    I,OAN SERVICES,
                                                                                                                                                     SERVICES, LLC           LLC
        and /or Agcnts,
        ancl/rlr    Agents, Succcssrlrs,
                                  Successors, urrrl/r.u'Assigns,
                                                      and /or Assigns, lu          In carc
                                                                                        care o{'7430
                                                                                              of 7430 Washingtort
                                                                                                           Washington Street,      Strcct, NE,       Albuqtrcrcluc,Ncw
                                                                                                                                              NLi, Albuquerque,              New
        Mexico
        Mcxico [87109];
                     [S7l09l;and     and     Mark
                                             Mall<'l'.T.   Baker,
                                                            t]aker,     Acting
                                                                        Acting      as
                                                                                     as  MARK'l',
                                                                                         MARK        T.   BAI(llR
                                                                                                         BAKER              A'l'l'ORNEY,
                                                                                                                           ATTORNEY,               of
                                                                                                                                                  of   the
                                                                                                                                                      the     l)lilIi'IJR,
                                                                                                                                                            PEIFER,
        HANSON
         1-IANSON & MULLINS,   MtJl,l.lNS, P.A.    P.A. Law  l.arv Firm
                                                                     l"'irm and
                                                                              and Agent
                                                                                      Agcnt for       PI,^ZA HOME
                                                                                                ltrr PLAZA          l'lOMlr MORTGAGE,
                                                                                                                                    MOR'I'GAGlr, INC        INCand    and/or     Agetrts'
                                                                                                                                                                            /or Agents,
        Successors, and     ancl/ol/or Assigns,
                                         Assigns, lrr   In care
                                                              care ofof Post
                                                                          Post Ot1icc
                                                                                   Office flox
                                                                                             Box 25245
                                                                                                    25245 Albuqrrcrquc,
                                                                                                                Albuquerque, New                  Mcxico [87125];
                                                                                                                                         Ncw Mexico             [tt7l25]; and   and
        Johnny
        Johnny Morton,
                    Molkrn, Acting as                JOHNNY MOR'l'ON
                                                 as.lO[-INNY            MORTON blMPl,OYDE, EMPLOYEE, Ag,ent       Agent fbr           PENNYMAC LOAN
                                                                                                                                for PENNYMAC                 LOAN
        SERVICES,
         SlrlltVICllS. LLC    l.l .O and     /or Agents, Successors, and
                                       arrd/<lr                                       andior     Assigns, In carc
                                                                                            /or Assigns,            care of 2285 Corporate                   Cirole, Unit
                                                                                                                                            Col'porate Circle,             tJnit160,
                                                                                                                                                                                   160'
         Henderson, Novacla
         Ilcnclclson,       Nevada lS9074l;[89074]; ancl  and l)avicl
                                                                  David A,   A. Speotor,
                                                                                   Spector, Acting
                                                                                                 Acting as   as Dn
                                                                                                                 DAVID VID A,          SPECTOR, l'l{ESIDEN'I
                                                                                                                                   A. SPIrC'l'OR,         PRESIDENT and           and
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 93 of 144




         C.E,O.
         C.E.O. for  tbr PENNYMAC
                            l)F)NNYMAC LOAN                   SliRVlCtiS. LLC
                                                 I,OAN SERVICES,                l,l.C and    /or Agents,
                                                                                        ancl/or  Agcrrts, Successors,
                                                                                                             Succcssol's, and    /or Assigns, In
                                                                                                                             and/or                ln Care of   of
         3043     'l'ownsgate Rd,
         3043 Townsgate               Rd, Suite
                                           Suite 200, Westlake             Villagc, California
                                                             Westlake Village,        Calilbrnia [91361];         and  Derek
                                                                                                                       Delel<  W.
                                                                                                                                W,   Stark, Acting      as
                                                                                                     [9l36ll;
         r)r}tliK W.
         DEREK          w. STARK,
                               s't'ARK. SENIOR              MANAGINCi DIRricl'on
                                            sliNtot{ MANAGING                   DIRECTOR AND      AND ctitnF         LEGAL or"'trrcll{
                                                                                                           CHIEF Ll,,lGAr,      OFFICER ANr)   AND
         SECRETARY
         SECRE'l'ARY and Agent           Agent for       l'[lNNYMAC LOAN
                                                  l'ol PENNYMAC               LOAN SERVICES,
                                                                                        SERVICES, LLC     LL,C and    /or Agents, Successors,
                                                                                                                 and/ol              Suocessors, and   and/or/or
         Assigns,
         Assigns, In     In Care
                             Carc of  of 3043   Townsgate Rd,
                                         3043'l'ownsgatc            ltcl, Suite
                                                                          Suitc 200, Westlake
                                                                                        Wcstlnl<c Village,        Calitbrnia [91361];
                                                                                                      Villagc, California      lt)l36lllandand ALLAt,t.
         AGENTS
         AGIiN'l'S FOR     IOI{ PENNYMAC
                                    PIiNNYMA(l LOAN        I,OAN SERVICES,
                                                                      SIiRVICIiS, LLC  l,l,C and   /or Agents, Successors,
                                                                                               and/or              Successors, and      /or Assigns, In Care
                                                                                                                                   and/or                       Carc
         of 3043 Townsgate
         ol'3043       I'ownsgatc Rd,    Rd. Suite
                                               Suitc 200, Westlake             Villago, California
                                                                Wcstlakc Village,         Calilornia [91361];
                                                                                                         [91361];    and  Veronica      Hauck,
                                                                                                                                        Hauck,    Acting       as
                                                                                                                                                               as
         VIIRONICA HAUCK,
         VERONICA               ltAti(ll(, RECEPTIONIST
                                              tltjCliP'l'lONlS'l'and      and Employee
                                                                                [:inrploycc fortbr PLAZA
                                                                                                    PLAZA HOME            MORI'GACI"i, INC
                                                                                                               llOMF, MORTGAGE,               INCand       /or
                                                                                                                                                      ancl/or
         Agents, Successors,
                       Successols, and         /or Assigns,
                                          and/or     Assigns, ln   In Care     of P.O. Ilox
                                                                       Care ol'P.O.      Box 7168, Pasadena,                        [9] 109]; and
                                                                                                        Pasadena, California [91109];                   Michacl
                                                                                                                                                 and Michael
         R.
         R, Fontaine,
             Fontainc, Acting as MiCHAEL                             lrON'l'AINU, Cllltjlr
                                             MICII-IAlil, R. FONTAINE,                            OPIlRn'l'lNC OFFICER
                                                                                        CHiEF OPERATING                OIiFICEt{ and CHIEFC}{lEF
         FINANCIAI, OFFICER
         FINANCIAL               Olf lCfiR for  l'or PLAZA
                                                      PLAZA HOME    IIOME MORTGAGE,
                                                                               MOR'l'GACli, INC     IN(-' and       Agcnts, Successors, and/or
                                                                                                               /or Agents,
                                                                                                           ancl/ol                             and/or
         Assigns,,, In Care
         Assigns,              Cale of P.O.P.O. Box
                                                  Box 7168,7168, Pasadena,         California [91
                                                                    Pasadena, California         [9]  l09l;
                                                                                                      109];   and   EQUIFAX
                                                                                                                   EQUIFAX        CORI'ORA'I'ION,
                                                                                                                                  CORPORATION,                and
                                                                                                                                                               arrcl
         EXPERIAN
         LiXPliltlAN CORPORATION,
                               CIORI,OI{A l'lON, and               'IRANSIJNION CORPORATION,
                                                             and TRANSUNION                (IORPOItA'l'lON, and     and JOHN       l)O},S1l-50.
                                                                                                                         JOI lN DOES          -50, JOIN'I'I.Y
                                                                                                                                                      JOINTLY
                   StlVERALt,Y, CORPORATELY
         AND SEVERALLY,                     CORPORAl"lll,Y AND PnRSONALLY        PERSONALLY failure     [ailure toto tiurely
                                                                                                                     timely ancl
                                                                                                                              and suf'ficiently
                                                                                                                                    sufficiently respond
                                                                                                                                                     responcl on   on
            point-by-point
         a point     -by -pointbasis, basis,via
                                              viasworn
                                                    swornal'lldavit,
                                                               affidavit,undelunderhishis{ull   commercialliability,
                                                                                           fullcommercial                                      penalty of
                                                                                                                                       under penahy
                                                                                                                            signing untler
                                                                                                                 liability, signing                         ol'
         perjury
         ltcr.iirly that the  thc facts
                                    ihcts contained
                                           conlained thereintherein areare true,
                                                                            true, correct,
                                                                                   correct, corrrpletc
                                                                                              complete and  and not   misleading, within fifteen
                                                                                                                 not misleacling,              f i{tccn (15)

         days of      receipt of
                  ol't'eceipt      olthis   (lonunercial Affidavit
                                      this Commercial            Aflidavit doesdoes not
                                                                                      not constitute
                                                                                            constilute acceptance
                                                                                                         accept.lncc forlbr himself
                                                                                                                             hinrsellTlrcrsell'anc1
                                                                                                                                       /herself and for  l'ot'
         Nicole B.   tl. Metral,
                          Metml, Acting as NICOLE     NICOLI B. METRAL    MD'lRn L n'l"l.OItNEY,
                                                                                        ATTORNEY, of thc             BLANKROME, LLP
                                                                                                                the BLANKROME,            I.l,P Lawl.aw Firm
                                                                                                                                                           Finn
         and
         arrcl Agent
                Agcnt for   lbr PENNYMAC
                                  ITIINNYMAC LOAN                  lilrl(VlCliS, LLC
                                                        I,OAN SERVICES,              LLC and     /or Agcnts,
                                                                                             andlor   Agents, Successors, and    and/or   Assigns, In
                                                                                                                                      /or Assigns,      In care
                                                                                                                                                             care
         of
         ol-202()      Centuly Park
             2029 Century             Palk East,     (rth lrlerol
                                            Iiast, 6th      Floor l,os
                                                                    Los Angeles
                                                                          Angeles Calit'orrria       [90067] of any liabilities incurred
                                                                                      California [90067,l                                          pursuantto
                                                                                                                                      incurred pursuant          to
         the Fee
               [i'ee Schedule regardingregarding any further tLrlther action in this rnattcr
                                                                                          matter and lhe the Affiant    believes thal
                                                                                                              Affiant bclieves      that no sush
                                                                                                                                             such evidence
                                                                                                                                                       eviclence
         exists.
         ex ists.




iN
IN WITNESS      Wl IEREOIi I hereunto
    WITNI-ISS WHEREOF          hereunto set my    hand and scal
                                              nry hand       seal on
                                                                  on this
                                                                     this 3rd day of
                                                                          3rd day of November,2020      hereby ccrtily
                                                                                     November, 2020 and hcrcby certify all
                                                                                                                       all
the
thc statements
    statenrcnls made
                nradc above
                      atrovc are  truc, correct
                             ule true,  correcl and
                                                and complete.
                                                    cornlrlete.




                                                                                           n    Louis Marvel                         ann Freeman
                                                                                                                                         l'r'eerttan
                                                                                              itizen of thc
                                                                                     Privatetitizcn
                                                                                     Private            the Un
                                                                                                             United'              rican National
                                                                                                        Private Citizen of
                                                                                                        Plivate Citiz.en     the State of Hawaii
                                                                                                                          01'the            l-larvaii
                                                                                       Special
                                                                                       Spocial and Private
                                                                                                    Privtrtc Resident
                                                                                                             Resident of   the County
                                                                                                                       ol'the  Coutrty of   Hawaii
                                                                                                                                        ol'llawaii
                                                                                                      All Rights Reserved
                                                                                                                  Reservcd Without Prejudice
                                                                                                                                        Pre.iuclioe




                                                                                8
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 94 of 144




                       A         public or
                       A notary public  or other
                                           other officer completing
                                                         completing this   certificate verifies
                                                                      this certificate verifies only  the identity
                                                                                                only the    identity of
        individual who
   the individual  who signed
                          signed the document,      which this certificate is
                                     document, to which                        attached, and
                                                                            is attached,       not the
                                                                                         and not    the truthfulness,
                                                                                                         truthfulness,
   accuracy,
   accuracy, oror validity
                  validity of that document.
                                   document.

                        NOTARY          Notaries,ininreference
                                NOTICE:Notaries,
                        NOTARY NOTICE:                referencetotothls
                                                                    thisDocument, are Prohibited
                                                                        Document, are            from: Giving
                                                                                      Prohibited from: Giving
   Legal         analyzing,critiquing,
         Advice,analyzlng,
   Legal Advice,            critiquing, offering an opinion,
                                        offering an opinion, maklng     legaldetermination
                                                             making aa legal determination or Altering
                                                                                           or Altering
                            part, within
   anything, in whole or in part, within the
                                          theabove
                                              above document.
                                                    document. Liability
                                                               Liability may  incurBond
                                                                         may incur      Damages for
                                                                                   Bond Damages for
   Trespass and/or
   Trespass         harm upon a private Man.
            and /or harm                Man,

   ****************,r*********,r****,r************************,r*,r***************
   ********************************************************i****************




                                                                JURAT
                                                      NOTARY CERTIFICATION
                                                      NOTARY
         HAWAII
      OF HAWAII
STATE OF
COUNTY OF  HAWAII
        OT HAWAII
                                          walnette'Anne
                                          Waynette -Anne K. schubert'sumiki
                                                         K' Schubert- Sumiki
onNuV
 ctnfuu(   r           befor.e,re
                 ,2020 before  me                                                         Notary
                                                                                          Notary Public,
                                                                                                   Public, personally
                                                                                                             personally stood
                                                                                                                         stood
Ronnie
Ronnic Louis     MarvolKahapea,
          LouisMarvel     Kahapoa,a natural
                                      a naturalman,
                                                 rran.who
                                                       rvhoproved
                                                            provedtotome
                                                                       l)lcon
                                                                            onthe
                                                                                thcbasis
                                                                                     basisofol'satisfucttlly
                                                                                              satisfactory evidence     tobe
                                                                                                              evidence to       the
                                                                                                                           lre the
living soul
living  soul whose  name is
             wlrosc-narrrc    subsg'i[cd,1o
                           is subscribed  /o thc                      describcd/'l'itlcd:
                                             the within instrument described      / Titled:
                  Co-WI  utt err Gtu
                  CCTnme-,r             oLI fitfi &tuff
                                   O,t -1       I
of3rclCircuit, with
<rf?rdCircuit, with     q
                        CI    pages, datcd
                              pages,           ll 7A7,140 , acknowledged
                                        dated Ili             acl<nowlcdgcd to   rrc that
                                                                               tome   thathe   cxccutcd the
                                                                                           he executed   tho same   in his
                                                                                                             sanrc in  his
authorized           and thatby
authorizcd capacity, ancl that by his
                                    his signaturc
                                        signature on
                                                   on thc
                                                       the instrunienttho    person(s),orthc
                                                            instrument the pcrson(s),    or theentity  upon behalfofwliich
                                                                                                entityupon   behalf of which the
                                                                                                                             thc
person(s) acted, cxccutcd
pcrson(s) actc(1, executed thc
                            the instlunrent
                                 instrument pursuant
                                              pursuantto to Chapter  456, I'lawaii
                                                            Chapter456,    Hawaii I{oviscd
                                                                                   Revised Statutes
                                                                                              Statutes ancl
                                                                                                       and Har,vaii
                                                                                                            Hawaii
Administration   Rulcs§$55-ll-8.
Adntinish'ation Rules     -11 -8.
   conrmission rvill
My commission     will expire   t0-cA.ao*!
                       cxpit'c ID-0:14002A

 I certify
   certifv under
           under PENALTY  OF PBR.IURY
                 PENA[,TY OF PERJURYunder
                                      under the  laws of
                                             the laws of the State
                                                             State of
                                                                   of
Hawaii           foregqing p3ragraph
llawaii that the foregoing paragraph is true and correct.
                                                 rorrect.

 Witness n1y
 Witricss my hand
             harld and      offioial seal
                   ancl the official      of my
                                     sealof  my office.
                                                ofTice.

                                           ftuee.a-,.
                 CLnAk Vf&,hlt/rul A&r*rJ'/'
 Signaturc%lG aai,t
   N
   /VCS   t.c tl,r Waynette-Anne'K.
                    Waynette-Anne K. Schubert-Sumikl
                                     Schubert-Sumiki
  flotj ei?
  Sfet  e e Lbrwqj
            Hawaii                ,
                                      Ci// *'ilauai')
                                      Cnmtv                  ti,el
                                                                                                       ,Auauio
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 95 of 144




                   FEE SCHEDULE
                       SCHEDULE
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 96 of 144




FEE SCHEDULE
FEE

Clairnant:
Claimant:          Ronnie.l,ouis-Marvel:
                   Ronnie -Louis -Marvel:Kahapca,
                                            Kahapea,aa living
                                                        living nran
                                                               man and
                                                                    and Autholized
                                                                        Authorized
                   Agent and Sole
                              Solc Beneficiary
                                   lleneficiary of the trust known as
                                                o{'the               as
                   RONNIE    LOUIS MARVEL
                   RONNIE I-OUIS      MARVEL KAI-IAPEA,
                                                 KAHAPEA, A PRIVATEPRIVATE TRUST
                   C/O Ronnie  -Louis- Marvel: Kahapea
                       Ronnie-L,ouis-Marvel:    Kahapca
                   Volcano [96785]
                            [967851 Hawaii
                                     Hawaii

Respondents:

Nicole B. Metral,        as NICOLE
          Metral, Acting as NICOLE B,   METRAL ATTORIIEY,
                                     B. METRAL    ATTORNEY, of    of the
                                                                      the BLANI(ROME,
                                                                          BLANKROME, LLP    LLP Law
                                                                                                  Law Finn
                                                                                                       Firm and Agent for
                                                                                                            and Agent
PENNYMAC LOAN LOAN SERVICES,
                      SERVICES, LLCLLC and /or Agents,
                                        and/or Agents, Successors,
                                                       Successors, and               ln care
                                                                        /or Assigns, In
                                                                    and/or                   of 2029
                                                                                        carc of  2029 Century
                                                                                                      CenturyPark
                                                                                                               ParkEast,
                                                                                                                    East,6th
                                                                                                                          6tl'Floor
                                                                                                                               Floor
Los Angeles California [90067];
                       [90057]; and
                                arrd


Cheryl    Chang, Acting
Cheryl S. Chang,  Acting as CHERYL
                            CHERYL S,S. CHANC
                                        CHANG ATTORNEY,
                                                 ATTORNEY, of   of the BLANKROME, LLP
                                                                   the BLANKROME,       LLP Law
                                                                                             Law Firm
                                                                                                  Firm and Agent for
                                                                                                       and Agent
PENNYMAC      LOAN
PENNYMAC LOAN SERVICES, LLC and
                      SERVICES,    LLC     /or Agents,
                                       and/or  Agents, Successors,
                                                       Successors, and/or
                                                                   and /orAssigns,
                                                                          Assigns, In  careo{2029
                                                                                    Incare of 2029 Century
                                                                                                   Century Park
                                                                                                           Park East, 6thFloor
                                                                                                                East, 6tl' Floor
Los
[,os Angeles
     Angeles California [90067];
                        [90067]; and
                                 and


          Marencik, Acting
Louise B. Marencik, Acting as LOUISE
                               LOUISE B.B. MARENCIK
                                           MARENCIK ATTORNEY,
                                                        ATTORNEY, of   of the
                                                                          the BLANKROME,
                                                                              BLANKROME, LLP        Law Firn
                                                                                               LLP Law  Firm and
                                                                                                             and Agent
                                                                                                                 Agent for
PENNYMAC LOAN
PENNYMAC     LOAN SERVICES, LLC    LLC and /or Agents,
                                       and/or  Agents, Successors,
                                                       Successors, and/or
                                                                   and /orAssigns,
                                                                           Assigns,ln  careof
                                                                                    Incare of 2029
                                                                                              2029 Century
                                                                                                   Century Park
                                                                                                           Park East, 6'h Floot
                                                                                                                East, 6tr' Floor
Los Angeles California
            Califolnia [90067];
                       [90067.1; and
                                 and


Jcssica McElroy, Acting
Jessica McElroy, Acting as
                        as .IESSICA
                           JESSICA MCELROY
                                    MCELROY ATTORNEY,
                                            ATTORNEY, of  the BI.ANI(ROMn,
                                                      of the  BLANKROME, t,LP
                                                                           LLP l,aw
                                                                               Law Finn
                                                                                    Firm and Agent for
                                                                                         and Agent
PENNYMAC LOAN
PENNYMAC     LOAN SERVICES,
                     SERVICES, LLCLLC and /or Agents,
                                       and/or Agents, Successors,
                                                      Successors, and /or Assigns,
                                                                  and/or  Assigrrs, In
                                                                                    ln care
                                                                                       care of
                                                                                            af 2029
                                                                                                2029 Century
                                                                                                     CenturyPark
                                                                                                             ParkEast,
                                                                                                                  East,6'1'  Floor
                                                                                                                        6rl' Floor
Los Angeles California [90067];
                       [90067]; and
                                and


                              JOHNAI'HAN W.Y.
Johnathan W.Y. Lai, Acting as JOHNATHAN
Johnathan                                     LAI ATTORNEY,
                                         W.Y. LAI ATTORNEY, of
                                                            of the
                                                                the WATANABE,  INGLLP
                                                                    WATANABE, ING  LLPLaw
                                                                                       LawFirm
                                                                                           Firmand /or Agents,
                                                                                                and/or Agents,
            and /or Assigns,
Successors, and/or  Assigns, In
                              In care
                                 care of
                                      of Filst
                                         First Hawaiian
                                               Hawaiian Center
                                                        Center 999 Bishop
                                                                   Bishop Street,
                                                                          Street, Suite 1250            llawaii [96813];
                                                                                        1 250 Honolulu, Hawaii   [968 ] 3]; and
                                                                                                                            and


        Miyashiro, Acting
Jeff N. Miyashiro, Acting as
                          as JEFF
                              JEFF N.   MIYASI{IRO ATTORNEY,
                                    N. MIYASHIRO        ATTORNEY, of of the WATANABE,ING
                                                                         theWATANABE,        INGLLP
                                                                                                  LLPLaw
                                                                                                       LawFirm
                                                                                                            Firmand /or Agents,
                                                                                                                 and/or Agents,
Successors, and /or Assigns,
            and/or  Assigns, In
                             In care
                                care of
                                     of First
                                        First Hawaiian   Center 999 Bishop Street,
                                              I'lawaiian Center             Strrot, Suite 1250
                                                                                          I250 l{onolulu, Hawaii [96813]; and
                                                                                               Honolulu,  Hawaii [96813];  and


Elizabeth Dranttel, Acting as ELIZABETH
          Dranttel, Acting    ELIZABETH DRANTTEL
                                         DRANTTEL ATTORNEY,
                                                     ATTORNEY, of    of the
                                                                         the ROSE
                                                                             ROSE L.  BRAND &
                                                                                  L. BRAND      & ASSOCIATES,
                                                                                                  ASSOCIATES, P.C., P.C., Law
                                                                                                                          Law
Firm
Firm and Agent for PENNYMAC LOAN  LOAN SERVICES,
                                       SERVICES, LLC
                                                   LLC and   /or Agents, Successors, and/or
                                                         and/or                      and /or Assigns,
                                                                                             Assigns, In
                                                                                                      In carc of '1430
                                                                                                         care of 7430
Washington Street, NE, Albuquerque, New Mexico
                                         Mexics [87109];
                                                [87109]; and
                                                          and


Mark T. Baker,   Acting as MAIIK
         Baker, Acting      MARK 1'. T. BAI(IIR
                                         BAKER AI"I'ORNEY,
                                                   ATTORNEY, of  of the
                                                                     the PEIFER,   HANSON &
                                                                         PEIFER, HANSON        & MUI-LINS,
                                                                                                 MULLINS, P.A. P.A. Law
                                                                                                                    Law Firm
                                                                                                                         Firm and
                                                                                                                               and Agent
                                                                                                                                   Agent
for PLAZA   IIOME MORTGAGE,
    PLAZA HOME        MORTGAGE, INC    INC and  /or Agents, Successors,
                                             and/or         Successors, and   /or Assigns, In care
                                                                         and/or Assigns, ln care ofof Post
                                                                                                      Post Office tlox
                                                                                                           Office Box  25245
                                                                                                                       25245
Albuquerque,
Albtrquerque, New
              New Mexico
                     Mexico [87125];
                              [87125]; and
                                         and
Johnny
.lohnny Morton,   Acting as
        Mot'ton, Acting     JOHNNY MORTON
                         as JOHNNY       MORTON EMPLOYEE,
                                                     EMPLOYEE, Agent       lbrPENNYMAC
                                                                   Agent for    PENNYMAC LOAN  LOANSERVICES,
                                                                                                       SERVICES,LLC  LLCand  /or Agents,
                                                                                                                          and/or Agents,
Successors,
Successors, and  /or Assigns,
            and/or   Assigns, In
                               In care
                                  care of 2285 Corporate
                                        of2285  Corporate Cilcle,
                                                          Circle, Unit 160,
                                                                         160, Henderson,
                                                                              Henderson, Nevada    [89074];
                                                                                           Nevada [89074];  and
                                                                                                             and


David A,
David A. Spector,            DAVID A. SPECTOR,
         Spector" Acting as DAVID        SPECTOR, PRESIDENT
                                                     PRESIDENT and
                                                                and C.E.O.
                                                                     C.E.O. for
                                                                             for PENNYMAC
                                                                                 PENNYMAC LOANLOANSERVICES,
                                                                                                      SERVICES, LLC  LLCand /or
                                                                                                                          andlor
Agents, Successors,
        Successors, and /or Assigns, In
                    and/or              Care of 3043 'lownsgate
                                     ln Care         Townsgate Rd, Suite 200, Westlake
                                                                              Westlake Village,
                                                                                       Village, California
                                                                                                California [91361];
                                                                                                            [91361]; and
                                                                                                                      and


Derek W.
      W. Stark,
         Stark, Acting
                Acting as DEREK
                           DEREK W. W. STARK,    SENIOR MANACING
                                       STARK, SENIOR                      DIRECTOR AND
                                                           MANAGING DIRECTOR           AND Cl'llnF
                                                                                            CHIEF LAGAI,      OFFICER AND
                                                                                                     LEGAL OFFICER
SECRETARY
SECRETARY and and Agent
                   Agent for
                          for PENNYMAC
                              PENNYMAC LOAN LOAN SERVICES,
                                                    SERVICES, LLC LLC and /or Agents, Successors,
                                                                       and/or         Successorso and /or Assigns, In Care of 3043
                                                                                                  and/or                      3043
Townsgate Rd,
          Rd, Suite
               Suits 200, Westlake
                           Westlake Village, California [91361];
                                                        [9136.l]; and




                                                                      1
        Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 97 of 144




Veronica Hauck,
Vetonica                  VERONICA HAUCI(,
         Hauck, Acting as VERONICA HAUCK, RECEPTIONIST
                                           RECEPTIONIST and Ernployee
                                                            Employee for
                                                                      for PLAZA
                                                                          PLAZA HOME
                                                                                HOME MORTCACE,
                                                                                     MORTGAGE, INC
and /or Agents,
and/or  Agents, Successors,
                Successors, and/or
                            and /orAssigns,
                                    Assigns,InInCare
                                                 CareofofP,0.
                                                         P.O.Box
                                                              Box7168,
                                                                  7168,Pasadena,
                                                                       Pasadena,California
                                                                                 California [91109];
                                                                                             [91109]; and
                                                                                                      and

Michael R. Fontaine,
Michael     Irontaine, Acting    MICI-IAEL R. FONTAINE,
                       Acting as MICHAEL        FONTAINE, CHIEIT
                                                             CHIEF OPERA'I'INC
                                                                     OPERATING OF'FICER
                                                                                     OFFICER and and CHIEF
                                                                                                     CHIEF FINANCIAL
                                                                                                            FINANCIAL OFFICER
                                                                                                                         OFFICER
             HOME MORTGAGE,
for PLAZA HOME       MORT'GACE, INC INC and /or Agents,
                                         and/or  Agents, Successors,
                                                         Suocessots,and /or Assigns,
                                                                     and/or             In Care
                                                                            Assigns, ,, In Care of
                                                                                                of P.O. Box
                                                                                                        Box 7168, Pasadena,
                                                                                                                  Pasadona,
Califbrnia
California [91109];
           [9] 109]; and

ALL ACENTS FOR PENNYMAC
ALL AGENTS          PENNYMAC LOAN LOAN SERVICES,
                                         SERVICES, LLC LLC and  /or Agents, Successors, and
                                                           aud/or                           /or Assigns,
                                                                                        and/or  Assigns, In
                                                                                                         In Care
                                                                                                            Care of 3043
                                                                                                                    3043
Townsgate Rd, Suite      Westlake Village,
              Suite 200, Westlake Village, California
                                           California [91361];and
                                                      [91361]; and

EQUIFAX CORPORATION;
EQUIFAX              ANI)
        CORPORATI0N; AND

EXPERIAN CORPORATION; AND
                      AND

TRANSUNION
TRANSUNION CORPORATION;
           CORPORATION ; AND
                         AN D


JOHN OR.IANE
JOHN OR JANE DOES 1-50;
                  I..50;


JOINTLY
JOINTLY AND SEVERALLY,
            SEVERALLY, CORPORATELY AND PERSONALLY,
                       CORPORATELYALAI) PERSONAIJ,Y.

November 3, 2020
         3,2020

    following schedule
The following  schedule of fees is effective
                                   effective November
                                             November 3,2020;
                                                      3, 2020; These
                                                               These fees
                                                                     fees are
                                                                          are subject
                                                                              subject to
                                                                                      to change
                                                                                         change upon
                                                                                                upon written
                                                                                                     written notice
                                                                                                             notice by
                                                                                                                    by the
                                                                                                                       the
Claimant to the Respondent(s)
Claimant        Respondent(s) ::
Section 1I
Section
Notice: Section 1I is a schedule
Notice:                 schedule of fees
                                    fees that ale
                                              are to
                                                  to be
                                                     be prepaid by
                                                                 by the
                                                                     the Respondent(s)
                                                                         Respondent(s) to
                                                                                        to the
                                                                                            the Claimant
                                                                                                Claimant before
                                                                                                         before the execution of any of
                                                                                                                the execution
    following acts by the Claimant or the Claimant's agents,
the following                                            agents, or
                                                                 or assigns;
                                                                    assigns; and
                                                                             and




Description
        lon                                                                                                                  [ Rate
                                                                                                                               Ilate               i]
Arbitt'ation
Arbitration hearing(s)
               hcaring(s) re:ro:Offel
                                  Offer of Obligation
                                              Obligation IN
                                                          lN THE
                                                              T'l-lD MATTER
                                                                       MA'I'I'DR OF      IHI ARBITRATION
                                                                                    OIiTHE     AI{l]11'RA'l'lON                $10,000 /hearing'
                                                                                                                               $ 0,000/hearing*
                                                                                                                                1

FINAL AWARD
          AWARD SO AWARDED   AWARDED TO        TO THE CLAIMANT,
                                                         CI.AIMANT, also    also known
                                                                                  known as as CASE
                                                                                              CASE NO.:NO.:
SAARK- AI02A-
SAARI(-A              06I019, also
              l024-061019,        also known
                                         known as asSAA-
                                                     SAA- 191006-      RK7652987- 8VH389BSY as
                                                           l91006-Rl(7652987-8VI-l389BSY                  as
I)ocunrcntcd, also
Documented,             in direct
                  also in            lctblcncctohCASE
                            dircct reference        CASHNO.N0.I :19    -mc- 00028 -MV as recorded
                                                                   I :19-nrc-00028-MV           recorded IN       'l'l-lU
                                                                                                              lN THE
tINITED
UNITED STATES
            STATES DISTRICT COURT         COI-IRT FORFOR THE      DISTRICT OF
                                                          THE DISTRICT            OF NEW
                                                                                      NEW MEXICO
                                                                                              MEXICO as      as aaclaim
                                                                                                                   clainr
   the amount
in thc arlount of One       -million two-hundred'l'housand
                     Onc-nrillion       two- hundred Thousand DOLLARS DOLLARS and zclo    zero CENTS
                                                                                                CtiN'l'S
($1,200,000.00t,,S).lN
($1,200,000.00US).        IN THE       MAT'I'liR OF
                               T'l-lIi MATTER       OIr PENNYMAC
                                                        PF)NNYMAC LOAN     LOAN SERVICES,           LLC LOAN
                                                                                     SlrlRVlClis,l.l,C       I,OAN
Document No.
Dooutttcut         T- 9590158
             No.-l'-9-5-t)0         as lound
                              l-58 as   found treing
                                                being the
                                                      the Deed
                                                           Deed of of -flust
                                                                       Trust in
                                                                              in the
                                                                                 the State
                                                                                      State o[l-lawaii,
                                                                                             of Hawaii, as  as rvell
                                                                                                                well as as
IN
IN THE MATTER
           MA"|TER OF PENNYMAC PENNYMAC LOAN     LOAN SERVICES,
                                                          SERVICES, LLC    LLC LOAN
                                                                                  LOAN Document
                                                                                            Docunrcnt No.  No. T-T-
 10861314
 10861314 as as lbund
                 found being
                          being thc
                                  the Assignrncnt
                                        Assignment of Mortgage
                                                         Moltgagc in the  thc State
                                                                               Statc of Hawaii.
                                                                                         I.larvaii. IN  THE
                                                                                                     IN'l'l-lLi
MAI'TIIR of
MATTER       of court
                 court-filed
                        -filed Document
                                 L)ocunrent55-2,-2, page    ol14
                                                    page 44of   l4ofolCASE
                                                                        CASENO.: NO.:1 I:19  -mc- 00028 -MV as
                                                                                         : l9-n'rc-00028-MV           as
recorded IN THE UNITED UNITED STATES             DISTRICT COURT IOI{'l'l-lE
                                      STATES DISTRIC'l'COUlf'f             FOR THE DIS'l'RlC'l"OF'
                                                                                         DISTRICT OF NEW       NEW
MEXICO also
MEXICO      also knorvn
                   known as  as thc
                                 the CONDITIONAL
                                       CONDITIONAI, ACCEPTANCE
                                                            ACCIjl''l'ANCli FOR    l]OIt VALUE
                                                                                         VALUIi AND   ANI)
COUNThllt
COUNTER OITFER/CLAIM
                OFFER/CLAIM t'OR        FOR PROOI"
                                               PROOF Of,OF CLAIM
                                                            CLAIM and'l'ENDEIi
                                                                         and TENDER OI,    OF PAYMITN'I'
                                                                                                PAYMENT
OFFERING also
OFITERING       also known
                      known as   as the
                                     the Binding    agreement between
                                          Ilinding agrecnlent    between RONNIE
                                                                             RONNIE LOUIS LOUIS MARVEL
                                                                                                    MARVEL
I(AI-IAPEA v. PENNYMAC
KAHAPEA            PENNYMAC LOAN                 SI]RVICnS,l.l,C
                                        LOAN SERVICES,         LLC and  and PLAZA
                                                                             Pl,A7,L HOME
                                                                                       I"IOMIi MORTGAGE,
                                                                                                  MOR'I'CACI1,
INC.. IN  't'ltLi MATTER
       tN THE     MA'r"l'l,lll of the LETTER
                               o1'the          RoCn 'IoRy FOR
                                      t.tin'[R ROGATORY             RILInI/ACCr]pTn
                                                               FoR RELIEF    /ACCEPTANCE  NCI OF  Or
OFFICIAL
OF'FIC:IAL OATH OF MARTHA VASQUEZ        VASQTJEZ via Certified mail    No.: 7019
                                                                  nrailNo.:  7019 0700
                                                                                   0700 0000 69076907
1034.     "l'H E MATTER
I 034, IN THE     MA'|TER of the  thc ORDER   glanting the
                                      ORDER granting    thc unspecified
                                                            nnspeciticd specie
                                                                         specie amount  ofFifty
                                                                                anlount of I,'ifty
thousand Six hundred
             hundredththirt -three .ur.orted dollars
                                             dollarsand
                                                     and Eight -three .urorted cents
         Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 98 of 144



($50,633,83) in attorneys' fees
($50,633.83)                fees and
                                 ancl costs,
                                       costs. also
                                              also known
                                                   krrown as
                                                          as the
                                                              the Case  NO,: 3CSP-20-000006
                                                                  Case NO.:  SCSP-20-00000611 lN
                                                                                               IN
'l'l lE CIRCUIT
THE     CIIlCUIl' COURT   OF 'l'llli
                  COUltl'OI.'        'l'lllRD CIRCILJII'
                              THE THIRD        CIRCUIT S]'Ai'Ii
                                                          STATE OlrOF HAWAII        IN 'l'l-lE
                                                                                and IN
                                                                        HAWAII and     THE
CIR
CIRCUIT   IT'COURT  OF'IIIE
             COURT OF   THE SECOND          CIRCUI'I'ST'A'TE
                               Sb,COND CIRCUIT         STATE OF OF HAWAII.
                                                                    }.IAWAII.
A|bitlation hearing(s)
Arbitration     hcaring(s) re:    rc: IN  'l'LIE MATTER
                                       IN THE      MA]]'F;l{ OF   Ol-''l'llLi   n R[}l'lllA'l'lON FINAL
                                                                       THE ARBITRATION                  I'INAL AWARD
                                                                                                                   AWARDSO              $20,000 /hearing*
                                                                                                                               SO       $20,000/hearing*
AWARDED TO
AWARDED            l'O THE 'lllFl CLAIMANT,
                                  CLAIMANT, also             knownasasCASE
                                                      alsoknown             (IASENO.: NO.:SAARK-
                                                                                             SAARK-A     A102A-      061019, also
                                                                                                             I02A-061019,       also
known as     SAA-191006-RK7652987-llvl1389llSY
         as SAA-        191006 -RK7652987 -8VH389BSYas                      asDoournentecl,
                                                                                Documented,also   also inin dilcct
                                                                                                             direct ref,crencc
                                                                                                                     reference toto
CASf,
CASE NO.N(). Il:19-nrc-0002tt-MV
                   :19-mc-00028-MV as           as recoldcd
                                                    recorded IN   IN 'l'llli
                                                                       TIIE tJNl'IfiD
                                                                              UNITED STAl'tiS
                                                                                            STATES l)lS'l'RIC'l'COIJl{'l'
                                                                                                          DISTRICT COURT
      ]'Uli DISTRICT
IiOR THE
FOR            l)lS'l'RIC'f OF    Of NEWN[]W MEXICO
                                                MIIXICO as     as aa claim
                                                                      clainr inin the
                                                                                   lhe amount
                                                                                        amounl of   One -million 1wo-
                                                                                                  o{'One-nrillion      two-
           'lhousand DOLLARS
hundred Thousand               DOLLARS and zero     zero CIEN'l'S
                                                          CENTS ($1,200,000,00US).
                                                                        ($1,200,000.00US). IN      IN I'HE
                                                                                                         THE MATTER
                                                                                                                MATTER OF     OF
Ph)NNYMAC LOAN
PENNYMAC                          SljRVlC[S, LLC
                      LOAN SERVICES,               l,l.C LOAN
                                                          I,OAN Document
                                                                       Docun']enr No. No.'l'-9590
                                                                                           T- 95901581 51t as found
                                                                                                               lbund being
                                                                                                                        treing the
Deed   olTrust
Dcecl of   Trust in the State   State of Hawaii,
                                          Hawaii, as      well as
                                                      as well     as IN   l'HE MATTER
                                                                      lN THE       MATTF,R OF   OF PENNYMAC
                                                                                                     PIINNYMACILOAN       LOAN
StiRVICES. LLC
SERVICES,          l,l,O LOANt,OAN Document
                                       Docurnent No.       'l'- 10861314
                                                      No. T-    l0tl6l3 l4 as lbund found being
                                                                                            being the Assignment
                                                                                                          Assignnrcnt of
Mortgage in   ilt the
                  the State
                         State of o['llawaii.
                                     l lawaii. ININ THE      MATI'ER ofof'coult-filed
                                                     THE MATTER                 court -filed Document
                                                                                               I)ocurrrerrt 55-2,-2, page 4 of    l4
                                                                                                                              of 14
   CASI NO.:
of CASE      NO.: 1:19 I :19-nrc-00028-MV
                               -mc- 00028 -MVasasrccorcled
                                                         recordedIN         THEtJNl'l'lrD
                                                                        INTI-lE      UNITEDS'l'nSTATES'l'ltS DIS'l'RlC]'I'
                                                                                                              DISTRICT
CO["Jlt't'
COURT FOR   FOlt 1'llli        l)lS'l'ltlC'l'OIr
                     THE DISTRICT             OF NIiW
                                                    NEW MtiXI(lO
                                                             MEXICO also     also knorvn
                                                                                    known as as thc
                                                                                                the CONDITIONAL
                                                                                                      CONDT't'IONAL
ACICIiPTANCH FOR
ACCEPTANCE                        VAI,LJII AND
                          IIOR VALUE          AND COUNTER
                                                       COI-IN'fIiR OFFER OIFT]R/CLAIM/CLAIM FOR PROOF   PROOF OF'CLAIM
                                                                                                                    OF CLAIM
and TENDER
     TENDER OF'PAYMEN't'OFI"ERINC
                     OF PAYMENT OFFERING also                   also l<nown
                                                                       known as   as thc
                                                                                      the Binding
                                                                                           Binding agrecrnent
                                                                                                     agreement betweenbetween
RONNIE LOUIS l-OUIS MARVEL                KAtIAPIA v.
                            Mn IIVUL KAHAPEA                     I,[]NNYMAC LOAN
                                                            v. PENNYMAC               LOAN SERVICES,
                                                                                               SttRVICliS, LLC    Ll,Cl and
                                                                                                                         and
PI,AZA, HOME
PLAZA                    MOI(]'GACL:, INC..
           HOMhI MORTGAGE,                     INC.. INlN THE        MATl'nR of
                                                            1'l-lll MATTER              the LETTER
                                                                                     of'the  LETTER ROGATORY
                                                                                                           ROGATORY FOR      FOR
RELIEF'/ACCUPI-ANCE
RELIEF     /ACCEPTANCE OF               OF OFt'lClAL
                                             OFFICIAL OATH   OATH OIr    OF MARTHA
                                                                              MARTHA VASQUHZ VASQUEZ via      via Ccrtified
                                                                                                                   Certified mail
                                                                                                                               rnail
      70 l9 0700
No.: 7019     0700 0000 (1907    6907 1034.
                                         1034. IN IN'l'llE
                                                      THE MATTER
                                                              t\441"1'liR of  of the
                                                                                  the ORDER
                                                                                       ORDER glantirrg
                                                                                                  granting thc the unspccil'ied
                                                                                                                     unspecified
        iutount of
specie amount         ol'Fifty
                           Fifty thousand
                                   thousancl SixSix hundred        thilty-tlrree purported
                                                     hundrecl thirty-three          purltolted dollars
                                                                                                 dollars andancl Eighty   -three
                                                                                                                 Eighty-thlee
purported cents ($50,633.83)
purpoltecl              ($50,633.83) in    in attolneys'
                                               attorneys' feesfbes and costs,
                                                                           costs, also known as the Case NO.: 3CSP-
20- 0000061 IN
XX-XXXXXXX         IN 'r't-rI    CIRCUIT COURT OF THE THIRD ctttctjrf
                         THE clltct.Jl'l'c()ul{'l'ot,1'lili't'ltrrU)                               STATE 0F
                                                                                      CIRCUIT s't'ATI]         OF HAwAIt
                                                                                                                    HAWAII
arrd     TIIE CIRCUIT
and IN THE        CII{CUI'l'COLJRT  COURT OF         1'lltl SECOND
                                                OF THE       SIjCOND CIRCUIT CltRCtllT STATE
                                                                                           STATE OF   OF HAWAII.
                                                                                                            I"IAWAII.


                                                                                                                                        $ I0,000/hearirrg*
                                                                                                                                        $10,000  /hearing*
Artritration     hcaring(s) re:
Arbitration hearing(s)          rs: IN  'l'LlU MATTER
                                     IN THE     MAl'Ttjlt OF THE      'l'llI ARBITRATION
                                                                               ARI]1]'llAt'lON FINAL    IiINAL AWARDAWARD SO    S0
AWARD[.D
AWARDED TO         1'O THE      CI.AIMANT, also
                         TI-IE CLAIMANT,           alsoknown
                                                          l<nownas    asCASE
                                                                          CASDNO.:     NO.:SAARK-        A102A- 061019, also
                                                                                              SAARK-Al02A-061019,               a]so
known as      SAA- 191006-
          as SAA-      191006-RK765298?-8VH3ll9BSY
                                   RK7652987- 8VH389BSYas                  asDocurnented,
                                                                                Documented, also   also in
                                                                                                         in direct
                                                                                                             direct ref'erence
                                                                                                                      reference to
CIASnNO.
CASE    NO. 1:19 l:19-nrc-00028-MVasrccoldedlN'flllltJNI'|EDS'l'A't'tiSDISTRICTTCOIJRT
                       -mc- 00028 -MV as recorded IN THE UNITED STATES DISTRICT COURT
lfOI{'l'l
FOR THE    III DISTRICT OF      OF'NPW        MIIXICO as a claim
                                      NEW MEXICO                   clainr in  in the
                                                                                   the amount
                                                                                        arnount of of One    -million two-
                                                                                                      One-rnillion      two-
            rhousand DOLLARS
hurrdred Thousand
hundred                     Dot,LARS and    anrl zero CENTS
                                                       CENTS ($1,200,000.00US).
                                                                      ($ 1,200,000.00(JS). IN       tN t'ltt-l
                                                                                                         THE MA't"t'tiR
                                                                                                                 MATTER ol"'  OF
PIINNYMAC
PENNYMAC LOAN       I.,OAN SERVICES,
                               SllRVICll,'ls, LLC       LOAN Document
                                                 LLC LOAN           l)ocurr'lent No.        "l--9590158
                                                                                       No. T-   9590158 as   as lbr"rnd
                                                                                                                found being
                                                                                                                         being tlre
                                                                                                                                the
Deed o{'Trust
Dccd   of Trust in the State of Hawaii, Ilawaii, as well as IN     IN THETHH MATTER
                                                                                  MATTER OF      OF PENNYMAC
                                                                                                      PENNYMAC LOAN       LOAN
SERVICES, LLC      LLC LOAN
                          LOAN Document
                                     Doctttrtetrt No.   'l - 10861314
                                                   No. T-     | 086 l3 l4 as found  lound being     the Assignment
                                                                                            bcing thc    Assignrnent of   of
Morlgage in
Mortgage          thc State
               in the  Statc ofof Hawaii.
                                   l-lawaii. IN   'll ID MATTER
                                              IN THE       MA'f'l'FlR of    of'coult-filed
                                                                                court-filed Document
                                                                                                 Docunrenl55-2,   -2, page
                                                                                                                       pagc 4 of
                                                                                                                               ol. 14
                                                                                                                                   l4
ol CASE NO.:
of           N0.: 1:I9
                     I : l9-rnc-00028-MV
                            -mc- 00028 -MVas      asrecorcled
                                                      recorded IN    IN 'l'l
                                                                          THE       UNITED STATES
                                                                              lt"l UNITED        STATES DISTRICT
                                                                                                               DlSl'RtCT
COTJRT FOR
COURT        FOR THE DISTRICTDIS]'RIC]'OF   OF NEW MEXICO MHXICO also      also known
                                                                                    known as  as the
                                                                                                 the CONDITIONAL
                                                                                                       OONDTTIONAL
ACCIiPI'ANCI,] FOR
ACCEPTANCE                     VAI,TJI.:ANI)
                       TOR VALUE                    COI]N'I'IJII OFFER
                                           AND COUN'T'ER               0FIILJR/CI.,AIM/CLAIM TOttFOR PROOF
                                                                                                        PROOF OII    OF CLAIM
     TENDER OF PAYMENT
and TENDER                 PAYMHN'l'OFI'-ERINC
                                            OFFERING also     also l<nown
                                                                     known as     as the Binding      agreement bctween
                                                                                           Binding agl'ccmcnt          between
RONNIE LOUIS MARVEL       MARVEL KAHAPEAI(AIiAPEA v.      v. PENNYMAC
                                                               PI.]NNYMAC LOAN         LOAN SERVICES,
                                                                                                SI,RVICLS, LLC     LLC and
                                                                                                                         and
I'I,AZA HOME
PLAZA       I.IOMI] MORTGAGE,
                       MOI('I'CJACitJ, INC.. INC.. ININ THE       MN 'TT[R of
                                                         'I'I IB MATTER                 the LETTER
                                                                                     OI-thC  I,B'I"|BR ROGATORY
                                                                                                           ROCATORY FOR      IrOR
R[1l,tU1/ACC]11P1'ANCE
RELIEF /ACCEPTANCEOl"                      OFFICIAL OAl'll
                                      OFO}fl''ICIAL        OATH Of           MARTHA VASQtI[Z
                                                                       OF MARTI-IA            VASQUEZ via      via Certified
                                                                                                                    Certified mail
                                                                                                                               mail
No.: 7019 0700 0700 0000
                      0000 6907 1034.  1034. ININ'l'l'lll  MA'l"f[llof
                                                   THE MATTER                of the ORDF]R
                                                                                        ORDER gmnting
                                                                                                   granting thc the unspccificd
                                                                                                                     unspecified
specie
specic amount of Fifty    Fifty thousand Six  Six hundred
                                                  hundrcd thirty-three
                                                                thilty-three purported
                                                                                     purported dollars
                                                                                                  dollals andandEighty    -three
                                                                                                                   F)igh1y-threc
pLrrportetl cents
purported             ($-50,633.83) in attorneys'
              oen{s ($50,633.83)             athrneys' fees frcs and
                                                                  and costs,
                                                                          costs, alsoalso known as   as the Case NO.: 3CSP-
20.000006I
20-  0000061 IN    IN THE
                       THE CIRCLJIT
                               CIRCUIT COURT COURT O}.  OF 'I'I..IE'I'}IIRD
                                                                THE THIRD CIRCTJI'I'S'I'N
                                                                                       CIRCUIT STATE      'I'H OIr
                                                                                                               OF HAWAII
                                                                                                                     IIN WAII
and IN THEl"lllr CIRCUIT
                  ClttCtll't' COURT OF THE SECOND         SUCOND CIRCUIT   CII{CUI'I' STATE            0[ HAWAII.
                                                                                           S'I'A I'Ii OF     IIAWAII.
Arbitration hearing(s)
             hearing(s) re:
                         re: Offer    ol'Obligation
                              Otl-er of  Obligation IN
                                                     lN THE'l'l-lli MATTER    OI|I'Ill'i
                                                                    MAl"]'ER OF  THE ARBITRATION
                                                                                          n RBI'l'l(A'l'lON                             $$ l10,000/meeting*
                                                                                                                                             0,000hneeting*
l'INAL   AWAI{D SO AWARDED
FINAL AWARD              AWARDI1D TO          1'llB CLAIMANT,
                                          TO THE    CLAIMAN'[, also    also known
                                                                            known asasCASE
                                                                                         CASE NO.:
                                                                                               NO.:
SAARK-AAI02A-
SAARK-      I 02A-06
                   061019,
                      I 0 I 9, also known as as SAA-
                                                SAA- 191006-         RK7652987 -8VH389BSY as
                                                       I 9 I 006-RK7652987-8VH389BSY              as
Documented,    also in direct reference totoCASHN0.
Docutnentcd,trlsoindirec;trefbrence           CASE NO. 1:19     l:19-mc-00028-MVasrecordedlNTI
                                                                     -mc- 00028 -MV as recorded IN THE       III
I"]NI'I'ED STATES
UNITED     S'IATNS DISTRICT     IC'l'COtJll'T'
                                     COURT FOR       'l'l'{Li DISTRICT
                                                [Oll THE        DIS'fRICT OFOl1 NEW
                                                                                NI]:W MEXICO
                                                                                         MHXICIO as asaaclaim
                                                                                                          clairTr
       Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 99 of 144




           arnount ol'One-nrillion
in the amount           of One -million two        -hundred '['horrsand
                                               two-hunclrecl   Thousand DOI,LARS
                                                                             DOLLARS and      and zero
                                                                                                   zoro CENTS
                                                                                                         Ch]N'l'S
($ 1,200,000.00tJS). IN
($1,200,000.00US).               IN'l'lll.r
                                    THE MA'l'l'ER
                                               MATTER OF    OF PFINNYMAC
                                                                PENNYMAC LOAN      L,OAN SnRVICIIS, l,l.C
                                                                                              SERVICES,       LLC LOAN
                                                                                                                     I,OAN
DocttnrcntNo,
Document          No. T- T-9590
                             9590158
                                   158 as as found being
                                                       lreing thc
                                                              the Deed       ']irrst in
                                                                   [)ccd of Trust     in the
                                                                                          the State
                                                                                               Statc ol'I-lawaii,as
                                                                                                      of Hawaii,   as well
                                                                                                                       wellasas
      'f ll[ MAl']'llR OF PI.]NNYMAC
 tN TRIE
IN             MATTER OF PENNYMAC LOAN SERVICES,                  SERVICES, LLC LOAN       LOAN Document
                                                                                                     Docunrent No.No. T-
  108613
  10861314    14asasfbund
                        foundbeing
                                beingthc  theAssignment
                                                AssignmentofofMoltgagc
                                                                  Mortgageininthe       Stateol'l
                                                                                   theStare     of Hawaii.   IN 'rt-lE
                                                                                                    lawaii. lN   THE
MA'l"ftrR
MATTER ofofcourt-filedcoult-filedDocument
                                     l)ocLrnrent.5-2,       page 44of
                                                    5 -2, page       o{'l4
                                                                       14 ofoICASE
                                                                              CASE NO.:   NO.:1:19
                                                                                                 l:l9rmc-00028-MV
                                                                                                      -mc- 00028 -MV as    as
lecorded IN
recorded        IN 1lTHE Ilr tJNl'l"[D
                             UNITED STATES               DISTRICT COURT
                                           ST'ATES DISTRICT            COUR'1' FOR l.OR THE]'tlE DISTRICT
                                                                                                  DISl'RlCl'OI, OF NEWNEW
MUXlLlO also
MEXICO                    known as
                 also knorvn       astlrc
                                        theCONI)I'I'IONAL            ACCEPTANCE lr0l{
                                                CONDITIONAL ACCI..P'I'ANCIj                 FORVAl,tlli
                                                                                                    VALUE ANI)AND
COl.]N'l'lilt OFFER
COUNTER             OI'FIR/CLAIM/CLAIM FOR    IrOR PROOF
                                                      PROOF OF  OFCI.AIM
                                                                     CLAIM and        TENDER Ot.'PAyMENT
                                                                                and TENDER          OF PAYMENT
OIT|IIRING also
OFFERING             also known
                            knowrr as tho  the Binding
                                                 Binding agrecnrcnt
                                                            agreementbetwcen
                                                                          betweenI{ONNIH
                                                                                       RONNIEl,OUlS LOUIS MAI{VIjl,
                                                                                                            MARVEL
I(AIIAPIIA
KAHAPEA v.          v. PENNYMAC
                         PUNNYMAC LOAN                   SLil{VIClrS,l.l,C
                                              I,OAN SERVICES,           LLC and      l,L,trz\ HOME
                                                                               and PLAZA        I"lOMli MORTGAGE,
                                                                                                           MOR'I'CAG11,
INC.. IN   lN THE       MAT]'tlRofofthe
               TI-IE MATTER                      I.El'TEll ROGATORY
                                            the LETTER        ROGA'I()RYFOR     IfORRELIEF         /ACCEPTANCE OF
                                                                                        Rlil,IEF/ACICEPTANCE             OF
Ol-'l:lCln l" OATH
OFFICIAL            OA'l't IOF     MA[tl'l lAVASQUEZ
                              Ol"MARTHA              VASQLiIiZviaviaCertified
                                                                        CcrtificdmailrrailNo.:
                                                                                            No.:7019
                                                                                                   70190700
                                                                                                          07000000
                                                                                                                000069076907
   034. IN
 I1034.     IN 'l'l
                TI lli
                    IE MA'l"l'l,iR
                         MATTER of     of'the
                                           the ORDER         glanting the
                                                 ORDFR granting         thc unspecified                amountolofltriliy
                                                                                              specieamounI
                                                                            urrspecified specie                      Fifty
tltousarrd Six hundred
thousand                          thilty-three
                      hundlcd thirty                purported dollars
                                           -three purported     clollars and
                                                                          and Eighty     -three puqrorted
                                                                                Eighty-thr.ec     purported cents
                                                                                                              cents
($50,633.83) in       irl attorneys'
                          attorneys' feesIbcs and
                                                artcl costs,
                                                      costs, also
                                                             also known
                                                                   l<nown asas the   Casc NO.:
                                                                                thc Case             3CSI)-20-000006 I1 lN
                                                                                              NO.: 3CSP-20-000006           IN
l'l"lli) CIRCUIT
THE       CIRCTJI'l'COtJR-f           OF THE 'l'llll(D
                          COURT O['l-l'll]           THIRD CIROllll'STATII
                                                               CIRCUIT STATE OF        OF I-IAWAII
                                                                                             HAWAII and           T]jE
                                                                                                         and IN THE
CIRCUIT          COURT OF THE SECOND
             11- COURT                       SBCOND CIRCUIT CIRCUIT STATE
                                                                        STNTE OF'  OF HAWAII.

Section 22
Notice: Section
         Section 2 is     schedule of fees
                    is aa schedule    fees that  areto
                                            that are     bepaid
                                                      to be paidby
                                                                 bythe  Recipient(s)within
                                                                    theRecipient(s)            three (3) days
                                                                                        within three     days li'orn
                                                                                                               from receipt
                                                                                                                     leceipt of
                                                                                                                              of any
                                                                                                                                 any invoices
                                                                                                                                      invoices
issued by
issued      the Principal
        by the  Principal to
                           to the Recipient(s) for
                              the Recipient(s)  for the
                                                     the execution
                                                         execution of
                                                                   of any
                                                                      any of
                                                                          of the
                                                                              the following
                                                                                   following acts
                                                                                               acts by the Principal or
                                                                                                                      or the
                                                                                                                          the Principal's
                                                                                                                              Principal's agents
                                                                                                                                           agents
or assigns.
   assigns.

Description                                                                                                                       Rate
                                                                                                                                  Rate

                 hcaling(s) rc:
Arbitration hearing(s)          re:Oflcr
                                      Offerof ofObligation
                                                 ObligationlN   INI'llI
                                                                   THE MATTI]R
                                                                           MATTER OF     OF 1'llfi
                                                                                               THE AItl]l'ftiA'flON
                                                                                                      ARBITRATION                 $2,000 /page*
                                                                                                                                  $2,00O/page*
 IIINAL AWARD
FINAL      AWARD SO           AWARDED TO
                         SOAWARDED               TOTHE       CLAIMAN'I',also
                                                      THECLAIMANT,             alsoknown
                                                                                      knownasasCASE CASDNO.: NO.:
SAARK-A
SAARK           l02A-061019,
           -A 102A-     061019, also        knownas
                                     also known         SAA-191006
                                                     asSAA-              -RK7652987- 8VI-1389BSY
                                                                 191006-RK76529tt7-tlVl           IllttgllSYas as
Docuntented, also in direct
Documented,                  tlircct reference
                                       rcfcrcucc to CASE
                                                       CASLiNO.  NO.1:19
                                                                      l : 19-mc-00028-MV
                                                                            -mc- 00028 -MV as recordeclrecorded lNIN
THE     UNI'I'ED STATES
TI.IH UNITED          STAI'ES DISTRICT
                                   DISTRICT COURT COTJI{'I' FORIiOR 'IHE
                                                                      THE DISTRICT OF              NEW MEXICO as
                                                                                              OF NF,W                   AS

a claim in in the
              the amount
                    amount of One  Onc-nrillion
                                          -million two-   hundred Thousand
                                                    two-hr:ndrecl    Thousand DOt,l,AItS
                                                                                   DOLLARS and      and zero
                                                                                                          zclo CENTS
                                                                                                                CllN'l'S
($1,200,000.00US).IN't'ilLj
($1,200,000.00r.1s).         IN "l'1-lEMn      TTIR oF
                                            MATTER       OFprjNNyMAC
                                                              PENNYMACL0AN     LOAN SnRVTCIIS,
                                                                                           SERVICES,t,t,C   LLC t.OAN
                                                                                                                  LOAN
Docttntcnt No.
Document       No.'l'-9590158
                      T- 9590158 as        found being
                                      as l'ound   being thethe Deed
                                                               Deedof  of Trust
                                                                           Trust in
                                                                                  in the
                                                                                     the State
                                                                                            Stateofof Hawaii,
                                                                                                       Hawaii, as
                                                                                                                as well
                                                                                                                    well
as IN
as   IN 'l'HE
         THE MA'l"l'ER
                 MATTER OF           PIINNYMAC LOAN
                               OIr PENNYMAC                       SUI{Vlclrs. LLC
                                                        I,OAN SERVICES,            Ll,C LOAN
                                                                                           I,OANDocument
                                                                                                     l)ocurnent No.
                                                                                                                  No. 7-'l'-
 I086  I 3 l4  as  {'ouncl being
 10861314 as found being the Assignment ofMortgage
                                    thc   Assignntent     of  Mortgageininthe theState
                                                                                    Stateofofl-lawaii.
                                                                                                 Hawaii.IN IN TI-ln
                                                                                                              THE
MATTERofoourt-filedDocunrent.5-2,page4ol'l4ofCASENO.:
MATTER        of court-filed Document 5 -2, page 4 of 14 of CASE NO.: 1:19                    l:19-rnc-00028-MVas
                                                                                                  -mc- 00028 -MV as
rccorded IN
recorded          THE tlNt'l'lil)
             IN 1'llt'i  UNITED STATES              DIS'lltl(l't'COl
                                        S'l'A1'llS DISTRICT        COURT  IRT FOR
                                                                              IrOR THE'l'l-lE DISTRICT
                                                                                               DIST'l{lC't'OF     NIW
                                                                                                             OF NEW
MIiXICO also
MEXICO                known as
              also knowrr       astlre
                                     theCONDITIONAI-
                                           CONDITIONAL ACCEPTANCEACCEPTANCE FOI{        FORVALUE VALUE AND AND
COUNTER          OIIFER/CI.AIM FOR
COTJNI'EII OFFER/CLAIM                    IIOR PROOF
                                                 PROOF- OF   OF CLAIM
                                                                  CLAIM and      TENDER OI.
                                                                            and'l'ENDER          OF PnPAYMENT
                                                                                                          YMEN'l'
OFt';lrl{lN(l also
OFFERING          also known as        the Rincling
                                   as thc    Binding agleenlcnt
                                                       agreementbetwccn
                                                                      betweenRONNlll
                                                                                  RONNIEl,Ot.,lS LOUIS MAITVF)l
                                                                                                          MARVEL,
l(AI-IAPI]A v.
KAHAPEA           v. PENNYMAC
                      PENNYMAC LOAN                SIIRVICES,l.l,C
                                          I.OAN SERVICES,           LLC andand PLAZA
                                                                                PI.AZA HOME  I{OME MORTGAGE,
                                                                                                        MOR'IGACE,
INC.. IN IN'I'HU
            THE MATTERMA'I"I'BIT of Ofthe    LII*IIJR ROGATORY
                                        thELETTER         Ii.OGATORYFOR      FORRELIEF          /ACCEPTANCE
                                                                                   RI'iI,IIII;/ACCIP'IN        NCE OF OtI
Ot-FICIAL
OFFICIAL OATH    OA'|H OF       MAlll'HAVASQUEZ
                           OF MARTHA            VASQIJF:Zvia    viaCertified
                                                                     Ccrtificdmail
                                                                                rnailNo.:
                                                                                        No.:701970 l90700
                                                                                                       07000000
                                                                                                             000069076907
 1034. lN
 1034.    IN 1'l-tE   MA'l-l'l';ll ofof'the
             THE MATTER                      OIiDIIR granting
                                       the ORDER        grarrtirrg the
                                                                    the unspecified
                                                                          unspeciliecl specie      amountol't
                                                                                          specie an.rourrl        ilty
                                                                                                              of Fifty
thousand Six hundred
thousand                 thirty-tlrree
               hundred thirty           purpol'ted dollars
                                 -three purported   dollars and
                                                            and Eighty  -three purported
                                                                 E,ighty-three purpoiled cents
                                                                                         00nls
($50,633.83) ininattorneys'
($50,633.83)      attourcys'fees     andcosts,
                               f'ecsand  costs,also   knownasasthe
                                                 alsoknown       lheCase   NO.:3CSP
                                                                     CascNO.:        -20- 0000061 I
                                                                                 3CSP-20-000006
   'fl'lI CIRCUIT
IN THE    CII{Ct]l'l'C:OtJI{'l'O['lllll
                      COURT OF THE Tl.llRD  THIRD ClRCtJll'Sl'A]'n
                                                      CIRCUIT STATE OF     OF HAWAII
                                                                               HAWAII and
                                                                                        and IN THE
                                                                                               THE
CIRC]UI'f COURT
CIRCUIT    COTJRT OF      ]'HE SECOND CIRCTJIT
                      OF THE                  CIRCUIT STATE
                                                          S'|ATE OF HAWAII.
                                                                        HAWAII.
Albitration
Arbitration hearing(s)    re:OI'f'or
             hearirrg(s) rc:  Offerol'Obligation
                                       of ObligationIN IN1'l-lE
                                                          THEMATTER
                                                                MATTER OFOFT'l'iE
                                                                            THE AI(ts1'l'ltA't
                                                                                  ARBITRATION  tON                                $200 /minute
                                                                                                                                  $200/minute
FINAL AWARD
FINAL    n WARDSO       AWARDIiDTO
                    S() AWARDED           1'OTHE      CLn tMnNT,also
                                               ]'t-lECLAIMANT,    alsoknown
                                                                       knownas
                                                                             asCASE
                                                                                 CASE NO.:
                                                                                      NO.:
SAn l{K-n
SAARK-      l024-061019,
          A102A-   061019, also
                             also known
                                     l<nora,pas   SAA-191006-RK7652987-8VIl389BSY
                                              asSAA-   191006- RK7652987- 8VH389BSY as   as
l)ocuntented, also
Documented,      also in direct
                          c]irect reference
                                   le{'erence to CASE        NO.l l:lg-nrc-00028-Mv
                                                      CIASE NO.   :19 -mc- 00028 -MV as
                                                                                      as recorded IN
      UNI'I'ED STATES
THE UNITED                     DISTRICT COURT
                  S'I'A'I'IJS DISTRICT          COTJR'I' FORITOR THE    DIST'RIC ' OF NEW MEXICO as
                                                                 TI-IIi DISTRICT                          AS
a claim in
         in the  atttottttt of
             thc amount        Onc-nrillion
                            of One   -million two-      hundred Thousand DOLLAIiS
                                                  two-hundred'l'housand     DOLLARS andanti zero
                                                                                            zelo CENTS
                                                                                                   ClliN'fS
                                          ,f,I.1,.,I(
($1,200,000.00US).
               .OOLIS). IN IN THE MATTER OI,'         OF PIiNNYMAC
                                                          PENNYMAC I,OAN LOAN SERVICES,
                                                                               SBR            LLC LOAN
                                                                                              I,I,C I,OAN
                                                                                       4
       Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 100 of 144



DocuntentNo,
Document     No. T-T-9590158
                      9590158 as          found beingthe
                                     as found    being the DeetJr-rfTrust
                                                            Deed of Trust in    in the
                                                                                   the State
                                                                                        Stateo[.Hawaii,
                                                                                               of Hawaii, asas rvell
                                                                                                               well
as lN'l'tlE
as  IN THE MAl'l'DI(
               MATTER Olr   OF PIjNNYMAC
                                    PENNYMAC LOAN SERVICES,   SIil{VIClrS, l.l,C LLC I.OAN
                                                                                        LOAN Document         No. '-
                                                                                                Document No,'l'-
 10861314 as
 10861314         foundbeingthe
              asfound     being theAssignnrentol'Morrgago
                                           Assignment of Mortgageininthe          StateofofI-lawaii.
                                                                             theState                IN I'liU
                                                                                             Hawaii.IN   THE
MA'l 'l'liltofol'court-l'lled
MATTER                           Docurnent5 5-2,
                court -filed Document           -2, page     ol'14l4ofol'CASIi
                                                     page 44of         CASE NO.:   NO.:1:19
                                                                                          l:19-nrc-00028-MV
                                                                                              -mc- 00028 -MV as    as
recorded    IN TIIE
t'ecolcled IN    THE tJNI'|DD
                       UNITED STATES   STATIIS DISTRICT COURT FOR             FOR THE DISTRICT
                                                                                           DISI-RICT OF OF NEW
MIIXICO also
MEXICO             known as
             also knorvn     asthe the CONDI'l'lONn
                                          CONDITIONALL ACCEP'T'ANCE
                                                             ACCIIP'I'ANCE I-'OR      FORVAL(lli
                                                                                             VALUE ANI)
                                                                                                     AND
COtJNl'l.iR
COUNTER OFFER/CLAIM
                OFFER /CLAIM IrOR        FOR PROOF
                                                PROOFOIr  OFCl,n
                                                              CLAIM  lM and]'ENDF.R
                                                                          and TENDER OIr     OF PAYMIIN'f
                                                                                                 PAYMENT
OFFERINC
OFFERING also known  known as    as thethe Binding
                                            Binding agr€entent
                                                     agreementbetween
                                                                    betweenRONNIII
                                                                                 RONNIELOUIS LOUISMARVEL
                                                                                                     MARVEL
KAI-IAPEA v.
KAHAPEA         v. PENNYMAC
                   PENNYMAC LOAN                  Stil{VICliS,l,l.C
                                          LOAN SERVICES,         LLC and       PI.AZA HOME
                                                                         and PLAZA       HOMn MORTGAGE,
                                                                                                   MORTGACE,
           TI{I] MATTER
INC.. IN THE       MATTER ofO1'thC          LE]-TERROGATORY
                                      the LETTER        ROGN'IORYFOR      I.'ORRELIEF       /ACCEPTANCE OF
                                                                                 RF]I,IEF/ACCI]P'TANCD           OF
OFITICIAL OATH
OFFICIAL       OATHOF         MAI{'l'l lAVASQUEZ
                        OFMARTHA                                  (lertitledmail
                                               VASQIIUZviaviaCertified         mailNo.:     70l90700
                                                                                         7019
                                                                                      No.:        07000000
                                                                                                        000069076907
 1034. IN'l'l
 1034.  IN THE     MA'f'lllR ofofthe
               lH MATTER                    OItl)lrtl granting
                                        thc ORDER     glantingthe
                                                                the unspecified
                                                                      unspeciliecl specie      amounto{'lf
                                                                                       specie arrount        illy
                                                                                                        of Fifty
thousand Six lrundled
thousancl                   thirty -three pulported
                 hundred thirty-three          purported dollars and      liighty-thlee
                                                                    and Eighty     -three purportecl
                                                                                           purported ccnts
                                                                                                      cents
($50,633.83) ininattorneys'
                    attorneys'fees         andcosts,
                                    f'eesand    costs,also
                                                       alsoknown
                                                            knowrrasasthe theCase     NO.:3CSP
                                                                               CascNO.:           -20- 0000061 I
                                                                                             3CSlr-20-000006
    1'llI CIRCUIT
IN THE    CIRCI]l'l'COTJR'f
                        COURT OIr           THE THIRD (llRCt,lT
                                        OF TFIIi'l'lllRI)   CIRCUIT STATE STATE OF    OF liAWAIl
                                                                                          HAWAII and and IN    TI'{ll
                                                                                                           lN THE
CIRCUIT COURTCOURT OF         'I'IIIJ SECOND
                         OI, THE         SECoND CIIiCUIl'STATIT-,
                                                    CIRCUIT STATE OF HAWAII.      HAWAII
Arbil'ation hearing(s)
Arbitration                  re: O[er
               hearing(s) r'e:     Offer of of Obligation
                                               Obligation lNIN 'l'HB
                                                                THE MAI']'ER
                                                                       MATTER OF           THE ARBI'l'ltA'flON
                                                                                      OF THE     ARBITRATION                         $4.000/transrn ission *
                                                                                                                                     $4,000/transmission*
 I"'INAL AWARD
FINAL        n Wn RDSO           AWARDED'fO
                           SO AWARDED             TO THE   TIILCLAIMANT,
                                                                 CI,AIMAN'I',also       alsoknown
                                                                                              knowrras  asCASE
                                                                                                           CASH NO.:NO.;
SAAI(K-Al02A-061019.
SAARK- AI02A- 061019, also            also known
                                              l<nownas    as SAA-  191006 -RK7652987 -8VH389BSY as
                                                             SAA-19100(r-RK76.52987-8VI-l389l3SY                      as
 l)ocunrented, also in
Documented,                 in clilect
                                direct reference
                                        rel'ererroe to      CASE NO.
                                                         to CASII   NO. 1:  l:19-nrc-00028-Mv
                                                                               I 9-mc-00028-MV as         as recorded
                                                                                                              rccordcd IN
         UNI'I'BD STATES
THE UNITED                           DIS'I'IIIC'I'COIJRT
                       S1'ATI]S DISTRICT               COURT FOR           THE DISTRICT
                                                                   TOR'I'I'II.]     DIS'TRICT OF NI]W     NEW MEXICO as       AS
a claint
   claim in  in the
                 the amount
                      anrount of of One    -million two-
                                    One-nrillion              hundred Thousand
                                                         two-hunclrcri    Thousarrd DOl,l   DOLLARS,ARSand anrl zero
                                                                                                                 zero CENTS
                                                                                                                       CENI"S
($1,200.000.00r.JS). rN
($1,200,000.00ÚS).              INTHE
                                    THEMATTER
                                            MATTER OF        OF PENNYMAC
                                                                 PENNYMAC LOAN SERVICES,         SERVICES, LLC     LLC LOAN
Document
 Doct-ttnettt No. No.'l-9590
                       T- 9590158 158 asasfirund
                                             found bcing
                                                       being thc    Deedof
                                                               the Dccil     of'l'r'ust
                                                                                 Trust in in thc   Stateof
                                                                                              the Statc   of llawaii,
                                                                                                              Hawaii, asas well
                                                                                                                           well
as lN
as   IN 'l'ltl,
          THE MATTER OF               PI1NNYMAC LOAN
                                 OF PENNYMAC                 LOANSERVICES,
                                                                      Sh)RVICIHS, LLC      l_,LCLOAN
                                                                                                  LOANDocument
                                                                                                            l)ocunrent No.    'l'-
                                                                                                                         No. 7-
 l0lt6   l3l4       found
 10861314 as found beingthe
                 as          lreing    theAssignment
                                             AssignmentofofMorlgagcMortgageininthc          StateofofIlawaii.
                                                                                       theStatc         Hawaii.IN'l'l,lU
                                                                                                                  IN THE
 MA'l"l'HItofol'court-tllcd
MATTER                              l.)ocunrent5 5-2,
                   court -filed Document                    pagc 44of
                                                      -2, page       t:f1414ofofCASE
                                                                                  CASI.iNO.: NO.:I :19
                                                                                                     l:19-nrc-0002ft-MV
                                                                                                         -mc- 00028 -MV as    as
lecolded IN
recorded        IN Tl-lI
                    THE t]Nl'l'UD
                           UNITED STATES STATIIS DISTRICTDISTRIC'| COURTCOtJRl' FOR    pOR't'HETHE DISTRICT
                                                                                                      DISl'RlCt'f OF     NEW
                                                                                                                     Or,'NEW
MEXICO also            known as
                 also known       asthe
                                      theCONDII'IONAL
                                            CONDITIONAL ACCEPTANCE  ACC|jPTANCE FOR            FORVn   VALUE
                                                                                                           LUE AND
COUN'I'UR OFFER
COUNTER            OFFEIT/CI,A /CLAIM IM FOR        PR(X)[ Olr
                                            FOII PROOF           OF(ll,AlM
                                                                      CLAIM and           TENDER 01.
                                                                                  and TENDEIT           OF l)AYMtiN'l
                                                                                                             PAYMENT
Olrf[RING also
OFFERING            also known
                         l<trowtt as tlre
                                        the Binding
                                               Binding agrconront
                                                            agreementbelrveen
                                                                           betweenRONNIH  RONNIELO(JlS  LOUIS MARVI]I,
                                                                                                                 MARVEL
I(nliAPIA
KAHAPEA v.             PENNYMAC LOAN
                   v. PENNYMAC              LOAN SERVICES,
                                                        SERVICtsS, LLC   LLC and arrd PLAZA
                                                                                         PLL'LA HOMEltOMI MORTGAGE,
                                                                                                               MoRt'(;A(]8,
rNC..
INC.. IN THE   ]'Hli MATTER
                       MA',t"t'Dtt of ofthe
                                          rhc LETTER          ti.0(iA'roRyFOR
                                                LIi'.t'l'HI( ROGATORY              lrot( RELIEF        /ACCEPTANCE OF
                                                                                            I(Lit,tHIr/AClcnp'IANCIt         or
OfflCIAl,
OFFICIAL OATH      OATI-{OF  OfMARTHA
                                  MARI'}{AVASQUEZ  VASQUEZviaviaCertified Certifiedmail       No.: 7019
                                                                                         nrailNo.:     70190700
                                                                                                              07000000
                                                                                                                     00006907
                                                                                                                            6907
 1034. tN
1034.      IN TI{E     MATTIIRofofthe
               THE MATTER                 thcORDER           granting the
                                                ORDER granting           the unspecified
                                                                              unspecified specie          amount of
                                                                                                 spccie amount       of Filty
                                                                                                                        Fifty
thousand Six hundred
thortsand                        thilty-tlrrcc purported
                     [rundlcd thirty-three        pulpolted dollars
                                                                 clollals and
                                                                           andEighty                  purlrolted cents
                                                                                            -three purported
                                                                                   Dighty-thlee                    cents
($50,633.83) ininattorneys'
($50,633.83)            attonleys'fees fccsand andcosts,
                                                     costs,also
                                                              alsoknown
                                                                   l<nown  asasthe tlreCase     NO.:3CSP
                                                                                         CaseNO.:             -20- 000006.1
                                                                                                        IICSP-20-000006I
IN THE
     T'l-l11 CIRCUIT COURT   COUI{'l' OF Of' 'l'lJE
                                                THE THIRDTHIRD CII{CUl'l'S'|ATE
                                                                   CIRCUIT STATE OF             OI- lln
                                                                                                     HAWAII
                                                                                                          Wn lt and
                                                                                                                  and IN THE
                                                                                                                           THII
CIRCUIT
CIRCT] IT COURT  COI J I('I' OF   THE
                             OF'I'I   II] SECOND
                                           SIiC]OND CI     CIRCUIT STATE oli           OF llAwAil.
                                                                                             HAWAII.
            hearing(s) r'c:Oll'cr
Arbitration hearing(s)  re: Offerof
                                  ofObligation
                                    ObligationIN
                                               IN TI-lFl
                                                  THE MA'l"l'FlR
                                                         MATTER OF   THE Al{l}l'l'l(A'l'lON
                                                                  OF THII  ARBITRATION                                               $5,000 /hour
                                                                                                                                     $.5,000lhour
l'lNAl. AWARD
FINAL    AWARD SO     AWAItDIID TO
                  SOAWARDED         TOTHE     CLAIMANT,also
                                        THECLAIMANT,       alsoknown
                                                                knownasasCASE
                                                                          CASE NO.:
                                                                                 NO.:
SAA RK-A
SAARK-     A102A-    061019,
              I 02A'-06 I 0 I 9, also  known as
                                 also known   as SAA-
                                                 SAA-191006-      RK7652987 -8VH389BSY
                                                       I 9 I 006-l{K765?987-8VI  13 89BSY as
                                                                                           as
I)ocr.rrnented, also in direct
Documented,               direct reference
                                   refeLence to CASE  N0.I I:19
                                                Cn SE NO.      : l9-mc-00028-MV
                                                                   -mc- 00028 -MV as rccordcd
                                                                                     recorded lN
                                                                                              IN
'l'llL1 UNI'l'ED S'l'A'l'lis DlS"l'RlC]l'C(,)tlR'l'
THE UNITED STATES DISTRICT COURT FOR                     fOR l"llE      DlSl'RICT OF
                                                                THE DISTRICT          Or Nliw
                                                                                           NEW MEXICO
                                                                                                  MEXIC0 as  as
a clainr
  claim in
         in the
             tho amount
                 antount of One-      million two
                              One-nrillion          -hundred Thousand DOl,l,ARS
                                               trvo-hundred'l-housancl        DOLLARS and   ancl zero
                                                                                                 zcro CENTS
                                                                                                       CENTS
(s1.200,000.00us). rN'r'lrH
($1,200,000.00US).         IN THEMn'l']'riR
                                      MATTER oF   OF pt-lNNyMAC]
                                                       PENNYMAC LOAN      LOAN SERVICES,
                                                                                   SLIRVTCUS, LLC  LLC LOAN
l)ocutnent
Document      No.  'l -9590
                   T- 9590158 as
                            158      lbrlnd
                                  as found being
                                             being tlrc
                                                     the Dccd
                                                         Deedo['Tlus1
                                                                  of Trust in
                                                                            in the  Stateol
                                                                                the Statc  of llawaii.
                                                                                               Hawaii, as well
                                                                                                       as well
as lN
as     THE MATTER OF PENNYMAC LOAN
    IN TFIE                                        l,OnNSERVICES,
                                                            SERVICITS, LLC   t,l,C LOAN
                                                                                    LOANDocument
                                                                                             Document No.No. 7-
                                                                                                             T-
 1086 l3l4 as
10861314      astbund
                 foundbcing
                         beingthetheAssignntent
                                       AssignmentofofMortgage
                                                        Mortgageininthc  theStatc        Hawaii.IN'l'llD
                                                                              StateofofI-lawaii,  IN THE
MAl'l'Hl{ ofol'court-filcd
MATTER                        t)ocunrent5 -2,
               court-filed Document               pagc44ofo1'14
                                            5-2,page           l4ofol'CASIi
                                                                     CASE NO.: NO.:1:19   -mc- 00028 -MV as
                                                                                      l:19-nro-00028-MV      as
recurdcd IN
recorded    IN THE
                THE t-lNI'I'ED
                        UNITED STATES          DIS'l'ltlC'l'COLJRT
                                   S'TATES DISTRICT          COURT FOR   FOR THIITHE DISTRICT OF     OF NEW
MIIXICO also
MEXICO             known as
             also l<nown    asthc
                                theCONDI'l'lONn
                                      CONDITIONAL          ACCEPTANCE fOR
                                                        L ACCIEP'IANCl-l          FORVAl"l.Jlj
                                                                                        VALUE ANt)AND
COUNTER        OIPIIR/CLAIM
COTJN'l'[ilt OFFER        /CLAIM FOR llOR PItOOtj
                                            PROOFOlr   OFCLnCLAIM IM anctTIlNDlltl
                                                                       and TENDER OF     OF PAYMIiN'l'
                                                                                              PAYMENT
OFFL)ltlNG also
OFFERING        also known as      the Binding
                              as the    Binding agrccnrcnt
                                                  agreementbetween
                                                                 betweenRONNIE
                                                                             RONNIELOUlS LOUISMn  MARVEL
                                                                                                      RVBL
KAHAPEA v.
KAHAPEA        v. PENNYMAC
                   PENNYMAC LOAN     LOAN SERVICES
                                              SIIRVICFIS, LLC l.l,C and
                                                                      and PLAZA
                                                                           PLAZA HOMEE MORTGAGE MOttl'cn(i
                                                                                           5
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 101 of 144




INC.. lN'l'lill MA'l"l'liR olthe
       IN THE MATTER                 l,fiTTEI{ ROGATORY
                            of the LETTER         t{OOA'tORY FOR   FOR RELIEF    /ACCEPTANCE OF
                                                                         RITLIEF'/ACCEPTANCE
OFFICIAL OATH
OITFICIA[,   OATH OIlOF MARTHA
                         MARTHA VASQUHZ  VASQUEZ via        Certified nrail
                                                       via Cerrified   mail No.:
                                                                            No.: 7019   0700 0000
                                                                                  7019 0700   0000 6907
                                                                                                      6907
 1034. lN'lllIl
 I034. IN THE MA'l"lFll(
                MATTER of       the ORI)IiR
                             of thc  ORDER granting
                                                 granting the unspecilied
                                                               unspecified specie amount     ol'ililly
                                                                                    an"rount of Fifty
thousand
tlrousand Six
          Six hundred
              hundred thirty
                        thirty-three    pulported dollars
                               -three purported     ck:llars and
                                                             ancl Eighty -three purported cents
                                                                  Eighty-thlec             cents
($50,633.83)
($50,633.83) in attorneys'
                 attorneys' fees
                              fees and
                                    andcosts,
                                          costs,also
                                                 alsoknown
                                                      l<rrownasasthe
                                                                   thcCase
                                                                       CaseNO.:
                                                                            NO.:3CSP   -20- 0000061I
                                                                                  3CSP-20-000006
IN 1'llE
IN  THE CIRCUIl'ClOtJIl'l'OIr
         CIRCUIT COURT OF TI-lE      THE TIIIRD
                                            THIRD ClRCL]IT
                                                      CIRCUIT STATE STATE OFOF HAWAII
                                                                                HAWAII and      IN 'l'Hll
                                                                                           and IN    THE
CIRCUI'I'
CIRCUIT COURT OF THE SECOND CIRCUIT STATE                  STATE OF      HAWAII.
                                                                     OF HAWAII.

*    The       fol the acts described
     l'he fees for          described accrue
                                      accruc in addition     the hourly
                                                acldition to Xhe hourly late
                                                                        rate for
                                                                             for time
                                                                                 time expended...
                                                                                      expended...
           Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 102 of 144




From:                Blood Wolf <bloodwolf80@gmail.com>
Sent:                Saturday, November 28, 2020 9:15 PM
To:                  Metral, Nicole
Subject:             Re: response and acceptance


Im terribly sorry you feel that way, but i am not in a position to show you any form of legal direction. I emplore you to
perform upon your part, so that I may attend the deposition, but you are entitled to do what you feel is best.

Further, please keep in mind that as an unrebutted affidavit stands as truth and ignorance of law is no excuse, you still
have an opportunity to cure your fault. Thank you and Aloha.

~~~~~~~~~~~~~~~~~~~~~~~~~~~

THIS EMAIL TRANSMISSION IS INTENDED FOR THE EXCLUSIVE USE OF THE INDIVIDUAL OR ENTITY TO WHOM IT IS
ADDRESSED, AND MAY CONTAIN PRIVILEGED AND CONFIDENTIAL INFORMATION THAT IS COVERED BY THE ELECTRONIC
COMMUNICATIONS PRIVACY ACT (18 USC §§ 2510‐2521). IF YOU ARE NOT THE INTENDED RECIPIENT OR AGENT
RESPONSIBLE TO DELIVER THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR; PLEASE NOTIFY BY EMAIL AND DELETE THE ORIGINAL MESSAGE. ALL
RIGHTS RESERVED AND THANK YOU

**********PUBLIC NOTICE***********

Not Legal or Tax Advice ‐ seek competent counsel where needed. Opinions expressed are just options, not advice.


PRIVATE: This is Not A Public Communication! This is Private!


This private email message, and any attachment(s) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§
2510‐2521, and is for the sole use of the intended recipient and contains privileged and/or confidential information. To
all public servants, including but not limited to Federal, State, or Local corporate government(s): I accept your oath of
office as your firm and binding contract between you and me, one of the People, whereby you have promised to serve,
protect, and defend me, guarantee all of my unalienable rights, and defend the Constitution for the united States of
America. Any/all political, private, or public entities, International, Federal, State, or Local corporate government(s),
private International Organization(s), Municipality(ies), Corporate agent(s), informant(s), investigator(s) et. al., and/or
third party(ies) working in collusion by monitoring My (this email) email(s), and any other means of communication
without My express written permission are barred from any review, use, disclosure, or distribution. With explicit
reservation of all My rights, without prejudice and without recourse to any of My rights. Any omission does not
constitute a waiver of any and/or all intellectual property rights or reserved rights.


Notice to Principal is Notice to Agent / Notice to Agent is Notice to Principal.



On Sat, Nov 28, 2020, 1:57 PM Metral, Nicole <NBMetral@blankrome.com> wrote:


                                                              1
         Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 103 of 144
Mr. Kahapea,



We are in receipt of your email from November 26 and the attachment to your email. It appears that you are only
agreeing to attend your deposition that plaintiff PennyMac Loan Services, LLC (“PennyMac”) noticed for November
30, 2020 if we provide you with a sworn affidavit. You ask that the affidavit include proof that PennyMac incurred a
loss, a list of witnesses, an agreement to contract with you pursuant to a purported fee schedule for your time at
the deposition, an acknowledgment to pay you $10,000, and an agreement to dissolve any current court fees or
attorney fees. There is nothing in the Federal Rules of Civil Procedure or Local Uniform Civil Rules that require us
to do any of the foregoing in order to depose you. Therefore, we will not be submitting any affidavit, do not agree
to any “contract” with you, and will not be paying you anything.



The link to attend your deposition on November 30, 2020 at 1:00 p.m. Central Time
is https://veritext.zoom.us/j/92904962331?pwd=WXV6RVZUUndLK2w1ckVKTFp0OENOZz09.




Please note that if you do not attend your deposition on November 30, 2020, we will be filing a Motion to Compel
with the Court pursuant to Federal Rules of Civil Procedure Rule 37, and we will seek sanctions, including
attorneys’ fees and costs.


Nicole Bartz Metral | BLANKROME
2029 Century Park East | 6th Floor | Los Angeles, CA 90067
Office: 424.239.3483 | Cell: 310.902.3937 | Fax: 424.239.3845 | nbmetral@blankrome.com




From: Ronnie <bloodwolf80@gmail.com>
Sent: Thursday, November 26, 2020 4:55 PM
To: Metral, Nicole <NBMetral@BlankRome.com>
Subject: response and acceptance




Hi,



Please note that this transmission will be your notification that under the terms in the conditional acceptance, being
fulfilled upon performance as stipulated in the Judicial Notice as attached‐ I accept the invitation to the Deposition
appointment. Please remedy your side of the agreement so that I may be present. I must remind you that I have to
gather the information necessary before appearing, so please respond a.s.a.p.



Further, You and your employees are performing in communication with me under contract, and this will be tallied
within the fee schedule you were provided. Thank you
                                                           2
          Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 104 of 144



THIS EMAIL TRANSMISSION IS INTENDED FOR THE EXCLUSIVE USE OF THE INDIVIDUAL OR ENTITY TO WHOM
IT IS ADDRESSED, AND MAY CONTAIN PRIVILEGED AND CONFIDENTIAL INFORMATION THAT IS COVERED BY
THE ELECTRONIC COMMUNICATIONS PRIVACY ACT (18 USC §§ 2510-2521). IF YOU ARE NOT THE INTENDED
RECIPIENT OR AGENT RESPONSIBLE TO DELIVER THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE
HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
STRICTLY PROHIBITED.. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR; PLEASE NOTIFY BY EMAIL
AND DELETE THE ORIGINAL MESSAGE. ALL RIGHTS RESERVED AND THANK YOU

**********PUBLIC NOTICE***********

Not Legal or Tax Advice - seek competent counsel where needed. Opinions expressed are just options, not advice.




PRIVATE: This is Not A Public Communication! This is Private!




This private email message, and any attachment(s) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521, and is for the sole use of the intended recipient and contains privileged and/or confidential information. To all public servants,
including but not limited to Federal, State, or Local corporate government(s): I accept your oath of office as your firm and binding
contract between you and me, one of the People, whereby you have promised to serve, protect, and defend me, guarantee all of my
unalienable rights, and defend the Constitution for the united States of America. Any/all political, private, or public entities,
International, Federal, State, or Local corporate government(s), private International Organization(s), Municipality(ies), Corporate
agent(s), informant(s), investigator(s) et. al., and/or third party(ies) working in collusion by monitoring My (this email) email(s), and
any other means of communication without My express written permission are barred from any review, use, disclosure, or
distribution. With explicit reservation of all My rights, without prejudice and without recourse to any of My rights. Any omission
does not constitute a waiver of any and/or all intellectual property rights or reserved rights.




Notice to Principal is Notice to Agent / Notice to Agent is Notice to Principal.




*************************************************************************************************
*******

This message and any attachments may contain confidential or privileged information and are only for the use of the
intended recipient of this message. If you are not the intended recipient, please notify the Blank Rome LLP or Blank
Rome Government Relations LLC sender by return email, and delete or destroy this and all copies of this message and
all attachments. Any unauthorized disclosure, use, distribution, or reproduction of this message or any attachments is
prohibited and may be unlawful.

*************************************************************************************************
*******




                                                                   3
 Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 105 of 144




From:                  Ronnie <bloodwolf80@gmail.com>
Sent:                  Thursday, November 26, 2020 7:55 PM
To:                    Metral, Nicole
Subject:               response and acceptance
Attachments:           Mississipppi Nov 2020.pdf


Hi,

Please note that this transmission will be your notification that under the terms in the conditional acceptance, being
fulfilled upon performance as stipulated in the Judicial Notice as attached‐ I accept the invitation to the Deposition
appointment. Please remedy your side of the agreement so that I may be present. I must remind you that I have to
gather the information necessary before appearing, so please respond a.s.a.p.

Further, You and your employees are performing in communication with me under contract, and this will be tallied
within the fee schedule you were provided. Thank you

THIS EMAIL TRANSMISSION IS INTENDED FOR THE EXCLUSIVE USE OF THE INDIVIDUAL OR ENTITY TO WHOM IT
IS ADDRESSED, AND MAY CONTAIN PRIVILEGED AND CONFIDENTIAL INFORMATION THAT IS COVERED BY THE
ELECTRONIC COMMUNICATIONS PRIVACY ACT (18 USC §§ 2510-2521). IF YOU ARE NOT THE INTENDED RECIPIENT
OR AGENT RESPONSIBLE TO DELIVER THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED
THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.. IF
YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR; PLEASE NOTIFY BY EMAIL AND DELETE THE ORIGINAL
MESSAGE. ALL RIGHTS RESERVED AND THANK YOU
**********PUBLIC NOTICE***********
Not Legal or Tax Advice - seek competent counsel where needed. Opinions expressed are just options, not advice.

PRIVATE: This is Not A Public Communication! This is Private!

This private email message, and any attachment(s) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521, and is for the sole use of the intended recipient and contains privileged and/or confidential information. To all public servants,
including but not limited to Federal, State, or Local corporate government(s): I accept your oath of office as your firm and binding
contract between you and me, one of the People, whereby you have promised to serve, protect, and defend me, guarantee all of my
unalienable rights, and defend the Constitution for the united States of America. Any/all political, private, or public entities,
International, Federal, State, or Local corporate government(s), private International Organization(s), Municipality(ies), Corporate
agent(s), informant(s), investigator(s) et. al., and/or third party(ies) working in collusion by monitoring My (this email) email(s), and
any other means of communication without My express written permission are barred from any review, use, disclosure, or distribution.
With explicit reservation of all My rights, without prejudice and without recourse to any of My rights. Any omission does not
constitute a waiver of any and/or all intellectual property rights or reserved rights.

Notice to Principal is Notice to Agent / Notice to Agent is Notice to Principal.




                                                                    1




                                                                                                                                            EXHIBIT
                                                                                                                                               4
      Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 106 of 144



 1   Ronnie-Louis-Marvel
     Ronnie  -Louis -Marvel:: Kahapea
                              Kahapea
     RLK-o5271980-HI
     RLK-  05271980 -HI
 2   A Natural Man
     Sui
     Sui Juris
         Juris
 J        Box 875
     P.O. Box   875
                Hawaii96785
     Volcano, Hawaii    96785
 4   Phone: 808-
     Phone:  808-936-9137
                  936 -9137
             bloodwolfS0@gmail.com
     Email: bloodwoIf80   @gmail.com
 5

                                          U.S. DISTRICT COURT
                                          U.S. DISTRICT
 6


 7
                                   SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DISTRICT    MISSISSIPPI

 8   PENNYMAC LOAN SERVICES,
     PENNYMAC                LLC
                   SERVICES, LLC                         Case
                                                         Case No.:
                                                              No. :2:19
                                                                    2:79-cv-   193 -KS-MTP
                                                                         -cv -193- KS -MTP

 9                    Plaintiff,

l0   vs.
     VS,                                                 JUDICIAL NOTICE OF CONDITIONAL
                                                                         OF CONDITIONAL
                                                         ACCEPTANCE TO THE APPEARANCE TO THE
l1                       KAHAPEA,
     RONNIE LOUIS MARVEL KAHAPEA,                        DEPOSITION PRECEEDINGS
                                                                    PRECEEDINGS

12
                      Defendant
                      Defendant
                                                         EXHIBIT 11
                                                         EXHIBTT
13


14
            JUDICIAL NOTICE OF
                            OF CONDITIONAL                   APPEARANCE TO THE
                               CONDITIONAL ACCEPTANCE TO THE APPEARANCE
                                  DEPOSITION PRECEEDINGS
                                             PRECEEDINGS
15


16   Dated this 25th of November, 2020.
                        November,2020.

17


18


19


20
                      INTRODUCTION
                      INTRODUCTION
2l

22                    Notice to the Court is now being given
                                                       given that although
                                                                  although there is still no evidence of
23
     provenJurisdictioninthecourtrecordforthis
     proven Jurisdiction in the court record for this case, see 18
                                                      case,see     U.S.C. §175.20 and
                                                                18U.S.C.5175.20       no Personam
                                                                                  andnoPersonam
24
     Jurisdiction has been established and recorded
                                           recorded into
                                                    into the court
                                                             court for
                                                                   for this
                                                                       this matter
                                                                            matter to
                                                                                   to proceed
                                                                                      proceed being
                                                                                              being that
                                                                                                    that
25

26
     this is aa Tax issue that needs       adjudged in aaTax
                               needs to be adjudged          Court, with
                                                         Tax Court, with a dispute to the rightful
                                                                           dispute to     rightful Payor
                                                                                                   Payor

27   and Payee
     and Payee to
               to the Bond for
                           for this case, without
                                          without a Judge             evidencing to
                                                          /Magistrate evidencing
                                                    Judge/Magistrate                 not having
                                                                                  to not having any
                                                                                                any

28   JUDICIAL NOTICE
     JUDICIAL NOTICE OFOF CONDITIONAL
                          CONDITIONAL ACCEPTANCE
                                      ACCEPTANCE TO
                                                 TO THE APPEARANCE TO
                                                    THE APPEARANCE TO THE
                                                                      THE DEPOSITION
                                                                          DEPOSITION
     PRECEEDINGS -- 11
      Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 107 of 144



 1   financial interest
     financial interest in
                        in the
                           the procoss,
                               process, an authority
                                           authority to the validity
                                                     to the validity of
                                                                     of the
                                                                         the use
                                                                             use of
                                                                                 of the  name RONNIE
                                                                                     the name RONNIE
2
     LOUS
     LOUIS MARVEL KAHAPEA
                  KAHAPEA has not been established,
                                       established, nor the authority
                                                            authority to
                                                                       to use
                                                                          use the
                                                                               the name
                                                                                   name
 J
     RONNIE LOUIS MARVEL KAHAPEA
     RONNIE              KAHAPEA as
                                 as aa means to identify    Living Man;
                                                identify aa Living      Ronnie-Louis-
                                                                   Man; Ronnie- Louis-
4
     Marvel: Kahapea,
     Marvel:          the sole directing principal of the Defendant RONNIE
             Kahapea,the                                                         MARVEL
                                                                           LOUIS MARVEL
                                                                    RONNIE LOUIS
 5


6    KAHAPEA, agrees
     KAHAPEA, agrees to make an appearance    the November
                                           to the
                                appearunce to              30, 2020 invitation
                                                  November 30,2020  invitation to
                                                                               to depose
                                                                                  depose

 7   substantial information                                           to Rule
                 information regarding this court proceedings pursuant to Rule 30(b)(3)(Á) of the
                                                                               30(b)(3XA) of   the

 8
     Federal Rules of
     Federal       of Civil Procedure, ifif the
                      Civil Procedure,      the parties
                                                parties moving
                                                        moving this case, by
                                                               this case,    Sworn Affidavit,
                                                                          by Sworn Affidavit, signed
                                                                                              signed and
                                                                                                     and
 9
                                                      themselves jointly
     Notarized, under the penalty of perjury, holding themselves jointly and severally, corporately
                                                                             severally, corporately
10

         personally liable, answers the five provisions II have
     and personally                                        have prepared
                                                                prepared below, point by
                                                                         below, point    point;
                                                                                      by point;
lt
12
                        o   Provide the
                            Provide the proof
                                        proof that          PENNYMAC LOAN SERVICES,LLC
                                              that supports PENNYMAC      SERVICES, LLC
13

                            incurred
                            incurred a loss, physical injury or physical harm by providing the  full,
                                                                                           the full,
t4

l5                                    complete accounting
                            whole and complete               Account No.: 1437829748;
                                               accounting of Account      1437829748; and

t6                      o   Provide
                            Provide the list of witnesses
                                                witnesses that
                                                          that can either
                                                                   either confirm
                                                                          confirm or contest upon first
                                                                                     contest upon
17
                            hand knowledge
                                 knowledge the acts or actions within
                                                               within the dispute
                                                                          dispute where
                                                                                  where there are
                                                                                              are
18
                            claims of fraud, scams etc.; and
t9

20
                        o   Provide an
                                    an acknowledgement
                                       acknowledgement to
                                                        tocontract  withRonnie-
                                                           contractwith         Louis -Marvel:
                                                                         Ronnie-Louis-Marvel:

21                          Kahapea,
                            Kahapea, agreeing
                                     agreeing to the terms listed
                                                           listed in
                                                                  in the
                                                                     the Fee
                                                                         Fee Schedule
                                                                             Schedule from
                                                                                       from the
                                                                                             the

22                          November
                            NOVEMbET 3rd  2020 CONSTRUCTIVE
                                     3'd 2O2O  CONSTRUCTIVE NOTICE OF CONDITIONAL
                                                            NOTICE OF
23
                            ACCEPTANCE (EXHIBIT
                            ACCEPTANCE, (EXHIBIT 1) private contractual
                                                 1) private contractual agreement
                                                                        agreement for
                                                                                  for my
                                                                                      my time
                                                                                         time
24
                            used in this deposition
                                         deposition invitation; and
25

26

27

28   JUDICIAL
     JUDICIAL NOTICE OF CONDITIONAL
                        CONDITIONAL ACCEPTANCE TO THE APPEARANCE TO THE DEPOSITION
                                                  THE APPEARANCE        DEPOSITION
     PRECEEDINGS
     PRECEEDINGS - 2
      Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 108 of 144



 1
                            Provide an
                                    an acknowledgement
                                       acknowledgement to make
                                                          make the  initial $10,000.00
                                                               the initial  $10,000.00 according
                                                                                       according to
                                                                                                  to

2
                            the Pre -determined rate
                                Pre-determined  rate of
                                                     of $10,000.00 /hearing
                                                                    lhearing as stipulated
                                                                                stipulated BEFORE
                                                                                           BEFORE the
                                                                                                   the
 J
                            required three(3) days until November 30;
                                                                  30; and
                                                                      and
4

                            Provide an agreement
                                       agreement to dissolve
                                                    dissolve any
                                                             any existing
                                                                 existing or
                                                                          or current
                                                                             current court
                                                                                     court fees,
                                                                                            fees,
 5


 6                          attorney fees etc.
                                          etc. that may be assumed
                                                thatmay    assumed to
                                                                   to being
                                                                      being due
                                                                            due and
                                                                                and owed
                                                                                    owed by
                                                                                         by the
                                                                                             the

 7                           defendant.
                             defendant.
 8


 9                   The execution        action without
                         execution of any action without first providing proof
                                                         first providing proof and
                                                                               and the
                                                                                   the required
                                                                                       required rebutta

10          of the affidavit herein, constitutes injury
                   affldavit herein,             injury and harm
                                                            harm and
                                                                 and does
                                                                     does make
                                                                          make the parties jointly
                                                                               the parties  jointly and
                                                                                                    and
11
            severally, commercially and personally liable
                                                   liable on
                                                          on aa claim
                                                                claim that may be
                                                                       thatmay     liquidated against
                                                                               be liquidated  against
12
            your public hazard bond, wages, earnings, rents,
                        hazardbond,                   rents, accounts,
                                                             accounts, properties, assets and income
                                                                       properties, assets
l3
            from every source.
                       source.
14


15
                     Further, the
                     Further,     record of the court will reflect a disregard in procedure with the
                              the record
16
     Attorneys acting
     Attorneys acting as
                      as agents
                         agents for
                                for the
                                    the Plaintiff,
                                        Plaintiff, by
                                                   by not
                                                      not providing
                                                          providing as
                                                                    as evidence,  the authority
                                                                       evidence, the             to litigate
                                                                                      authority to   litigate
t7
                                                                                  they all
     in aa foreign status as BAR Attorneys. It has been stated on the record that they  all are
                                                                                             are licensed,
                                                                                                  licensed,
18


19   but have not provided any proof on the record to that matter.

20

21

22

23

24

25

26

27
       X                                                            DATE: November
                                                                          November 25, 2020
                                                                                   25,2020
28                                                   .ANCE
     JUDICIAL
     JUDICIAL NOTICE
              NOTICE        C+      4 N a AC      ' TANCE     THE APPEARANCE TO THE DEPOSITION
                                                           TO THE                      DEPOSITION
     PRECEEDINGS - 33
     PRECEEDINGS
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 109 of 144
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 110 of 144




                 CONSTRUCTIVE NOTICE OF CONDITIONAL
                                        CONDITIONAL ACCEPTANCE
                                                    ACCEPTANCI1
                                         Notice to Agent
                                         Notice to Agent is Notice
                                                            Notice toto Principal
                                         Notice to Principal is
                                         Notice               is Notice
                                                                 Notice to Agent

 Claimant
 Ronnie-Louis-Marvel:   Kahapea, aa living
 Ronnie- Louis -Marvel:l(ahapea,     living man
                                             man and Authorized
 Agent and Sole Beneficiary of
           Sole Beneficiary of the
                               tlre trust
                                    tr.ust known
                                           l<nown as
                                                  as
 RONNIE LOUIS MARVEL KAHAPEA,KAHAPEA, A PRIVATE PRIVATE TRUST
                                                          TRUST
     Ronnie-Louis-Marvel:
 C/O Ronnie- Louis -Marvel: Kahapca
                            Kahapea
 Volcano [96785]
         [96785] Hawaii
                 I-lawaii

 November 3,2020

 Respondents:
 Respondentsl

 Nicole B. Metral,
            Metral, Acting as NICOLE       METRAI, ATTORNEY,
                              NICOLE B. METRAL         ATTORNEY, of of the
                                                                       the BLANKROME,
                                                                           BLANKROME, LLP     l,LP Law
                                                                                                    Law Firm
                                                                                                         Firm and Agent
     PENNYMAC LOAN
 for PENNYMAC       LOAN SERVICES,
                            SERVICES, LLCLLC and  /or Agents, Successors, and/or
                                              and/or                      and /or Assigns,
                                                                                  Assigns, ln
                                                                                            In care
                                                                                               care of
                                                                                                    of 2029
                                                                                                       2029 Century
                                                                                                             Century
 Park East,
 Park East, 6tr'
            6th Floor
                 Floor Los
                       Los Angeles
                           Angeles California
                                   California [90067];
                                              [90067]; and

 Cheryl S. Chang, Acting
                      Acting as CHERVL, S. CHANC ATTORNEY, of the BLANKROME, t,LP Law lrirm and Agent
     PENNYMAC LOAN SERVICES,
 for PENNYMAC                             LLC and
                             SEI{VICES, LLC        /or Agents, Snccessols,
                                               and/or          Successors, and/or
                                                                           and /or Assigns,
                                                                                   Assigns, In
                                                                                            In care
                                                                                               care af
                                                                                                    of 2029
                                                                                                       2029 Century
                                                                                                            Century
 Park East,
      llast, 6"'
             6il' Floor Los Angeles
                            Angeles California
                                    Calilbrnia [90067];
                                               [90067]; and
                                                        and

           Marencik, Acting
 Louise B. Marencik,   Acting as LOUISE
                                  LOUISD B,B. MARENCII(
                                              MARENCIK AT'l  ATTORNEY,
                                                                  ORNEY, ofof the
                                                                              the BLANKROME, LLP Law Firm      Firm and
       fbr PENNYMAC
 Agent for PENNYMAC LOAN    LOAN SERVICES,      LLC and/or
                                    SERVICES, LLC     and/or Agents,
                                                             Agents, Successors,
                                                                     Successol's, and /or Assigns, In
                                                                                   and/or          In care
                                                                                                      care of
                                                                                                           of 2029
                                                                                                              2029
 Century Park East,
              East, 66rl'
                       °i Floor
                          Floor Los
                                Los Angeles
                                     Angeles California [90067];
                                                        [900671; and

 Jessica McElroy, Acting
 Jessica McEh'oy,     Acting as JESSICA
                                JESSICA MCELROY
                                          MCELROY ATTORNEY,
                                                        ATTORNEY, of  of the
                                                                          the BI.ANKROME,
                                                                              BLANKROME, LLP   LLP Law
                                                                                                     Law Finn
                                                                                                          Firm and Agent
                                                                                                                   Agent
     PENNYMAC LOAN SERVICES, LLC
 for PENNYMAC                              LLC and  /or Agents,
                                                and/or  Agents, Successors,
                                                                Successors, and/ol
                                                                             and /orAssigns,
                                                                                    Assigns, In
                                                                                              ln care
                                                                                                 care of
                                                                                                      of 2029
                                                                                                         2029 Century
                                                                                                              Century
 Park
 Par[< East, 6
             60'°iFloor
                   FloorLos
                         LosAngeles
                             Angeles Cali{bnria
                                     California [90067];
                                                [90067]; and
                                                         and

 Johnathan                     JOI-INATHAN W.Y.
 Johnathan W.Y. Lai, Acting as JOHNATHAN         W,Y. LAI    A]*|ORNllY, of
                                                        LAI ATTORNEY,     of the  WATANABE,1NG
                                                                              the WATANABE,     ING LLP
                                                                                                      Ll,P Law
                                                                                                           LawFirm
                                                                                                               Firm
 and /orAgents,
 and/or Agents, Succe$sorso
                Successors, and/or
                            and /orAssigns,
                                    Assigns,lnIncare
                                                 careofofFirst
                                                          FirstHawaiian
                                                               HawaiianCenter
                                                                        Center999
                                                                                999Bishop
                                                                                   BishopStreet,
                                                                                          Street, Suite
                                                                                                  Suite 1250
                                                                                                        1250
 Honolulu,
 l-lonolulu, Hawaii
             I-Iawaii [96813];
                      [968]3]; and
 Jeff N. Miyashiro,
          Miyashiro, Acting as JEFF N. MIYASHIRO         ATIORNEY, of
                                          MIYASI-IlRO ATTORNEY,        of the
                                                                           the WATANABE,
                                                                               WAT'ANABE, INGINGLLP
                                                                                                  LLPLaw
                                                                                                       l-awFirm
                                                                                                            Firmand  /or
                                                                                                                  and/or
 Agents,
 A,gents, Successors, and  /or Assigns,
                       and/ol  Assigns, In
                                        In care
                                           care of
                                                of First
                                                   First Hawaiian
                                                         Hawaiian Center
                                                                  Center 999 Bishop Street,
                                                                                    Streel, Suite
                                                                                            Suite 1250
                                                                                                  1250 Honolulu,
                                                                                                        Honolulu,
 Hawaii
 I-lawaii [96813];
          [96813]; and

 Elizabeth Dranttel,
 Elizabeth  Dranttel, Acting
                      Acting as
                             as ELIZABETI1
                                ELIZABETH DRANTTEL
                                           DRANTTEL ATTORNEY,
                                                        ATTORNEY,of  ofthe
                                                                        the ROSE
                                                                            ROSE L.L. BRAND
                                                                                      BRAND &  & ASSOCIATES,
                                                                                                 ASSOCIATES,
 P.C., Law Film
 P.C., Law  Firm and
                 and Agent       PENNYMAC LOAN SERVICES, LLC
                       Agent for PENNYMAC                     LLC and  /or Agents, Successors, andior
                                                                   and/or                      and /or Assigns,
                                                                                                       Assigns,
 In care of
 In care of 7430 Washington Street, NE, Albuquerque, New Mexico [87109];
                                                                [87109]; and
                                                                          and

 Mark'l'.
 Mark  T. Baker,
          Baker, Acting as MARK
                           MARK T. BAKER   ATTORNEY, ol'tlre
                                   BAKER A'I"IORNEY,     of the PEIFER,
                                                                PEIFER, HANSON
                                                                         HANSON dt,  & MULLINS'
                                                                                       MULLINS, P.A.  P.A. Law
                                                                                                            Law
                     PLAZA HOME
 Firm and Agent for PLAZA   HOME MORTGAGE,
                                  MORTCAOE, INC  INC and /or Agents, Successors, and
                                                     and/or                          /or Assigrrs,
                                                                                 andlor  Assigns, Il1
                                                                                                   In cal'e
                                                                                                       care of
                                                                                                            of Post
                                                                                                               Post
 Office Box 25245 Albuquerque, New Mexico
                                    Mexico [87125]; and
                                            [87125];and



 CONSTRUCTIVE NOTICE OF CONDITIONAL
              NOTICE OF CONDITIONAL ACCEPTANCE                                                               Page 11 of
                                                                                                                     of 11
                                                                                                                         l1
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 111 of 144




          Morton, Acting as JOI"INNY
 Johnny Morton,             JOHNNY MORI'ON
                                      MORTON EMPLOYEE,
                                                    EMPLOYEE, AgentAgent tbr
                                                                         for PINNYMAC
                                                                             PENNYMAC LOAN SERVICES,           LLC
                                                                                                   SERVICES, LLC
 and/ol
 and /or Agents,
         Agents, Succes$ol$,
                 Successors, and/or
                             and /orAssigns.
                                     Assigns,InIncare
                                                  careofof2285
                                                           2285Corporate
                                                                CorporateCilclc,
                                                                          Circle,Unit
                                                                                 Unit 160,
                                                                                      160, Flendelson,
                                                                                           Henderson, Nevada
                                                                                                       Nevada [89074];
                                                                                                              [89074];
 and


 David A. Spector, Acting
 David             Acting as  DAVID A.
                           as DAVID   A. SPECTOR,
                                         SPBCTOR, PRESIDENT
                                                     PRESIDDN'I and and C.E.O.
                                                                          C,E.O. for
                                                                                  Ibr PENNYMAC
                                                                                      PENNYMAC LOANLOAN
 SERVICES,  Ll,C and
 SERVICES, LLC    and/or
                      /or Agents,
                          Agents, Successors,
                                  Successors, andior
                                              and /orAssigns,
                                                      Assigns,lnInCare
                                                                   Careofof3043
                                                                            3043Townsgate
                                                                                 Townsgate Rd,
                                                                                           Rd, Suite
                                                                                               Suite 200,
                                                                                                     200, Westlake
 Village, California [91361];
                     [91361.]l and

 Derek  W. Stark,
 DETCK W.  StATK, Acting
                   ACtiNg as  DEREKW.
                           ASDEREK   W. STARK,
                                         STAR,I(, SENIOR
                                                   SENIOR MANAGING
                                                             MANACINC DIRECTOR
                                                                           DIRECTOR AND AND CHIEF
                                                                                               CHIEF LEGAL
                                                                                                       LEGAL
 OFFICER AND SECRETARY
 OFI"ICER         SECRETARY and Agent for       PENNYMAC LOAN
                                            for PENNYMAC      LOAN SERVICES,
                                                                      SERVICES, LLCLLC and  /or Agents, Successors,
                                                                                         and/ol         Successors,
 and/or
 and /orAssigns,
        Assigns, In
                  In Care
                     Care of
                          of 3043
                             3043 Townsgate
                                  Townsgate Rd,
                                              Rd, Suite
                                                  Suite 200,
                                                        200, Westlake
                                                             Westlake Village,
                                                                      Village, California [91361];
                                                                                          [91361]; and

 Veronica Hauck,     Acting as
            l"lauck, Acting     VERONICA HAUCK,
                             asVERONICA      HAUCK, RECEPTIONIST
                                                       RECEPTIONIS'l'and and Employee
                                                                                Employee for  PLAZA HOME
                                                                                          foI PLAZA   HOME
 MORTCACE,
 MORTGAGE, INC    INC and/or
                       and /or Agents,
                               Agents, Successors,
                                       Successors, and/or  Assigns,lnInCare
                                                   and /orAssigns,      CareofofP,0.
                                                                                 P.O.Box
                                                                                     Box7168,
                                                                                          7168, Pasadena,
                                                                                                Pasadena, California
                                                                                                          California
     l09l; and
 [91109];
 [9]

 Michael R.   Irontaine, Acting
          R.. Fontaine,  Acting as
                                 as MICHAEL
                                    MICI-IAHl, R.
                                                R. FONTAINE,
                                                    ITONTAINE, CHIEF OpERATINC
                                                                      OPERATING OFFICER
                                                                                     OFFICER andand CI-{lEF
                                                                                                     CHIEF
 FINANCIAL      OPFTCER
 FINANCIAL OFFICER for PLAZA   PLAZA HOME MORTGAGE,
                                                MOII1'GACE, INC
                                                              INC and /or Agents,
                                                                  and/or  Agents, Successors, and /or Assigns,
                                                                                              and/or  Assigns, , In
 Care of P.O.
         P.O. Box
               Box 7168,
                    7168, Pasadena,
                          Pasadena, California
                                     Califolnia [91109];  and
                                                 [9] 109];and

      AOENTS FOR
 ALL AGENTS         PENNYMAC LOAN
               FOR PENNYMAC       LOAN SERVICES,
                                         SERVICES, LLC LLC and   /or Agents, Successors, and
                                                              and/or                         /or Assigns,
                                                                                         and/or           ln Cale
                                                                                                 Assigns, In      of
                                                                                                             Care of
 3043 Townsgatc
      Townsgate Rd,
                Rd, Suite
                    Suite 200,
                          200, Westlake
                               Westlake Village,
                                        Village, California
                                                 California [91361];  and
                                                             [9l36ll;and

 EQUIFAX
 EQUIFAX COIIPORA'rlON;
         CORPORATION; AND
                        ANI-)

 BXPERIAN CORPORATION; AND
 EXPERIAN              AND

 TRANSUNION
 TRANSUNION CORPORATION; AND
                         AND

 JOHN OR JANE
 .IOHN   JANTi DOES
               DOtiS1I.5O;
                      -50;

 JOINTLY
 JOINTLY AND SEVERALLY,
             SEVERALLY, CORPORATELY
                        CORPORA]'HLY AND
                                     AND PERSONALLY;
                                         PERSONAI,I,Y;

 Nicole B.B. Metral,
             Mettal, and/or
                        andlor Agents,
                               Agents, Assigns,
                                       Assigns, and/or  Successors AND Johnathan
                                                and/or Successors           Johnarhan W.Y.
                                                                                       W.Y. Lai, and/or
                                                                                                 and/or Agents,
                                                                                                         Agents, Assigns,
                                                                                                                 Assigns,
 and/or
 and      Successors AND
      /or Successors     AND Johnny
                               Johnny Morton,
                                       Morton, andlorAgents,
                                               and/or Agents, Assigns,
                                                               Assigns, and       Successors AND
                                                                              /or Successors
                                                                          andlor             AND Elizabeth Dranttel,
                                                                                                             Dranttel, and /or
                                                                                                                        andlor
 Agents, Assigns,
 Agents,              andlor Successors
           Assigns, and/or               AND Mark
                              Successors AND    Mark T.
                                                      T. Baker,
                                                         Baker, and  /or Agents,
                                                                 and/or  Agents, Assigns,
                                                                                  Assigns, and/or Successors
                                                                                                  Sucsessors are
                                                                                                              are charged
                                                                                                                   charged
 with  de livering aa true
 with delivering       true copy
                            copy to  ALL RESPONDENTS
                                  to ALL RESPONDENTS of     of their
                                                               their Firm
                                                                     lrirm and  /or Commercial
                                                                           and/or   Commercial Entity.
                                                                                                Errtity.

          Tl{ll MATTER
 Re: IN TI-HE     MATTEROF     OFTHETHEARBITRA'I'ION
                                           ARBITRATIONFINAL     FINALAWARD
                                                                         AWARD SO        AWARDED T0
                                                                                     SO AWARDED           TO THE
                                                                                                               THB CLAIMANT, also      also
 known
 l<nown as CASE
             CASII NO.:
                     NO.: SAARK        -A 102A- 061019,also
                             SAARK-Al02A-061019,              alsoknown
                                                                   knownas asSAA-191006-RK7652987-8VH389BSY
                                                                              SAA-I91006-RK7652987-8VH389BSY as                  as
  l)ocumented, also
 Documented,      also in
                        in direct
                           direct reference
                                   reference to
                                              to CASE
                                                 CASHNO.   NO.1:19   -mc- 00028 -MVas
                                                                 1;19-rnc-00028-Mv       as recolded
                                                                                             recorded lN IN THE
                                                                                                             THE UNITED
                                                                                                                     UNITED STATES
 DISTRICT COURTCOUR'f FOR  fOR THETl'lE DISTRICT
                                        DISTRICT OF   OF NEW MEXICOMEXICO as  as aa claim
                                                                                    clairn in
                                                                                            in the
                                                                                                the amount
                                                                                                     arnount of    One- million two
                                                                                                              ol'One.million     two--
 hundrecl Thousand
 hundred                 DOLLARS and zero
            Thousand DOLLARS                      CENTS ($1,200,000.00US).
                                            zero CENTS       ($1,200,000.00US). lN    IN Tl{E
                                                                                         THE MATTEI{
                                                                                                 MATTER OF    OF PINNYMAC
                                                                                                                     PENNYMAC LOAN   LOAN
  SIIRVICES, LLC
 SERVICES,      l.LC LOAN Document
                                Document No.  No. T-   9590158 as found
                                                   T-9590158                being the Deed of 'Irust
                                                                     found boing                    Trust in the State of Hawaii,
                                                                                                                            Hawaii, as as well
                                                                                                                                          well
 as IN THE MATTER
              MATTER OF PENNYMAC PENNYMAC LOAN     LOAN SERVICES,
                                                            SERVICES, LLC  Ll,C LOAN
                                                                                  LOAN Document
                                                                                           Docurnent No. No. T-'l'-10861314
                                                                                                                   10861314 asas found
                                                                                                                                  found
 being the Assignment of Mortgage
                                Mortgage in in the
                                               thc State
                                                    State of
                                                           of Hawaii.
                                                              l{awaii. IN
                                                                        IN THE
                                                                           TI-ll1 MATTER
                                                                                  MATTER of      of court -filed Document 55-2,
                                                                                                    court-filed                      page 44 of
                                                                                                                                -2, page
   l4 of
  14     CASE NO.: Il::19
      of CASE                 -mc- 00028 -MVasasrecordod
                          l9-mc-00028-MV              recordedININl'HE
                                                                     THEUNITED
                                                                           UNITEDS'|ATTS
                                                                                       STATESDISTRICT
                                                                                                    DISTRICTCOURT   COURT FOR
                                                                                                                            FOR THETHE
 DISTRICT OF   OF NHW       MEXICO also
                    NEW MEXICO           also known
                                              known as  as the CONDITIONAL
                                                                CONDI'I'IONAL ACCEPTANCE
                                                                                     ACCEPTANCE FOR        FOR VALUE
                                                                                                                   VALUE ANDAND
 COUNTER OFFER
 COUNTER       OFFER/CLAIM/CLAIM FOR PROOF  PROOF OF  OF CI,AIM
                                                            CLAIM and'I'ENDER
                                                                     and TENDER OF     Op PAYMENT
                                                                                           PAYMENT OFFERING OFFARINC also  also known
                                                                                                                                 known as as
 the Binding
 the   Binding agreement
               agreement between RONNIE LOUIS MARVEL KAHAPEA               KAHAPEA v. PENNYMACPENNYMAC LOAN              SERVICES, LLC
                                                                                                                  LOAN SERVICES,          LLC


 CONSTRUCTIVE
 CONSTRUCTIVE NOTICE
              NOTICE OF CONDITIONAL ACCEPTANCE
                                    ACCEPTANCE                                                                                  Page
                                                                                                                                Page 22 of
                                                                                                                                        of 1{
                                                                                                                                           il
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 112 of 144




 and PLAZA HOME   IjOME MORTGAGE,
                          MORTCACE, INC..       lN'l'llli
                                          INC,. iN        MA'l'l'lrli of the LETTER
                                                   THE MATTER                LIr,l'l'HR ROGATORY
                                                                                          I{OGATOI(Y FOR  }'Ol(
 RLll.ll')l'IACCIIPI'ANCli
 RELIEF      /ACCEPTANCE Otr       OFFICIAL OAI'Il
                                OF OFltrtCIAl., OATH OF OF MAR'l't-lA
                                                           MARTHA VASQ(Jtiz
                                                                         VASQUEZ via    via Ccrtifled
                                                                                            Certified mail
                                                                                                      nrail No.:
                                                                                                             No.: 7019
                                                                                                                  7019 0700
                                                                                                                        0700 0000
                                                                                                                             0000
        1034. IN 'l'FIll
 6907 1034.         THE MATTER      of the OIiDUI
                          MAl'I'FlR ol.the ORDER granting
                                                    granting the
                                                              the unspecilied
                                                                   unspecified specie     amount ol'Filiy
                                                                                 specie arnount    of Fifty thotrsand
                                                                                                            thousand Six
                                                                                                                      Six hundrcd
                                                                                                                          hundred
 thirty-three purported dollars and Eighty-three purported cents ($50,633.83) in attorneys' fees and costs, also known
 as the Case N0,;NO.: 3CSP  -20- 0000061lN
                      3CSP-XX-XXXXXXX      INTllE
                                               THECllLCUl'l'
                                                   CIRCUITCOURI'
                                                               COURTOIr   OFTI-l[
                                                                              THE1'lllRD      CIRCUIT S'fAl'tl
                                                                                      THIRDClRCl.Jl]'      STATE OF OF liAWn
                                                                                                                       HAWAII  tl
 and IN   'l'llli CIRCUIT
      lN THE                COtiR'l'Olll'llI
                  OIR(ltllT COURT               SICONI) CIRCUIT
                                     OF THE SECOND         CIRC]llll'S1'A'l'Li
                                                                      STATE OF  Olt HAWAII.
                                                                                      t-IAWAII.

 '10:Nicolu
 TO:   Nicole B.        Mctral, Acting as NICOl,ll
                  li], Metral,                       NICOLE U,      B. MI:'l'RAL,         ATTORNEY, olthe
                                                                         METRAL A'l'l'ORNIIY,                              BLANKROME, Ll,P
                                                                                                                of the RI,ANKROME,                   LLP LawLaw Filnr
                                                                                                                                                                   Firm ancl
                                                                                                                                                                           and
 Agcnt for
 Agent          PIiNNYMA(l LOAN
          fbr PENNYMAC                             Snlf Vl(lttS, LLC
                                         I,OAN SERVICES,                 l,l,C and
                                                                                 and/or/or Agents, Successols,
                                                                                                         Successors, anillorand /or Assigns,
                                                                                                                                       Assigns, [n   in carc
                                                                                                                                                         care i-rl'2029
                                                                                                                                                               of 2029
 Century     l)alk East,
 Ccntut'y Park                 (r'r' Floor
                      l'last, 6'l'   Irloor Los
                                              [,os Angeles         Calilbrnia [90067];
                                                     Arrgclcs California                                                                            Cl-lfiRYl. S.
                                                                                    [900671; and Cheryl Chelyl S.   S. Chang,
                                                                                                                         Chang, Acting
                                                                                                                                    Actirrg as  as CHERYL          S.CHANG
                                                                                                                                                                       C]llANC
 A'l"lOIlNllY, of
 ATTORNEY,              ol'thc    tll.ANKR()Mli, LLP
                            the BLANKROME,                   l.l,l) Law      lrilnr and
                                                                     Larv Firm       arrcl Agent
                                                                                            .Agenl forlirr PENNYMAC
                                                                                                            I,liNNYlvlAO LOAN                  SIIRVI()liS,LLC
                                                                                                                                   LOANSERVICES,                  LLCand      /or
                                                                                                                                                                         andlor
 Agcnls. Successors, and
 Agents,                         ancl/or/or Assigns,
                                             Assigns, ln   In calc
                                                               care of2(129
                                                                       of2029 Century
                                                                                    Oentury Park         liasl,6rl'
                                                                                                 Parl< East,     6th lrloor
                                                                                                                       Floor Los       Angeles California
                                                                                                                                l,os Angclcs        Cnlilirrnia [90067];
                                                                                                                                                                    [90067];
                       Marcncik, Acting as
 and Louise B. Marencik,                             as LOUISE
                                                         I,OtJISD 13,   Il. MARfjNCll(
                                                                             MARENCIK ATT'ORNEY,  ATTORNEY, of                the BLANKI{OMU,
                                                                                                                          of thc   BLANKROME, LLP           l,t,P Law Firm |irnr
 and                   l)liNNYMn Cl LOAN
 ancl Agent for PENNYMAC                       LOAN SERVICES,
                                                           SIiRVICIiS, LLC     l,l,C and     /or Agents, Succcssors,
                                                                                        andior                 Successors, and/ol and /orAssigns.
                                                                                                                                               Assigns, InIn carc
                                                                                                                                                               care ofof 2029
                                                                                                                                                                         2029
 Century Park East,   liast, 6'l'    Floor Los Angeles California
                               6'r' Floor                          Calilbrnia [90067];
                                                                                    [90067h and Jessica McElroy,    McDlroy, Acting as          as JESSICA        MCELROY
                                                                                                                                                   JESSIC]A MCELROY
 ATTORNEY,
 A'ITORNF)Y, of         ol'tlrc   RI.ANKIIOMt-l,l,l,P
                            the BLANKROME,                  LLP Law  Law FirmFirnr and
                                                                                     and Agent
                                                                                            Agent for       PINNYMAC LOAN
                                                                                                      for PENNYMAC                 LOANSERVICES,
                                                                                                                                               SI]RVICDS, LLC     LLC:and     /or
                                                                                                                                                                         andlor
 Agents,
 A-qents, Successors,
            Succcss<lrs, and     and/or /or Assigns, In    lu care
                                                               ctrlc of    2029 Century
                                                                      t>1'2029      Century Park Par'k East,     (irlr l'loor
                                                                                                         tjast, 6t1,    Floor l,os
                                                                                                                                 Los Angclcs
                                                                                                                                       Angeles Calitirrnia
                                                                                                                                                    California [90067];
                                                                                                                                                                    [90t)67 1;
 and Johnathan
      Johnathau W.Y.     W.Y. Lai,l,ai, Acting
                                          Aoting as  as.lOltNA'l'l-lAN
                                                         JOHNATHAN W.Y.           W.Y. LAI t,AI ATTORNEY,
                                                                                                  A'l"l'Ol(NliY, of       oi'the    WA'l'nNn IlB,1NG
                                                                                                                             the WATANABE,                INC LLP 1,1,P Law
                                                                                                                                                                         Law
 Irinr and/or
 Firm   and/ol Agents,
                   Agcnts, Successors,
                                  Strcoessors, and   and/or/or Assigns,
                                                                Assigns, ht    In carc
                                                                                   care ofof lrirst
                                                                                               First I'lau,aiian
                                                                                                      Hawaiian Ccntcr Center 999 Bishop lSishop Street,
                                                                                                                                                    Strcot, Suite
                                                                                                                                                              Suite 1250
                                                                                                                                                                       1250
 llortolulu, Hawaii
 Honolulu,       Harvaii [96813];                  Jeff N. Miyashiro,            Acting as   as Jlrl.
                                                                                                 JEFF     N. MIYASI
                                                                                                               MIYASHIRO                'l 'l'Ol(Nh,Y, of
                                                                                                                             ll RO nATTORNEY,              of tlte
                                                                                                                                                                the
                              [968131; and Jcff                Miyashiro, Acting                      t" N.
 WATANABE, ING           ING LLP t,t,P Law       Filnr and
                                          Law Firm        andior/or Agents.
                                                                     Agents, Successols,
                                                                                  Successors, andlorand /orAssigns,
                                                                                                                 Assigns, lnIncare careol'I"it'st
                                                                                                                                           of First l-lawaiian
                                                                                                                                                      Hawaiian CenterCenter 999999
 Bishop Street, Suite 1250       1250 Honolulu,            Ilawaii [9fr8l3l;
                                           Ilonolulu, Hawaii           [96813]; and   and Elizabcth
                                                                                             Elizabeth Dlanttcl,
                                                                                                            Dranttel, Acting
                                                                                                                           Acting as  as l]I,IZABETH
                                                                                                                                           ELIZABETH DRANTTEL  DRANTTEL
 A'l"l'OltNl'lY, ol'the
 ATTORNEY,                        ROSI L.
                        of the ROSE              RI(ANI) &
                                             1,. BRAND          & ASSOCIATI]S,
                                                                     ASSOCIATES, P.C.,         P.C., Law
                                                                                                      Law Firnr
                                                                                                              Firm anrl and Agcnt
                                                                                                                              Agent ffor uI PI1NNYMAC
                                                                                                                                              PENNYMAC [,OAN       LOAN
 SERVICES,
 SUItVICUS, LLC     t,t,C and and/or /or Agents,
                                          Agents, Successols,
                                                       Successors, and/or and /orAssigrrs.
                                                                                     Assigns,InIncalc  careofof74307430Washington
                                                                                                                            Washington Street,  Street, NI';,
                                                                                                                                                         NE, Albuqucrquc,
                                                                                                                                                                Albuquerque,
 Ncw Mexico [87109];
 New                 [87 1091; ancl         Marl< 'l'.
                                      and Mark            Birkcr, Acting
                                                     T. Baker,       Acting as MAIi.KMARK l'.    T. I]AKIIR
                                                                                                      BAKER Al'I'ORNEY,
                                                                                                                    ATTORNEY, of               the I'UIFER,
                                                                                                                                           of 1hc                 HANSON &
                                                                                                                                                    PEIFER, ITANSON               &
 MULLINS, P.A.     P.A. Law Firm     Filrn and Agent
                                                   Agont for  lor PLAZA
                                                                    ITLAZA HOME               MOR'ICAGIi. INC
                                                                                 l'IOME MORTGAGE,                     INC and      /or Agents,
                                                                                                                              and/or    Agcnts, Successors,
                                                                                                                                                    Succcssors, and   and/or/or
 Assigns,
 Assigtts, In lrr care ol'Posl
                           of Post Ol'fice
                                        Office Box
                                                 Box 25245           Albuquerque, New
                                                          25245 Albucluerclue,             New Mcxico
                                                                                                   Mexico [87125.|;
                                                                                                                [87125]; and         Johnny Molton,
                                                                                                                               and Johnny         Morton, Acting
                                                                                                                                                              Acting as as
 .IOIINNY
 JOHNNY MORTON  MORI'ON EMPLOYEE,   DMPLOYIIF,, Agent      Agont for fbl PENNYMAC
                                                                           PITNNYMAC LOAN        LOAN SERVICES,
                                                                                                             SERVICES, LLC        LLC and and/or/or Agents,
                                                                                                                                                    Agerrts, Successors,
                                                                                                                                                                 Successors,
 and  /or Assigns, In
 artd/ot'Assigns,          Incare
                               careol'2285
                                        of 2285Corporatc
                                                    CorporateCirclc, Circle,Unit Unit 160,
                                                                                         160,Hendersun,
                                                                                                 Henderson,Nevadn  Nevada[89074];
                                                                                                                                [89074];and         David A.
                                                                                                                                               andDavicl      A. Spector',
                                                                                                                                                                   Spector,
 Acting as DAVID A. SPECTOR,        SPIjC'I'OR, PRESIDENT
                                                       PRI1SIDI1NT and             C.[.O. for
                                                                             and C.E.O.        tbr PENNYMAC
                                                                                                    PENNYMAC LOAN          L.OAN SERVICES,
                                                                                                                                       SERVICES. LLC      LLC and      /or
                                                                                                                                                                  and/oL
 Agents, Successors,
            Successols, and      and/ol /or Assigrrs,
                                             Assigns, In   in Carc
                                                               Care ol'3043
                                                                       of 3043 Townsgato
                                                                                     Townsgate Rd,           Suite 200, Westlake
                                                                                                      [{cl, Suite             Westlakc Village, California
                                                                                                                                                         Califolnia
 [91361];
 [9l3til]; and Derek l)croli W.  W. Stark,
                                        Stark, Acting
                                                 Actingas         t)liltDl< W.
                                                              asDEREK           W. STARK,
                                                                                     STARK, SENIOR SIINIOR MANAGINGMANAGING DIRECTOR      DIRIICTOR AND      AND CHIEFCtllEF
 l.lrGAL OFFICER
 LEGAL       Otrl.'lctil{ AND   n Nl) SECRETARY
                                          SliC[tli'l'Al{Y and    atrcl Agent
                                                                        Agenl for  IbI PENNYMAC
                                                                                        PII.NNYMAC LOAN       LOAN SERVICES,
                                                                                                                           SF.RVICnS. LLC      t.t,C and   /or Agents,
                                                                                                                                                      ancl/or    Agcn(s.
 Successors,
 SuccossoLs, and          /or Assigns, ln
                  ancl/orAssigns,             In Cale
                                                 Care ot'1i043'lbwrrsgate
                                                           of 3043 Townsgate I{d,         Rd, Suitc             Westlake Villagc,
                                                                                                Suite 200, Wcstlakc             Village, California          [9 l36l]; and
                                                                                                                                              Calitblnia [91361];         and
 At,l, AGENTS
 ALL    AGIjN'l'S FOR     IOR PENNYMAC
                                   P[iNNYMAC LOAN         t,()AN SERVICES,
                                                                     S[r)RVlCtrs, LLC     LLC and and/or/or Agcnls,
                                                                                                             Agents, Successors, and/ol       and /or Assigns,
                                                                                                                                                        Assigns, In      Care of
                                                                                                                                                                     In Oarc    of
 3043   Townsgate Rd,
 .i043'l'orvnsgatc          llcl, Suite            Westlake Villagc,
                                   Suite 200, Wcstlal<c            Village, Califblnia
                                                                                 California [9      l3(rl]l ancl
                                                                                                 [91361];       and Vcrorrica
                                                                                                                       Veronica Hauck,             Acting as
                                                                                                                                      l-{auck, Acting        as VERONICA
                                                                                                                                                                 VITRONICIA
 HAUCK, RECEPTIONIST
 HAUCK,         RtiCEI)'l'IONIS'I'and        and Employee
                                                    lirrrploycc for  tbI PLAZA
                                                                           PLAZA HOME               MOI{'l'CACl.l, INC
                                                                                        l"lOMD MORTGAGE,                    INC and and/ol/or Agents,
                                                                                                                                               Agcnts, Successors,
                                                                                                                                                          Succcssors,
 and  /or Assigns, ln
 arrri/ot'Assigns,             Careo['P.0.
                           InCare        of P.O.Box Box7l(8,7168,Pasadena,
                                                                      Pasadena,Calil'olnia               I l09l; and
                                                                                      California[9[91109];            andMiohael
                                                                                                                            Michael R.    R. Foutainc"
                                                                                                                                               Fontaine, Acting
                                                                                                                                                             Acting as
 MlCll{AHt, R.
 MICHAEL          Il. FONTAINE,
                        F'ONTAINli, ClllLiL'  CHIEF ()PIIRATIN(I
                                                           OPERATING OITFICIR     OFFICER and     and CIIIEF          FINANCIAL OIFICER
                                                                                                         CHIEF FINANCIAI.                   OFFICER lbl    for PLAZA
                                                                                                                                                                 PLAZA
 I{OMli MORTGAGE,
 HOME       l\40l{'l'(lA(;li, INC      IN(land    /or Agents,
                                              and/or    Agents,Successors,
                                                                      Succcssors,and               Assigns,,, In Carc
                                                                                             /or Assigns,
                                                                                         ancl/or                                of P.O. Box
                                                                                                                         Care ol'P.O.        I}ox 7168, Pasadena,
                                                                                                                                                            f'asacicna.
 California [91109];
                 l9ll09J; and           IIQI)llIAX CORPORATION,
                                nnd EQUiFAX              COI{PORAl'lON, ancl                  l"]Xl'}lrl{lAN (lOl{|'OI1A't'lON,
                                                                                       and EXPERIAN               CORPORATION, ancl                   'ft(ANSUNION
                                                                                                                                                and TRANSUNION
 CORPORATION,
 COI(POIIA'l'lON, and JOHN            JOIIN DOES              -S0, JOINTLY ANI)
                                                DOtiS 1l-.50,,lOINl'l,Y               AND SlivlillAl,t.Y,
                                                                                                SEVERALLY, CORPORA'I'l-ll,Y
                                                                                                                         CORPORATELY AND            AND
 PERSONALLY,
 PERSONALI                   hereinafter Respondent, singularly,
                      ,Y, hereinalier                              singularly, Respondents,
                                                                                     Rcspondents, collectively:
                                                                                                          colloctively:

 Claimant is in receipt
                  receipt of
                          ol'Rcspondent's    ()llD[iR of
                              Respondent's ORDER          Obligation granting thc
                                                       o1'Obligation           the unspecified
                                                                                   unspooiticd specie
                                                                                                  spccic amount      lrifty
                                                                                                         anrount of Fifty
 thousand Six hundred thirty -three purported dollars and Eighty -three purported cents ($50,633.83) in attorneys' fees
 and
 ancl costs, also known
                   linown as
                           ns the
                              the Case  N0,r 3CSP
                                  Casc NO.:          -20- 0000061
                                              .3CSI'}-20-000006  I IN
                                                                    INTIJE
                                                                       THECIRCTJIT
                                                                             CIRCUITCOTJRT
                                                                                         COURTOF       THE THII{D
                                                                                                    OFTI'lE  THIRD ClRCLlll'
                                                                                                                      CIRCUIT
 STATE         HAWAII. Claimant
 STATIl OF HAWAII.          Clairnant is acccpting
                                         accepting Respondent's
                                                    ltcspondent's order  olobligation"
                                                                   older of obligation, granting the courts
                                                                                                       courts authority
                                                                                                              authority by way
                                                                                                                             r.vay
 of Jurisdiction          living, breathing
    Jurisdiction over a living,   lrroathing Man,  consent to
                                             Man, conscnt   to tho
                                                               the order
                                                                   order and  claim tilt
                                                                         and clainr for thc
                                                                                         the lbcs
                                                                                              fees and
                                                                                                   and scrviccs
                                                                                                       services of
                                                                                                                of fhc
                                                                                                                   the Attorneys
                                                                                                                         Attorneys


 CONSTRUCTIVE NOTICE OF CONDITIONAL
              NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                                         of 11
                                                                                                                                                                Page 3 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 113 of 144




 lbr which
 for          teliclcan
     wlriclr relief can be  granted upon
                         be granted upon the
                                          thc condition
                                               condition that
                                                          that Respondents             the following
                                                                             provide the
                                                               Respondcnts providc         following proof
                                                                                                      proof to
                                                                                                             tosupport
                                                                                                                support
 llespondent's
 Respondent'sclaim  claimvia  swornatllclavil,
                          viasworn             under penalty
                                    affidavit, undel                      with full
                                                                  perjury,with
                                                      penaltyofofperiuty,       full and  completecorrrmelcial
                                                                                     and cornplete   commercialliability:
                                                                                                                   liability:

      L
      1.   Plovicle the
           Provide       thc vcliliecl
                               verified proof ploof and       [irll,whole,
                                                       ancl full,     whole,and andcomplete
                                                                                        conrlrlctcaccounting,
                                                                                                       accounting,that      thatsupports
                                                                                                                                 supportsRespondent's
                                                                                                                                                   Respondent's positionposition
          thal       ;real-party-in-interest:
           that a :real       -party -in- interest:alnong    amongthc        Respondentswho
                                                                        theRespondents                          injured, wrongod.
                                                                                                   whoisisinjurcd,          wronged, hanned, harmed, ol      sutlbrcd aa loss
                                                                                                                                                         or suffered           loss
          duc
           due by by thc
                       the Clainrant;
                              Claimant; and    ancl
     2. Provide
     2.    Ploviclc the  tltc ploof                            Responclent's prlsition
                                                 supports Respondent's
                               proof that supports                                    position thatthat the        instrument of tender
                                                                                                           the instrunrent              iender pLovided
                                                                                                                                                    provided in   in the
                                                                                                                                                                      the
          CONDI'I'IONAI,
           CONDITIONAL ACCEPTANCE         ACCI']PTANC][JFOR                  VALUH AND
                                                                     ITOR VALUE             ANDCOUNTER
                                                                                                     C0I.]N'I'UI(OFFER                /CLAIM
                                                                                                                          O}I.'I,II.ICI,N        IMFORTORPROOFPROOT OF
          CLAIM
           CLAIM and      and'l'ljNl)liR
                                TENDER OF          Oti PAYMENT
                                                         PAYMIINI'OFFFIRINC
                                                                          OFFERING dated         daterlMarch
                                                                                                           Malch 29,   29,2019
                                                                                                                            2019 is       Not Negotiable;
                                                                                                                                      is Not      Negotiable;and   and
     3.
     3.    Plovitle the
           Provide       the prool'thal
                               proof that supports              Respondentsdid
                                                 supports Responclents                didN()1'agree
                                                                                             NOT agreetotoa aNotice    NoticeofofDethult
                                                                                                                                       Defaultupon   uponolibr      of tenderof
                                                                                                                                                            offerol'tcnder          of
          payment
           payment kl      to satisty
                               satisfy thc  theanrounts
                                                  amountsduc      duearrcl
                                                                         andorving
                                                                               owingnsas          ol'lhc
                                                                                               that
                                                                                            that      of the  liQtll'l'ABL.E
                                                                                                                  EQUITABLERfMll"l'ANCI,lCOUPON
                                                                                                                                       REMITTANCE COUPON
           valtredat$600,000.00orrsulr.ieclaccountNo.:
           valued      at $600,000.00 on subject account No.: l437829748.datedMarch29,20l9furwhichapayancl
                                                                                         1437829748, dated March 29, 2019 for which a pay and
          plcdge
           pledge to    to thc     orderofofPUNNYMAC
                             theot'der            PENNYMAC [,OAN        LOAN SERVICES,
                                                                                  SERVlCt"lS, LLC       t,l,C WITHOUT
                                                                                                                  WI'l'llOl.J'l'RECOURSE
                                                                                                                                     I(HCOl.Jl{Sli remedy rcrnedyhad    had been
                                                                                                                                                                               been
           established; arrcl
          establishedl         and
     4. Provide
     4.    Plovidc the proof   plool'thatthat supports
                                                 supports Respondents
                                                               Responclents sent   scnt backback/ol      responded to
                                                                                                    /or responded              said credits
                                                                                                                            to said    credits and and challenged the
          Notice of    of Default
                            Default upon  upon offer
                                                   oft'erofoftender
                                                                tcnclcrof  ofpayment
                                                                              payrncnt to    to satisfy
                                                                                                 satisfy the  the amounts
                                                                                                                     anrounts due and             owing as that
                                                                                                                                          and owing             that ofof thc
                                                                                                                                                                           the
           EQUITABLE                RliMl'l"l'AN(lIiCOUPON
           IlQt.lt'l'AUt,li REMITTANCE                         COtIPONvalued   valucdatat$600,000.00
                                                                                               1i600.000.00on         orrsubject
                                                                                                                          sub.fectaccount
                                                                                                                                       account No.:  No.:1437829748,
                                                                                                                                                            1437829748,
          dated      March 29,2019
          clated Marclt          29, 2019 l'or    for whiclt
                                                       which aa pay  pay and
                                                                           andpledge
                                                                                 pledgetotothe           orderolofPENNYMAC
                                                                                                  theolclcr            PENNYMAC LOAN                     SEI(VICES, LLC
                                                                                                                                               LOAN SERVICES,                 LLC
          WI'l't
           WITHOUT  IOLJ'I'RECOURSE
                               RECIOIJI{Sl1remedy     renreclyhad   haclbeen
                                                                          hccn established;
                                                                                 establishcrl; and    and
     5, Provide
     5.    I'}r'ovide thethe ploolthat           supportsllesl:orrdcnt's
                                proof that supports              Respondent'sdid              NOT receivea aCONDI"I'lONAl,
                                                                                         didNO1'r'eceive                CONDITIONAL ACCI-tP'l'ANC'li
                                                                                                                                                   ACCEPTANCE FOR            FOR
          VALtJti
           VALUE AND       nNDCOUNTERCO(JN'fllR OFFER    OFFER/CI,AIM /CLAIM FOR   ['OR PROOFPROOI.'OF      OFCLAIM CLAIM and  and TENDEI{
                                                                                                                                       TENDER OF        OF PnYMENI'
                                                                                                                                                             PAYMENT
          OI;FERINC
           OFFERING dated       dated March Malch 29, 29,2019,
                                                             2019, Notice
                                                                       Notice of Faultl.ault and Opportunity
                                                                                                      Opportunity to       to Cure
                                                                                                                               Clulc and        Dclault and
                                                                                                                                         ancl Default       arrd Consent
                                                                                                                                                                   Conscnt to    to
          arbitration per                  Arbitration Clause
                              pcr the Arbitration            Clausc of   of'the   contlactual agreement
                                                                            the contractual          agrccutent as           stipulatedin
                                                                                                                         asstipulatccl         in its  entirety within
                                                                                                                                                   its entirety    within the the
          CONDI'I'IONAI- ACCEPTANCE
          CONDITIONAL                     ACCIIPTANCE FOR            FOR VALUE
                                                                             VAT,UE AND     ANDCOUNTER
                                                                                                     COUNTER OFFER/CLAIM  OFFER/CLAIM FOR             [.OI{ PROOF
                                                                                                                                                              I'I(OOI.'OI.' OF
          CLAIM
           CLAIM and            'l'liNDL.li OF
                         and TENDER                      PAYMtiN'lOFFERING
                                                  OFPAYMENT                 0!,|l.lRlN(;dated   drrteclMarch
                                                                                                           Maroh29,    29,201()
                                                                                                                          2019 whereas
                                                                                                                                     whcreas in      insection      23134. Page
                                                                                                                                                        scctiorr 23134.         Page
               states clcatly
          4, states       clearly that "Should the         lhe Respondent(s)
                                                                  Responclerrt(s) Fail    Failolor otherwise
                                                                                                     otlrelwise refuserellsc to     ploviclethe
                                                                                                                                to provide              rcrpcstcd and
                                                                                                                                                   thcrequested         and
          nccessary Ploof
          necessary          Proof of ClaimsClainrs raised
                                                        raisecl herein above            within the
                                                                             abovc within         the expressed
                                                                                                        explessed period of         of timetirneestablished
                                                                                                                                                   established and  and set set
          herein      abovc, Respondent(s)
          herein above,            llespondent(s) agrcc      agreethat       theywill
                                                                       thatlhcy     will havc       failed to
                                                                                           have lhilccl             state aaclaim
                                                                                                               to state       claim uponupon whichwhich rclicf
                                                                                                                                                           relief can
                                                                                                                                                                    can be be
          grarltcd".. and delivered
          granted"                  clelivetecl by  lly'l'lrr:
                                                         The United
                                                                 [Jnited States
                                                                            States Postal        Service, hereinafter
                                                                                       l)ostal Setvice,          hereinafter Delivery
                                                                                                                                 Delivery Agent;   Agent; andand
     6. Provide the
     6.                  the proo{'tltat
                               proof that supports             Respondent's position
                                                 supporls Rcspondeut's                position that        instruments of Tender
                                                                                                   that lnstruments               'l'ender in the    thc amount of     of Six
                                                                                                                                                                            Six
          Huttdrcd-thousand
          Hundred-          thousandDOLI.ARS DOLLARS and       and Zclo
                                                                      Zero CliN'l'S
                                                                              CENTS in      in crcdit     were NO'l'placed
                                                                                                credit were          NOT placed into            thc custody of the
                                                                                                                                         irrto the
          I)elivery Agent
          Delivery         Agcnt for  fbrsettlement,
                                            settlenrenl, setoff,
                                                              setoll; andancl discharge         of the Account
                                                                               clischarge o1'tlre          AccoLurt on March   March 29, 2019.;   2019,1 and
     7. Provide
     7.    Provide thc   the prool'thal
                               proof that suppol'ts
                                                 supports ltespondcnt'.s
                                                                Respondent'sare         areNO'l'subjcct
                                                                                             NOT subjecttotollre        thelinifonl
                                                                                                                              UniformConrnrercial
                                                                                                                                             Commercial Codc    CodeArticlc
                                                                                                                                                                         Article 3  li
          Section
          Section 603,  (r03, Tender
                                l'endcl of    of Payment
                                                   Paynrent Laws, l,aws, which
                                                                            which states
                                                                                      stirte.s whether
                                                                                                rvhether TenderTendel isis accepted
                                                                                                                              acceptecl or rejected,
                                                                                                                                                   lc.jcctccl. there
                                                                                                                                                                 thcre is is
          discharge
          clisclralgc of    oldebt;
                                debt; and  and
     8. Provide
     8.   Providc the    thc proof that   that supports        l{espondcnt's position that the
                                                 supports Respondent's                                     thc insllunrent
                                                                                                                  instrument of   ol'tcndcr
                                                                                                                                       tender is NOT   N0'l'inin accordance
                                                                                                                                                                   accot'dance
          with the        terms of
                   thc tcrnrs        of thc
                                          thecontract
                                               contractagreerrent
                                                              agreement         with
                                                                              with    thethe   CONDITIONALACCIPTANCI
                                                                                            CONI)l'l'lONAl.                ACCEPTANCEIlOR              FORVALLJF.
                                                                                                                                                               VALUE ANI)    AND
          COTJN'l'[iR OFFER
          COUNTER              OITFDR/C|,AlM  /CLAIM FOR    FOR PROOFPROOFOF      OFCLAIM CLAIM and'l'trNDl]R
                                                                                                      and TENDER OF            OF PAYMINT
                                                                                                                                     PAYMENT OFFERING    OFFERING dated       datcd
          March 29,   29, 201920 l9 also
                                       also known
                                              knowrr as   as the
                                                              thc Contract,;
                                                                     Contract,; and and
     9.
     9.   Provitlc tho
          Provide        the prool'that
                               proof that supports
                                                 supportsl{es;ronclent's
                                                                Respondent'spositiorr   positionthat                contract,PENNYMAC
                                                                                                     thatbybyoonlract,           PENNYMAC LOAN          LOAN SERVICES,
                                                                                                                                                                   SERVICBS.
          LLC
          L,LC was ,,vas unable
                            unablc to   to accept
                                            accept tender          from the Claimant
                                                       ten(ler li'om            Clainrant and   and that thc   the Claimrrnt
                                                                                                                      Claimant is an unauthorized party under               undcr
          law to settle
                      scttlc this original alleged   allcgcd debt;dcbt; and
                                                                          and
     I 0. Provide
     10.  I)rovitlc the        proof that
                         thc proof        that supports
                                                supports Respondent's
                                                               Responclent's positiorrposition thatthat the        original "loarr"
                                                                                                           the original       "loan" was   was an art actual             lvhclc
                                                                                                                                                       actutrl loan, where
          evidentiary
          eviclentiary proof   prtxll'toto aa ledger
                                                lcclgcl reports
                                                           rL)ports aa negative
                                                                          negative balance
                                                                                         balarroe antland anotltcr
                                                                                                              anotherledger           reportsaapositive
                                                                                                                           ledgerreports              positivebalance
                                                                                                                                                                  balanceol'    of
          equal
          equal amounts,
                    antounts, to coufirnr  confirm aa debtclebt being
                                                                   being owed
                                                                            owed to  to the
                                                                                          the ledger
                                                                                               ledger of       said negative
                                                                                                           o1'said     negative balance,
                                                                                                                                     balance, and         not credits
                                                                                                                                                     and not     cledits created
                                                                                                                                                                             crcated
                     "thin air
          out of "thin              ", as
                               ait"',        recordedininthc
                                        its rccorded             theAl"l'lt)AVI'l
                                                                        AFFIDAVIT OF             WAt,l(liR'I'ODD
                                                                                           OIr WALKER               TODD and    and the       publication MODERN
                                                                                                                                       the publication          MOI)l'iltN
           MONIjY
           MONEY MECHANICS,;MEOI lANlCS,; and          arrrl
     ll. Provide
     11.  I'rovidetltelu'ool'thatsupportsResponclent'spositionthatthenttorneysinthisrnatterarcN0'l'l"oreign
                        the proof that supports Respondent's position that the Attorneys in this matter are NOT Foreign
          Agents, requiring
                         rcquiring aa duty   duty toto register
                                                         rcgistel as  as such
                                                                          such by rvay  way of thetho F.A.R.
                                                                                                         lr.A.R. Act; Act; and
                                                                                                                             and
      12, Provide
     12.   Providothe          ploof that
                         thc proof        that supports
                                                 supports Respondent's
                                                               Ilesporrdent's position
                                                                                     position that that thetlrc instruments
                                                                                                                 inslrrrrrrents of       tender tendered
                                                                                                                                    o['tcnder        tenrlerecl do not, in     in
                  plovidc defense
          fact, provide                        of amounts allegcclly
                                 clef'ense ol'arrrounts            allegedly owed
                                                                                owed by Claimant;
                                                                                                Clairnantl and    and
      13. Provide
     13.  Proviclc the         proof that
                         thc proof        that supports        llcspondent's position
                                                 supports Respondent's                position thatthat thcthe arbitlation
                                                                                                                   arbitration awarcl
                                                                                                                                  award in     in this mattcl
                                                                                                                                                         matter is fraudulerrt;
                                                                                                                                                                       fraudulent;
            and
            ancl
      14. Provide
      14.         the proof that supports
          Provicletheproo{'tha1           Respondent's position that the instruments of tender will not
                                 supportsReslronderrt'slrositionthattheinstlurnentsol'tendcrwill        eliminate
                                                                                                    notelirninate
            indebtedness;
            indobtedness: and
                          and



 CONSTRUCTIVE NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                                     Page4of1l
                                                                                                                                                                   Page 4 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 114 of 144




    15. Provide
    15.  Providc the   thc proof
                              proof that supports
                                                supports Respondent's
                                                                 l{csponclent's position                 lhll the
                                                                                            llosition that      thc attorneys
                                                                                                                      attomcys in                matter have
                                                                                                                                      in this tnatter         have NOT   NOT causcd
                                                                                                                                                                                  caused
         harm
         Itarnt and loss to the living       living Man, Man, Ronnie               -Louis -Marvel:l(ahapea
                                                                     Ronnie-Louis-Marvel:                     Kahapeaundcr  underthreat,
                                                                                                                                      threat, duress
                                                                                                                                                 duress and   and coclcion;
                                                                                                                                                                      coercion; and  and
    16, Provide
    16.  Ptovitlctlteproofthatsuppottsl{esporttlcnt'sposilionthatthoinstrunrentol'tenderisNOTinaccoldance,
                      the proof that supports Respondent's position that the instrument of tender is NOT in accordance
         and compliance
                cornpliancc with    wirh UCC  UCC 3-104;3- l04l Title 't'irle IV,IV, Sec Sec 401      (FRA)l USC
                                                                                                401 (FRA);                'l'itle 12;
                                                                                                                  tJSC Title        l2; USC
                                                                                                                                         tiSC Title'l'itle 28,
                                                                                                                                                             28,§$$   §1631,
                                                                                                                                                                          1631, 3002;
                                                                                                                                                                                  1i002: andancl
         the
         thc Foreign
               Forcign Sovereign
                              Sovcrcign Immunity ImnrLrnity Act               under ncccssily;
                                                                     n ct undcr          necessity; anrl and
    17. Provide
    17.  Plovidc the          prmf that
                       the proof        that supports
                                                supports Respondent's
                                                                 Resporrdent's position that the                lhe instrument          of tender is
                                                                                                                      instlurucnt ol'len(ler              is NOT
                                                                                                                                                              NOT in     in full
                                                                                                                                                                             full accot'cl
                                                                                                                                                                                   accord
         with HJRllJR-192 -192 (June.5,
                                  (June 5, 1933), 1933). PublicPublic Law    Law 73        -10, UCC
                                                                                      73,10,      LJCC 33-419,
                                                                                                             -419, 1l-104
                                                                                                                        -104 and and 10     -104; and
                                                                                                                                       l0-1041and
    lll. Provide
    18.  I)rovidc the         prool'that
                       lhc proof       that supports
                                                supports Respondent's
                                                                 llcslrondent's position    position that pursuant
                                                                                                                lrursuant to `State'State artdand |'cdclal'
                                                                                                                                                      Federal' TENDER 'l'UNDUlt OF
         PAYMENT
         PAYMhIN'l'slatl.rtes; statutes; that Respondents
                                                      Ilespondent$ may                    refuse paynrerrt
                                                                                 nray re{irse        payment o1'any
                                                                                                                  of any property,
                                                                                                                              property, nl(}ney,                 instluntent, while
                                                                                                                                              money, or instrument,
         NO'l'discharging
         NOT      discharging the debt;        clebt; andarrcl
    19.  l\'oviclcthcproofthattheTrcasuryol"l'hctJnitccl
    19. Provide       the proof that the Treasury of The United States                                       Department of Internal Revenue
                                                                                                    Statesl)epartmentol'lntetnal                                     has returned the
                                                                                                                                                    ltevenuehasreturnedtlte
         instruments
         instlurrrorrts of TENDER TENDUR and         ancl that
                                                             that theytlrey are are notnot holding
                                                                                             holdirrg or  or withholding
                                                                                                              withlrolding an     aninstrument
                                                                                                                                       instnrrncntvalued    valued atatSix   SixHundred
                                                                                                                                                                                   Hundred-   -
         thousand
         thousand DOLLARS DOLLARS and Zero CENTS                                  ($600,000.0005);
                                                                 CliN'l'S (!i(r00,000.001                jS); and
                                                                                                                and
    20.Provide
    20.  Providcthcproofthatthe
                     the proof that the U.S.           t.l.S,[]ankruptcyisNOTverifletl
                                                              Bankruptcy is NOT verified ininSenateReportNo.93-54993"1
                                                                                                                    Senate Report No. 93 -549 93''d Congress,               Cr.rngress, l l''st
         Session
         Scssion (1973),
                       ( I 973 ), "Summary
                                    "suurnrary of Emergency    F)rncrgcncy Power      Power Statutes," Executive  Executivc OrdersOrders 6073, 6073. 6102, 6102, 6111 6l I I and
                                                                                                                                                                               and by
         iixccutiveOrder6260onMarchg,
         Executive         Order 6260 on March 9, 1933,                  l933,unclctthc"'l)'atlingWith'l'hcEncrnyAct(Sixly-[i{thCongrcss,
                                                                                    under the "Trading With The Enemy Act (Sixty -Fifth Congress,
         Session I,    l, Chapters
                           Chaptels 105,    105, 106,         October 6, 1917),
                                                    106, October6,                  l9l7), and as further llrther codiliccl
                                                                                                                      codified at 12    l2 U.S.C.A.
                                                                                                                                              LJ.S.C.A.95(a)   95(a) ancl and (b) as
         amended; and      ancl
    21. Provide
    21.  ProvidcthcploofthattheClainranthasnotbccnestogtpcdliornusingorthatheliasaccessto'lawtitl
                     the proof that the Claimant has not been estopped from using or that he has access to `lawful
         constitutional
         constitutional rrorrey  money ol'exclrange'
                                               of exchange' (See U.S.                       Constitution .*- Art. I §sq X) to `PAY
                                                                                   tl.S. Constitution                                   'PAY DEBTS  DEBTS AT LAW',         LAW', and
         pursuant to HJR
         pul'suarlt                  -192,can
                              HJI{-192,         canonly onlydisclrarge
                                                                  dischargetlnes,     fines,lces,fees,dcbts,
                                                                                                        debts,and andjudgrncnls'dollar
                                                                                                                         judgments `dollarIbr                 dollar' via
                                                                                                                                                        fordollar'
         commercial
         corn nr crc i a I paper or      ALUpell        All4dl ;. exemption;
                                              upon Afflant's                _c-111
                                                                           -c_1
                                                                                      pt! qr1 ; and
                                                                                                 an d
    22.Provide
    22.  Providethe           proolthat
                       theproof      that Ronnie-             Louis -Marvel: Kahapea,
                                                lionnie-l,ouis-Marvel:                      Kahaltea, Secured
                                                                                                           Socurcd Party Creditor,Crcditor', aa livingliving man  rttan andanc]
         Authorized
         Authorized Agent and Sole Beneficiary            l-]eneflciary ol'the    of the trust        known as RONNIIi
                                                                                              trust l<nown           RONNIE LOUIS    I,OUIS MARVELMARVL|L KAHAPEA       Kn Hn PBn
         FAMILY 'l't{tJsf
         ITAMILY           TRUST is NOT      NO'|"'llolder
                                                        "I folder irr    in DueDue (lour.se"
                                                                                        Course" of the Preferred
                                                                                                               Plcf'crrorl Stock of          the federal
                                                                                                                                         o1'the     fecleral Corporation
                                                                                                                                                                  Corporalion
         (United       States- February
         (Un itcd States             l. elrluary 21,   2 I ,1871;
                                                               I tl7 1 ;16  I 6 Stat
                                                                                 Stat I.I. 419):
                                                                                             4 I 9): and
                                                                                                      ancl holds        prior, superior,
                                                                                                            lrolds aa prior,      superior, security
                                                                                                                                                  security interestinterest and and claim
                                                                                                                                                                                      clainr
         on the alleged
                    allcgcd DEBTORDEB'I'OR and Debtor's      Debtol''s property propefty nunc   nunc propro tune;
                                                                                                              tuncl ANDAND
    23.Provide
    23.  l)rovidc the         plool'that
                       the proof       that prior
                                                prior to  to this
                                                               this document,
                                                                       documenl, Claimant   (llairnant accepted
                                                                                                           acceptccl Respondent's
                                                                                                                          I(esgronilent's ORDER  OItDI'Il of Obligation Obligation
         granting the
         grantirlg       the unspecified
                               unspecified specie   sper:ic amount
                                                                 anrour)t of     ol'Filly
                                                                                      Fifty thousand
                                                                                                thousancl Six  Six hundred        thirty-throc
                                                                                                                    hurrdrcd thirty                     purpoiled dollars
                                                                                                                                           -three purported               dollars andand
         Eighty-three           purported ccnts
         liighty-tlrree purportcd                 cents ($50.633.83)
                                                             ($50,633.83) in            in attorncys'
                                                                                            attorneys' fees t'ccs and
                                                                                                                   arrd costs, also known  l<nown as the Case NO.: 3CSP-              3CSI'-
         20-   0000061;
         20-00000(r         I; and
    24.Provide
    24.  Providethe     theproof      that the
                              lrrooltha[        thcClaimant
                                                       Clainrantintentionally
                                                                          interrti<lnally created cletrtcclaafalsified
                                                                                                                ialsillcd and       /or fraudulent
                                                                                                                               ancl/or   fi'auclulcnt claim  clainr wherewhere
         Respondent(s)
         I{espondcnt(s) should    shor.rlcl be  lre compensated
                                                     conrpcnsatcd in            in a monetary
                                                                                         ntonctaly amount;
                                                                                                        anrount; and
    25.Provide
    25.  Providc the   thcproof        that Respondent's
                              lrrool'that       Respondent's provided       lrrovidcd Claimant
                                                                                             Clainrani oathsoaths of of all parties,       titlc, and
                                                                                                                               parties, title,       ancl statutes, written \{Iitten and
         recorded
         recoldcd in      in this matter         pursuant 18
                                    nratterpursuant                 l8 USC
                                                                         IJSC 1001   l00l arrdand 1002,
                                                                                                     1002. and 18   ltl IJSC
                                                                                                                         USC 1341 I34l and 1342    1342 for  tbrthe the voidance
                                                                                                                                                                           voidancc of   ol'
         pcliuryl and
         perjury;       arrcl
    2(r.Provide
    26.  ProvideRespondent's
                        Rcsponclorrt'sevidence  cvidencethat      thatALL   n LLlaw   lawisisbased
                                                                                                 baseduponulrorr:adverb-        verb:, descriptive
                                                                                                                   :aclverh-verb:.        descriptive or             rhetolical verses
                                                                                                                                                               or rhetorical        versos
         factual, and that
         fbctual,              that Rcspontlents
                                     Respondents are          are NOT NOT using  using dcccptive
                                                                                            deceptive practices
                                                                                                            practices fbr  for the     voidance of
                                                                                                                                 the voidance           of perjury,
                                                                                                                                                             perjury, rvhilewhile bcing
                                                                                                                                                                                    being
         paid
         paicl isis not a violation of          ol'l8
                                                    18 USC I.JSC 1001 l00l and 1002,     1002, and 18    ltt USC       l34l and 1342;
                                                                                                              IJS(l 1341               1342;and  and
    27.Provide
    27.  Proviric Respondent's
                        Respondenl's evidence    evidenccthat      thatRespondents
                                                                            Rcsponclerrts are      are NOT
                                                                                                        NOT usingusing the tlte NOM DE            (ltJRFlRllE names
                                                                                                                                           DE GURERRE                    narres pursuant
                                                                                                                                                                                   pursuant
         to 18
         to   t8 USC
                   LISC 1001 l00l andand 1002,1002, and  and18    l8 USC
                                                                       USC 1341    l34l and and1342;1342; andand
    28.Provide
    28.  I)r'ovitlcRespondent's
                        l{espondenl'sevidence    cvidcncc that     thatRespondents
                                                                            ltcsl:orrdcnts are     alc NOT      using false
                                                                                                        NO'l'using         tiilso advertising,
                                                                                                                                   aclvorti.sing, fictitious
                                                                                                                                                         t'ictitit>us use  usc of
         language,         pertaining b
          languagc, peltaining                to 'fTitle
                                                     itlc 18, 1001   100 I Flaucl
                                                                                Fraud Act  Act [ryby the
                                                                                                       the use
                                                                                                            use ol-
                                                                                                                  of closed
                                                                                                                       closed [I'acl<ets
                                                                                                                                  brackets al'lcland vccl.o[s
                                                                                                                                                         vectors violatirrg
                                                                                                                                                                       violating the [our  four
         corner rules,
         coruer                 pursuant to Black's
                    rule$, pursuarlt                Blacl<'s Law                Dictionaly 5t'
                                                                     Law Dictionary                    ed, Page
                                                                                                   511'ed,           59 l; and
                                                                                                             Page 591;        and
    29,
    29. Provide
          Proviclc Respondent's
                        Rcspontlont'sevidence    evidcncc that     that Respondents
                                                                            l{cspondents are            N0'l' using
                                                                                                   are NOT       usittg fraudulent
                                                                                                                           li'audu lent conveyance
                                                                                                                                             conveyancc of'              language to
                                                                                                                                                                    of language        to
         force     the Clainrarrl
          l'urcc thc      Claimant 1o      to agrpcar
                                               appear IN                       CIRCUIT COURT OF THE 'l'Flll{D
                                                                    THE CII{Ctll'l'(lOlJRl'OF'fllli
                                                             IN 'l'lJL')                                                      THIRD CIIfCUI'l'
                                                                                                                                          CIRCUIT S'l'A'l'B   STATE OF'      OF IIAWAII
                                                                                                                                                                                   HAWAII
         to appear and     arrd pay funds;
                                         lirncls; and
    li0.
    30. Provide       Respondent's evidence with a Justice of the Peace under penalty of perjury that Respondents are
          ProvidcRespondent'sevidenccr,vilhaJusticcofthcl'caccundcrpcnaltyofperjurythatRcspondentsare
          NO'l using
         NOT                  Fictitious Conveyance of Language as a device for unjust gain against the Claimant; and
                   usingl.'ictitiousOonvcyanceo1'l.,anguageasadcvicclirr'uniustgainagainstthcClaimant;                                                                           and
    31.Provide
    31.   ProvideRespondent's
                        llespondcnt's evidence   evidcnce as       asto to what
                                                                              wlrat specie
                                                                                        specie Respondents
                                                                                                   Resporrclents will accept or lawfully       lawlirlly require
                                                                                                                                                               requilc ils   as payrnent
                                                                                                                                                                                 payment
          olthc
         of   the alleged
                    alleged clebtdebt known
                                          l<nown as Respondent's
                                                             llespondent's ORDER         OItDLIR of Obligation
                                                                                                           Otrligation granting the unspecified specie                   spccic amount
                                                                                                                                                                                   all.loullt
              l;iliy thousand Six
         of Fifty                       Six hundred
                                               hundrecl thirty  thilty-three-three purported
                                                                                        purported dollars                 Eighty -threepurlrortctl
                                                                                                        dollars and l-r,ighty-thlee             purported cents    cents ($50,633.83)
                                                                                                                                                                             ($50,633.83)
         in attorneys' fees     lees andancl costs,
                                                costs,also  alsoknownl<nownas      asthetheCaseCaseNO.:NO.:3CSP-         20- 0000061,
                                                                                                               iCSP-20-000006              I , antl
                                                                                                                                                and tltat
                                                                                                                                                       that Respondents
                                                                                                                                                               Respondants are      arc
          NO'l'tbrcing
         NOT       forcing Claimant
                                 Clairnant to break    breali thc  the lawlarv if Respondents
                                                                                       ltespondents are    are demanding Ircderul    Federal Iteservc
                                                                                                                                                  Reserve Notcs:  Notes: and  and




 CONSTRUCTIVE NOTICE OF
                     OF CONDITIONAL ACCEPTANCE                                                                                                                              Page 55 of
                                                                                                                                                                                    of 11
                                                                                                                                                                                        11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 115 of 144




         ProvideRespondent's
    32, Provide
    32.           l{espondcnt'sevidence
                                 evidence as
                                           flsto
                                               towhich
                                                  which dictionary
                                                          dictionary or
                                                                      0r styles
                                                                          stylgs manual
                                                                                  nranual Respondents            lvriting from
                                                                                            Rcspondcnts are writing       lionr in
               Offcls of Obligation,
         their Offers    Obligation, whereby
                                     whctcby Claimant
                                                 C'lainrant can easily  refer
                                                                 casily relbr  to  and  understand
                                                                                        understancl thc refcrenced Off'ers of
                                                                                                       the referenced   Offers  o{'
         Obligation;  and
         Obligatiorr;and
         ProvideRespondent's
    33. Provide   Respottdcnt'sevidence
                                 cvidencethat
                                           thatRespondents
                                                 Respondentshavehavea copy    -right release
                                                                       a copy-r'i.rrht releasefrom
                                                                                                fi'onrthe
                                                                                                        thePost - Master -General
                                                                                                            l)ost-Master-(leneral
         to copy    Post-Mastcr-(icncral's
              copy Post   -Master -General's 1St      I'r class-    postage stamps
                                                           class-postagc      stanlps and    /or 22'r(l
                                                                                         andlor      "'' class-postago
                                                                                                         class -postage statnps
                                                                                                                            stamps and     /or metered
                                                                                                                                       ancl/or metelecl
         stamps;
          stanrps; and
                    antl
    34. Provide
    34.   Provicle Respondent's
                     Respondent's evidence
                                         evidence that that Respondent's
                                                                Resporrdent's are  arcNOT
                                                                                       NOTusingusingfalse{Ilse conveyance
                                                                                                                 convcyanco of       language and
                                                                                                                                 ol'language     and
          violating'fhc
         violating          Dcccptivc Trade
                      The Deceptive        'l)'aclePractices
                                                     Placticcs Act        folill-
                                                                     Actfor        gotten -gain against the Claimant; and
                                                                               ill-gotten-gain                                      and
    35.   ProvideRespondent's
    3.s. Provide     Responclenl's evidence
                                         evidonccthat  thatRespondents
                                                                Respondents are       NOI'violating
                                                                                 are NOT     violating The   'l'he Americans
                                                                                                                   Aurericarrs WithWith Disabilities
                                                                                                                                          Disabilities Act
         and the    Antitrust
                thc Antitlust    with   the   Federal
                                        thc l,'cdcral      'l'rndc
                                                           Trade     Commission
                                                                     Conrnrission      and  thc Itail l)cbt Collection Practices
                                                                                            the  Fair    Debt                   l)r'acticcs Act and    lti
                                                                                                                                                  and 18
          tlSCl
          USC 1001100 I ancl  lB tiSC
                         and 18   USC 1341 1341 and 18     ltl IJSC
                                                                 USC 1342     for l{espontlent's
                                                                        1342 lbr    Respondent's 1.r'olit
                                                                                                        profit without     the expressed
                                                                                                                  witlrout tlre                wlitlen
                                                                                                                                 explcssetl written
         authorization
          arrtlrorization of the
                               tlro Claimant;
                                     CllaitnanU and and
    36. Provide
          Providc Respondent's
                     Rcslrondent's evidence
                                         cvidcncc that thntRespondents
                                                                llespondents provided
                                                                                 prnvicled Claimant
                                                                                              Clninrant an interpreter
                                                                                                                  intcrplcter to the conveyance
                                                                                                                                         conveyancc ol' of
          language, knowing
          langunge,     knowing thatthat Clairnant
                                           Claimant is    is nol
                                                               not llroficierrt
                                                                    proficient withwith lhc
                                                                                         the policics
                                                                                             policies and  and ploccclurcs
                                                                                                                 procedures ol'tho       court, pursuallt
                                                                                                                                 of the coul't,  pursuant to
                                                                                                                                                           to
         the
          thc 1964
                1964 Discrimination
                       Discrinrination Act; Acti and
                                                   alld
    37. Provide
          [)t'ovicleRespondent's
                     llespondcrtt's evidence
                                         cvidenccof    of'all
                                                           all parties
                                                                  partics receiving
                                                                           lccoiving this     (]onstructivc Notice
                                                                                        this Constructive          Notioc of   Conditional Acceptance
                                                                                                                           ol'Conditional       Acccptancc
         and Commercial
                Contrttelcial Affidavit
                                 Al'lldavit andantl Fee
                                                     Fcc Schedule          of Respondent's full given names
                                                              Sclrcclule ol'Respondent's                          nanres using
                                                                                                                          using no  no abbreviations
                                                                                                                                        abbreviations nornor
         all capitalized names
                            l'ralnes nor
                                       lror fictitious
                                             llclitious titles;
                                                             titles; and
                                                                     and
    38. Provide
          [)rovidc Respondent's
                     l(espondent'sevidence
                                         cvidcncc of       Respondent's qualifications
                                                       ot'llespondcnt's         tlualilications and       /or olficial
                                                                                                   trncl/ol     official oapacitics     along with lcttcrs
                                                                                                                         capacities along            letters
         of
          of' appointments
              appointnrcnts and      /or letters
                                ancl/ol   lettels oftlf delegation
                                                         tlelegation of      authorities; and
                                                                         n['authorities;     and
    39. Provide
         Provitle Respondent's
                    Rcsponclcnt's evidenceevidence and  andproofproofof of Respondent's
                                                                             Respondent's mandatenrandatc or  or authority
                                                                                                                  authority and  and bond
                                                                                                                                       bond and
                                                                                                                                              ancl actual
                                                                                                                                                     actual state
                                                                                                                                                              statc
         liccnsc
         license and not merelynrcrcly a BAR  llAll Union         Mentbership Card
                                                      tJnion Membership              Carrl as an attorney;
                                                                                                     attorncy; and ancl
    40. Provide
    40.  I)r'ovide Respondent's
                    Reslronclent'sevidenceevidence of       Respondent's Oaths
                                                        o['Responclent's          Oaths of  olOlfice
                                                                                               Office truetrue copies
                                                                                                                copies along
                                                                                                                           along with
                                                                                                                                   with thethe proper
                                                                                                                                                 propcr
        autographs
         autoglaphs whereby the Respondents  [{espondcnts alc     are acccpting
                                                                       accepting full       commercial liability;
                                                                                      firll curnmercial       liability; andand
    4t.
    41. Provide
         Provitlc Respondent's
                    l{espondent'sevidence cviclcrtcc of ol'Ilespondent's
                                                            Respondent's Anti      Anti Bribery
                                                                                          Rritlcry statement
                                                                                                     statcnlcnt as   as directed
                                                                                                                         clircctccl by
                                                                                                                                     [:y the
                                                                                                                                          thc Foreign      Colrupt
                                                                                                                                               l'oreigrr Corrupt
         Practices Act -- Anti
         Practices             Anti-Bribety
                                      -Bribery Provisions,
                                                     Provisions, as    as was
                                                                            wasrequired
                                                                                  requiredwhen whenRespondent's
                                                                                                        Respondent's took    took theil
                                                                                                                                   their oath,
                                                                                                                                           oath, and
                                                                                                                                                   and rccluirc
                                                                                                                                                         require
         Respondents tbreign
         Ilespondents      foreign regislr'ation
                                        registration statrcrnont
                                                           statement which which nrust
                                                                                    must be     on file,
                                                                                            be on           as all
                                                                                                     file, as  all thosc
                                                                                                                     those rvho
                                                                                                                              who tal<e
                                                                                                                                    take oaths
                                                                                                                                            oaths bcconlc
                                                                                                                                                    become
         fbleign at the time
        foreign             tinle ofof the
                                        tlre oath,    per'l'itle
                                               oath, per    Title 22 22 USC
                                                                          tlSC Code
                                                                                  Cot'le 612;
                                                                                          612; and
                                                                                                 anrl
    42.
    42, Provide
         Provitlc Respondent's
                    Rcsl:ondent's evidenceevidence to   to exercise
                                                             exercise any any delegative
                                                                                delegativc authority
                                                                                                authority as Agents or Attorneys  Attorneys ol   or othelwise
                                                                                                                                                    otherwise tir  to
        operate
         operatc outside
                   outside of Washington D.C.,         I),(1., aside frorr
                                                                         from aa contract sclving
                                                                                                serving as t10xus
                                                                                                                nexus and and thc
                                                                                                                                the commorcial
                                                                                                                                     commercial bonds   bonds
        Respondents
         Itesponderrls provide,
                           ;rrovidc, including
                                         inclrrding definitions
                                                         rlcl'initions ancl      sources of
                                                                           and sources       of wolds
                                                                                                words usecl,
                                                                                                           used, toto protect
                                                                                                                       protect ancl
                                                                                                                                  and inclernnify
                                                                                                                                        indemnify Clairuant
                                                                                                                                                        Claimant
         in tlte
         in      event oIa
             the event   of a harnt
                                 harm by  by those
                                               those pafiies
                                                        parties ancland thcir
                                                                          their sworn
                                                                                  sworn evidencc
                                                                                           evidence that that Responclents
                                                                                                               Respondents are     are acting
                                                                                                                                         acting within
                                                                                                                                                   within their
                                                                                                                                                            their
         olflcial capacity, including
        official                                  personal addresses
                                  inoludirrg lrersonal          addresses of   of those
                                                                                   those partics
                                                                                            parties who
                                                                                                      who alcare tbund
                                                                                                                   found to be  be actirrg
                                                                                                                                    acting outside
                                                                                                                                              outside their
        authority
         aLrthot'ily plus their
                             theil sworn
                                     swoln evidence
                                                 cvidcrrce thatthat they are are acting
                                                                                  acting within
                                                                                            within their
                                                                                                      their otfrcial;
                                                                                                             official; andand
    43. Provide
         Provide Respondent's
                    Responclcnl's evidenceeviclenceby   bycopies
                                                              copies of     all tax
                                                                        of'all   tax fortes
                                                                                      fornrs for
                                                                                               for all
                                                                                                    all named
                                                                                                         named Respondents
                                                                                                                    llcspondents resulting
                                                                                                                                       lesulting fromfi'om profits
                                                                                                                                                             protlts
        derived
         dcrivcd from
                   fi'onr the
                           thc securities
                                 sccLrrities generated
                                                  gcnoratccl from        the original
                                                                  tionr thc    original purported
                                                                                           purported "loan""loan" made to RONNIE ltONNlll LOUIS l,OLllS
         MA[{Vl'll . KAHAPEA,
        MARVEL         l(Al"lAPF1A, also    also known
                                                    known as    as the
                                                                    the Assigrlrnent
                                                                         Assignment of      of Mortgage
                                                                                               Mortgage arrd  and the     Deed ol"li'ust
                                                                                                                     the Deetl     of Trust to to prevenI
                                                                                                                                                   prevent
        suspicious
         susqticious activity of        unreported tax
                                     ol'unreported        tax liabilities;
                                                                 Iiabilitics; and
                                                                                and
    44.
    44. Respondents        proviclc evidence
         ILespondr:nts provide          cvicloncc that that the
                                                              thc alleged
                                                                    allcgcd obligation        /claim known
                                                                               obligatiorr/clainr       known as the   the oligitral     purported "loan"
                                                                                                                             original lrur'polted
        made         RONNIE LOUIS
         ura(lc to RONNiE                        MAltvlil, KAHAPEA,
                                    t,OtJlS MARVEL                I(AllAPEA, also    also knorvn
                                                                                            known as   as lhe
                                                                                                           the Assignrrent
                                                                                                                Assignment o1'Mortgage
                                                                                                                                  of Mortgage and the      thc
         Ifeerl of 'flust
        Deed        Trust does
                             docs not constitute a false                     deceptive and
                                                              Ialse and clcceptive          and rnisleading
                                                                                                 misleading lcpresentation
                                                                                                                  representation irr    in oonncotion
                                                                                                                                            connection with with
        the
        thc collection
              colloction of      any dcbt
                            ol'any     debt including
                                                inclucling tlrcthe false     representation ol'tlrc
                                                                     fhlsc lcprcscnttrtion        of the chalactcr
                                                                                                            character or lognllegal sttrtus
                                                                                                                                     status ofof any
                                                                                                                                                   any debt
                                                                                                                                                         debt antl
                                                                                                                                                               and
        further
         lirrthcr makes
                  nrakes a threat
                                threflL to take      any uc:ti()n
                                              takrr any     action that
                                                                      that carrrrol.
                                                                             cannot legal
                                                                                       legal bebe takcn        deceptive practicc
                                                                                                   taken rra cleccptive                    congruent lvith
                                                                                                                              practice congruenl         with 151"5

        U.S.C.
         t,,S.C. §\\ 1692     (c)l and
                      1692 (e);     and
    45. Respondents
         Respondentsprovideplovidcevidence
                                        cvidotcc that  that there
                                                              therc does
                                                                       docs not
                                                                              not already
                                                                                    alrcady exist        privatc agreement
                                                                                               cxist aa private      agreerrcnt between
                                                                                                                                     bctwccn the  the parties    ofa
                                                                                                                                                        palties of  a
        settlement
         scltlcnrctrt with
                       wi{:h an unrebutted
                                    rrrrrctrultccl affidavit
                                                     al]iduvit o1'a of a positive
                                                                           positive balance
                                                                                       balance tlrus
                                                                                                   thus nral<ing
                                                                                                          making any fiu'therfurther acliort
                                                                                                                                       action vcxatious
                                                                                                                                                 vexatious
         litigation arrcl
         litigatiorr  and a waste
                               rvas(e of                   tklllarsi and
                                             taxpayer dollars;
                                         ul'laxpayer                    ancl
    46.
    46. Respondents        providc evidence
         Ilesponclcnts provide          cvidcncc that  that any
                                                              anyand ancl all
                                                                           all named
                                                                                nanrcd Respondents
                                                                                          l(esponclcnts have have aaletter      ofdclcgation
                                                                                                                        lcttcl of  delegation of    ofautholity
                                                                                                                                                        authority
        to attack
             altack the
                     thc trust
                          tlrrst known
                                   l<nown as             llONNlll LOUIS
                                                   The RONNIE
                                               as'l'hc                   LOtJIS MAI{VHl,             KAHAPEA IiAMll.Y'l'RtlS'l',
                                                                                    MARVEL I(AI'lAI'HA                 FAMILY TRUST, whioh         which is duly
                                                                                                                                                               duly
         recorded with
         recorclecl   witlr the Internal Revenue;Revcnue; and
    47.
    47. Respondents        providc evidence
         l{cspondents provide           evidence that  that byby Respondents,
                                                                    Respondcnts, and thcil    their altornsys,
                                                                                                     attorneys, in   in their
                                                                                                                         their complaint
                                                                                                                                complaint isis NOT NOT voidvoid olof
         pcriury and
        perjury    and isis NOT         valid claim.
                             NO'l'aa valid        clainr.
    48. Respondents
         Rcspondr:ntsprovide
                           provideevidence
                                        eviclenceand         /or proof
                                                       ancl/or     1:roof that there is NO   N0 conllict
                                                                                                   conflict o{'inlelest
                                                                                                               of interest betrveen
                                                                                                                               between the  the
         Magistrate /Judge and
         Magistrato/Judgc           andthcthe Attorneys,
                                                Attorneys, both  both ofof which
                                                                             which areare llAIt
                                                                                            BAR agent$,
                                                                                                    agents, also
                                                                                                              also l<nown
                                                                                                                      known as aa conspilacy
                                                                                                                                       conspiracy under the    thc
         RICO act, of'any
         RICO          of any or all court cases.;  oascs.; and arrd




 CONSTRUCTIVE NOTICE
              NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                       Page 6 of
                                                                                                                                                            of 11
                                                                                                                                                               '11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 116 of 144




       49.
       49. Respondents
            Rcspondurts provide any
                                arry available
                                     availablc first  -hand knowledge
                                                f irst-hand l<nowledgc ofa
                                                                       ol'a conspiracy
                                                                             conspiracy to
                                                                                         todefraud
                                                                                            deti'aud aa
             corpolartion/comrncrcial
             corporation    /commercial entity that     that thethc Claimant
                                                                     Clainrantis,  is,or
                                                                                       orhas
                                                                                           has been,
                                                                                                 bcen, aa part of,  of, that
                                                                                                                         that can
                                                                                                                               can determine
                                                                                                                                     detemrinc the  the true
                                                                                                                                                         true nature
                                                                                                                                                              naturc
                  inlcnt of
             and intent    of'thc
                              the Claimant.;
                                     Clainrant.; and
                                                  ancl
       50.Respondents
       50.                     plovide evidence
             I{espondents provide         evidencc to the     thc claim that
                                                                           that the
                                                                                 thc Respondents
                                                                                        Rcspondcnts in         this nrattcl
                                                                                                           in this   matter DOHSDOES NO'l'vvish/expect
                                                                                                                                          NOT wish /expect tlre   the
             Claimant
             Claimnnt to suffer        glcatly, as
                             suffur greatly,     as the
                                                      thc intent
                                                             intcnt is   plovidccl by
                                                                      is provided      by and
                                                                                           ancl through
                                                                                                 thlouglt the llte actions
                                                                                                                    actiorts of ol'tlte
                                                                                                                                   the Agents
                                                                                                                                         Agents and      /or
                                                                                                                                                   and/or'
             successors,     representativesanrl/or
             successols, representatives                        assigns,asaswell
                                                  and /orassigns,               wellasastlre     dishonorby
                                                                                           thedishonor             seekingclaints
                                                                                                               byseel<ing       claimsover
                                                                                                                                         over thethe olainrants
                                                                                                                                                     claimants
             unrebutted attldavits,
             unrebutted     affidavits, and
                                          and Instruments,
                                                lnstrunrcnts, whetherwhethel it is   is an  otfcr of
                                                                                        an offer    of tender      (Rcspondcnts rcmcdy)
                                                                                                        tcndcr (Respondents             remedy) or an
             arbitration
             albih'ation award       (Clainranls remedy);
                           arvald (Claimants         lomecly); and   and
       51.Respondents
       51.                     provicle evidence
             Resporttlents provide        evidencc to    1o the
                                                              thr; Claimants
                                                                   Clainrants acts           dishonor, witlr
                                                                                 acts in clishonor,        with intent.
                                                                                                                   intent.
       52.Respondents
       52.                     providc evidence
             Rcspondents provide          cvidence to    to the    clairnthat
                                                              thc claim    thatthe
                                                                                 thearbitration
                                                                                       ar'[ritrationaward
                                                                                                       awarclisisa ascam       /sham.
                                                                                                                        scarn/sharn.
       53.Respondents
       53.   l{esporrdenlsproviclecvidencctotheclainrthatthcalbitrationawardltasbeenchallengedwithinthe
                              provide evidence to the claim that the arbitration award has been challenged within the
             specified
             spccificd time          vacate, modity
                         tinrc to vacate,      modify or correctcorrect pursuant
                                                                          put'suant to         U.S (lode
                                                                                        to 99 tJ,S   Code ol'thc         FederalAlbitration
                                                                                                               of the Feder'al       Arbitration Act.
       .54.Respondents
       54.   RcslrondontsplovitlcPlooltotheclainrthataMagistrate/JudgecanOldelsanctiorts,rulingoveravalid
                              provide Proof to the claim that a Magistrate /Judge can Order sanctions, ruling over a valid
             contraol, rendering
             contract,  rcncleriug contract
                                        colrtract law
                                                   larv powerless-
                                                           powcrless- deeming              contr[ct as
                                                                            deenring aa contract        irs void.
                                                                                                            voicl.
       55. Respondents
       55.   Respondents providc
                               provide proof
                                           proof totothotheclaim
                                                               claimthat     PENNYMAC LOAN
                                                                        thatt'L;NNYMAC            LOAN SERVICES,
                                                                                                             StiRVlCIrS, LLC     l.l,C did     NO'l'pcrf.olnr
                                                                                                                                         did NOT     perform to  to
             the sections23
             thc sections     23130,
                                  I 30, 23 l3 1,23 t32,23133
                                         23131,23       I32, 23133ancl    and2li23134
                                                                                 I 14 0f of rhothe       I)t',l'lONAI, AC]CliP'l'ANClli
                                                                                                    CONDITIONAL
                                                                                                 C]ON                         ACCEPTANCE IiOR        FOR VAI,LJIi
                                                                                                                                                            VALUE
             AND COUNTER
                    COUNTER OFFER/CLAIM
                                      OFFER/CI.AIM FOR                  PROOI'' Ol'
                                                                 FOR PROOF           OF CLAIM
                                                                                          CLAIM and          TENDER Of
                                                                                                      and]'tiNDER            OF PAYMI]NT
                                                                                                                                   PAYMENT OFFERING  OFFERINC
             dated
             datcd March 29, 2019.
       56.
       .5(.l.Respondents       provide proof
             Resporrrlcnts lrlovidc        proof toto thc
                                                        theclainr
                                                               claimthatthatI'l",NNYMn(l
                                                                             PENNYMAC LOAN SERVICES,         SliRVlCbls, LLC     LLO challenged
                                                                                                                                         challerrged the the
             CONDITIONAL
             CONDITIONAI, ACCEPTANCE  ACCEPI'N NC]E FOR         FOR VALUE
                                                                       VALUE AND    AND COUNTER
                                                                                             COUN'I'IJR OFFER/CLAIM
                                                                                                               OI?TEIT./CLAIMFOR         FOR PROOFPR(X)F OF  OF
             Cl.AlMand
             CLAIM            'fllNDHIIOF
                       trndTENDER                 PAYMEN'l'OF],111{lN(i
                                             O[.'PAYMENT            OFFERING dated       datcdMarch
                                                                                                 March29,   29, 2019
                                                                                                                  2019 in  in whole,
                                                                                                                              whole, or          part, at
                                                                                                                                         or inin part, at any  tinle
                                                                                                                                                           any time
             betille the
             before  thc arbitrator
                           ar'[ritlator adjudged
                                         adjLrdged the thc breach           contlact dispute
                                                               blcach of contract        distrxle between         parties.
                                                                                                    lretweerr parties.

 Respondentshavo
 Respondcnts                   fifteen(15)
                     havefltteen          (15) days
                                                 daysfi'onr        receipt of'this
                                                          from receipt        of this Constructive
                                                                                         Constructive Notice of Conditional    Conditional Acceptance
                                                                                                                                                 Acceptartce and     and thethc
 enclosed      Commercial Affidavit
 cnclosed Corrrnrcrcial             Affidavit to   to respond
                                                       rcsltond on   otr aa point   -by -pointlrasis,
                                                                             proint-by-point       basis,via  viaswornswornafll'idavit,
                                                                                                                                  affidavit, under       Respondent'sIull
                                                                                                                                               under Respclndent's               full
 commercial        liability,signing
 cornnrercial liability,          signingunder           penaltyofol'periury,
                                               undelpenalty             perjury, that  thatthe
                                                                                             thefacts
                                                                                                  lacls contained
                                                                                                          contained therein   thelein are are true, correct,        complete and
                                                                                                                                                      col'l'ect. cornplete          and
       rnislcading, Mere
 not misleading.         Morc declarations
                                   dcclarations are    are an     insutlcient response.
                                                             an insufficient        response. All  Allresponses
                                                                                                        responscs that      that are     not sent
                                                                                                                                   are not    sent toto :Claimant
                                                                                                                                                         :Claimant-and-  -and-
 Affiant:,
 A{'l'ianl.:,as
              asrequired
                  rccprilc<l by  lrythis
                                      thisagreement,
                                            agreement. shall   shall be bo deemed
                                                                             dcenrecl 6p      insufficient response. iflf an
                                                                                          an lns1lf{lcient                             att extension
                                                                                                                                           extertsion of  ol'titue
                                                                                                                                                             time isisneeded
                                                                                                                                                                           needed
      prolrerly answer,
 to properly     answer', please           request itit in
                                please rerlucst            in writing. Failure
                                                                            liailure to to respond     willbe
                                                                                            respond will       bedeemed
                                                                                                                      deemed agreement
                                                                                                                                    agreelnent with  with the
                                                                                                                                                           the facts       stated in
                                                                                                                                                                   facts stated
 the enclr:sed       Commercial Alficlavit
       enclosed Conrnrercial              Affidavit and an     an inability to prove  prove Respondent's
                                                                                                Reslrondent's clainr,     claim, upon        which any
                                                                                                                                    upon which        any liabilities
                                                                                                                                                            liabilities incurred
                                                                                                                                                                             ittcut'rccl
 pursuant           enclosecl 'lit:c
 pul'suant the enclosed                     Schedule' regarding any llrthelaction
                                    `Fee Schoclulc'rcgarding                       further action in   in this
                                                                                                           tltis matter,
                                                                                                                   nratter', shallshallbe be deemed
                                                                                                                                              deented accepted
                                                                                                                                                          accepted by the       the
 parties,    Nicole B.
 parties, Nicole        B. Mctral.
                              Metral,Acting
                                          Acting as   asNICOL,H
                                                           NICOLEB.       B.I\4ETRA
                                                                               METRAL      L A'l   I'ORN[Y, of'the
                                                                                               ATTORNEY,               of the BLANKROMfi,
                                                                                                                                   BLANKROME, LLP         l,[.P Law l,aw Firm
                                                                                                                                                                            Filnr
                      t'IiNNYMA(lLOAN
 and Agent for PENNYMAC                       L0ANSERVICES,
                                                          SliRVl(]liS,LLC      l,l,(l
                                                                                   and    /or Agents,
                                                                                       arrd/or   Agents,Successors,
                                                                                                              Succcssors, and       and/or/or Assigns,
                                                                                                                                               Assigns, Iu       cal'c of 2029
                                                                                                                                                            In care
 Century Park        l:ast, (rrl'
              Palk East,       6111     Floor
                                     Floor       Los
                                             l.,os      Angeles
                                                     Arrgeles          California[900671;
                                                                   Calil'ornia        [90067];arrclandChcryl
                                                                                                         CherylS.S.Chang,   Chang,Acting ActingasasCHERYL
                                                                                                                                                       CHERYLS.        S.CHANC
                                                                                                                                                                           CHANG
 ATTORNEY,
 ATTORNEY, of         of the
                           the BLANKROME,
                                  BLANI(ttOMFl. LLP          Ll.PLaw LawFirm Firnrandand Agent
                                                                                            Agent forfor PENNYMAC
                                                                                                          PI]NNYMAC LOAN             LOANSERVICES,
                                                                                                                                                SERVICtiS.LLC        LLCand        /or
                                                                                                                                                                              and/oL
 Agcnts, Successors,
 Agents,     Successols, anclhr  and /orAssigns,
                                             Assigns,lrr       careol'2029
                                                            Inr:alc     of 2029Century
                                                                                    Century Palk        East, 6'1'lrloor
                                                                                                 Park Flast,6rh            Floort.os      AngelesCalifolnia
                                                                                                                                    LosAngolcs         California [900(r7l;
                                                                                                                                                                       [90067];
 and    Louise Ll.
 arrd Louise           Marencik,Acting
                  B. Marettcil<.          Actingas    asLOtllSE
                                                          LOUISEB.B.MARENCII( MARENCIKA'I"|ORNHY, ATTORNEY, of                  theBLANKROME.
                                                                                                                            of the    BLANKROME, LLP Law               Law Firm l"irnt
                      I'ENNYMACILOAN
 and Agent for PENNYMAC                       LOANSERVICES,
                                                          Sl.iltvICUS,LLC      LLCIand    /or Agents,
                                                                                       and/or    n gcDts.Successors,
                                                                                                              Succcssors, and       and/or     Assigns. lrt
                                                                                                                                          /or Assigns,           catc of 2029
                                                                                                                                                            In care
 Century Park Pall< East,
                     East, 6'r'6'1'F Floor
                                      lool' L,os      AngelesCalilbrnia
                                               LosAngeles           California[900(17];
                                                                                    [90067]; and and.lcssica           McElroy,Acting
                                                                                                        JessicaMcl.ih'oy,               Acting as     JESSICAMCELROY
                                                                                                                                                 as.ltiSSICA           MCELROY
 ATTORNEY,
 A]'TORNEY, of            the BLANKROME,
                      o1'the      LII..ANI(ROME, LLP         LLPLaw  l,awFirmFinrrandand Agent
                                                                                            Agent forIoI PENNYMAC
                                                                                                          PF.NNYMAC LOAN             LOANSERVICES,
                                                                                                                                                SLiRVICHS,LLC        LLCand        /or
                                                                                                                                                                              and/or
             Successors,and/or
 Agents, Successors.                          Assigns,Inincarc
                                  and /orAssigns,               carectl'202()
                                                                         of 2029Century
                                                                                     CenturyPark  Parkliast.
                                                                                                         East,   (r'l'6t'[.loor
                                                                                                                           Floorl,os       AngelesCalitbrnia
                                                                                                                                    LosAngcles         California [90067];
                                                                                                                                                                        [90067];
 and    JohnathanW.Y.
 and.lolirratharr        W.Y.l,ai,ActirrgasJOIINA'l'l
                                    Lai, Acting as JOI INATHAN            InN W.Y.  W.Y.l,AI      ATTORNEY, of thcWATANAIlll,
                                                                                             LAiA'I"IORNllY,of                   the WATANAI3I , ING        tNCi LLP  Ll,P[.,aw
                                                                                                                                                                              Law
  Filrrr and
 Firm    arrd/ol
               /or Agorts,       Successors,andior
                   Agents, Succcssors,                and /orAssigns,
                                                                  Assigns,InIncale  careoil.irst
                                                                                            of Firstl'lawaiian
                                                                                                      HawaiianCenter     Center999   999Bishop        Street, Suite
                                                                                                                                           Bishop Streel.         Suite 1250
                                                                                                                                                                           1250
 Honolulu,
  I{onolulu, Hawaii           [968 l3l; and
                 Hawaii [96813];            and JellN.
                                                    Jeff N. Miyaslriro.
                                                               Miyashiro, Acting Acting as       JEFFN.N.MIYASIIIRO
                                                                                             asJHt'1"'         MiYASHIRO A'1"[ORNEY"    ATTORNEY, of the          the
 WATANABE,
  WAT'ANABH,ING         INGLLP   LLI'}Law    Firm
                                         [.ar,v       and
                                                 l;'ilnr     /or Agents,
                                                          and/or     Agents,Successors,
                                                                                  Succcssors,and         /or Assigns.
                                                                                                    anrl/ol    Assigns, In           care of
                                                                                                                                 In carc    of ljilst
                                                                                                                                                First ilawaiian
                                                                                                                                                       Hawaiian Center C]cntcr 9t)!)999
  Ilishop Strccl,
 Bishop     Street, Srritc
                       Suite 12,50         Honolulu,llarvnii
                                  1250llonolulLr,            Hawaii1968        l3l; and
                                                                        [96813];       andlllizabetlr
                                                                                              ElizabethDlanltcl,
                                                                                                            Dranttel,Acting    ActingasasIll,lZAIlll'Il
                                                                                                                                               ELIZABETH        I DRANTTF,I.
                                                                                                                                                                    DRANTTEL
 ATTORNEY,
  ATTORNIlY, of           the ROSE
                      ol'the      ROSD L. BRAND &               & ASSOCIATES,
                                                                    ASSOCIA'I'BS, P.C.,       P.C., Law Firm f:ilnr and         Agent fot'PENNYMnC
                                                                                                                        irrrd Agent       for PENNYMAC LOAN           I.OAN
 SERVICES,
  SIRVIC]ES, LLC    LLCand   and/or/or Agents,
                                        Agcnts, Successors,
                                                      Sirccossors. andior            Assigns, ln
                                                                         and /orAssigns,          In carc
                                                                                                      careo17430             Washington Strcct,
                                                                                                              of 7430 Washington                Street, Nl'),
                                                                                                                                                          NE, Albuquerque,
                                                                                                                                                                   Albuquerclue,
 New Mexico [87109]; $7l09ll and     and Malk'l'.
                                            Mark T. Baker',
                                                          Baker,Aoting ActingasasMAItK MARK'l'.T.l]AKlil{
                                                                                                      BAKERA'l"l'ORNtiY,
                                                                                                                      ATTORNEY, ol'the       of the PIllFllR,
                                                                                                                                                      PEiFER,I'IANSON  HANSON&&
  Mtll.l ,lNS,P.A.
 MULLINS,          P.A.Law  t,awFirm FirmandandAgentAgcntfor        PLLZLHOME
                                                              firrPLAZA          LIOMU        MOI{'|(;ACFl,
                                                                                          MORTGAGE,             INCINC     andand/or      ngents,
                                                                                                                                  /or Agents,      Successors,
                                                                                                                                                      Successors,and            /or
                                                                                                                                                                          anclior
 Assigns, In      care of Post
               1u care         t\rst Ol'[rcc
                                       Office Box l-]ox 25245 Albuquerque,
                                                                     AlbLrqLrcrquc, New Mexico [87125];        lltTl25 l;and     and Johnny        Molton, Acting
                                                                                                                                       Johnny Morton,           Aotingas     as
  .lol INNY MORTON
 JOHNNY          MOII'I'ON EMPLOYEE,IiMPLOYIin,Agent       Agcntfor   lbrPENNYMAC
                                                                           PI1NNYMACLOAN         LOAN   SERVICES,
                                                                                                           SIIRVICES,LLC            l,l.C
                                                                                                                                        and    /or Agents,
                                                                                                                                            ancl/or   Agents,Successors,
                                                                                                                                                                    Successors,
 and
  and/<lr   Assigns,lnInoalc
        /orAssigrrs,           careo1'2285
                                       of 2285Corporatc
                                                     CorporateCilclc,  Circle,Unit
                                                                                 Unit 160,
                                                                                         160,I-lenclerson,
                                                                                                Henderson,Nevacla   Nevada[89074   [89074]; 1; atrcl   DavidA,
                                                                                                                                                 andDavid         A. Spector',
                                                                                                                                                                      Spector,
  Acting as
 Acting    as DAVID
                DAVIT)A.       A.SPECTOR,              PI(USlDljN't and
                                    SPIiCll'Ol(, PRESIDENT                         Cl.lr.0. tbr
                                                                             and C.E.O.            Pl'iNNYMn OLOAN
                                                                                               for PENNYMAC                              SliRVlctis, LLC
                                                                                                                             LOANSERVICES,                  l.,l.,Candand/or
                                                                                                                                                                          /or
 Agents,
  Agcnts, Successors,
             Successols. anrl/or  and /orAssigns,               Careo13043'lirwnsgato
                                              Assigns,lrrInC-lalc         of3043 TownsgateRcl,        Rd,Suite
                                                                                                            Suite200,             WestlakeVillage,
                                                                                                                          200,Westlakc          Village, Clalitbrttia
                                                                                                                                                            California
 [913611;
  [91361 l; ancl      DerekW.
                andDcrel<               Stark,Acting
                                  W.Stark,         Acting as  asDIit{EK
                                                                    DEREKW.      W.S't'n
                                                                                       STARK,       SENIORMn
                                                                                             RK, SBNIOIt                    Nn CINC DIRECTOR
                                                                                                                      MANAGING              l)ll{ljc'l'OI{ AND  ANI) CHIEFCIIllilr

 CONSTRUCTIVE NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                                       PageTofll
                                                                                                                                                                     Page 7 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 117 of 144




 LEGAL     OHrlClit( AND SECRETARY
 l,tjOAL OFFICER               Slicrl{ti'l'AItY and
                                                  arrd Agent   lbr PENNYMAC
                                                       Agcnt for    PIINNYMAC LOAN    I,OAN SERVICES,
                                                                                               SliltvlCL:S, LLC
                                                                                                              Ll,Cand    /or Agents,
                                                                                                                    andlot    Agents,
 Successors, and   /or Assigns,
              and/or   Assigns, In     Care of
                                    In Cale   of 3043'l'ownsgate
                                                 3043 Townsgate ltcl,Rd, Suile
                                                                          Suite 200, Wcstlake                Califbrnia [91361];
                                                                                        Westlake Village, California                 and
                                                                                                                           [9l36ll;and
 ALt. AGENTS
 ALL   AGLINI'S FOR      PENNYMAC LOAN
                   FOR PENNYMAC                      Slil(VlCIiS, LLC
                                             [.OAN SERVICES,         l,l.C and  /or Agents,
                                                                            ancllol  Agents, Successors.
                                                                                               Successors, and        Assigns, ln
                                                                                                                 /or Assigrrs,
                                                                                                            ancl/or                 Care ol'
                                                                                                                                 In Calc of
 3043  Townsgate Rd,
 3043'l-ownsgatc     Rd, Suite
                         Suitc 200, Westlake
                                        Westlakc Village, California [91361];
                                                                           [91361]:    and  Veronica
                                                                                            Vcronica    Hauck,
                                                                                                       Hauck,    Acting
                                                                                                                Acting    as
                                                                                                                           as VERONICn
                                                                                                                             VERONICA
 HAUCK,
 l'lALlClK, RECEPTIONIST
            RF,CIiIP1'IONIS'l'and       linrploycc for
                                  and Employee       lor PLAZA     IiOME MORTGAGE,
                                                         PI,AZA HOME          MOi{TCACiIi, INC  INC and   /or Agents,
                                                                                                      and/or  Agcrtts, Successors,
                                                                                                                        Successors,
 and  /orAssigns,
 anil/or            In(lare
          Assigns, ln  Careof     P.O.Ilox
                              of I,.O.   Box7168,     Pasadena,Calilbrnia
                                               7168,Pasaclena,    California[9[91109];
                                                                                 I l0<)J; and   Michael It.
                                                                                            andMichael    R. Fontainc,     Acting as
                                                                                                              Fontaine, Acting     as
 MlCllAlll,      lrON'l'AINIi,      CLllnF    OPIRA"IINC
 MICHAEL FONTAINE, CHIEF OPERATING OFFICER and CHIEF FINANCIAL OFFICER for PLAZA
              R.                                             OIrFlClll.R    and  CI{l[[    IrlNANClAl,     Of  FIC[R    lttr  PI.AZA
 I IOME MORTGAGE,
 HOME     MORTGAGII. INC    INC and     /or Agents,
                                   and/or   Agents, Succcssors,
                                                      Successors, and/or
                                                                    and /orAssigns,           Care of
                                                                              Assigns,, ,lnin Care     P.O. Rox
                                                                                                    of P.O. Box 77168,     Pasadena,
                                                                                                                   168, Pasadena,
 California
 Clalifornia [91109];
             [9ll09l;and     IiQ[.]lIAX COI(l)OltA'l'lON,
                        and EQUIFAX         CORPORATION, and             EXPERIAN CORI)ORA'I'ION.
                                                                   and HXPLiItIAN       CORPORATION, and TRANSUNION l't(ANSUNION
 CollPOltA'l'lON, and
 CORPORATION,         ancl.lollN
                           JOHN DOES  tx)liS 1l-50,.lolN'fl,Y
                                                -50, JOINTLY AND          SEVERALLY, COttPOliA'l'lil,Y
                                                                 AND SF,Vlit{Al,l,Y,          CORPORATELY AND     ANI)
 PEI{SONALLY, and any agents
 PERSONALLY,                   agents or assigns     thclcol,.jointly
                                            assigns thereof,  jointly andand severally.
                                                                              scvcrally.

 Demand
 Dcnrand

 Claimant
 Claimant hereby       clenrancls thatall
             helctry demands           that all actiorrs      cease untilthc
                                                  actions ceasc                     required plool'has
                                                                        until the recprircd       proof has bccn  been providecl           Nicole ll.
                                                                                                                          provided by Nicolc               Metral,
                                                                                                                                                      B. Metral,
 Acting as NlCOt,FlB.
             NICOLE B. METRAL    MII'|RAL AI"l'OltNUY,
                                                  ATTORNEY, of          of the   BLANKROME, l,LP
                                                                           the UI-ANKI(OMh,,                LLP L.awLaw Firru    and Agent lor
                                                                                                                           Firm anclAgent               PENNYMAC
                                                                                                                                                  for PENNYMAC
          SHI{Vlctls, LLC
 LOAN SERVICES,              LLC and  and/or/or Agr..nts,
                                                 Agents, SLrccessors,
                                                             Successors, and/oland/or Assigns, in       ln care of 2029 2\)29 Century Park          East,6rl'
                                                                                                                                            Pat1< East,           l"loor
                                                                                                                                                            6'h Floor
       Angeles Califbrnia
 Los Angclcs
 l.os            California [90067];
                                   [90067]; ancl and ()heryl
                                                       Cheryl S.       Chang, Acting
                                                                    S. Ohang,    Acting as    as (ll lf iltYl., S.
                                                                                                  CHERYL           S. CllANG
                                                                                                                       CHANG A'I'1'OI{NlilY,
                                                                                                                                   ATTORNEY, of           of thc
                                                                                                                                                              the
 tiLANKROMI"i,
 BLANKROME, LLP        l.l.P Law
                               l,aw FirmIrilnr and Agent for          PINNYMAC LOAN
                                                                 l'or PENNYMAC                          SI]RVlClls, LLC
                                                                                            LOAN SERVICES,                 t,LC and
                                                                                                                                 ancl/ot    Agcnts, Successors,
                                                                                                                                       /or Agents,        Succcssors,
 and  /or Assigns,
 and/ol   Assigns, In In carc
                           care <t|2029         Century l)alli
                                   of 2029 Century           Park liast,6rh
                                                                     East, 6'h l"loor
                                                                                 Floor l,os      Angeles (lalif'ornia
                                                                                           Los Angeles          California 190067
                                                                                                                              [90067];  1; and   l-ottiss
                                                                                                                                                 Louise      B.
                                                                                                                                                              B.
              Acting as LOtllSli
 Marencik, Acting
 Marerrcik,                   LOUISE I].     B. MARIIN(lll(
                                                 MARENCIK ATTORNnY,    ATTORNEY, ol'the      of the BLANI(ltoMli,
                                                                                                       BLANKROME, Ll.P         LLP l,aw
                                                                                                                                      Law lfirttt             Agent fbr
                                                                                                                                                       and Agent
                                                                                                                                              Firm artci                for
 PENNYMAC
 PENNYMAC LOAN     LOAN SERVICES,
                               SllRVICtjS, LLC      Li.Cl and
                                                            andlor /or Agents,
                                                                        Agents, SLrccessols,
                                                                                   Successors, arrcl/or            Assigns,lnIncare
                                                                                                      and /orAssigns,            careol'2029         Centtu'y Park
                                                                                                                                         of2029 Century            Parl<
 llast,6rr'Floor
 East, 6'h Floor l.os      Angeles Calilbrnia
                   Los Angclcs           California lt)00671;
                                                         [90067]; and   and Jessica
                                                                             Jessica McF)lroy,
                                                                                         McElroy, Aoting Acting as.lISSICA           MCF]l,l(OY
                                                                                                                     as JESSICA MCELROY
 ATTORNEY,
 A'I"I'OIINHY, of the         Lll.ANl(ROMtl, LLP
                       tlre BLANKROME,                  l,l,P Law
                                                                l,irw Firm
                                                                        Filrn and
                                                                               and Agent
                                                                                      Agent for lbrPENNYMAC
                                                                                                      PIINNYMA(I LOAN       LOANSERVICES,
                                                                                                                                      Stjl{VICL')S,LLC     LLCand  and/or
                                                                                                                                                                       /or
 Agents, Successors, and     ancl/ol/or Assigns, lrr       care ol'2029
                                                      In care     of 2029 Century Park East,       East, 6'h(rrh I'rloor  Los Angclcs
                                                                                                                  Floor Los    Angeles Cali{'ornia
                                                                                                                                            California [90067];
                                                                                                                                                             [90067];
 and Johnathan W.Y.w.Y, Lai, Acting                 JOIINA'l'l-lAN W.Y.
                                      Acting as JOHNATHAN                   w.Y. LAI LAI A'l"l'oltNliY.
                                                                                             ATTORNEY, 01'the        of the wA'l'ANAtsb,
                                                                                                                             WATANABE, ING         INC LLP Ll,l'} Law
                                                                                                                                                                    Law
 Firm   and /orAgerrts,
 Firrn ancl/or   Agents, Successols,
                              Successors, ancl/oland /orAssigns,
                                                             Assigns,lnIncare careol'lrirst
                                                                                     of Firstllawaiian
                                                                                                 HawaiianCenler   Center999 999Bishop       Street, Suite
                                                                                                                                 BishopStrcct,         Suite 12501250
 l{onolulu,   llawaii [96813];
 Honolulu, Hawaii         196813l; and Jeff    Jel'l'N.
                                                     N. Miyashiro,         Acting as
                                                           Miyashiro, Acting               .l[f f N. MiYASI-IIRO
                                                                                      as JEFF            MIYASIIIRO A]'TORNEY.ATTORNEY, of the          tlre
 WA'I'ANAllli,
 WATANABE, ING      INC LLP  l,l.P Lawl,aw Firm
                                             liirrn and
                                                     and/ol /or Agcnts,
                                                                 Agents, Succcssors,
                                                                            Successors, ancl/orand /orAssigrrs,
                                                                                                            Assigns,lnIncalecareof    First Ilawaiian
                                                                                                                                  of l"irst   Hawaiian Center999
                                                                                                                                                              Center 999
 Bishop Street,
 Bishop                                Honolulu, Ilawaii
           Street, Suite 1250 l-kuolulu,              Hawaii 1968        l3l; and
                                                                   [96813];     and Elizabcth
                                                                                       Elizabeth Dranttcl,            Acting as til,tZAB[TI'l
                                                                                                      Dranttel, Actingas          ELIZABETH DRANTTEI.,  DRANTTEL
 ATTORNEY, olther
 A'|'1'ORNEY.      of the IIOSFI
                              ROSE 1,,       BRAND &
                                         L. BRAND           & ASSOCIAT[S,
                                                               ASSOCIATES, P.C..        P.C., Law
                                                                                                Law FirrnFirm ancl      Agent tol
                                                                                                                  and Agent     for PF)NNYMAC
                                                                                                                                     PENNYMAC L.OAN         LOAN
 SUI(VlCtis,
 SERVICES, LLC            and /or Agcnts,
                 L,L,O andlor         Agents, Successors,
                                                  Successors, arrd/orand /orAssigns,
                                                                               Assigns,IrrIncare  careofof74307430Washington           Street,Nli,
                                                                                                                       WashingtonStrcot,         NE, Albuqucrquc,
                                                                                                                                                         Albuquerque,
 New Mexico [t7l09l;
 Nerv             [87109]; arrcl        Malk ]'.
                                 and Mark        T. Baker,
                                                     Baker, Acting
                                                                Acting as  as MARK
                                                                               MARK T.      T. BAI(ER          ATTORNEY, ol'lhe
                                                                                               BAKER AI'TORNIIY,                  of the PIllFIIR,
                                                                                                                                            PEIFER, HANSON HANSON &        &
 MtJLl.lNS, P.A. Law
 MULLINS,               l,arv Firm
                                li'irm and AgentAgcnt for lbl PLAZA
                                                               PLAZA HOME   HOML MORTGAGE,
                                                                                        MOR'I'CACU, INC         INC and     /or Agents, Successors, and
                                                                                                                        and/or                                  and/or/or
 Assigns, In          of Post Ofilcc
            In care o1'I)ost        Office llox
                                              Box 2.5245
                                                     25245 Albuquelquc,
                                                                Albuquerque, Ncw     New Mcxico
                                                                                              Mexico [tl7       l25l;and
                                                                                                           [87125];      and Johnny      Morton, Acting
                                                                                                                              Johnny Morton.          Acting as    as
 .IOHNNY
 JOHNNY MORTON EMPLOYEE,       F.MPl,OYEFl. Agent     Agcnt for  IbT PENNYMAC
                                                                      PENNYMAC LOAN         LOAN SERVICES,
                                                                                                       SIRVICDS, LLC       Ll,C and
                                                                                                                                 and/or/or Agents, Successors,
                                                                                                                                                         Srlocessorso
 and /orAssigns,
 and/or    Assigns,InIncarecareofof22t15        Corporate(lirc
                                        2285Cor'poratc          Circle,       it I 160,
                                                                           Unit
                                                                      le, LJn      60, I Henderson,
                                                                                           lcndcr.ron, Ncvada Nevada[t19074      j; and
                                                                                                                          [89074];          DavidA.
                                                                                                                                      andDavitl        A. Spcctor,
                                                                                                                                                            Spector,
             DAVID A. SPECTOR,
 Acting as DAVID               SPEC'IOR, PRESIDENTPRIiSIDINT and C.E.O.       C.[.O. for      PINNYMA(l LOAN
                                                                                         lbr PENNYMAC                          S[')RVIC[S, LLC
                                                                                                                      L,OAN SERVICES,             l,l.,Candand/or/or
 Agents, Successors,
           Suocessors, and   uncl/or/or Assigns,
                                         Assigns, In  In C)arc
                                                           Care o13043         Townsgatc ltd.
                                                                    of 3043 Townsgatc           Rd, SLritc
                                                                                                       Suite 200.200, Wcstlakc
                                                                                                                        Westlake Village, California
                                                                                                                                                 Cali{brnia
 [91361];   and I)clck
 [913{il];and    Derek W.    W. Stark,        Acting as
                                    Stark. Acting            DlillliK W.
                                                         nsDEREK               S'l'AItl(, SENIOR
                                                                          W, STARK,           SIiNIOR MANAGINGMANACIN(i DIRECTOR Dlltfic'l'Olt AND   AND CHIEF  Cllllil;
 LECAI.
 LEGAL OFFICER
            OFFICER AND SECRETARY     SUCRE'l'Al(Y and       and Agent      fol PENNYMAC
                                                                    Agent for     PlrNNYMAC LOAN         LOAN SERVICES,
                                                                                                                     SURVICITS, LLC   t.,L,C and    /or Agents,
                                                                                                                                              atttl/or    Agents,
 Successors, and     /or Assigns,
                and/or      Assigns, In   In Care
                                              Care ol'304:l"l'own$gatc
                                                      of 3043 Townsgate Rd,         Rd, Suitc
                                                                                           Suite 200,      Westlake Village.
                                                                                                   200, Wcstlalie                                    [9 l36l]; and
                                                                                                                          Village, California [91361];               and
 Al,l , AGENTS
 ALL    AGINTS FOR   IIOR PENNYMAC
                               PIINNYMAC LOAN        I,OAN SERVICES,
                                                                 Slr)l{VIClrS, LLC  l,l,C and
                                                                                            and/ol/or Agonts,        Successors, and/ol
                                                                                                       Agents, Succcssors,                      Assigns, ln
                                                                                                                                    and /or Assigns,           In (lare
                                                                                                                                                                   Care ol'
                                                                                                                                                                          of
 3043 Townsgatc
 3043   Townsgate Rd,         Suite 200, Westlalte
                        llcl, Suite             Westlake Village,
                                                              Village, Califomia
                                                                           California [913{il];
                                                                                            [91361]; and  and Vcrorrica
                                                                                                                 Veronica Hauck,           Acting as
                                                                                                                               Hauok, Acting              VERONICA
                                                                                                                                                      asVERONICA
 HAUCI(, RECEPTIONIST
 HAUCK,       RtlctrP'l'lONlS'l'and      and Employee
                                                Enrployec for   I'or PLAZA
                                                                      PLAZA HOME               MOltl'(in (iH, INC
                                                                                  IIOME MORTGAGE,                      INC and   /or Agents, Successors,
                                                                                                                             and/or                Successors.
 and       Assigns, Inin(lat'e
      /orAssigns,
 ancl/ol                   Care ol'l),O.
                                     of P.O. []ox
                                                Box 7l(rtl,
                                                       7168, I)asaclena,
                                                                 Pasadena,Califbrnia
                                                                                Californial9l        l09l; aucl
                                                                                                 [91109];       andMicltacl
                                                                                                                      Michael ll..
                                                                                                                                 R. lirotrtainc,
                                                                                                                                     Fontaine, Acting Acting as   as
 MICHABL R. FONTAINE,
 MICHAEL           IrON"l'AINti, Cl-llBl. CHIEF OPBI(A'I'INC
                                                      OPERATING Ot'FICBR                     and CHIEF FlNnNCIAL
                                                                            OFFICER anclClllDI.'                FINANCIAL Ol'FlCt'lR
                                                                                                                                   OFFICER {bL      for PLAZA
                                                                                                                                                          PLAZA
 HOME      MOR'I'OA(Ili, INC
  I-IOMIl MORTGAGE,               INC and      /or Agents,
                                          and/or    Agcnls. Successors,
                                                                 Succcssors, and   andior/or Assigns,,
                                                                                              Assigns, , In    ln Care
                                                                                                                   Carc ofol'P.O.
                                                                                                                             P.O. Box
                                                                                                                                    Box 7168,
                                                                                                                                           7168,Pasadena,
                                                                                                                                                     Pasadcna,
 California
 Calilorrria [91109];
              l9ll09l; and EQUIFAX  [iQtJlFAX COI{POIiA'l'lON.
                                                     CORPORATION, and            and BXI'Hl'tAN              CORPORATION, and TRANSUNION
                                                                                        EXPERIAN COI{POI{A'I'ION,                             I]tANSUNION
 CORPORATION,
 CORPORATION. and JOHN DOES                  DOHS Il-50, -50, JOINTLY
                                                                JOIN'|LY AND    AND SEVERALLY,
                                                                                          SEVERALLY, CORPORATELY   CORPORA'l'tiLY AND        nND
  PERSONALLY, and any agents or assigns thereof, jointly and severally. Respondent(s)
  PEI{SONALLY,andanyagcntsorRssig,usthcrcof,.joirrtlyandscvcrally.                                              tlcspondcnt(s)lrocccdinginthisrnattcr
                                                                                                                                    proceeding in this matter
 constitutes
 constitutes Respondent's
               Responelent's waiver   waivcr of     any and
                                                 ol'any    arxl all
                                                                  all immunities
                                                                       inrrnunitics fromfi'onr all   sources.
                                                                                                allsourccs,

 'l'acit Acquiescence
 Tacit   Acquiescence by
                       by non-  response within
                          non-r'csponsc   within fjllcon    l5) days
                                                  fifteen ((15) days of
                                                                      of rcccipt
                                                                         receipt o{'this
                                                                                 of this 1rt'csentnrellt
                                                                                          presentment with any contract
 allegedly -signedby
 allegedly-signed   byOlainrarrt's
                        Claimant's hancl
                                    hand as
                                          as requiled
                                              requiredabove     shall herebyvcrily
                                                        aboveshallhercby      verifyllcspondent's      claim of
                                                                                      Respondent's clairn    of detrt
                                                                                                                debt is
                                                                                                                      is invalid,
                                                                                                                         invalid,
 and that Respondents    shall owe
           Responclents shall  owe Claimant
                                    Clainrant Twenty    -five Tlrousancl
                                               Twerrty-live   Thousand DOLt.ARS
                                                                          DOLLARS ancl   and Zelo  C[NTS ($25,000.00US)
                                                                                              Zero CENTS     ($25,000.00trS) per  per


 CONSTRUCTIVE NOTICE
              NOTICE OF CONDITIONAL
                        CONDITIONAT ACCEPTANCE                                                                                                            Page 8 of 11
                                                                                                                                                                    1'l
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 118 of 144




 respondent     attempting to collcct
 tcspondent attempting                    lbr presentment
                                 collect for                      (llainrant of claim(s)
                                              prcsurtmcnt to Claimant            clainr(s) made    in gross
                                                                                            nradc in         ncgligcncr:;Failure
                                                                                                      gross negligence;    l''ailurctotospeak
                                                                                                                                         spoak
 now to present
           presettt aa claim
                       claim upon
                              upon rvhich
                                     which relief   can be
                                             relie{'can       granted within the
                                                         be granted             the time
                                                                                     time specified
                                                                                           specitiecl shall
                                                                                                       shall hereby
                                                                                                              hcrcby establish
                                                                                                                     establish agreement
                                                                                                                                 agrccnlent
          les.iutlicata;
 to this res              statc decisis;
              judicata; stare   clecisisl and permanent       estoppel thcreby
                                               pcrnrancnt estoppel       thereby barling
                                                                                   barring any furthcr
                                                                                                 further actious
                                                                                                          actions in
                                                                                                                   in thc
                                                                                                                      the nratter
                                                                                                                          matter and
                                                                                                                                   and
 establish  judgment against
 establislr.iudgmertt     against all
                                   all such
                                       such false;
                                             Ialsc; invalid
                                                     invalicl claims.
                                                               clairns.

 Failure      establish as required
 lrailurc to establislr        rcquiled the proofs
                                               proof's bylly contract shall
                                                                        slrall further
                                                                               firrtlrer agree
                                                                                         agrec that   llonnie-l,ouis-Malvel:
                                                                                                 that Ronnie-     Louis -Marvel: l(ahapea,
                                                                                                                                        Kahapea, aa
 living
 living man is thethe heir
                         heir to
                              to aa plivate
                                    private trust,
                                              trust, to
                                                     to which
                                                         which thc the private
                                                                       private american
                                                                                 american nationol
                                                                                               national isis bcncliciary,
                                                                                                             beneficiary, ancl
                                                                                                                             and byby nr.l
                                                                                                                                        no lneans
                                                                                                                                            means any
                                                                                                                                                   any
 Enemy;    and shall nevcr
 lrnertty; arrd           never be
                                 be tried
                                     tried firr
                                            for such
                                                such olainrs
                                                        claims in in any
                                                                     any Opcn
                                                                          Open Advcrsarial
                                                                                   Adversarial Public
                                                                                                   Public Court;     and ifif any
                                                                                                             Court; ancl      any claim
                                                                                                                                    claim isis sought
                                                                                                                                               sought lry
                                                                                                                                                      by
 any party,
       party, that
              that itit shall
                        shall be
                               bc seen
                                   sccn through
                                         through thethe eye
                                                          eye of  exclusive -equity to view
                                                               ofexclusive-equity             view only that cause that is        fair;just;
                                                                                                                               is fair; just; equal;
                                                                                                                                               equal;
 noble;
 noblc; and righteous,
               rightcous, as hereby
                                 helcby stipulated
                                           stipulatccl by this expless
                                                                    express intent to crcatc
                                                                                         create spccial      trust; govern
                                                                                                  special trust;    govern yourselves
                                                                                                                              yourselves therctbre
                                                                                                                                             therefore
 with peace,
        peacc, and
                antl inirr accord with thetlrc highest trust
                                                          tr'ust and
                                                                 and treaty
                                                                      treaty in
                                                                              in the
                                                                                  thc land.
                                                                                       lancl.



 SII,IINCE IS
 SILENCE            ACOUIUSCIiNCIi-SIIDAK
                 IS ACQUIESCENCE           -SPEAK NOW NOW OR FOREVERFOIIIVt'R HOLD IIOI",I) YOUR     PI'ACI
                                                                                            Y0IJR PEACE
 Failure
 Failule to to respond
                respond oror responding
                             responding with
                                          with other
                                               other than
                                                      than the
                                                           the clemanded     verified proof
                                                               demanded verified             and full,
                                                                                       proof and  full, whole
                                                                                                        whole and
                                                                                                                and cornplete
                                                                                                                     complete
 accounting, via
 accountirrg,     via sworn
                      sworn afficlavit,
                              affidavit, undcl
                                         under l{cspondcnt's
                                               Respondent's full
                                                               firli and complete
                                                                          corrrplete commercial
                                                                                     conrrnct'cial liability, signing
                                                                                                              sigrting under
                                                                                                                       undel penalty of
                                                                                                                                     of'
 pe{ury,
 perjury, will be  hc documented             Alftdavit of
                      tlocurncntcd with an Affidavit       Non -Response ancl
                                                        of'Non-Responsc       and an Affrdavit
                                                                                       Affidavit ol'Non-l)erlblrtrance
                                                                                                 of Non -Performance ancland
 constitutes an agreement
 cotrst.itu{.es     sgrecrlrerlt between  ALt, Respondents
                                 l:etwccn ALL    I{espondents and    'l'he Claimant
                                                               and The     Clairnant that:
                                                                                      that:

       l.
       1.    PFiNNYMAC LOAN
             PENNYMAC            LOAN SERVICES,
                                           Sl.ll{VlCliS, LLC l,l-C and   /or Agents, Successors,
                                                                     and/or              Successors, and     /or Assigns, were
                                                                                                        and/or               wcre not not harmed,
                                                                                                                                           harnred,
             injured,   nor incurred a loss
             iniurcd, rrol                        as aa lcsult
                                            loss as      result ofof any
                                                                     any alleged
                                                                           alleged Order
                                                                                      Order of
                                                                                             of Obligations,
                                                                                                Obligations, or  or clisputes
                                                                                                                    disputes thsrefbre
                                                                                                                                 therefore having
                                                                                                                                              having no no
             past, present        lirturc claim
                     prcscnt or future     clainr against Claimant;
                                                               Clainrant; andarrd
       2.
      2.      PI.AZA HOME
             PLAZA       IiOMIi MORTGAGE,
                                    MOIII'CnOH, INC,     INCI, and    /or Agerrts,
                                                                 and/ot    Agents, Snccessors,
                                                                                      Successors, and/ol
                                                                                                     and /orAssigrts,
                                                                                                              Assigns,wele
                                                                                                                         werertot not halrned,
                                                                                                                                        harmed, iniured,
                                                                                                                                                   injured,
                   incullcd a loss as
             nor incurred              as a result
                                             result of anyany alleged
                                                                alleged Orders
                                                                          Orders of  of Obligation.s.
                                                                                        Obligations, or or disputes
                                                                                                           disputes therelbre
                                                                                                                      therefore having
                                                                                                                                     having nono 1rast,
                                                                                                                                                   past,
             prcscnt       firtulc claim against
             present or future                         (llaimant: and
                                            againsl Claimant;         arrd
       3.
      3.     ALL Law
             AI.,l-  l-aw Firms
                           Lrit'ms in
                                    in this matter
                                             nrattel and    /or their
                                                       ancl/ol    their Agents,
                                                                        Agents, Successors,
                                                                                    Successors, trntl/ol
                                                                                                  and /orAssigns
                                                                                                            Assignsagree,
                                                                                                                       agree, uncler     penalty of
                                                                                                                                under penalty       of
             pcriury
             perjury that any           alleged ltONNlH
                                   /all allcgcd
                              anylall             RONNIE KAI-IAPEA
                                                                 l(AIIAPF.A or    or tlONNlti
                                                                                      RONNIE I,OUIS
                                                                                                 LOUIS Kn   KAHAPEA             I{ONNII LM
                                                                                                                IIAPF)A or RONNIE             LM
             KAHAPEA
              I(Al-IAPL)A or any derivative
                                        derivativc of     the named
                                                      oi'thc   narrred accounts
                                                                         accourrts andand any  /all alleged
                                                                                          anyiall             accounts atllliated
                                                                                                    alleged accounts     affiliated with alleged
             Olfcr
             Offer of Obligation
                         Obligation or  ol any disputes,
                                                 clisputcs, itsits Agents,
                                                                   Agents, Successors,
                                                                               Successors, and    /or Assigns have a zero
                                                                                             and/or                       zeto dollar
                                                                                                                                   clollar balance,
                                                                                                                                            balattce,
             leaving Ronnie
                        Ronnic Kahapea,           [iving rran
                                  Kahapca, a living         man and Authorized
                                                                        Authorized ngentAgent ttnd
                                                                                                and Sole    Beneficiary fol
                                                                                                      Sole Bencflciary            the ltONNlll
                                                                                                                            for the    RONNIE
              l-OtllS MARVEL
             LOUIS                     Kn lln l)[4. A
                        MAItVtll, KAHAPEA,                   PRIVATE TIttJS"f
                                                          A PItIVA'I'D      TRUST unencunrberecl,
                                                                                        unencumbered, resultirrg
                                                                                                           resulting inin firll
                                                                                                                          full ancl
                                                                                                                                 and oornplete
                                                                                                                                        complete
             settlement, past, present
             settlement,            prcserrt and future
                                                    l'Ltture between
                                                             l:etween all all parties.
                                                                              llalties.
      4.
      4.     PENNYMAC
              I'}ENNYMn C LOAN             SEI{Vl(l}is, LLC
                                 LOn N SERVICES,             l.l,C and   /or Agents,
                                                                    and/ol    Agents, Successors,
                                                                                         Successors, and     /or Assigns as
                                                                                                        and/ol                  well as
                                                                                                                            as well         PLAZA
                                                                                                                                        as PLAZA
             1llOMlj
                 -TOME  MOlt'l'(iA(;ll,
                           MORTGAGE,lNC,      INC,arrd/or
                                                      and /orAgents,
                                                                 Agents,Successors,
                                                                           Successors,ancl/ol       Assignsrvill
                                                                                          and /orAssigns      willaccept    the court fees,
                                                                                                                   accept the             I'ees, attorney
                                                                                                                                                 attorney
             fees
              l"ees and
                    artd service
                         service costs to this matter.
                                                    rtratter'.

 Ledaering:
 Leclgering:
 'l'he
 The execLrtion  of any action without lilst
       execution ol'any                first ploviding
                                             providing prool'ancl
                                                       proof and the
                                                                  the lequired
                                                                       required rebuttal of the alfitlavit
                                                                                rebuttal ol'the affidavit helein,
                                                                                                           herein, <;onstitutes
                                                                                                                   constitutes
 injury
 injut'y and harm
               harnt and docs      make you,
                            does ntake      you, Nicole ll.    B. Meh'al,
                                                                    Metre], Acting
                                                                              Acting as  as NlCOLll
                                                                                            NICOLE B.        METRALAT1-ORNIIY,
                                                                                                        B. MDTI(Al-,       ATTORNEY, ol'thc      of the
 Ill,ANKROMll, LLP
 BLANKROME,           l,l,P Law
                              Larv Firm
                                     F'ilnr and
                                            and Agent
                                                   Agcnt for Ibr PENNYMAC
                                                                    PIINNYMAC LOAN     I,OAN SERVICES,
                                                                                                 SFIRVICES, LLC    LLC and    /or Agents, Successors,
                                                                                                                         and/or                 Succcssors,
 and  /or Assigns,
 and/or    Assigns, In
                     In care
                          care of
                                of 2029
                                    2029 Ccntuly
                                            Century ParhPark East,6'r'Floor
                                                                 East, 6th FloorLos   LosAngcles
                                                                                            AngelesCaliftrrnia
                                                                                                       California[900671;and
                                                                                                                      [90067]; andCherylCheryl S.  S. Chang,
                                                                                                                                                       Chang,
 Acting       CI lIRYL S. Cl
 Actirrg as CHERYL              CIIANC         'l*foI\NUY, o1'the
                                   LANGnATTORNEY,                    of thel,]l,ANl<ltOMlj,
                                                                             BLANKROME,l.,l,l']           Law |irr:r
                                                                                                    LLP L,aw     Firm atrcl   Agent tbl
                                                                                                                        and Agorrt     for PDNNYMAC
                                                                                                                                             PENNYMAC
 LOAN
 I.OAN SERVICES,
           SIIRVICL;S, LLC LLC and      /or Agents,
                                   and/or    Agcnts, Successors,
                                                        Succcssors. and          /or Assigns, lu
                                                                           ancl/or                In care of          Ccntury Park
                                                                                                          <tf 2029 Century        l)ark East,     6'r'Floor
                                                                                                                                          lriast,6'h  Floor
 Los
 l.os Angeles     California [90067];
       Angeles Calilotnia       [90067]; arrdand Louise B.      B. Marencil<,
                                                                     Marencik, Acting
                                                                                   Acting as as l.OLJISfi
                                                                                                LOUISE B.    B. MARENCIK            ATTORNEY, of
                                                                                                                 MARENCIK AT'TORNFIY,                    of thc
                                                                                                                                                            the
 BLANKROME,
 BLANI(ROME, LLP      L,t.,P Law
                              l,aw Firm
                                     Firm and
                                            and Agent
                                                   Agent for        PENNYMn C LOAN
                                                             f'rrr PENNYMAC            LOAN SERVICES,
                                                                                                 SERVICES. LLC     LLC and          ngents, Successors,
                                                                                                                              /or Agents,
                                                                                                                         andlor                 Successors,
 and  /or Assigns,
 anci/or   Assigns, ln
                     in carc
                         care of    2029 Century
                                ol'21)29    Century l)arl<
                                                        Park East,       6'1'lrloor
                                                                 liast,6rh    Floorl.os
                                                                                      LosAngcles
                                                                                            AngelesCalil'ornia        [90067]; and Jessica Mclllroy,
                                                                                                       California[90067];and,lessica               McElroy,
 Acting as JESSICA
              JL]SSICA MCELROY
                           MCHI,ROY ATTORNEY,ATrORNIIY, ol'the               BLANKROME, l.l.P
                                                                     of the BLANI(ROME,                   Law Filnr
                                                                                                    LLP t,aw     Firm and     Agent lirr
                                                                                                                         and Agent      for PENNYMAC
                                                                                                                                              PENNYMAC
 LOAN SERVICES,
 LOAN      SERVICES, LLC   LLC and/or
                                   ancl/or Agents, Successors,
                                                         Successols, and   and/ol    Assigns, ln
                                                                                 /or Assigns,     In carc
                                                                                                     care o1'2029
                                                                                                           of 2029 Certtut'y
                                                                                                                       Century Park       F,ast,6rl'Floor
                                                                                                                                  Parl< East,     6'h Floor
 l.os Angeles     California [90067];
       Arrgclcs Clalitbrnia                  and .lohnathatt
                                                   Johnathan W,Y.     W.Y. l,ai,
                                                                             Lai, Acting
                                                                                   Acting as as .l0llNn
                                                                                                 JOHNATHAN'l'l ln N W.Y.
                                                                                                                     W.Y. Ln          'l"l'OltNHY,
                                                                                                                              LAII nATI     ORNEY, ol'theof the
                                 [90067.1; arrd
 WATANABE,
 WAT'ANABF), ING    INC LLPl.l.P Law Firm l?irnr and   /or Agents,
                                                  and/or     Agents, Successors,
                                                                          Successors, andlol
                                                                                          and /orAssigns,           careof
                                                                                                    Assigns,Irtinoare        First Hawaiian
                                                                                                                          of F'irst  Hawaiian Center'999
                                                                                                                                                   Center 999
 Bishop Stleet,
           Street, Suite 1250       Honolulu, llar.vnii
                            l2-50 Honolulu,        Hawaii l1)68        l3ll ancl
                                                                [96813];     and Jcl'f'N.   Miyashiro, Acting
                                                                                  Jeff N. Miyashiro,       Acting as  as JEt'l'
                                                                                                                         JEFF N. N. MlYn
                                                                                                                                      MIYASHIROSHIRO
 ATTORNEY, of
 A'l"I'OI{NUY,               WA'l'ANAllll, ING
                   of the WATANABE,               IN(; LLP
                                                         l,t-1, Lawl,aw Firm
                                                                          Lilnr and   /or Agcnts,
                                                                                 ancl/or   Agents, Succossors,
                                                                                                      Successors, and/or
                                                                                                                      and /orAssigns,
                                                                                                                                Assigns, In      care ol
                                                                                                                                              Incarc    of First
                                                                                                                                                           First
 Hawaiian     Center 999 Bishop Street,
 llara,aiian Clenlef                     Strcct. Suite
                                                  Suitc 1250
                                                           1250 Honolulu,
                                                                     Hcxroluhr. Hawaii       [968 l3ll and
                                                                                   Hawaii [96813];       and Elizabeth
                                                                                                                Blizalrcth Dranttel,      Acling as
                                                                                                                            Dranttol, Acting         as
 III-IZABET'll DRANTTBI.
 ELIZABETH         DRANTTEL ATTORNITIY,
                                      ATTORNEY, of          of the
                                                                 the ROSE,
                                                                       ROSE L.     BRAND && ASSOCIAI'ES,
                                                                                L. BRAND            ASSOCIATES, P.C.,     P.C., Law
                                                                                                                                 Law Filrtr
                                                                                                                                        Firm and and Agent
                                                                                                                                                      Agent
 for
 lbr PENNYMAC
      PITNNYMAC LOAN    LOAN SERVICES,
                                   SljliVlCl.iS, LLCl,l.,C andarrd/ol/or Agcnts,
                                                                         Agents, Succcssors,
                                                                                    Successors, and/or
                                                                                                    and /or Assigns,
                                                                                                               Assigns, ltt   care of
                                                                                                                          In carc    of 7430
                                                                                                                                        7430 Washington
                                                                                                                                                 Washington
 Street, NIl,
 Stleet,  NE, Albuque
                Albuquerque,       New Mexico
                           rque, New       Mexico [87       l0t)l; arrd
                                                      [871091;         andMalk
                                                                            MarkT.  T.Baker',     ActingasasMARK
                                                                                        Baker,Acting            MARKT.T.BAI<DRBAKERATTORNIiY,
                                                                                                                                           ATTORNEY,of'        of

 CONSTRUCTIVE NOTICE
              NOTICE OF CONDITIONAL ACCEPTANCE                                                                                                   Page9of11
                                                                                                                                                 Page 9 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 119 of 144




  thc   Plil[l]R' HANSON
  the PEIFER,       l-tANSoN & Mtjl.,l.lNS,
                                     MULLINS, P.A. I),A. Law Firm
                                                              liirnr and                pt,AZ,AIloMlr
                                                                     anclAgcnt
                                                                          Agent forfbr PLAZA     HOME MORTGAGE,
                                                                                                              MoRt6ACH, INC and          /or
                                                                                                                                    ancl/or
  Agents'    sttcccssot's, and
  Agents, Successors,             /or Assigns,
                             ancllor  Assigns, In
                                                ln care  olPostoil'ice
                                                   carc of  Post Office Box
                                                                          Brlx 25245
                                                                                25245 Albuquerque,
                                                                                         Albuqtror.que, New Ncw    Mexico
                                                                                                                  Mexico    [87125]; and
  Johnny
  'loltnny Morton,
             Morkrn, Acting as   as.loliNNY      MoltroN EMPLOYEE,
                                     JOHNNY MORTON                                                                          [87125];ancl
                                                              EMpLOyEE, Agent  Ag.,.,itnr'npNNyMAC
                                                                                        for PENNYMAC LOAN       t,oAN SERVICES,
                                                                                                                         slrRVICt'S, LLC
  and/or
  and   /or Agents'
            Agents, Sttccessot's,
                       Successors, andancl/or                                                                                          t.,t,c
                                         /or Assigns, InIn care
                                                           cale of  2285 Corporate
                                                                 ol'22{t5 cuipti'ate Circle,
                                                                                        Cl,'.t., Uni,
                                                                                                 Unit   160,
                                                                                                         160, Henderson,
                                                                                                               Hcnderlson,'Neva,lu
  and   Davicl A.
  and David      A' Spector,
                      Spector'. Acting
                                 z\cting as   DAViI) A. SPECTOR,
                                         as DAVID                       plltiill)tiN'l'antl                                  Nevada  [89074];
                                                                                                                                      [g907al;
                                                          SPECI'c)R. PRESIDENT            and C.E.O.
                                                                                               c.E.o. for      ptlNNyMAC LOAN
                                                                                                          l-or PENNYMAC        LOAN
  stjRvlclrs'
  SERVICES, LLC    l't'(') and
                           andio'Agettts,
                               /or Agents, Successors,
                                             succossors, and                                      'l'or,vnsgatc
             (lalilornia [91361];
  Villago, California
                                                          and/or
                                                              /or Assignr,
                                                                   Assigns, In   Care of
                                                                             t,, r:aic- oiioa:
                                                                                           3043  Townsgate        l{d,
                                                                                                                  Rd,  Suite
                                                                                                                       Suite 200, Westlake
                                                                                                                                  westlakc
  Village,                  t9l:l6ll; and
                                       ancl Derek
                                            Dq'ck w. sta|k,                  Acting as DEREK
                                                              W. Stark, Acting           DtiRt)t< W.   w, STARK,
                                                                                                            s.rARI(, SENIOR
                                                                                                                          sENIOR MANAGING
                                                                                                                                       IVIANAcINC
    DIRI'lc'l'oR AND
    DIRECTOR                  CI-lllilt LEGAL
                      n ND CHIEF           l,tiCAL oFl'lcllR
                                                       OFFICER AND              sBiiRUranv and
                                                                        ANI) SECRETARY                    Agent for
                                                                                                    n,,,jAgent            pENNyMAC LOAN
                                                                                                                     fbr PENNYMAC            L9AN
    sLiRVICtjs'
    SERVICES, LLC     I-l'c and   /or Agents,
                             arrd/or    n gcrlts, Successors,
                                                    succcssors, and         /or Assign.,
                                                                       ancllor  Assigns, In    co,* of
                                                                                           rn Care     iri:il+3
                                                                                                           3043 Townsgate
                                                                                                                    t'o*rrgote Rd,  I{d, Suite
                                                                                                                                         suitc 200, Westlake
                                                                                                                                                       westlake
    Village'   california
    Village, California [91361];
                              [91361];and    and ALL
                                                   ALl. AGENTS
                                                          A(luNiTS FOR    FoR PENNYMAC
                                                                                 nHilNyMAC LOAN       LOAN SERVICES,
                                                                                                                 SERVICES, LLC      Lr.c and  /or
                                                                                                                                          ancl/or Agents,
    sLtccessors' and
   Successors,      and/ol/or Assigrrs,
                              Assigns, In                                                                                                          Agerrrs,
                                             ltt Care
                                                 carc of
                                                       of 3043
                                                            30213'l'ownsgate
                                                                    Townsgate Rd,  Rd, Suite
                                                                                         suite 200,
                                                                                                 200, Westlake
                                                                                                         wcstlake Village,
                                                                                                                        villagc, California
                                                                                                                                    Calilbr.nia [91361];
                                                                                                                                                 [gl36l h and
   Veronica
   ]-e19r1ica
                 Ilauck,
                 Hauck,     Acting
                             Acting     as   vllltoNlcA HAUCK,
                                        as VERONICA              tlAt]clK, RECEPTIONIST
                                                                               RECI]]vftoNtS'f and                                 pLAZA HOME
                                                                                                              tirnptoyee for PLAZA
                                                                                                       anct Employee                         [{oMIt
   MoR'rGAGl'),
   MORTGAGE, INC         INC and
                               ancl/.r
                                     /or Agents, Successors,
                                                      Sttcccssols, and   ancl/or  Assigns, l,
                                                                              /or Assignr,    In crr,.
                                                                                                 Care oi'p.o.
                                                                                                          of P.O. Box                pasaclorra, California
                                                                                                                      tsox 7168, Pasadena,        clalilornia
   l<)l l09l;and
   [91109];     and Michael
                       Michael R,.f91taine,
                                   R. Fontaine, Acting Acting as MICHAEL
                                                                       Mlcl{AEL R. FONTAINE,
                                                                                          roN't'AINIi. CHIEF
   cl{IEI.'  FINANCIAL
                                                                                                              ciltnF      opERATtNG
                                                                                                                         OPERATING          OFFICER
                                                                                                                                             OF}..ICHI{ and
                                                                                                                                                          ancl
  CHIEF FINANCIAL oIIiICF'tt     OFFICER for       fbr PI'AZA
                                                       PLAZA HOME    I-loME MORTGAGE,
                                                                                Molt'l'cACU, INC           and/or Agents,
                                                                                                     INC a,cllo.       Agcnts, Successors,
                                                                                                                                  succcssurs,   and  /or
                                                                                                                                                 anci/or  Assigns,
                                                                                                                                                          Assigrrs,
        carc of
     In Care
  ,' In        o['P'o'
                   P.O. Box 7168,           Pasadena, California
                                 ,,!.1,.|1r^1derra,       c]alif'onria [91109];      and Eqtirr,nx'coRpottn1toN,
                                                                           [9t109];uoa      EQUIFAX CORPORATION, and                    anclEXpERIAN
                                                                                                                                             EXPERIAN
  coRPORATION,"n*
  CORPORATION,                      'l'lrANSI.JNIoN cloRPoRATIoil,
                             and TRANSUNION
                             and                              CORPORATION, and         and.lilttN
                                                                                            JOHN DOES   nous1r-.50,  -50, JOINTLY
                                                                                                                           JOTNTLy AND           slivtittAr,Ly,
                                                                                                                                         n ND SEVERALLY,
  cloRP0RAllil'Y
  CORPORATELY AND            ANI) PERSONALLY,
                                      I'}lit{soNALLY, and       att<1 any agents or     assigns thereof,
                                                                                    ot'assigrs      the.eofl jointly             scvcrally, personally
                                                                                                                           and severally,
                                                                                                                .ioirrtiy and                pcrsonally liable
                                                                                                                                                           liable
 on      clairt that may
  on a claim            nlay bebo liquidated
                                   liquitiatcd against         yorr public
                                                    against your       pribtil'narara
                                                                                hazard bond,     ;;;.;,'.uruiugr,
                                                                                         b;r.:1, wages,      earnings, rents,
                                                                                                                            renr$, accounts,
                                                                                                                                    accounls,   property,
                                                                                                                                                ,roperry,   assets,
                                                                                                                                                            assets,
  antl income
 and    incotne from
                   fi'ont every sol-lrcc.         ,nny insufficient
                                                        insuiticlcrlt response
                                    source. Any                           responsc shall incur
                                                                                             incur auitinLrillty
                                                                                                        liability     payable to Claimant
                                                                                                                     payable        claimant upon demanddenrand
  lor'l'!venty-fivc'l'housarrcl
 for Twenty -five Thousand DOLLARS        DoLLARS and                    c[N.']'s ($25,000.00US)
                                                           arr<j Zero CENTS
  ignoring this notice
 ignoring                         you| action(s) cloes
                     Irotice by your
                                                                                   tsz.i,ooo.ooi;sj-prr.ornt.                         t, comply
                                                                                                                            l,ailure to
                                                                                                           per count. Failure            conrply oroL willfully
                                                                                                                                                      willhrlly
                                                                 corrstitute
                                                         does constitute harm, ha.nr, injury,
                                                                                       in.jury, and infringes
                                                                                                        infiingcs upon cltrirnant,s
 exectttion.l'any
 execution      of any action thereby                                                                                         Claimant's    Rights.
                                                                                                                                             Rights.  The
                                                                                                                                                      The
                                    therctly causing
                                                 causittg injury
                                                             irr.iuly ol  hann without
                                                                       or harm    withoiit first
                                                                                            fimt providing
                                                                                                   prcvicling the  tlre required
                                                                                                                        rcquirecl proof or  orresponse
                                                                                                                                               response makes
 y.u liable
 you            ibr'l'wenly-tive
        liable for   Twenty -five ThousandJ'hotrsattcl DOLLARS
                                                        obr-i,nHs and           zcro CENTS
                                                                                                                                                           rnakes
                                                                          ancl Zero   cliNT's ($25,000.00US)
                                                                                                  tiuis,ooo.oous)          for   each provision
                                                                                                                           fbr.each    provision that
                                                                                                                                                   thal  was
                                                                                                                                                         was  not
                                                                                                                                                              not
 satis{red    including but nttt
 satisfied including              not limited
                                         linrited to each
                                                       cach andancl cvery.negative
                                                                      every negative *eclit
                                                                                         credit i*purtlrg
                                                                                                  reporting with         credit Bureaus,
                                                                                                                  wilh Credit      Bureaus, including
                                                                                                                                              including but
                                                                                                                                                          but,ot
 Iirnited ro
 limited        EXpllRIAN, EQUIFAX,
            to EXPERIAN,           IjQtJII'AX, and          .I.RANSLINION.                                                                                     not
                                                      arrcl TRANSUNION.

 WAI{NING:
 WARNING:
 IlyoLr
  If you are
          are doing
              doing business as  as a lawyer,
                                      lawyel', law firm,
                                                    fir'nr, collection
                                                            collection agency,
                                                                        agcrlcy, and    bank in the
                                                                                  an<l bank       the t]nitecl
                                                                                                       United statos,
                                                                                                               States, your
                                                                                                                       your ignorarrce
                                                                                                                              ignorance ol
                                                                                                                                         of
 the LAW is not an excuse. You are required to             rcbut tr,.
                                                        ro rebut      .rnri,r.,',i,'i,,,li,ir'.rna."it
                                                                 the statements     in this affidavit with
 ll:,,:t,y,.::,::1.:li.l).ilff....yilllil_...q.ri*d                                                    wirh your
                                                                                                             your.own
                                                                                                                  own   affidavit
                                                                                                                        al.lictavir on a
 point
 ltoint by  point basis
         by point basis certified
                         certiflcd byby your  sigrratrrre under
                                                           undcr the penalty of perjury.
                                         your signature                                        fr.r.i,,,V.
                                                                                          "f
 l'his letter
 This  lettcl constitutes
              constilutes constructive
                          constr.uctivc notice
                                        noticc to
                                                to the
                                                    the recipient(s).
                                                         reoipient(s).


                                                 Sincorcly,
                                                 Sincerely,

                                                                                       Ronnie L is ra              iI +S ` ?4k'.,. 4a   f erican
                                                                                                                                            clicanFreeman
                                                                                                                                                   lrtecnran
                                                                                    Private  (litizcn of
                                                                                    I)rivatc Citizen  ol" the IA     _ a : _..' es: i erican National
                                                                                                                                              National
                                                                                                         l)r'ivate Citizen
                                                                                                         Private    Citizen of e StateStatc of
                                                                                                                                            of Hawaii
                                                                                                                                               t"lawaii
                                                                                       Spccial and
                                                                                       Special      l)rivate Resident
                                                                                               nncl Private    llesident of the County of Hawaii
                                                                                                                                               I lar.vaii
                                                                                                       All Rights Reserved
                                                                                                       All            llescrved Without      pre.judicc
                                                                                                                                  Wirhour Prejudice




CONSTRUCTIVE
CONSTRUCTIVE NOTICE OF CONDITIONAL
             NOTICE OF CONDITIONAL ACCEPTANCE
                                   ACCEPTANCE
                                                                                                                                                   l0 of 11
                                                                                                                                              Page 10    1.t
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 120 of 144




 Please
 Plcasc direct responses
               re$ponscs to:
                         to
 Ronnie- Louis- Marvel:I(ahapca,
 Ronnie-Louis-Marvel:   Kahapea,Sole
                                 Sole Beneficiary
                                      Beneficiary and
                                                  and Authorized
                                                      Authorized Agerrt
                                                                  Agent for
 RONNIE LOUIS MARVEL KAIIAPLA            ITAMILY]'RUST
                             KAHAPL'A FAMILY       TRUST
 c/o Ronnie -Louis- Marvel:Kahapea
     Ronnie-l,onis-Marvel:  Kahapea P.0.
                                    P.O. Box
                                         Box 875
                                              875 Voloano,
                                                  Volcano, l-lawaii
                                                           Hawaii [near
                                                                    fneat 96785]

 Enclosure(s):
 Enclosure(s):
     (1)Commercial
     (1)               Affidavit dated
          CornrnercialAffidavit   dated November
                                        November'3  3 (9
                                                      (9 pages);
                                                          pages); and
     (2)Fee
     (2)  FeeSchedule
               Schedule dated
                         dated November
                               Novernber 33 (6
                                             (6 pages);
                                                pages); and
                                                         and

 Copies to:
 The Honorable Governor, David
 The Honorable                    Y. Ige,
                            David Y.  lgc, in
                                            in care
                                               care of
                                                    of State    Hawaii Executive
                                                       State of Hawaii Executive Chambers State Capitol
                                                                                 Chnmbors State
 Honolulu, Hawaii
            Hawaii 96813,
                    96813, and
                           and

 The Honorable
     Honorable Attorney General
                        General of Hawaii, Clare E.
                                                 E. Connors,     care of
                                                    Connor.s, in care of 425 QueenStreet,
                                                                         425Queen  Street, Honoluluo
                                                                                           Honolulu,
 Hawaii 96813;
        96813; and
               and

 The
 The Honorable Covernor, Gavin
     Honorablc Governor, Gavin Newsom,
                               Newsom, in care    1303 lOtl'
                                          care of 1303       Strect, Suite I173
                                                        10' Street,             Sacramento,California
                                                                           1173Sacramento,  California
 95814; and

 The
 Thc Honorable
     Honorablc Attorney
               Attorney General
                         Genoral of
                                 of California,
                                    California,Xavier
                                                XavierBecerra,
                                                       Becerra,inincare      13001I Street,
                                                                    careofof1300    Street, Suite
                                                                                            Suito 1740,
                                                                                                  1740,
 Sacramento, California95814.
 Sacramcnto, California 9581 4.




                    Notice    Agent is
                    Notice to Agent is notice
                                       notice to
                                               to Princlpal.
                                                  Principal. Notice to Principal is
                                                             Notice to               notice to Agent.
                                                                                  is notice




 CONSTRUCTIVE NOTICE OF
 CONSTRUCTIVE        OF CONDITIONAL
                        CONDITIONAL ACCEPTANCE                                                                     tl
                                                                                                        Page 11 of 11
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 121 of 144




        COMMERCIALAFFIDAVIT
        CON/MRCIAL AFFIDAVIT
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 122 of 144




              AF'FI DAVIT
COM M ERCIA[, AFFIDAVIT
COMMERCIAL

'l'lre undclsigrred
'T'he   undersignedAfTlant,  Ronnie l,ouis
                    Affiant, [i,onnie       Marvel Kahapea,
                                      Louis Marvel          hereinalier "Alf
                                                   Kahapea, hereinafter      iant,"does
                                                                        "Affiant,"        solentnlyswear,
                                                                                    cloessolemnly   swear,declare
                                                                                                           declareand
                                                                                                                   and
state
state asas lollows:
           follows:

 l.
 1.         Alllarltisiscompetent
            Affiant      conrpctcrlt totostate
                                          state the
                                                 thematters
                                                    mattels set   lbtth herein.
                                                             se1 forth   herein.

 2.
2.          Allianthas
            Affiant has knowledge     ol'tho
                         knorvlcclgc of the facts
                                             t'irctsstated
                                                     statccl herein.
                                                             lrerein.

 3.
3.          Allthe
            All thcfacts
                    facts herein
                            herein are
                                     are true,
                                          true, correct
                                                 col'rcct and   cornplctc, admissible
                                                           and complete,   adrnissiblc as
                                                                                        as evidence  and ifil'callcd
                                                                                           cviclcncc and              uponas
                                                                                                              called upon       witlress,
                                                                                                                           asaa witness,
            Affiant  rvilltestify
            Alfiant will               lhcil veracity.
                           tcstilytototheir   velacity.

 Plain  Statement of Facts
 l)lain Staterncnt   Iracts

      5.
      5.     'l'here is no
             There           no eviclence
                                  evidencethat   thatPENNYMnC
                                                         PENNYMAC LOAN        LOAN SERVICES,
                                                                                          SURVICIHS, LLC,     t,LC,hereinafter           Respontlents, have
                                                                                                                      hercinafterRespondents,                   have plovidetl
                                                                                                                                                                       provided
             verified       proof and full, whole,
             vcr.ificcllrloofandfull,                          and complete accounting, via sworn affidavit, under
                                                   lvhole,andconrpleteaccounting,viaswornaffidavit,                                     unclcrpcnaltyofperjury,with
                                                                                                                                                 penalty of perjury, with
             full
             full and
                    ancl complete
                            contplete commercial
                                          contnrercial liability,
                                                                liahility,that
                                                                             thatsupports
                                                                                    supportsRespondent's
                                                                                                 Responclent'spositionpositionthat            :rcal-party-in-interest:
                                                                                                                                     thataa:real     -party -in- interest:
             among thc
             among         the l{csponclents
                                 Respondents isis iniured, injured, wronged, harmed,  halrned. or suffered a loss              due by
                                                                                                                      loss cltre         the Afliant,
                                                                                                                                      by the   Affiant, and         the Affiant
                                                                                                                                                              anclthe    Af'liant
             believes no such evidence
             bclievos                    ovidcncc exists; cxists; andatrd
      (r.
      6. 'l'helc
             There is    is no
                             no eviclence
                                  evidencetlrat           PLAZA IJOMII
                                                  thatPI.AZA            HOME MORI'CnGH,
                                                                                   MORTGAGE, INC,        lNC, hereinafter           included in the
                                                                                                                 lrereinafter inr.:lttilcd            the title
                                                                                                                                                             title ol'
                                                                                                                                                                   of
             Respondents,
              Rcsponclcnts, havc     haveprovided              verified proof
                                              providedvetit'iecl                    and full,
                                                                           proof ancl     full, rvhole,
                                                                                                 whole, andand complcte           accounting, via
                                                                                                                  complete aoootutting,                    sworn a{fidavit,
                                                                                                                                                      via swortt      affidavit,
             under                   of perjury, with full
                         penalty ol'pcrjury,
             runder pcnalty                                     tlll and
                                                                       and complete        commercial liahility,
                                                                            conrpletc conrnrcrcial                         lhat supports
                                                                                                              liability, that                    Rcsponclont's position
                                                                                                                                   suppotts Respondent's               position
             that
             tlrat aa :real-     party -in- interest:antong
                        :real-palty-in-interestt              among the        Respondentsisisin"iuled,
                                                                          the Respontlerrts            injured, rurotrgerl,
                                                                                                                   wronged, harnrecl,
                                                                                                                                  harmed, or   ol suffered
                                                                                                                                                    sulf'ered aa loss      duc by
                                                                                                                                                                     loss due    lry
             the Affiant,
             the    Affiant, and  ancl the    Atllantbelieves
                                        the Affiant         lrelievesno   nosuch
                                                                              suchevidence
                                                                                      evidence exists;
                                                                                                    exists; andand
      1. There
      7.     'l'hele is no evidence
                                  eviclence thatthert Respondents
                                                        llcsltoniients havc           provided pt'ool'that
                                                                             haveprovicled                         supports that
                                                                                                   proof that supports           that thc    ltesponclents did
                                                                                                                                        the Respondents             did N()1'
                                                                                                                                                                         NOT
             agree
             agl'ec to           Notice of
                         to aa Noticc     of Defiurlt
                                              Default and    and (lonsent
                                                                    Consentto        contractwitlr
                                                                                  tocolttract     with aaterrdcl      of paymentoflcl
                                                                                                            tenderol'1:aynrent            offer inrlrlenrcnling
                                                                                                                                                  implementing aa
              positivcbalancconsub.icctaccountNo.
             positive       balance on subject account No 1437829748,          l437829748,datecl            Malch2g^20
                                                                                                   dated March        29, 2019,   l9.andtlte       Aftlantbelievesno
                                                                                                                                       and the Affiant          believes no
                      cvitlence exists;
              such evidence           cxists; andand
      ti. There
      8.      'lhere is no evidence
                                  eviclence thatthat Respontlent's
                                                        Respondent's did       did NOT
                                                                                    NOT receive          Notice of
                                                                                            leceive Notice         ol'Default
                                                                                                                      Default and          Consent to
                                                                                                                                     ancl Consent        to contract      lvithaa
                                                                                                                                                              contract with
             tender       of payment offer
              tender ol'paylncnt            of fcr implementing
                                                     inrplementing aa positive positivc balance
                                                                                           balancc on   on subject
                                                                                                             sub.icct account
                                                                                                                        account No.    No. 1437829748,
                                                                                                                                            1437829748, dated      dated March
             29,    2019, and the Affiant
              29,2019,                    At'liantbelieves
                                                        believes no    nosuch
                                                                           such evidence
                                                                                   evidence exists;
                                                                                                 exists; and
                                                                                                           ancl
      9, There is no eviclence
      9.                          evidence thal  that tlre     instrumentsot'Tendel
                                                         the Insllumcnts           of Tenderininthe        amountol'Six
                                                                                                      theatnount                  Hundred 'thousand DOl,l,Atts
                                                                                                                       of Six Hundred'l'housand                   DOLLARS
             and
              ancl Zero       CENTS were
                     Zero CIiN'l'S                  NOT placed into the
                                           werc NO'l'placcd                                       of the t)elivery
                                                                                     custody ol'the
                                                                                thc custody                Delivery AgentAgent for   lbr settlement,         setotl, and
                                                                                                                                          settletnent, setoff,         and
             discharge
              clischarge ol'thc of the subject
                                         sub.iect Account on March        Maroh 29, 29,20lr9
                                                                                         2019 and       lhe Al'llant
                                                                                                  artcl the              believes no
                                                                                                              Affiant believes          no such
                                                                                                                                            sttch evidence          exists; and
                                                                                                                                                     eviclertce exists;       and
              'Ihero is
      10. There          is no
                             uo evidence
                                  evidcncc that  that Defendants
                                                         Defendantsare      areNO'I'sub.ieot
                                                                                   NOT subjecttotothc     thet.lniibnn       Commercial Cotle
                                                                                                                Uniform Cotrtnteroial            Code Article
                                                                                                                                                           Article 3 Section
                                                                                                                                                                         Sectiort
              603, Tender of Payment Laws,
              603,'l'cndcrol'Paynrcnt                 L,aws, whichwhich state
                                                                            statc whether      Tender is
                                                                                    whclherl'cndcr          is accepted
                                                                                                                acccptcd or   orre.ieotcd,
                                                                                                                                  rejected, there             dischargc of
                                                                                                                                                lhcrc is discharge          ol'
             debt,
              ilcbt, and
                       ancl thetho Affiant
                                    AI'lrant believes
                                                bcliovcsno      lrilsuch    cvidcnco exists;
                                                                     sttch evidence       cxists; andantl
      II Il.
           . 'l'herc
              There is   is no
                             no evitlenoe
                                  evidence that  that Respondents
                                                         Respondentsare       areNOTNOTsub.jeot
                                                                                            subjecttotothc  theUnilblrtt
                                                                                                                  Uniform Cotnrttet'cial
                                                                                                                               Commercial Code     Code Article 33 Section Section
              603,
              603,    'l'cndcl
                      Tender       of  Payment
                                   ot'Payntcnt        Laws,
                                                      l.,aws,     which
                                                                  which    state
                                                                            statc  whether     Tender
                                                                                    whcthcr"Ienclcr        is
                                                                                                            is accepted
                                                                                                                accepted      or   lcjected,
                                                                                                                                  rejected,     there
                                                                                                                                                there     is  discharge
                                                                                                                                                              discharge     ol'
                                                                                                                                                                            of
              debt, ancl
              clebt,   and the the Al'fiant
                                    Affiant believes
                                                believes no     no such
                                                                     sttch evidence
                                                                            eviclence exists;
                                                                                          exists; andand
       t2. There
      12.     Thcro isis no  no evidence
                                  cvicloncc thatthatthcthe arbitration
                                                              au'lritrationaward
                                                                               awarclalsoalsoknown
                                                                                                lcnownas        SAA-191006-1tK7652987-8VI1389BSY
                                                                                                           asSAA-     191006- RK7652987- 8VI-1389BSY is                        is
              N0'l'
              NOT in    in accordance
                             accoldotrcc rvith with thcthe tcnrrs
                                                              termsol'thcof thecorltlact      agreementwitlr
                                                                                  contractagrccttlctlt           withthc      CONDITIONAL ACCIl''l'ANCIT
                                                                                                                       theCONI)l't'lONAl,               ACCEPTANCE
              FOR       VALUE AND
               IrOIi VALI"ll.i        ANI) COUNTER
                                               COL,N'l'lil{ OFFER    OlrIt,R/CLAIM
                                                                                 /CLAIM FOR  IOR PItOOfPROOFOr      OF(ll,AlM
                                                                                                                         CLAIM and     and 'lTENDER
                                                                                                                                               ljNDUlt Olr      OF I'}AYMIiN'l'
                                                                                                                                                                     PAYMENT
              OFFERING
               OFFERINCi also             known as
                                   also knowu          as tlrc
                                                             theBincling
                                                                    Bindingagrcemcnt
                                                                               agreementbetrvocn             RONNIE
                                                                                                 between RONNIE LOUISMARVFIIl.OtJtS       MARVEL, l(AIIAPEAKAHAPEA v.        v.
               pHNNYMAC LOAN
              PENNYMAC                LO^NSERVICES,
                                                  SBItVICES,LLC),             and
                                                                         LL,C),   andthe     Affiantbelieves
                                                                                        thcAffiant        bqlicvcsnonosuch suchevidence            exists; and
                                                                                                                                     evidenceexists;           and
               'l'herc is no
       I 3. There is
       13.                   rro evidence
                                  cvidcnoc that  thal thethc Defendants
                                                               Dcltntlants by    lry contract,
                                                                                      contract, arearc unable
                                                                                                         unablc to accept           tender tj'ottt
                                                                                                                       accept tencler        from the        Clainrant and
                                                                                                                                                       thc Claimant        and
              that the      Claimant is
                     tlrc Clainrant        is an
                                              an unauthorized
                                                   unauthorizecl party under       undel law to settle this alleged  allcged debt,        and the
                                                                                                                                  deht, arrtl    the Alftarlt       believes no
                                                                                                                                                        Affiant believes        no
                       evidence exists;
               such cvidcncc          cxists; and and
               'l'herc is
       14. There          is no
                             uo evidence
                                  cviclcncc that thc     the instruments
                                                               instrurlcnts of tendertender areare ntelely
                                                                                                      merely an      attempt to
                                                                                                                 an attcnlpt           satisfy tlrc
                                                                                                                                   to satisfy           account No.
                                                                                                                                                 the a<;cotrrrt       No.
                1437829748
                1437829148 and      andactually
                                            actuallyclo   donotnotyraypayororotherwise
                                                                                otherwisealfectaffectthe       allegedloan
                                                                                                         theallegecl               obligationlirr
                                                                                                                          loanobligation           for PI]NNYMAo
                                                                                                                                                         PENNYMAC
               LOAN
                LOAN SERVICES,
                            SEI{VICHS, LLC     Lt,Cand   anclthe thcAffiant
                                                                      Al'fiantbelieves
                                                                                  bclicvcsno  nosuch
                                                                                                   suchevidence
                                                                                                           evidetroe exists;
                                                                                                                        exists; and  and
               'l'hcrc isis no
       15. There              no evidence
                                  cviclcnoc that the     thc instruments          of tender alc
                                                               instnn'nonts ol'tcnclcr         are NotNot Ncgotiable,
                                                                                                            Negotiable, and    and thcthe Afllant       believes no
                                                                                                                                           Affiant believes           no such
                                                                                                                                                                          such
               evidence
               cviclcncc exists;
                               cxists; and
                                         and
               'l'herc is
       16. There          is no
                              no evidence
                                  cvidencc that  that the      instrunrcnts of tender
                                                         tltc instruments                      tendered dcl
                                                                                      tcnclcr tcndcrccl        do nut,
                                                                                                                   not, in    fact, provide
                                                                                                                         in Iirct,                clet-ense ttlatnouttts
                                                                                                                                      provide defense            of amounts
               allegedly
               allegeclly owed  owecl bytry Claimant,
                                             Claiurant, and    ancl the    Atllant believes
                                                                      tlrc Affiant     bclicvosno   rrosuch
                                                                                                         such evidence         cxists; and
                                                                                                                cvidence exists;          and

                                                                                         .i
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 123 of 144




   17.   'l'here isis no
   11. There             no evidence
                              evidence that  that the instruments
                                                            instlumcnts of tcndcl    tender do   do not
                                                                                                     not aftbct       PENNYMAC LOAN
                                                                                                            affect PINNYMAC                 LOAN SLRVICES,
                                                                                                                                                         SERVICES, L,L,C's   LLC's
         defense in the     thc dishonor
                                 tlishonor of     ol'the
                                                       the presentment
                                                              presentlnent of tender   tendel and thc     the arbitration
                                                                                                                arbitration award,
                                                                                                                               award, and the Affiant    Alliant believes no
                    ovitlcnce exists;
         such evidence           exists; and  and
   18.
   18. There
         l-here isis no  no evidence
                              evidence that  that thetheinstruments
                                                            instrunrents of     of tender
                                                                                     tender and  and the
                                                                                                       the arbitration
                                                                                                             arbitration awardaward andand willwill not
                                                                                                                                                      not eliminate
                                                                                                                                                            eliminate
         indebtedness,
         indet'rtedness, and     and the        Af'liant believes
                                         the Affiant         bclieves no    no such
                                                                                 such evidence
                                                                                         eviclencoexists;cxists; andand
   19.   'l-ltet'cisisno
   19. There             no evidence
                              ovidencc that  that thetlreinstruments
                                                            instrunrerlts of        tender will
                                                                                ol'tendel        will result
                                                                                                        result in in default
                                                                                                                     clelault and        judgnrent of
                                                                                                                                and aa judgment              garnishment for
                                                                                                                                                          of'garnishulent            l{)r
         an account
               accoullt which has been settled,         scttled, setoff and discharged,discharged, and the Affiant     A{fiant believes
                                                                                                                                   believes no such evidence  evidence exists;
                                                                                                                                                                            exists;
         and
         'l'heleisisno
   20. There             lroevidence
                              evidence that  thatthe theinstruments
                                                            inslrunronts of     ol'tondcrale
                                                                                    tender are NOT    NOTininaccordance
                                                                                                                    accoldance and          conrpliancc with
                                                                                                                                     andcompliance              with UCC
                                                                                                                                                                       UCC3-     3-
          104;'l'itlo
         104; Title IV, Sec IV.  Scc     401    (FRA);        t)SC'l'itlc        l2;  l.JS(l'l'itlc     2ll,
                                                              USC Title 12; USC Title 28, §$$1631,3002;and       §1631, 3002; and          the    l.'oreign    Sovereign
                                                                                                                                                 Foreign Sovereign
         immunity
         lrnrnunity Act     Act under
                                 undcl necessity,
                                             nccossity. and the              Alfiant believes
                                                                      thc Affiant         llelieves no such          cvitletrce exists; and
                                                                                                             sttch evidence                   antl
         'l-hercisisno
   21. There             noevidence
                              evit'lencethat thatthe thcinstruments
                                                            irrstlunrcnts of    oftender
                                                                                     tcndor are       NO'l'in
                                                                                                 arc NOT            full accord
                                                                                                               in full              with HJR
                                                                                                                          accord with               -I 92 (Jttne
                                                                                                                                            ll.lR-192       (June 5, 1933),
                                                                                                                                                                          1933),
         Public Law   Law 73  73-10,
                                  -10, UCCtl(l(l 3-4
                                                   3 -419,19, 1  l-l()4
                                                                    -104and  and l0-104,
                                                                                   10 -104,ancl   andthe      Affiantbelievcs
                                                                                                        theAt'flant       believes tro     such cvidencc
                                                                                                                                      no suclt                     c:xists; and
                                                                                                                                                    evidence exists;         ancl
   22. There
         Thereisisno     nr>evidence
                              evidence that  that pursuant
                                                     pulsuarrt to    to'Statc
                                                                         `State and         l:etlclal''ItlNDliR
                                                                                     and Federal'        TENDER OF        Of PAYMENT
                                                                                                                               PAYMRNT statutes;    statutes; that
         Respondents
         I{eslrondents rnay     may rcl'usc
                                         refuse p&ynlcnt
                                                    payment o['any  of any property,
                                                                                property, r]1oney,
                                                                                                 money, or        instrument, whilc
                                                                                                             or insh'unrent,       while NO'INOT dischalging
                                                                                                                                                       discharging the   the debt,
                                                                                                                                                                                debt,
         and the        Altrant believes
                  thc Affiant       lrclicvcs no   no sùch
                                                        such evidence
                                                                  eviclence exists;
                                                                                  existsl and and
         'lhereisisno
   23. There             noevidence
                              evidence that  thatthe      Treasury ofol'Thc
                                                     the'l'reasury             The United
                                                                                        Ilnitecl States        Departrrertt of
                                                                                                    StatesDepartment            ul'lnternal        Reventtehas
                                                                                                                                    Internal Revenue              ltasreturned
                                                                                                                                                                        relttt'ned
         the
         the instruments
                 instrurnents of         TENDER and
                                    ol"l'FINDIlR           and that
                                                                  that they
                                                                          they areare not
                                                                                        not holding
                                                                                               holding or   or withholding
                                                                                                                 withholcling an        instruntentvalued
                                                                                                                                   aninstrument           valueclatatSix Six--
         hundred thousarrcl
         hurrclrecl      thousand DOLLARSI)OLI,ARS antj       and Zero
                                                                     Zero CtiNTS
                                                                              CENTS ($600,000.001,IS)
                                                                                             ($600,000.00US) in          in credit,
                                                                                                                             credit, and
                                                                                                                                       and thethe Aftiant
                                                                                                                                                     Affiant believes no      no
         such evidence
         suolt      evitlenoe exists;
                                  exis(si and
         'Ihereisisno
   24. There             noevidence
                              eviclorccthat   that,the
                                                     thcU.S.tJ.S.Bankruptcy
                                                                     LtankrLrptcyisisNOT     NO'l'verified
                                                                                                      verifledininSenate          llepollNo.
                                                                                                                       SonatcReport           No.9393-549
                                                                                                                                                       -549 93rd 93"lCongress,
                                                                                                                                                                       Congress,
           l'rsessiou(1973),"Srlnrnraryof
          1st    Session (1973), "Summary of linrcrgcncyl)owerStatutos,"lixecutivcOrders60T3,6l02,6lllandby
                                                                   Emergency Power Statutes," Executive Orders 6073, 6102, 6111 and by
         [.)xecutiveOrder6260onMarclr9.
         Executive          Order 6260 on March 9, 1933,              l933,underthe"TradingWithTlreDnernyAct(Sixty-l'illhCongress,
                                                                                under the "Trading With The Enemy Act (Sixty -Fifth Congress,
         Session
         Scssion I,     l,Chaptus
                           Chapters 105,            l06,October6,
                                            105, 106,        October 6, 1917),  1917),andasfirrthucodilicclat
                                                                                            and as further codified at 12          l2 U,S.C,A.95(a)and(b)as
                                                                                                                                        U.S.C.A. 95(a) and (b) as
         amended, and the
         anrendctl,                      Al'flant believes
                                 thc Affiant          lrelieves no   no such
                                                                           such evidence
                                                                                   evidence exists;exists; andancl
   25. There
   25.   Thereisisno     rroevidence
                              eviderrce that  that the
                                                     the Claimant
                                                            Clairnant has    has not
                                                                                   not been
                                                                                         been estopped
                                                                                                  estoppctl from  frorn using
                                                                                                                          using orot'that    Claintanl has
                                                                                                                                     that Claimant           has access
                                                                                                                                                                    access to  ttl
          'lawtll constitutional
         `lawful        constitutional rnoncy   money o['c.xchangc'
                                                             of exchange' (Sco     (See LJ.S.       Constitution..-Art.
                                                                                            U.S. Constitution                         X) to 'PAY
                                                                                                                         - Art. I $§ X)                    DEBTS A1'l,AW',
                                                                                                                                                `PAY Dltr,RI'S          AT LAW',
         and pursuant
                  prrrsuant to       I I.lR- lt)2,
                                to 11.IR       -192,can canonlyonlydischarge
                                                                        dischargelines,  fines,fees,
                                                                                                   fees,delrts,
                                                                                                           debts,and       judgments 'dollar
                                                                                                                     andjrrdgrrrents       `dollar for       dollar' via
                                                                                                                                                        lbr dollar'     via
         commercial
         corrrrnercial paper o1'.,upon    or upon Affiant's            exemption,
                                                        Al[rg[Lgexenrption,                 and
                                                                                            and   the
                                                                                                   the  Affiant
                                                                                                         Alllant     believes    no
                                                                                                                                  no  such     evidence
                                                                                                                                               eviclertce     exists;
                                                                                                                                                              exists;    and
                                                                                                                                                                         and
   26.   'l'hereisisno
   26, There             noevidence
                              evidencc that           llonnic-l,ouis-Marvcl:
                                              thatRonnie         -Louis -Marvel: Kahapea,    Kahapca, SecuredScculcd PartyPalty Creditor,            living man
                                                                                                                                  Creditor', aa living         man and and
         Authorized
          Autlroriz.ed Agent and          antl Sole      llcncfjciary of'thc
                                                 Solc Beneficiary             of the tlust
                                                                                         trust known
                                                                                                  known as    as RONNlll
                                                                                                                  RONNIE LOI-JISLOUIS MARVFII,
                                                                                                                                             MARVEL KAHAPEA    I(AI.IAPFIA
         TRUST
          TRUST is NOT       NOT "Holder in Due          Due Course" of the Preferred       Preferred StockStock of the federal
                                                                                                                              fedelal Corporation
                                                                                                                                          Corporation (United States       States- '
          l"cbrualy2l,l87
          February 21, 1871;            l;l(rStatl.4l9):
                                           16 Stat 1. 419): andholdsatrrrior',supelior,securityintcrestandclairlonthcallcgcd
                                                                      and holds a prior, superior, security interest and claim on the alleged
          DEBTOR and
          DBll't'OR          and Debtor's
                                  Debtor's property, and                         Alfiant believes
                                                                    ancl the Affiant           believes no such evidence evidence exists; AND      AND
          't'hereisisno
   27. There             noevidence
                              evidence that             coNDll'loNAl. ACCEPTANCE
                                              thataaCONDITIONAL                        ACCEPTANCE FOR                     Vn l,Lllr AND
                                                                                                                   FOR VALUE            AND COUNTER
                                                                                                                                                  COLINl'llR
          Oltlrlilt/CLAIM
         OFFER          /CLAIM l?OR     FOR PROOtl
                                                 PROOF OIr      OF Cl.AlM
                                                                      CLAIM and      and ]'llNDIilt
                                                                                            TENDER OI'             PAYMIiNI'Of
                                                                                                             OF PAYMENT                   nf RlN(i dated
                                                                                                                                     OFFERING                       Malch 29,
                                                                                                                                                          datetl March         29,
         2019 also known    kuolvn as             (lontlact rvas
                                        as the Contract            was NOT          received by Respondents
                                                                           NOI'r'eceivecl                                                      Delively Agent,
                                                                                                                            through the Delivery
                                                                                                        llesponclents through                                 Agent, and  ancl thetlte
          Alfiant believes
         Affiant        bclicvcs no   no such
                                           such evidence
                                                    cvidcnce exists; cxists: andancl
   28.    'l'hcrcisisno
   28. There             noevidence
                              cvidcncc that   that the
                                                     thearbitration
                                                            arbitlation award arvardawardedawardcclto    to the
                                                                                                             tlre Claimant
                                                                                                                   Clainrant hashas been
                                                                                                                                       becrr disputed         within the
                                                                                                                                                clisputed within         thetimetime
          allowed to lrerfillnr
          allorved           perform and the Affiant     Alllant believes
                                                                      llelieves no such evidence exists; and                and
          'l hercisisno
   29. There             noevidence
                              evidencc of     ofthc      production of
                                                 the production              ot the
                                                                                 theRespondent's
                                                                                       Respondent's and             /or their
                                                                                                               and/or    their Agents,
                                                                                                                                Agents, Successors,
                                                                                                                                              Succcssors, and    and/or/or Assigns
                                                                                                                                                                            Assigns
          ol
          of Respondent's
               ltosponclcrrt's oaths of          ot'all
                                                    all parties,
                                                           parties, title,
                                                                        I itlc, and
                                                                                 ancl statutes,
                                                                                        slatutes, written
                                                                                                     writie rr ancl      recordecl to tlrc
                                                                                                                   and recorded           the Claimant
                                                                                                                                                 C lairrraut pursuant
                                                                                                                                                                 pursuarrt to  1o 18  I [l
          USC
          tJSC 1001  100 I antl
                             and 1002,
                                    l002,and   and 18  lStlS(l
                                                           USC 1341                            for the voidance of perjury, and tlteAll'iantbelicvestto
                                                                              and 1342 lirrthcvoidanccol'perjury,ancl
                                                                     134 I ancl                                                                  the Affiant believes no
          such evidence
                    evidetrce exists; and
   30.    'l'lrerc isis no
   30. There              no evidence
                              eviclcnce that  thatALL Al..L,lawlaw isis based
                                                                           bascd uponupon:adverb-                     descriptive ot't'hetorical
                                                                                                            verb:, dcscriptive
                                                                                               :advcrtr-vcrir:.                       or rhetorical vct'scs verses factual, and       and
          that Respondents
                   l{esponclents are     are NO'l'using
                                               NOT using dcccptivc deceptive practiccs
                                                                                    practices fbr   for thc
                                                                                                          the voiclancc       of perjury, whilc
                                                                                                                voidance ol'perjury,           while beingbeing paid is not   not aa
          violationol'I8USC
          violation        of 18 USC 1001     l00l and 1002,   t002,and   and 18      USC 1341
                                                                                 lStJSC         l34l and 1342, l342,antland thcAl'fiantbelievesnosuchcvidcncc
                                                                                                                              the Affiant believes no such evidence
          exists;
          cxistsi and
          'l'hcrc isisno
   31. There              noevidence
                              cv idcnccrthat   lhalRespondents
                                                      Rcspondcnts are        arc NOT
                                                                                   NOT using using thethc NOM
                                                                                                            NOM DE          C LIR l'lRI(Ii names
                                                                                                                      DII GURERRE              rlantcs pursuant
                                                                                                                                                           Pttrsttanl. tokr18I 8USC [ JSC
            1001lantl
            100      and l002,and
                            1002, and 18     ISUSCUSC 1341   l34l and 1342,  l342,andthcAl'fiantlrelicvcsnosuchevitlertccexistsiand
                                                                                       and the Affiant believes no such evidence exists; and
   .,32.
           'I'herc is
      z, There        is no
                          no evidence
                              evidence that    that Respondents
                                                      Ilesponilents are      are NOT
                                                                                   NO'['usingusing false
                                                                                                      iirlse advertising,        fictitious use
                                                                                                               advertising, fictitious          use of     language,
                                                                                                                                                       o1'language,
           pertaining        to
           ltertairringto'l'itlc Title    18,    l00l
                                                 1001     Fraud
                                                          lrlautl    Actbythorrse
                                                                     Act     by   the   use    of  closed
                                                                                              ol'closecl       brackets     and   vectors     violating
                                                                                                              blacketsandvcctorsviolatingtlteIotrrcot'trcr   the four corner
           rules, pursuant
           nrles,     pursuant to Black'sBlack's Law   t"aw Dictionary
                                                                t)ictionary 5'''        ed, Page 591,
                                                                                   5'r'ecl,            59 l, and the Alllant
                                                                                                                           Affiant belicvcs
                                                                                                                                      believes no sttch           evitlence
                                                                                                                                                          such evidence
           exists; and
           cxistsi     and
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 124 of 144




   33.  'l'horcisisno
   JJ. There            noevidence
                              cviclencc that      thatRespondents
                                                          ltespondeiltsare         arcNOTN0'l'usirrg
                                                                                                 using fraudulent
                                                                                                            liauclulent conveyance
                                                                                                                             oonveyance of      of language
                                                                                                                                                     language to          force the
                                                                                                                                                                      toforce     thc
        Claimant to appear     appcar IN l'HE MATTIR
                                              IN    THE         MATTER             OF
                                                                                   OF     THE
                                                                                          THE      ARBI1'RA'|ION
                                                                                                   ARBITRATION                 l"INAL
                                                                                                                               FINAL      AWARD
                                                                                                                                          AWARD             S0
                                                                                                                                                            SO    AWARDT]D
                                                                                                                                                                   AWARDED              TO
                                                                                                                                                                                        TO
        'l'HIi CLAIMANT,
        THE      CI.AIMAN'I', also             alsoknownknownasasCASE       CASINO.:    N0.:SAARKSAARK-Al02A-061019,
                                                                                                            -A 102A- 061019, also                kttown as
                                                                                                                                         also known                SAA-191006-
                                                                                                                                                              asSAA-       191006-
        RK7652987-8VH389BSY as
        RK7652987-8Vl'l389BSY                                as Documented,
                                                                    Docunrcntcd,also       alsoin  indirect
                                                                                                       dircc{reference
                                                                                                                rcf'crcncototoCASE  CASENO.    NO.1:19 I :19-rrrc-00028-MV
                                                                                                                                                              -mc- 00028 -MV as
        recorded
        lecolded IN            'l'l.lti UNITED
                          lN THE            tjNl'l"tlD STATES   S]'AT[S DISTRICT DISTRIC'f COI.JRl'   COURT I()ll  FOR "l'l"lli     t)lS'l'ltlc'l'O|
                                                                                                                            THE DISTRICT               OF NliwNEW MEXICOMLiXt(ro as a
        claim
        clairn in  in the
                        the amount
                               al'rlount of         One- million two-
                                                o1'One-nrillion                        hundred 'lhousantl
                                                                              two*huncltecl                          DOI-Ln RS and
                                                                                                      Thousand DOLLARS                        zero CENTS
                                                                                                                                       atttl zero     C]EN1'S
        ($ 1,200.000,00US).
              I,200,000.00US). IN               lN THE"l-llLl MATTER
                                                                   MA'f'll:)l{ OF    Of PENNYMAC
                                                                                           PFINNYMAC LOAN          LOAN SERVICES,
                                                                                                                              SIrl(VICHS, LLC      L,LCLOAN  LOn NDocument
                                                                                                                                                                        Docurnent No.      No.
        'l'-9590158
        T-    9590158 ns      as tburrd
                                    found bcing  being tlrc   the DccdDeed of   of 'l'r'ust
                                                                                    Trust in in thc     State of Hawaii,
                                                                                                  the Statc          [-lawaii, as wellwcll as IN lN'l']lli
                                                                                                                                                       THE MATTER MA'l"l'LiR OF  OIt
        PENNYMAC
        PENNYMAC LOAN               LOAN SERVICES, SERVICES, LLC             t,LC LOAN            DocumentNo.l'-10861314
                                                                                      LOAN Document                No. T- 10861314 as found        {iruntlbeirtg             Assignntettt
                                                                                                                                                               being the Assignment
        of Mortgage
              Mortgagc in        in the
                                      thc State
                                              Statc of  of Hawaii.
                                                               llarvaii. IN   lN THE        MA'fl'lilt of
                                                                                   1'llti MATTER              of court     -filed Document 5 -2, page 4 of 14 of
                                                                                                                  court-filed       [)ocun]ent       5-2,     page    4  of  l4   of CASI:
                                                                                                                                                                                        CASE
        N0.: 1:19
        NO.:               -mc- 00028 -MVasasleconled
                  I :19-rno-00028-MV                                recordedlN      INTITHEIE tJNITED
                                                                                                  UNITEDSTATUS   STATES DISTRICT                  COtIR'f
                                                                                                                                 DISTRICT COURT FOR THE           I]OR     TllF.
        DISTRICT
        DISTIIICT Ott         OF NIiW NEW MEXIC()  MEXICO also          also known
                                                                                known as    as the      CONI)l'flONAl. ACCEPTANCE
                                                                                                 the CONDITIONAL                    ACCIrlrfnNCLi FOR           l'Ot{ VALUE
                                                                                                                                                                        VALUH AND      ANI)
        COtINTIR OFFER
        COUNTER                OIrF[R/(ll,AIM   /CLAIM IOR          FOR PllOOl'
                                                                             PROOF OF            CLAIM and'l"llNDlilt
                                                                                           OF CLAIM            and TENDER OF PAYMENT        Pn YMIiN'l'OFFUIttNC OFFERING also        also
        known
        knor,vn as the     lhc Binding
                                  Binding agreement agleernult between    lrctwecn RONNIE LOUIS                       MARVnt. KAHAPEA
                                                                                                         l,OtJIS MARVEL                KAIIn PUA v. PENNYMAC     PF.NNYMAC
        LOAN          SnnVICf.S,l,l.C
         I,OAN SERVICES,                         LLC and   and PI,AZAPLAZA llOMli                MORTGAGE, INC.. IN't'l-lE
                                                                                   HOME MOIt'l'GA(;U,lNC..                        IN THE MA'l  MATTER     l'llR of     the LET"|ER
                                                                                                                                                                   of the   LETTER
         t{0(;41{)RY FOR
        ROGATORY                    I()tt RELIEF                  /ACCEPTANCE OF O}'l'l(llAL
                                                Rlil-ltrllf/AccliP'l'ANCI'1()}'                       OFFICIAL OA'l'll   OATH OF    OF MAI'L'l'l-lA
                                                                                                                                         MARTHA VASQUEZ      VASQ(JF,Z via      via
        (lerrifieclrnailNo.:
        Certified mail No.: 7019              7019 0700  0700 0000    0000 6907 1034. IN           IN T'l-lE    MATTER of
                                                                                                        THE IVIATTER              of the   ORDER glarrting
                                                                                                                                      the ORDER            granting the  the unspecilred
                                                                                                                                                                               unspecified
        specie amountarrrount of Fifty     tritry thousand Six           Six hundred
                                                                                hundrcd thirty-three             purportetl dollars
                                                                                              thirty-thrcc purported             dollars and       lrighty-three
                                                                                                                                            anclEighty                    purported
                                                                                                                                                               -three purported
                                                                                                                                       No': 3CSP        -20- 0000061I IN
                                                                                                                                               3CSP'20-000006                       'f t lIi
                                                                                                                                                                               lN THE
        cents ($50,633.83)
                  ($.50,63 3 'll3 ) in        itt attorneys'
                                                   attol'neys' fees     l'ees and
                                                                                andcosts,
                                                                                       costs,alsoalsoknown
                                                                                                         knorvn as   asthe
                                                                                                                         thcCase
                                                                                                                              clasc NO.:
        CIRCUIT COI.IR.|
        CIRCUIT             COURT OII          OF THE THE l.HIRD  THIRD CIRCUIT  CIRCUIT STATE    STATE OF            HAWAII aand
                                                                                                               OF HAWAII                d IN    THE CIRCUI.I.COURT
                                                                                                                                           IN THE         CIRCUIT COURT OF                 OF
        'l'Lllj  SIiCONI) CIlt(ltll'l'
        THE SECOND                      CIRCUIT S'l'A'l'li   STATE Oli             llAWAll to
                                                                             OF HAWAII               to appcar
                                                                                                        appear and  and paypay tirnds,
                                                                                                                                 funds, and      the Affiant
                                                                                                                                           and the                    believes no
                                                                                                                                                        Affiant bclicvcs           no such
                                                                                                                                                                                         such
        evidence
        evidence exists; and            anrl
   34.
   34. There
        Thereisisno     noevidence
                              evidence with       with aa.lustice
                                                               Justice of        the Peace
                                                                              o1'the     Peace under
                                                                                                   undel penalty
                                                                                                             penalty of       perjury that
                                                                                                                          of perjury     that Respondents
                                                                                                                                                Rospondcnts are             NOT using
                                                                                                                                                                       are NOT         using
        Fictitious         Conveyance ot'l,arrguagc
         Irictitious Oonvcyancc                      of Language as a device           device t'orfor unjust
                                                                                                        unjust gaitt
                                                                                                                  gain against
                                                                                                                           against the     Claimant, and
                                                                                                                                      the Clainrant,          and thcthe AIfiant
                                                                                                                                                                          Affiant
        believes
        believes no such      suclr evidence
                                          evitlenoe exists;  exists; and   antl
   35.   'fhere isisno
   35. There            noevidence
                              evidence as         0sto towhat\.yhat specie
                                                                        spccie Respondents
                                                                                   Respondents will      will accept
                                                                                                                accept or   or lawfully
                                                                                                                                lawfully require
                                                                                                                                             rcclttire as      payttrcnl of
                                                                                                                                                          as payment         ol'the
                                                                                                                                                                                the
        alleged
         allcgccl debt(s)
                      dobt(s) known   known IN       IN THE'l'llli MA'l"l'ER
                                                                       MA'l"l'lil{ OF    Ol|l'llt,i     Al(lll'l'liA'l'loN FINAL
                                                                                                THE ARBITRATION                                AWAI{l) SO
                                                                                                                                    ltlNAL AWARD                       n WAITDED TO
                                                                                                                                                                  SO AWARDED                 1't)
        THE
         1'ltE CLAIMANT, also                   also known
                                                        knowrras            (lASIj NO.:
                                                                        asCASE          NO.;SAARK-
                                                                                                 SAAIf K-A         l02A-0(r1019,
                                                                                                               A102A-        061019, also known  known as          SAA- 191006-
                                                                                                                                                               asSAA-       191006-
         RK7652987- 8VH389BSY ns
         RK7652987-8Vl-l:itlgllSY                             as Documented,
                                                                    Doourrented, also      also in  indirect
                                                                                                       dilectreference
                                                                                                                 |elilt'ence totoCASECASBNO.   NO.1:19  I : l9-nro-00028-MV
                                                                                                                                                              -mc- 00028 -MV as           as
        recorded
         rocordccl IN     lN THE'l'tlh) UNITED
                                            lJNl'fnD STATES                                           COURT |()lt
                                                                                  DIS'IRI()'l' COIilt'l'
                                                                S'l'A'lllS DISTRICT                                 FOR 'l'lll.i     DISTRICT OF NIW
                                                                                                                            THE l)lSl'li,lC'l'Of               NEW MtiXlCO
                                                                                                                                                                        MEXICO as aa
        claim
         clainr in  in the
                         the amount
                               anrount of        of One        -million two
                                                      One-nrillion                    -hundred Thousand
                                                                               two-huntlred           Thousand DOLLARSDOl,l.n RS and    ancl zero CENTSC]ENTS
        ($1,200,000.00US).
         ($1.200,000.00t.,S). IN                 IN THE'l'llli MATTER
                                                                   MA'l"l'F,llt OF PENNYMACPENNYMn C LOAN                      SERVICES, Ll.,C
                                                                                                                   LOAN SEItVICES,                 LLC I.OAN             Dooument No.
                                                                                                                                                             LOAN Document                 No.
        T-     9590158         as    found
         l'-9590 1.58 as I'ouncl being the        being        the    Deed
                                                                      l)ccd     of
                                                                                of  "['r'ust
                                                                                    Trust     in
                                                                                              in  the
                                                                                                  the   State
                                                                                                        State   ol'llawaii,
                                                                                                                of   Hawaii,      as   wcll
                                                                                                                                       well   as  lN'l'l.lE
                                                                                                                                                  IN   THE        MA'l"l'tjlt
                                                                                                                                                                  MATTER          OF
                                                                                                                                                                                 OF
         PENNYMAC
         PENNYMAC LOAN               LOAN SERVICES, SI1RVICnS,l,l.C          LLC LOAN  LOAN Document
                                                                                                   Doounrerrt No.          T- 10861314 as found
                                                                                                                    No.'l'-10861314                                           Assignnrcnt
                                                                                                                                                               being the Assignment
                                                                                                                                                   l'otutclbeing
        of Mortgage
               Mortgage in       in thethc State
                                              Statc of   of Hawaii.
                                                                Hawaii. IN     lN THE
                                                                                    I'HB MATTER
                                                                                             MAl"l'ER of      of court
                                                                                                                   court-llled       Docutnent 5.5-2,
                                                                                                                           -filed Document                     page 44 of
                                                                                                                                                         -2, page         of l4   of CASE
                                                                                                                                                                              14 of     CASE
        NO.: 1:19           -mc- 00028 -MVasasrecordecl
                   l: l9-nrc-0002{t-MV                               recordedlN     IN'l'lTHE      UNITEDS'l'A'ltis
                                                                                            lt-l UNI'l'Hl)        STATES DISTRIC'f
                                                                                                                                 DISTRICT COTJRT   COURT FOR       fOR THE TI-ln
         DISTRICT
         DIS'l'Rlc'l'OI,       OF NL,W NEW MHXICO   MEXICO also          also known
                                                                                 known as    as the     ClONDIl"lONn L ACCEPTANCE
                                                                                                 the CONDITIONAL                    ACCEPTANCE FOR                      VALLJII AND
                                                                                                                                                                 FOR VALUE              ANt)
         COUNTER
         COUN         l'til( OIf
                               OFFER      llR/CLn/CLAIM    IM ['OR   FOR I,l10Ol.
                                                                              PROOF OF     OF Cl,AlM
                                                                                                  CLAIM ancl   and 'l'l]NDllR
                                                                                                                       TENDER OF       OF PAYMt,iN'l'Otrlf
                                                                                                                                            PAYMENT OFFERING             LRlN(i also
         known as thc
         knorvn             the Binding             agreement lrctweetr
                                   llinclirrg agrccnrcnt                   between IIONNtIRONNIE l,OtllS               MARVEL l(AI'lAPIIA
                                                                                                          LOUIS MARVIII,                KAHAPEA v.           v. PIINNYMA(]
                                                                                                                                                                  PENNYMAC
         LOAN         SERVICES, LLC
          LOAN SEIIVICES,                                  and PLAZA HOMF.
                                                 LLC anclPLAZA                     HOME MORTCACE,INC..
                                                                                                 MORTGAGE, INC.. lN                     THE MATTER ol'the
                                                                                                                                   IN TIIF)MA"f^lER                 of the LETTER
                                                                                                                                                                             LETTER
         ROGATORY
         ITOGA'l'OI{Y FOR           r,OR RELIEF                   /ACCEPTANCE Ol.'Ol.FlCIAl,
                                                t{[iLItsf/nCCUP'l'nNCti                         OF OFFICIAL OATll        OATH OF     OF MAR'I'FIn
                                                                                                                                          MARTHA VASQUEZ     VASQTJDZ via
         (leltifierl
         Certified nrail   mail No.: 70        7019 l9 070()
                                                          0700 0000   0000 6907 1034. IN            IN 'll
                                                                                                         THElll MAl"l[R
                                                                                                                 MATTER ol'ihc    of the OIIDIR
                                                                                                                                            ORDER Branting  granting thc  the trrrspociticcl
                                                                                                                                                                               unspecified
         specie
         s;lecie     amount
                     arrrount        of
                                     ol'l.    ifiy
                                           Fifty     thousand
                                                      thorrsanrl         Six
                                                                         Six    hundred
                                                                                hunclred      thirty              purported dollals
                                                                                                        -three pul'portcd
                                                                                               thirty-three                       dollars and Eightytiighty-three-three lrttl'pclrtecl
                                                                                                                                                                           purported
         cents                                                                                                                                           -20- 0000061I IN THE        'l'l lE
         ce nts ($50,633.83)
                   ($i50,633.83 ) in           in attorneys'
                                                    attorncys' fees      f'ccs and
                                                                                 and costs,
                                                                                        costs.alsoalsoknown
                                                                                                         known as    asthethcCase
                                                                                                                               CascNO.:NO.:3CSP3CSP-20-000006
         CIRCUIT
          CIRCtJI't' COURT   (lOtl              OIIl'l
                                        li.'l' OF      THE         'l'llll{l)
                                                            l11 THIRD CIRCl.,tl' CIRCUIT Sl'A1'li              ()l
                                                                                                   STATE OF llAWAll   HAWAII nnd      and lN    'l'llU
                                                                                                                                            IN THE Clttcti CIRCUIT     I'l' COU
                                                                                                                                                                            COURT OFt{'l'Ol'
          'l'ltE SECOND
         THE      SBCOND CIRCUIT        CIRCUIl'S1'41'E       STATE OI-'I-lAWAIL
                                                                              OF HAWAII. and                pursuant lo
                                                                                                      and 1:ursuant            l8lJSC
                                                                                                                           to 18                 and then 3l
                                                                                                                                   USC $§ tl8 artclthen                USC $§ 3124 and
                                                                                                                                                                  31 t,lSC                 and
         Attachment
          Att&chn1gnt A, Respondents   Rcsponclents are           are NOTNO'f forcing           Claimant to br'eak
                                                                                  fbrcing Clainranl                break the the law ifif Respondonts
                                                                                                                                            Respondents aro        are clouranditrli
                                                                                                                                                                         demanding
          Federal Reserve
          l'eclcral     l{csct'vo Notes,  Notes, and the         thc Affiant
                                                                        Af'llartt believes
                                                                                     lrelieves no such  suclt evidence
                                                                                                                cvidence exists:exists: and
                                                                                                                                          and
   36.    'lhereisisno
    36. There            rroevidence
                               evillenceas         asto towhich
                                                              lvhich dictionary
                                                                           rlictionary or   or styles
                                                                                                 stylcs manual
                                                                                                           ntanualRespondents
                                                                                                                        llespondents are         wliting from
                                                                                                                                            alc writing         lionr inintheir
                                                                                                                                                                            their Offers
                                                                                                                                                                                    Ol'l'ers
         of    Obligation, whereby
          o{'Obligation,             lvhereby Claimant  Cllainrarrt can    crn easily refer refel to ancland understand
                                                                                                                unc'lctsland lhe  the relcrenoccl
                                                                                                                                        referenced Of'lbrsOffers ol'Obligation,
                                                                                                                                                                      of Obligation,
          and the Affiant
          arrcl        Afllant believes hclicves no      ntl such
                                                                suclt evidence
                                                                          evitlence exists; and       ancl
    37. There
    _7L   Ther'eisisno    nttevidence
                               eviclencethat       thatRespondents
                                                           l(esporrdcntshave        haveaacopy         -right release
                                                                                                copy-tiglrt      t'eleasc from
                                                                                                                             fi'oni the           -Master -General to
                                                                                                                                           l)tlst-Maslct'-(jencral
                                                                                                                                      thc Post                                 to copy
                                                                                                                                                                                  copy
           Post
           Post-Master-Ceneral's     l" class-p<lstagc
                -Master -General's 151   class- postagestflrnps
                                                        stampsarrdior
                                                                and /or2"'l
                                                                        2"dclass-postagc
                                                                            class -postagestatnps and /ortnetered
                                                                                           stampsand/ot'  metered stalnps, altd
                                                                                                                  stamps, and
           the Affiant
           thc Aft'iant believes
                        bclicvcs no
                                 rto such evidence
                                           cviclcncc exists;
                                                     cxists; and
                                                             and
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 125 of 144




   38.  'l'hereisisno
   38. There          noevidence
                           evidence that  thatRespondents
                                                   Ilespondcnts are      arcNOT N0'l' using
                                                                                          usingfalse
                                                                                                  falseconveyance
                                                                                                           convcyance of        oflanguage
                                                                                                                                     languagc and        violatingThe
                                                                                                                                                   andviolating          T'hc
        Deceptive
         Dcccptivc Trade T'r'adc Practices
                                   Practiccs Act     Act forfor ill-   gotten -gainagainst
                                                                  ill-golten-gain           againstthe  theClainrant,
                                                                                                              Claimant,and     andthc  the Affiant
                                                                                                                                            Affiant br:licvcs
                                                                                                                                                       believes no   no such
                                                                                                                                                                           such
         cvidcncc exists;
        evidence       cxists; and
   39.   'l'heleisisno
   39. There          noevidence
                           evidence that  thatRespondents
                                                   Respondenls are       arc NOTNOT violating
                                                                                          violating The Thc Americans
                                                                                                               Anrcricans With      With Disabilities
                                                                                                                                            Disabilities Act   Act and
                                                                                                                                                                     ancl the
                                                                                                                                                                            thc
        Antitrust
         Antitrust withwitlr the
                               thc Federal
                                     Fcdcral Trade  'l'r'adc Commission
                                                               Cornnr ission and      andthe     l;ailDebt
                                                                                            thcFair      l)cbtCollection
                                                                                                                  ClollectionPractices
                                                                                                                                     PtacticesAct  Actandancl18I 8USC [.JSC1001I 00 I

        and
         and 18 lti USC     l34l and
                    LJSC 1341        and 18  I li USC
                                                   tiSC 1342 I342 for lbr Respondent's
                                                                            Responclent's profit  prolit without
                                                                                                             witlrout the  the expressed        wlitten authorization
                                                                                                                                 explessecl written          authorizatiou of      ol'
        the
        the Claimant,
               Clairnant, and  and the     Atlant believes
                                     tlre Affiant         bclicvcs no   no such
                                                                              such evidence
                                                                                       evidenoc exists;
                                                                                                      oxists; andand
        'l'hercisisno
   40. There          noevidence
                           cviclcncc that thatRespondents
                                                   l{cspondcnlsprovided                                                                                       ol'languagc,
                                                                         ltrovidcd Claimant
                                                                                          Clainrantan    aninterpreter
                                                                                                             intcr'prclcr to    tothetheconveyance
                                                                                                                                          convcyatrcc of        language,
        Correct      -Sentence -Structure- Communication- Parse -Syntax -Grammar,pursuant
         Collect-serrtence-slructure.Corrrrnurrication-Patse-Syntax-(llatltnar,                                               pursuant to  to the             Discrirnirtatirtrr
                                                                                                                                              the 1964 Discrimination
         Act, and the Affiant
                            AtTlarrt believes
                                         be licvcs no     no such
                                                               such evidence
                                                                       cvidcncc exists; cxists; and
                                                                                                 and
   41.  'l'hcrcisisno
   41. There               cvidenccofof:all
                      noevidence             all parties
                                                      partiesreceiving
                                                                  receivingthis    thisConstructive
                                                                                          Constructivc Notice Notice of    ofConditional           Acceptanccand
                                                                                                                               Conditional Acceptance                 and
        Commercial
        Conrrnelcial Affidavit
                            A{lldavit and Fee         lrce Schedule          of Respondent's full
                                                            Schedule ol'Respondent's                    firli given namesnarnes using no     no abbreviations
                                                                                                                                                   abbt'eviations nor    not'all
                                                                                                                                                                              all
        capitalized names narlles nor fictitious
                                            frctitious tilles,titles, and
                                                                       and tlrethe Afllant
                                                                                      Affiant believes
                                                                                                 believes no    no suclt
                                                                                                                      such evidence
                                                                                                                              evidence exists;
                                                                                                                                            exists; andand
   A1 There
   42.  Thereisisno   rroevidence
                           eviclenceof        Respondent's qualifications
                                          ol'Resl.rorrtlerrl's          clualificationsand          /or official capacities
                                                                                               arrcl/orol'ficial        capacitics along          witlr letters
                                                                                                                                         along with       lettcrs of of
        appointments
         appointments and           /or lettels
                               ancl/or    letters of        delegation of
                                                        of delegation         of autholities,
                                                                                   authorities, and the     the Affiant
                                                                                                                  Affiant believes
                                                                                                                               believes no such   sttclr evidence        exists;
                                                                                                                                                         evideltce exists;
        and
   43.
   43. There
         I'hele isisnotro evidence
                           eviderrce and          plool'ol'lteslronclent's
                                          and proof         of Respondent's mandate       rnanclate or  ol authority
                                                                                                            authority and    ancl bond
                                                                                                                                    bonrl and actual
                                                                                                                                                   actual state license
                                                                                                                                                                     license ancland
        not merely
               nrelely a BAR Union    Union Membership
                                                   Menrbet'ship Card     Carcl as an altorney,
                                                                                            attorney, aucl        the AfIant
                                                                                                           and tlte     Affiant bclicvcs
                                                                                                                                      believes no sucltsuch evidence
                                                                                                                                                                evidence
         cxists; and
        exists;
   44.
   44. There
         Tlrereisisno rroevidence
                           evidence of    of Respondent's
                                                llespondent's Oaths     Oaths of        Office true
                                                                                    of Office     true copies
                                                                                                          copies alongalong with the proper  propel autographs
                                                                                                                                                        autographs
        whereby the Respondents
                            l(espondents are accepting     accepting full commercial
                                                                                   cornnrercial liability,
                                                                                                      liability, and the     the Affiant
                                                                                                                                   Affiant believes
                                                                                                                                              believes uo   no suoh
                                                                                                                                                                  such evidence
                                                                                                                                                                          evitlenco
        exists;
         cx isls; and
   45.   'l-lreleisisno
   45. There          noevidence
                           evidence of        Respondent's Anti
                                          o{'Respondent's               Anti Bribery
                                                                                 Rribery statement
                                                                                              slatenrent as   as directed
                                                                                                                   directed by     by the Foreign        Corlupt Practices
                                                                                                                                            Foreign Corrupt            Pt'actices
        Act -- Anti
                  Anti-Ut'ibery
                         - Bribery Provisiorls.
                                         Provisions, as       as wos     required when
                                                                  was required           when Respondenl's
                                                                                                 Respondent's took their          theil oath,
                                                                                                                                         oath, and      reclttire
                                                                                                                                                  and require
         Respondents          foreign registration
         l{csponclcnts t'oreign           registration statellrent
                                                                statement which   which nrust
                                                                                            must be       on tllc,
                                                                                                     be orr    file, asas all
                                                                                                                            all those
                                                                                                                                 those whowho take
                                                                                                                                                 take oaths
                                                                                                                                                        oaths becontc
                                                                                                                                                                   become
        foreign
         firreign at the time tinre of the oath,  oatlr, perper'l'itle
                                                                  Title 22 USC   IJSC CodeCode 612, and                 Affiant believes tto
                                                                                                           an<l the Affiant                                     evitlence
                                                                                                                                                   no such evidence
         cxists; and
        exists;
   46.   'l'hereisisno
   46. There          noevidence
                           evidence of    ofthe thodocumentation
                                                       docurncntationfrom        fiom all all parties     pnrticipating IN
                                                                                              partics participating                   l'HIj MATTER
                                                                                                                                 lN THE      MAl*ftil( OF      OF THE1'llk':
         ARIII'l'ltA'l'lON
         ARBITRATION FiNAL          I'INAL AWARD  AWARD S(]         SO AWARDIID
                                                                          AWARDED TO            TO ]'H[THE (]l.AlMANT,
                                                                                                               CLAIMANT, also           also known
                                                                                                                                              known as CASE    CASE NO.:  NO.:
         SAARI(-A
         SAARK -A l024-061011),
                           IO2A- 061019,also          alsohnorvn
                                                             known as    as SAA-
                                                                             SAA- 191006-RI(7652987-ltVl
                                                                                        191006- RK7652987- 8VH389BSY            13SgllSY as    as l)ocutrented,
                                                                                                                                                    Documented, also      also in in
         direct reference
                   lel'elenco to      CASI NO.
                                  lo CASE          NO. l:l:19-ruo-00028-MV
                                                               I9- mc-00028 -MVas              as lecoltlcd
                                                                                                   recorded IN     IN TlTHE III (.lNl'l'lit)
                                                                                                                                  UNITED S'l'A'l'liS
                                                                                                                                               STATES t)lS'l'RlC.l'
                                                                                                                                                               DISTRICT
         COURT FOR     FOR THE  Tl lR DISTRICT OF NEW               NIiW MEXICOMFXICO as       as aa claim
                                                                                                       clainr in irr the
                                                                                                                     the amount
                                                                                                                            arnount of   ol'One-nrillion
                                                                                                                                            One -million two            -hundred
                                                                                                                                                                 two-hundred
         'l'housanclDOLLAItS
         Thousand DOLLARS and                and zero         CENTS ($1,200,000.001.,S).lN'l'l'llj
                                                      zero OtjN'l'S         ($1,200,000.00US). iN THE MATTER                MATTER Op        OF PENNYMAC
                                                                                                                                                   PENNYMAC LOAN          L,OAN
         SERVICES,
         Sl:iltVlCtiS, LLC   l,t,C LOAN
                                      [.OAN Documentl)ocurnent No.    No. T- 'l -9.5c)0
                                                                                  9590158       as tound
                                                                                           158 as    found being
                                                                                                               being the  the Deed of Trust in the        tlte State
                                                                                                                                                                 State ofof
          Hawaii, as wellas
         Hawaii,          well as IN        THE MAT'TEII
                                       IN THE          MATTER OF               PENNYMAC I.OAN
                                                                        OF PENNYI\4ACI                              SERVICES, LLC
                                                                                                       LOAN SERVICLS,                    LLC L,OAN
                                                                                                                                                LOAN Docunrent
                                                                                                                                                             Document No.     No.
         'l'-
         T- 108613
              10861314  l4 as as lbund
                                  found bcing
                                            being thc    the Assignrncnt
                                                               Assignment of        of Mortgagc
                                                                                        Mortgage in     in the     State of Hawaii.
                                                                                                            the State           Ilawaii. IN THE            MA'f'l'fit of
                                                                                                                                                  I'Htj MATTER               ol
         court -filed l)ocurncnl
         oourt-filcd      Document 55-2,        -2, pagc
                                                       page 44 o{'14
                                                                  of 14 ol'CASE
                                                                           of CASE NO.:    N0.: 1:19       -mc- 00028 -MVasasrecorclec'l
                                                                                                    I:19-rnc-00028-MV                      recorded lN         THE LINll'llD
                                                                                                                                                         IN THII       UNITED
         STA ES DISTRICT
         STATES         DIS.I.RIC'I COUR.I.COURT FOR        FOR ].HE THE DISI.RICI.OT.
                                                                              DISTRICT OF NHW           NEW MHXICOMEXICO AISO       also KNOWN
                                                                                                                                           known AS   as tho
                                                                                                                                                          the
         CONDITIONAL ACCEPTANCE
         C]ONDI'I'IONAt,            ACCHI"I'ANCH FOR               I,'OII VALUE
                                                                            VALI.]H AND    AND COUNTER
                                                                                                    C:OUN'I'IIR OFFER    0FFF]Ii/CI,AIM
                                                                                                                                      /CLAIM FOR             I'ROO}, OF
                                                                                                                                                    FOIT PROOF             OF
         CLAiM and TENDER OF
         Cl-AIM                               Ot- PAYMENT
                                                       PAYMENTOF'F'ERINC   OFFERING also                known as the Ilincling
                                                                                                also knowrr                    Binding ilgreenlenl
                                                                                                                                            agreement lretweenbetween
          RONNIE LOLJIS
          RONNIE        LOUIS MARVEL MARVEL KAI-IAPEA     KAHAPEA v.           v. PI]NNYMAC
                                                                                    PENNYMAC I.OAN                      SERVICES, LLC
                                                                                                          LOAN SIIRVICES,                   LLC and and PLAZA
                                                                                                                                                           PLAZA l-tOM[  HOME
         MORTGAGE,
          MOR'I'CACE, INC..      lNC.. iN  lN'fllE
                                                 THE MATTERMA'f]'DR of       of the
                                                                                  thc LETTER            ROGA'l'OlrY FOR
                                                                                         LD'l"l'DR ROGATORY                     llOR RELIEF
                                                                                                                                         RDLIDITiACCIDPTANCI
                                                                                                                                                     /ACCEPTANCE OF               Olr
         OFFICIAL          OATH Ol.'MAI{'l'llA
         Ol.'l-lClAL OA'l'Fl            OF MARTHA VnSQIJHZ         VASQUEZ via               Certified nrailNo.:7019
                                                                                        via Cortificd       mail No.: 7019 0700        0700 0000
                                                                                                                                              0000 6907 1034. IN           IN TIln
                                                                                                                                                                                THE
          MATTER of
          MATTER          of the
                              the ORDER
                                    ORDER granting the unspecified       unspecifiecl specie amount     anrount of    ol'Fif'ty
                                                                                                                          Fifty thousand
                                                                                                                                    thousartd Six  Six hundred
                                                                                                                                                        hundred thirty tltirly--
         three
          thlcc purported
                  purportcd dollars
                                  clclllars and
                                              ancl Eighty         -three purported
                                                        Highty-threc         purported cents           ($50,633.83) in ttttlrneys'
                                                                                              cents ($.50,633.83)                 attorneys' fees fees and
                                                                                                                                                         and costs,
                                                                                                                                                                costs, also
                                                                                                                                                                          also
          known as the Case NO.: 3CSP- 20- 0000061IN'flll.)CIRCtll'l'COt,R1'OFTIlfi'l'lllRDClll(ltJI'l'
          krrownnsthcClascN0.:3CSl']-XX-XXXXXXX                                      iN THE CiRCUiT COURT OF THE THIRD CIRCUIT
          STATE O[r
          STATFI      OF HAWAII
                            HAWAII anrl     and IN    iN 'l'HL]
                                                           THE CIRCTJIT
                                                                    CIRCUIT COL,RT    COURT Of      OF Tlln         SECOND CIRCIJIT
                                                                                                          THE SFICOND                 CIRCUIT STn    STATE  TE O]r        IAwAll
                                                                                                                                                                   OF IHAWAII
          and   the   bonds     Respondents
          ancl tlrc lronds llcspondents proviclcd.      provided, including
                                                                        including detlnitions
                                                                                          definitions ancl and sources
                                                                                                                   sources ol'words
                                                                                                                                of words used,used, to to pl'otect
                                                                                                                                                            protect and and
          indenrrrily (llairnant
          indemnify       Claimant in     in thc
                                               the everrt
                                                       event of of aa lrarrn
                                                                       harm by         those paltics
                                                                                  by tlrose    parties ancland theit'swoln
                                                                                                                   their sworn cvidcnccevidence that        Respondents alc
                                                                                                                                                     that l{csponcierrts         are
                    within thcir
          acting within        their olllcial
                                        official capacity,
                                                      capacity, including
                                                                      including personal
                                                                                       personal aclch'esse
                                                                                                     addresses     s olof thoso
                                                                                                                           those parties
                                                                                                                                     parties rvhr:
                                                                                                                                               who itreare lirurtcl
                                                                                                                                                             found to  to hebe
          acting outside
                    outside their
                                their authority
                                         authority lllus  plus their
                                                                  their sworn
                                                                           sworn cviderrcc
                                                                                       evidence that that thcy
                                                                                                            they arc       acting within
                                                                                                                     are acting                 their tlflicial,
                                                                                                                                       within thoir     official, and and thethe
          Affiant
          Affiant believes
                      bclicvcs no such evidence   cvidcncc exists; oxists; and
    47. There
          Thereisis no no evidence
                           eviclence of         Respondent's copies
                                           olResponclent's              oopies of    of all
                                                                                         all tax forms
                                                                                                   tbrrrrs for{irr all named
                                                                                                                         narnocl Respondents              resulting lionr
                                                                                                                                      Rcspttndettts restrl(.ing          from
          profits derived frorn  from thc the socuritics           generated lN
                                                 securities gcncratcd                IN THE      MATTER OIII'HE
                                                                                          THE MATTER                                ARBITRATION FlNAt.
                                                                                                                    OF THE ARBITRATION                         FINAL
           AWARD S0
          AWARD          SO AWARDID
                               AWARDED TO              T() THE
                                                             1"lll1 CLAIMANT,
                                                                      Ol,n IMAN'I', also      also known
                                                                                                     ltnorvn as       CASFIN0.:
                                                                                                                  asCASE                  SAAI(K-A
                                                                                                                                NO.: SAARK-                 l02A-0610t9,
                                                                                                                                                       A102A-        061019,
                                                                                        4
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 126 of 144




          also known
                 knorvn as          SAA"l9l006-lil(7652987-8Vlli89llSY
                              as SAA-         191006- RK7652987 -8VH389BSYasasDocurncntcd,                   Documented,also        also in     direct tefbrcttce
                                                                                                                                           in dit'ect      reference to CASE CASH
          NO. 1:19
         NO.      I : l9-mc-00028-MV
                          -mc- 00028 -MVasastecolded       recordedlN     IN'l'HE
                                                                               THEtJNl'l'UD              STATES DIS'l'RlCl'
                                                                                         UNITED S'l'A'l'US              DISTRICT COUR'l'    COURT FOR               'l'HH
                                                                                                                                                            I'OlL THE
          DIS'l'RlC'l'Oli
          DISTRICT            OF NEW            MtIXI(l() as
                                     Nl.iw MEXICO               as aa claim
                                                                       clairrr in inthe      amountofol'Onc-million
                                                                                      thcamount              One -million two      two-hundred'l'housand
                                                                                                                                         -hundred Thousand
          DOLLARS
          DOI-I-ARS and       anclzelozero CENTS (S1,200,000.00US).
                                                            (S1.200,000.0011S). IN             IN THE        MATTER OF
                                                                                                    TI1E MATTER                      PDNNYMAC LOAN
                                                                                                                             OF PENNYMAC                      LOAN
          SERVICES,
          SPRVI(lF)S, LLC       Ll,C LOAN I,OAN Document
                                                     Docurrent No. T-         'l'-9590
                                                                                   9590158  l-58 as as firuntl
                                                                                                        found bcing
                                                                                                                  being thcthe Deed ol"[\'Lrsl
                                                                                                                                           of Trust in the State     State ofol'
          IJawaii, as wcllas
          Hawaii,            well as IN    IN'fllE
                                                THE MA'l']'lilt
                                                        MATTER OI         OF ITENNYMAC
                                                                                 PENNYMAC LOAN                       SERVICES, LLC
                                                                                                         LOAN SLiRVICES.                   LLC LOAN LOAN DocumcntDocument No.     No.
          'f- 1086
         T-    10861314l3 l4 as  as l'ound
                                      found being
                                                being the the Assignrnent
                                                                Assignmentol'Mortgageof Mortgage in        inthetheState
                                                                                                                     Stateol'of Ilawaii.
                                                                                                                                  Hawaii. IN          THE MATTER
                                                                                                                                                 iN 1'l-lE      MATTER ol'       of
          court -filed Document 5 -2, page 4 of 14
          court-fileclDocunrcnt5"2,page4<tf                             l4ofCASL)N0.:
                                                                            of CASE NO.: 1:19         l:19-nrc-00028-MVaslecordcdlN
                                                                                                              -mc- 00028 -MV as recorded IN THE                    I'llIiUNl'lUt)
                                                                                                                                                                          UNITED
                                                                      .fHE
          STATES
          STATES DISTRICT  DISTRICT COURT FOR                 FOR THE DISTRICT DISTRICT OF          OF NEWNEW MEXICOMEXICO also       also Known
                                                                                                                                             known as     as lhe
                                                                                                                                                               the
          CONDITIONAL ALICHI''I'ANCIi
          CONDI'I'IONAL                 ACCEPTANCE FOI{             FOR VAt,Utl
                                                                            VALUE AND                  COUNTER OFFEIVCLAIM
                                                                                             AND COIJNTER                 OFFER/CLAIM FOR               FOR PROOF PROOF OF    OF
          CLAIM and'l'liNt)l.llt
          Cll,AlM       and TENDER Ol,'           OF PAYMENT                OFFERING also
                                                        PAYMIjN'l'Ol,'1,'liltlNG                   also krrown
                                                                                                          known as        the Bintling
                                                                                                                      as thc    Binding nglccrlront
                                                                                                                                               agreement bctwccn  between
          RONNIE LOUIS     LOI.JIS MARVELMARVEL KAIIAPEA   KAHAPEA v. PENNYMAC      PENNYMAC I,OAN                      SERVICES, I,I,C
                                                                                                             LOAN SERVICES,                   LLC aNcI         PLAZA HOME
                                                                                                                                                        and PI.,/\ZA        HOME
          MOIiI'(iA(i[, INC..
          MORTGAGE,                  tNC.. iN      l'Hti MATTER
                                               IN THE        MAI"l'UIi of    of thethe LETTER             I{OC^'t'OlrY FOR
                                                                                         t,D'f',t'Utt ROGATORY                             RILIBF'/ACCIII''I'ANCB
                                                                                                                                 l-()R RELIEF            /ACCEPTANCE OF             Ot'
          Ot.'!'lCIAl, OA'l'l
          OFFICIAL            OATHI OF MARTHA    MAIt'l'l lA VASQTil")Z
                                                                   VASQUEZ via          via Ccrtitlcd
                                                                                                Certified rnailmail No.:
                                                                                                                      No.: 7019
                                                                                                                              7019 0700  0700 00000000 (19076907 1034. iN     lN '1'l
                                                                                                                                                                                  THE ll':,
          MATTER
          MA'l"l'EI{ of the      thc ORDER            grantingtlrc
                                        OI{DEIt granting            the unspecified
                                                                          unspccificcl specie    spccic amount
                                                                                                           aruourrt of olFifty
                                                                                                                           Fifty thousand
                                                                                                                                      thousand Six    Sixhundred          thirty--
                                                                                                                                                             hunclredthirty
          three purported
          thlcc    purtrrortcd dollarsdollars and Eighty-three               purported ccnts
                                                        Uiglrty-thrcc purportcd                  cents ($50,633,83)
                                                                                                         ($50,633.83) in           attorneys' fees and costs, also
                                                                                                                              in attorneys't'ees                             also
          known as the     tlre Case       N0.: 3CSP
                                  Clase NO.:                  -20- 0000061IN
                                                   3CSP-XX-XXXXXXX                   IN'l'l-lE      CIRCUITClotiRT
                                                                                           THECII{CUIl'              COURTOf        OFTHIITHEl'HIRDTHIRD CIRCt,l'l'
                                                                                                                                                                 CIRCUIT
          STATE
          STATE OF HAWAII     HAWAII and iN            IN THE
                                                            THE CIRCUIT
                                                                    CIRCUIT COURT     COURT OF        OF THE         SECOND CIRCIIIT
                                                                                                             THE SECOND                CIRCUIT STATE     STATII OF HAWAII   HAWAII
          to prevent
               prcvcnt suspicious              activity ol'unrcportcd
                            susl'ricious activity           of unreported tax       tax liabilities,
                                                                                          liabilitics, and  and thcthe Altlant
                                                                                                                        Affiant believcs
                                                                                                                                      believes no         such cvidcnce
                                                                                                                                                    no such       evidence exists;
                                                                                                                                                                                 exists;
          and
          ancl
   48.There
   48.    Thercisisno    noevidence
                              cvidcncc that   that the
                                                     thealleged
                                                           allcgcd obligation            /claim known
                                                                        obligatiorriclainr           known lN    IN 'l"HE
                                                                                                                      THE MATTER
                                                                                                                              MATTER OF           OF Tl{E
                                                                                                                                                        THE ARBITRATION
                                                                                                                                                                  ARBITRATION
           l.'lNAl.
           FINAL AWn    AWARD      l{l) SO AWAI(l)1.)l)'l'O'l'lll,
                                                AWARDED TO THE CLAIMANT,             Ol,AlMn N'l', also known       l<nowrr as       CASIi NO.:
                                                                                                                               as CASE           N0.: SAARK-
                                                                                                                                                           SAAttK-A         l02A-
                                                                                                                                                                         A102A-
          061019,
          061019. also   also known
                                 llrowrr as   as SAA-      191006- RK7652987 -8VH389BSYas
                                                  SAA-191006-RI(76.52987-8VI'l3tlgBSY                                      Documented, also in dit'cct
                                                                                                                      as Documcntod,                                    rclcrencc to
                                                                                                                                                               direct reference       to
          CASE
          CAStI NO.   NO. 1:19I : l9-rrc-0002ti-MV
                                       -mc- 00028 -MVasasrecordecl     recordedIN     iN'fTHE ['lE tjNl]'llD
                                                                                                     UNITED S'l'A'l'tiS
                                                                                                                     STATES DIS'f    DISTRICTRlCl' COURT FOR           FOR THE T'HB
           DISl'Rl(l'l'OI
           DISTRICT OF NEW           NtiW MEXICOMIIXI(lO as     as aa claim
                                                                       clainr in  in the
                                                                                      theamount
                                                                                             anrount of   ol'One-nrillion
                                                                                                             One -million two      two-hundred'l'housancl
                                                                                                                                          -hundred Thousand
           DOLLARS anrl
           DOI-LARS           and zero CENTS                ($1,200,000.00tJS). IN
                                              CBNI'S ($1,200,000.00US).                        IN THE        MAl"l'LiR OF
                                                                                                    TI-lE MATTER             Ott PENNYMAC
                                                                                                                                     PEiNNYMAC: LOAN          t.OAN
          SERVICES,
          StiRVICljS, LLC       l,l.C LOANI,OAN Document
                                                      l)ocunlcnt No.         T- 9590158 as iburrd
                                                                        No.'l-9590158                             being the Deed
                                                                                                        found bcing              Deecl of Trust 'l\'ust in in the
                                                                                                                                                               thc State
                                                                                                                                                                     Statc ofo1'
           Hawaii,
           llarvaii, as wcll well as  as ININ 'l'llti
                                                THE MA'l"l'Ul{
                                                         MATTER OIr              PENNYMAC t,0AN
                                                                          OF PIINNYMACI                               SERVICES, l,l,C
                                                                                                          LOAN Sl')RVICLIS,                LLC I.OAN              Document No.
                                                                                                                                                     LOAN l)oountent              No.
          T-   10861314 as
          T-10861314             as l'ound
                                      found being
                                                being the the Assignnrerrt
                                                                Assignment of        of Mortgag.e
                                                                                         Mortgage in thc       the Statc
                                                                                                                     State ol'Hawaii.
                                                                                                                             of Hawaii. IN      lN THE          MAI"'I'[R of
                                                                                                                                                      I'HD MATTER               of'
           court -filed Documcnt
          court-filcd         Document 5-2,     5 -2,pagc          of 14 of
                                                        page 44 ol'14            CASE NO,:
                                                                            of CASIi         NO.: 1:19 l:lt)-rnc-00028-Mv
                                                                                                              -mc- 00028 -MVasasrecorcled     recorded lN     IN 'l'l-lB
                                                                                                                                                                   THE UNll'EI)
                                                                                                                                                                           UNITED
           STATES DIST'Rl(l'f
           STATIIS         DISTRICT COURT rOR  (l0tJRl'       FOR l'lln         DISTRICT OF NliW
                                                                       THE DIS'I'RI(l'l'Ol'                NEW MlixlCO
                                                                                                                     MEXICO also       also knowrr
                                                                                                                                             known as      as the
                                                                                                                                                               the
          CONDITIONAL
          CONDIl'IONAI- ACCEPTANCE       ACCEPI'ANCE FOR            I.'OR VALUE AND                    COUNTER OFFI]R/CI,AIM
                                                                                             AND COUNTER                  OFFER/CLAIM FOR               I10R PROOFPRoOF OF    oI?
          CLAIM
          CILAtM and            'l'LrNDUli OF PAYMENT
                         ancl TENDER                                        OFFERING also
                                                        l)AYMUN'l'OliFliRINC;                      also knorvn
                                                                                                          known as              llinding agrcenlcnt
                                                                                                                      as the Binding           agreement between  bctweett
           RONNlti LOtllS
           RONNIE          LOUIS MAI{VEL MARVEL I(Al'lAPIiAKAHAPEA v.           v. PINNYMAC
                                                                                     PENNYMAC I,OAN          LOAN SIIRVICIS,l,l-C
                                                                                                                         SERVICES, LLC and                      PLAZA lloivlll
                                                                                                                                                        and t']l,AZA        HOME
           MORTGAGE,
           MORTCACT], INC..          INC,. IN THE            MA]']'NR of
                                                   T'I.I[i MATTER             OIthEthe LETTER              ROGATORY FOR
                                                                                          I,ETTI']R ROGATORY                     FOR RELIEF               /ACCEPTANCE OF
                                                                                                                                           I([']I,IhiT"/ACCHP'I'ANC]E               OT'
           OFFICIAL OA'l'll
           OF'[rlClAL         OATH Olr      OF MAI{'l'llA
                                                  MARTHA VASQt.IUZ  VASQUEZ via                 Certified mailNo.:
                                                                                         via Certiflccl        mail No.: 7019 7019 0700  0700 00000000 6907 1034.    I034. IN'fHD
                                                                                                                                                                              IN THE
           MA'l'lltR of
           MATTER            ot'the     OItl)lill granting the
                                  the ORDER                          Lhc unspecified
                                                                           unspeci{iecl specie   sgrecie amount
                                                                                                            anrount of      [it'iy thousand
                                                                                                                        of Fifty      tlrousand Six   Six hundred         thirty--
                                                                                                                                                              hundred thirty
           three purported
           thl'ee  purpol'ted dollars and Eighty                    -three purportcd
                                                         Eighty-threc         purported ccnts    cents ($50,633.83)
                                                                                                          ($50,633.83) in     in attorneys' fees     fbes and and costs,
                                                                                                                                                                    costs, also
                                                                                                                                                                             also
           known as the
           ktrown          thc Case
                                  Casc NO.: NO^: 3CSP         -20- 0000061lN
                                                   3CISP-XX-XXXXXXX                  IN'fHITHECIRCLJICIRCUIT         COURT OFT]"lll
                                                                                                                 I'COLJli'l'OF                      THIRDClttCUI'f
                                                                                                                                           THETl-llRD             CIRCUIT
           STATE
           STATFI Oti   OF I-IAWAII
                               HAWAII ancl      and iN IN "l'['lF]
                                                            THE CIRCtJIT
                                                                     CIRCUIT COtiRT    COURT OF       OF l'lJIl      SECOND CIIICIJIl'S'fA]'li
                                                                                                             THE SICIOND               CIRCUIT STATE Otr                    IlAWAll
                                                                                                                                                                       OF HAWAII
           does notnot constitute
                         constitute aa false  false ancl
                                                       and deceptivc
                                                              deceptive and   and mislcading
                                                                                      misleading lcprcscntation
                                                                                                         representation in            connection with
                                                                                                                                 in connection           with the       collection of
                                                                                                                                                                  the coltection
           any debt including
                          includitrg tltc   the false     representation of
                                                 falso lol)rt;scntotion            of thc
                                                                                       the chalaotcr
                                                                                              character or    or lcgal    status ol'atty
                                                                                                                  legal status        of any dcbt        and fitrtltcr
                                                                                                                                                 debt ancl       further trrakcs
                                                                                                                                                                           makes aa
           threat    to take any action that cannot legally be taken a deceptive practice congruent with 15
           tllrcattotakcanyactionthatcannotlegallyl:etakenacleccptivcpt'aclicccongrucntwith                                                                     l5t).S.C.$
                                                                                                                                                                    U.S.C. § 1692 1692
           (e), and
                 ancl the
                        tho Affiant believes bclicvcs no  tto such
                                                               suclr evidence
                                                                        cviclcttcc exists;
                                                                                        cxislst and ancl
   49.     "l'hcrcisisno
   49. There             no evidence
                              cviclcnce that   thatthe
                                                     thoRespondents
                                                            l{cspondents can      cau prove
                                                                                        pl'ovc that that there
                                                                                                           thcrc does
                                                                                                                    does not
                                                                                                                           not already
                                                                                                                                  already exist             private agreement
                                                                                                                                                exist ao private        agl'eelnent
           between
           bcllvccn the  llrc parties
                               lrartics      of
                                             o['aa settlement
                                                   scttlcnrcrrl      with
                                                                     with    an    unrebutted
                                                                                   unrcbutterl        atlidrrvit
                                                                                                      affidavit     ol'zcro
                                                                                                                     of zero     balance
                                                                                                                                balancc        or
                                                                                                                                               or   atty
                                                                                                                                                    any    dcrivative
                                                                                                                                                            derivative     thereol
                                                                                                                                                                           thereof
           thus
           tlrus making
                  nraking any further   lirrthel action
                                                   aotion vexatious litigation litigalicln and a waste    waste ol'taxpayer
                                                                                                                    of taxpayer clollars,
                                                                                                                                        dollars, and and tlrethe Al.llant
                                                                                                                                                                   Affiant bclicvcs
                                                                                                                                                                               believes
           no such evidence
                        cvidorce exists; exists; andand
   50. There
   50.              is no evidence that any and all
           Thcrcisrroeviclencethatanyarrcl                         all named         Respondents have a letter of delegation of authority to attack
                                                                         natnedllesponclcnisltavealetter'o1'dclcgationofntrthoritytotlttask
           the
           lhe trust known as          as the RONNIE
                                                 I{ONNIIj LOUIS              MAI{VUL KAHAPEA
                                                                 t,Ol.ilS MARVEL                  l(Al-lAPIlA TI(tJSl',
                                                                                                                      TRUST, wlrich  which is tlttly         recorded in the
                                                                                                                                                    duly leoot'decl
            public record,
           public     rccold, and the Affiant   Afllant believes
                                                              bclieves no such   sttoh evidence
                                                                                         evidencc exists; cxists; andand
   51.
   .5 l.'l'hclcisnocviclcnccthatNicolol-t.Mctt'al,ActingasNlClOl,til].MIII'RAl,A'l"t'OItNIriY,ofthe
          There is no evidence that Nicole B. Metral, Acting as NiCOLE B. METRAL ATTORNEY, of the
            BLANKROME,
            }IL,ANKI{OME,l-l.P          LLP Law [.aw Firm and Agent      Agcnt for       PI}NNYMAC LOAN
                                                                                    krr PENNYMAC                  I,OAN SERVICES,
                                                                                                                             SIIRVIC]I":S, LLC      l.l,C andand/or      Agents,
                                                                                                                                                                   /or Agents,
            Successors,
            Sgcccssors, ancl/oland     /or   Assigns,
                                            Assigns^      In   care
                                                               care   of  2029       Century       Park
                                                                                                    Pall<   East,6il'Irloor
                                                                                                            East,   6'&'   Floor      Los
                                                                                                                                    l.,os  Angeles
                                                                                                                                            Angeles       Calit'olnia
                                                                                                                                                            California     [90067];
                                                                                                                                                                           1900671;
            and
            ancl Cheryl
                 ohcryl S.                      Acting as cllliltYl
                                    Chang, Acring
                              s. chang,                         CHERYL S.          S. cllANG
                                                                                       CHANG A]"I'ORNriY,
                                                                                                       ATTORNEY, of                the tll,n
                                                                                                                              of the              Nl(ltoMD, LLP
                                                                                                                                          BLANKROME,                   LLP Law
                                                                                                                                                                             Law
                                                                                          5
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 127 of 144




       Firm
       Firnr and Agent for              PENNYMAC LOAN
                                   tbr PENNYMAC                     LOAN SERVICES,
                                                                                 SIiRVICITS, LLC        Ll,C andand/or /or Agents, Successors,
                                                                                                                                        SucccssoLs, and     and/or  /or Assigns,
                                                                                                                                                                           Assigns, In    ltt
       care of 2029202t) Century
                            Century Park    Parl< East,
                                                     tiast,6rh  6tß' lrloor'[,os
                                                                       Floor Los Angclcs
                                                                                       Angeles Calilblnia
                                                                                                        California [90067];
                                                                                                                         190067.1;    and
                                                                                                                                      and     l,ouisc
                                                                                                                                             Louise      I].
                                                                                                                                                        13.    Marencik,
                                                                                                                                                               Marcncik,           Acting
       as LOUISE
            l-OtJISH B.    Il. MARENCIK
                                MARIjN(]ll( ATTORNEY,     A'l"l'Ol(NliY, o{'tlrc              Ill,ANl(ltOMli,l,l.l'
                                                                                   of the BLANKROME,                        LLP l.,au,[irrn
                                                                                                                                   Law Firm anclAgcnt
                                                                                                                                                    and Agent for       firl
       PENNYMnC LOAN
       PENNYMAC                LOAN SERVICES,SEt(VICliS, LLC          Ll,C: and     /or Agents,
                                                                               and/or     Agents, Successors,
                                                                                                          Successols, and         /or Assigns,
                                                                                                                             anclior   Assigns, In    ln care
                                                                                                                                                          care of   <tf2029
                                                                                                                                                                         2029
       Century
       Clentury Park  I'ark East,      (rrh Floor
                              Ljast, 6"'      I'loor Los l,os Angeles
                                                                  Angeles California
                                                                                Califbrnia [90067]; [90067]; and  ancl Jessica
                                                                                                                          "lcssica McElroy,
                                                                                                                                     McE,lroy, ActingActing as        JESSICA
                                                                                                                                                                  as.lliSSlCA
       MCIiI,ROY ATTORNEY,
       MCELROY              ATI"ORNEY, ol'tho                      BI,ANKROMI, L,LP
                                                      of the BLANKROME,                        LLP Law Firm       Firnr and      Agent for PI]NNYMAC
                                                                                                                           and Agent              PENNYMAC LOAN            LOAN
       SERVICES,
       SIIRVICDS, LLC       l,LC and andkrr /or Agents, Successors,Succcssors, and           /or Assigns, In calc
                                                                                       antl/or                          care of 2029
                                                                                                                                   2029 Century
                                                                                                                                           Ccntury Park  Park East, Hast,6rl'Floor
                                                                                                                                                                             6tß' Floor
       Los
       l,os Angeles
               Angoles California
                            Califirrnia [90067];[90067J; and              Johnathan W.Y.
                                                                  ancl .lohnntltarr        W,Y. Lai,   Lai, Acting
                                                                                                              Acting as    as JOIINATI-lAN
                                                                                                                              JOHNATHAN W,Y.           W.Y. LAi  l,AI
       ATTORNEY, of
       ATTORNEY,                    the WATANABE,
                               of'thc      WATANABE, ING                INC LLP LLP Law Larv Firm l.'ilnr and    /or Agents, Successors,
                                                                                                            and/or                 Succcssots, and     and/or       Assigns, In
                                                                                                                                                              /or Assigns,           in care
       of First
            lrirst Hawaiian
                    ilarvaiian CenterCcntef 999 Bishop     tlishop Strcct,Street, Suitc
                                                                                     Suite 1250 Flonolulu,Honolulu, l"lawaii
                                                                                                                           Hawaii [96813];
                                                                                                                                      [96813]; and          Jeff N. Miyashiro,
                                                                                                                                                     and .letT             Miyashiro,
       Acting as   as.lFil'i[          MIYASIIIRO ATTORNEY,
                        JEFF N. MIYASHIRO                          ATTORNI]Y, of                        WA'IANAl}ll, ING
                                                                                               the WATANABE,
                                                                                            o{'tho                              ING LLPLl.PLaw          Filnrand
                                                                                                                                                [,aw Firm         and/or /or Agents,
                                                                                                                                                                                Agerrts,
       Successors,
       Suoccssors, and     and/ot /or Assigns,
                                       Assigns, ln       In caro
                                                              care of  of tFirst    Hawaiian Ccntcr
                                                                              irst l-lawaiian         Center 999 Bishop  t3ish<.rp Street, Suite 1250               Honolulu,
                                                                                                                                                         1250 Honolulu,
       Hawaii
       I'larvaii [96813];
                    [9(r8l3l, and Elizabethtilizatrcth Dranttel,
                                                               l)ranttcl, Acting as ELIZABETH                            DRANTTEL Al'l'OItNl]Y,
                                                                                               t.il.lZAIil.i'l'Fl DRAN'l1llt.                 ATTORNEY, ol'the          of the ROSEROSIi
            RRANI) & ASSOCIATES,
       L. BRAND
       L.                      ASSOCIA'|IIS, P.C., Law                  L,irw Firm       and Agent
                                                                                Firrn antl      Agent for          PENNYMAC I,OAN
                                                                                                             lor I'}tINNYMAC             LOAN SllRVlC[S,
                                                                                                                                                      SERVICES, LLC           LLC
       and
       arrd/ur /or Agents,
                   Agents, Successors,
                                 Successors, ancl/or   and /orAssigns,Assigns,lnIncare   careol'7430
                                                                                                  of 7430Washington
                                                                                                                WashingtonStreet,   Street,Nli,       Albuquerque, New
                                                                                                                                               NE, Albucluercltte,              New
       Mcxico [87109];
       Mexico        ltl7l09];and   and MarkMark'l'.   T. Baker,
                                                            l]alier', Acting
                                                                           Actirrg as MARKMAltl('l'.      T. l]Al(lil{
                                                                                                              BAKER n'l'1()ltNF)Y,
                                                                                                                             ATTORNEY, of                     l)lil}"lilt,
                                                                                                                                                   of the PEIFER,
       HANSON
       l-IANSON & MULLINS,   MIll-l..lNS, P.A.      P.A. Law  [,alv Firm
                                                                       Irirrn and
                                                                                and Agent
                                                                                       Agent for    for PLAZA
                                                                                                          PI.AZA HOME   t{OMIl MORTGAGE,
                                                                                                                                    MOI('I'CACiF], INC       INCand   and/ol/or Agents,
                                                                                                                                                                                   Agorrts,
       Successors, and     and/or /or Assigns,
                                       Assigns, ln       In calc
                                                              care ol'Post
                                                                       of Post O1'fice
                                                                                   Office Box  Box 25245 Allruquerclue,
                                                                                                                   Albuquerque, New Mexico         Mexico [87125];
                                                                                                                                                                [tl7    l25l;    and
                                                                                                                                                                                 and
       Johnny
       .lohnrry Morton,
                    Mortorr, ActingAcling as JOHNNY  JOI INNY MORTON                        IIMPLOYllll, Agent
                                                                          I\,IORTON EMPLOYEE,                        Ageni lbr       PIjNNYMAC LOAN
                                                                                                                                for PENNYMAC                 I,OAN
       SERVICES, LLC        l,l.Ci andarrd/or/or Agents,
                                                   Agents, Successors,
                                                                   Successors, and/or  and /orAssigns,Assigns,lrrin care care o12285        Corporate Cilcle,
                                                                                                                                of 2285 Corpcllate            Circle, Unit  Urlit 160,
                                                                                                                                                                                     I60,
       Henderson,
       Ilentlelson. Nevada [89074];      l8907a l; and David A. Spector,           Spector, nActing    cting as Dn  DAVID VID A.  A. SPECTOII"
                                                                                                                                      SPECTOR, PRESIDENT PIiESIDEN'I' and
       C.[.O. for
       C.E.O.             PINNYMAC LOAN
                   lbr PENNYMAC                    LOAN SERVICES, S]IRVICl;lS, LLC     Ll,C and  andlor /or Agenls,
                                                                                                              Agents, Successors,
                                                                                                                            Succcssors, and   and/or     Assigns, ln
                                                                                                                                                    /or Assigns,                Care of
                                                                                                                                                                           In Cale
       3043 Townsgate Rd,           Rcl, Suite 200, Westlake    Westlake Village,Village, Calilil'nia
                                                                                               California [91361];[9 l36l ]; ancland Derel<
                                                                                                                                      Derek W. Stark, Acting as
       DEREK W.
       DI]RI1I(       W. S1-ARI(,
                            STARK, STINIOR   SENIOR MANAGING    MANAGING DIRNCTOR      DIRECTOR ANI)                     CHIEF I,D(iAL
                                                                                                               AND CIIII.]F          LEGAL OTFICI]ROFFICER AND        AND
       SIiCRIil'AllY and
       SECRETARY                ancl Agent
                                       Agcnt for    lor PENNYMAC
                                                           PIINNYMAC LOAN            I.OAN SERVICES,
                                                                                                  SnRVICI,)S, LLC       LLC and      /or Agents, Successors,
                                                                                                                                ancl/or                 Succcssols, and        andlor /or
       Assigns,
       Assigrrs, in    In Care
                           Care of     3043 Townsgate
                                    o13043         Torvrrsgate Rd,       Rcl, Suite 200, Westlake  Westlake Village, California Calilbrnia [91361];
                                                                                                                                                  [91361l; and ALL        At,l.
       AGENTS FOR        tioll PENNYMAC
                                  PENNYMAC LOAN              t,OAN SERVICES,
                                                                           SEI{VICHS, LLC       l-L,C and       /or Agcnls.
                                                                                                           nnd/ol     Agents, Successors, and         and/or/or Assigns.
                                                                                                                                                                   Assigns, In      in Care
       of   3043 Townsgate
       ol'3043       Townsgate Rd, Suite         Suitc 200, Westlake Westlake Village,Village, California [9               l3(r ll; and Velonica
                                                                                                                       [91361];           Veronica Hauck,  l lauck, Acting as
       VERONICA HAUCK,       HALICK, RECEPTIONIST
                                                RECEPI'IONIST and               and Employee
                                                                                       Emlrloycc for           PLAZA HOME
                                                                                                           l'or"PI..AZA                   MORTCACE, INC
                                                                                                                              HOME MORTGAGE,                         INCand         /or
                                                                                                                                                                              ancl/or
       Agents,
       Agcnts, Successors,
                     Succcssors, and      ancl/or/or Assigns, ln              Care of P.O.
                                                                        In Calc           l'.O. lloxBox 7168, Pasadena,
                                                                                                                      Pnsaclena, California            [9 ll09.l; and
                                                                                                                                      Calif'ornia [91109];               and Michael
                                                                                                                                                                                Michael
       R.
       R. Fontaine,
             Irontainc, Acting as MICHAEL      MICIIAIII, R. FONTAINE,     FONTAINI-r,, CIllnf   CHiEF OPIIRAI'INC
                                                                                                               OPERATING OFFICER      OfrlcnR and CHiEF        CHltiF
       F'lNnNClAl. OFFICER
       FINANCIAL              OfiFICER for PLAZA         I,l,AZA HOME     HOME MORTGAGE,
                                                                                      MORTGACE, INC              INC and and/or/or Agents, Successors, and            ancl/or /or
       Assigns,
       Assigns,,, In     In Care
                            Carc of   of P.O.
                                           I).O. Box!]ox 7168,7168, Pasadena,
                                                                          I)trsaclona, California
                                                                                          Califbrnia [91      [9 ll09]l
                                                                                                                   109]; and       HQUIFAX CORPORATION,
                                                                                                                             an<i EQUIFAX            CORPORATION, and                  and
       EXPERIAN
       EXPERIAN CORPORATION,CORPORATION, and TRANSUNION                 TRANSLJNION CORPORATION,      CORPORATION, and             anclJOtlN
                                                                                                                                         JOHN DOES    DOES 1l-50,    -50, JOINTLY
                                                                                                                                                                              JOINTLY
       AND SEVERALLY,
       AND        SEVERALLY, CORPORATELY    CORPOI(A'fELY nND                  AND PERSONALLY
                                                                                        PEIiSONAt,LY failurc          failure to timely and sufficiently
                                                                                                                                                      sufficiently respond   lespond on
           point-by-poirrt
       a point     -by -pointbasis,  basis,via  viasworn
                                                      swornatTidavit,
                                                                    affidavit,undcr underthcirtheirfirll       commercial liability.
                                                                                                         fullconrnrcrcial         liability, signing
                                                                                                                                                signing undcl             penalty of
                                                                                                                                                              under penalty
       perjury
       pcriury that the    thc facts
                                  lacts contained
                                           oontaincd therein   tlrcrcin are  arc true,     correct, courplclc
                                                                                  truo,oorrcot,           complete and no1           misleading, within fifteen
                                                                                                                                not nrisleading,                       lilleen (15)
       days of receipt
                    rcccipt of this Commercial
                                             Cornnrorcial Affidavit   Alfidavit does  docs not                         acceptance ol'any
                                                                                                      constitute ascoptance
                                                                                              not constituto                                        liabilitics incurred
                                                                                                                                        of any liabilities            incurrod
       pursuant
       pursuant to the Fee       l'ee Schedule,
                                        Schcclule, enclosedcncloscd herewith  hcrcwith and incorporated
                                                                                                     incolporatcd herein   herein in itsits cntircty
                                                                                                                                             entirety by                 reference,
                                                                                                                                                          lry this lctbrcncc,
       regarding
       regarding any further action in                   in this matter
                                                                      nratter and the AfllarrtAffiant believes
                                                                                                             believes that no     no such cvitlcncc
                                                                                                                                               evidence cxists;exists; ANL) AND
       'l'herc isis no
   52. There          no evidence
                           evidence that   that Nicole
                                                    Nicole B.          Meral,Acting
                                                                  []. Metal,        Actingas          NICOl,tl B.
                                                                                                asNICOLE              tl. METRAL          A'ITORNEY, of
                                                                                                                            MH'l'ltAL ATTORNEY,                      of the
                                                                                                                                                                          tlrc
       BLANKROME,
       BLANI(l{OMl,'), LLP          Ll,l' Law[,aw Firmliilrt'r and Agent Agcnt for fbI PENNYMAC
                                                                                         PIiNNYMAC LOAN            I.,()AN SERVICES,
                                                                                                                               SL')lLVlcl.is, LLC  Lt,C and        /or Agents,
                                                                                                                                                            and/ot'Agcrrts,
       Successors, and     arrd/ol /or Assigns,
                                        Assigns, ln      in care
                                                               care ol-2029
                                                                       of 2029 Centuly
                                                                                     Century Parl<   Park Ilast,6'r'Flool
                                                                                                             East, 6"' Floor l,os         Angeles Califolnia
                                                                                                                                    Los Angclcs         California [90067];   1900671i
       and cheryl
               Cheryl S.       Chang, Acting
                           s. clrang,        Acting as cllFIRYL  CHERYL s.        S. cl'IANG
                                                                                       CHANG A'l"l'ottNEY,
                                                                                                        ATTORNEY, of               the BLANKROME,
                                                                                                                                of the   BLANKROME, LLP                LLP Law  Law
       Finn
        l.'imr and
                 and Agent
                        Agent for  tbr PENNYMAC
                                         l'}l-,INNYMAC LOAN          l,0AN SERVICES,
                                                                                 StiltvlCt)S, LLC        l,l,C and
                                                                                                                 and/or/or Agents,
                                                                                                                             Agcnts, Successors, and         and/or /or Assigrrs,
                                                                                                                                                                           Assigns, In    ln
       care
       oare of 2029         Centuly Park
                   202t) Century            Palk East,Easl, 6`I' (rrl' [;lool
                                                                        Floor l-os      Angeles California
                                                                                 Los Angeles             California [90067i;
                                                                                                                          [90067]; attdand Louise
                                                                                                                                               Louise B. Marencik,
                                                                                                                                                               Marcncil<, Acting    Actitrg
       as LOUISE
            I.,OUISE B. MARENCIK MARENCII( AT-|ORNEY,     ATTORNEY, oltlrq          of the BI,ANKROME,
                                                                                               BLANKROME, L,LP               LLP Law      Firm antlAgent
                                                                                                                                   Law Firrrr       and Agent lrrr       for
        PIiNNYMAC LOAN
       PENNYMAC                 I,OANSERV    Sliltvl(lliS,
                                                        ICI=?S,l,l.C    LLCand/or
                                                                                and /orAgcnts,
                                                                                            Agents,Srrcccssols,
                                                                                                           Successors, and/or           Assigns, In care
                                                                                                                              and /orAssigns,              cat'c of of2429
                                                                                                                                                                         2029
       Century
       Ccnttrly Park  l)ark East,      (r'l' lrloor
                              liast, 6'I'      Floor Los Augclcs  Angeles Calitirrnia
                                                                                 California [90067];[900{i7]; an(l and Jesriica      Mcl:ilroy, Acting
                                                                                                                          Jessica McElroy,            Acting as         .lUSSlCA
                                                                                                                                                                  as JESSICA
       MCELROY
        MCEI,ROY ATTORNEY,  ATTORNIIY, ol'llrc                     lJl.,ANKROMll,l,l,P
                                                       ofthe BLANKROME,                        LLP Law    Law FirmFirrrr andand Agent
                                                                                                                                 Agent for        PIINNYMAC LOAN
                                                                                                                                           l'trr PENNYMAC                   LOAN
       SERVICES,
        SIiItVICUS, LLC      I.,t,C and
                                      and/or /or Agents,
                                                   Agonts, Successors, and             antl/or/or Assigns.
                                                                                                     Assigns, In    ln care
                                                                                                                        cale of             Centuly Park
                                                                                                                                   2029 Century
                                                                                                                                ol2(129                   l)arl<East,
                                                                                                                                                                    Dast, 6'h  (ril'l'loor'
                                                                                                                                                                                   Floor
        Los Angeles
        l,os                 California [90067];
                Angelcs Oalitbrrria              [{)0067 1;       and
                                                                  arrd    Johnathan
                                                                          .lohnatharr       W.Y.
                                                                                           W.Y.        l,ai,
                                                                                                       Lai,   Acting      as        INA'l'HAN
                                                                                                                              JOHNATHAN
                                                                                                                           as.lOI                      W,Y,
                                                                                                                                                      W.Y.        t,Al
                                                                                                                                                                LAI
       ATTORNEY, of                 the WATANABE,
                                ol'the     WATANAtILi, ING               ING LLP LLP Law [,aw Firm lritnr and/or
                                                                                                            an(l/or Agents,
                                                                                                                       Agents, Successors,
                                                                                                                                    Succcssors,and     and/or/or Assigns, In         ln care
                                                                                                                                                                                        carc
       of First      llalailan Center
             l-irst Hawaiian         Cent*999      999 Bishop
                                                           l3ishop Street, Suitc      Suite 1250          t{onolulu, Harvaii
                                                                                               1250 Honolulu,               Hawaii [968
                                                                                                                                      [96813]; l3]; and Jefl'N.            Miyashiro,
                                                                                                                                                             Jeff N. Miyashiro,
       Acting
        Aoting as   as,l[,]'lt
                        JEFF N.        MlYASllll{() ATTORNEY,
                                  N, MiYASHIRO                     A'l"lOltNI-:Y, of        of the      WA'fANA[]li, ING
                                                                                                 tho WATANABE,                         l,l,l' Law
                                                                                                                                 INC.LLP         l,aw Firm
                                                                                                                                                        ltirnt and attd/or/or Agcnts,
                                                                                                                                                                                Agents,
                                                                                           6
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 128 of 144




        Successors,
        Succcssors, and    and/or  /or Assigns, [n      In care
                                                             care oofl' Irirst
                                                                          First Hirwaiian
                                                                                  Hawaiian Ccntct'Center 999 Bishop   t] ishop Street,          Suito 1250
                                                                                                                                     Stleet, Suite                 l"lonolulu,
                                                                                                                                                         I 250 Honolulu,

        Ilawaii
        Hawaii [96813];and
                    [96813]; and Elizabeth                                   Acting as lrl,lZAI]tl'l'l"l
                                                              Dranttel, Actingas
                                            Blizabetlr DLanttel,                              ELIZABETH DRANT'|EL    DRANTTEL ATTORNEY,       ATTORNEY, of             of the
                                                                                                                                                                            the ROSE
                                                                                                                                                                                 ROSE
             Lll{AND &
        L. BRAND           & ASSOCIA'l'l.jS,
                                 ASSOCIATES, l'.C,,          P.C., l,au,Firnt
                                                                      Law Firm and             Agent lbr
                                                                                         and Agent              PENNYMAC I,OAN
                                                                                                         for I']IiNNYMAC                  LOAN SIlllVlC[S,
                                                                                                                                                     SERVICES, t,l,C         LLC
        and
        ancl/ur/or Agents,
                    Agents, Successols,
                                  Successors, and/or                Assigns,lnlncale
                                                      and /orAssigns,                   careof of7430
                                                                                                   7430 Washington
                                                                                                            Washington Strcct,      Street, NE,
                                                                                                                                              NE, Albucluortluc,
                                                                                                                                                     Albuquerque, Now          New
        Mexico [87109];
                     Itt7l09l;and    and MarkMarl<'l'.T. Baker,
                                                           l]aker, Acting as MARK        MAIII('l'.       UAI(ljtt ATTORNEY,
                                                                                                     T. BAKER              A'l"l'ol{Nh]Y, of       of the
                                                                                                                                                       thePEIFER,
                                                                                                                                                              l'}.'lll'F.l{,
        tIANSON & MULLINS,
        HANSON                 Mtll.l,lNS, P.A. Law         Law Firm lrirnr and
                                                                              ancl Agent
                                                                                      Agent for fbl PLAZA
                                                                                                      Pl,AZA HOME   ITOME MORTGAGE, MOIt'l'(lAGLi, INC      INC and   and/or     Agents,
                                                                                                                                                                            /or Agents,
        Successors,
        Successors, and    and/or  /or Assigns,
                                         Assigns, ln    In 0ar0
                                                              care o1'I)ost
                                                                     of Post Oi'{'ice
                                                                                  Office Box  Box 25245         Albuquerque, Ncw
                                                                                                     25245 Albuquerquc,                           Mcxico [87125];
                                                                                                                                          New Mexico            [l7l25l; and    and
        Johnny
        Johnrty Morton,
                    Molbn, Acting as JOHNNY          JOIINNY MORTON    MOI{TON EMPLOYEE,   llMPI,OYlili, Agcnt    Agent ltrr          PINNYMAC LOAN
                                                                                                                                for PENNYMAC                I,OAN
        SERVICES, LLC
        SERVICES,            L,t.C and and/or /or Agonts,
                                                   Agents, Successors,
                                                                  Successors, antl/or  and /orAssigns,
                                                                                                  Assigns,InIncare   careofof2285            CorporateCircle,
                                                                                                                                     2285Corpot'ate           Circle, Unit         160,
                                                                                                                                                                            Unit 160,
        Henderson,
        I lendelson, NevadaNevacla [89074];IS9074 l; and  and l)avid
                                                                 David A.         Spector, Acting
                                                                            A. Spcctor,         Acting as        DAVID A.
                                                                                                            as DAVTD                   SPECTOR, PRESIDIIN"I'
                                                                                                                                  A. SPECITOR,            PRESIDENT ancl          and
        C.E.O. for
        C.D.O.            PIiNNYMAC LOAN
                    fur PENNYMAC                   LOAN SERVICES,SIiRVICI-jS, LLC      l,l.C and          Agents, Successors, antl/ol
                                                                                                    /or Agents,
                                                                                               and/ol                                         and /or Assigns,
                                                                                                                                                          Assigns, Iu      In Cat'e
                                                                                                                                                                               Care o1'
                                                                                                                                                                                      of
        3043 'l'orvnsgatc
        3043      Townsgate Rd,             Suite 200, Wostlakc
                                     Rcl, Suitc                Westlake Villagc,
                                                                               Village, Calilblnia
                                                                                              California [9136 [91361];   ll; andand Derek
                                                                                                                                        Derek W,        Stark, Acting
                                                                                                                                                  W. Stark,         Acting as   as
        I)litilil( w.
        DEREK         W. s'l'AIrK,
                            STARK, st-lNtotr  SENIOR MANAGING MANACTN(i DIR[c'lDl{     DIRECTOR.AND        ANr) Cl   CHIEF  llF.F t,li(iAL        OFFICER ANI)
                                                                                                                                     LEGAL Ol.'PlCl]l{                AND
        SECRETARY
        SBCI{}:l'l-ARY and Agent for                lol PENNYMAC
                                                          I,ENNYMAC LOAN            LOAN SERVICES,
                                                                                               S[iRVlCF:S, LLC       Ll ,C and  and/or/or Agettts,
                                                                                                                                           Agents, Successors,
                                                                                                                                                        Sttccessors, and           /or
                                                                                                                                                                              ancl/ol'
        Assigns, In        Care ol'304-l
                       ln Clare      of 3043 lbwnsgntc
                                                   Townsgate Rd,       Rd, Suitc
                                                                              Suite 200, Westlal<e              Village, California
                                                                                                Westlake Village,                California [91361.};
                                                                                                                                                 [91361]; ancl   and ALI-ALL
        AGENTS
        ACIINI'S FOR     IOR PENNYMAC
                                   PIINNYMA(l LOAN                       SIiRVICIjS, LLC
                                                            I,OAN SERVICES,                   l,l,C andand/ol/or Agents, Successols.
                                                                                                                                   Successors, and   ancl/or       Assigns, In
                                                                                                                                                            /or Assigns,          In Care
                                                                                                                                                                                      Care
        of   3043 Townsgate Rd,
        ol'3043'hrwnsgate                        Suite 200, Westlal<e
                                          ttcl, Suite              Westlake Village,Village, Calitirlnia
                                                                                                  California [t)13(rl
                                                                                                                    [91361];      l; and                   Hauck, Acting
                                                                                                                                            Veronica IlHttck,
                                                                                                                                     and Vcronica                         Acting as  as
        VERONICA
        VIIRONICA HAUCK,       llAtJCI(, RECEPTIONIST
                                                I{FICI.lP'I'IONIS'l'and       and Employee
                                                                                      lrnrployee for   for PLAZA
                                                                                                             PI,AZA HOME      IIOME MORTGAGE,
                                                                                                                                          MORTCACE, INC              INC and and/or
                                                                                                                                                                                  /or
        Agents,
        Agerrts, Successors,
                     Succcssors, and       and/or/or Assigns,
                                                       Assigns, ln     In (lat'c
                                                                           Care of   of P.O.    Box 7l6lt,
                                                                                         P.O. tlox                Pasadena, Calilbrnia
                                                                                                        7168, l)asadena,                               [9 1109]; and
                                                                                                                                      California [91109];                      Michael
                                                                                                                                                                        and Michael
        R. Fontaine,
             Fontaine, ActingActirrg as MICHAELMICHAIII, R. FONTAINE,    IONTAINl], Clllt'ltr  CHIEF OPDRATIN(i
                                                                                                            OPERATING Ol"l"lClLiR      OFFICER antl     and CltlEF
                                                                                                                                                                CHIEF
        FINANCIAL
        I.INANCIAL OFFICER      Of FICIIR for     lbr PLAZA
                                                        Pl ,AZA HOME                 MOIIT'(iA(;0, INC
                                                                       I IOMFI MORTGAGE,                      INC andand/or   /or Agents, Successors, and             antl/ot'
                                                                                                                                                                             /or
        Assigns,
        Assigns,,, In Care    (larc of ol'P.0.
                                            P.O. Box         7l(r8, Pasadena,
                                                    tlox 7168,          I)asatlenn, Calilolrria           [91109]; and HQUItTAX
                                                                                          California l9ll09l;and                   EQUIFAX COI{PORA'l'lON,
                                                                                                                                                     CORPORATION, and                and
        EXPERIAN CORPORATION,CORPORATION. antl                 and TRANSUNION
                                                                       TRANSTINION CORPORATION,   CORpORA'l'lON, and                and JOHN
                                                                                                                                          JOl"lN DOESt)Ot1S 1I--50,  -50, JOINl'l.Y
                                                                                                                                                                             JOINTLY
        AND SEVERALLY,
                   St)VEItAt.LY, CORPORATELY  CIORPOIIATnI,Y nND                        PERSONAI.I.Y tailulc
                                                                             AND PERSONALLY                       failure to     to tirrely
                                                                                                                                     timely and sulficiently
                                                                                                                                                      sufficiently respond  respond orr on
        a point -by -pointbasis,
            point-by-point            basis,via via sworn a{'tidavit,
                                                     sworn                                  his  lirll
                                                                  affidavit, under his full commercial
                                                                                  undel                 comnret'cial           liability,    signing under penalty of
                                                                                                                                             signing      under       penalty
        perjury
        perlury that the    tlre facts
                                   f'acts contained
                                            contained therein thercirr are trure,true, correot,
                                                                                          correct, cotttplete
                                                                                                      complete ancl    and ttot       misleading, within
                                                                                                                                not nrislcadirtg,                     fifteen (15)
                                                                                                                                                         within fiftaen           (15)
        days of     receipt of
                 o1'r'eccipt          this Commercial
                                  ol'this     Conlncrcial Affidavit Al'l'idavit does does notnot constitute
                                                                                                   corlstitute acceptance
                                                                                                                    acceptance for       for himself
                                                                                                                                               hinrselfllrerself
                                                                                                                                                          /herself and          for
                                                                                                                                                                          and for
         FIRST      NATIONAL IIANK
         FIRSI'NA1'IONAt.                   BANK Ol.'OMAIJA,
                                                         OF OMAHA, also           also krrown
                                                                                          known as       CITIZENS IIANI(
                                                                                                     as CI'l'lZIiNS             BANK ANI)'l'llus'l'
                                                                                                                                            AND TRUST t)ISCOVUt{    DISCOVER
         CARD ACCOIjNT
        CAITD       ACCOUNT NtJl\4BER      NUMBER of           of any liabilities
                                                                          liabilities incurred
                                                                                           incurred pursuarlt
                                                                                                         pursuant to     to thcthe Fee     Schedule regarding
                                                                                                                                     Fee Schedulc          regarding any      any
         further actiorl
        fiuthel     action in this matter   mattcr and the     thc Affiant
                                                                     Afflant believes
                                                                                  bclicves that thot nono such       ovidcncc exists;
                                                                                                            such evidence              exists; ANDANI)
    53. 'Ihelc isisno
    53. There         no evidence
                           cvidcnce that     that Nicole
                                                   Nircle B.     B. Metral,
                                                                     Metral, ActingActing as       NICOLII B.
                                                                                              as NICOLE                 MI1TRAI, ATTORNEY,
                                                                                                                   B. METRAL                A'l 'l'OltNliY, of       o1'the
                                                                                                                                                                         the
         BLANKROME,
         tsLANKROMhI, LLP            l-t,P LawL.aw Firm
                                                      Filur and Agent for          lor PENNYMAC
                                                                                         PIINNYMAC LOAN         I,OAN SERVICES,SERVICIS, LLC       l.l,C and              Agents,
                                                                                                                                                                   /or Agents,
                                                                                                                                                            artcilor
         Successors,
         StrcccssoLs,       and
                            and/or  /or  Assigns,
                                        Assigrrs.        In
                                                        ln    care
                                                             caro     of   2029
                                                                     ctl'2Q29       Century
                                                                                    Ccnlury       Park
                                                                                                 Park     East,
                                                                                                         I'last,  (rrh
                                                                                                                   6"'       lool'l,os
                                                                                                                          Floor
                                                                                                                         lf          Los   Ange
                                                                                                                                            Angelesles   Califblnia
                                                                                                                                                         California          [90067];
                                                                                                                                                                             [90067];
        and Cheryl
                Clheryl S. Chang,Chang, ActingActing as   as ClllIRYL
                                                                CHERYL S.             CHANG AI*|ORNI]Y,
                                                                                 S. CIIANC          ATTORNEY, o1'the                      BLANKROME, l.l,P
                                                                                                                                of the III,ANKROML),                   LLP l.awLaw
         Firm
         lrilm andantl Agent for    foI PENNYMAC
                                          PBNNYMAC LOAN            LOAN SERVICES,
                                                                                SERVICES, LLC        Ll,Cand       /or Agents,
                                                                                                              ancl/or       Agenls, Successors,
                                                                                                                                         Sttccessors,and     and/or       Assigns,Intn
                                                                                                                                                                   /or Assigns,
        care of 2029 Century  Ccntury Park    Parl< East,       6'1' Floor l,os
                                                      [ast,6rl'liloor           Los Angeles
                                                                                        AngelesCalitbrnia
                                                                                                     California [!)0067];
                                                                                                                       [90067]; and     and [,ouisc
                                                                                                                                               Louise B.        Marencik, Acting
                                                                                                                                                          B. Malencil<,
         as LOUISE
             I,OT,JISIJ B.        MARI:NCIK A,|'IORNEY,
                            B, MARENCIK                  ATTORNEY, of              of the     BLANKROME, I,I,P
                                                                                        the BLANKROMFI,                    LLP I,AW Law IIiTNT
                                                                                                                                            Firm ANdand AgCNt
                                                                                                                                                           Agent tbI.   for
         PENNYMAC
         PIlNNYMAC LOAN           LOn N SERVICES,
                                              SEItVICF)S, LLC       L,l,C and/or Agents, Agents, Successors,
                                                                                                      Successors, and        and/or/or Assigns, In    ln care of 2029
         Century
         centrrry ParkPalk East,liast, 6'h     Floor l.,os
                                         (rth I"loor     Los Angeles
                                                                 Angeles California [90067]i     [90067]; and Jessica  Jessica McElroy,              Acting as
                                                                                                                                      Mclilroy, Acting            as JESSICA
                                                                                                                                                                       'llrsslcA
         MCELROY
         MCELROY             ATTORNEY,
                             ATTORNEY,                of   the
                                                       of'the    BLANKROME,
                                                                  Ilt".ANI(ROME,              LLP
                                                                                              LLP    Law
                                                                                                      Law     Firm
                                                                                                               Firnr   and
                                                                                                                        and      Agent
                                                                                                                                 Agent      fbr
                                                                                                                                           for   PIINNYMAC
                                                                                                                                                PENNYMAC                   I.OAN
                                                                                                                                                                          LOAN
         SERVICES,
         SDRVICUS, LLC        t.,t,C and
                                       anrl/or/or Agents, Successors,
                                                                  Successors, and     and/or /or Assigns,
                                                                                                  Assigns, ln    In care of 2029 Century Park             Park East,East,6rr'Floor
                                                                                                                                                                             6'h Floor
         Los
         l,os Angeles
                Arrgclcs California
                              Califblnia [90067];ItX)0671; and   arrd Johnathan
                                                                        .lolrnatharr W.Y. W.Y. Lai,[,4i, Acting
                                                                                                           Actirrg as         JOI INA'l'l-lAN W.Y.
                                                                                                                       as JOHNATHAN                    W.V.LAI    L.Al
         ATTORNEY,
         ATTORNnY, of             ot'the    WA'I'ANn llli, ING
                                     the WATANABE,                     ING LLP l,LP Law Law FirmFirrrr and
                                                                                                        and/or /or Agents, SuccessoLs,
                                                                                                                                     Successors, and   antl/or       Assigns, In
                                                                                                                                                               /or Assigns,        In cate
                                                                                                                                                                                       care
         of First
             F'irst Hawaiian
                     l-larvaiian CenterCenter 999 Bishop                 Street, Suite 1250 Honolulu,
                                                           tlishop Street,                             Honolulu, Hawaii [96813.|;      [96813]; antt         Jeff N. Miyashiro,
                                                                                                                                                     and 'lel'l'N.         Miyashiro,
         Acting as  as JEFF
                         Jlll?lr N.      MlYASIlllio A'l"t'ORNIiY,
                                    N. MIYASI.IIRO                ATTORNEY, of the WATANABE,        WA'I'ANABti, ING LLP Law                    Law Firm fjitm and and/ot'Agents,
                                                                                                                                                                          /or Agents,
         Successors, ancl/orand /or Assigns,
                                          Assigns, In    In cat'c
                                                               care ofof FFirst     Hawaiian Center
                                                                            ilst l-lawaiian         Center 1)99 999 l]ishop
                                                                                                                       Bishop Strocl, Street, Suite 1250            llonolulu,
                                                                                                                                                          1250 Honolulu,
         Hawaii
         Ilawaii l96S[96813];l3l; ancland Elizabeth
                                             Elizabeth Dlanttel.
                                                               Dranttel, Acting
                                                                              Acting as        ELIZABETH DRANTTII|,
                                                                                           as HL,IZABETH               DRANTTEL ATTORNIT,Y,    ATTORNEY, of'the         of the IIOSb)
                                                                                                                                                                                  ROSE
         L.   l.]l{AND & ASSOCIATES,
         t.. BRAND                n SSOCIA'|LIS, P.C.,        l).C., Law
                                                                       l,aw Firm
                                                                               },irnr and AgentAgcnt for        PIINNYMAC LOAN
                                                                                                          lbr PENNYMAC                    I,OAN SERVICES,
                                                                                                                                                      SERVICES, LLC           LLC
         and /or Agcnts,
         ancl/rlr    Agents, Succcssrlrs,
                                   Successors, urrrl/r.u'Assigns,
                                                       and /or Assigns, lu          In carc
                                                                                         care o{'7430
                                                                                               of 7430 Washingtort
                                                                                                            Washington Street,      Strcct, NE,       Albuqtrcrcluc,Ncw
                                                                                                                                               NLi, Albuquerque,              New
         Mexico
         Mcxico [87109];
                      [S7l09l;and     and     Mark
                                              Mall<'l'.T.   Baker,
                                                             t]aker,     Acting
                                                                         Acting      as
                                                                                      as  MARK'l',
                                                                                          MARK        T.   BAI(llR
                                                                                                          BAKER              A'l'l'ORNEY,
                                                                                                                            ATTORNEY,               of
                                                                                                                                                   of   the
                                                                                                                                                       the     l)lilIi'IJR,
                                                                                                                                                             PEIFER,
         HANSON
          1-IANSON & MULLINS,   MtJl,l.lNS, P.A.    P.A. Law  l.arv Firm
                                                                      l"'irm and
                                                                               and Agent
                                                                                       Agcnt for       PI,^ZA HOME
                                                                                                 ltrr PLAZA          l'lOMlr MORTGAGE,
                                                                                                                                     MOR'I'GAGlr, INC        INCand    and/or     Agetrts'
                                                                                                                                                                             /or Agents,
         Successors, and     ancl/ol/or Assigns,
                                          Assigns, lrr   In care
                                                               care ofof Post
                                                                           Post Ot1icc
                                                                                    Office flox
                                                                                              Box 25245
                                                                                                     25245 Albuqrrcrquc,
                                                                                                                 Albuquerque, New                  Mcxico [87125];
                                                                                                                                          Ncw Mexico             [tt7l25]; and   and
         Johnny
         Johnny Morton,
                     Molkrn, Acting as                JOHNNY MOR'l'ON
                                                  as.lO[-INNY            MORTON blMPl,OYDE, EMPLOYEE, Ag,ent       Agent fbr           PENNYMAC LOAN
                                                                                                                                 for PENNYMAC                 LOAN
         SERVICES,
          SlrlltVICllS. LLC    l.l .O and     /or Agents, Successors, and
                                        arrd/<lr                                       andior     Assigns, In carc
                                                                                             /or Assigns,            care of 2285 Corporate                   Cirole, Unit
                                                                                                                                             Col'porate Circle,             tJnit160,
                                                                                                                                                                                    160'
          Henderson, Novacla
          Ilcnclclson,       Nevada lS9074l;[89074]; ancl  and l)avicl
                                                                   David A,   A. Speotor,
                                                                                    Spector, Acting
                                                                                                  Acting as   as Dn
                                                                                                                  DAVID VID A,          SPECTOR, l'l{ESIDEN'I
                                                                                                                                    A. SPIrC'l'OR,         PRESIDENT and           and
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 129 of 144




          C.E,O.
          C.E.O. for  tbr PENNYMAC
                             l)F)NNYMAC LOAN                   SliRVlCtiS. LLC
                                                  I,OAN SERVICES,                l,l.C and    /or Agents,
                                                                                         ancl/or  Agcrrts, Successors,
                                                                                                              Succcssol's, and    /or Assigns, In
                                                                                                                              and/or                ln Care of   of
          3043     'l'ownsgate Rd,
          3043 Townsgate               Rd, Suite
                                            Suite 200, Westlake             Villagc, California
                                                              Westlake Village,        Calilbrnia [91361];         and  Derek
                                                                                                                        Delel<  W.
                                                                                                                                 W,   Stark, Acting      as
                                                                                                      [9l36ll;
          r)r}tliK W.
          DEREK          w. STARK,
                                s't'ARK. SENIOR              MANAGINCi DIRricl'on
                                             sliNtot{ MANAGING                   DIRECTOR AND      AND ctitnF         LEGAL or"'trrcll{
                                                                                                            CHIEF Ll,,lGAr,      OFFICER ANr)   AND
          SECRETARY
          SECRE'l'ARY and Agent           Agent for       l'[lNNYMAC LOAN
                                                   l'ol PENNYMAC               LOAN SERVICES,
                                                                                         SERVICES, LLC     LL,C and    /or Agents, Successors,
                                                                                                                  and/ol              Suocessors, and   and/or/or
          Assigns,
          Assigns, In     In Care
                              Carc of  of 3043   Townsgate Rd,
                                          3043'l'ownsgatc            ltcl, Suite
                                                                           Suitc 200, Westlake
                                                                                         Wcstlnl<c Village,        Calitbrnia [91361];
                                                                                                       Villagc, California      lt)l36lllandand ALLAt,t.
          AGENTS
          AGIiN'l'S FOR     IOI{ PENNYMAC
                                     PIiNNYMA(l LOAN        I,OAN SERVICES,
                                                                       SIiRVICIiS, LLC  l,l,C and   /or Agents, Successors,
                                                                                                and/or              Successors, and      /or Assigns, In Care
                                                                                                                                    and/or                       Carc
          of 3043 Townsgate
          ol'3043       I'ownsgatc Rd,    Rd. Suite
                                                Suitc 200, Westlake             Villago, California
                                                                 Wcstlakc Village,         Calilornia [91361];
                                                                                                          [91361];    and  Veronica      Hauck,
                                                                                                                                         Hauck,    Acting       as
                                                                                                                                                                as
          VIIRONICA HAUCK,
          VERONICA               ltAti(ll(, RECEPTIONIST
                                               tltjCliP'l'lONlS'l'and      and Employee
                                                                                 [:inrploycc fortbr PLAZA
                                                                                                     PLAZA HOME            MORI'GACI"i, INC
                                                                                                                llOMF, MORTGAGE,               INCand       /or
                                                                                                                                                       ancl/or
          Agents, Successors,
                        Successols, and         /or Assigns,
                                           and/or     Assigns, ln   In Care     of P.O. Ilox
                                                                        Care ol'P.O.      Box 7168, Pasadena,                        [9] 109]; and
                                                                                                         Pasadena, California [91109];                   Michacl
                                                                                                                                                  and Michael
          R.
          R, Fontaine,
              Fontainc, Acting as MiCHAEL                             lrON'l'AINU, Cllltjlr
                                              MICII-IAlil, R. FONTAINE,                            OPIlRn'l'lNC OFFICER
                                                                                         CHiEF OPERATING                OIiFICEt{ and CHIEFC}{lEF
          FINANCIAI, OFFICER
          FINANCIAL               Olf lCfiR for  l'or PLAZA
                                                       PLAZA HOME    IIOME MORTGAGE,
                                                                                MOR'l'GACli, INC     IN(-' and       Agcnts, Successors, and/or
                                                                                                                /or Agents,
                                                                                                            ancl/ol                             and/or
          Assigns,,, In Care
          Assigns,              Cale of P.O.P.O. Box
                                                   Box 7168,7168, Pasadena,         California [91
                                                                     Pasadena, California         [9]  l09l;
                                                                                                       109];   and   EQUIFAX
                                                                                                                    EQUIFAX        CORI'ORA'I'ION,
                                                                                                                                   CORPORATION,                and
                                                                                                                                                                arrcl
          EXPERIAN
          LiXPliltlAN CORPORATION,
                                CIORI,OI{A l'lON, and               'IRANSIJNION CORPORATION,
                                                              and TRANSUNION                (IORPOItA'l'lON, and     and JOHN       l)O},S1l-50.
                                                                                                                          JOI lN DOES          -50, JOIN'I'I.Y
                                                                                                                                                       JOINTLY
                    StlVERALt,Y, CORPORATELY
          AND SEVERALLY,                     CORPORAl"lll,Y AND PnRSONALLY        PERSONALLY failure     [ailure toto tiurely
                                                                                                                      timely ancl
                                                                                                                               and suf'ficiently
                                                                                                                                     sufficiently respond
                                                                                                                                                      responcl on   on
             point-by-point
          a point     -by -pointbasis, basis,via
                                               viasworn
                                                     swornal'lldavit,
                                                                affidavit,undelunderhishis{ull   commercialliability,
                                                                                            fullcommercial                                      penalty of
                                                                                                                                        under penahy
                                                                                                                             signing untler
                                                                                                                  liability, signing                         ol'
          perjury
          ltcr.iirly that the  thc facts
                                     ihcts contained
                                            conlained thereintherein areare true,
                                                                             true, correct,
                                                                                    correct, corrrpletc
                                                                                               complete and  and not   misleading, within fifteen
                                                                                                                  not misleacling,              f i{tccn (15)

          days of      receipt of
                   ol't'eceipt      olthis   (lonunercial Affidavit
                                       this Commercial            Aflidavit doesdoes not
                                                                                       not constitute
                                                                                             constilute acceptance
                                                                                                          accept.lncc forlbr himself
                                                                                                                              hinrsellTlrcrsell'anc1
                                                                                                                                        /herself and for  l'ot'
          Nicole B.   tl. Metral,
                           Metml, Acting as NICOLE     NICOLI B. METRAL    MD'lRn L n'l"l.OItNEY,
                                                                                         ATTORNEY, of thc             BLANKROME, LLP
                                                                                                                 the BLANKROME,            I.l,P Lawl.aw Firm
                                                                                                                                                            Finn
          and
          arrcl Agent
                 Agcnt for   lbr PENNYMAC
                                   ITIINNYMAC LOAN                  lilrl(VlCliS, LLC
                                                         I,OAN SERVICES,              LLC and     /or Agcnts,
                                                                                              andlor   Agents, Successors, and    and/or   Assigns, In
                                                                                                                                       /or Assigns,      In care
                                                                                                                                                              care
          of
          ol-202()      Centuly Park
              2029 Century             Palk East,     (rth lrlerol
                                             Iiast, 6th      Floor l,os
                                                                     Los Angeles
                                                                           Angeles Calit'orrria       [90067] of any liabilities incurred
                                                                                       California [90067,l                                          pursuantto
                                                                                                                                       incurred pursuant          to
          the Fee
                [i'ee Schedule regardingregarding any further tLrlther action in this rnattcr
                                                                                           matter and lhe the Affiant    believes thal
                                                                                                               Affiant bclieves      that no sush
                                                                                                                                              such evidence
                                                                                                                                                        eviclence
          exists.
          ex ists.




 iN
 IN WITNESS      Wl IEREOIi I hereunto
     WITNI-ISS WHEREOF          hereunto set my    hand and scal
                                               nry hand       seal on
                                                                   on this
                                                                      this 3rd day of
                                                                           3rd day of November,2020      hereby ccrtily
                                                                                      November, 2020 and hcrcby certify all
                                                                                                                        all
 the
 thc statements
     statenrcnls made
                 nradc above
                       atrovc are  truc, correct
                              ule true,  correcl and
                                                 and complete.
                                                     cornlrlete.




                                                                                            n    Louis Marvel                         ann Freeman
                                                                                                                                          l'r'eerttan
                                                                                               itizen of thc
                                                                                      Privatetitizcn
                                                                                      Private            the Un
                                                                                                              United'              rican National
                                                                                                         Private Citizen of
                                                                                                         Plivate Citiz.en     the State of Hawaii
                                                                                                                           01'the            l-larvaii
                                                                                        Special
                                                                                        Spocial and Private
                                                                                                     Privtrtc Resident
                                                                                                              Resident of   the County
                                                                                                                        ol'the  Coutrty of   Hawaii
                                                                                                                                         ol'llawaii
                                                                                                       All Rights Reserved
                                                                                                                   Reservcd Without Prejudice
                                                                                                                                         Pre.iuclioe




                                                                                 8
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 130 of 144




                        A         public or
                        A notary public  or other
                                            other officer completing
                                                          completing this   certificate verifies
                                                                       this certificate verifies only  the identity
                                                                                                 only the    identity of
         individual who
    the individual  who signed
                           signed the document,      which this certificate is
                                      document, to which                        attached, and
                                                                             is attached,       not the
                                                                                          and not    the truthfulness,
                                                                                                          truthfulness,
    accuracy,
    accuracy, oror validity
                   validity of that document.
                                    document.

                         NOTARY          Notaries,ininreference
                                 NOTICE:Notaries,
                         NOTARY NOTICE:                referencetotothls
                                                                     thisDocument, are Prohibited
                                                                         Document, are            from: Giving
                                                                                       Prohibited from: Giving
    Legal         analyzing,critiquing,
          Advice,analyzlng,
    Legal Advice,            critiquing, offering an opinion,
                                         offering an opinion, maklng     legaldetermination
                                                              making aa legal determination or Altering
                                                                                            or Altering
                             part, within
    anything, in whole or in part, within the
                                           theabove
                                               above document.
                                                     document. Liability
                                                                Liability may  incurBond
                                                                          may incur      Damages for
                                                                                    Bond Damages for
    Trespass and/or
    Trespass         harm upon a private Man.
             and /or harm                Man,

    ****************,r*********,r****,r************************,r*,r***************
    ********************************************************i****************




                                                                 JURAT
                                                       NOTARY CERTIFICATION
                                                       NOTARY
          HAWAII
       OF HAWAII
 STATE OF
 COUNTY OF  HAWAII
         OT HAWAII
                                           walnette'Anne
                                           Waynette -Anne K. schubert'sumiki
                                                          K' Schubert- Sumiki
 onNuV
  ctnfuu(   r           befor.e,re
                  ,2020 before  me                                                         Notary
                                                                                           Notary Public,
                                                                                                    Public, personally
                                                                                                              personally stood
                                                                                                                          stood
 Ronnie
 Ronnic Louis     MarvolKahapea,
           LouisMarvel     Kahapoa,a natural
                                       a naturalman,
                                                  rran.who
                                                        rvhoproved
                                                             provedtotome
                                                                        l)lcon
                                                                             onthe
                                                                                 thcbasis
                                                                                      basisofol'satisfucttlly
                                                                                               satisfactory evidence     tobe
                                                                                                               evidence to       the
                                                                                                                            lre the
 living soul
 living  soul whose  name is
              wlrosc-narrrc    subsg'i[cd,1o
                            is subscribed  /o thc                      describcd/'l'itlcd:
                                              the within instrument described      / Titled:
                   Co-WI  utt err Gtu
                   CCTnme-,r             oLI fitfi &tuff
                                    O,t -1       I
 of3rclCircuit, with
 <rf?rdCircuit, with     q
                         CI    pages, datcd
                               pages,           ll 7A7,140 , acknowledged
                                         dated Ili             acl<nowlcdgcd to   rrc that
                                                                                tome   thathe   cxccutcd the
                                                                                            he executed   tho same   in his
                                                                                                              sanrc in  his
 authorized           and thatby
 authorizcd capacity, ancl that by his
                                     his signaturc
                                         signature on
                                                    on thc
                                                        the instrunienttho    person(s),orthc
                                                             instrument the pcrson(s),    or theentity  upon behalfofwliich
                                                                                                 entityupon   behalf of which the
                                                                                                                              thc
 person(s) acted, cxccutcd
 pcrson(s) actc(1, executed thc
                             the instlunrent
                                  instrument pursuant
                                               pursuantto to Chapter  456, I'lawaii
                                                             Chapter456,    Hawaii I{oviscd
                                                                                    Revised Statutes
                                                                                               Statutes ancl
                                                                                                        and Har,vaii
                                                                                                             Hawaii
 Administration   Rulcs§$55-ll-8.
 Adntinish'ation Rules     -11 -8.
    conrmission rvill
 My commission     will expire   t0-cA.ao*!
                        cxpit'c ID-0:14002A

 I certify
   certifv under
           under PENALTY  OF PBR.IURY
                 PENA[,TY OF PERJURYunder
                                      under the  laws of
                                             the laws of the State
                                                             State of
                                                                   of
 Hawaii           foregqing p3ragraph
 llawaii that the foregoing paragraph is true and correct.
                                                  rorrect.

 Witness n1y
 Witricss my hand
             harld and      offioial seal
                   ancl the official      of my
                                     sealof  my office.
                                                ofTice.

                 CLnAk Vf&,hlt/rul A&r*rJ'/'
 Signaturc%lG aai,t                         ftuee.a-,.
   N
   /VCS   t.c tl,r Waynette-Anne'K.
                    Waynette-Anne K. Schubert-Sumikl
                                     Schubert-Sumiki
  flotj ei?
  Sfet  e e Lbrwqj
            Hawaii                 ,
                                       Ci// *'ilauai')
                                       Cnmtv                  ti,el
                                                                                                        ,Auauio
Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 131 of 144




                   FEE SCHEDULE
                       SCHEDULE
    Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 132 of 144




FEE SCHEDULE
FEE

Clairnant:
Claimant:          Ronnie.l,ouis-Marvel:
                   Ronnie -Louis -Marvel:Kahapca,
                                            Kahapea,aa living
                                                        living nran
                                                               man and
                                                                    and Autholized
                                                                        Authorized
                   Agent and Sole
                              Solc Beneficiary
                                   lleneficiary of the trust known as
                                                o{'the               as
                   RONNIE    LOUIS MARVEL
                   RONNIE I-OUIS      MARVEL KAI-IAPEA,
                                                 KAHAPEA, A PRIVATEPRIVATE TRUST
                   C/O Ronnie  -Louis- Marvel: Kahapea
                       Ronnie-L,ouis-Marvel:    Kahapca
                   Volcano [96785]
                            [967851 Hawaii
                                     Hawaii

Respondents:

Nicole B. Metral,        as NICOLE
          Metral, Acting as NICOLE B,   METRAL ATTORIIEY,
                                     B. METRAL    ATTORNEY, of    of the
                                                                      the BLANI(ROME,
                                                                          BLANKROME, LLP    LLP Law
                                                                                                  Law Finn
                                                                                                       Firm and Agent for
                                                                                                            and Agent
PENNYMAC LOAN LOAN SERVICES,
                      SERVICES, LLCLLC and /or Agents,
                                        and/or Agents, Successors,
                                                       Successors, and               ln care
                                                                        /or Assigns, In
                                                                    and/or                   of 2029
                                                                                        carc of  2029 Century
                                                                                                      CenturyPark
                                                                                                               ParkEast,
                                                                                                                    East,6th
                                                                                                                          6tl'Floor
                                                                                                                               Floor
Los Angeles California [90067];
                       [90057]; and
                                arrd


Cheryl    Chang, Acting
Cheryl S. Chang,  Acting as CHERYL
                            CHERYL S,S. CHANC
                                        CHANG ATTORNEY,
                                                 ATTORNEY, of   of the BLANKROME, LLP
                                                                   the BLANKROME,       LLP Law
                                                                                             Law Firm
                                                                                                  Firm and Agent for
                                                                                                       and Agent
PENNYMAC      LOAN
PENNYMAC LOAN SERVICES, LLC and
                      SERVICES,    LLC     /or Agents,
                                       and/or  Agents, Successors,
                                                       Successors, and/or
                                                                   and /orAssigns,
                                                                          Assigns, In  careo{2029
                                                                                    Incare of 2029 Century
                                                                                                   Century Park
                                                                                                           Park East, 6thFloor
                                                                                                                East, 6tl' Floor
Los
[,os Angeles
     Angeles California [90067];
                        [90067]; and
                                 and


          Marencik, Acting
Louise B. Marencik, Acting as LOUISE
                               LOUISE B.B. MARENCIK
                                           MARENCIK ATTORNEY,
                                                        ATTORNEY, of   of the
                                                                          the BLANKROME,
                                                                              BLANKROME, LLP        Law Firn
                                                                                               LLP Law  Firm and
                                                                                                             and Agent
                                                                                                                 Agent for
PENNYMAC LOAN
PENNYMAC     LOAN SERVICES, LLC    LLC and /or Agents,
                                       and/or  Agents, Successors,
                                                       Successors, and/or
                                                                   and /orAssigns,
                                                                           Assigns,ln  careof
                                                                                    Incare of 2029
                                                                                              2029 Century
                                                                                                   Century Park
                                                                                                           Park East, 6'h Floot
                                                                                                                East, 6tr' Floor
Los Angeles California
            Califolnia [90067];
                       [90067.1; and
                                 and


Jcssica McElroy, Acting
Jessica McElroy, Acting as
                        as .IESSICA
                           JESSICA MCELROY
                                    MCELROY ATTORNEY,
                                            ATTORNEY, of  the BI.ANI(ROMn,
                                                      of the  BLANKROME, t,LP
                                                                           LLP l,aw
                                                                               Law Finn
                                                                                    Firm and Agent for
                                                                                         and Agent
PENNYMAC LOAN
PENNYMAC     LOAN SERVICES,
                     SERVICES, LLCLLC and /or Agents,
                                       and/or Agents, Successors,
                                                      Successors, and /or Assigns,
                                                                  and/or  Assigrrs, In
                                                                                    ln care
                                                                                       care of
                                                                                            af 2029
                                                                                                2029 Century
                                                                                                     CenturyPark
                                                                                                             ParkEast,
                                                                                                                  East,6'1'  Floor
                                                                                                                        6rl' Floor
Los Angeles California [90067];
                       [90067]; and
                                and


                              JOHNAI'HAN W.Y.
Johnathan W.Y. Lai, Acting as JOHNATHAN
Johnathan                                     LAI ATTORNEY,
                                         W.Y. LAI ATTORNEY, of
                                                            of the
                                                                the WATANABE,  INGLLP
                                                                    WATANABE, ING  LLPLaw
                                                                                       LawFirm
                                                                                           Firmand /or Agents,
                                                                                                and/or Agents,
            and /or Assigns,
Successors, and/or  Assigns, In
                              In care
                                 care of
                                      of Filst
                                         First Hawaiian
                                               Hawaiian Center
                                                        Center 999 Bishop
                                                                   Bishop Street,
                                                                          Street, Suite 1250            llawaii [96813];
                                                                                        1 250 Honolulu, Hawaii   [968 ] 3]; and
                                                                                                                            and


        Miyashiro, Acting
Jeff N. Miyashiro, Acting as
                          as JEFF
                              JEFF N.   MIYASI{IRO ATTORNEY,
                                    N. MIYASHIRO        ATTORNEY, of of the WATANABE,ING
                                                                         theWATANABE,        INGLLP
                                                                                                  LLPLaw
                                                                                                       LawFirm
                                                                                                            Firmand /or Agents,
                                                                                                                 and/or Agents,
Successors, and /or Assigns,
            and/or  Assigns, In
                             In care
                                care of
                                     of First
                                        First Hawaiian   Center 999 Bishop Street,
                                              I'lawaiian Center             Strrot, Suite 1250
                                                                                          I250 l{onolulu, Hawaii [96813]; and
                                                                                               Honolulu,  Hawaii [96813];  and


Elizabeth Dranttel, Acting as ELIZABETH
          Dranttel, Acting    ELIZABETH DRANTTEL
                                         DRANTTEL ATTORNEY,
                                                     ATTORNEY, of    of the
                                                                         the ROSE
                                                                             ROSE L.  BRAND &
                                                                                  L. BRAND      & ASSOCIATES,
                                                                                                  ASSOCIATES, P.C., P.C., Law
                                                                                                                          Law
Firm
Firm and Agent for PENNYMAC LOAN  LOAN SERVICES,
                                       SERVICES, LLC
                                                   LLC and   /or Agents, Successors, and/or
                                                         and/or                      and /or Assigns,
                                                                                             Assigns, In
                                                                                                      In carc of '1430
                                                                                                         care of 7430
Washington Street, NE, Albuquerque, New Mexico
                                         Mexics [87109];
                                                [87109]; and
                                                          and


Mark T. Baker,   Acting as MAIIK
         Baker, Acting      MARK 1'. T. BAI(IIR
                                         BAKER AI"I'ORNEY,
                                                   ATTORNEY, of  of the
                                                                     the PEIFER,   HANSON &
                                                                         PEIFER, HANSON        & MUI-LINS,
                                                                                                 MULLINS, P.A. P.A. Law
                                                                                                                    Law Firm
                                                                                                                         Firm and
                                                                                                                               and Agent
                                                                                                                                   Agent
for PLAZA   IIOME MORTGAGE,
    PLAZA HOME        MORTGAGE, INC    INC and  /or Agents, Successors,
                                             and/or         Successors, and   /or Assigns, In care
                                                                         and/or Assigns, ln care ofof Post
                                                                                                      Post Office tlox
                                                                                                           Office Box  25245
                                                                                                                       25245
Albuquerque,
Albtrquerque, New
              New Mexico
                     Mexico [87125];
                              [87125]; and
                                         and
Johnny
.lohnny Morton,   Acting as
        Mot'ton, Acting     JOHNNY MORTON
                         as JOHNNY       MORTON EMPLOYEE,
                                                     EMPLOYEE, Agent       lbrPENNYMAC
                                                                   Agent for    PENNYMAC LOAN  LOANSERVICES,
                                                                                                       SERVICES,LLC  LLCand  /or Agents,
                                                                                                                          and/or Agents,
Successors,
Successors, and  /or Assigns,
            and/or   Assigns, In
                               In care
                                  care of 2285 Corporate
                                        of2285  Corporate Cilcle,
                                                          Circle, Unit 160,
                                                                         160, Henderson,
                                                                              Henderson, Nevada    [89074];
                                                                                           Nevada [89074];  and
                                                                                                             and


David A,
David A. Spector,            DAVID A. SPECTOR,
         Spector" Acting as DAVID        SPECTOR, PRESIDENT
                                                     PRESIDENT and
                                                                and C.E.O.
                                                                     C.E.O. for
                                                                             for PENNYMAC
                                                                                 PENNYMAC LOANLOANSERVICES,
                                                                                                      SERVICES, LLC  LLCand /or
                                                                                                                          andlor
Agents, Successors,
        Successors, and /or Assigns, In
                    and/or              Care of 3043 'lownsgate
                                     ln Care         Townsgate Rd, Suite 200, Westlake
                                                                              Westlake Village,
                                                                                       Village, California
                                                                                                California [91361];
                                                                                                            [91361]; and
                                                                                                                      and


Derek W.
      W. Stark,
         Stark, Acting
                Acting as DEREK
                           DEREK W. W. STARK,    SENIOR MANACING
                                       STARK, SENIOR                      DIRECTOR AND
                                                           MANAGING DIRECTOR           AND Cl'llnF
                                                                                            CHIEF LAGAI,      OFFICER AND
                                                                                                     LEGAL OFFICER
SECRETARY
SECRETARY and and Agent
                   Agent for
                          for PENNYMAC
                              PENNYMAC LOAN LOAN SERVICES,
                                                    SERVICES, LLC LLC and /or Agents, Successors,
                                                                       and/or         Successorso and /or Assigns, In Care of 3043
                                                                                                  and/or                      3043
Townsgate Rd,
          Rd, Suite
               Suits 200, Westlake
                           Westlake Village, California [91361];
                                                        [9136.l]; and




                                                                      1
       Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 133 of 144




Veronica Hauck,
Vetonica                  VERONICA HAUCI(,
         Hauck, Acting as VERONICA HAUCK, RECEPTIONIST
                                           RECEPTIONIST and Ernployee
                                                            Employee for
                                                                      for PLAZA
                                                                          PLAZA HOME
                                                                                HOME MORTCACE,
                                                                                     MORTGAGE, INC
and /or Agents,
and/or  Agents, Successors,
                Successors, and/or
                            and /orAssigns,
                                    Assigns,InInCare
                                                 CareofofP,0.
                                                         P.O.Box
                                                              Box7168,
                                                                  7168,Pasadena,
                                                                       Pasadena,California
                                                                                 California [91109];
                                                                                             [91109]; and
                                                                                                      and

Michael R. Fontaine,
Michael     Irontaine, Acting    MICI-IAEL R. FONTAINE,
                       Acting as MICHAEL        FONTAINE, CHIEIT
                                                             CHIEF OPERA'I'INC
                                                                     OPERATING OF'FICER
                                                                                     OFFICER and and CHIEF
                                                                                                     CHIEF FINANCIAL
                                                                                                            FINANCIAL OFFICER
                                                                                                                         OFFICER
             HOME MORTGAGE,
for PLAZA HOME       MORT'GACE, INC INC and /or Agents,
                                         and/or  Agents, Successors,
                                                         Suocessots,and /or Assigns,
                                                                     and/or             In Care
                                                                            Assigns, ,, In Care of
                                                                                                of P.O. Box
                                                                                                        Box 7168, Pasadena,
                                                                                                                  Pasadona,
Califbrnia
California [91109];
           [9] 109]; and

ALL ACENTS FOR PENNYMAC
ALL AGENTS          PENNYMAC LOAN LOAN SERVICES,
                                         SERVICES, LLC LLC and  /or Agents, Successors, and
                                                           aud/or                           /or Assigns,
                                                                                        and/or  Assigns, In
                                                                                                         In Care
                                                                                                            Care of 3043
                                                                                                                    3043
Townsgate Rd, Suite      Westlake Village,
              Suite 200, Westlake Village, California
                                           California [91361];and
                                                      [91361]; and

EQUIFAX CORPORATION;
EQUIFAX              ANI)
        CORPORATI0N; AND

EXPERIAN CORPORATION; AND
                      AND

TRANSUNION
TRANSUNION CORPORATION;
           CORPORATION ; AND
                         AN D


JOHN OR.IANE
JOHN OR JANE DOES 1-50;
                  I..50;


JOINTLY
JOINTLY AND SEVERALLY,
            SEVERALLY, CORPORATELY AND PERSONALLY,
                       CORPORATELYALAI) PERSONAIJ,Y.

November 3, 2020
         3,2020

    following schedule
The following  schedule of fees is effective
                                   effective November
                                             November 3,2020;
                                                      3, 2020; These
                                                               These fees
                                                                     fees are
                                                                          are subject
                                                                              subject to
                                                                                      to change
                                                                                         change upon
                                                                                                upon written
                                                                                                     written notice
                                                                                                             notice by
                                                                                                                    by the
                                                                                                                       the
Claimant to the Respondent(s)
Claimant        Respondent(s) ::
Section 1I
Section
Notice: Section 1I is a schedule
Notice:                 schedule of fees
                                    fees that ale
                                              are to
                                                  to be
                                                     be prepaid by
                                                                 by the
                                                                     the Respondent(s)
                                                                         Respondent(s) to
                                                                                        to the
                                                                                            the Claimant
                                                                                                Claimant before
                                                                                                         before the execution of any of
                                                                                                                the execution
    following acts by the Claimant or the Claimant's agents,
the following                                            agents, or
                                                                 or assigns;
                                                                    assigns; and
                                                                             and




Description
        lon                                                                                                                  [ Rate
                                                                                                                               Ilate               i]
Arbitt'ation
Arbitration hearing(s)
               hcaring(s) re:ro:Offel
                                  Offer of Obligation
                                              Obligation IN
                                                          lN THE
                                                              T'l-lD MATTER
                                                                       MA'I'I'DR OF      IHI ARBITRATION
                                                                                    OIiTHE     AI{l]11'RA'l'lON                $10,000 /hearing'
                                                                                                                               $ 0,000/hearing*
                                                                                                                                1

FINAL AWARD
          AWARD SO AWARDED   AWARDED TO        TO THE CLAIMANT,
                                                         CI.AIMANT, also    also known
                                                                                  known as as CASE
                                                                                              CASE NO.:NO.:
SAARK- AI02A-
SAARI(-A              06I019, also
              l024-061019,        also known
                                         known as asSAA-
                                                     SAA- 191006-      RK7652987- 8VH389BSY as
                                                           l91006-Rl(7652987-8VI-l389BSY                  as
I)ocunrcntcd, also
Documented,             in direct
                  also in            lctblcncctohCASE
                            dircct reference        CASHNO.N0.I :19    -mc- 00028 -MV as recorded
                                                                   I :19-nrc-00028-MV           recorded IN       'l'l-lU
                                                                                                              lN THE
tINITED
UNITED STATES
            STATES DISTRICT COURT         COI-IRT FORFOR THE      DISTRICT OF
                                                          THE DISTRICT            OF NEW
                                                                                      NEW MEXICO
                                                                                              MEXICO as      as aaclaim
                                                                                                                   clainr
   the amount
in thc arlount of One       -million two-hundred'l'housand
                     Onc-nrillion       two- hundred Thousand DOLLARS DOLLARS and zclo    zero CENTS
                                                                                                CtiN'l'S
($1,200,000.00t,,S).lN
($1,200,000.00US).        IN THE       MAT'I'liR OF
                               T'l-lIi MATTER       OIr PENNYMAC
                                                        PF)NNYMAC LOAN     LOAN SERVICES,           LLC LOAN
                                                                                     SlrlRVlClis,l.l,C       I,OAN
Document No.
Dooutttcut         T- 9590158
             No.-l'-9-5-t)0         as lound
                              l-58 as   found treing
                                                being the
                                                      the Deed
                                                           Deed of of -flust
                                                                       Trust in
                                                                              in the
                                                                                 the State
                                                                                      State o[l-lawaii,
                                                                                             of Hawaii, as  as rvell
                                                                                                                well as as
IN
IN THE MATTER
           MA"|TER OF PENNYMAC PENNYMAC LOAN     LOAN SERVICES,
                                                          SERVICES, LLC    LLC LOAN
                                                                                  LOAN Document
                                                                                            Docunrcnt No.  No. T-T-
 10861314
 10861314 as as lbund
                 found being
                          being thc
                                  the Assignrncnt
                                        Assignment of Mortgage
                                                         Moltgagc in the  thc State
                                                                               Statc of Hawaii.
                                                                                         I.larvaii. IN  THE
                                                                                                     IN'l'l-lLi
MAI'TIIR of
MATTER       of court
                 court-filed
                        -filed Document
                                 L)ocunrent55-2,-2, page    ol14
                                                    page 44of   l4ofolCASE
                                                                        CASENO.: NO.:1 I:19  -mc- 00028 -MV as
                                                                                         : l9-n'rc-00028-MV           as
recorded IN THE UNITED UNITED STATES             DISTRICT COURT IOI{'l'l-lE
                                      STATES DISTRIC'l'COUlf'f             FOR THE DIS'l'RlC'l"OF'
                                                                                         DISTRICT OF NEW       NEW
MEXICO also
MEXICO      also knorvn
                   known as  as thc
                                 the CONDITIONAL
                                       CONDITIONAI, ACCEPTANCE
                                                            ACCIjl''l'ANCli FOR    l]OIt VALUE
                                                                                         VALUIi AND   ANI)
COUNThllt
COUNTER OITFER/CLAIM
                OFFER/CLAIM t'OR        FOR PROOI"
                                               PROOF Of,OF CLAIM
                                                            CLAIM and'l'ENDEIi
                                                                         and TENDER OI,    OF PAYMITN'I'
                                                                                                PAYMENT
OFFERING also
OFITERING       also known
                      known as   as the
                                     the Binding    agreement between
                                          Ilinding agrecnlent    between RONNIE
                                                                             RONNIE LOUIS LOUIS MARVEL
                                                                                                    MARVEL
I(AI-IAPEA v. PENNYMAC
KAHAPEA            PENNYMAC LOAN                 SI]RVICnS,l.l,C
                                        LOAN SERVICES,         LLC and  and PLAZA
                                                                             Pl,A7,L HOME
                                                                                       I"IOMIi MORTGAGE,
                                                                                                  MOR'I'CACI1,
INC.. IN  't'ltLi MATTER
       tN THE     MA'r"l'l,lll of the LETTER
                               o1'the          RoCn 'IoRy FOR
                                      t.tin'[R ROGATORY             RILInI/ACCr]pTn
                                                               FoR RELIEF    /ACCEPTANCE  NCI OF  Or
OFFICIAL
OF'FIC:IAL OATH OF MARTHA VASQUEZ        VASQTJEZ via Certified mail    No.: 7019
                                                                  nrailNo.:  7019 0700
                                                                                   0700 0000 69076907
1034.     "l'H E MATTER
I 034, IN THE     MA'|TER of the  thc ORDER   glanting the
                                      ORDER granting    thc unspecified
                                                            nnspeciticd specie
                                                                         specie amount  ofFifty
                                                                                anlount of I,'ifty
thousand Six hundred
             hundredththirt -three .ur.orted dollars
                                             dollarsand
                                                     and Eight -three .urorted cents
        Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 134 of 144



($50,633,83) in attorneys' fees
($50,633.83)                fees and
                                 ancl costs,
                                       costs. also
                                              also known
                                                   krrown as
                                                          as the
                                                              the Case  NO,: 3CSP-20-000006
                                                                  Case NO.:  SCSP-20-00000611 lN
                                                                                               IN
'l'l lE CIRCUIT
THE     CIIlCUIl' COURT   OF 'l'llli
                  COUltl'OI.'        'l'lllRD CIRCILJII'
                              THE THIRD        CIRCUIT S]'Ai'Ii
                                                          STATE OlrOF HAWAII        IN 'l'l-lE
                                                                                and IN
                                                                        HAWAII and     THE
CIR
CIRCUIT   IT'COURT  OF'IIIE
             COURT OF   THE SECOND          CIRCUI'I'ST'A'TE
                               Sb,COND CIRCUIT         STATE OF OF HAWAII.
                                                                    }.IAWAII.
A|bitlation hearing(s)
Arbitration     hcaring(s) re:    rc: IN  'l'LIE MATTER
                                       IN THE      MA]]'F;l{ OF   Ol-''l'llLi   n R[}l'lllA'l'lON FINAL
                                                                       THE ARBITRATION                  I'INAL AWARD
                                                                                                                   AWARDSO              $20,000 /hearing*
                                                                                                                               SO       $20,000/hearing*
AWARDED TO
AWARDED            l'O THE 'lllFl CLAIMANT,
                                  CLAIMANT, also             knownasasCASE
                                                      alsoknown             (IASENO.: NO.:SAARK-
                                                                                             SAARK-A     A102A-      061019, also
                                                                                                             I02A-061019,       also
known as     SAA-191006-RK7652987-llvl1389llSY
         as SAA-        191006 -RK7652987 -8VH389BSYas                      asDoournentecl,
                                                                                Documented,also   also inin dilcct
                                                                                                             direct ref,crencc
                                                                                                                     reference toto
CASf,
CASE NO.N(). Il:19-nrc-0002tt-MV
                   :19-mc-00028-MV as           as recoldcd
                                                    recorded IN   IN 'l'llli
                                                                       TIIE tJNl'IfiD
                                                                              UNITED STAl'tiS
                                                                                            STATES l)lS'l'RIC'l'COIJl{'l'
                                                                                                          DISTRICT COURT
      ]'Uli DISTRICT
IiOR THE
FOR            l)lS'l'RIC'f OF    Of NEWN[]W MEXICO
                                                MIIXICO as     as aa claim
                                                                      clainr inin the
                                                                                   lhe amount
                                                                                        amounl of   One -million 1wo-
                                                                                                  o{'One-nrillion      two-
           'lhousand DOLLARS
hundred Thousand               DOLLARS and zero     zero CIEN'l'S
                                                          CENTS ($1,200,000,00US).
                                                                        ($1,200,000.00US). IN      IN I'HE
                                                                                                         THE MATTER
                                                                                                                MATTER OF     OF
Ph)NNYMAC LOAN
PENNYMAC                          SljRVlC[S, LLC
                      LOAN SERVICES,               l,l.C LOAN
                                                          I,OAN Document
                                                                       Docun']enr No. No.'l'-9590
                                                                                           T- 95901581 51t as found
                                                                                                               lbund being
                                                                                                                        treing the
Deed   olTrust
Dcecl of   Trust in the State   State of Hawaii,
                                          Hawaii, as      well as
                                                      as well     as IN   l'HE MATTER
                                                                      lN THE       MATTF,R OF   OF PENNYMAC
                                                                                                     PIINNYMACILOAN       LOAN
StiRVICES. LLC
SERVICES,          l,l,O LOANt,OAN Document
                                       Docurnent No.       'l'- 10861314
                                                      No. T-    l0tl6l3 l4 as lbund found being
                                                                                            being the Assignment
                                                                                                          Assignnrcnt of
Mortgage in   ilt the
                  the State
                         State of o['llawaii.
                                     l lawaii. ININ THE      MATI'ER ofof'coult-filed
                                                     THE MATTER                 court -filed Document
                                                                                               I)ocurrrerrt 55-2,-2, page 4 of    l4
                                                                                                                              of 14
   CASI NO.:
of CASE      NO.: 1:19 I :19-nrc-00028-MV
                               -mc- 00028 -MVasasrccorcled
                                                         recordedIN         THEtJNl'l'lrD
                                                                        INTI-lE      UNITEDS'l'nSTATES'l'ltS DIS'l'RlC]'I'
                                                                                                              DISTRICT
CO["Jlt't'
COURT FOR   FOlt 1'llli        l)lS'l'ltlC'l'OIr
                     THE DISTRICT             OF NIiW
                                                    NEW MtiXI(lO
                                                             MEXICO also     also knorvn
                                                                                    known as as thc
                                                                                                the CONDITIONAL
                                                                                                      CONDT't'IONAL
ACICIiPTANCH FOR
ACCEPTANCE                        VAI,LJII AND
                          IIOR VALUE          AND COUNTER
                                                       COI-IN'fIiR OFFER OIFT]R/CLAIM/CLAIM FOR PROOF   PROOF OF'CLAIM
                                                                                                                    OF CLAIM
and TENDER
     TENDER OF'PAYMEN't'OFI"ERINC
                     OF PAYMENT OFFERING also                   also l<nown
                                                                       known as   as thc
                                                                                      the Binding
                                                                                           Binding agrecrnent
                                                                                                     agreement betweenbetween
RONNIE LOUIS l-OUIS MARVEL                KAtIAPIA v.
                            Mn IIVUL KAHAPEA                     I,[]NNYMAC LOAN
                                                            v. PENNYMAC               LOAN SERVICES,
                                                                                               SttRVICliS, LLC    Ll,Cl and
                                                                                                                         and
PI,AZA, HOME
PLAZA                    MOI(]'GACL:, INC..
           HOMhI MORTGAGE,                     INC.. INlN THE        MATl'nR of
                                                            1'l-lll MATTER              the LETTER
                                                                                     of'the  LETTER ROGATORY
                                                                                                           ROGATORY FOR      FOR
RELIEF'/ACCUPI-ANCE
RELIEF     /ACCEPTANCE OF               OF OFt'lClAL
                                             OFFICIAL OATH   OATH OIr    OF MARTHA
                                                                              MARTHA VASQUHZ VASQUEZ via      via Ccrtified
                                                                                                                   Certified mail
                                                                                                                               rnail
      70 l9 0700
No.: 7019     0700 0000 (1907    6907 1034.
                                         1034. IN IN'l'llE
                                                      THE MATTER
                                                              t\441"1'liR of  of the
                                                                                  the ORDER
                                                                                       ORDER glantirrg
                                                                                                  granting thc the unspccil'ied
                                                                                                                     unspecified
        iutount of
specie amount         ol'Fifty
                           Fifty thousand
                                   thousancl SixSix hundred        thilty-tlrree purported
                                                     hundrecl thirty-three          purltolted dollars
                                                                                                 dollars andancl Eighty   -three
                                                                                                                 Eighty-thlee
purported cents ($50,633.83)
purpoltecl              ($50,633.83) in    in attolneys'
                                               attorneys' feesfbes and costs,
                                                                           costs, also known as the Case NO.: 3CSP-
20- 0000061 IN
XX-XXXXXXX         IN 'r't-rI    CIRCUIT COURT OF THE THIRD ctttctjrf
                         THE clltct.Jl'l'c()ul{'l'ot,1'lili't'ltrrU)                               STATE 0F
                                                                                      CIRCUIT s't'ATI]         OF HAwAIt
                                                                                                                    HAWAII
arrd     TIIE CIRCUIT
and IN THE        CII{CUI'l'COLJRT  COURT OF         1'lltl SECOND
                                                OF THE       SIjCOND CIRCUIT CltRCtllT STATE
                                                                                           STATE OF   OF HAWAII.
                                                                                                            I"IAWAII.


                                                                                                                                        $ I0,000/hearirrg*
                                                                                                                                        $10,000  /hearing*
Artritration     hcaring(s) re:
Arbitration hearing(s)          rs: IN  'l'LlU MATTER
                                     IN THE     MAl'Ttjlt OF THE      'l'llI ARBITRATION
                                                                               ARI]1]'llAt'lON FINAL    IiINAL AWARDAWARD SO    S0
AWARD[.D
AWARDED TO         1'O THE      CI.AIMANT, also
                         TI-IE CLAIMANT,           alsoknown
                                                          l<nownas    asCASE
                                                                          CASDNO.:     NO.:SAARK-        A102A- 061019, also
                                                                                              SAARK-Al02A-061019,               a]so
known as      SAA- 191006-
          as SAA-      191006-RK765298?-8VH3ll9BSY
                                   RK7652987- 8VH389BSYas                  asDocurnented,
                                                                                Documented, also   also in
                                                                                                         in direct
                                                                                                             direct ref'erence
                                                                                                                      reference to
CIASnNO.
CASE    NO. 1:19 l:19-nrc-00028-MVasrccoldedlN'flllltJNI'|EDS'l'A't'tiSDISTRICTTCOIJRT
                       -mc- 00028 -MV as recorded IN THE UNITED STATES DISTRICT COURT
lfOI{'l'l
FOR THE    III DISTRICT OF      OF'NPW        MIIXICO as a claim
                                      NEW MEXICO                   clainr in  in the
                                                                                   the amount
                                                                                        arnount of of One    -million two-
                                                                                                      One-rnillion      two-
            rhousand DOLLARS
hurrdred Thousand
hundred                     Dot,LARS and    anrl zero CENTS
                                                       CENTS ($1,200,000.00US).
                                                                      ($ 1,200,000.00(JS). IN       tN t'ltt-l
                                                                                                         THE MA't"t'tiR
                                                                                                                 MATTER ol"'  OF
PIINNYMAC
PENNYMAC LOAN       I.,OAN SERVICES,
                               SllRVICll,'ls, LLC       LOAN Document
                                                 LLC LOAN           l)ocurr'lent No.        "l--9590158
                                                                                       No. T-   9590158 as   as lbr"rnd
                                                                                                                found being
                                                                                                                         being tlre
                                                                                                                                the
Deed o{'Trust
Dccd   of Trust in the State of Hawaii, Ilawaii, as well as IN     IN THETHH MATTER
                                                                                  MATTER OF      OF PENNYMAC
                                                                                                      PENNYMAC LOAN       LOAN
SERVICES, LLC      LLC LOAN
                          LOAN Document
                                     Doctttrtetrt No.   'l - 10861314
                                                   No. T-     | 086 l3 l4 as found  lound being     the Assignment
                                                                                            bcing thc    Assignrnent of   of
Morlgage in
Mortgage          thc State
               in the  Statc ofof Hawaii.
                                   l-lawaii. IN   'll ID MATTER
                                              IN THE       MA'f'l'FlR of    of'coult-filed
                                                                                court-filed Document
                                                                                                 Docunrenl55-2,   -2, page
                                                                                                                       pagc 4 of
                                                                                                                               ol. 14
                                                                                                                                   l4
ol CASE NO.:
of           N0.: 1:I9
                     I : l9-rnc-00028-MV
                            -mc- 00028 -MVas      asrecorcled
                                                      recorded IN    IN 'l'l
                                                                          THE       UNITED STATES
                                                                              lt"l UNITED        STATES DISTRICT
                                                                                                               DlSl'RtCT
COTJRT FOR
COURT        FOR THE DISTRICTDIS]'RIC]'OF   OF NEW MEXICO MHXICO also      also known
                                                                                    known as  as the
                                                                                                 the CONDITIONAL
                                                                                                       OONDTTIONAL
ACCIiPI'ANCI,] FOR
ACCEPTANCE                     VAI,TJI.:ANI)
                       TOR VALUE                    COI]N'I'IJII OFFER
                                           AND COUN'T'ER               0FIILJR/CI.,AIM/CLAIM TOttFOR PROOF
                                                                                                        PROOF OII    OF CLAIM
     TENDER OF PAYMENT
and TENDER                 PAYMHN'l'OFI'-ERINC
                                            OFFERING also     also l<nown
                                                                     known as     as the Binding      agreement bctween
                                                                                           Binding agl'ccmcnt          between
RONNIE LOUIS MARVEL       MARVEL KAHAPEAI(AIiAPEA v.      v. PENNYMAC
                                                               PI.]NNYMAC LOAN         LOAN SERVICES,
                                                                                                SI,RVICLS, LLC     LLC and
                                                                                                                         and
I'I,AZA HOME
PLAZA       I.IOMI] MORTGAGE,
                       MOI('I'CJACitJ, INC.. INC.. ININ THE       MN 'TT[R of
                                                         'I'I IB MATTER                 the LETTER
                                                                                     OI-thC  I,B'I"|BR ROGATORY
                                                                                                           ROCATORY FOR      IrOR
R[1l,tU1/ACC]11P1'ANCE
RELIEF /ACCEPTANCEOl"                      OFFICIAL OAl'll
                                      OFO}fl''ICIAL        OATH Of           MARTHA VASQtI[Z
                                                                       OF MARTI-IA            VASQUEZ via      via Certified
                                                                                                                    Certified mail
                                                                                                                               mail
No.: 7019 0700 0700 0000
                      0000 6907 1034.  1034. ININ'l'l'lll  MA'l"f[llof
                                                   THE MATTER                of the ORDF]R
                                                                                        ORDER gmnting
                                                                                                   granting thc the unspccificd
                                                                                                                     unspecified
specie
specic amount of Fifty    Fifty thousand Six  Six hundred
                                                  hundrcd thirty-three
                                                                thilty-three purported
                                                                                     purported dollars
                                                                                                  dollals andandEighty    -three
                                                                                                                   F)igh1y-threc
pLrrportetl cents
purported             ($-50,633.83) in attorneys'
              oen{s ($50,633.83)             athrneys' fees frcs and
                                                                  and costs,
                                                                          costs, alsoalso known as   as the Case NO.: 3CSP-
20.000006I
20-  0000061 IN    IN THE
                       THE CIRCLJIT
                               CIRCUIT COURT COURT O}.  OF 'I'I..IE'I'}IIRD
                                                                THE THIRD CIRCTJI'I'S'I'N
                                                                                       CIRCUIT STATE      'I'H OIr
                                                                                                               OF HAWAII
                                                                                                                     IIN WAII
and IN THEl"lllr CIRCUIT
                  ClttCtll't' COURT OF THE SECOND         SUCOND CIRCUIT   CII{CUI'I' STATE            0[ HAWAII.
                                                                                           S'I'A I'Ii OF     IIAWAII.
Arbitration hearing(s)
             hearing(s) re:
                         re: Offer    ol'Obligation
                              Otl-er of  Obligation IN
                                                     lN THE'l'l-lli MATTER    OI|I'Ill'i
                                                                    MAl"]'ER OF  THE ARBITRATION
                                                                                          n RBI'l'l(A'l'lON                             $$ l10,000/meeting*
                                                                                                                                             0,000hneeting*
l'INAL   AWAI{D SO AWARDED
FINAL AWARD              AWARDI1D TO          1'llB CLAIMANT,
                                          TO THE    CLAIMAN'[, also    also known
                                                                            known asasCASE
                                                                                         CASE NO.:
                                                                                               NO.:
SAARK-AAI02A-
SAARK-      I 02A-06
                   061019,
                      I 0 I 9, also known as as SAA-
                                                SAA- 191006-         RK7652987 -8VH389BSY as
                                                       I 9 I 006-RK7652987-8VH389BSY              as
Documented,    also in direct reference totoCASHN0.
Docutnentcd,trlsoindirec;trefbrence           CASE NO. 1:19     l:19-mc-00028-MVasrecordedlNTI
                                                                     -mc- 00028 -MV as recorded IN THE       III
I"]NI'I'ED STATES
UNITED     S'IATNS DISTRICT     IC'l'COtJll'T'
                                     COURT FOR       'l'l'{Li DISTRICT
                                                [Oll THE        DIS'fRICT OFOl1 NEW
                                                                                NI]:W MEXICO
                                                                                         MHXICIO as asaaclaim
                                                                                                          clairTr
      Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 135 of 144




           arnount ol'One-nrillion
in the amount           of One -million two        -hundred '['horrsand
                                               two-hunclrecl   Thousand DOI,LARS
                                                                             DOLLARS and      and zero
                                                                                                   zoro CENTS
                                                                                                         Ch]N'l'S
($ 1,200,000.00tJS). IN
($1,200,000.00US).               IN'l'lll.r
                                    THE MA'l'l'ER
                                               MATTER OF    OF PFINNYMAC
                                                                PENNYMAC LOAN      L,OAN SnRVICIIS, l,l.C
                                                                                              SERVICES,       LLC LOAN
                                                                                                                     I,OAN
DocttnrcntNo,
Document          No. T- T-9590
                             9590158
                                   158 as as found being
                                                       lreing thc
                                                              the Deed       ']irrst in
                                                                   [)ccd of Trust     in the
                                                                                          the State
                                                                                               Statc ol'I-lawaii,as
                                                                                                      of Hawaii,   as well
                                                                                                                       wellasas
      'f ll[ MAl']'llR OF PI.]NNYMAC
 tN TRIE
IN             MATTER OF PENNYMAC LOAN SERVICES,                  SERVICES, LLC LOAN       LOAN Document
                                                                                                     Docunrent No.No. T-
  108613
  10861314    14asasfbund
                        foundbeing
                                beingthc  theAssignment
                                                AssignmentofofMoltgagc
                                                                  Mortgageininthe       Stateol'l
                                                                                   theStare     of Hawaii.   IN 'rt-lE
                                                                                                    lawaii. lN   THE
MA'l"ftrR
MATTER ofofcourt-filedcoult-filedDocument
                                     l)ocLrnrent.5-2,       page 44of
                                                    5 -2, page       o{'l4
                                                                       14 ofoICASE
                                                                              CASE NO.:   NO.:1:19
                                                                                                 l:l9rmc-00028-MV
                                                                                                      -mc- 00028 -MV as    as
lecorded IN
recorded        IN 1lTHE Ilr tJNl'l"[D
                             UNITED STATES               DISTRICT COURT
                                           ST'ATES DISTRICT            COUR'1' FOR l.OR THE]'tlE DISTRICT
                                                                                                  DISl'RlCl'OI, OF NEWNEW
MUXlLlO also
MEXICO                    known as
                 also knorvn       astlrc
                                        theCONI)I'I'IONAL            ACCEPTANCE lr0l{
                                                CONDITIONAL ACCI..P'I'ANCIj                 FORVAl,tlli
                                                                                                    VALUE ANI)AND
COl.]N'l'lilt OFFER
COUNTER             OI'FIR/CLAIM/CLAIM FOR    IrOR PROOF
                                                      PROOF OF  OFCI.AIM
                                                                     CLAIM and        TENDER Ot.'PAyMENT
                                                                                and TENDER          OF PAYMENT
OIT|IIRING also
OFFERING             also known
                            knowrr as tho  the Binding
                                                 Binding agrecnrcnt
                                                            agreementbetwcen
                                                                          betweenI{ONNIH
                                                                                       RONNIEl,OUlS LOUIS MAI{VIjl,
                                                                                                            MARVEL
I(AIIAPIIA
KAHAPEA v.          v. PENNYMAC
                         PUNNYMAC LOAN                   SLil{VIClrS,l.l,C
                                              I,OAN SERVICES,           LLC and      l,L,trz\ HOME
                                                                               and PLAZA        I"lOMli MORTGAGE,
                                                                                                           MOR'I'CAG11,
INC.. IN   lN THE       MAT]'tlRofofthe
               TI-IE MATTER                      I.El'TEll ROGATORY
                                            the LETTER        ROGA'I()RYFOR     IfORRELIEF         /ACCEPTANCE OF
                                                                                        Rlil,IEF/ACICEPTANCE             OF
Ol-'l:lCln l" OATH
OFFICIAL            OA'l't IOF     MA[tl'l lAVASQUEZ
                              Ol"MARTHA              VASQLiIiZviaviaCertified
                                                                        CcrtificdmailrrailNo.:
                                                                                            No.:7019
                                                                                                   70190700
                                                                                                          07000000
                                                                                                                000069076907
   034. IN
 I1034.     IN 'l'l
                TI lli
                    IE MA'l"l'l,iR
                         MATTER of     of'the
                                           the ORDER         glanting the
                                                 ORDFR granting         thc unspecified                amountolofltriliy
                                                                                              specieamounI
                                                                            urrspecified specie                      Fifty
tltousarrd Six hundred
thousand                          thilty-three
                      hundlcd thirty                purported dollars
                                           -three purported     clollars and
                                                                          and Eighty     -three puqrorted
                                                                                Eighty-thr.ec     purported cents
                                                                                                              cents
($50,633.83) in       irl attorneys'
                          attorneys' feesIbcs and
                                                artcl costs,
                                                      costs, also
                                                             also known
                                                                   l<nown asas the   Casc NO.:
                                                                                thc Case             3CSI)-20-000006 I1 lN
                                                                                              NO.: 3CSP-20-000006           IN
l'l"lli) CIRCUIT
THE       CIRCTJI'l'COtJR-f           OF THE 'l'llll(D
                          COURT O['l-l'll]           THIRD CIROllll'STATII
                                                               CIRCUIT STATE OF        OF I-IAWAII
                                                                                             HAWAII and           T]jE
                                                                                                         and IN THE
CIRCUIT          COURT OF THE SECOND
             11- COURT                       SBCOND CIRCUIT CIRCUIT STATE
                                                                        STNTE OF'  OF HAWAII.

Section 22
Notice: Section
         Section 2 is     schedule of fees
                    is aa schedule    fees that  areto
                                            that are     bepaid
                                                      to be paidby
                                                                 bythe  Recipient(s)within
                                                                    theRecipient(s)            three (3) days
                                                                                        within three     days li'orn
                                                                                                               from receipt
                                                                                                                     leceipt of
                                                                                                                              of any
                                                                                                                                 any invoices
                                                                                                                                      invoices
issued by
issued      the Principal
        by the  Principal to
                           to the Recipient(s) for
                              the Recipient(s)  for the
                                                     the execution
                                                         execution of
                                                                   of any
                                                                      any of
                                                                          of the
                                                                              the following
                                                                                   following acts
                                                                                               acts by the Principal or
                                                                                                                      or the
                                                                                                                          the Principal's
                                                                                                                              Principal's agents
                                                                                                                                           agents
or assigns.
   assigns.

Description                                                                                                                       Rate
                                                                                                                                  Rate

                 hcaling(s) rc:
Arbitration hearing(s)          re:Oflcr
                                      Offerof ofObligation
                                                 ObligationlN   INI'llI
                                                                   THE MATTI]R
                                                                           MATTER OF     OF 1'llfi
                                                                                               THE AItl]l'ftiA'flON
                                                                                                      ARBITRATION                 $2,000 /page*
                                                                                                                                  $2,00O/page*
 IIINAL AWARD
FINAL      AWARD SO           AWARDED TO
                         SOAWARDED               TOTHE       CLAIMAN'I',also
                                                      THECLAIMANT,             alsoknown
                                                                                      knownasasCASE CASDNO.: NO.:
SAARK-A
SAARK           l02A-061019,
           -A 102A-     061019, also        knownas
                                     also known         SAA-191006
                                                     asSAA-              -RK7652987- 8VI-1389BSY
                                                                 191006-RK76529tt7-tlVl           IllttgllSYas as
Docuntented, also in direct
Documented,                  tlircct reference
                                       rcfcrcucc to CASE
                                                       CASLiNO.  NO.1:19
                                                                      l : 19-mc-00028-MV
                                                                            -mc- 00028 -MV as recordeclrecorded lNIN
THE     UNI'I'ED STATES
TI.IH UNITED          STAI'ES DISTRICT
                                   DISTRICT COURT COTJI{'I' FORIiOR 'IHE
                                                                      THE DISTRICT OF              NEW MEXICO as
                                                                                              OF NF,W                   AS

a claim in in the
              the amount
                    amount of One  Onc-nrillion
                                          -million two-   hundred Thousand
                                                    two-hr:ndrecl    Thousand DOt,l,AItS
                                                                                   DOLLARS and      and zero
                                                                                                          zclo CENTS
                                                                                                                CllN'l'S
($1,200,000.00US).IN't'ilLj
($1,200,000.00r.1s).         IN "l'1-lEMn      TTIR oF
                                            MATTER       OFprjNNyMAC
                                                              PENNYMACL0AN     LOAN SnRVTCIIS,
                                                                                           SERVICES,t,t,C   LLC t.OAN
                                                                                                                  LOAN
Docttntcnt No.
Document       No.'l'-9590158
                      T- 9590158 as        found being
                                      as l'ound   being thethe Deed
                                                               Deedof  of Trust
                                                                           Trust in
                                                                                  in the
                                                                                     the State
                                                                                            Stateofof Hawaii,
                                                                                                       Hawaii, as
                                                                                                                as well
                                                                                                                    well
as IN
as   IN 'l'HE
         THE MA'l"l'ER
                 MATTER OF           PIINNYMAC LOAN
                               OIr PENNYMAC                       SUI{Vlclrs. LLC
                                                        I,OAN SERVICES,            Ll,C LOAN
                                                                                           I,OANDocument
                                                                                                     l)ocurnent No.
                                                                                                                  No. 7-'l'-
 I086  I 3 l4  as  {'ouncl being
 10861314 as found being the Assignment ofMortgage
                                    thc   Assignntent     of  Mortgageininthe theState
                                                                                    Stateofofl-lawaii.
                                                                                                 Hawaii.IN IN TI-ln
                                                                                                              THE
MATTERofoourt-filedDocunrent.5-2,page4ol'l4ofCASENO.:
MATTER        of court-filed Document 5 -2, page 4 of 14 of CASE NO.: 1:19                    l:19-rnc-00028-MVas
                                                                                                  -mc- 00028 -MV as
rccorded IN
recorded          THE tlNt'l'lil)
             IN 1'llt'i  UNITED STATES              DIS'lltl(l't'COl
                                        S'l'A1'llS DISTRICT        COURT  IRT FOR
                                                                              IrOR THE'l'l-lE DISTRICT
                                                                                               DIST'l{lC't'OF     NIW
                                                                                                             OF NEW
MIiXICO also
MEXICO                known as
              also knowrr       astlre
                                     theCONDITIONAI-
                                           CONDITIONAL ACCEPTANCEACCEPTANCE FOI{        FORVALUE VALUE AND AND
COUNTER          OIIFER/CI.AIM FOR
COTJNI'EII OFFER/CLAIM                    IIOR PROOF
                                                 PROOF- OF   OF CLAIM
                                                                  CLAIM and      TENDER OI.
                                                                            and'l'ENDER          OF PnPAYMENT
                                                                                                          YMEN'l'
OFt';lrl{lN(l also
OFFERING          also known as        the Rincling
                                   as thc    Binding agleenlcnt
                                                       agreementbetwccn
                                                                      betweenRONNlll
                                                                                  RONNIEl,Ot.,lS LOUIS MAITVF)l
                                                                                                          MARVEL,
l(AI-IAPI]A v.
KAHAPEA           v. PENNYMAC
                      PENNYMAC LOAN                SIIRVICES,l.l,C
                                          I.OAN SERVICES,           LLC andand PLAZA
                                                                                PI.AZA HOME  I{OME MORTGAGE,
                                                                                                        MOR'IGACE,
INC.. IN IN'I'HU
            THE MATTERMA'I"I'BIT of Ofthe    LII*IIJR ROGATORY
                                        thELETTER         Ii.OGATORYFOR      FORRELIEF          /ACCEPTANCE
                                                                                   RI'iI,IIII;/ACCIP'IN        NCE OF OtI
Ot-FICIAL
OFFICIAL OATH    OA'|H OF       MAlll'HAVASQUEZ
                           OF MARTHA            VASQIJF:Zvia    viaCertified
                                                                     Ccrtificdmail
                                                                                rnailNo.:
                                                                                        No.:701970 l90700
                                                                                                       07000000
                                                                                                             000069076907
 1034. lN
 1034.    IN 1'l-tE   MA'l-l'l';ll ofof'the
             THE MATTER                      OIiDIIR granting
                                       the ORDER        grarrtirrg the
                                                                    the unspecified
                                                                          unspeciliecl specie      amountol't
                                                                                          specie an.rourrl        ilty
                                                                                                              of Fifty
thousand Six hundred
thousand                 thirty-tlrree
               hundred thirty           purpol'ted dollars
                                 -three purported   dollars and
                                                            and Eighty  -three purported
                                                                 E,ighty-three purpoiled cents
                                                                                         00nls
($50,633.83) ininattorneys'
($50,633.83)      attourcys'fees     andcosts,
                               f'ecsand  costs,also   knownasasthe
                                                 alsoknown       lheCase   NO.:3CSP
                                                                     CascNO.:        -20- 0000061 I
                                                                                 3CSP-20-000006
   'fl'lI CIRCUIT
IN THE    CII{Ct]l'l'C:OtJI{'l'O['lllll
                      COURT OF THE Tl.llRD  THIRD ClRCtJll'Sl'A]'n
                                                      CIRCUIT STATE OF     OF HAWAII
                                                                               HAWAII and
                                                                                        and IN THE
                                                                                               THE
CIRC]UI'f COURT
CIRCUIT    COTJRT OF      ]'HE SECOND CIRCTJIT
                      OF THE                  CIRCUIT STATE
                                                          S'|ATE OF HAWAII.
                                                                        HAWAII.
Albitration
Arbitration hearing(s)    re:OI'f'or
             hearirrg(s) rc:  Offerol'Obligation
                                       of ObligationIN IN1'l-lE
                                                          THEMATTER
                                                                MATTER OFOFT'l'iE
                                                                            THE AI(ts1'l'ltA't
                                                                                  ARBITRATION  tON                                $200 /minute
                                                                                                                                  $200/minute
FINAL AWARD
FINAL    n WARDSO       AWARDIiDTO
                    S() AWARDED           1'OTHE      CLn tMnNT,also
                                               ]'t-lECLAIMANT,    alsoknown
                                                                       knownas
                                                                             asCASE
                                                                                 CASE NO.:
                                                                                      NO.:
SAn l{K-n
SAARK-      l024-061019,
          A102A-   061019, also
                             also known
                                     l<nora,pas   SAA-191006-RK7652987-8VIl389BSY
                                              asSAA-   191006- RK7652987- 8VH389BSY as   as
l)ocuntented, also
Documented,      also in direct
                          c]irect reference
                                   le{'erence to CASE        NO.l l:lg-nrc-00028-Mv
                                                      CIASE NO.   :19 -mc- 00028 -MV as
                                                                                      as recorded IN
      UNI'I'ED STATES
THE UNITED                     DISTRICT COURT
                  S'I'A'I'IJS DISTRICT          COTJR'I' FORITOR THE    DIST'RIC ' OF NEW MEXICO as
                                                                 TI-IIi DISTRICT                          AS
a claim in
         in the  atttottttt of
             thc amount        Onc-nrillion
                            of One   -million two-      hundred Thousand DOLLAIiS
                                                  two-hundred'l'housand     DOLLARS andanti zero
                                                                                            zelo CENTS
                                                                                                   ClliN'fS
                                          ,f,I.1,.,I(
($1,200,000.00US).
               .OOLIS). IN IN THE MATTER OI,'         OF PIiNNYMAC
                                                          PENNYMAC I,OAN LOAN SERVICES,
                                                                               SBR            LLC LOAN
                                                                                              I,I,C I,OAN
                                                                                       4
       Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 136 of 144



DocuntentNo,
Document     No. T-T-9590158
                      9590158 as          found beingthe
                                     as found    being the DeetJr-rfTrust
                                                            Deed of Trust in    in the
                                                                                   the State
                                                                                        Stateo[.Hawaii,
                                                                                               of Hawaii, asas rvell
                                                                                                               well
as lN'l'tlE
as  IN THE MAl'l'DI(
               MATTER Olr   OF PIjNNYMAC
                                    PENNYMAC LOAN SERVICES,   SIil{VIClrS, l.l,C LLC I.OAN
                                                                                        LOAN Document         No. '-
                                                                                                Document No,'l'-
 10861314 as
 10861314         foundbeingthe
              asfound     being theAssignnrentol'Morrgago
                                           Assignment of Mortgageininthe          StateofofI-lawaii.
                                                                             theState                IN I'liU
                                                                                             Hawaii.IN   THE
MA'l 'l'liltofol'court-l'lled
MATTER                           Docurnent5 5-2,
                court -filed Document           -2, page     ol'14l4ofol'CASIi
                                                     page 44of         CASE NO.:   NO.:1:19
                                                                                          l:19-nrc-00028-MV
                                                                                              -mc- 00028 -MV as    as
recorded    IN TIIE
t'ecolcled IN    THE tJNI'|DD
                       UNITED STATES   STATIIS DISTRICT COURT FOR             FOR THE DISTRICT
                                                                                           DISI-RICT OF OF NEW
MIIXICO also
MEXICO             known as
             also knorvn     asthe the CONDI'l'lONn
                                          CONDITIONALL ACCEP'T'ANCE
                                                             ACCIIP'I'ANCE I-'OR      FORVAL(lli
                                                                                             VALUE ANI)
                                                                                                     AND
COtJNl'l.iR
COUNTER OFFER/CLAIM
                OFFER /CLAIM IrOR        FOR PROOF
                                                PROOFOIr  OFCl,n
                                                              CLAIM  lM and]'ENDF.R
                                                                          and TENDER OIr     OF PAYMIIN'f
                                                                                                 PAYMENT
OFFERINC
OFFERING also known  known as    as thethe Binding
                                            Binding agr€entent
                                                     agreementbetween
                                                                    betweenRONNIII
                                                                                 RONNIELOUIS LOUISMARVEL
                                                                                                     MARVEL
KAI-IAPEA v.
KAHAPEA         v. PENNYMAC
                   PENNYMAC LOAN                  Stil{VICliS,l,l.C
                                          LOAN SERVICES,         LLC and       PI.AZA HOME
                                                                         and PLAZA       HOMn MORTGAGE,
                                                                                                   MORTGACE,
           TI{I] MATTER
INC.. IN THE       MATTER ofO1'thC          LE]-TERROGATORY
                                      the LETTER        ROGN'IORYFOR      I.'ORRELIEF       /ACCEPTANCE OF
                                                                                 RF]I,IEF/ACCI]P'TANCD           OF
OFITICIAL OATH
OFFICIAL       OATHOF         MAI{'l'l lAVASQUEZ
                        OFMARTHA                                  (lertitledmail
                                               VASQIIUZviaviaCertified         mailNo.:     70l90700
                                                                                         7019
                                                                                      No.:        07000000
                                                                                                        000069076907
 1034. IN'l'l
 1034.  IN THE     MA'f'lllR ofofthe
               lH MATTER                    OItl)lrtl granting
                                        thc ORDER     glantingthe
                                                                the unspecified
                                                                      unspeciliecl specie      amounto{'lf
                                                                                       specie arrount        illy
                                                                                                        of Fifty
thousand Six lrundled
thousancl                   thirty -three pulported
                 hundred thirty-three          purported dollars and      liighty-thlee
                                                                    and Eighty     -three purportecl
                                                                                           purported ccnts
                                                                                                      cents
($50,633.83) ininattorneys'
                    attorneys'fees         andcosts,
                                    f'eesand    costs,also
                                                       alsoknown
                                                            knowrrasasthe theCase     NO.:3CSP
                                                                               CascNO.:           -20- 0000061 I
                                                                                             3CSlr-20-000006
    1'llI CIRCUIT
IN THE    CIRCI]l'l'COTJR'f
                        COURT OIr           THE THIRD (llRCt,lT
                                        OF TFIIi'l'lllRI)   CIRCUIT STATE STATE OF    OF liAWAIl
                                                                                          HAWAII and and IN    TI'{ll
                                                                                                           lN THE
CIRCUIT COURTCOURT OF         'I'IIIJ SECOND
                         OI, THE         SECoND CIIiCUIl'STATIT-,
                                                    CIRCUIT STATE OF HAWAII.      HAWAII
Arbil'ation hearing(s)
Arbitration                  re: O[er
               hearing(s) r'e:     Offer of of Obligation
                                               Obligation lNIN 'l'HB
                                                                THE MAI']'ER
                                                                       MATTER OF           THE ARBI'l'ltA'flON
                                                                                      OF THE     ARBITRATION                         $4.000/transrn ission *
                                                                                                                                     $4,000/transmission*
 I"'INAL AWARD
FINAL        n Wn RDSO           AWARDED'fO
                           SO AWARDED             TO THE   TIILCLAIMANT,
                                                                 CI,AIMAN'I',also       alsoknown
                                                                                              knowrras  asCASE
                                                                                                           CASH NO.:NO.;
SAAI(K-Al02A-061019.
SAARK- AI02A- 061019, also            also known
                                              l<nownas    as SAA-  191006 -RK7652987 -8VH389BSY as
                                                             SAA-19100(r-RK76.52987-8VI-l389l3SY                      as
 l)ocunrented, also in
Documented,                 in clilect
                                direct reference
                                        rel'ererroe to      CASE NO.
                                                         to CASII   NO. 1:  l:19-nrc-00028-Mv
                                                                               I 9-mc-00028-MV as         as recorded
                                                                                                              rccordcd IN
         UNI'I'BD STATES
THE UNITED                           DIS'I'IIIC'I'COIJRT
                       S1'ATI]S DISTRICT               COURT FOR           THE DISTRICT
                                                                   TOR'I'I'II.]     DIS'TRICT OF NI]W     NEW MEXICO as       AS
a claint
   claim in  in the
                 the amount
                      anrount of of One    -million two-
                                    One-nrillion              hundred Thousand
                                                         two-hunclrcri    Thousarrd DOl,l   DOLLARS,ARSand anrl zero
                                                                                                                 zero CENTS
                                                                                                                       CENI"S
($1,200.000.00r.JS). rN
($1,200,000.00ÚS).              INTHE
                                    THEMATTER
                                            MATTER OF        OF PENNYMAC
                                                                 PENNYMAC LOAN SERVICES,         SERVICES, LLC     LLC LOAN
Document
 Doct-ttnettt No. No.'l-9590
                       T- 9590158 158 asasfirund
                                             found bcing
                                                       being thc    Deedof
                                                               the Dccil     of'l'r'ust
                                                                                 Trust in in thc   Stateof
                                                                                              the Statc   of llawaii,
                                                                                                              Hawaii, asas well
                                                                                                                           well
as lN
as   IN 'l'ltl,
          THE MATTER OF               PI1NNYMAC LOAN
                                 OF PENNYMAC                 LOANSERVICES,
                                                                      Sh)RVICIHS, LLC      l_,LCLOAN
                                                                                                  LOANDocument
                                                                                                            l)ocunrent No.    'l'-
                                                                                                                         No. 7-
 l0lt6   l3l4       found
 10861314 as found beingthe
                 as          lreing    theAssignment
                                             AssignmentofofMorlgagcMortgageininthc          StateofofIlawaii.
                                                                                       theStatc         Hawaii.IN'l'l,lU
                                                                                                                  IN THE
 MA'l"l'HItofol'court-tllcd
MATTER                              l.)ocunrent5 5-2,
                   court -filed Document                    pagc 44of
                                                      -2, page       t:f1414ofofCASE
                                                                                  CASI.iNO.: NO.:I :19
                                                                                                     l:19-nrc-0002ft-MV
                                                                                                         -mc- 00028 -MV as    as
lecolded IN
recorded        IN Tl-lI
                    THE t]Nl'l'UD
                           UNITED STATES STATIIS DISTRICTDISTRIC'| COURTCOtJRl' FOR    pOR't'HETHE DISTRICT
                                                                                                      DISl'RlCt'f OF     NEW
                                                                                                                     Or,'NEW
MEXICO also            known as
                 also known       asthe
                                      theCONDII'IONAL
                                            CONDITIONAL ACCEPTANCE  ACC|jPTANCE FOR            FORVn   VALUE
                                                                                                           LUE AND
COUN'I'UR OFFER
COUNTER            OFFEIT/CI,A /CLAIM IM FOR        PR(X)[ Olr
                                            FOII PROOF           OF(ll,AlM
                                                                      CLAIM and           TENDER 01.
                                                                                  and TENDEIT           OF l)AYMtiN'l
                                                                                                             PAYMENT
Olrf[RING also
OFFERING            also known
                         l<trowtt as tlre
                                        the Binding
                                               Binding agrconront
                                                            agreementbelrveen
                                                                           betweenRONNIH  RONNIELO(JlS  LOUIS MARVI]I,
                                                                                                                 MARVEL
I(nliAPIA
KAHAPEA v.             PENNYMAC LOAN
                   v. PENNYMAC              LOAN SERVICES,
                                                        SERVICtsS, LLC   LLC and arrd PLAZA
                                                                                         PLL'LA HOMEltOMI MORTGAGE,
                                                                                                               MoRt'(;A(]8,
rNC..
INC.. IN THE   ]'Hli MATTER
                       MA',t"t'Dtt of ofthe
                                          rhc LETTER          ti.0(iA'roRyFOR
                                                LIi'.t'l'HI( ROGATORY              lrot( RELIEF        /ACCEPTANCE OF
                                                                                            I(Lit,tHIr/AClcnp'IANCIt         or
OfflCIAl,
OFFICIAL OATH      OATI-{OF  OfMARTHA
                                  MARI'}{AVASQUEZ  VASQUEZviaviaCertified Certifiedmail       No.: 7019
                                                                                         nrailNo.:     70190700
                                                                                                              07000000
                                                                                                                     00006907
                                                                                                                            6907
 1034. tN
1034.      IN TI{E     MATTIIRofofthe
               THE MATTER                 thcORDER           granting the
                                                ORDER granting           the unspecified
                                                                              unspecified specie          amount of
                                                                                                 spccie amount       of Filty
                                                                                                                        Fifty
thousand Six hundred
thortsand                        thilty-tlrrcc purported
                     [rundlcd thirty-three        pulpolted dollars
                                                                 clollals and
                                                                           andEighty                  purlrolted cents
                                                                                            -three purported
                                                                                   Dighty-thlee                    cents
($50,633.83) ininattorneys'
($50,633.83)            attonleys'fees fccsand andcosts,
                                                     costs,also
                                                              alsoknown
                                                                   l<nown  asasthe tlreCase     NO.:3CSP
                                                                                         CaseNO.:             -20- 000006.1
                                                                                                        IICSP-20-000006I
IN THE
     T'l-l11 CIRCUIT COURT   COUI{'l' OF Of' 'l'lJE
                                                THE THIRDTHIRD CII{CUl'l'S'|ATE
                                                                   CIRCUIT STATE OF             OI- lln
                                                                                                     HAWAII
                                                                                                          Wn lt and
                                                                                                                  and IN THE
                                                                                                                           THII
CIRCUIT
CIRCT] IT COURT  COI J I('I' OF   THE
                             OF'I'I   II] SECOND
                                           SIiC]OND CI     CIRCUIT STATE oli           OF llAwAil.
                                                                                             HAWAII.
            hearing(s) r'c:Oll'cr
Arbitration hearing(s)  re: Offerof
                                  ofObligation
                                    ObligationIN
                                               IN TI-lFl
                                                  THE MA'l"l'FlR
                                                         MATTER OF   THE Al{l}l'l'l(A'l'lON
                                                                  OF THII  ARBITRATION                                               $5,000 /hour
                                                                                                                                     $.5,000lhour
l'lNAl. AWARD
FINAL    AWARD SO     AWAItDIID TO
                  SOAWARDED         TOTHE     CLAIMANT,also
                                        THECLAIMANT,       alsoknown
                                                                knownasasCASE
                                                                          CASE NO.:
                                                                                 NO.:
SAA RK-A
SAARK-     A102A-    061019,
              I 02A'-06 I 0 I 9, also  known as
                                 also known   as SAA-
                                                 SAA-191006-      RK7652987 -8VH389BSY
                                                       I 9 I 006-l{K765?987-8VI  13 89BSY as
                                                                                           as
I)ocr.rrnented, also in direct
Documented,               direct reference
                                   refeLence to CASE  N0.I I:19
                                                Cn SE NO.      : l9-mc-00028-MV
                                                                   -mc- 00028 -MV as rccordcd
                                                                                     recorded lN
                                                                                              IN
'l'llL1 UNI'l'ED S'l'A'l'lis DlS"l'RlC]l'C(,)tlR'l'
THE UNITED STATES DISTRICT COURT FOR                     fOR l"llE      DlSl'RICT OF
                                                                THE DISTRICT          Or Nliw
                                                                                           NEW MEXICO
                                                                                                  MEXIC0 as  as
a clainr
  claim in
         in the
             tho amount
                 antount of One-      million two
                              One-nrillion          -hundred Thousand DOl,l,ARS
                                               trvo-hundred'l-housancl        DOLLARS and   ancl zero
                                                                                                 zcro CENTS
                                                                                                       CENTS
(s1.200,000.00us). rN'r'lrH
($1,200,000.00US).         IN THEMn'l']'riR
                                      MATTER oF   OF pt-lNNyMAC]
                                                       PENNYMAC LOAN      LOAN SERVICES,
                                                                                   SLIRVTCUS, LLC  LLC LOAN
l)ocutnent
Document      No.  'l -9590
                   T- 9590158 as
                            158      lbrlnd
                                  as found being
                                             being tlrc
                                                     the Dccd
                                                         Deedo['Tlus1
                                                                  of Trust in
                                                                            in the  Stateol
                                                                                the Statc  of llawaii.
                                                                                               Hawaii, as well
                                                                                                       as well
as lN
as     THE MATTER OF PENNYMAC LOAN
    IN TFIE                                        l,OnNSERVICES,
                                                            SERVICITS, LLC   t,l,C LOAN
                                                                                    LOANDocument
                                                                                             Document No.No. 7-
                                                                                                             T-
 1086 l3l4 as
10861314      astbund
                 foundbcing
                         beingthetheAssignntent
                                       AssignmentofofMortgage
                                                        Mortgageininthc  theStatc        Hawaii.IN'l'llD
                                                                              StateofofI-lawaii,  IN THE
MAl'l'Hl{ ofol'court-filcd
MATTER                        t)ocunrent5 -2,
               court-filed Document               pagc44ofo1'14
                                            5-2,page           l4ofol'CASIi
                                                                     CASE NO.: NO.:1:19   -mc- 00028 -MV as
                                                                                      l:19-nro-00028-MV      as
recurdcd IN
recorded    IN THE
                THE t-lNI'I'ED
                        UNITED STATES          DIS'l'ltlC'l'COLJRT
                                   S'TATES DISTRICT          COURT FOR   FOR THIITHE DISTRICT OF     OF NEW
MIIXICO also
MEXICO             known as
             also l<nown    asthc
                                theCONDI'l'lONn
                                      CONDITIONAL          ACCEPTANCE fOR
                                                        L ACCIEP'IANCl-l          FORVAl"l.Jlj
                                                                                        VALUE ANt)AND
COUNTER        OIPIIR/CLAIM
COTJN'l'[ilt OFFER        /CLAIM FOR llOR PItOOtj
                                            PROOFOlr   OFCLnCLAIM IM anctTIlNDlltl
                                                                       and TENDER OF     OF PAYMIiN'l'
                                                                                              PAYMENT
OFFL)ltlNG also
OFFERING        also known as      the Binding
                              as the    Binding agrccnrcnt
                                                  agreementbetween
                                                                 betweenRONNIE
                                                                             RONNIELOUlS LOUISMn  MARVEL
                                                                                                      RVBL
KAHAPEA v.
KAHAPEA        v. PENNYMAC
                   PENNYMAC LOAN     LOAN SERVICES
                                              SIIRVICFIS, LLC l.l,C and
                                                                      and PLAZA
                                                                           PLAZA HOMEE MORTGAGE MOttl'cn(i
                                                                                           5
     Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 137 of 144




INC.. lN'l'lill MA'l"l'liR olthe
       IN THE MATTER                 l,fiTTEI{ ROGATORY
                            of the LETTER         t{OOA'tORY FOR   FOR RELIEF    /ACCEPTANCE OF
                                                                         RITLIEF'/ACCEPTANCE
OFFICIAL OATH
OITFICIA[,   OATH OIlOF MARTHA
                         MARTHA VASQUHZ  VASQUEZ via        Certified nrail
                                                       via Cerrified   mail No.:
                                                                            No.: 7019   0700 0000
                                                                                  7019 0700   0000 6907
                                                                                                      6907
 1034. lN'lllIl
 I034. IN THE MA'l"lFll(
                MATTER of       the ORI)IiR
                             of thc  ORDER granting
                                                 granting the unspecilied
                                                               unspecified specie amount     ol'ililly
                                                                                    an"rount of Fifty
thousand
tlrousand Six
          Six hundred
              hundred thirty
                        thirty-three    pulported dollars
                               -three purported     ck:llars and
                                                             ancl Eighty -three purported cents
                                                                  Eighty-thlec             cents
($50,633.83)
($50,633.83) in attorneys'
                 attorneys' fees
                              fees and
                                    andcosts,
                                          costs,also
                                                 alsoknown
                                                      l<rrownasasthe
                                                                   thcCase
                                                                       CaseNO.:
                                                                            NO.:3CSP   -20- 0000061I
                                                                                  3CSP-20-000006
IN 1'llE
IN  THE CIRCUIl'ClOtJIl'l'OIr
         CIRCUIT COURT OF TI-lE      THE TIIIRD
                                            THIRD ClRCL]IT
                                                      CIRCUIT STATE STATE OFOF HAWAII
                                                                                HAWAII and      IN 'l'Hll
                                                                                           and IN    THE
CIRCUI'I'
CIRCUIT COURT OF THE SECOND CIRCUIT STATE                  STATE OF      HAWAII.
                                                                     OF HAWAII.

*    The       fol the acts described
     l'he fees for          described accrue
                                      accruc in addition     the hourly
                                                acldition to Xhe hourly late
                                                                        rate for
                                                                             for time
                                                                                 time expended...
                                                                                      expended...
 Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 138 of 144




From:                Blood Wolf <bloodwolf80@gmail.com>
Sent:                Saturday, November 28, 2020 9:15 PM
To:                  Metral, Nicole
Subject:             Re: response and acceptance


Im terribly sorry you feel that way, but i am not in a position to show you any form of legal direction. I emplore you to
perform upon your part, so that I may attend the deposition, but you are entitled to do what you feel is best.

Further, please keep in mind that as an unrebutted affidavit stands as truth and ignorance of law is no excuse, you still
have an opportunity to cure your fault. Thank you and Aloha.

~~~~~~~~~~~~~~~~~~~~~~~~~~~

THIS EMAIL TRANSMISSION IS INTENDED FOR THE EXCLUSIVE USE OF THE INDIVIDUAL OR ENTITY TO WHOM IT IS
ADDRESSED, AND MAY CONTAIN PRIVILEGED AND CONFIDENTIAL INFORMATION THAT IS COVERED BY THE ELECTRONIC
COMMUNICATIONS PRIVACY ACT (18 USC §§ 2510‐2521). IF YOU ARE NOT THE INTENDED RECIPIENT OR AGENT
RESPONSIBLE TO DELIVER THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR; PLEASE NOTIFY BY EMAIL AND DELETE THE ORIGINAL MESSAGE. ALL
RIGHTS RESERVED AND THANK YOU

**********PUBLIC NOTICE***********

Not Legal or Tax Advice ‐ seek competent counsel where needed. Opinions expressed are just options, not advice.


PRIVATE: This is Not A Public Communication! This is Private!


This private email message, and any attachment(s) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§
2510‐2521, and is for the sole use of the intended recipient and contains privileged and/or confidential information. To
all public servants, including but not limited to Federal, State, or Local corporate government(s): I accept your oath of
office as your firm and binding contract between you and me, one of the People, whereby you have promised to serve,
protect, and defend me, guarantee all of my unalienable rights, and defend the Constitution for the united States of
America. Any/all political, private, or public entities, International, Federal, State, or Local corporate government(s),
private International Organization(s), Municipality(ies), Corporate agent(s), informant(s), investigator(s) et. al., and/or
third party(ies) working in collusion by monitoring My (this email) email(s), and any other means of communication
without My express written permission are barred from any review, use, disclosure, or distribution. With explicit
reservation of all My rights, without prejudice and without recourse to any of My rights. Any omission does not
constitute a waiver of any and/or all intellectual property rights or reserved rights.


Notice to Principal is Notice to Agent / Notice to Agent is Notice to Principal.



On Sat, Nov 28, 2020, 1:57 PM Metral, Nicole <NBMetral@blankrome.com> wrote:


                                                              1




                                                                                                                              EXHIBIT
                                                                                                                                 5
         Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 139 of 144
Mr. Kahapea,



We are in receipt of your email from November 26 and the attachment to your email. It appears that you are only
agreeing to attend your deposition that plaintiff PennyMac Loan Services, LLC (“PennyMac”) noticed for November
30, 2020 if we provide you with a sworn affidavit. You ask that the affidavit include proof that PennyMac incurred a
loss, a list of witnesses, an agreement to contract with you pursuant to a purported fee schedule for your time at
the deposition, an acknowledgment to pay you $10,000, and an agreement to dissolve any current court fees or
attorney fees. There is nothing in the Federal Rules of Civil Procedure or Local Uniform Civil Rules that require us
to do any of the foregoing in order to depose you. Therefore, we will not be submitting any affidavit, do not agree
to any “contract” with you, and will not be paying you anything.



The link to attend your deposition on November 30, 2020 at 1:00 p.m. Central Time
is https://veritext.zoom.us/j/92904962331?pwd=WXV6RVZUUndLK2w1ckVKTFp0OENOZz09.




Please note that if you do not attend your deposition on November 30, 2020, we will be filing a Motion to Compel
with the Court pursuant to Federal Rules of Civil Procedure Rule 37, and we will seek sanctions, including
attorneys’ fees and costs.


Nicole Bartz Metral | BLANKROME
2029 Century Park East | 6th Floor | Los Angeles, CA 90067
Office: 424.239.3483 | Cell: 310.902.3937 | Fax: 424.239.3845 | nbmetral@blankrome.com




From: Ronnie <bloodwolf80@gmail.com>
Sent: Thursday, November 26, 2020 4:55 PM
To: Metral, Nicole <NBMetral@BlankRome.com>
Subject: response and acceptance




Hi,



Please note that this transmission will be your notification that under the terms in the conditional acceptance, being
fulfilled upon performance as stipulated in the Judicial Notice as attached‐ I accept the invitation to the Deposition
appointment. Please remedy your side of the agreement so that I may be present. I must remind you that I have to
gather the information necessary before appearing, so please respond a.s.a.p.



Further, You and your employees are performing in communication with me under contract, and this will be tallied
within the fee schedule you were provided. Thank you
                                                           2
          Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 140 of 144



THIS EMAIL TRANSMISSION IS INTENDED FOR THE EXCLUSIVE USE OF THE INDIVIDUAL OR ENTITY TO WHOM
IT IS ADDRESSED, AND MAY CONTAIN PRIVILEGED AND CONFIDENTIAL INFORMATION THAT IS COVERED BY
THE ELECTRONIC COMMUNICATIONS PRIVACY ACT (18 USC §§ 2510-2521). IF YOU ARE NOT THE INTENDED
RECIPIENT OR AGENT RESPONSIBLE TO DELIVER THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE
HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
STRICTLY PROHIBITED.. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR; PLEASE NOTIFY BY EMAIL
AND DELETE THE ORIGINAL MESSAGE. ALL RIGHTS RESERVED AND THANK YOU

**********PUBLIC NOTICE***********

Not Legal or Tax Advice - seek competent counsel where needed. Opinions expressed are just options, not advice.




PRIVATE: This is Not A Public Communication! This is Private!




This private email message, and any attachment(s) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521, and is for the sole use of the intended recipient and contains privileged and/or confidential information. To all public servants,
including but not limited to Federal, State, or Local corporate government(s): I accept your oath of office as your firm and binding
contract between you and me, one of the People, whereby you have promised to serve, protect, and defend me, guarantee all of my
unalienable rights, and defend the Constitution for the united States of America. Any/all political, private, or public entities,
International, Federal, State, or Local corporate government(s), private International Organization(s), Municipality(ies), Corporate
agent(s), informant(s), investigator(s) et. al., and/or third party(ies) working in collusion by monitoring My (this email) email(s), and
any other means of communication without My express written permission are barred from any review, use, disclosure, or
distribution. With explicit reservation of all My rights, without prejudice and without recourse to any of My rights. Any omission
does not constitute a waiver of any and/or all intellectual property rights or reserved rights.




Notice to Principal is Notice to Agent / Notice to Agent is Notice to Principal.




*************************************************************************************************
*******

This message and any attachments may contain confidential or privileged information and are only for the use of the
intended recipient of this message. If you are not the intended recipient, please notify the Blank Rome LLP or Blank
Rome Government Relations LLC sender by return email, and delete or destroy this and all copies of this message and
all attachments. Any unauthorized disclosure, use, distribution, or reproduction of this message or any attachments is
prohibited and may be unlawful.

*************************************************************************************************
*******




                                                                   3
 Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 141 of 144




Chang, Cheryl S.

From:                Metral, Nicole
Sent:                Monday, November 30, 2020 11:16 AM
To:                  Blood Wolf
Cc:                  Chang, Cheryl S.; Harris Powers
Subject:             RE: response and acceptance


Mr. Kahapea,

There was an issue with the link for the deposition previously circulated to you. The updated link to access your
deposition is https://veritext.zoom.us/j/99919354997?pwd=aS9HbXhpTFQ0ZGFBdHZLN01LWUZ1QT09

The court reporter, videographer, and attorneys for PennyMac are on the deposition right now waiting for you to
appear for your deposition. They will wait for another 20 minutes.

Please note that if you do not attend your deposition, which was noticed for today, November 30, 2020 at 1:00 p.m.
Central Time, we will be filing a Motion to Compel with the Court pursuant to Federal Rules of Civil Procedure Rule
37, and we will seek sanctions, including attorneys’ fees and costs.

Thank you.


Nicole Bartz Metral | BLANKROME
2029 Century Park East | 6th Floor | Los Angeles, CA 90067
Office: 424.239.3483 | Cell: 310.902.3937 | Fax: 424.239.3845 | nbmetral@blankrome.com




From: Blood Wolf <bloodwolf80@gmail.com>
Sent: Saturday, November 28, 2020 6:15 PM
To: Metral, Nicole <NBMetral@BlankRome.com>
Subject: Re: response and acceptance

Im terribly sorry you feel that way, but i am not in a position to show you any form of legal direction. I emplore you to
perform upon your part, so that I may attend the deposition, but you are entitled to do what you feel is best.

Further, please keep in mind that as an unrebutted affidavit stands as truth and ignorance of law is no excuse, you still
have an opportunity to cure your fault. Thank you and Aloha.

~~~~~~~~~~~~~~~~~~~~~~~~~~~

THIS EMAIL TRANSMISSION IS INTENDED FOR THE EXCLUSIVE USE OF THE INDIVIDUAL OR ENTITY TO WHOM IT IS
ADDRESSED, AND MAY CONTAIN PRIVILEGED AND CONFIDENTIAL INFORMATION THAT IS COVERED BY THE ELECTRONIC
COMMUNICATIONS PRIVACY ACT (18 USC §§ 2510‐2521). IF YOU ARE NOT THE INTENDED RECIPIENT OR AGENT
RESPONSIBLE TO DELIVER THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED.. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR; PLEASE NOTIFY BY EMAIL AND DELETE THE ORIGINAL MESSAGE. ALL
RIGHTS RESERVED AND THANK YOU


                                                             1




                                                                                                                            EXHIBIT
                                                                                                                               6
          Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 142 of 144

**********PUBLIC NOTICE***********

Not Legal or Tax Advice ‐ seek competent counsel where needed. Opinions expressed are just options, not advice.


PRIVATE: This is Not A Public Communication! This is Private!


This private email message, and any attachment(s) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§
2510‐2521, and is for the sole use of the intended recipient and contains privileged and/or confidential information. To
all public servants, including but not limited to Federal, State, or Local corporate government(s): I accept your oath of
office as your firm and binding contract between you and me, one of the People, whereby you have promised to serve,
protect, and defend me, guarantee all of my unalienable rights, and defend the Constitution for the united States of
America. Any/all political, private, or public entities, International, Federal, State, or Local corporate government(s),
private International Organization(s), Municipality(ies), Corporate agent(s), informant(s), investigator(s) et. al., and/or
third party(ies) working in collusion by monitoring My (this email) email(s), and any other means of communication
without My express written permission are barred from any review, use, disclosure, or distribution. With explicit
reservation of all My rights, without prejudice and without recourse to any of My rights. Any omission does not
constitute a waiver of any and/or all intellectual property rights or reserved rights.


Notice to Principal is Notice to Agent / Notice to Agent is Notice to Principal.



On Sat, Nov 28, 2020, 1:57 PM Metral, Nicole <NBMetral@blankrome.com> wrote:

 Mr. Kahapea,



 We are in receipt of your email from November 26 and the attachment to your email. It appears that you are only
 agreeing to attend your deposition that plaintiff PennyMac Loan Services, LLC (“PennyMac”) noticed for November
 30, 2020 if we provide you with a sworn affidavit. You ask that the affidavit include proof that PennyMac incurred a
 loss, a list of witnesses, an agreement to contract with you pursuant to a purported fee schedule for your time at
 the deposition, an acknowledgment to pay you $10,000, and an agreement to dissolve any current court fees or
 attorney fees. There is nothing in the Federal Rules of Civil Procedure or Local Uniform Civil Rules that require us
 to do any of the foregoing in order to depose you. Therefore, we will not be submitting any affidavit, do not agree
 to any “contract” with you, and will not be paying you anything.



 The link to attend your deposition on November 30, 2020 at 1:00 p.m. Central Time
 is https://veritext.zoom.us/j/92904962331?pwd=WXV6RVZUUndLK2w1ckVKTFp0OENOZz09.




 Please note that if you do not attend your deposition on November 30, 2020, we will be filing a Motion to Compel
 with the Court pursuant to Federal Rules of Civil Procedure Rule 37, and we will seek sanctions, including
 attorneys’ fees and costs.


 Nicole Bartz Metral | BLANKROME

                                                              2
          Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 143 of 144

2029 Century Park East | 6th Floor | Los Angeles, CA 90067
Office: 424.239.3483 | Cell: 310.902.3937 | Fax: 424.239.3845 | nbmetral@blankrome.com




From: Ronnie <bloodwolf80@gmail.com>
Sent: Thursday, November 26, 2020 4:55 PM
To: Metral, Nicole <NBMetral@BlankRome.com>
Subject: response and acceptance



Hi,



Please note that this transmission will be your notification that under the terms in the conditional acceptance, being
fulfilled upon performance as stipulated in the Judicial Notice as attached‐ I accept the invitation to the Deposition
appointment. Please remedy your side of the agreement so that I may be present. I must remind you that I have to
gather the information necessary before appearing, so please respond a.s.a.p.



Further, You and your employees are performing in communication with me under contract, and this will be tallied
within the fee schedule you were provided. Thank you



THIS EMAIL TRANSMISSION IS INTENDED FOR THE EXCLUSIVE USE OF THE INDIVIDUAL OR ENTITY TO WHOM
IT IS ADDRESSED, AND MAY CONTAIN PRIVILEGED AND CONFIDENTIAL INFORMATION THAT IS COVERED BY
THE ELECTRONIC COMMUNICATIONS PRIVACY ACT (18 USC §§ 2510-2521). IF YOU ARE NOT THE INTENDED
RECIPIENT OR AGENT RESPONSIBLE TO DELIVER THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE
HEREBY NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
STRICTLY PROHIBITED.. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR; PLEASE NOTIFY BY EMAIL
AND DELETE THE ORIGINAL MESSAGE. ALL RIGHTS RESERVED AND THANK YOU

**********PUBLIC NOTICE***********

Not Legal or Tax Advice - seek competent counsel where needed. Opinions expressed are just options, not advice.




PRIVATE: This is Not A Public Communication! This is Private!




This private email message, and any attachment(s) is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521, and is for the sole use of the intended recipient and contains privileged and/or confidential information. To all public servants,
including but not limited to Federal, State, or Local corporate government(s): I accept your oath of office as your firm and binding
contract between you and me, one of the People, whereby you have promised to serve, protect, and defend me, guarantee all of my
unalienable rights, and defend the Constitution for the united States of America. Any/all political, private, or public entities,
International, Federal, State, or Local corporate government(s), private International Organization(s), Municipality(ies), Corporate
                                                                   3
          Case 2:19-cv-00193-HSO-MTP Document 116-1 Filed 12/29/20 Page 144 of 144
agent(s), informant(s), investigator(s) et. al., and/or third party(ies) working in collusion by monitoring My (this email) email(s), and
any other means of communication without My express written permission are barred from any review, use, disclosure, or
distribution. With explicit reservation of all My rights, without prejudice and without recourse to any of My rights. Any omission
does not constitute a waiver of any and/or all intellectual property rights or reserved rights.




Notice to Principal is Notice to Agent / Notice to Agent is Notice to Principal.




*************************************************************************************************
*******

This message and any attachments may contain confidential or privileged information and are only for the use of the
intended recipient of this message. If you are not the intended recipient, please notify the Blank Rome LLP or Blank
Rome Government Relations LLC sender by return email, and delete or destroy this and all copies of this message and
all attachments. Any unauthorized disclosure, use, distribution, or reproduction of this message or any attachments is
prohibited and may be unlawful.

*************************************************************************************************
*******




                                                                   4
